      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.6 Page 1 of 576



                                                                                                                                                           SUM-100
                                         SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                       (SOLO PAPA USO DE[4 CORTE)
                                     (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVIS° AL DEMANDADO):
AFFILIATED FM INSURANCE COMPANY, a corporation; and DOES 1 through
50, inclusive,
                                                                                                                       Ni L E n
                                                                                                                          CIO of It, S1411131 COW(
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                        SEP 1 5 2020
ISLANDS RESTAURANTS, LP, a Delaware Limited Partnership and CFBC,
LLC, a California Limited Liability Company,

   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letterer phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center(www.tourtinfo.ca.govisellhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (tvww.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (wyny.courtin(o.ca.goviselthelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  tAVISOI Lo ban demandado. Si no responde dentro de 30 dlas, Is torte puede decidir en su contra sin escuchar su version. Lea la information a
  continuation.
     Tiene 30 BIAS DE CALENDARIO dospues de qua to entraguen esla citation y popsies legates pare presenter una respuesta pot escrito en este
  torte y hater que so crib-ague una copia al demandante. Urns carte o una llamado lelefenica no to protegen. Su respuesta per escrilo Ilene quo estar
  on formate legal Garrotte Si desea quo procosen su caso en la code. Es posible que hays un formulario que listed puede user pare su respuesta.
  Puede encontrar Estes formularies de la torte y mos information on el Centro de Ayuda de las Cortes do California (www.sucorte.ca.gov), en la
  biblioteca de !eyes do su condedo o en la torte quo le quede mos cores. S/no puede pager Is cuola de presentation, pida al secreted° de la carte
  quo lo de un formulario do °sender) de page do orates. Sine presents su respuesta a liempo, puede perder el case per incomplimionlo y /a torte to
  padre guitar su sue/do, diner° y blenes sin mis advertencia.
     Hay afros requisites legates. Es rocomendable que flame e on abogado inmedialamente. S/no conoce a un abogado, puede Ilamar a on servicio de
  remIslen a abogados. Sine puede pager a un abogado, es posible quo cumpla con los requisites pars obtener servicias legates graluilos de un
  programs de servIcies legates sin fines de lucre. Puedo enconlrar ostos gropes sin fines de lucre en el sitio web de California Legal Services,
 (wnm.lawhelpcalifornia.org), one!Centro do Ayuda de las Cartes do California,(www.sucorte.ca.gov) o ponfandoso on tentacle con la torte eel
  colegio de abogados locates. AVISO:Parley, Is torte Ilene detach° a reclamar las cycles y los cases exentes par imponer on gravamen sobre
  tualquior recuperation do $10,000 o riles de valor recibida medianto un acuerdo o una contester; de arbitraje en on case de derecho civil. Tione que
  pager el gravamen de la torte antes de quota torte pueda desechar el case.
The name and address of the court is:                                                                       CASE NUMBER:
(El nom/ire y direction de lb code es):                                                                    tra26a-E0032166-CU-IC-NC

 Superior Court of California, County of San Diego
 325 South Melrose Drive
 Vista, California 92081

 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direction ye!nOmero de telefono del abogado del demandante, o del demandante quo no Ilene abogado, es):
 Michael J. Bidart, Esq. #60582 Telephone:(909)621-4935 Email: mbidart@shernoff.com
SHERNOFF BIDART ECHEVERRIA LLP
600 South Indian Hill Boulevard Claremont, California 91711                                            Vtri.C,DONIALD
(
 DATE:
 Fecha)
                  SEP 15 2020                                       Clerk, by
                                                                    (Secrelario)                                     (
                                                                                                                       , Deputy
                                                                                                                        Adjunto)
(For proof of service of this summons, use Proof of Service of Summons ((arm POS-010).)
(Para prueba de en/toga de esta dialler) use el(ormulario Proof of Service of Summons,(P08-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
                                       1. D as an individual defendant.
                                       2. 0as the person sued under the fictitious name of (specify):
                                       3.  54 on behalf of (specify): Accdithed rwN                iACt  )  rain Ce
                                                                                                               CO hArldn                                                       Ck-
                                         under:    N-CCP 416.10(corporation)               0CCP 416.60(minor)
                                                  0CCP 416.20(defunct corporation)         0CCP 416.70 (conservatee)                                                          ovaitort
                                                  0CCP 416.40 (association or partnership) 0CCP 416.90(authorized person) Coy
                                                  0other (specify):
                                       4 0by personal delivery on (date):
                                                                                                                                                               Page 1 of 1
  Farm Adopted for Mandatory Use                                                                                                    Code of Civil Procedure §§412.20,465
                                                                       SUMMONS                         Arneriean LegaINel. Inc.                       vrwrzcourfinfo.ca.gov
    Judicial Council of California
                                                                                                       %-Avw.ForrnsWoritfionceorn
    SUM.100(Rev.-MY 1,20091
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.7 Page 2 of 576




                                                                                                                                                           -CM-010
  •ATTORNEYIPARTY WTHOUT ATTORNEY(Warns, store ear num0er, and addrossl:                                                   FOR COURT USE ONLY
 — Michael I. Bidart, SBN.60582
  SHERNOFF BTDART ECHSVERRIA LLP
  600 South Indian Hill Boulevard
   Claremont, California 9.1211                                           .
          TELEPHONE NO::909).6214935
     ATTORNEY FOR Ormai:710-ilitiff; Islands Res
 STI14/kIdR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                                                          .      FAXn°.11909) 625-6915
                                                              itrants; up.; et at.                                                 L        En
                                                                                                                       thrl, of the Superior dna!
        STREET ADDRESS: 325 South Melrose Drive
        MAILING ADDRESS: - same -
       crryme tpcoo.s:        Vista,.92081
                                                                                                                        SEP 1 5 2020
         Oriabn name .1\1.04):Copiity Division.
     CASE NAME:
     Islands Restaurants; LP v. Affiliated FM Insurance Co.
                                                                                   c,Agg                      NUMBER:
 . CIVIL CASE COVER SHEET                      Complex Case Designation
                                                                                      -2020-00032166-CU-IC-NC
 El Unlimited    1::1 Limited
                                          Ell Counter CD Joinder
                                                                                   37

    (Amount      '    (Amount                                                       JUDGE:
    demanded          demanded Is         Filed with first appearance by defendant
    exceeds V5,000) §25,000   or less)  .     .(Cal. Rules  of Court, rule 3.402)    DEPT:

                         Items 1-6 be ow must be bompleteit(see instructions on page 2).
  1. Check one box below for the case type that best describes this case:.
        Auto Tort                                     Contract                           ProvislonallyComplex Civil Litigation
                                                     1=1 Breach of cordracUwarranly(06) .(Cal. Rules of Court, rules 3.400-3.403)
• . 1=1 Auto(22)
    7     .1 Uninsured motorist(46)                 .1=1 Rule 3.740 collections (09)    [:::1 Antitrust/Trade regulation (63)
       Other PUPDTWD.(porsonal In)ury/Proporty      .EJI Other collections (09)                  -El
                                                                                                Construction defect(10)
  . DamagorWrong(ul Death) Tort                           EJInsurance coverage (18)     .1=1 Mass tort(40)
  • .1-   1 Aabestos (04)                                 1=Other contract(37)                   ',IEI
                                                                                                Securities litigation (28)
  (—I           P• roduct liability(24)              .Roal Ptopqrly                     D Environmentaroxic tort(30)
• Fl          M• edical malpractice (45)           :CI ErnInent domain/Inverse          C insurance coverage claims arising kern the
       11=1 Other PIIPDAND (23)                          - condemnation (14)                    above listed provisionally complex case:
        Non-PUPD/WD (Other) Tort                              C)
                                                            Wrongful eviction (33)              types (41)
                                                     n Other real property (26)          Enforcement of Judgment
     1=1 Business tort/unfair business practice(07)
    • 11:: Civil rights(08)                         .Unlawful Dotalnor                  1=1 Enforcement of judgment(20)
     El Defamation (13)                              ED Commercial(31)                   Miscellaneous Civil Complaint
     -
     1 1 F• raud (IS)                                      El Residential (32)                     1= RICO (27)
     =1 Intellectual properly(19)                          1=1 Drugs (38)                          =I Other complaint (not specified above)(42)
     ED     Professional negligence (25)                   Judicial Review                         Miscellaneous Civil Petition
     El     O• ther non-Pi/PD/WD tort(35)                     CI  A• sset forfeiture (05)
                                                                                                   E3 Partnership and corporate governance(21)
                                                           1=1 Petition re: arbitration award (11)
     Employment                                                                                  El     Other pe011on (not specified above)(43)
     C
     I    W• rongful termination (36)                     .1= Writ of mandate (02)
     71 O•     ther aniplociriferit(15)                   .E7 o• thequaaarseuievicon.                                                                  .
2. This case I 1..is        I v I is not complex under rule 3.400 of the California Rules of Court. If the case is coinplax, mark the
   factors requiring exceptional judicial management:
   a. -
      I 1 L• arge number of separately represented parties el Fiterge number of witnesses
   b. -
      1 -1 E• xtensive motion practice raising difficult or novel e.1-1 Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve            . ,in other counties, states, or countries, or in a federal court
   c. El S• ubstantial amount of documentary evidence             f. =Substantial postjudgment Judicial supervision
3.    Remedies sought(check all lhat apply): an monetary tic i-1 nonmonetarb declaratory or Injunctive relief                                 C. Inpunitive
4.    Number of causes of action (specify): 2
5.    This case ED is        M Is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form C14-015.)
Date:    September               U , 2020
Michael .I..Bidart . .. •.
                          -
                                                   . ._
                                 (TYPE °SPRINT:0,1"dd).
                                                          _                              i
                                                                                                 t         ..C . Ee.-.:4......
                                                                                               ( UATURE OF PARTY-OR AMR/MY "OR-PARP/i


 . plaintiff must file this cover sheet with the first paper filed In NitiCITacICciEti n or proceeding (except small claims cases or cases tiled
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet In addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes wiy           r
                                                                                                                                                             ensi a!
Farm Adopted for Mandatary we                                                                              Cal. Ruins of Court, Mos 2,30,3.220, 3.403-3.403, 3.740;
  JuaIdat Caundl al CalliCfnla
                                                              CIVIL CASE COVER SHEET                               Cal. Standards at Judicial Adaarth:rallon, std. 3,10
  Cf.1.010[Rev. Jul,. 1, 20371                                                                                                                   ri.,Ta cowl:1110.0.9v
                                                                                                                                           American TigaiNal. Inc.
                                                                                                                                           v,w.v.Farrat'latAtaiv.com
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.8 Page 3 of 576


                                                                                                                                                                       CM-010
                                          INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
                                                                                                                                a complaint) in a civil case, you must
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example,
                                 with your  first paper,   the  Civil   Case     Cover   Sheet    contained       on  page   1.  This information will be used to compile
complete and file, along
                                                                                       complete     items     1  through    6 on   the sheeL In item 1, you must check
statistics about the types and numbers of cases filed. You must
                     case    type  that  best  describes    the  case.     If the   case   fits both   a general      and  a more specific type of case listed in item 1,
one box for the
                                                                                                          the box that best Indicates the primary cause of action.
check the more specific one. If the case has multiple causes of action, check
                                                                                                             each case type in item 1 are provided below. A cover
To assist you in completing the sheet, examples of the cases that belong under
                                 with  your  initial paper.   Failure    to  file  a cover    sheet   with   the   first paper filed in a civil case may subject a party,
sheet must be filed only
                                                                      3.220     of  the California    Rules     of  Court.
Its counsel, or both to sanctions under rules 2.30 and
                                                                                      case"    under    rule  3.740     is defined as an action for recovery of money
To Parties In Rule 3.740 Collections Cases. A "collections
              sum   stated    to be  certain  that  is not  more    than   $25,000,     exclusive     of   interest   and attorneys fees, arising from a transaction in
owed in a
                                                                                                                        Include an action seeking the following: (1) tort
which property, services, or money was acquired on credit A collections case does not
                                                                                                 recovery     of    personal    property, or (5) a prejudgment writ of
damages, (2) punitive damages, (3) recovery of real property, (4)
                                         of a   case   as  a  rule  3.740     collections     case   on    this form    means     that it will be exempt from the general
attachment. The Identification
                                                                                  unless    a  defendant      files   a responsive     pleading. A rule 3.740 collections
time-for-service requirements and case management rules,
             be subject    to the  requirements      for service   and   obtaining     a judgment      in   rule  3.740.
case will
                                                                                                                           Case Cover Sheet to designate whether the
To Parties In Complex Cases. In complex cases only, parties must also Use the Civil
                                                               is  complex      under   rule   3.400    of  the   California  Rules of Court, this must be indicated by
case is complex. If a plaintiff believes the case
                                                                                                                    complex, the cover sheet must be served with the
completing the appropriate boxes In items 1 and 2. Ira plaintiff designates a case as
                                                                                                              than the time of its first appearance a joinder in the
complaint on all parties to the action. A defendant may file and serve no later
                                                                                                   or,  if the   plaintiff has made no designation, a designation that
plaintiffs designation, a counter-designation that the case is not complex,
the case is    complex.                                                  CASE TYPES AND EXAMPLES
                                                            Contract                                                          Provisionally Complex civil Litigation (Cal.
Auto Tort                                                                                            (06)                     Rules of Court Rules 3.400-3.403)
     Auto(22)-Personal Injury/Property                            Breath   of   Contract/Warrant    y
                                                                       Breach of Rental/Lease                                        Antitrust/Trade Regulation (03)
           DamageNVrongful Death                                                                                                     Construction Defect(10)
                   Motorist  (46) (lithe                                    Contract(not unlawful detainer
     Unin   sured                                                                                                                    Claims Involving Mass Tort(40)
                            en  uninsured                                         or wrongful eviction)
           case  involves                                                                                                            Securities Litigation (28)
                     claim  subject  to                                ContracUWarranty Breach-Seller
           motorist                                                                                                                  Environmental/Toxic Tort(30)
           arbitration, check this item                                     Plaintiff(not fraud or negligence)
                                                                       Negligent     Breach   of Contract/                           Insurance Coverage Claims
           instead of Auto)                                                                                                             (arising from provisionally complex
                                                                            Warranty
Other P1/PD/WD (Personal Injury/                                       Other    Breach   of Contract/Warranty                             case type listed above)(41)
Property Damage/Wrongful Death)                                   Collections (e.g.. money owed, open                            Enforcement of Judgment
Tort                                                                   book accounts)(09)                                            Enforcement of Judgment(20)
     Asbestos(04)                                                                    Case-Seiler Plaintiff                                Abstract of Judgment(Out of
                                                                       Collection
           Asbestos Properly Damage                                    Other    Promissory     Note/Collections                                County)
           Asbestos Personal injury/                                        Case                                                          Confession of Judgment(non.
                Wrongful Death                                    Insurance Coverage (not provisionally                                        domestic relations)
     Product Uability (not asbestos or                                 complex)(18)                                                       Sister State Judgment
           toxic/environmental)(24)                                    Auto Subrogation                                                   Administrative Agency Award
      Medical Malpractice (45)                                         Other Coverage                                                       (not unpaid taxes)
           medical Malpractice-                                                                                                           Petition/Certification of Entry of
                 Physicians    & Surgeons                         Othe  r Contract    (37)
                                                                                                                                              Judgment on Unpaid Taxes
           Other Professional Health Care                              Contractual Fraud
                                                                       Other    Contract  Dispute                                         Other Enforcement of Judgment
                 Malpractice                                                                                                                   Case
     Other PI/PDNVD (23)                                     Real Property
                                                                  Eminent     Domain/Inverse                                     Miscellaneous Civil Complaint
           Premises Liability (e.g., slip                                                                                            RICO (27)
                 and fail)                                             Condemnation (14)
                                                                        gful   Eviction (33)                                         Other Complaint (not specified
           Intentional Bodily Injury/PDAND                        Wron                                                                    above)(42)
                (e.g., assault, vandalism)                        Other Real Properly (e.g., quiet title)(26)                             Declaratory Relief Only
           Intentional infliction of                                   Writ of Possession of Real Property                                Injunctive Relief Only (non-
                 Emotional Distress                                     Mortgage Foreclosure                                                   harassment)
           Negligent Infliction of                                     Quiet Title                                                        Mechanics Lien
                 Emotional Distress                                    Other Real Property (not eminent                                   Other Commercial Complaint
           Other PUPD/WD                                               domain, landlord/tenant, or                                             Case(non-tort/non-complex)
 Non-PUPDAND (Other) Tort                                              foreclosure)                                                       Other Civil Complaint
      Business Tort/Unfair Business                          Unlawful     Detainer                                                           (non-tort/non-complex)
          Practice (07)                                           Commercial(31)                                                 Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,                          Residential(32)                                                    Partnership and Corporate
          false arrest)(not civil                                 Drugs(38) Of the case Involves i/fegal                                  Govemance (21)
           harassment)(08)                                             drugs, check this /tern; otherwise,                           Other Petition (not specified
     Defamation (e.g.. slander, libel)                                 report as Commercial or Residential)                               above)(43)
           (13)                                              Judicial Review                                                              Civil Harassment
     Fraud (16)                                                   Asset Forfeiture (05)                                                   Workplace Violence
      Intellectual Property(19)                                   Petition Re: Arbitration Award (11)                                     Elder/Dependent Adult
     Professional Negligence(25)                                  1Nr1t of Mandate     (02)                                                    Abuse
          Legal Malpractice                                            Writ-Administrative Mandamus                                       Election Contest
          Other Professional Malpractice                               Writ-Mandamus         on  Limited   Court                          Petition for Name Change
              (not medical or legal)                                        Case Matter                                                   Petition for Relief From Late
       Other Non-PUPDAND Tort(35)                                      Writ-Other Umited Court Case                                            Claim
 Employment                                                                 Review                                                        Other Civil Petition
     Wrongful Termination (36)                                    Other Judicial Review (39)
     Other Employment(15)                                              Review of Health Officer Order
                                                                       Notice of Appeal-Labor
                                                                           Commissioner Appeals
                                                                                                                                                                         Page 2012
CM410(Rev. July 1,2C071                                           CIVIL CASE COVER SHEET
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.9 Page 4 of 576



  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS:      325 S Melrose DRIVE
  MAIIJNG ADDRESS:     325 S Memo DRIVE
  CITY AND ZIP CODE:   Vlsla. CA 92081-6695
  BRANCH NAME:         North County
  TELEPHONE NUMBER: (760) 201-6028

  PLAINTIFF(S)/ PETITIONER(S):                Islands Restaurants, LP et.al.
  DEFENDANT(S)/ RESPONDENT(S): Affiliated FM Insurance Company


   ISLANDS RESTAURANTS, LP VS AFFILIATED FM INSURANCE COMPANY(IMAGED)
  N OTICE OF CASE ASSIGNMENT                                                                      CASE NUMBER:
  and CASE MANAGEMENT CONFERENCE                                                                  37-2020-00032166-CU-IC-NC


 CASE ASSIGNED FOR ALL PURPOSES TO:
 Judge: Earl H. Maas, III                                                                   Department: N-28

 COMPLAINT/PETITION FILED: 09/15/2020


 TYPE OF HEARING SCHEDULED                                DATE                 TIME        DEPT          JUDGE
 Civil Case Management Conference                         07/02/2021           10:00 am-   N-28          Earl H. Maas, III


  Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
  a ppearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
 (888)882-6878, or at www.courtcall.com. Please make arrangements with CourICall as soon as possible.
 A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
 at least 15 days prior to the initial case management conference.(San Diego Local Rules, Division II, CRC Rule 3.725).
 All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
 prepared to participate effectively in the hearing, including discussions of ADR' options.

 IT IS THE DUTY OF EACH PLAINTIFF(AND CROSS-COMPLAINANT)TO SERVE A COPY OF THIS NOTICE WITH THE
 COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION FORM(SDSC
 FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR)(SDSC FORM tICIV-359), AND OTHER
 DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5,
 ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
 DIVISION II, AND WILL BE STRICTLY ENFORCED.
 TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
        been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
        civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
        appeals, and family law proceedings.
 COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
 DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
       stipulate to no more than 15 day extension which must be in writing and filed with the Court.)(SDSC Local Rule 2.1.6)
 JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a Jury trial shall pay an advance jury fee in
        the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
        the action.


 COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
 unavailability of official court reporters at www.sdcourt.ca.gov.
'ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM tICIV-359).




SDSC C1V-72,1 (Rev. 01-17)                                                                                                        Pogo: 1
                                                           NOTICE OF CASE ASSIGNMENT
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.10 Page 5 of 576




                               Superior Court of California
                                  County of San Diego


              NOTICE OF ELIGIBILITY TO eFILE
         AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for Oiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at wvvw.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August I, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

       It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page:1
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.11 Page 6 of 576


                    tbis
                              SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                          %

                                 ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION



 CASE NUMBER:37-2020-00032166-CU-IC-NC                      CASE TITLE: Islands Restaurants, LP vs Affiliated FM Insurance Comps


 NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
 three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR)form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

 Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
 community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
 people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
 as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

 Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
 and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

 Potential Advantages and Disadvantages of ADR
 ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
 particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side's case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at htto://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an 'arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
a ppropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SOSC CIV.730(Rev 12.10)       ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION                                                Pago: 1
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.12 Page 7 of 576



Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit anon-tine Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
courts ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that:(1)settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3)the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter III and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at(619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at(619)450-7300.

Dispute Resolution Programs Act(DRPA)funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center(NCRC)at
           www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.orq or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.qovIselfhelD/lowcost.




SDSC CIV.730(Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR)INFORMATION                                             Paw 2
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.13 Page 8 of 576



   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                                        FOR COURT USE ONLY

  STREET ADDRESS:            3258. Melrose
  MAILING ADDRESS:           325 S. Melrose
  CITY. STATE. & ZIP CODE: Vista, CA 92081-6695
  BRANCH NAME:               North County

   PLAINTIFF(S):          Islands Restaurants, LP elal

   DEFENDANT(S): Affiliated FM Insurance Company

  SHORT TITLE:            ISLANDS RESTAURANTS, LP VS AFFILIATED FM INSURANCE COMPANY (IMF.GEDI

                             STIPULATION TO USE ALTERNATIVE                                                  CASE NUMBER:
                                DISPUTE RESOLUTION (ADR)                                                     37-2020-00032166-CU-IC-NC

   Judge: Earl H. Maas, Ill                                                                       Department: N-28

   The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
   alternative dispute resolution (ADR)process. Selection of any of these options will not delay any case management timelines.

    • Mediation (court-connected)                                    0 Non-binding private arbitration

     0 Mediation (private)                                            D    Binding private arbitration

      b     Voluntary settlement conference (private)                 CI   Non-binding Judicial arbitration (discovery until 15 days before trial)

      CI    Neutral evaluation (private)                              Cl   Nan-binding judicial arbitration (discovery until 30 days before trial)

    • Other (specify o.g., private mini-trial, private judge, etc.):




   It is also stipulated that the following shall serve as arbitrator, mediator or other neutral:(Name)




   Alternate neutral (for court Civil Mediation Program and arbitration only):


   Date:                                                                                  Date:




   Name of Plaintiff                                                                      Name of Defendant




  Signature                                                                              Signature



   Name of Plaintiffs Attorney                                                            Name of Defendant's Attorney




  Signature                                                                              Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385 Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 09/15/2020                                                                                       JUDGE OF THE SUPERIOR COURT
SDSC CIV-359(Rev 12-101                                                                                                                               Page: 1
                                    STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.14 Page 9 of 576




            1   MICHAEL J. BIDART 1160582
                RICARDO ECHEVERRIA #166049
            2   SHERNOFF BIDART ECHEVERRIA LLP                    Iv          L
            3   600 South Indian Hill Boulevard                    CIO of tiro Swirl,: Court   D
                Claremont, California 91711
            4                                                          SEP 1 5 2020
                Telephone: (909)621-4935
            5   Facsimile: (909)625-6915
            6
                Attorneys for Plaintiffs
            7


                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
            9
                                     IN AND FOR THE COUNTY OF SAN DIEGO
           10
       g
           11
 <1
  <
                ISLANDS RESTAURANTS,LP, a                  Case N0. 7-2020-00032166-CU-IC-NC
 03    8
           12   Delaware Limited Partnership; and
 ti-nj
           13   CFBC,LLC,a California Limited Liability   COMPLAINT AND DEMAND FOR
    > g
 ow    a        Company,                                  JURY TRIAL
 zI        14
 E
 LIU
        J.5                  Plaintiffs,                   1. BREACH OF THE IMPLIED
  01 5                                                        COVENANT OF GOOD FAITH AND
        16
  i=1.=               VS.                                     FAIR DEALING
inig= 17

           18   AFFILIATED FM INSURANCE                   2. BREACH OF CONTRACT
                COMPANY,a corporation; and DOES 1
           19
                through 50, inclusive,
           20
                             Defendants.
           21
           22
           23
           24
           25
           26
           27
           28

                                                      -1-
                                       COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.15 Page 10 of 576




  1                                                 I.
  2                                       INTRODUCTION

  3          1.      Business Interruption coverage is art optional insurance benefit available
  4   to businesses to minimize their risk and sustain them when a suspension of business
  5   operations causes a loss of business income. This coverage allows businesses to pay
  6   continuing operating expenses, additional expenses incurred because of the suspension,
  7   and supplement their lost business income.
  8           2.     As California Insurance Commissioner Ricardo Lara stated in a notice on
  9    April 14, 2020 to all admitted and non-admitted insurance companies in California,
 10   "small and large California businesses purchase Business Interruption insurance to
 11    protect against the loss of income and other losses caused by an interruption to the
 12   normal operations of the business" (Exhibit 1).
 13          3.      Plaintiff Islands Restaurants, LP ("Islands") opened its first restaurant in
 14   May of 1982. Over the years, it expanded to more than 59 restaurants, the majority of
 15    which are located in California, with a few in Arizona, Nevada and Hawaii. By March
 16   2020, it had 55 locations open, including two in Arizona and one in Hawaii.
 17          4.      Islands is a tropical-themed, family restaurant where patrons can enjoy
 18   fine burgers, tacos, fresh cut fries and specialty drinks while watching sports events or
 19   surf videos on large screens. Islands adheres to the basic philosophy that fresh food,
 20   friendly service, a laid-back atmosphere is a perfect end to a hard day of work or play.
 21          5.      As part of an expansion and diversification process, in or about October
 22   2015, Islands invested in a different type of restaurant and formed a new partnership.
 23   The partnership, Plaintiff CFBC,LLC("CFBC"), operates the Champagne French
 24    Bakery Cafés, which first opened in San Diego in 1987. CFBC recreates the cozy
 25   experience and warm atmosphere of true café dining in France. CFBC also provides off-
 26   site catering. The menu provides traditional French cuisine, including breakfast, baked
 27   goods, sandwiches, soups, salads and desserts. CFBC also serves a variety of coffees,
 28    teas, and other beverages, and prides itself on fresh, local ingredients.
                                                   - 2-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.16 Page 11 of 576




  1          6.     Islands and CFBC (collectively "Plaintiffs") purchased, timely paid all
  2   premiums, and performed all duties required of them to be performed under an "All
  3   Risk" commercial property and general liability insurance policy issued by defendant
  4    Affiliated FM Insurance Company ("Affiliated FM"), Policy No. 55790 with coverage
  5   dates from August 1, 2019 to August 1, 2020(the "Policy")(Exhibit 2).
  6          7.     Under an "All Risk" policy, all risks of physical loss or damage are
  7   covered unless specifically and unambiguously excluded. Stated differently, all non-
  8   excluded perils are covered.
  9          8.     The Policy "insures Business Interruption loss, as provided in the Business
 10   Interruption Coverage, as a direct result of physical loss or damage of the type
 11   insured...." (Exhibit 2, p. EX02-40).
 12          9.     The Coronavirus("COVID-19") originated in China in late 2019, spread to
 13   Europe, and eventually came to the United States. Although COVID-19 was present in
 14   California by late January 2020, all businesses and restaurants, including Islands' and
 15   CFBC's restaurants, were allowed to remain open throughout February and the first
 16   half of March. On January 30, 2020 the World Health Organization (the "WHO.")
 17   declared a public health emergency of international concern. On March 4, 2020,
 18   California Governor Gavin Newsom proclaimed a State of Emergency to exist in
 19   California "as a result of the threat of COVID 19." The same day, Hawaii Governor
 20   David Y. Ige also proclaimed a State of Emergency in "response[] to COVID-19". One
 21    week later, on March 11, 2020, the W.H.O. made the assessment that COVID-19 could
 22   be characterized as a pandemic. On March 17, 2020, the city of Phoenix, Arizona
 23   followed and declared a State of Emergency.
 24          10.    On March 17, 2020, Orange County, Ventura County, San Bernardino
 25   County, and Monterey County in California issued governmental orders prohibiting
 26   on-site person dining. On March 19, 2020, Los Angeles County, Sacramento County,
 27   and Placer County issued governmental orders prohibiting on-site dining. On March 27,
 28   2017, San Diego County issued a governmental order prohibiting all on-site dining
                                                 - 3-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.17 Page 12 of 576




  1   beginning on March 29, 2020(The California Governmental Orders are collectively
  2   attached as Exhibit 3).
  3          11.     Other states in which there are Islands restaurants also issued
  4   governmental orders prohibiting on-site dining. In Arizona, a governmental order was
  5   issued on March 20, 2020 in which all on-site dining was prohibited in any county that
  6    had a confirmed COVID-19 case. In Hawaii, a governmental order on March 23, 2020
  7    prohibited all on-site dining. [The Other States Governmental Orders are attached as
  8    Exhibit 4.] The Governmental Orders for California and the other states are collectively
  9   referred to as the Governmental Orders.
 10           12.    These Governmental Orders caused an interruption and suspension to the
 11   business operations of Islands and CFBC by preventing all on-premises dining and
 12   events, except for take-out which has traditionally constituted a very small portion of
 13   Plaintiffs' business income since Plaintiffs' business model is centered on the dining
 14   experience, and/or severely reducing the capacity of dining services. As a direct result
 15   of these Governmental Orders, Islands and CFBC suffered a suspension of its
 16   operations, which resulted in an immediate loss of business income. Plaintiffs
 17   submitted a claim for their business income loss to Affiliated FM.
 18           13.    Engaging in the business of insurance in California imposes upon insurers
 19    the legal obligation to promptly conduct fair, balanced and thorough investigations of
 20    all bases of claims for benefits made by their insureds, with a view toward honoring the
 21    claims. As part of these obligations, an insurance company is obligated to diligently
 22   search for and consider evidence that supports coverage of the claimed loss, and in
 23   doing so must give at least as much consideration to the interests of its insured as it
 24   gives to its own interests.
 25           14.    During the COVID-19 Pandemic, Commissioner Lara issued a notice after
 26    the California Department of Insurance "ha[d] received numerous complaints from
 27    businesses, public officials, and other stakeholders asserting that certain insurers,
 28   agents, brokers, and insurance company representatives [we]re attempting to dissuade
                                                  -4-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.18 Page 13 of 576




  1   policyholders from filing a notice of claim under its Business Interruption insurance
  2   coverage, or refusing to open and investigate these claims upon receipt of a notice of
  3   claim" (Exhibit 1, p. 1, emphasis added).
  4          15.    The Commissioner's notice reminded insurers facing these claims of the
  5   importance of complying with their obligations, citing the California Fair Claims
  6   Settlement Practices Regulations (Cal. Code Regs., tit. 10,§§ 2695.1 et seq.
  7   ("Regulations")). His notice went on to state, "[t]herefore, Insurance Commissioner
  8   Ricardo Lara finds it necessary to issue this Notice to ensure that all agents, brokers,
  9   insurance companies, and other licensees accept, forward, acknowledge, and fairly
 10   investigate all business interruption insurance claims submitted by businesses"
 11   (Exhibit 1, pp. 1-2, emphasis added). The Commissioner stated that "every insurer is
 12   required to conduct and diligently pursue a thorough, fair, and objective investigation
 13   of the reported claim" (Id. at 2).
 14          16.    The Commissioner further reminded insurers that "[i]f the claim is denied
 15   in whole or in part, the insurer is required to communicate the denial in writing to the
 16    policyholder listing all the legal and factual bases for such denial (Regulations,§
 17   2695.7(b)(1)). Where the denial of a first party claim is based on a specific statute,
 18   applicable law or policy provision, condition, or exclusion, the written denial must
 19   include reference to and provide an explanation of the application of the statute,
 20   applicable law, or policy provisions, condition, or exclusion to the claim.. Regulations,
 21   §2695.7(b)(1)" (Exhibit 1, p. 3, emphasis added).
 22          17.    Consistent with all of these well-established and non-controversial
 23    California insurance claims handling standards, Plaintiffs had the right to rely on
 24    Affiliated FM to handle their insurance claims for business interruption losses in a
 25    manner consistent with these standards of good faith and fair dealing. Unfortunately,
 26    Affiliated FM failed in all respects, and abruptly, unreasonably and with a callous
 27   disregard for the interests of its insured denied Plaintiffs' business interruption claim,
 28   except as to the sub-limit for Communicable Disease for the actual presence of the
                                                  - 5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.19 Page 14 of 576




  1   COVID-19 virus at one specified location, and possibly one additional location
  2   depending on additional information available.
  3          18.     In order to obtain the benefits promised under the Policy and required by
  4   California law, Plaintiffs were compelled to institute this lawsuit to pursue all available
  5   legal and equitable remedies available to them.
  6
  7
  8                                            PARTIES
  9           19.    Islands is, and at all relevant times was, a Delaware Limited Partnership,
 10    with its principal place of business in Carlsbad, California.
 11          20.     CFBC is, and at all relevant times was, a California Limited Liability
 12   Corporation, with its principal place of business in Carlsbad, California.
 13          21.     Affiliated FM is, and at all relevant times was, conducting business in the
 14   State of California as an insurer. It issued the subject policy to Plaintiffs in Carlsbad,
 15   California.
 16          22.     The true names or capacities, whether individual, corporate, associate, or
 17   otherwise, of defendants Does 1 through 50, inclusive, are unknown to Plaintiffs, who
 18    therefore sue said defendants by such fictitious names. Plaintiffs are informed and
 19   believe and based on such information and belief allege that each of the defendants
 20   sued herein as a Doe is legally responsible in some manner for the events and
 21   happenings referred to herein, and will ask leave of this Court to amend this complaint
 22    to insert their true names and capacities in place and instead of the fictitious names
 23    when the same become known to Plaintiffs.
 24           23.    Plaintiffs are informed and believes and based thereon alleges that at all
 25    times mentioned herein, each of the defendants was the agent, partner,joint venturer,
 26   associate and/or employee of one or more of the other defendants and was acting in the
 27   course and scope of such agency, partnership,joint venture, association and/or
 28   employment when the acts giving rise to this action occurred.
                                                   -6-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.20 Page 15 of 576




          1
          2                                         INSURANCE

          3          24.    Plaintiffs obtained the Policy with coverage dates from August 1, 2019 to
          4    August 1, 2020.
          5          25.    Plaintiffs timely paid all premiums that were due under the Policy.
          6          26.    In exchange for payment of the premiums, Affiliated FM agreed to
          7    provide the insurance coverage described in the Policy.
          8          27.    The Declarations section indicates that the Policy provides "ALL RISK"
         9     coverage:

1_ .2 10
                            "E.INSURANCE PROVIDED:
     g 11
< < 8E
a                           This Policy covers property, as described in this Policy, against ALL
       12                   RISKS OF PHYSICAL LOSS OR DAMAGE,except as hereinafter
M   °
    t
    ,
LIAIn
                            excluded, while located as follows:
    >     13
o w 1,1                     See Attached Location Schedule" (Exhibit 2, p. EX02-007).
ZI ct 14
       g
6.1 LJ                      The terms "PHYSICAL LOSS OR DAMAGE" are not defined in the Policy.
       ti 15         28.
w $
          16         29.    The Business Interruption coverage in the Policy provides:
=I=
=1= 17                      "BUSINESS INTERRUPTION
        18                  The Business Interruption loss, as provided in the Business Interruption
        19                  Coverage and Business Interruption Coverage Extensions of this section,
                            is subject to all the terms and conditions of this Policy, including but not
        20
                            limited to, the limits of liability, deductibles and exclusions shown in the
        21                  Declarations section" (Id., p. EX02-040).
        22
                     30.    The Business Interruption coverage contains the following grant of
        23
               coverage:
        24
                            "A. LOSS INSURED
        25
                            This Policy insures Business Interruption loss, as provided in the Business
        26                  Interruption Coverage, as a direct result of physical loss or damage of the
        27                  type insured:

        28

                                                     - 7-
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.21 Page 16 of 576




  1                 1. To property as described elsewhere in this Policy and not otherwise
                       excluded by this Policy;
  2
  3                 2. Used by the Insured;

  4
                    3. While at a location or while in transit as provided by this Policy; and
  5
                    4. During the Period of Liability as described elsewhere in this Policy"
  6
                       (Id., p. EX02-040).
  7
  8          31.    The term "Business Interruption loss" is not defined in the Policy. Only
  9    terms that are in bold in the policy are defined.
 10          32.    The Policy states the following "Business Interruption Exclusions":
 11
                    "D.       BUSINESS INTERRUPTION EXCLUSIONS
 12
 13                 In addition to the exclusions elsewhere in this Policy, the following
                    exclusions apply to Business Interruption loss.
 14
 15                  This Policy does not insure:
 16
                    1. Any loss during any idle period, including but not limited to when
 17
                       production, operations or services or delivery or receipt of goods would
 18                    cease, or would not have taken place or would have been prevented due
                        to:
 19

 20                           a) Physical loss or damage not insured by this Policy.
 21
                              b) Planned or rescheduled shutdown.
 22
 23                           c) Strike or other work stoppage.

 24
                              d) Any other reason other than physical loss or damage insured under
 25                              this Policy.
 26
                     2. Any increase in loss due to:
 27
 28

                                                -8-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.22 Page 17 of 576




  1                       a) The suspension, cancellation, or lapse of any lease, contract, license
                             or order.
  2
  3                       b) Damages for breach of contract, or for late or non-completion of
                             orders.
  4
  5                       c) Fines or penalties of any nature, except as provided by the
  6                          Contractual Penalties coverage in this Policy.

  7                       d) Any other consequential or remote loss.
  8
                   3. Any loss resulting from physical loss or damage to merchandise or
  9
                      finished goods valued at the regular cash selling price or the time required
 10                   for their reproduction.
 11
                   4. Any loss resulting from the actual cash value portion of direct physical
 12                   loss or damage by fire caused by or resulting from terrorism" (Id., pp.
 13                   EX02-044-45).

 14
            33.    The Business Interruption Coverage is subject to the Property Exclusions.
 15
      The Property Damage Exclusions are set forth on pages 2-5 of the "All Risk" coverage
 16
      form. They are broken down into three "Groups" (Id., pp. EX02-023-26).
 17
            34.    Group III of the Property Damage Exclusions states:
 18
 19               "GROUP III: This Policy excludes:
 20
                   1. Indirect or remote loss or damage
 21
 22                2. Interruption of business, except to the extent provided in this Policy

 23
                   3. Loss or market or loss of use
 24
                   4. Loss or damage or deterioration arising from any delay
 25
 26                5. Mysterious disappearance, loss or shortage disclosed on taking inventory,
 27                   or any unexplained loss.

 28
                                                -9-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.23 Page 18 of 576




  1                6. Loss from enforcement of any law or ordinance:

  2                     a) Regulating the construction, repair, replacement, use or removal,
  3                        including debris removal, of any property; or

  4
                        b) Requiring the demolition of any property, including the cost in
  5                        removing its debris;
  6
                        Except as provided by the Decontamination Costs and Demolition and
  7                     Increased Cost of Construction coverages in this Policy.
  8
                   7. Loss or damage resulting from the voluntary parting with title or
  9
                      possession of property if induced by any fraudulent act or by false
 10                   pretense.
 11
                   8. Contamination, and any cost due to contamination including the inability
 12                   to use or occupy property or any cost of making property safe or suitable
 13                   for use or occupancy. If contamination due only to the actual not
                      suspected presence of contaminant(s) directly results from other physical
 14
                      damage not excluded by this Policy, then only physical damage caused by
 15                   such contamination may be insured. This exclusion does not apply to
                      radioactive contamination which is excluded elsewhere in this Policy.
 16
 17                9. Shrinkage, evaporation or loss of weight, unless directly resulting from
 18                   other physical damage not excluded by this policy.

 19
                   10. Changes in color, flavor, texture or finish, unless directly resulting
 20                    from other physical damage not excluded by this Policy" (Id., pp.
                       EX02-024-26, emphasis in original).
 21
 22
            35.    The Policy contains a "Coverage Extension" for "Communicable Diseases
 23
      — Business Interruption"
 24
 25               "3.      Communicable Disease — Business Interruption

 26                If a described location owned,leased or rented by the Insured has the
 27                actual not suspected presence of communicable disease and access to
                   such described location is limited, restricted or prohibited by:
 28
                                                - 10 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.24 Page 19 of 576




  1
                    a) An order of an authorized governmental agency regulating such presence
  2                    of communicable disease; or
  3
                    b) A decision of an Officer of the Insured as a result of such presence of
  4
                       communicable disease.
  5
  6                 This Policy covers the Business Interruption Coverage loss incurred by the
                    Insured during the Period of Liability at such described location with such
  7                 presence of communicable disease.
  8
                    This coverage is subject to the Qualifying Period in the Declarations
  9
                    section of this Policy" (Id., p. EX02-046, emphasis in original).
 10
 11          36.    The Communicable Disease — Business Interruption Exclusions are stated
 12   in the Policy as follows:
 13
                   "Communicable Disease - Business Interruption Exclusions:
 14                As respects Communicable Disease — Business Interruption, the following
 15                additional exclusions apply:

 16
                    This Policy does not insure loss resulting from:
 17
                    a) The enforcement of any law or ordinance with which the Insured was
 18
                       legally obligated to comply prior to the time of the actual spread of
 19                    communicable disease.
 20
                    b) Loss or damage caused by or resulting from terrorism, regardless of any
 21
                       other cause or event, whether or not insured under this Policy,
 22                    contributing concurrently or in an sequence of loss" (Id., p. EX02-046,
                       emphasis in original).
 23
 24
             37.    The Period of Liability for the Communicable Disease-Business
 25
      Interruption Coverage is states as follows:
 26
 27                "The Period of Liability for this Business Interruption Coverage Extension
                   will be:
 28


                              COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.25 Page 20 of 576




               1            The period of time:

              2             a) Starting at the time of the order of the authorized governmental
              3                agency or the Officer of the Insured; but

              4
                            b) Not to exceed the time limit shown in the Limits of Liability
              5                clause in the Declarations section.
              6
                            This period of time is part of and not in addition to any Period of Liability
              7             applying to any coverage provided in the Business Interruption section"
              8             (Id., p. EX02-046).

              9
                      38.   The term "Communicable Disease" is defined in the Policy
              10
 I—       2
 41 °I
              11            "Communicable Disease means disease which is:
   <
 — Er 3
 M
              12
      t                     1. Transmittable from human to human by direct or indirect
      >       13               contact with an affected individual or the individual's
      W
 Z  it        14               discharges; or
  U 2
 WW
              15
                            2. Legionellosis" (Id., p. EX02-063).
 in       5
              16
.1=1          17      39.   The Declarations Page states pertaining to Sub-Limits:
              18
                            "F.      SUB-LIMITS:
              19             Unless otherwise stated below or elsewhere in this Policy, the following
              20            sub-limits of liability, including any insured Business Interruption loss,
                             will be the maximum payable and will apply on a per occurrence basis"
              21
                            (Ed., p. EX02-007).
              22
              23      40.   The Policy defines an "occurrence" as follows:

              24
                            "[O]ccurrence means the sum total of all loss or damage of the type
              25            insured, including any insured Business Interruption loss, arising out of or
              26            caused by one discrete event of physical loss or damage, except as respects
                            the following:
              27
              28
                                                         - 12 -
                                      COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.26 Page 21 of 576




  1                 1. terrorism: occurrence will mean the sum total of all loss or damage of
                       the type insured, including any insured Business Interruption loss,
  2                    arising out of or caused by all acts of terrorism during a continuous
  3                    period of seventy-two (72) hours.

  4
                    2. earth movement: occurrence will mean the sum total of all loss or
  5                    damage of the type insured, including any insured Business
  6                    Interruption loss, arising out of or caused by all earth movement(s)
                       during a continuous period of seventy-two (72) hours" (Id., p. EX02-
  7                    064).
  8
  9                                               IV.

 10                                  FACTUAL BACKGROUND

 11   A.     Islands and CFBC

 12          41.    In 1982, Tony DeGrazier founded the first Islands on Pico Boulevard in

 13    West Los Angeles, California with a vision to deliver an "ohana"—or family —vibe.

 14   Islands was inspired by the beaches of Oahu, Hawaii and the joy of finding a flavorful

 15   burger, a hot basket of fries and a cold drink after a long day of surfing and outdoor

 16   fun. Over the years, as more locations opened, Islands focused on a simple, original,

 17   and evolving menu, while still keeping its beach-themed, casual atmosphere with

 18   efficient, attentive and friendly service that its customers have come to love.

 19          42.    Five years after the first Islands opened, in 1987, Champagne French

 20   Bakery Café opened its doors in San Diego. It later expanded and by February 2020, it

 21   had seven stores in three counties: San Diego, Orange and Ventura. In October 2015, it

 22   changed ownership to CFBC when it was acquired by Islands.

 23          43.    In addition to offering catering options, CFBC serves customers in a

 24    traditional, cozy and authentic French café style, serving breakfast, lunch, dinner and

 25   snacks throughout the day. It provides guests with a meal worthy of comparison to the

 26   fine, fresh ingredients of the agricultural Champagne province of Northeast France.

 27          44.    Despite successful historical sales and customer traffic, Islands' and

 28   CFBC's in-person dining operations were prohibited by the Governmental Orders,

                                                 - 13 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.27 Page 22 of 576




  1   prompting Islands and CFBC to make a business interruption claim to their insurance

  2   company for the help and protection they had been promised. Some of Islands and

  3   CFBC's locations were closed entirely, while others were limited to only take-out.
  4   However, Affiliated FM rejected the claim violating California insurance law,
  5   regulations and standards.
  6
  7   B.     The COVID-19 Pandemic
  8          45.    It has been widely reported that COVID49 has its origins in Wuhan,
  9   China. The first public reports were on December 31, 2019 of an "outbreak of
 10   respiratory illness."
 11          46.    By January 8, 2020, the United States Centers for Disease Control and
 12   Prevention ("CDC")issued warnings to American travelers going to China for a
 13   "pneumonia of unknown etiology" (https://emergency.cdc.gov/han/han00424.asp, last
 14   accessed August 28, 2020).
 15          47.    Starting January 17, 2020, the CDC and the United States Department of
 16    Homeland Security's Customs and Border Protection implemented enhanced health
 17   screenings for passengers who came from or connected through Wuhan, China
 18   (https://www.cdc.gov/media/releases/2020/p0117-coronavirus-screening.html, last
 19   accessed August 28, 2020).
 20          48.    On January 20, 2020, the W.H.O. reported the first confirmed cases outside
 21    mainland China in Japan, South Korea and Thailand (https://www.nytimes.com/article/
 22   coronavirus-timeline.html, last accessed August 28, 2020). The following day, on
 23   January 21, 2020, the first American COVID-19 case was confirmed in the State of
 24    Washington (https://www.cdc.gov/media/releases/2020/p0121-novel-coronavirus-
 25    travel-case.html, last accessed August 28, 2020).
 26          49.    According to news reports, shortly thereafter, by January 26, 2020, the
 27   CDC confirmed the first COVID-19 case in Orange County California (https://myemail.
 28   constantcontact.com/CD-HEALTH-ALERT---First-Case-of-2019-Novel-Coronavirus-in-

                                             - 14 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.28 Page 23 of 576




  1   Orange-County-Update-for-Providers.html?soid=11284230228898zaid-RPQB7yg_ORE,

  2   last accessed August 28, 2020). Similarly, on January 26, 2020, the Arizona Department
  3   of Health Services confirmed the first COVID-19 case (https://communityimpact.com/
  4    phoenix/chandler/coronavirus/2020/04/02/timeline-how-covid-19-has-impacted-

  5   arizona-since-the-first-case-was-reported/, last accessed August 28, 2020).
  6          50.    On January 30, 2020, the W.H.0 declared a "public health emergency of
  7   international concern." The following day, on January 31, 2020, nearly all travel from
  8   China into the United States was blocked.
  9          51.    During February 2020, COVID-19 began spreading rapidly throughout
 10    Europe, with Italy initially becoming the most impacted country. That same month, an
 11   increasing number of cases were being reported in the United States, with the largest
 12   concentration of cases in the Seattle area of Washington State. The first cluster of
 13   COVID-19 cases was reported at a nursing home in Kirkland, Washington in late
 14    February, where the first COVID-19 death in the United States was announced on
 15    February 28, 2020.
 16          52.    Published reports state that COVID-19 also continued to spread
 17   throughout California during February 2020. In early February, several COVID-19 cases
 18    were announced in Northern California. During February, the number of reported
 19   COVID-19 cases in California increased. On February 26, 2020, the CDC announced the
 20   first reported California COVID-19 case resulting from community spread
 21   (https://www.cdc.gov/media/ releases/2020/s0226-Covid-19-spread.html, last accessed
 22    August 28, 2020).
 23          53.    On March 4, 2020, the first COVID-19 fatality was reported in California.
 24          34.    As COVID-19 cases continued to increase in certain areas of the United
 25   States, on March 4, 2020 Congress passed emergency funding of $8.3 billion to aid in the
 26   immediate health response to COVID-19.
 27
 28

                                                 - 15 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.29 Page 24 of 576




            1         55.     Also on March 4, 2020, Governor Newsom proclaimed a State of
            2   Emergency to exist in California "as a result of the threat of COVID 19." The same day,
           3    Hawaii Governor David Y. Ige proclaimed a State of Emergency in that state.
           4          56.    On March 6, 2020, Hawaii reported its first COVID-19 case (https://health.
           5    hawaii.gov/prepare/hawaii-reports-first-covid-19-case/, last accessed August 28, 2020).
           6          57.    On March 11, 2020, Arizona Governor, Douglas A. Ducey, proclaimed a
           7    State of Emergency in Arizona.
           8          58.     On March 11, 2020, travel from Europe to the United States was restricted,
           9    and the W.H.O. declared COVID-19 a pandemic. The term "pandemic" does not appear
           10   anywhere as an excluded peril in this "All Risk" Policy.
H
4; s       11         59.     On March 13, 2020, the President of the United States declared a national
0 <1       12
M     °
                emergency.
      ta
.LI
U      y
   >       13         60.     Yet, throughout this entire period from December 2019 until March 17,
   IA  a
ZI         14   2020, Islands and CFBC were allowed to continue to operate and had not suffered an
ft 0
   LLI     15   interruption of their thriving businesses.
W     I
           16
:
1 3=
           17   C.    The Governmental Orders in the jurisdictions where Plaintiffs operate
                      61.    Since mid-March 2020, the jurisdictions in which Islands and CFBC
           18
           19   operate have enacted multiple governmental orders that impacted the operations of
                restaurants. The orders can generally be described in three stages:
           20
                              a.     Initially preventing all dine-in services;
           21
                              b.     Re-opening dine-in services on limited scales while maintaining
           22
                                     social distancing in approximately late May 2020 even though the
           23
                                     COVID-19 pandemic had not resolved; and
           24
                              c.    Suspending indoor dine-in services in or around early July 2020
           25
                                     while allowing limited outdoor dining.
           26
                      62.     Notably, once in-person dining was allowed to temporarily resume,
           27
                Islands and CFBC experienced an increase in their business revenue. When additional
           28
                                                             - 16 -
                                        COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.30 Page 25 of 576




      orders again limited indoor dining, they experienced a reduction in their business
  2    revenue.
  3           63.    Islands and CFBC have complied with these mandatory Governmental
  4   Orders since they were first enacted in March. These Governmental Orders have caused
  5   Plaintiffs to suspend a significant portion of their operations, resulting in an immediate
  6   loss of business income.
  7           64.    These Governmental Orders were the predominant cause of the
  8   suspension to Islands' and CFBC's operations.
  9           65.    Due to the volume of governmental orders applicable to Plaintiffs'
 10    operations, Plaintiffs have highlighted the most relevant orders broken down for each
 11    of the three states in which they operate. Since all of CFBC's and most of Islands'
 12    restaurants are located in California, Plaintiffs have identified the governmental orders
 13    in California by County.
 14
 15                  1.     California
 16           66.    Nearly two months after the first reported COVID-19 case in the United
 17   Stated, on March 15, 2020, California Governor Gavin Newsom requested restaurants to
 18    operate at half capacity to allow for social distancing. The following day, he urged
 19    restaurants to close their dine-in service and offer only takeout and drive thru options.
 20    A few days later, on March 19, 2020, he issued an Executive Order directing all
 21    California residents to stay at home except for certain essential services or activities
 22   (Exhibit 3, p. EX03-001-002).
 23           67.    Thereafter, additional orders were implemented throughout the state by
 24   local government officials and Governor Newsom. After approximately six weeks of
 25   significant closures, on or about April 28, 2020, Governor Newsom announced a four-
 26    tiered system for reopening. One week later, on or about May 4, 2020, Governor
 27    Newsom announced that the State would move to Stage 2 to gradually reopen some
 28   lower risk locations with social distancing requirements.
                                                  - 17 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.31 Page 26 of 576




  1          68.    Due to the increased community spread of COVID-19 in California, on or
  2   about July 1, 2020, Governor Newsom suspended all indoor dining at restaurants
  3   within counties that were on the county-monitoring list for at least three consecutive
  4   days, which at the time included 19 counties. On July 13, 2020, the State Public Health
  5   Officer and Director extended this order statewide (Id., p. EX03-003-007). Some counties
  6   remain in this status, while others have resumed reduced indoor dining services (Id., p.
  7   EX03-008-031).
  8
  9                        a.      San Diego County
 10          69.    On March 16, 2020, among other restrictions, the Public Health Officer of
 11   the County of San Diego(SD Health Officer) closed all on-site dining for all restaurants
 12   and any other business establishments serving food (Ed., p. EX03-032-036). A few weeks
 13   later, on March 27, 2020, this order was extended (Id., pp. EX03-037-041). Thereafter, this
 14   county followed other statewide measures.
 15          70.     When San Diego transitioned to the second phase, on or around May 22,
 16   2020, restaurants were allowed to resume limited indoor dining services. Around June
 17   20, 2020, San Diego restaurants were forced to implement additional, modest
 18   restrictions due to further governmental orders from the SD Health Officer, such as
 19    prohibiting new customers indoors after 10 p.m.
 20          71.    In an order dated July 21, 2020, the SD Health Officer required all
 21   restaurants not limiting their services to take-out or delivery to post and implement
 22   COVID-19 operating protocol to ensure proper social distancing and sanitation, or close
 23    their operations (Id., p. EX03-042-052). The order contained additional specific
 24   requirements for restaurants, including discontinuing open seating, prohibiting
 25   standing in the restaurant, and only permitting alcohol drink sales served as part of a
 26    meal transaction (Id., p. EX03-045-046).
 27
 28
                                                  - 18 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.32 Page 27 of 576




  1          72.    Presently, restaurants in San Diego are permitted to provide indoor dining
  2   with a maximum of twenty-five percent(25%)capacity or 100 people, whichever is
  3   fewer (Id., p. EX03-021).
  4
  5                         b.      Los Angeles County
  6          73.    On March 16, 2020, the Health Officer for the County of Los Angeles
  7   Department of Public Health(LA Health Officer) issued an order mandating that all
  8    restaurants cease on premise food service (Id., p. EX03-053,059).
  9          74.    On March 19, 2020, the LA Health Officer issued another order restricting
 10   and limiting, among other things, the gathering of people (Id., p. EX03-061-066). The
 11    City of Los Angeles Mayor, Eric Garcetti, issued a similar "safe at home" order where
 12    citizens were ordered to remain in their homes except for "essential activities or
 13   infrastructure," and all public and private gatherings were prohibited (Id., p. EX03-067-
 14   072) This order reinforced the prior emergency restrictions, such as prohibiting
 15    restaurants from serving to dine-in customers.
 16          75.    By late May 2020, Los Angeles restaurants were allowed to reopen for
 17    dine-in services with social distancing restrictions. One month later, on July 1, 2020,
 18    indoor, iri-person dining was again prohibited in Los Angeles (Id., p. EX03-073).
 19          76.     In an order revised recently on August 12, 2020, the LA Health Officer
 20    extended the prohibition of indoor, in-person onsite dining (Id., p. EX03-088, 092). As of
 21    the date of this Complaint, restaurants in Los Angeles County are unable to have any
 22    indoor dining, and have restrictions for outdoor dining (Id., p. EX03-015).
 23
 24                         c.      Oran& County
 25           77.   On March 17, 2020, the Orange County Health Officer(OC Health Officer)
 26    issued an Order prohibiting all public and private gatherings as well as onsite food
 27    service at restaurants (Id., p. EX03-105-110). The next day, on March 18, 2020, the OC
 28
                                                  - 19 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.33 Page 28 of 576
                                                                 •
  1    Health Officer issued another order Closing all onsite dining, while allowing pickup,
  2   delivery and drive thru services (Id., p. EX03-111- EX03-112).

  3          78.     When Orange County entered Stage 2 of the phased opening on or about

  4   May 23, 2020, restaurants were allowed to open in-person dining services while
  5    maintaining social distancing.
  6          79.     Two months later, in an order dated July 14, 2020, Orange County
  7    prohibited all indoor onsite dining (Id., p. EX03-114).
  8          80.     Presently, Orange County restaurants are prohibited from indoor dining
  9   and have restrictions on outdoor dining (Id., p. EX03-018-019).
 10
 11                         d.      Monterey County
 12          81.     On March 17, 2020, the County of Monterey Health Department Director
 13   of Health issued and order directing all residents to shelter in place (Id., p. EX03-124-
 14   130). As with other counties, this order prohibited onsite restaurant dining, and only
 15    authorized delivery or carry out. This order was extended.
 16          82.     By late May 2020, Monterey County was awaiting state approval to
 17    proceed with reopening, including dine-in restaurants. It issued guidance at that time
 18   so that restaurants could prepare for this reopening. By mid-June 2020, restaurants were
 19    allowed to open indoor dining operations at reduced capacity, but were required to
 20    implement statewide industry guidance as set forth by the California Department of
 21    Public Health.
 22          83.     As a result of Governor Newsom's July 13, 2020 order, restaurants in this
 23    County were forced to cease indoor dining. Presently, restaurants in Monterey County
 24    are not permitted to have any indoor dining, with only outdoor onsite dining take-out
 25    or delivery being allowed (Id., p. EX03-017-018).
 26
 27
 28

                                                  - 20 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.34 Page 29 of 576




  1                         e.      Placer County
  2          84.     On March 19, 2020, the Placer County Health Officer issued an order
  3   instructing residents to shelter in place and prohibiting onsite dining for restaurants,
  4    which was set to expire on April 10, 2020 (Id., p. EX03431). This order was extended to
  5   May 1, 2020 (Id., p. EX03-138-150). At this time, and in an effort to reduce confusion,
  6   Placer County removed local restrictions and only followed general statewide
  7   restrictions requiring California residents to stay home except for essential needs.
  8          85.     On or about May 12, 2020, Placer County was one of the first counties
  9   statewide to obtain authorization to open the second phase. At that time, they were
 10   allowed to open dine-in services with numerous restrictions (such as employee
 11    temperature readings, reduced capacity, face masks, plastic barriers, and additional
 12   sanitation measures)(Id., p. EX03-151-169). A few weeks later, on May 28, 2020, Placer
 13   County permitted restaurants to temporarily establish outdoor eating areas, including
 14   expanding outdoor dining areas to cordoned off parking areas. It also relaxed parking
 15    requirements because fewer people were able to eat onsite given the physical distancing
 16    requirements.
 17           86.    One month later, on July 11, 2020, the State Public Health Officer issued an
 18   order specific to Placer County (Id., p. EX03-170-172). This order required Placer
 19   restaurants to close indoor seating to customers and shift operations to takeout, delivery
 20    and outdoor seating effective the following day.
 21           87.    As with most other counties, Placer restaurants are presently permitted to
 22    have only outdoor onsite dining, take-out or delivery (Id., p. EX03-019).
 23
 24                        f        Riverside County
 25           88.    On March 12, 2020, the Health Officer of the County of Riverside cancelled
 26    all events with expected attendance above 250 people (Id., p. EX03-173-174). A few days
 27    later, on March 16, 2020, this order was further restricted to events in excess of 10
 28    people (Id., p. EX03-175-177). As for restaurants, Riverside County did not implement
                                                    - 21 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.35 Page 30 of 576




  1   an order prohibiting dine-in services before the March 19, 2020 statewide order from
  2   Governor Newsom.
  3           89.     On or about May 13, 2020, Riverside transitioned to the "early stage 2
  4    phase", which did not allow dine-in restaurant services. On or about May 22, 2020,
  5    Riverside received approval from Governor Newsom's office to enter the accelerated
  6   second phase, which opened dining rooms at restaurants with modifications and
  7   restrictions.
  8           90.     In an order effective July 2, 2020, the State Public Health Officer issued
  9   and order specific to Riverside County which prohibited restaurants from offering
 10   indoor dine-in services (Id., p. EX03-178-180). The restrictions in this order remain in
 11    place (Id., p. EX03-020).
 12
 13                                  Sacramento County
 14           91.     On March 19, 2020, the Health Officer of the County of Sacramento
 15   (Sacramento Health Officer) issued a stay at home order, permitting only operations of
 16    essential businesses (Id., p. EX03-181-188). It closed all dine-in restaurant services. This
 17    order was extended to May 22, 2020.
 18           92.     Beginning on or about May 22, 2020, Sacramento restaurants were
 19    allowed to open for dine-in customers in the second phase of the tiered opening.
 20           93.     On July 14, 2020, Sacramento Health Officer issued an order prohibiting
 21    all indoor dining services, consistent with statewide orders at that time (Exhibit 3, p.
 22    EX03-189-195). The restrictions in this order remain in place (Id., p. EX03-020).
 23
 24                          h.      San Bernardino County
 25           94.     On March 17, 2020, the Acting Public Health Officer for the County of San
 26    Bernardino issued an order prohibiting gatherings, other than essential services            p.
 27    EX03-199-201). As part of the order, food and beverage establishments were required to
 28
                                                   - 22 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.36 Page 31 of 576




  1   follow statewide guidelines published the prior day by the California Department of
  2   Public Health.
  3            95.   Over the next two months, San Bernardino County tracked the statewide
  4   mandates in place. By approximately May 22, 2020, this county implemented a plan for
  5   reopening. The plan categorized restaurants as places with a medium risk level, with
  6   dine-in services reopening in Stage 2b. On or about May 23, 2020, San Bernardino
  7   County entered Stage 2b.
  8            96.   On July 13, 2020, restaurants in San Bernardino County were forced to
  9   suspend indoor dine-in services consistent with the statewide mandate. The same
 10    restrictions remain in place today (Id., p. EX03-021).
 11
 12                         j.      Santa Barbara County
 13            97.   On March 12, 2020, the Santa Barbara County Health Officer (Santa
 14    Barbara Health Officer) and Public Health Director enacted an order declaring a local
 15    health emergency, cancelling all non-essential gatherings of 250 people or more and
 16    requiring social distancing for smaller events (Id., p. EX03-202-203). This order was
 17   scheduled to expire March 30, 2020. While that order was pending, California enacted
 18    orders that impacted all California residents. Pursuant to Governor Newsom's orders,
 19    restaurants in this County began offering only delivery or take-out service by March 17,
 20    2020.
 21            98.   On April 24, 2020, the Santa Barbara Health Officer enacted another order,
 22    consistent with statewide requirements, which provided details broken down by the
 23    type of business establishment (Id., p. EX03-204-218). For restaurants, this order
 24    reiterated that they could only prepare and offer food via delivery service, pick-up or
 25    drive-thru (Id., p. EX03-212). It also provided specific requirements for food
 26    transportation containers, facial coverings for food workers, and social distancing (Id.,
 27    p. EX03-212-213). This order further mandated that take-out food could not be
 28    consumed anywhere in the line-of-sight of a person standing in front of the food
                                                  - 23 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.37 Page 32 of 576




  1   facility; required that restaurants remove, rearrange or otherwise make unavailable
  2    tables, chairs or other customer seating on their premise; and prevented on-site dining,
  3    whether it be indoors or outdoors (Id., p. EX03-213).
  4           99.    In an order dated May 21, 2020, Santa Barbara allowed restaurants to
  5   resume dine-in services so long as they followed specific standards from the May 12,
  6   2020 California Department of Health COVID-19 Industry Guidance: Dine In
  7    Restaurants (Id., p. EX03-219, 228-229).
  8           100.   In an order effective July 2, 2020, the Santa Barbara Health Officer
  9   suspended all dine-in restaurants services, except outdoor dining, take-out and delivery
 10   (Id., p. EX03-251, 252-253, 257). These restrictions remain in place today (Id., p. EX03-
 11   023).
 12
 13                         j.      Ventura County
 14           101.   On March 17, 2020, the Ventura County Health Officer (Ventura Health
 15    Officer) enacted an order, consistent with other counties, requiring that specific
 16   individuals self-isolate and limiting "permanent food facilities"(which includes
 17   locations operated for the purpose of preparing and serving food at the retail level) to
 18    delivery service, take-out and drive-thru services (Id., p. EX03-260, 261,).
 19           102.   On March 31, 2020, the Ventura Health Officer extended this order to
 20    April 19, 2020 and implemented specific requirements for restaurants offering delivery,
 21    take-out or drive-thru options (including container requirements, consumption away
 22   from the premises and six-foot social distancing)(Id., p. EX03-264-265).
 23           103.   On May 7, 2020, Ventura Health Officer determined that "there no longer
 24    exists a need for local health orders that are more restrictive than the State Stay at Home
 25    Order... and that the public health and welfare would best be served by a single set of
 26    regulations where reasonable to avoid public confusion between State and local orders"
 27   (Id., p. EX03-268-269). Under this order, restaurants continued to be prevented from
 28
                                                  - 24 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.38 Page 33 of 576




  1   offering dine-in services and were required to follow specific requirements regarding
  2   containers, food consumption locations and social distancing (Id., p. EX03-271-272).
  3           104.   On or about May 29, 2020, Ventura County began allowing indoor dine-in
  4   services at restaurants, with specific application requirements and operation standards.
  5           105.   In an order dated July 2, 2020, the Ventura Health Officer prohibited
  6   indoor dining at restaurants, but allowed onsite outdoor dining with restrictions,
  7   including limitations on who can sit together, how long patrons could be present at the
  8   restaurant, and hours of operation (Id., p. EX03-278). These restrictions remain in place
  9    today (Id., p. EX03-028).
 10
 11                  2.      Arizona
 12           106.   On March 19, 2020, Arizona Governor Douglas A. Ducey ordered that all
 13    restaurants in counties with confirmed COVID-19 cases prohibit access to on-site dining
 14    until further notice by the close of business the following day (Exhibit 4, p. EX04-001-
 15   002). This order remained in place for two months.
 16           107.   On or about May 11, 2020, restaurants were permitted to resume dine-in
 17   services. Islands complied and resumed dine-in operations in Arizona on or about May
 18   15, 2020.
 19           108.   Nearly two months later, effective July 11, 2020, Governor Ducey ordered
 20    that all restaurants with indoor dining limit their capacity to less than fifty percent
 21   (50%)of permitted fire code occupant loads; maintain six feet separation between all
 22    parties or erect glass or plexiglass barriers; close buffets, cafeteria style, and self-serve
 23   food stations; and eliminate indoor standing rooms (Exhibit 4, p. EX04-004-007).
 24    Restaurants with outdoor dining were required to maintain six feet of separation
 25    between parties (Id., p. EX04-006). This order remains in effect and Islands has and
 26    continued to comply with it.
 27
 28
                                                    - 25 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.39 Page 34 of 576




  1                   3.    Hawaii
  2            109.   On March 20, 2020, Kirk W. Caldell, the Mayor of the City and County of
  3    Honolulu, Hawaii, ordered that effective the following morning, all restaurants were
  4    mandated to close until April 4, 2020 except for drive-thru, pickup and delivery services
  5   (Exhibit 4, p. EX04-008-009). Islands complied.
  6            110.   On March 21, 2020, Hawaii Governor David Y. Ige issued an order
  7    mandating that all persons self-quarantine until March 26, 2020. A few days later, he
  8   issued another order mandating social distancing measures statewide, which were later
  9   enhanced on April 16, 2020 and remain in effect.
 10            111.   In an order dated May 21, 2020, restaurants in Honolulu were allowed to
 11   resume table service dining under specific restrictions, conditions and privileges
 12    beginning on June 5, 2020(Exhibit 4, p. EX04-011, 017-020).
 13            112.   In August 2020, Honolulu implemented additional emergency orders and
 14    guidance bulletins due to a resurgence of COVID-19.
 15            113.   On August 6, 2020, Mayor Caldwell issued an order effective from August
 16   8, 2020 until September 4, 2020(Exhibit 4, p. EX04-021-059). Among other things, this
 17   order mandated that all residents stay in their residence, except for essential activities;
 18   closed all non-essential businesses; prevented onsite restaurant dining, whether indoor
 19   or outdoor, and instead only allowed restaurants to offer delivery or carry out;
 20    prevented gatherings (indoor and outdoor) over 10 people; prohibited all non-essential
 21    travel (including by foot, on public transit, by bicycle, etc.); and required face coverings
 22   (Id.).
 23            114.   On August 18, 2020, Mayor Caldwell further expanded his order to
 24    prevent all gatherings of any size (Exhibit 4, p. EX04-060-098).
 25            115.   On August 25, 2020, Mayor Caldwell extended the stay at home order
 26   from August 27, 2020 through September 9, 2020 (Exhibit 4, p. EX04-099-114) and on
 27   September 8, 2020, he extended it until September 23, 2020 (Exhibit 4, p. EX04-115-130).
 28
                                                  - 26 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.40 Page 35 of 576




  1          116.   The restrictions preventing onsite dining in Honolulu remain in place
  2   today and Islands has complied with them since they were implemented.
  3
  4   D.     Affiliated FM denies the Business Interruption claim.
             117.   On March 27, 2020, with the assistance of their insurance broker, Plaintiffs
  5
       made a claim under the Policy for their business income losses at various locations.
  6
      Plaintiffs informed Affiliated FM that the Governmental Orders caused their locations
  7
      to suffer business interruption losses, and, as a result, they were suffering losses of
  8
      business income.
  9
             118.   The same day, Jeffrey Casillas, Vice President and the Los Angeles
 10
      Operations Claims Manager for FM Global, requested contact information for the
 11
      individual with whom Affiliated FM should work. Islands designated Warren Boone,
 12
       the Vice President of Human Resources as their contact person.
 13
             119.    A few days later, on March 30, 2020, Grace M. Bonilla-Roman'("Ms.
 14
       Bonilla"), a Loss Adjuster from the Dallas Operations for FM Global and Affiliated FM,
 15
      sent an email to Mr. Boone requesting to arrange a time to discuss the details of the loss.
 16
             120.   The same day, at Plaintiffs request, their insurance broker, Scott Isbell of
 17
       Marsh & McLennan Insurance Agency LLC, reached out to Ms. Bonilla regarding the
 18
       claim. He advised her that Islands was gathering the facts of the loss, including the
 19
      locations impacted.
 20
             121.   One week later, on April 6, 2020, Ms. Bonilla followed up by email. Mr.
 21
       Isbell responded again, and the following day, on April 7, 2020, Ms. Bonilla sent a letter
 22
       identifying the information Affiliated FM needed, including the locations impacted;
 23
       copies of the governmental orders limiting, restricting or prohibiting access; and
 24
      "whether there was the actual presence of the coronavirus (COVID-19) at any of the
 25
 26
 27
      'Beginning April 21, 2020, Ms. Bonilla-Roman's signature block changed to Grace M.
 28   Bonilla. As such, she will be referred to in this Complaint as Ms. Bonilla.
                                                 - 27 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.41 Page 36 of 576




  1   insured location(s) that resulted in the limiting, restriction or closure of these locations"
  2   (Exhibit 5).
  3           122.   On April 20, 2020, Islands provided a detailed, 85-page response to Ms.
  4    Bonilla's April 7, 2020 letter (Exhibit 6). Before responding to her specific requests, Mr.
  5   Boone corrected one portion of Ms. Bonilla's prior letter to clarify that Islands was not
  6   limiting its claim under the Policy to coverage for communicable disease.
  7
                     "However, before we provide that information, we wanted to correct one
  8                  thing that stood out to us as inaccurate in your April 7, 2020 letter.
  9
                     You stated that "We understand this loss is reported for a claim to be
 10
                     submitted under the Policy's ADDITIONAL COVERAGES for
 11                  COMMUNICABLE DISEASE RESPONSE and INTERRUTOIN (sic) BY
 12                  COMMUNICABLE DISEASE." We disagree and want to make sure you
                     and Affiliated FM Insurance Company (Affiliated FM)have the correct
 13                  information.
 14
                     We have not intended to limit the notice of our claim in any way to a
 15
                     particular portion of our policy or category of what you call "additional
 16                  coverages." Rather, we have promptly attempted to provide fair notice to
                     Affiliated FM that we are making a claim under the policy. We are relying
 17
                     on Affiliated FM to investigate our claim in light of our entire policy and
 18                  all coverages for which we have timely paid all premiums.
 19
                     Without your assistance in the making and analysis of our claim, we are
 20
                     unable to yet determine which portion(s) of our policy apply to the facts of
 21                  what has occurred to our business"(Exhibit 6, p. 1).
 22
              123.   Mr. Boone identified the impacted locations and enclosed an excel sheet
 23
       providing information about each location, such as the county, the governmental order
 24
      applicable to the location, the restaurant's status (takeout only or closed), and the dates
 25
      of the reduced capacity and dining room closures pursuant to the applicable
 26
      governmental orders (Id., pp. 2, 4). He also enclosed copies of the governmental orders
 27
      and notices:"We would think that you [Affiliated FM] would have copies of authorized
 28
                                                  - 28 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.42 Page 37 of 576




  1   governmental agency orders since they are publically available, but we have enclosed
  2   them as well as a reference list" (Id., at p. 3, 6-82).
  3            124.   In response to Affiliated FM's inquiry of whether Plaintiffs had "copies of
  4   any communication by an Officer of Islands Restaurant LP limiting, restricting or
  5    prohibiting access to the specific location(s) due to the actual presence of the COVID-
  6   19", Mr. Boone advised that "It]here were no communications by an Officer of Islands
  7   as you describe because there were not restrictive actions taken due to any actual
  8   known presence of COVID-19. There were however three separate communications
  9   distributed pursuant to the local and statewide orders, and we have attached those"
 10   (Id.).
 11            123.   He also explained that Plaintiffs "were not aware if there was or was not
 12    an actual presence of COVID-19 in our locations" and "were expecting that our
 13   insurance company would conduct an investigation of the claim, including those facts[,I
 14   if it felt that information was necessary" (Id., p. 2). Plaintiffs reminded Affiliated FM
 15    that they "were following the local and/or statewide orders to close our restaurants to
 16   in-person dining and/or all together" (Id.). In response to specific questions about
 17   employees with communicable disease, Mr. Boone advised that two employees had
 18    tested positive for COVID-19, along with specifics associated with those employees'
 19    presence at two restaurants (Id.).
 20            126.   At the end of his April 20; 2020 letter, Mr. Boone asked how long
 21    Affiliated FM's investigation would take (Id., p. 3).
 22            127.   On April 21, 2020, Ms. Bonilla asked if Plaintiffs would agree with an
 23    approach of encompassing all of Islands' locations in a single claim (Exhibit 7).
 24
 25                   The loss notice references multiple locations in various jurisdictions that
                      may have been impacted by the coronavirus. Customarily, each
 26                   jurisdiction would recommend that we have a separate file for each loss
 27                   location and communicate separately on each loss, including but not

 28
                                                    - 29 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.43 Page 38 of 576




  1                  limited to statutory notices and proof of loss requirements. Each of these
                     jurisdictions may have loss handling requirements that differ.
  2
  3                  To streamline communication and adjustment of these COVID-19 related
                     losses, we intend to establish a single claim file (and corresponding
  4
                     ClaimID), encompassing all the locations referenced, which identifies your
  5                  corporate office as controlling the loss location. This will allow us to
                     communicate with you more efficiently on these losses, instead of having
  6
                     to correspond with you separately for each location. Considering the
  7                  volume of the losses you are reporting, we believe this approach makes
  8                  the most sense. This letter seeks your assent. Please let us know if you
                     agree with this approach. A simple reply in the affirmative will suffice so
  9
                     we can proceed (Exhibit 7).
 10
 11           128.   A few days later, on April 24, 2020, Mr. Boone advised Ms. Bonilla that
 12    Plaintiffs "d[id] not agree at this time to [her] request to streamline into a 'single claim
 13   file' and Claim ID/adjustment of these losses due to the many jurisdictions which
 14    govern the closure of our individual restaurant locations" (Exhibit 8, p. 1). Instead, Mr.
 15    Boone advised that Plaintiffs "prefer the claim to be handled without consolidation,
 16    because as you say, there is significant volume to the losses we are reporting, and each
 17    location had and continues to have a different calendar of impact" (Id.).
 18           129.   With this letter, Plaintiffs once again took the opportunity to clarify a few
 19    points with Affiliated FM. First, Plaintiffs reiterated that it was the Governmental
 20    Orders that impacted their locations.
 21           130.   Mr. Boone also requested in his April 24, 2020 letter that Affiliated FM
 22    avoid pre-judging Plaintiffs' claims before it had done its investigation to determine the
 23    nature of Plaintiffs' loss, and reminded Ms. Bonilla that Plaintiffs were "relying on
 24    Affiliated FM to investigate [the] claim in light of [their] entire policy and all coverages
 25    for which we have timely paid all premiums"(Id., p. 1).
 26           131.   Mr. Boone concluded his April 24, 2020 letter by inquiring again about the
 27    length of Affiliated FM's investigation: "Finally, we ask again, can you please let us
 28    know how long you expect Affiliated FM's investigation of the claim will last?" (Id.)

                                                   - 30 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.44 Page 39 of 576




  1           132.   On May 1, 2020, Affiliated FM responded (Exhibit 9). It acknowledged,
  2   among other things, receipt of Plaintiffs' April 20 and 24, 2020 letters, cited multiple
  3    provisions of the Policy, and advised that its investigation was ongoing (Id.). Ms.
  4    Bonilla also requested to be provided additional information and documents in an
  5    attached appendix.
  6           133.   As to the length of Affiliated FM's investigation, Ms. Bonilla advised that
  7    it was unable to confirm how long it would last: "As previously noted, our
  8    investigation and review of the information provided to date is ongoing. Therefore, we
  9    are not in the position to outline our determination of policy coverage application or
 10    confirm how long Affiliated FM Insurance Company's investigation will last. ... Our
 11    investigation of the claim will comply with jurisdictional fair claims handling
 12    requirements" (Id., p. 2).
 13           134.   Affiliated FM copied the Policy language and only briefly analyzed the
 14    Communicable Disease coverages and the sublimits for those coverages (Id., pp. 3-4).
 15           135.   Ms. Bonilla's May 1, 2020 letter concluded as follows:
 16
                     "[B]ased on the limited information provided at this time, the only
 17                  coverage potentially available under our Policy for losses arising from
 18                  COVID-19 is found in our Communicable Disease coverages, assuming
                     the conditions of those coverages are satisfied. To the extent Islands
 19
                     Restaurants, LP believes that it has sustained physical loss or damage
 20                  from causes of loss other than COVID-19, please provide further
 21                  information so that we may investigate those causes of loss" (Id., p. 6).

 22
              136.   On May 8, 2020, Plaintiffs responded to Ms. Bonilla's May 1, 2020 letter
 23
       and provided responses to her additional questions in the appendix. In the letter,
 24
       Plaintiffs advised Ms. Bonilla that they "ha[d] concerns with your [Ms. Bonilla's] letter,
 25
       as it seems to ignore the impact of the governmental orders that we previously
 26
       provided to you and instead claims that'the only coverage potentially available' is the
 27
      'Communicable Disease coverage.' Based on the community spread of COVID-19, the
 28
                                                 - 31 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.45 Page 40 of 576




  1   governmental orders that were issued for public health reasons caused each of our
  2    restaurants to temporarily close or cease our dining operations" (Exhibit 10, p. 1).
  3           137.   Plaintiffs explained in great detail the impact of the Governmental Orders
  4   on their operations, including restricting access to the restaurants and significantly
  5    reducing dining services, and described and attached research supporting the
  6    community spread of COVID-19 (Id., pp. EX10-001, 003-004, 011-042). After detailing
  7    the research, Mr. Boone pointed out that "[y]our letter ignores all of these factors. It
  8    appears that Affiliated FM is only focusing on positive test results of Islands'
  9    employees. As previously explained, the governmental orders required us to shut down
 10   in-person dining and significantly reduce our operations" (Id., p. EX10-004). Plaintiffs
 11    also explained that they had remained open while COVID-19 was present in the states
 12   in which they operate until the Governmental Orders were issued.
 13
                     "Although COVID-19 was present in California and other states by late
 14                  January 2020, all Islands Restaurants were allowed to remain open
 15                  throughout February and through the middle of March.

 16
                     It was not until the governmental orders were issued that we experienced
 17                  business interruption losses. Thus, a proper investigation and analysis
 18                  would have concluded that the governmental orders were the
                     predominant cause of our business interruption losses.
 19
 20                  Your letter completely fails to analyze coverage for the business
                     interruption losses caused by the governmental orders. Please confirm
 21
                     that our Policy provides coverage for business interruption losses
 22                  predominantly caused by the governmental orders. If Affiliated FM
                     disagrees, we respectfully request that you advise us of the basis for your
 23
                     position" (Exhibit 10, pp. EX10-001-002).
 24
 25           138.   Plaintiffs also advised Affiliated FM that the Policy did not define terms
 26   "physical loss or damage of" or explain how the terms differed, and asked a number of
 27    questions relating to those terms (Id., p. EX10-002).
 28
                                                  - 32 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.46 Page 41 of 576




  1                  "What are the definitions that Affiliated FM is using for 'physical loss' or
                     'damage'? Why are these terms not defined in the Policy? What is the
  2                   difference between 'physical loss' and 'damage'? Are there any
  3                   documents that Affiliated FM provides to insureds explaining the
                      definitions of those terms and how they differ from each other? If so,
  4
                      please send us those documents. Please provide your responses to these
  5                   questions in writing" (Id.).
  6
              139.    Mr. Boone's May 8, 2020 letter explained that Plaintiffs had suffered
  7
       physical loss or damage to insured property. Mr. Boone also pointed out that there had
  8
       been no testing done at the locations, and any sublimits applied to each location
  9
      separately.
 10
              140.    On May 19, 2020, Ms. Bonilla sent a letter confirming that Affiliated FM
 11
      had received the May 8, 2020 letter and all of its enclosures (Exhibit 11). She promised
 12
       to "promptly" be in touch once "we finish our review" (Id.).
 13
              141.    A few weeks later, on May 29, 2020, Mr. Boone sent a follow up later as he
 14
       had not substantively heard back since his May 8, 2020 letter (Exhibit 12). In his letter,
 15
       Mr. Boone asked again when Affiliated FM would conclude its investigation.
 16
 17                  "Additionally, in our April 24, 2020 letter, we asked how long you
 18                  expected Affiliated FM's investigation of the claim would last. In your
                     May 1, 2020 response, you stated that you would 'promptly' advise us of
 19
                     Affiliated FM's coverage determination and/or need for additional
 20                  documentation or information. Despite your promise, we have not
 21                  received a prompt response to our submission.

 22                   You also said on May 1, 2020 that Affiliated FM's investigation of the
 23                   claim would comply with the jurisdictional fair claims handling
                      requirements. It is our understanding that these requirements mandate
 24
                      insurers, such as Affiliated FM, decide claims within 40 days and
 25                   communicate with insureds within that time frame if additional
                      information is needed. If we are incorrect, please correct us. It has now
 26
                      been sixty-three days since our claim was reported on March 27, 2020.
 27
 28

                                                  - 33 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.47 Page 42 of 576




  1                  Our responses to your May 1, 2020 questions were contained in our May
                     8, 2020 letter. Since May 1,.2020, Affiliated has not asked us any additional
  2                  questions. Our business and employees are suffering. Time is of the
  3                  essence for us.

  4
                     When can we expect Affiliated FM will make its determination of
  5                  coverage?" (Id.)
  6
             142.    On June 4, 2020, Affiliated FM responded to Mr. Boone's May 8 and 29,
  7
      2020 letters (Exhibits 13 and 14). This letter confirmed the same position that Affiliated
  8
       FM had previously taken—that the only coverages available were under the
  9
 10    Communicable Disease provisions:"[W]e re-affirm our understanding that, based on
       the information submitted to date, the only potentially available coverage for losses
 11
       arising from COVID-19 under the Policy is under the Communicable Disease
 12
       provisions, subject to the terms and conditions of those coverages" (Exhibit 13, p. 1).
 13
       Affiliated FM also stated that it does not consider COVID-19 to be a physical loss or
 14
       damage of the type insured: "Since contamination is specifically excluded, COVID-19 is
 15
       not physical loss or damage of the type insured" (Id, p. 2).
 16
              143.   In response to Plaintiffs' inquiries regarding the definitions of "physical
 17
       loss or damage of," Affiliated FM confirmed it was undefined in the Policy and stated
 18
       its own definition as follows:
 19
 20
                     "Your letter asked us to explain the definition of 'Physical Loss or Damage'
 21                  as that phrase is used in your Policy. Absent an express definition of a
 22                  word or phrase in the Policy, a word or phrase takes on its plain and
                     ordinary meaning.'Physical loss or damage' is a distinct, demonstrable,
 23
                     physical change to property. COVID-19 does not cause any distinct,
 24                  demonstrable, physical change to property. AFM, therefore, does not
                     consider the presence of COVID-19 to be 'physical loss or damage' under
 25
                     your Policy" (Exhibit 13, p. 2).
 26
 27
 28


                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.48 Page 43 of 576




  1           144.   On June 15, 2020, Mr. Boone responded to Ms. Bonilla's June 4, 2020
  2   letters, including providing additional information in response to specific questions
  3   (Exhibit 15). Mr. Boone explained that the parties had a fundamental disagreement,
  4   "which create[d] a difference of interpretation of the Policy provisions applicable .to the
  5   claims" (Id., p. 1). "We believe, as explained below, that we have sustained a physical
  6   loss or damage of the type insured, which means that additional coverages beyond the
  7    Communicable Disease coverage are applicable to our claims. Affiliated FM disagrees
  8    and thus persists in attempting to limit our claim to only the Communicable Disease
  9    coverage, which you say 'do[es] not require physical loss or damage for recovery
 10    thereunder'(fd., p. 1).
 11           145.   Mr. Boone also reiterated that Plaintiffs had not yet heard from Affiliated
 12    FM to confirm that the "Policy provides coverage for business interruption losses
 13    predominately caused by the governmental orders" and "reiterated [the] request that
 14    Affiliated FM advise us of the basis for its position if it disagrees" (Id.). He again
 15    explained the impact of the Governmental Orders and that Plaintiffs' restaurants had
 16   sustained physical loss or damage.
 17
                     "We reiterate our prior comments that we did not close or cease dine-in
 18                  services even though there was community spread of COVID-19.
 19
                     We lost the ability to use our restaurants —some at all and others for our
 20
                     primary business of dine-in services —because of the governmental orders
 21                  that limited our ability to operate. You seem to acknowledge this in your
 22                  letter when you mention that the 'shelter in place" orders issued by
                     various states and counties...were issued to mitigate the spread of the
 93                  COVID-19...'(Page 1)" (Exhibit 15, p. 2).
 24
 25           146.   Mr. Boone also explained that Plaintiffs disagreed with Affiliated FM's

 26    interpretation of the "plain and ordinary meaning" of the terms "physical loss or

 27    damage," particularly "physical loss" (Id., pp. 2-3).

 28
                                                   - 35 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.49 Page 44 of 576




  1          147.   Mr. Boone cited multiple definitions from the dictionary, which
  2   contradicted Affiliated FM's definition of physical loss or damage as "a distinct,
  3   demonstrable, physical change to property" (Id., p. 3). He explained that "Mlle terms
  4    you used —'distinct' demonstrable' or 'physical change'—do not appear anywhere in
  5   the dictionary definitions of 'physical','loss' or 'damage'. ... Furthermore, we believe
  6   that a plain and ordinary reading of the terms 'physical loss or damage' mandates that
  7    there be a difference between 'physical loss' and 'damage' because they are separated in
  8    the Policy by the disjunctive word 'or'. However, your purported plain and ordinary
  9    meaning does not distinguish in any way between the two terms" (Id.).
 10          148.   Mr. Boone's June 15 letter further analyzed Affiliated FM's description of
 11   "physical loss or damage":
 12
                    "We do not believe that an actual physical alteration of the property is
 13                 required to satisfy the 'physical loss or damage' requirement in our Policy.
 14                 Instead, we believe that a loss of use, loss of utility, loss of access and loss
                    of functional purpose are sufficient to satisfy this requirement.
 15
 16                 Even if we use your purported plain and ordinary meaning of the phrase,
 17                 we believe that we have met the requirement of 'physical loss or damage'.
                    There is a distinct and demonstrable physical change in our restaurants —
 18                 people were not allowed to sit at our tables or in our bars to eat food and
 19                 drink beverages, which is the primary basis of our business model. We
                    were forced, as a result of governmental orders, to prevent people from
 20
                    dining in our restaurants and bars" (Exhibit 15, p. 4).
 21
 22          149.    As support for their claim that the Governmental Orders, rather than
 23    COVID-19, was the efficient proximate cause of Plaintiffs' loss, Mr. Boone advised
 24    Affiliated FM that even though COVID-19 was still present and increasingly impacting
 25    the states in which Plaintiffs' restaurants are located, Plaintiffs had resumed some dine-
 26    in services when the Governmental Orders were revised.
 27
 28
                                                  - 36 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.50 Page 45 of 576




  1                  "Notably, now that the governmental orders are changing and reducing
                     restrictions, we are allowed to resume some dine-in services at modified
  2                  capacities even though COVID-19 is still undeniably present in California and
  3                  the world.

  4
                     When we were forced to first close dine-in services on March 16, 2020, the
  5                  California Department of Public Health was reporting as of the evening
                     before that there were 392 positive COVID-19 cases and 6 deaths in
  6
                     California. Nearly three months later, as of June 7, 2020, there are 131,319
  7                  positive COVID-19 cases and 4,653 fatalities in California according to the
  8                  same source" (Exhibit 15, p. 4).

  9
              150.   To clarify Affiliated FM's prior correspondence attempting to implicate an
 10
       exclusion for loss of use, Mr. Boone explained as follows:
 11
 12
                     "Please note that your reliance in your recent letter on the exclusion for
 13                  'loss of market or loss of use' is misguided. The governmental orders, not
                     a 'loss of market or loss of use', were the proximate cause of our closures,
 14
                     reduced operations and resulting business interruption losses.
 15                  As a result of these governmental orders, we lost the use of dine-in
 16                  operations. Thus, the exclusion for 'loss of market or loss of use' is
                     inapplicable to our claim because our loss of use is not the cause or peril of
 17
                     our claim, but rather the result of the governmental orders" (Id.).
 18
 19           151.   Additionally, the June 15 letter also reiterated that Affiliated FM had not
 20    done any investigation. (Id., pp. 4-5.) Mr. Boone pointed out that Affiliated FM did not
 21    visit, inspect, or test any of the locations, nor had it asked for any pictures or videos or
 22    spoken with anyone at the restaurants. (Id., at p. 5.)
 23           152.    Mr. Boone also again advised that since each location suffered a separate
 24    loss the sub-limits of the Communicable Disease coverage according to the terms of the
 25    Policy should apply separately to each location. (Id., at pp. 6-7.)

 26           153.   Two weeks later, on June 29, 2020, Ms. Bonilla confirmed receipt of Mr.

 27    Boone's June 15, 2020 letter and promised to "promptly" respond in writing once
 28    Affiliated FM finished its review of that letter (Exhibit 16).

                                                   - 37 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.51 Page 46 of 576




  1          154.    Three additional weeks after the June 29, 2020 letter, on July 22, 2020,
  2   Plaintiffs followed up with Affiliated FM as they had not yet substantively received a
  3   response to the June 15, 2020 letter (Exhibit 17). By that time, it had been 117 days since
  4   Plaintiffs' initial submission of the claims, and Affiliated FM still had not made a
  5    coverage determination. Mr. Boone advised Ms. Bonilla of the adverse impact that
  6    Affiliated FM's continued delays were having on Plaintiffs:
  7
                     "Your continuous delay in deciding coverage for our claims is causing
  8                  tremendous harm to Islands. We cannot pay many of our obligations until
  9                  you fulfill your obligation. Our banking relationships have been strained
                     by your delay. Our landlords are working with us, but their patience is
 10
                     running thin. We have relied on our insurance policy as our lifeline for
 11                  moments precisely like this. If there is any further delay, we fear we
 12                  cannot sustain our business.... [PIlease understand that your delay is
                     causing tremendous difficulty for our business and your prompt response
 13                  would be much appreciated" (Id., pp. 1, 2).
 14
 15           155.   Mr. Boone explained Plaintiffs efforts since April 24, 2020 to determine

 16    when Affiliated FM would decide coverage for the claims (Id., pp. 1-2). He advised that

 17    Plaintiffs' "restaurants continue to experience business interruptions as a result of the
 18    governmental orders and restrictions, including California's current prohibition of
 19    indoor dine-in services" (Id., p. 2). Mr. Boone also advised that a few more employees

 20    had tested positive for COVID-19 (Id.).

 21           156.   In an effort to once again show the impact of the governmental orders, Mr.

 22    Boone concluded his letter as follows:

 23
                     "It is clear to us that the governmental orders, rather than the virus, are
 24                  the efficient proximate cause of our loss, here is the breakdown of the
                     three stages we have experienced since March 15, 2020:
 25
 26                         Stage 1: For eleven weeks(from March 15th to May 31st), our
 27                         dining rooms were shut down by the governmental orders and our
                            business was interrupted. With considerable effort to mitigate our
 28

                                                  - 38 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.52 Page 47 of 576




  1                         damages, our take-out sales could not achieve much higher than
                            20% of our original business (usually they are 8%). Our restaurants
  2                         were built on a kill-service dining concept and we cannot survive
  3                         on take-out only.

  4
                            Stage 2: In early June, when the California governmental orders
  5                         were partially lifted (dining rooms opened but social distancing
                            remained), our operations quickly returned to nearly 70% of prior
  6
                            year business levels even though the coronavirus was still present
  7                         in the world and California.
  8
                            Stage 3: On July 3rd, CA Governor Newsom again ordered indoor
  9
                            dining rooms closed and we complied. Once again and ever since,
 10                         our sales have plummeted and our business has been interrupted.
 11
                     Thus, the governmental orders are MIRRORING our business
 12                  interruption. We feel this simplification of the three stages confirms what
 13                  we have been trying to tell you throughout our claim" (Id., p. 2).

 14
              157.   A few days later, on July 25, 2020, Affiliated FM substantively responded
 15
       to Plaintiffs' June 15, 2020 letter denying coverage entirely for nearly every location,
 16
       providing only limited coverage for one location in Agoura Hills and advising that one
 17
       additional location in North Long Beach may qualify for limited coverage if Plaintiffs
 18
       could provide additional information.(Exhibit 18). "[W]e find no liability under the
 19
       terms and conditions of the Affiliated FM Insurance Company Policy No. S5790 for the
 20
       loss due to the shutdown of 61 of 63 Islands Restaurants Appendix A locations as a
 21
       result of governmental order" (Id., p. 8).
 22
              158.   In the denial letter, Affiliated FM acknowledged that "[w]e [Affiliated FM]
 23
       understand your [Plaintiffs'] operations were shut down to comply with orders issued
 24
       by government officials due to concerns about the spread of COVID-19" (Id., p. 4).
 25
       Affiliated FM never conducted any efficient proximate cause analysis pertaining to the
 26
       Governmental Orders. Instead, it incorrectly claimed, that Plaintiffs had not suffered a
 27
       direct physical loss or damage under the Policy.
 28
                                                    - 39 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.53 Page 48 of 576




  1                   "[T]he Policy requires the 'actual not suspected presence' of a
                      communicable disease at an insured location. Based on the information
  2                   received, no evidence has been provided that demonstrates the novel
  3                   coronavirus, which causes COVID-19, was actually present at 61 out of the
                      63 reported locations. Therefore, the threshold requirement for coverage is
  4
                      absent for these locations...
  5
                      The Policy responds to all risks of physical loss or damage, except as
  6
                      excluded, and subject to the Policy's terms and conditions. Therefore,
  7                   except as provided by Policy extensions that specifically extend coverage
  8                   for non-physical damage, you must sustain actual physical loss or damage
                      of the type insured to property of the type insured for the Policy's
  9
                      coverages to respond"(Exhibit 18, pp. 2, 4).
 10
 11           159.    The denial letter claimed that "[t]he presence of COVID-19, even if
 12    established, would not constitute 'physical loss or damage'(Id., p. 5).
 13           160.    Affiliated FM further stated in the denial letter that COVID-19 would be
 14   excluded as a contaminant: "Because COVID-19 is a virus, pathogen and/or disease
 15    causing or illness causing agent, it constitutes contamination which is excluded under
 16    the Policy" (Id., p. 6).
 17           161.    In order to pay the limited claim at Agoura Hills, and determine if North
 18    Long Beach was similarly entitled in its opinion to limited coverage, Affiliated FM
 19    requested additional information from Plaintiffs (Id., p. 8).
 20           162.    Pursuant to Section 2695.7(b)(1) of the Regulations, Affiliated FM was
 21    required to state in its denial letter all the factual, contractual, and legal grounds for
 22    denying the claim, thus forfeiting the right to raise additional grounds to attempt to
 23   justify its denial of Plaintiffs' claim.    •
 24           163.    On August 7, 2020, Affiliated FM sent Mr. Boone another letter "re-
 25    iterat[ing] our [Affiliated FM's] coverage determination as outlined in our letter of July
 26    25, 2020" (Exhibit 19, p. 2). Ms. Bonilla also explained that Affiliated FM "understand[s]
 27    the impact of the governmental orders on your organization; however, we disagree
 28
                                                      - 40 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.54 Page 49 of 576




  1    with your interpretation of certain policy terms and conditions" (Id., p. 1). The letter
  2   also reiterated the request for information.
  3           164.      On August 27, 2020, Mr. Boone responded to Affiliated FM (Exhibit 20).
  4    He responded to particular positions Affiliated FM raised in an effort to justify its
  5    delayed coverage decision, and advised that Plaintiffs fundamentally disagreed with
  6    Affiliated FM's policy interpretation (Id., pp. 1-2). He continued, The* feel that we have
  7    consistently expressed our position for the past four months, but Affiliated FM initially
  8    set out on a path to avoid coverage and has reached a predetermined conclusion of that
  9    path with its July 25, 2020 letter" (Id., p. 4). Mr. Boone advised Plaintiffs were gathering
 10    additional information related to the Agoura Hills and Long Beach, and provided
 11    testing results for additional employees, which had been referenced in his prior letters
 12   (Id., pp. 4-6).
 13           165.      As a result of Affiliated FM's wrongful denial of the claim, at a time when
 14    the Governmental Orders required Plaintiffs to suspend their business operations,
 15    Plaintiffs have been compelled to retain counsel and pursue this litigation in order to
 16    obtain the benefits promised under the Policy.
 17
 18                                      FIRST CAUSE OF ACTION
 19           PLAINTIFFS ISLANDS RESTAURANT, LP AND CFBC,LLC FOR A FIRST
 20    CAUSE OF ACTION AGAINST DEFENDANTS AFFILIATED FM INSURANCE
 21    COMPANY AND DOES 1 THROUGH 50, INCLUSIVE,FOR BREACH OF THE
 22   IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING ALLEGE:
 23           166.      Plaintiffs incorporate by reference all paragraphs above as if set forth in
 24    full in this cause of action.
 25           167.      Affiliated FM and Does 1 through 50, inclusive, have breached their duty
 26    of good faith and fair dealing owed to Plaintiffs in the following respects:
 27                     a.     Unreasonably acting or failing to act in a manner that deprives
 28                            Plaintiffs of the benefits of the Policy;
                                                      - 41 -
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.55 Page 50 of 576




  1               b.   Unreasonably engaging in a pattern and practice of acting or failing
  2                    to act in a manner that deprives its insureds of the benefits of
  3                    policies it issues;
  4               c.   Unreasonably failing to conduct a prompt, fair, balanced and
  5                    thorough investigation of all of the bases of Plaintiffs' claim;
  6               d.   Unreasonably engaging in a pattern and practice of failing to
  7                    conduct a prompt, fair, balanced and thorough investigation of all
  8                    of the bases of claims made under policies it issues;
  9               e.   Unreasonably failing to diligently search for and consider evidence
 10                    that supports coverage of Plaintiffs' claim;
 11               f.   Unreasonably engaging in a pattern and practice of failing to
 12                    diligently search for and consider evidence that supports coverage
 13                    of claims;
 14               0.   Unreasonably failing to conduct an investigation to determine the
 15                    efficient proximate cause (predominant cause) of Plaintiffs' los;
 16               h.   Unreasonably engaging in a pattern and practice of failing to
 17                    conduct an investigation to determine the efficient proximate cause
 18                    (predominant cause) on claims made by insureds;
 19               i.   Unreasonably failing to give at least as much consideration to the
 20                    interests of Plaintiffs as it gives to its own interests;
 21               j.    Unreasonably engaging in a pattern and practice of failing to give
 22                    at least as much consideration to the interests of its insureds as it
 23                    gives to its own interests;
 24               k.    Unreasonably placing its own financial interests above the interests
 25                    of Plaintiffs;
 26               1.    Unreasonably engaging in a pattern and practice of placing its own
 27                    financial interests above the interests of its insureds;
 28
                                              - 42 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.56 Page 51 of 576




  1                  m.     Unreasonably failing to comply with the Regulations, including
  2                         Section 2695.7(b)(1);
  3                  n.     Unreasonably ignoring Plaintiffs' refusal to combine all locations
  4                         into a single claim;
  5                  o.     Unreasonably failing to apply the Policy's definitions and terms to
  6                         determine whether Plaintiffs' claim was covered; and
  7                  p.     Unreasonably compelling Plaintiffs to institute this action to obtain
  8                         benefits due under the Policy.
  9           168.   Plaintiffs are informed and believe, and thereon allege, that the foregoing
 10    unreasonable, malicious, oppressive and/or fraudulent misconduct was not limited to
 11    Affiliated FM and Does 1 through 50, inclusive, evaluation of this particular claim, but
 12    represents an ongoing pattern and practice, which they apply to all of their
 13    policyholders, that is specifically designed by Affiliated FM, and Does 1 through 50,
 14    inclusive, to earn illicit profits at the expense of their policyholders' rights. This ongoing
 15    pattern of conduct constitutes institutional bad faith.
 16           169.   Affiliated FM and Does 1 through 50, inclusive, institutional bad faith
 17    constitutes reprehensible conduct because it is part of a repeated pattern of unfair
 18    practices and not an isolated occurrence. The pattern of unfair practices constitutes a
 19    conscious course of wrongful conduct that is firmly grounded in Affiliated FM and
 20    Does 1 through 50, inclusive, established company policies and practices. Plaintiffs are
 21    informed and believe and thereon allege that Affiliated FM and Does 1 through 50,
 22    inclusive, have engaged in similar wrongful conduct as to other insureds and that they
 23    have substantially increased their profits as a result of causing similar harm to others.
 24           170.   As a proximate result of the aforementioned conduct of Affiliated FM and
 25    Does 1 through 50, inclusive, Plaintiffs have suffered, and will continue to suffer in the
 26    future, damages under the Policy, plus interest and other economic and consequential
 27    damages, for a total amount to be shown at the time of trial.
 28

                                                    - 43 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.57 Page 52 of 576




  1           171.   As a further proximate result of the aforementioned unreasonable conduct
  2    of Affiliated FM,and Does 1 through 50, inclusive, Plaintiffs were compelled to retain
  3    legal counsel to obtain the benefits due under the Policy. Therefore, Affiliated FM and
  4    Does 1 through 50, inclusive, are liable to Plaintiffs for the attorneys' fees reasonably
  5    necessary and incurred by Plaintiffs in order to obtain the Policy benefits.
  6           172.   The conduct of Affiliated FM and Does 1 through 50, inclusive, was
  7    intended by them to cause injury to Plaintiffs, and/or was despicable conduct carried on
  8    by them with a willful and conscious disregard of Plaintiffs' rights, subjected Plaintiffs
  9    to cruel and unjust hardship in conscious disregard of its rights; and/or constituted an
 10    intentional misrepresentation or concealment of a material fact known to Affiliated FM
 11    and Does 1 through 50, inclusive, with the intention to deprive Plaintiffs of property or
 12    legal rights or to otherwise cause injury, such as to constitute malice, oppression or
 13    fraud under California Civil Code section 3294. Plaintiffs are therefore entitled to an
 14    award of punitive damages in an amount appropriate to punish and set an example for
 15    other similarly situated insurers.
 16           173.   Affiliated FM's and Does 1 through 40's, inclusive, conduct was
 17    undertaken by its corporate officers, directors or managing agents, identified herein as
 18    Does 41 through 50, who were responsible for claims supervision and operations,
 19    underwriting, communications, and/or decisions; and/or this conduct was authorized
 20    by one or more of Affiliated FM's officers, directors or managing agents, and/or one or
 21    more of Affiliated FM's officers, directors or managing agents knew of the actions and
 22    adopted or approved that conduct after it occurred. This conduct was, therefore,
 23    undertaken on behalf of Affiliated FM and Does 41 through 50, inclusive.
 24
 25
 26
 27
 28
                                                  - 44 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.58 Page 53 of 576




  1                                    SECOND CAUSE OF ACTION
  2           PLAINTIFFS ISLANDS RESTAURANT, LP AND CFBC,LLC FOR A SECOND
  3   CAUSE OF ACTION AGAINST DEFENDANTS AFFILIATED FM INSURANCE
  4   COMPANY AND DOES 1 THROUGH 50, INCLUSIVE,FOR BREACH OF CONTRACT
  5    ALLEGE:
  6           174.    Plaintiffs incorporate by reference all paragraphs above as if set forth in
  7    full in this cause of action.
  8           175.    Plaintiffs entered into a contract, the Policy, with Affiliated FM and Does 1
  9    through 30, inclusive. Affiliated FM and Does 1 through 50, inclusive, owed duties and
 10    obligations to Plaintiffs under the Policy.
 11           176.    Plaintiffs did all of the significant things that the Policy required them to
 12    do.
 13           177.    Affiliated FM and Does 1 through 50, inclusive, denial of Plaintiffs' claim
 14    is not in accordance with the terms of the Policy and California law.
 15           178.    As a direct and proximate result of Affiliated FM and Does 1 through 50,
 16    inclusive, conduct and breach of their contractual obligations, Plaintiffs have suffered
 17    damages under the Policy in an amount to be determined according to proof at the time
 18    of trial, plus pre-judgment interest pursuant to California Civil Code section 3289(b),
 19    and other foreseeable and consequential damages according to proof and in amounts to
 20    be determined at the time of trial.
 21
 22
 23
 24
 25
 26
 27
 28
                                                     - 45 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.59 Page 54 of 576
                        S                                      •
                                         PRAYER FOR RELIEF
  2           WHEREFORE,Plaintiffs pray for judgment against Defendants as follows:
  3           AS TO THE FIRST CAUSE OF ACTION AGAINST DEFENDANTS
  4    AFFILIATED FM INSURANCE COMPANY AND DOES 1 THROUGH 50,
  5    INCLUSIVE,FOR BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
  6    AND FAIR DEALING:
  7           1.     For damages for failure to pay benefits owed under the Policy, plus
  8    interest, in a sum to be determined at trial;
  9           2.     For prejudgment interest on all damages awarded to Plaintiffs in
 10    accordance with California Civil Code section 3287;
 11           3.     For attorneys' fees, witness fees, and costs of litigation incurred by
 12    Plaintiffs to obtain the Policy benefits in an amount to be determined at trial;
 13           4.     For economic and consequential damages arising out of Affiliated FM and
 14    Does 1 through 50's, inclusive, unreasonable failure to pay benefits owed under the
 15    Policy;
 16           5.     For punitive and exemplary damages in an amount appropriate to punish
 17    or set an example of Affiliated FM and Does 1 through 50, inclusive;
 18           6.     For costs of suit herein; and
 19           7.     For such other relief as the Court deems just and proper.
 20           AS TO THE SECOND CAUSE OF ACTION AGAINST DEFENDANTS
 21    AFFILIATED FM INSURANCE COMPANY AND DOES 1 THROUGH 50,
 22    INCLUSIVE,FOR BREACH OF CONTRACT:
 23           1.     For economic and consequential damages, in an amount to be determined
 24    according to proof at trial;
 25           2.     For prejudgment interest on all damages awarded to Plaintiffs in
 26    accordance with California Civil Code section 3289(b);
 27           3.     For costs of suit incurred herein; and
 28

                                                     - 46 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.60 Page 55 of 576
                                                                  S

   1         4.    For such other and further relief as the Court deems just and proper.
   2
   3   Dated: September     2020               SHERNOFF BIDART ECHEVERRIA LLP
   4
   5
                                               By        4(          afr
                                                                      tc-1/
   6
                                                         MIC AEL J. BIDART
   7                                                     RICARDO ECHEVERRIA
   8                                                     Attorneys for Plaintiffs

   9
  10                                      JURY DEMAND
  11         Plaintiffs hereby demand a jury trial.
  12   Dated: September& 2020           SHERNIOFF BIDART ECHEVERRIA LLP
  13
  14
  15                                           By:                    de,-r
                                                         MID- EL J. BIDART
  16                                                     RICARDO ECHEVERRIA
  17                                                     Attorneys for Plaintiffs

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                - 47 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.61 Page 56 of 576
                                                                     •

                                  RICARDO LARA
                                  CAUFORNIA INSURANCE COMMISSIONER



                                         N OTICE

 TO:         All Admitted and Non-Admitted Insurance Companies, All Licensed
             Insurance Adjusters and Producers, and Other Licensees and
             Interested Parties

 FROM:       Insurance Commissioner Ricardo Lara

 DATE:       April 14, 2020

 RE:         Requirement to Accept, Forward, Acknowledge, and Fairly Investigate
             All Business Interruption Insurance Claims Caused by the COVID-19
             Pandemic


 To help combat the spread of the COVID-19 virus, various federal, state, and local
 government officials have issued emergency public health orders and "shelter-in-place"
 directives. The COVID-19 pandemic has severely curtailed activities of policyholders in
 both personal and commercial lines, causing significant and widespread economic loss
 in California.

 Business Interruption insurance is an optional coverage that may be purchased as part
 of a comprehensive multi-peril commercial policy, business owners' policy, or on a stand-
 alone basis. Many small and large California businesses purchase Business Interruption
 insurance to protect against the loss of income and other losses caused by an interruption
 to the normal operations of the business.

 The California Department of Insurance (Department) continues to encourage
 businesses to review their policies, including policy exclusions, coverage limits, and
 applicable deductibles, and contact their insurance companies to determine what their
 policies cover as each insurance policy is different and the coverage varies. However,
 despite the Department's on-going guidance to businesses statewide during the COVID-
 19 pandemic, it has received numerous complaints from businesses, public officials, and
 other stakeholders asserting that certain insurers, agents, brokers, and insurance
 company representatives are attempting to dissuade policyholders from filing a notice of
 claim under its Business Interruption insurance coverage, or refusing to open and
 investigate these claims upon receipt of a notice of claim.

 Therefore, Insurance Commissioner Ricardo Lara finds it necessary to issue this Notice
 to ensure that all agents, brokers, insurance companies, and other licensees accept,
                              CALIFORNIA DEPARTMENT OF INSURANCE
                                 PROTECT • PREVENT • PRESERVE
                                     300 Capitol Mall, 17'h Floor
                                    Sacramento, California 95814
                                          (916)492-3500
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.62 Page 57 of 576

 Notice on Requirement to Accept, Forward, Acknowledge, and Fairly Investigate All Business Interruption
 Insurance Claims Caused by the COVID-19 Pandemic
 Page 2
 April 14, 2020

 forward, acknowledge, and fairly investigate all business interruption insurance claims
 submitted by businesses.

 Commissioner Lara hereby notifies all agents, brokers, insurance companies, and other
 Department licensees that they are required to comply with their contractual, statutory,
 regulatory, and other legal obligations, including but not limited to, the obligations set
 forth in the California Fair Claims Settlement Practices Regulations (Cal. Code Regs. tit.
 10; sections 2695.1 et seq.)(the "Regulations") in connection with all California insurance
 claims including, but not limited to, Business Interruption insurance claims, event
 cancellation claims, and other related claims filed by California businesses.

 The Regulations require, among other things, that all insurers, insurance agents, brokers,
 insurance company representatives, and other Department licensees accept any
 communication from the policyholder or its representative indicating that the policyholder
 desires to make a claim against a policy that reasonably suggests that a response is
 expected as a notice of claim. (Regulations, section 2695.5(b).) Upon receipt of a notice
 of claim, every Department licensee is required to transmit such notice of claim to the
 i nsurer immediately. (Regulations, section 2695.5(d).)

Upon receipt of a notice of claim, subject to certain exceptions, every insurer is required
to acknowledge the notice of claim immediately, but in no event more than 15 calendar
days after receipt of the notice of claim. (Regulations, section 2695.5(e).) If the
acknowledgment of a claim is not in writing, a written acknowledgment of the receipt and
date of the notice of claim must be made in the claim file of the insurer. (Regulations,
section 2695.5(e)(1).) Failure of an insurance agent or claims agent to transmit a notice
of claim to the insurer promptly will be imputed to the insurer, except where the subject
 policy was issued pursuant to the California Automobile Assigned Risk Program.
(Regulations, section 2695.5(e)(1).)

 U pon receipt of a notice of claim, the insurer is required to provide the policyholder with
 the necessary forms, instructions, and reasonable assistance, including but not limited
 to, specifying the information the policyholder must provide in connection with the proof
 of claim and begin any necessary investigation of the claim. (Regulations, section
 2695.5(e)(2).) Thereafter, every insurer is required to conduct and diligently pursue a
 thorough, fair, and objective investigation of the reported claim, and is prohibited from
 seeking information not reasonably required for or material to the resolution of a claim
 dispute before determining whether the claim will be accepted or denied, in whole or in
 part. (Regulations, section 2695.7(d).)

 After conducting a thorough, fair, and objective investigation of the claim, the insurer must
 accept or deny the claim, in whole or in part, immediately, but in no event more than 40
 days after receipt of the proof of claim. The amount of the claim accepted or denied by
 the insurer must be clearly documented in the claim file unless the claim has been denied
 in its entirety. (Regulations, section 2695.7(b).)
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.63 Page 58 of 576

 Notice on Requirement to Accept, Forward, Acknowledge, and Fairly Investigate All Business Interruption
 Insurance Claims Caused by the COVID-19 Pandemic

 Page 3
 April 14, 2020


 If the claim is denied in whole or in part, the insurer is required to communicate the denial
in writing to the policyholder listing all the legal and factual bases for such denial.
(Regulations, section 2695.7(b)(1).) Where the denial of a first party claim is based on a
specific statute, applicable law or policy provision, condition, or exclusion, the written
denial must include reference to and provide an explanation of the application of the
statute, applicable law, or policy provision, condition, or exclusion to the claim. Lastly,
every insurer that denies or rejects a third party claim, in whole or in part, or disputes
 liability or damages must do so in writing. (Regulations, section 2695.7(b)(1).)

 Based on the foregoing, every insurer, insurance agent, broker, insurance company
 representative, and other Department licensees is required to comply with their
 contractual, statutory, regulatory, and other legal obligations in connection with all
 California insurance claims, including but not limited to, Business Interruption insurance
 claims, event cancellation claims, and other related claims filed by California businesses.
 Additionally, no insurer, insurance agent, broker, insurance company representative, or
 other Department licensee shall dissuade policyholders from filing a notice of claim under
 its Business Interruption insurance coverage, or refuse to open and investigate such
 claims upon receipt of a notice of claim.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.64 Page 59 of 576




      EXHIBIT 1
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.65 Page 60 of 576
                          •
                                                                           :COMember of the FM Global Group


                                                                  270 Central Ave
                                                                  Johnston, RI 02919
                                                                  ‘vww.alliliatedfm.com




 Thank you for placing your property insurance with AFM. We believe insurance should be
 straightforward and certain. That is why our proVision® 4100 policy is easy to read and navigate,
 while providing you broad coverage.

 In addition to providing property insurance, AFM would like to help you protect your business and
 achieve your goals. In partnering with AFM, you have the strength of FM Global Group behind you,
 including a strong balance sheet and access to our market-leading loss prevention engineering
 products and services that are based on more than 180 years of experience as a property specialist.
 We are eager to work with you and your broker to choose how to best identify, prioritize and reduce
 future loss in a way that makes practical and affordable sense.

 Our engineering services, combined with the comprehensive coverage of our proVision 4100, will
 give you peace of mind and allow you to focus on what matters most—making your business thrive.
 We are committed to maintaining a long-term, mutually beneficial relationship with you. And, it is
 our hope that you will take advantage of the many tools and resources we offer our clients, such as
 online training, onsite policy workshops and access to AFM Online, our powerful extranet that
 includes policy documents and data-driven risk management tools.

 If you have any questions or concerns, please do not hesitate to contact your local account team.

 Respectfully,


          ;Or
 James R. Galloway
 Senior Vice President, AFM




                                                                                                EX02-001
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.66 Page 61 of 576




Loss Reporting and Contact Information
Los Angeles Operations                                                                 Member ofthe FM Global Group




Claims Manager:                                     Jeffrey C. Casillas
                                                    Operations Vice President — Operations Claims Manager
                                                    Affiliated FM Insurance Company
                                                    6320 Canoga Avenue, Suite 1100
                                                    Woodland Hills, CA 91367
                                                    Tel: 818-227-2250
                                                    Jeffrey.Casillas@fmglobal.com

Property Loss Reporting Procedure:
To ensure that you receive prompt claims service, be sure to report a loss immediately. This enables us
to provide you a professional property adjuster to examine your loss. Your loss may give rise to a claim
under your Affiliated FM Insurance Company policy.
Notice of Loss:
The notice and report of any loss under an Affiliated FM Insurance Company policy should be
communicated by calling the 24-hour claims hotline: 1-877-NEW-LOSS(1)877 639 5677

If this first notice and report is made orally, it should be confirmed in writing including at least the same
information as was provided in the oral first notice and report.
Leaving a Message:
When leaving a message, please include the following information:
   • Name and phone number of person to contact
   •   A brief description of the loss

A claims adjuster will return your call promptly.


Account Engineer:                                   Tony Harford
                                                    Affiliated FM Insurance Company
                                                    6320 Canoga Avenue, Suite 1100
                                                    Woodland Hills, CA 91367
                                                    Tel: 818-227-2200 ext. 5516
                                                    Robert.Harford©affiliatedfin.com

Jurisdictional Services:     For more information on our jurisdictional inspections services,
                             please contact the Account Engineer as listed above.


                                                                                              EX02-003
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.67 Page 62 of 576
                                    •                                              •
proV&-lon°
Affiliated FM Insurance Company
P.O Box 7500
                                                                                    AfM
Johnston, RI 02919

DECLARATIONS PAGE
Policy No.                                  Previous Policy No.                        DATE OF ISSUE
$8790                                       55356                                      01-Aug-2019
Account No.
1-55136



In consideration of this Policy's Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and the
premium charged, Affiliated FM Insurance Company, hereinafter referred to as the "Company", does insure:


                          I NSURED:

                          Islands Restaurants, LP and CFBC, LLC
                          5750 Fleet Street Suite 120
                          Carlsbad, CA 92008




                                              (For Complete Title See Policy)



The term of this Policy is from the 1st day of August 2019 to the 1st day of August 2020 at 12:01a.m., Standard
Time, at the Locations of property involved as provided in this Policy.

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
except as hereinafter excluded, while located as described in this Policy.

This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part
of this Policy, together with such other provisions and agreements as may be added to this Policy.

In Witness, this Company has issued this Policy at its office in Woodland Hills, California this 1st day of August 2019.




Authorized Signature                                           Secretary                         President
SM/RI

PRO DEC 4100 (04/15)
02017,1 FA1. All rights reserved
                                                                                                        EX02-005
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.68 Page 63 of 576



                                               DECLARATIONS

A.   pour.),TERM -
01-August-2019 to 0 I -August-2020

B. NAMED INSURED:,

Islands Restaurants, LP and CFBC, LLC, and its wholly or majority owned subsidiaries and any interest which may now
exist or hereinafter be created or acquired which are owned, controlled or operated by any one or more of those named
i nsureds.

C. POLICY LIMIT-

This Company's total limit of liability, including any insured Business Interruption loss, will not exceed the Policy Limit
of $152,602,419 as a result of any one occurrence subject to the respective sub-limits of liability shown elsewhere in
this Policy.

D.   poucy TERRITORY-
Coverage provided by this Policy is limited to property while located within the United States of America except as
follows:

Cvber Coverage Territory

Coverage provided in Data Restoration; Data Service Provider Property Damage and Business Interruption and Owned
Network Interruption is limited to anywhere in the world except Cuba, Iran, North Korea, Sudan, Syria or Crimea
Region of Ukraine.

E. JNSURANCE,PROVIDED:,

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
except as hereinafter excluded, while located as follows:
See Attached Location Schedule.


F. 5I113-LIMITS-

Unless otherwise stated below or elsewhere in this Policy, the following sub-limits of liability, including any insured
Business Interruption loss, will be the maximum payable and will apply on a per occurrence basis.
The sub-limits stated below or elsewhere in this Policy are part of and not in addition to the Policy Limit.
When a limit of liability applies to a location or property, such limit of liability will be the maximum amount payable for
all loss or damage.
l ithe same coverage(s) apply under separate endorsements below, the single largest sub-limit will be the maximum
payable and will apply on a per occurrence basis.
There shall be no liability under this Policy when "NOT COVERED" is shown as a sublimit.
1.        $5,000,000       Earth Movement annual aggregate for all coverages provided, and is the maximum amount
                           payable for all loss or damage caused by or resulting from Earth Movement, not to exceed:
             $50,000       Earth Movement annual aggregate as respects Data Service Provider, Errors and Omissions,
                           Off-Premises Service Interruption, Unnamed Property and Supply Chain combined.




PRO S-I 4100(01/17)                                                                              Page 1 of I I
Affiliated FM Policy No. SS790                                                © 2019 A FM. All rights reserved.

                                                                                                            EX02-007
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.69 Page 64 of 576


                                                DECLARATIONS

    2.         $5,000,000    Flood annual aggregate for all coverages provided, and is the maximum amount payable for
                             all loss or damage caused by or resulting from Flood, not to exceed:
                   $50,000   Flood annual aggregate as respects Data Service Provider, Errors and Omissions, Off-
                             Premises Service Interruption, Unnamed Property and Supply Chain combined.
    3.             $50,000   Cyber event annual aggregate for loss or damage to stock in process or finished goods
                             manufactured by or for the Insured caused by or resulting from cyber event that impacts the
                             processing, manufacturing, or testing of such property or while it is otherwise being worked
                             on.
    4.             $50,000   Cyber event annual aggregate as respects Data Restoration and Owned Network
                             Interruption combined.
    Additional Coverages
     I 0,000,000             Accounts Receivable
    $500,000                 Arson or Theft Reward
    Policy Limit             Brand Protection
    $2,500,000               Change of Temperature
    $500,000                 Communicable Disease - Property Damage annual aggregate
    $500,000                 Data Restoration annual aggregate
    $50,000                  Data Service Provider - Property Damage annual aggregate
    Policy Limit             Debris Removal
    Policy Limit             Decontamination Costs
    $500,000                 Deferred Payment
    Policy Limit             Demolition and Increased Cost of Construction
    $10,000,000              Errors and Omissions
    $10,000,000              Expediting Expenses
    $1,000,000               Fine Arts not to exceed $10,000 per item for irreplaceable Fine Arts
    $1,000,000               Green Coverage not to exceed 25% of the amount of the property damage loss
    $500,000                 Land and Water Clean Up Expense annual aggregate
    $500,000                 Locks and Keys
    $250,000                 Money and Securities
    $10,000,000              Newly Acquired Property
    $2,500,000               Off-Premises Service Interruption - Property Damage
    $500,000                 Professional Fees
    Policy Limit             Property Removed from a Location
    Policy Limit             Protection and Preservation of Property - Property Damage not to exceed $250,000 for
                             security costs
    $100,000                 Tax Treatment
    $500,000                 Tenants Legal Liability
                             Terrorism Coverage and the Supplemental United States Certified Act of Terrorism
                             Endorsement
    $100,000                      A. United States Certified Act of Terrorism coverage
    $100,000                      B. Terrorism Coverage for Locations Outside of the United States annual aggregate
                                       not to exceed $100,000 annual aggregate for Property Removed from a
                                       Location, Unnamed Property and Flood
    $5,000,000               Transit not to exceed $250,000 for Business Interruption
    $10,000,000              Unnamed Property
    $10,000,000              Valuable Papers and Records not to exceed $10,000 per item for irreplaceable Valuable
                             Papers and Records
    Business Interruption Coverage
    Policy Limit             Gross Earnings not to exceed 90 days for ordinary payroll
    Policy Limit             Gross Profits for 12 months Period of Liability not to exceed 90 days for ordinary payroll
    Policy Limit             Rental Income
    $ 10,000,000             Extra Expense

    PRO S-I 4100(01/17)                                                                           Page 2 of I I
    A ffiliated FM Policy No. 5S790                                             2019        All rights reserved.

                                                                                                   EX02-008
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.70 Page 65 of 576


                                                   DECLARATIONS

    Business Interruption Coverage Extensions
   $2,500,000                  A ttraction Property
   60 Days                     Civil or Military Authority
   $500,000                    Communicable Disease - Business Interruption annual aggregate for a 12 Month Period of
                               Liability
   $1,000,000                  Contractual Penalties
   $500,000                    Crisis Management not to exceed 30 Days
   $50,000                     Data Service Provider -.Business Interruption annual aggregate
   365 Days                    Extended Period of Liability
   $10,000,000                 I ngress/Egress
   $5,000,000                  Leasehold Interest
   $500,000                    Logistics Extra Cost
   $2,500,000                  Off-Premises Service Interruption - Business Interruption
   I ncluded in Cyber
   Event Limit                 Owned Network Interruption annual aggregate
   Policy Limit                Protection and Preservation of Property - Business Interruption
   Policy Limit                Research and Development
   $5,000,000                  Soft Costs
   $5,000,000                  Supply Chain
    Real Estate Endorsement
   $250,000                    Contingent Real Property
   $250,000                    Emergency Evacuation Expense
   $100,000                    Innkeeper's Liability not to exceed $10,000 per Hotel Guest
   $250,000                    Tenant Relocation Expense
    Retail Endorsement
   $500,000                    Removal and Restocking Expenses
   $500,000                    Spoilage


    G. DEDUCTIBLE AMOUNT

    This Company will not be liable for loss or damage, including any insured Business Interruption loss, in any one
    occurrence until the amount of loss or damage exceeds the deductible amount shown below and then this Company will
    only be liable for its share of the loss or damage in excess of the deductible amount. If two or more deductibles apply to
    a single occurrence, then no more than the largest deductible amount will apply. However, this Policy allows for the
    application ofseparate and distinct deductibles and deductibles for specific loss or damage as shown below.
    The following deductible amounts shall apply per occurrence, unless otherwise stated, for insured loss or damage under
    this Policy:
    I.   Earthquake (per location for all coverages provided):

         A. $50,000 at all locations

         Except:

         B. $100,000 at the following location:

         37. 10810 West Charleston Boulevard, Las Vegas, NV,89135-1102

         C. At the following location:

         44. 1450 Ala Moana Boulevard Suite 4230, Honolulu, HI, 96814


    PRO S-1 4100(01/17)                                                                              Page 3 of I I
    A ffiliated FM Policy No. 55790                                              02019 A Fill. All rights reserved.

                                                                                                       EX02-009
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.71 Page 66 of 576
                                      S                                                •
                                                 DECLARATIONS

     I. Property Damage:

     This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 1% of the
     combined value of the property at the location where loss or damage occurs, in accordance with the valuation of this
     policy. If coverage is provided for more than one location, this deductible percentage or minimum deductible
     amount will be calculated for and applied separately to each location.

     2. Business Interruption:

     This Company will not be liable for loss or damage unless the amount of loss or damage exceeds I% of the annual
     business interruption value that would have been earned at the time such loss or damage at the location where loss
     or damage occurs plus that proportion of the 100% business interruption value at all other locations where business
     interruption loss ensues, in accordance with the business interruption section of this policy. If coverage is provided
     for more than one location, this deductible percentage or minimum deductible amount will be applied separately to
     each location.

     3. The above deductibles are separate and distinct, subject to a combined minimum deductible of $100,000.

     D. For locations in California

     I. Property Damage:

     This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 5% of the
     combined value of the property at the location where loss or damage occurs, in accordance with the valuation of this
     policy. If coverage is provided for more than one location, this deductible percentage or minimum deductible
     amount will be calculated for and applied separately to each location.

     2. Business Interruption:

     This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 5% of the annual
     business interruption value that would have been earned at the time such loss or damage at the location where loss
     or damage occurs plus that proportion of the 100% business interruption value at all other locations where business
     i nterruption loss ensues, in accordance with the business interruption section of this policy. If coverage is provided
     for more than one location, this deductible percentage or minimum deductible amount will be applied separately to
     each location.

     3. The above deductibles are separate and distinct, subject to a combined minimum deductible of$ 100,000.

2.   Flood (per location for all coverages provided).

     A. $50,000 at all locations

     Except:

     B. $100,000 at the following location(s):

      1.404 Washington Boulevard, Marina Del Rey, CA,90292-5214
     4. 18621 Brookhurst Street, Fountain Valley, CA,92708
      1 5. 72-353 Highway Il l, Palm Desert, CA,92260
     22. 29271 Agoura Road, Agoura Hills, CA,91301
     24. 21001 North Tatum Boulevard Suite 36-1 160, Phoenix, AZ, 85050
     26. 12320 Seal Beach Boulevard, Seal Beach, CA,90740
     32.55 South Pine Avenue, Long Beach, CA,90802
     33. 1295 Magnolia Avenue, Corona, CA, 92879-2092
     39. 139 North Barranca Street, West Covina, CA,91791


PRO S-I 4100(01/17)                                                                             Page 4 of 11
Affiliated FM Policy No. SS790                                                 02019 A PH All rights reserved

                                                                                                            EX02-010
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.72 Page 67 of 576
                                    S                                                  •
                                                 DECLARATIONS

     43. 7531 Carson Boulevard, Long Beach, CA,90808
     48. 10055 West McDowell Road, Avondale, AZ, 85392-4894

     C. $500,000 at the following location(s):

     1 3.240 South Melrose Drive, Vista, CA,92081-6616
     38. 7861 Edinger Avenue, Huntington Beach, CA,92647
     44. 1450 Ala Moana Boulevard Suite 4230, Honolulu, HI, 96814

3.   Wind and/or Hail (per location for all coverages provided in this policy) associated with or occurring in conjunction
     with a storm or weather disturbance identified by name by any meteorological authority whether or not named prior
     to the loss at the following location(s):

     44. 1450 Ala Moana Boulevard Suite 4230, Honolulu, HI, 96814

      I. Property Damage:

     This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 5% of the
     combined value of the property at the location where loss or damage occurs, in accordance with the valuation of this
     policy. If coverage is provided for more than one location, this deductible percentage or minimum deductible
     amount will be calculated for and applied separately to each location.

     2. Business Interruption:

     This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 5% of the annual
     business interruption value that would have been earned at the time such loss or damage at the location where loss
     or damage occurs plus that proportion of the 100% business interruption value at all other locations where business
     interruption loss ensues, in accordance with the business interruption section of this policy. If coverage is provided
     for more than one location, this deductible percentage or minimum deductible amount will be applied separately to
     each location.

     3. The above deductibles are separate and distinct, subject to a combined minimum deductible of $100,000.

4.    Boiler and Machinery:

      A. Property Damage: $10,000

      B. Business Interruption Average Daily Value:

      The business interruption deductible will be determined by multiplying the one hundred percent average daily value
     (ADV)by I.

      The ADV will be calculated by dividing the sum of the 100% actual annual business interruption values that would
      have been earned had no loss occurred at the location where the physical damage happened plus that proportion of
      the 100% annual business interruption value at all other locations where Business Interruption loss ensues by the
      number of annual working days.

5.    Communicable Disease Property Damage and Business Interruption:

     Qualifying Period: This Company will not be liable for loss or damage unless access is limited, restricted or
     prohibited in excess of 48 hours.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a deductible of:



PRO S-I 4100(01/17)                                                                              Page 5 of II
A ffiliated FM Policy No. SS790                                               6)2019 A FM. All rights reserved.

                                                                                                            EX02-011
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.73 Page 68 of 576


                                                DECLARATIONS

      A. Property Damage: $10,000

      B. Business Interruption Day Equivalent Deductible:

     The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ)by 2.

     The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
     occurred at the location where the physical damage happened plus that proportion of the 100% annual business
     interruption value at all other locations where business interruption loss ensues, divided by the number of annual
     working days.

6.    Data Restoration:

      Qualifying Period: 48 hours.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a deductible of:

      A. Property Damage: $10,000

      B. Business Interruption Day Equivalent Deductible:

     The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ)by 2.

      The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
      occurred at the location where the physical damage happened plus that proportion of the 100% annual business
      interruption value at all other locations where business interruption loss ensues, divided by the number of annual
      working days.

7     Data Service Provider - Property Damage and Business Interruption:

      Qualifying Period: 24 hours.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a deductible of:

      A. Property Damage: $10,000

      B. Business Interruption Day Equivalent Deductible:

      The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ)by 2.

      The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
      occurred at the location where the physical damage happened plus that proportion of the 100% annual business
      interruption value at all other locations where business interruption loss ensues, divided by the number of annual
      working days.




PRO S-1 4100(01/17)                                                                             Page 6 of 11
A ffiliated FM Policy No. SS790                                                 2019 A FR All rights reserved.

                                                                                                          EX02-012
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.74 Page 69 of 576


                                                 DECLARATIONS

8. Off Premises Service Interruption Property Damage and Business Interruption:

       Qualifying Period: This Company will not be liable for loss or damage unless the Period of Liability exceeds 24
       hours.

       Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
       to the deductible(s) that would have applied to the cause of the interruption of services, but not less than:

       A. Property Damage: $10,000

       B. Business Interruption Day Equivalent Deductible:

     The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ)by I.

       The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
       occurred at the location where the physical damage happened plus that proportion of the 100% annual business
       interruption value at all other locations where business interruption loss ensues, divided by the number of annual
       working days.

9.     Owned Network Interruption:

       Qualifying Period: 48 hours.

       The Qualifying Period for the cost to temporarily protect under Item 4. b) shall be waived.

       Should this time be exceeded, the insured loss will be calculated beginning from the time of loss subject to a
       Business Interruption Day Equivalent Deductible:

      The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ)by 2.

       The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
       occurred at the location where the loss happened plus that proportion of the 100% annual business interruption
       value at all other locations where business interruption loss ensues, divided by the number of annual working days.

1 0.        $1 0,000     All Other Losses.


H.     5PECIAL TERMS AND CONDITIONS.
I. United States Certified Act of Terrorism 2015

       As respects the United States, its territories and possessions and the Commonwealth of Puerto Rico, the definition of
       terrorism contained in DEFINITIONS is declared null and void and it is agreed that an event defined as a Certified
       Act of Terrorism under the terms of the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
       TERRORISM ENDORSEMENT attached to this Policy shall be considered terrorism within the terms of this
       policy. Notwithstanding anything contained in this Policy to the contrary, this Policy provides coverage for direct
       physical loss or damage to insured property and any resulting Business Interruption loss, as provided in the Policy,
       caused by or resulting from a Certified Act of Terrorism only to the extent coverage is provided under the terms and
       conditions of the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT
       attached to this policy. Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
       STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT and this Policy is not recoverable under this
       Policy.



PRO S-I 4100(01/17)                                                                               Page 7 of II
A ffiliated FM Policy No. S5790                                                 02019 A FM. All rights reserved.

                                                                                                             EX02-013
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.75 Page 70 of 576


                                                DECLARATIONS

  A pplication of Flood and Wind and/or Hail Deductibles - PRO 149(1/171

    If an occurrence involves loss or damage caused by or resulting from both:

   a. Wind and/or hail; and

    b. Flood;

   Then:

    1)A specific wind and/or hail deductible; and

   2)A specific flood deductible;

    W ill apply separately to each location.

   Such loss or damage will be adjusted separately and will be subject to its respective deductible.


3. Mortgagee/Lenders Loss Payable - PRO 66 (4/15)

    Subject to the GENERAL CONDITIONS, MORTGAGEE/LENDERS LOSS PAYABLE, loss, if any, under this
    Policy will be adjusted with and made payable to the Insured and the following, as their interest may appear:

    Mortgagee/Lender and Address                        Location/Interest

    A merican United Life Insurance Company             139 North Barranca Street, West Covina, CA,91791
    c/o Walker & Dunlop, LLC
    P.O. Box 25996
    Shawnee Mission, KS 66225-5996
    Loan #301070101


4. Loss Payee - PRO 68(4/151

    Subject to the LOSS ADJUSTMENT AND SE rTLEMENT, LOSS ADJUSTMENT AND PAYABLE, loss, if any,
    under this Policy will be adjusted with and made payable to or as directed by the Insured and the following, as their
    i nterest may appear:

    Loss Payee and Address                              Location/Interest

    Barranca I LLC                     139 North Barranca Street, West Covina, CA, 91791


    The receipt by the designated payee will constitute a release in full of all liability with respect to such loss




PRO S-1 4100 (01/17)                                                                           Page 8 of 11
A ffiliated FM Policy No, 55790                                                 02019 AM.All rights reserved.

                                                                                                             EX02-014-
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.76 Page 71 of 576


                                               DECLARATIONS

  I.   atax_Qiissaisi
  The following forms are made part of this Policy:
  Title                                                   Form No.                        Edition

  Declarations Page                                       PRO DEC 4100                    (04/15)

  Declarations                                            PRO S-1 4100                    (01/17)

  A ll Risk Coverage                                      PRO AR 4100                     (01/17)

  Real Estate Endorsement                                 PRO RE CRP 4100                 (01/17)

  Retail Endorsement                                      PRO RI 4100                     (01/17)

  Cyber Event Endorsement                                 PRO CYBER EVENT                 (06/19)
                                                          4100

  Supplemental United States Certified Act of Terrorism   7312                            (1/15)
  Endorsement

  A rizona Amendatory Endorsement                         AFM 6487                        (04/15)

  California Amendatory Endorsement                       AFM 6488                        (04/15)

  Hawaii Amendatory Endorsement                           AFM 7031                        (04/15)

  Nevada Amendatory Endorsement                           AFM 6513                        (04/15)




  PRO S-1 4100(01/17)                                                             Page 9 of 11
  Affiliated FM Policy No. 5S790                              02019 AFL'''. All rigIris reserved.

                                                                                       EX02-015
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.77 Page 72 of 576


                                           DECLARATIONS

  Location Schedule
   1.404 Washington Boulevard, Marina Del Rey, CA,90292-5214, Index No. 001955.71
  2. 3533 East Foothill Boulevard, Pasadena, CA, 91 107-31 19, Index No. 001403.52
  3.550 North Tustin Street, Orange, CA,92867-7612, Index No. 001956.34
  4. 18621 Brookhurst Street, Fountain Valley, CA,92708, Index No. 001325.05
  5.4020 Barranca Parkway, Suite 1, Irvine, CA,92604-4742
  6.3200 North Sepulveda Boulevard, Manhattan Beach, CA,90266, Index No. 089529.21
  7. 101 East Orange Grove Avenue, Burbank, CA,91502-1829, Index No. 001954.22
  8.250 South State College Boulevard, Brea, CA,92821-5820, Index No. 001954.20
  9. 1 17 West Broadway, Glendale, CA,91204
   1 0. 12224 Carmel Mountain Road, San Diego, CA,92128, Index No. 089826.49
   I I. 7637 Balboa Avenue, San Diego, CA,921 1 1, Index No. 000233.62
   1 2.3351 Nobel Drive, La Jolla, CA,92037, Index No. 089541.56
   1 3. 240 South Melrose Drive, Vista, CA,92081-6616
   1 4. 3962 Grand Avenue, Chino, CA,91710
   I S. 72-353 Highway II I,Palm Desert, CA, 92260
   16.2647 Pacific Coast Highway, Torrance, CA,90505, Index No 076761.05
   1 7. 26582 Towne Centre Drive, Foothill Ranch, CA,92610
   1 8. 889 Palomar Airport Road, Carlsbad, CA,92011-1 109, Index No. 001954.23
   19. 10669 Westview Parkway, San Diego, CA,92126
  20. 2441 Fenton Parkway, San Diego, CA,92108, Index No. 001956.37
  21. 6081 Center Drive Suite 104, Los Angeles, CA,90045, Index No. 000223.48
  22. 29271 Agoura Road, Agoura Hills, CA,91301
  23. 300 East Colorado Boulevard, Suite 240, Pasadena, CA,91 101
  24. 21001 North Tatum Boulevard Suite 36-1160, Phoenix, AZ,85050
  25. 2201 West Malvern Avenue, Fullerton, CA,92833
  26. 12320 Seal Beach Boulevard, Seal Beach, CA,90740, Index No. 001863.73
  27. 1 1425 Foothill Boulevard, Rancho Cucamonga, CA,91730
  28. 3645 Central Avenue, Riverside, CA, 92506, Index No.076777.01
  29. 24180 Valencia Boulevard, Santa Clarita, CA,91355, Index No. 001956.40
  30. 1380 Bison Avenue, Newport Beach, CA,92660
  31.2255 Otay Lakes Road, Chula Vista, CA,91915
  32. 55 South Pine Avenue, Long Beach, CA,90802
  33. 1295 Magnolia Avenue, Corona, CA, 92879-2092
  34. 1 1400 Porter Ranch Drive, Northridge, CA,91326, Index No. 089569.29
  35. 40497 Margarita Road, Temecula, CA,92591-2857
  36. 105 South Festival Drive, Anaheim, CA,92808, Index No. 001954.17
  37. 10810 \Vest Charleston Boulevard, Las Vegas, NV,89135-1 102
  38. 7861 Edinger Avenue, Huntington Beach, CA,92647, Index No. 076780.83
  39. 139 North Barranca Street, West Covina, CA,91791
  40. 1902 Taylor Road, Roseville, CA,95661
  41. 1588 Leucadia Boulevard, Encinitas, CA,92024
  42. 1213 Simi Town Center Way, Simi Valley, CA,93065
  43. 7531 Carson Boulevard, Long Beach, CA,90808
  44. 1450 Ala Moana Boulevard Suite 4230, Honolulu, HI, 96814
  45. 2455 Iron Point Road, Folsom, CA,95630
  46. 1609 Hawthorne Boulevard, Redondo Beach, CA,90278
  47. 935 Broadbeck Drive, Thousand Oaks, CA,91320-1273
  48. 10055 West McDowell Road, Avondale, AZ, 85392-4894
  49.300 Del Monte Center, Monterey, CA,93940
  50. 5750 Fleet Street Suite 120, Carlsbad, CA,92008
  5 1. 3240 El Camino Real, Irvine, CA,92602
  52. 14141 Ventura Boulevard Suite 2, Sherman Oaks, CA,91423
  53. 13762 Jamboree Road, Irvine, CA,92602-1200
  54. 6600 Topanga Canyon Boulevard #1062, Canoga Park, CA,91303, Index No 076691.36


   PRO S-1 4100(01/17)                                                                Page 10 of II
   Affiliated FM Policy No. SS790                                    02019 A FM. All rights reserved.

                                                                                           EX02-016
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.78 Page 73 of 576



                                               DECLARATIONS

   55. 799 The Shops at Mission Viejo, Suite A, Mission Viejo, CA,92691
   56. 12751 Towne Center Drive, Suite K, Unit N- II, Cerritos, CA,90703
   57. 2501 El Camino Real, Suite 204, Carlsbad, CA,92008
   53. 4628 Barranca Pkwy; Irvine, CA,92604
   59. 162 South Rancho Santa Fe Road, Suite E I 0, Encinitas, CA;92024
   60. 12955 El Camino Real, San Diego, CA,92130
   61. 11925 Cannel Mountain Road Suite 801, San Diego, CA,92128
   62. 3901 Irvine Boulevard, Irvine, CA,92602
   63. 180 Promenade Way Suite L, Thousand Oaks, CA,91362
   64. 3333 Bear Street Suite 151, Costa Mesa, CA,92626
   65. 3333 Bristol Street Suite 2505, Costa Mesa, CA,92626
   66. 121 S. Hope Ave, Suite 150, Santa Barbara, CA, 93105-3158




   PRO S-1 4100(01/17)                                                                        Page 1 1 of 11
   A ffiliated FM Policy No. SS790                                         02019 A Fall. All rights reserved.

                                                                                                  EX02-017
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.79 Page 74 of 576
                                                         •
 Afff
 Afrither ark,   Cktd
                                                             proVigione

                                     ALL RISK COVERAGE

 Table of Contents

 PROPERTY INSURED

      Real Property
      Personal Property

 PROPERTY EXCLUDED

 EXCLUSIONS                                                            2

      Group I
      Group II                                                         3

      Group III                                                        4

 ADDITIONAL COVERAGES                                                  5

      Accounts Receivable                                              5

      Arson or Theft Reward                                            5

      Brand Protection                                                 6

      Change ofTemperature                                             6

      Communicable Disease — Property Damage                           6

      Data, Programs or Software                                       7

      Debris Removal                                                   8

      Decontamination Costs                                            8

      Deferred Payment                                                 8

      Demolition and Increased Cost of Construction                    9

      Earth Movement                                                  10

      Errors and Omissions                                            10

      Expediting Expenses                                             10

      Fine Arts and Valuable Papers and Records                       II

      Flood                                                           II

      Green Coverage                                                  II

      Land and Water Clean Up Expense                                 12

      Locks and Keys                                                  12

      Money and Securities                                            12

      Newly Acquired Property                                         I")


 PRO AR 4100(01/17)
 020/74 Fill. All rights reserved.

                                                                 EX02-1319
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.80 Page 75 of 576




.
 AR!
 thwtharaliktIN Gioia1Grar
                                                                      proViEione

   Off-Premises Data Services— Property Damage                              13

   Off-Premises Service Interruption — Property Damage                      13

   Professional Fees                                                        13

   Property Removed from a Location                                         14

   Protection and Preservation of Property — Property Damage                14

   Tax Treatment                                                            14

   Tenants Legal Liability                                                  15

   Terrorism                                                                15

   Transit                                                                  16

    U nnamed Property                                                       18

BUSINESS INTERRUPTION                                                       19

    Loss Insured                                                            19

    Business Interruption Coverage                                          20

              Gross Earnings

              Gross Profits                                                 /0

              Rental Income                                                 21

              Extra Expense                                                 99

              BI Select                                                     22

    Period of Liability                                                     17

    Business Interruption Exclusions                                        93

BUSINESS INTERRUPTION COVERAGE EXTENSIONS                                   24

    Attraction Property                                                     /4

    Civil or Military Authority
    Communicable Disease — Business Interruption                            94

    Computer Systems Non-Physical Damage

    Contractual Penalties                                                   95

    Crisis Management                                                       26

    Extended Period of Liability                                            /6

    Ingress/Egress                                                          27

    Leasehold Interest                                                      97

    Logistics Extra Cost
    Off-Premises Data Services — Business Interruption

    Off-Premises Service Interruption — Business Interruption               29

    Protection and Preservation of Property — Business Interruption         30

    Research and Development                                                30


PRO AR 4100 (01/17)
02017 A FM. All rights reserved.
                                                                        EX02-020
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.81 Page 76 of 576
                                                         •
 AIM'
 AlenivoltlieratalabfGnar
                                                             proVt7on.
   Soli Costs                                                         30

   Supply Chain                                                       30

LOSS ADJUSTMENT AND SETTLEMENT                                        32

    A bandonment                                                      37

    Appraisal                                                         37

   Collection From Others                                             37

   Company Option                                                     32

   Currency for Loss Payment                                          32

   Legal Action Against this Company                                  33

    Loss Adjustment and Payable                                       33

    Other Insurance                                                   33

    Requirements in Case of Loss                                      33

   Settlement ofClaims                                                34

   Subrogation                                                        35

    Valuation                                                         35

GENERAL CONDITIONS                                                    37

    A pplication of Policy to Date or Time Recognition                37

   Cancellation/Non-Renewal                                           37

   Conformity to Statute                                              37

    First Named Insured                                               37

    I ncrease in Hazard                                               38

    I nspections                                                      38

    Liberalization Clause                                             38

    Misrepresentation and Fraud                                       38
    Mortgagee/Lenders Loss Payable                                    38

    Policy Modification                                               40

    Reinstatement of Limits after a Loss                              40

    Suspension                                                        40

   Transfer or Rights and Duties under this Policy                    40

DEFINITIONS                                                           41




PRO AR 4100(01/17)
020/74 FAI. All rights reserved.
                                                                EX02-021
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.82 Page 77 of 576


                                                                                                          proVrtione
 Af1111
 Newton 4'I!AI CW0IGm.



                                          ALL RISK COVERAGE
This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,except as
hereinafter excluded, while located as described in this Policy.

A. PROPERTY INSURED
     This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, at or within 1,000 feet of a
     described location, to the extent of the interest of the Insured in such property.

     1.    Real Property in which the Insured has an insurable interest.

     2. Personal Property:

           a) Owned by the Insured.

           b) Consisting of improvements and betterments in which the Insured has an insurable interest.

           c) Of directors, officers and employees of the Insured.

           d) Ofothers in the Insured's custody to the extent the Insured is under obligation to keep insured for physical loss or
              damage insured by this Policy.

           e) Of others in the Insured's custody to the extent of the Insured's legal liability for insured physical loss or damage
              to such Personal Property.

                 This Company may defend that portion of any suit against the Insured that alleges such liability and seeks damages
                 for such insured physical loss or damage to such Personal Property. This Company may, without prejudice,
                 investigate, negotiate and settle any claim or suit as this Company deems expedient.

     This Policy also insures the interest of contractors and subcontractors in insured property during construction, while at or
     within 1,000 feet of a described location, to the extent that the Insured has agreed, prior to loss, to keep such interest insured
     for insured physical loss or damage to such property. Such interest ofcontractors and subcontractors is limited to the property
     for which they have been hired to perform work and will not extend to any Business Interruption coverage provided in this
     Policy.

B. PROPERTY EXCLUDED
     This Policy excludes the following except as otherwise stated in this Policy:

      I. Land, water or any substance in or on land.

     2.    Growing crops, standing timber or animals.

     3.    Bridges and tunnels intended for use by motor vehicles licensed for highway use.

     4. Reservoirs, canals, dikes or dams.

     S. Docks, piers or wharves which are not a structural part of a building.

     6. Currency, money, notes or securities, except as provided by the Money and Securities coverage in this Policy.

     7. Motor vehicles licensed for highway use or owned by directors, officers or employees of the Insured.


PRO AR 4100(01/17)                                                                                                   Page I of 44
Co 20174FM.,411 rights reserved.
                                                                                                                  EX02-022
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.83 Page 78 of 576
                                                                                               •
                                                                                                proVISion.
WM'
Afemlwr ofthe PM Gtoba Gmep




      8. Satellites, aircraft or watercraft, except iron land, unaided and manufactured by the Insured.

       9. Property sold by the Insured under conditional sale, trust agreement, installment payment or other deferred payment
          plan after delivery to the customer, except as provided by the Deferred Payment coverage in this Policy.

       t o. Underground mines or mine shafts or any property within such mine or shaft.

       I I. Property while in transit, except as otherwise provided in this Policy.

       1 2. Electronic data, programs or software, except when they arc stock in process, finished goods manufactured by the
            I nsured, raw materials, supplies or other merchandise not manufactured by the Insured or as provided by the Data,
            Programs or Software coverage in this Policy.

       1 3. Property while located offshore, except as provided by the Transit coverage in this Policy.

C. EXCLUSIONS
       In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless otherwise stated:

       G ROUP I: This Policy excludes loss or damage directly or indirectly caused by or resulting from any of the following
       regardless of any other cause or event, whether or not insured under this Policy, contributing concurrently or in any other
       sequence to the loss or damage:

        I. Nuclear reaction or nuclear radiation or radioactive contamination. However:

              a) I I physical damage by fire or sprinkler leakage results, then only that resulting damage is insured; but not including
                 any loss or damage due to nuclear reaction, radiation or radioactive contamination.

               b) This Policy does insure physical damage directly caused by sudden and accidental radioactive contamination,
                  including resultant radiation damage, from material used or stored or from processes conducted on the location,
                  provided that on the date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on the location.
                  This coverage does not apply to any act, loss or damage excluded in Group I Item 2f of this Exclusions clausei

              This exclusion Group I Item I and the exceptions in Group I Item la and Group I Item lb above do not apply to any act,
              loss or damage vhich also comes within the terms of exclusion Group I Item 2b of this Exclusions clause.

       2. a) Hostile or varlike action in time of peace or war, including action in hindering, combating or defending against an
             actual, impending or expected attack by any:

                      0       Government or sovereign power(de jure or de facto);

                      ii) Military, naval or air forces; or

                      iii) Agent or authority of any party specified in i) or ii) above.

               b) Discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear fission,
                  fusion or radioactive force, whether in time of peace or war and regardless of who commits the act.

               c) Insurrection, rebellion, revolution, civil val., usurped power, or action taken by governmental authority in hindering,
                  combating or defending against such an event.

               d) Seizure or destruction under quarantine or custom regulation, or confiscation by order of any governmental or public
                  authority.

               e) Risks of contraband, or illegal transportation or trade.

PRO AR 4100(01/17)                                                                                                     Page 2 of 44
02017 A FM. All rights resenwl.
                                                                                                                     EX02-023
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.84 Page 79 of 576
                                                                                                 •
                                                                                                  proViEions
WM.
Alenber4she FM Chiba!Gimp




            0      Terrorism, including action taken to prevent, defend against, respond to or retaliate against terrorism or suspected
                   terrorism, except to the extent provided in the Terrorism coverage ofthis Policy. However, if direct loss or damage
                   by fire results from any of these acts (unless committed by or on bchal r ofthe Insured), then this Policy covers only
                   to the extent of the actual cash value ofthe resulting direct loss or damage by fire to insured property. This coverage
                   exception for such resulting fire loss or damage does not apply to:

                    i) Direct loss or damage by fire ivhich results from any other applicable exclusion in the Policy, including the
                       discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear fission,
                       fusion or radioactive force, whether in time of peace or war and regardless of who commits the act.

                    ii) Any coverage provided in the Business Interruption section of this Policy or to any other coverages provided
                        by this Policy.

                    A ny act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious mischief,
                    riot, civil commotion or any other risk of physical loss or damage covered elsewhere in this Policy.

                    If any act ivhich satisfies the definition of terrorism also conies within the terms of Group I Item 2a of this
                    Exclusions clause then Group I Item 2a applies in place of this Group I Item 21exclusion.

                    I f any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2b of this
                    Exclusions clause then Group I Item 2b applies in place of this Group I Item 21exclusion.

                    If any act which satisfies the definition of terrorism also conies within the terms of Group I Item 2c of this
                    Exclusions clause then Group I Item 2c applies in place of this Group I Item 2f exclusion.

                    If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive contamination, this Group I
                    Item 2f exclusion applies in place of Group I Item I of this Exclusions clause.

      3. Any dishonest act, including but not limited to theft, committed alone or in collusion with others, at any time by:

             a) An Insured or any proprietor, partner, director, trustee, officer or employee of an Insured; or

              b) Any proprietor, partner, director, trustee, or officer of any business or entity (other than a common carrier) engaged
                 by an Insured to do anything in connection with property insured under this Policy.

             This Policy does insure acts of direct insured physical damage intentionally caused by an employee of an Insured or any
             i ndividual specified in b above, and done without the knowledge of the Insured. This coverage does not apply to any
             act excluded in Group I Item 2f of this Exclusions clause. In no event does this Policy cover loss by theft by any
             i ndividual specified in a orb above.

      4. Lack of incoming electricity, fuel, water, gas, steam or refrigerant; outgoing sewerage; or incoming or outgoing voice,
         data or video; all when caused by an event off the location, except as provided by the 01T-Premises Data Services and
         01T-Premises Service Interruption coverages in this Policy. If the lack of such a service directly causes insured physical
         damage at the location, then only that resulting damage is insured.

      5. Earth movement, except as otherwise provided in this Policy.

      6. Flood, except as otherwise provided in this Policy.

       7. Seepage or influx of water from natural underground sources.

       G ROUP II: This Policy excludes the following, however, if physical damage not excluded by this Policy results, then only
       that resulting damage is insured:



PRO AR 4100(01/17)                                                                                                      Page 3 of 44
02017,1 FM. All rights reserved.
                                                                                                                       EX02-024
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.85 Page 80 of 576
                                                                                                •
                                                                                                 proVTtiorts
AR!
amber./thet'll0Inb.tlaTup




       I.    Wear and tear, deterioration; depletion; rust; corrosion; erosion, inherent vice or latent defect.

      2. Faulty workmanship; material, construction or design.

      3. Loss or damage to stock or material attributable to manufacturing or processing operations while such stock or material
         is being processed, manufactured; tested or otherwise worked on.

      4.     Loss or damage caused by or resulting from:

             a) Changes of temperature, except damage to machinery or equipment including fire protective equipment;

             b) Changes in relative humidity;

             A ll whether atmospheric or not; except as provided by the Change ofTemperature and Off-Premises Service Interruption
             coverages in this Policy.

      5. Settling, cracking, shrinking, bulging or expansion of:

             a) Foundations.

             b) Walls.

             c) Floors.

             cl) Pavements or roadways.

             C) Roofs.

                    Ceilings.

      6.     Loss or damage to personal property in the open from rain, sleet, snow; sand or dust.

       7. Theft of precious metal or stones, except when such property is used by the Insured for industrial purposes.

      8.     Insect, animal or vermin damage.

       G ROUP 111: This Policy excludes:

       I.     Indirect or remote loss or damage.

       2.     Interruption of business, except to the extent provided in this Policy.

       3.     Loss of market or loss of use.

       4.     Loss or damage or deterioration arising from any delay.

       5.     Mysterious disappearance, loss or shortage disclosed on taking inventory, or any unexplained loss.

      6. Loss from enforcement of any law or ordinance:

             a) Regulating the construction, repair, replacement, use or removal, including debris removal; of any property; or

              b) Requiring the demolition of any property; including the cost in removing its debris;




PRO AR 4100(01/17)                                                                                                 Page 4 of 44
02017 A FM. All rights reserved
                                                                                                                   EX02-025
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.86 Page 81 of 576
                                                                                             •
                                                                                              proVitiont
AfMc
Asnantr fshe IV(areal :nmp




              Except as provided by the Decontamination Costs and Demolition and Increased Cost olConstruction coverages in this
              Policy.

       7. Loss or damage resulting from the voluntary parting with title or possession of property if induced by any fraudulent
          act or by False pretense.

      8.     Contamination, and any cost due to contamination including the inability to use or occupy property or any cost of
             making property safe or suitable for use or occupancy. If contamination due only to the actual not suspected presence
             of contaminant(s) directly results from other physical damage not excluded by this Policy, then only physical damage
             caused by such contamination may be insured. This exclusion does not apply to radioactive contamination which is
             excluded elsewhere in this Policy.

       9. Shrinkage, evaporation or loss of weight, unless directly resulting from other physical damage not excluded by this
          Policy.

       10. Changes in color, flavor, texture or finish, unless directly resulting from other physical damage not excluded by this
           Policy.

D. ADDITIONAL COVERAGES
       The Additional Coverages below are subject to all the terms and conditions of this Policy including, but not limited to, the
       limits of liability, deductibles and exclusions shown in the Declarations section.

       1. Accounts Receivable

              This Policy covers amounts which the Insured is unable to collect as a direct result of insured physical loss or damage
              to accounts receivable records at a location.

              Coverage includes:

              a) Interest charges on any loan to offset impaired collections pending repayment of sums that cannot be collected.
                 U nearned interest charges and service charges on deferred payment accounts and normal credit losses on bad debts
                 will be deducted.

              b) Collection expenses in excess of normal collection costs.

              C) Other reasonable expenses incurred by the Insured in recreating records of accounts receivable.

              A fter payment of loss by this Company, all amounts recovered by the Insured on accounts receivable for which the
              I nsured has been indemnified will belong to and be paid to this Company by the Insured up to the total amount of loss
              paid by this Company. All recoveries in excess of such amounts will belong to the Insured.

              Accounts Receivable Exclusions: As respects Accounts Receivable, the following additional exclusions apply:

              This Policy does not cover shortage resulting from:

              a) Bookkeeping, accounting, or billing error or omission

              b) Alteration, falsification, manipulation, concealment, destruction or disposal of records of accounts receivable
                 committed to conceal the wrongful giving, taking, obtaining or withholding of money,securities or other property.




PRO AR 4100(01/17)                                                                                                  Page Sot 44
02017,1 FM. All rights reserved.
                                                                                                                  EX02-026
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.87 Page 82 of 576
                                               S                                                 •
 Af1111
.Ih   ,4th OS Glófts Grump
                                                                                                  proVigions

       2. Arson or Theft Reward

              This Policy covers payment of any reward offered by the Insured or on the Insured's behalf for information that leads
              to conviction of the perpetrator(s) of insured:

              a) Arson to; or

              b) Theft of;

              I nsured property.

       3. Brand Protection

             This Policy gives Limbol of physically damaged property consisting of finished goods or merchandise manufactured by
             or for the Insured as follows:

             a) The Insured will have full rights to the possession and control of damaged_ property in the event of insured physical
                loss or damage to such property provided proper testing is done to show which property is physically damaged.

              b) The Insured using reasonable judgment will decide if the physically damaged property can be reprocessed or sold.

                    Physically damaged property judged by the Insured to be:

                    )
                    i Unlit for reprocessing or selling will not be sold or disposed of except by the Insured, or with the Insured's
                      consent.

                    ii) Fit for reprocessing or selling and this Company elects to take all or any part of physically damaged branded
                        and labeled property, the Insured may at this Company's expense:

                         (a)         Stamp "salvage on the property or its containers; or

                         (b)          Remove or obliterate the brands or labels,

                             If doing so will not damage the property.

                             The Insured must relabel the property or containers in compliance with the applicable requirements of law.

             c) Any salvage proceeds received will go to the:

                    )
                    i Company at the time of loss settlement; or

                    ii) Insured if received prior to loss settlement and such proceeds will reduce the amount of loss payable
                        accordingly.

      4. Change of Temperature

             This Policy covers spoilage of insured stock and supplies due to:

             a) Changes of temperature or changes in relative humidity,

             Directly resulting from the interruption, in whole or part, of services consisting of electricity, gas, fuel, steam, water or
             refrigeration by reason of any accidental event, other than insured physical loss or damage, at a.location.



PRO AR 4100(01/17)                                                                                                      Page 6 of 44
02017,4FM All rolchis resenvet
                                                                                                                       EX02-027
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.88 Page 83 of 576
                                       S                                                  •
AFIVe
Airmenofth•FM Cad Gap
                                                                                           proWtione

     5. Communicable Disease — Property Damage

           If a described location owned, leased or rented by the Insured has the actual not suspected presence ofcommon I Ca ble
           d isease and access to such described location is limited, restricted or prohibited by:

           a) -An order of an authorized governmental agency regulating or as result ofsuch presence olcommunicable disease;
               or

           b) A decision of an Officer of the Insured as a result of such presence of communicable disease,

          This Policy covers the reasonable and necessary costs incurred by the Insured at such described location for the:

          a) Cleanup, removal and disposal of such presence of communicable disease from insured property; and

           b) Actual costs or fees payable to public relations services or actual costs of using the Insured's employees for
              reputation management resulting from such presence of communicable disease on insured property.

          This Additional Coverage does not cover any costs incurred due to any law or ordinance with which the Insured was
          legally obligated to comply prior to such presence of communicable disease.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Communicable Disease - Property Damage Exclusions: As respects Communicable Disease — Property Damage, the
          following additional exclusion applies:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

    6. Data, Programs or Software

          This Policy covers insured physical loss or damage to electronic data, programs or software, including physical loss
          or damage caused by the malicious introduction of a machine code or instruction; while anywhere within this Policy's
          Territory, including while in transit.

          This coverage includes:

          a) The cost of the following reasonable and necessary actions taken by the Insured due to actual insured physical loss
             or damage to electronic data, programs or software:

                i) To temporarily protect and preserve insured electronic data, programs or software.

                ii) For the temporary repair of insured physical loss or damage to electronic data, programs or software.

                iii) To expedite the permanent repair or replacement of such damaged property.

           b) The reasonable and necessary costs incurred by the Insured to temporarily protect or preserve insured electronic
              data, programs or software against immediately impending insured physical loss or damage to electronic data,
              programs or software. In the event that there is no physical loss or damage, the costs covered under this item will
              be subject to the deductible that would have applied had there been such physical loss or damage.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          This Additional Coverage excludes loss or damage to data, programs or software when they are stock in process,
          finished goods manufactured by the Insured, raw materials, supplies or other merchandise not manufactured by the
          I nsured.

PRO AR 4100 (01/17)                                                                                              Page 7 of 44
02017 AFM. All rights reserved
                                                                                                               EX02-028
    Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.89 Page 84 of 576
                                         S                                                   •
                                                                                              proVrtion
Mestereiikr ESI(Thlad Gar




             Data, Programs or Software Exclusions: As respects Data, Programs or Software, the following additional exclusion
             applies:

             This Policy excludes the following but, if physical damage not excluded by this Policy results, then only that resulting
             damage is insured:

             a) Errors or omissions in processing or copying.

             I.)) Loss or damage to data, programs or software from errors or omissions in programming or machine instructions.

             Data, Programs or Software Valuation: On property insured under this coverage, the loss amount will not exceed:

             a) The cost to repair, replace or restore data, programs or software including the costs to recreate, research and
                engineer; or

             h) The blank value of the media if not repaired, replaced or restored within two years from the date of loss.

      7. Debris Removal

            This Policy covers the reasonable and necessary costs incurred to remove debris from a location that remains as the
            direct result of insured physical loss or damage.

            This coverage does not cover the costs of removing:

            a) Contaminated uninsured property; or

            14 The contaminant in or on uninsured property;

             Whether or not the contamination results from insured physical loss or damage

            This coverage includes the costs of removal of contaminated insured property or the contaminant in or on insured
            property only if the contamination, due to the actual not suspected presence of contaminant(s), of the debris resulted
            directly from other physical damage not excluded by the Policy.

     8. Decontamination Costs

            I f insured property is contaminated as a direct result of insured physical damage and there is in force at the time of the
            loss any law or ordinance regulating contamination due to the actual not suspected presence of contaminanfts), then
            this Policy covers, as a direct result of enforcement of such law or ordinance, the increased cost of decontamination
            and/or removal of such contaminated insured property in a manner to satisfy such law or ordinance. This coverage
            applies only to that part of insured property so contaminated due to such presence of contaminant(s) as a direct result
            of insured physical damage.

            The Company is not liable for the costs required for removing:

            a) Contaminated uninsured property; or

            14 The contaminant in or on uninsured property;

            Whether or not the contamination results from insured physical loss or damage.




PRO AR 4100(01/17)                                                                                                   Page 8 of 44
© 2017  All rights reserved
                                                                                                                   EX02-029
    Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.90 Page 85 of 576
                                          S                                                   •
AR(                                                                                            prow-s/on.
Alentyr ofsa•al Motel Gory



      9. Deferred Payment

             This Policy covers the Insured's interest in personal property of the type insured that has been sold by the Insured under
             a conditional sale or trust agreement or any installment or deferred payment plan, if such property sustains physical loss
             or damage insured by this Policy and only to the extent the Insured is unable to collect the unpaid balance of such
             i nterest.

             This coverage applies from the time the property is delivered to the buyer until the Insured's interest in it has ceased or
             the policy terminates or expires, whichever is first.

             Deferred Payment Exclusion: As respects Deferred Payment, the following additional exclusion applies:

             This Policy excludes:

             a) Theft or conversion by the buyer of the property alter the buyer has taken possession of such property.

             b) Property not within this Policy's Territory.

             Deferred Payment Valuation: On property insured under this coverage, the loss amount will not exceed the lesser of the
             following:

             a) The total amount of unpaid installments less finance charges.

             b) The actual cash value of the property on the date of loss or damage.

             c) The cost to repair or replace with material of like size, kind and quality.

       10. Demolition and Increased Cost of Construction

             This Policy covers the costs as described herein resulting from the Insured's obligation to comply with a law or
             ordinance, provided that:

             a) Such law or ordinance is enforced as a direct result ofinsured physical loss or damage at a location;

             b) Such law or ordinance is in force at the time ofsuch loss or damage; and

             c) Such location was not required to be in compliance with such law or ordinance prior to the happening of the insured
                physical loss or damage.

             Coverage A:

             The reasonable and necessary costs incurred by the Insured to comply with the enforcement of the minimum
             requirements of any law or ordinance that Regulates the demolition, construction, repair, replacement or use of
             buildings, structures, machinery or equipment.

             As respects insured property, this Coverage A covers the reasonable and necessary costs to:

             a) Demolish any physically damaged and undamaged portions of the insured buildings, structures, machinery or
                equipment.

             b) Repair or rebuild the physically damaged and undamaged portions, whether or not demolition is required, of such
                i nsured buildings, structures, machinery or equipment.




PRO AR 4100(01/17)                                                                                                    Page 9 of 44
02017 Al701. All rights resenvit
                                                                                                                    EX02-030
    Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.91 Page 86 of 576
                                        •                                                     •
 WM.
.41new oftiePM Mal•aI Group
                                                                                               proViffion•

              The Company's maximum liability for this Coverage A at each location in any occurrence will not exceed the actual
              costs incurred in demolishing the physically damaged and undamaged portions of the insured property plus the lesser
              of:

              a) The reasonable and necessary cost, excluding the cost of land, to rebuild on another site; or

              b) The cost to rebuild on the same site.

              Coverage B:

              The reasonable estimated cost to repair, replace or rebuild insured property consisting of buildings, structures,
              machinery or equipment that the Insured is legally prohibited from repairing, replacing or rebuilding to the same height;
              floor area, number of units, configuration, occupancy or operating capacity, because of the enforcement of any law or
              ordinance that regulates the construction, repair, replacement or use of buildings, structures, machinery or equipment.

              Demolition and Increased Cost of Construction Coverage B Valuation: On property covered under this Coverage 13 that
              cannot legally be repaired or replaced, the loss amount will be the difference between:

              a) The actual cash value; and

              b) The cost that would have been incurred to repair, replace or rebuild such lost or damaged property had such law or
                 ordinance not been enforced at the time of loss.

              Demolition and Increased Cost of Construction Exclusions: As respects Demolition and Increased Cost of Construction,
              the following additional exclusions apply:

             This Policy does not cover:

              a) Any cost incurred as a direct or indirect result of enforcement of any law or ordinance regulating any form of
                 con(amination.

             6) Any machinery or equipment manufactured by or for the Insured, unless used by the Insured in its operation at the
                location suffering the physical loss or damage.

      1 1. Earth Movement

             This Policy covers physical loss or damage caused by or resulting from earth movement.

       12. Errors and Omissions

              I f physical loss or damage is not payable under this Policy solely due to an error or unintentional omission:

             a) In the address of a property insured by this Policy which existed at the inception date of this Policy or in any
                subsequent amendments to this Policy;

              b) That fails to include any location:

                     i) Owned; or

                     ii) Occupied by the Insured; or

             c) That results in cancellation of insured property under this Policy;

             Then coverage applies to the extent this Policy would have provided coverage had the error or unintentional omission
             not been made.

PRO AR 4100 (01/17)                                                                                                  Page 10 o144
02017 Ant An rip,his reserved

                                                                                                                    EX02-031
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.92 Page 87 of 576
                                        S                                                   •

WM*
.unterrepaamantailtou
                                                                                             proVigione

           It is a condition of this Additional Coverage that any error or unintentional omission be reported by the Insured to the
           Company when discovered and corrected.

      13; Expediting Expenses

           This Policy covers the reasonable and necessary costs incurred to:

           a) Temporarily repair or replace; and

           b) Expedite the permanent repair or replacement of; ,

           Insured property that has sustained insured physical loss or damage.

           This coverage does not include expenses payable elsewhere in this Policy including the cost of permanent repair or
           replacement of damaged property.

     14. Fine Arts and Valuable Papers and Records

           This Policy covers fine arts and valuable papers and records while anywhere within this Policy's Territory including
           while in transit.

           Fine Arts and Valuable Papers and Records Exclusion: As respects Fine Arts and Valuable Papers and Records, the
           Following additional exclusion applies:

          This Policy excludes:

           a) Loss or damage to any fine arts as a result of restoring, repairing or retouching processes.

           b) Errors or omissions in the processing or copying of valuable papers and records.

           Fine Arts and Valuable Papers and Records Valuation: On property insured under this coverage, the loss amount will
           not exceed the lesser of the following:

           a) The cost to repair or restore the article to the condition that existed immediately prior to the loss;

           b) The cost to replace the article; or

           c) The value designated for the article as shown in the Declarations section of this Policy or On a schedule on file with
              this Company.

          I n case of physical loss or damage to a fine arts or valuable papers and records article that is part of a pair or a set,
          this Company will pay the lesser of the full value or the amount scheduled, if any, of the value of such pair or set only
          if the damaged article cannot be repaired or restored to its condition before the loss and the Insured surrenders the
          remaining article or articles of the pair or set to this Company.

     15. Flood

          This Policy covers physical loss or damage caused by or resulting from flood.

     16. Green Coverage

          This Policy covers the reasonable and necessary additional costs incurred by the Insured, as a direct result of insured
          physical loss or damage:


PRO AR 4100(01/17)                                                                                                 Page II of 44
el 2017AF41. MI rights reserved
                                                                                                                  EX02-032
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.93 Page 88 of 576
                                      •                                                      •
 AR(
 Meet.'ofthe EllCbS Gawp
                                                                                              proVigions

             a) To repair or replace physically damaged insured property with material of like kind and quality which qualifies as
                G reen.

             b) To replace the insured physically damaged portions of insured roofing systems with vegetative roof(s), including
                but not limited to the addition of trees, shrubs, plants and lawns to those roof(s), which qualify as Green, if this
                Policy covers Real Property.

             c) As part of Green reconstruction, to flush out the air in the area of the physically damaged insured property with
                100 percent outside air and to provide replacement filtration media for the building's ventilation system that controls
                the damaged area.

             tl) For an accredited professional certified by a Green Authority to participate in the design and construction for
                 repairing or rebuilding the physically damaged insured property as Green.

             e) For the process ofcertification or recertification of the repaired or replaced insured property as Green.

            )
            f For Green removal, disposal or recycling of the damaged insured property.

             Notwithstanding any other provision in this Policy, the Insured must repair or replace the insured real and/or personal
             property lost, damaged or destroyed as a condition of this coverage.

            Green Coverage Exclusions: As respects Green Coverage, the following additional exclusions apply:

            This Policy excludes:

            a) Stock, raw materials, work in process, finished goods, merchandise, production machinery and equipment,
               electronic data processing equipment not used in the functional support of the real property, molds and dies,
               property in the open, property ofothers for which the insured is legally liable, personal property ofdirectors, officers
               or employees or the Insured.

             b) Any property adjusted on other than repair or replacement per the Valuation clauses of this Policy.

            c) Any loss recoverable elsewhere in this Policy.

      17. Land and Water Clean Up Expense

            This Policy covers the reasonable and necessary costs to remove, dispose of or clean up the actual but not the suspected
            presence of contaminant(s) from uninsured land or water or any substance in or on land, at a location, when such
            property is contaminated as a direct result of insured physical loss or damage to insured property.

            This Policy does not cover the cost to clean up, remove and dispose of contamination from such property:

            a) ,At any location insured for Personal Property only.

            b) When the Insured fails to give written notice of loss to this Company within ISO days after the inception ofthe loss.

      18. Locks and Keys

            This Policy covers the reasonable and necessary cost incurred by the Insured to replace undamaged keys and to replace,
            adjust or reprogram undamaged locks to accept new keys or entry codes as a result or insured physical loss or damage.




 PRO AR 4100(01/17)                                                                                                 Page 12 o144
(02017 A Fail. All rights reserved
                                                                                                                   EX02-033
    Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.94 Page 89 of 576
                                        S                                                  •
AIN
Alembrof   GtohalGap
                                                                                            proVigione

      19. Money and Securities

           This Policy covers physical loss or damage to money and securities at a location resulting from:

           a) Fire, explosion or sprinkler leakage.

     20. Newly Acquired Property

           This Policy covers property of the type insured that is newly acquired %chile located anywhere within this Policy's
           Territory, excluding while in transit.

           This coverage terminates:

           a) When the newly acquired property is bound by this Company; or

           b) When agreement is reached that the property will not be insured under this Policy; or

           c) 120 days after the date of acquisition of the property; or

           d) At the termination or expiration of this Policy;

           Whichever occurs first

     21. Off-Premises Data Services - Property Damage

           This Policy covers insured physical loss or damage to insured property at a location when such physical loss or damage
           results from the interruption of off-premises data processing or data transmission services by reason of any
           accidental event at the facilities of the provider of such services; while anywhere within this Policy's Territory; that
           i mmediately prevents in whole or in part the delivery of such provided services.
           For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event at
           the facilities of the provider.

           This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

           A dditional General Conditions:

           1) The Insured will immediately notify the company providing off-premises data processing or data transmission
              services of any interruption of such services.

           2) The Company will not be liable if the interruption of such services is caused directly or indirectly by the failure of
              the Insured to comply with the terms and conditions of any contracts the Insured has entered into for such specified
              services.

           thr Premises Data Services- Property Damage Exclusions: As respects Off-Premises Data Services - Property Damage
           , the following additional exclusion applies:

           This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
           cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

     22. Off-Premises Service Interruption - Property Damage

           This Policy covers insured physical loss or damage at a location caused by or resulting from the interruption, in whole
           or part, of incoming electric, gas, fuel, steam, water, refrigeration, or outgoing sewerage.



PRO AR 4100(01/17)                                                                                               Page 13 o144
  20/7,1 FM. AU rights reserved
                                                                                                                 EX02-034
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.95 Page 90 of 576
                                           S                                                •
WM'
Altwiterofdulls GhiaIC:nap
                                                                                                             proWsions

             The interruption ofsuch services must be by reason of an accidental event, not otherwise excluded by this Policy, at the
             facilities of the service provider(s) %011ie anywhere within this Policy's Territory.

             This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

             Additional Conditions:

             This Company will not be liable for deliberate act(s) by the service provider to shed load to maintain system integrity.

             Off-Premises Service Interruption - Property Damage Exclusion: As respects Off-Premises Service Interruption -
             Property Damage the following additional exclusions apply:

             This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
             cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

      23. Professional Fees

             This Policy covers the reasonable and necessary expenses incurred by the Insured of:

             a) Auditors;

             h) Accountants;

             c) Architects;

             d) Engineers; or

             c) Other professionals; and

             f) The Insured's own employees.

             For producing and certifying particulars or details to determine the amount of loss payable under this Policy for which
             this Company has accepted liability.

             This coverage does not include the fees and expenses of attorneys, public adjusters, loss appraisers, loss consultants or
             any of their subsidiaries or related or associated entities.

      24. Property Removed from a Location

             This Policy covers insured property when removed from a location to avoid or prevent immediately impending insured
             physical loss or damage to such property. This Policy covers such property for physical loss or damage as provided at the
             location from ‘vhich the property was removed.

             This coverage applies for a period:

                    Of 120 days from the date of removal; but

             h) Not beyond the termination or expiration date of this Policy.

      25. Protection and Preservation of Property - Property Damage

             This Policy covers the reasonable and necessary costs incurred for:




PRO AR 4100(01/17)                                                                                                 Page 14 of 44
02017 AM NI rights reserved
                                                                                                                   EX02-035
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.96 Page 91 of 576
                                •                                                       •
AR!                                                                                                 proVrE7ons

       a) Actions to temporarily protect or preserve insured property; provided such actions are necessary due to actual, or
          to prevent immediately impending, insured physical loss or damage to such insured property.

       19 Fire department firefighting charges imposed as a result of responding to a firc in, on or exposing the insured
          property.

       c) Restoring and recharging fire protection systems following an insured loss.

       d) The water used for fighting a fire in, on or exposing the insured property.

       e) Temporary security for a period of time not to exceed 30 consecutive days due to actual, or to prevent immediately
          i mpending, insured physical loss or damage to such insured property.

       This coverage does not cover costs incurred for actions to temporarily protect or preserve insured property from actual,
       or to prevent immediately impending, physical loss or damage covered by the Terrorism coverage of this Policy.

       This coverage is subject to the deductible provisions that would have applied had the physical loss or damage happened.

   26. Tax Treatment

       This Policy covers the increased tax liability as a direct result of insured physical loss or damage to insured property.
       When such tax liability is greater than the tax liability that ‘vould have been incurred had there been no such loss or
       damage, then this Policy will cover only the increased tax liability for the profit portion of a loss payment under this
       Policy involving finished stock manufactured by the Insured and/or the profit portion of the Business Interruption loss
       payment.

   27. Tenants Legal Liability

       This Policy covers direct physical loss or damage, caused by or resulting from named perils, to that part of buildings
       of others, including permanently attached building fixtures, leased to and occupied by the Insured at a described
       location to the extent of the Insured's legal liability for such loss or damage.

       This coverage also includes the following:

       a) The reasonable expenses of defending the Insured against only that part of any suit alleging the Insured's legal
          liability for such physical loss or damage;

       b) The reasonable expenses incurred by this Company, this Company's proportionate share of costs taxed against the
          Insured in any such suit, and this Company's proportionate share of interest accruing after entry ofjudgment until
          this Company has paid, tendered or deposited into court its proportionate share of such judgment; and

       c) The reasonable expenses, other than loss of earnings, incurred at this Company's request.

       This coverage does not include:

       a) That part of any settlement by the Insured to which this Company has not given its prior written consent; or

       b) Any legal liability for loss or damage assumed by the Insured under any contract or agreement, whether oral or
          written, expressed or implied.

       Additional Provisions: This Company may:

       a) Investigate, negotiate and settle any claim or suit as this Company deems expedient and will not be prejudiced
          under this coverage for failure to settle for any amount within the Company's applicable limit of liability.


PRO AR 4100(01/17)                                                                                           Page 15 of 44
02017,1FM. MI  reserwd

                                                                                                            EX02-036
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.97 Page 92 of 576
                                        •                                                      •
AFIVe
.11Inntwr ofam 0161.thed Gnu,
                                                                                                             proVrtiona

               b) Pay, tender or deposit into court the Company's applicable limit of liability, less any expenses incurred by the
                  Company, in full satisfaction of its liability undcr this coverage, and thereby terminate any further liability for any
                  expense amount described in paragraphs a, bore above.

               Tenants Legal Liability Exclusion: As respects Tenants Legal Liability, the following additional exclusions apply:

               This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
               cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

       28. Terrorism

              This Policy covers physical loss or damage caused by or resulting from terrorism only at a described location.

              A ny act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious mischief, riot,
              civil commotion or any other risk of physical loss or damage covered elsewhere in this Policy.

               A mounts recoverable under this coverage are excluded from coverage elsewhere in this Policy.

              This coverage does not cover loss or damage which also conies within the terms of either Group 1 Item 2a or Group I
              Item 2c of the Exclusions clause of this Policy.

              This coverage dues nut in any event cover loss or damage dilectly or indirectly caused by or resulting from any of the
              following, regardless of any other cause or event, whether or not insured under this Policy contributing concurrently or
              i n any other sequence to the loss:

              a) That involves the use, release or escape of nuclear materials or that directly or indirectly results in nuclear reaction
                 or radiation or radioactive contamination or that involves the discharge, explosion or use of any nuclear device,
                 weapon or material employing or involving nuclear fission, fusion or radioactive force, whether in time or peace or
                 ivar and regardless of who commits the act; or

               b) That is carried out by means of the dispersal or application of pathogenic or poisonous biological or chemical
                  materials; or

              e) In which pathogenic or poisonous biological or chemical materials arc released, and it appears that one purpose of
                 the terrorism was to release such materials; or

              d) That involves action taken to prevent, defend against, respond to or retaliate against terrorism or suspected
                 terrorism.

       29. Transit

              This Policy covers the following insured personal property:

              a) Owned by the Insured;

              b) Of others to the extent of the Insured's interest or legal liability while in the actual or constructive custody of the
                 I nsured;

              e) Shipped to others on Free on Board (FOB), Cost and Freight (C&F) or similar terms. The Insured's contingent
                 i nterest in such shipments is admitted,

              d) Of others sold by the Insured, that the Insured has agreed prior to the loss to insure during course of delivery
                 including:




PRO AR 4100(01/17)                                                                                                    Page 16 of 44
Co 20I7 Ant All rights reserved
                                                                                                                     EX02-037
     Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.98 Page 93 of 576
                                        •                                                      •
AR!
Alnattyr   Own,GLOW Ging,
                                                                                                proAggions

                    i) When shipped by the Insured's direct contract service provider or by the Insured's direct contract manufacturer
                       to the Insured or to the Insured's customer;

                    ii) When shipped by the Insured's customer to the Insured or to the Insured's contract service provider or to the
                        Insured's contract manufacturer.

               While in transit within the Policy's Territory:

                    From the time the property leaves the original point ofshipment for transit; and

               b) Continuously in the due course of transit until delivered at the destination.

              c) Coverage on export shipments not insured under ocean cargo policies does not extend beyond the time when the
                 property is loaded on board overseas vessels or aircraft. Coverage on import shipments not insured under ocean
                 cargo policies does not attach until after discharge from overseas vessels or aircraft.

              This coverage:

               a) Insures physical loss or damage caused by or resulting from:

                    i) Unintentional acceptance of fraudulent bills of lading, shipping or messenger receipts by the Insured or the
                       I nsured's agent, customer or consignee.

                    ii) Any unauthorized person(s) representing themselves to be the proper party(ies) to receive the property for
                        shipment or to accept it for delivery.

               b) Covers general average and salvage charges on shipments covered ‘vhile waterborne.

               Additional Conditions:

                    Permission is granted to the Insured, without prejudice to this insurance, to accept ordinary bills of lading used by
                    carriers, including:

                    i) Released and/or undervalued bills of Iodine; or

                    ii) Shipping or messenger receipts.

               b) The Insured may waive subrogation against railroads under sidetrack agreements.

              c) The Insured may not enter into any special agreement with carriers releasing them from their common law or
                 statutory liability.

             (I) This coverage shall not inure directly or indirectly to the benefit of any carrier or bailee.

              Transit Exclusions: As respects Transit, the following additional exclusions apply:

              This Policy excludes:

               a) Property shipped by mail.

               b) Shipments by air unless made by regularly scheduled airlines.

              c)    Waterborne shipments via the Panama Canal or waterborne shipments to and From:

                    i)      Alaska.

PRO AR 4100(01/17)                                                                                                    Page 17 of 44
 20!7 AM   rklas resermet
                                                                                                                      EX02-038
    Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.99 Page 94 of 576
                                           S                                                   •
AFMC                                                                                            proVrtion°
 Alscher erf1StFAIGmmicrwp




                     ii) Hawaii.

                     iii) Commonwealth of Puerto Rico.

                     iv) Virgin Islands.

              d) Any transporting vehicle.

              e) Property of others, including the Insured's legal liability, hauled on vehicles owned. Rased or operated by the
                 I nsured when acting as a common or contract carrier.

              f) Property insured under any import or export ocean marine insurance.

             Transit Valuation: On property insured under this coverage, the loss amount will not exceed the following:

              a) For property shipped to or for the account of the Insured: the actual invoice to the Insured, including such costs and
                 charges (including the commission oldie Insured as selling agent) as may have accrued and become legally due on
                 such property.

             b) For property that has been sold by the Insured and shipped to or for the account of the purchaser Cif covered by this
                Policy), the amount of the Insured's selling invoice, including prepaid or advanced freight.
              •"
             c) For property not under invoice:

                    i) For property of the Insured, at the valuation provisions of the Policy applying at the place from which the
                       property is being transported; or

                    ii) For other property, the actual cash value at point of destination on the date of loss,

                    Less any charges saved which tvould have become due and payable upon arrival at destination.

      30. Unnamed Property

             This Policy covers insured property anywhere within thiS Policy's Territory, excluding property while in transit.

             U nnamed Property Exclusion: As respects Unnamed Property, the following additional exclusion applies:

             This Policy excludes:

             a) Transmission and distribution systems; except at a premises owned, leased or rented by the Insured.




PRO AR 4100 (01/17)                                                                                                 Page 18 of 44
02017      rights reserved.
                                                                                                                   EX02-039
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.100 Page 95 of 576
                                     S                                                  •
AFilne
M.v,th.ruosscrualp
                                                                                         proWskion.

BUSINESS INTERRUPTION
The Business Interruption loss, as provided in the Business Interruption Coverage and Business Interruption Coverage Extensions
of this section, is subject to all the terms and conditions of this Policy including, but not limited to, the limits of liability,
deductibles and exclusions shown in the Declarations section.

A. LOSS INSURED
     This Policy insures Business Interruption loss, as provided in the Business Interruption Coverage, as a direct result of
     physical loss or damage of the type insured:

     I. To property as described elsewhere in this Policy and not otherwise excluded by this Policy;

     2.   Used by the Insured;

     3.   While at a location or while in transit as provided by this Policy; and

     4. During the Period of Liability as described elsewhere in this Policy.

     This Policy insures Business Interruption loss only to the extent it cannot be reduced through:

     I. The use of any property or service owned or controlled by the Insured;

     2. The use of any property or service obtainable from other sources;

     3.   Working extra time or overtime; or

     4. The use of inventory;

     A ll whether at a location or at any other premises. This Company reserves the right to take into consideration the combined
     operating results of all associated, affiliated or subsidiary companies of the Insured in determining the amount of loss.

     I n determining the amount of loss payable, this Company will consider:

     1.   Any amount recovered elsewhere under this Policy for loss or damage to finished goods or merchandise at selling price
          as having been sold to the Insured's regular customers and credited against net sales.

     2. The experience of the business before and after and the probable experience during the Period of Liability. The probable
        experience will also consider any increase or decrease in demand for the Insured's goods or services during the Period
        of Liability, even if such increase or decrease is from the same event that caused physical loss or damage starting the
        Period of Liability.

     3. The continuation ofonly those normal charges and expenses that would have been earned had there been no interruption
        of production or business operations or services.

     This Policy also covers expenses reasonably and necessarily incurred by the Insured to reduce the loss otherwise payable
     under this Policy. The amount of such recoverable expenses will not exceed the amount by which the loss is reduced.




PRO AR 4100(01/17)                                                                                             Page 19 of 44
02017AEA!. All rights reserved.
                                                                                                             EX02-040
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.101 Page 96 of 576
                                         S                                                   •
WM'
Al•eveofis.FM GleISI
                                                                                              proVrElort

B. BUSINESS INTERRUPTION COVERAGE
      I. Gross Earnings
             The recoverable Gross Earnings loss is the actual loss sustained by the Insured or Gross Earnings, less all charges and
             expenses that do not necessarily continue, plus all other earnings derived from the operations of the business, excluding
             loss covered under Rental Income, during the Period of Liability.

             G ross Earnings means:

             The net sales value of production or business operations or services less the cost of:

             a) Raw stock;

             I,) Materials and supplies; and

             c) Merchandise sold;

             Used in production or business operations or services rendered by the Insured

            The recoverable Gross Earnings loss payable is limited to the extent the Insured is:

             a) Wholly or partially prevented from producing goods or continuing business operations or services;

             b) Unable to make up lost production within a reasonable amount of time, not limited to the period during which
                production is interrupted;

            c) Unable to continue such operations or services during the Period of Liability; and

             d) Able to demonstrate a loss ofsales for the production or business operations or services prevented.

      2. Cross Profits
            The recoverable Gross Profits loss is the actual loss sustained by the Insured of the:

             a) Reduction in Sales; and the

             14 Increased Cost of Doing Business,

             Resulting from the necessary interruption of business during the Period of Liability.

             As respects Gross Profits, Business Interruption Exclusion Items 2a, 2c and 3 do not apply.

            For purposes of measuring the loss:

            G ross Profits means:

            The sum produced by adding the Net Profit to the Insured Fixed Charges. I there is no Net Profit the amount of all
            Insured Fixed Charges less that proportion of any loss from business operations as the amount or the Insured Fixed
            Charges bears to all fixed charges.

             I ncreased Cost of Doing Business means:




PRO AR 4100(01/17)                                                                                                 Page 20 of 44
© 2017 A Fit lll rights reserved
                                                                                                                  EX02-041
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.102 Page 97 of 576
                                          S                                                 •
                                                                                             proViSions
MrtaberriftherMIRolnlarvap



           The reasonable and necessary costs incurred to avoid or diminish a reduction in sales but not to exceed the sum produced
         . by applying the Rate of Cross Profit to the amount of the reduction avoided; all less any sums saved as may cease or
           be reduced during the Period of Liability.
           Insured Fixed Charges means:

             A ll fixed charges unless specifically excluded in the Declarations section.

              Net Profit means:

             The net operating profit excluding:

             a) Capital receipts and accruals; and

              b) Outlay properly chargeable to capital;

             Resulting from the business of the Insured after due provision has been made for all fixed charges and any other
             expenses, including depreciation, but before deduction of any taxes on profits.

              Rate of Gross Profit means:

             The rate of Gross Profit earned on Sales during the twelve (12) full months immediately before the date of the loss or
             damage to the insured property.

              Reduction in Sales means:

             The amount produced by applying the Rate of Cross Profit to the amount by which the Sales during the Period of
             Liability fall short of the Standard Sales.

             Sales means:

             The money, excluding loss covered under Rental Income, paid or payable to the Insured for:

             a) Goods sold and delivered; and

              b) Services rendered;

             In the conduct of the Insured's business.

             Standard Sales means:

             The Sales during the period of the twelve(12) months immediately before the date of the loss or damage to the insured
             property which corresponds with the Period of Liability.

      3. Rental Income

             The recoverable Rental Income loss is the actual loss sustained by the Insured of the following during the Period of


             a) The fair rental value of any portion of the property occupied by the Insured;

             14 Income reasonably expected from the rentals of unoccupied or unrented portions of such property;

             c) The rental income from the rented portions ofsuch property, according to bona fide leases, contracts or agreements,
                i n force at the time of loss;



PRO AR 4100(01/17)                                                                                              Page 21 of 44
020/7 AFAL All rights reserved.
                                                                                                                EX02-042
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.103 Page 98 of 576
                                      •                                                     •
AfIVI
Alembrrerf11.11104*a1lips,
                                                                                                          proVEsione
                                                                                                               -

             A ll less charges and expenses that do not continue.

             Rental Income Exclusion: As respects Rental Income, the following additional exclusion applies:

             This Policy does not insure:

             a) Any loss of rental income during any period in which the insured property would not have been rented for any
                reason other than an insured loss.

      4. Extra Expense

             The recoverable Extra Expense loss is the reasonable and necessary extra expense incurred by the Insured of the
             following during the Period of Liability to:

             a) Temporarily continue as close to normal the conduct of the Insured's business; and

             b) Temporarily use the property or facilities of the Insured or others;

             A ll less any value remaining at the end of the Period of Liability for property obtained in connection with the above.

             I f the Insured makes claim in accordance with the terms and conditions of the 131 Select clause, the Period of Liability
             for Extra Expense coverage will be the Period of Liability applicable to the Business Interruption Coverage option
             selected.

             Extra Expense Exclusions: As respects Extra Expense, the following additional exclusions apply:

             This Policy does not insure:

             a) Any loss of income.

             b) Expenses that usually would have been incurred in conducting the business during the same period had no physical
                loss or damage happened.

             c) The cost of permanent repair or replacement of property that has been damaged or destroyed.

             d) Any expense recoverable elsewhere in this Policy.

      5. 131 Select"

             I f this Policy insures Gross Earnings and Gross Profit the Insured has the option to make claim based on either:

             a) Gross Earnings; or

             b) Gross Profit.

             Ifsuch claim involves more than one location, including interdependency at one or more locations, all such claims will
             be adjusted using the coverage option chosen above.

            This option may be exercised any time prior to meeting the conditions set forth in the Settlement of Claims provisions
            in the Loss Adjustment and Settlement section of this Policy.




PRO A R 4100(01/17)                                                                                                Page 22 o144
02017elFAL All rights reserved.
                                                                                                                   EX02-043
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.104 Page 99 of 576
                                        S                                                  •
AIM.
Alembrnithe FM Mond Crag,
                                                                                            proVitiont

C. PERIOD OF LIABILITY
      The Period of Liability for Business Interruption Coverage and Business Interruption Coverage Extensions, unless otherwise
      stated elsewhere in this Policy, is as follows:

      The Gross Earnings, Rental Income or Extra Expense Period of Liability is:

      I. The period starting from the time of physical loss or damage of the type insured; and

      2. Ending when, with due diligence and dispatch,

            a) The lost or damaged property could be repaired or replaced and made ready for production or business operations
               or services under the same or equivalent physical operating conditions that existed prior to the loss or damage; or

             b) The lost or damaged property under the course of construction or renovation could be repaired or replaced to the
                same or equivalent degree of completion that existed prior to the loss or damage. This period of time will be applied
                to the level of business that would have been reasonably achieved after construction and startup would have been
                completed had no physical damage happened.

      3. For raw materials or supplies, the period of time:

            a) Resulting from the inability to procure suitable raw materials or supplies to replace those physically lost or
               damaged, but

            b) For no more than the period of time for which such physically lost or damaged raw materials or supplies would
               have supplied production or business operating or servicing needs.

      The Gross Profit Period of Liability is:

     The period starting from the time of physical loss or damage of the type insured and ending no later than the period of time
     shown in the Declarations section during which the results of the business shall be directly affected by such damage.

      Period of Liability Conditions:

     The Period of Liability will not include any additional time:

      I. Due to the Insured's inability to resume production or business operations or services regardless ofthe reason; including
         but not limited to:

            a) Making change(s) to the buildings, structures or equipment, for any reason except as provided by the Demolition
               and Increased Cost of Construction coverage in this Policy; or

            b) Restaffing or retraining employees. However, this item does not apply to additional time needed to train staff to use
               new machinery or equipment which replaces machinery or equipment that suffered insured physical loss or damage,
               provided that such training is completed within 90 days after the new machinery or equipment has been installed.

     I f two or more Periods of Liability apply such periods will not be cumulative and will not be limited by the expiration of
     this Policy.

D. BUSINESS[INTERRUPTION EXCLUSIONS
      In addition to the exclusions elsewhere in this Policy, the following exclusions apply to Business Interruption loss:

     This Policy does not insure:


PRO AR 4100(01/17)                                                                                                Page 23 of 44
02017 AFAL All rights reserved

                                                                                                                 EX02-044
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.105 Page 100 of 576
                                        S                                                   •
AIM*
Member ofthe EU GEMS Grow
                                                                                                           proVrtiont

       I. Any loss during any idle period, including but not limited to when production, operations or services or delivery or
          receipt of goods would cease, or would not have taken place or would have been prevented due to:

             a) Physical loss or damage not insured by this Policy.

             b) Planned or rescheduled shutdown.

             c) Strike or other work stoppage.

            (I) Any other reason other than physical loss or damage insured under this Policy.

      2. Any increase in loss due to:

             a) The suspension, cancellation, or lapse of any lease, contract, license or order.

             b) Damages for breach of contract, or for late or non-completion of orders.

             c) Fines or penalties of any nature, except as provided by the Contractual Penalties coverage in this Policy.

             d) Any other consequential or remote loss.

      3. Any loss resulting from physical loss or damage to merchandise or finished goods valued at the regular cash selling
         price or the time required for their reproduction.

      4. Any loss resulting from the actual cash value portion of direct physical loss or damage by fire caused by or resulting
         from terrorism.

E. BUSINESS INTERRUPTION COVERAGE EXTENSIONS

      1. Attraction Property

             This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
             resulting from physical loss or damage of the type insured to property of the type insured that attracts business to a
             described location and is within one(I) statute mile of the described location.

             Attraction Property Exclusion: As respects Attraction Property, the Following additional exclusion applies:

             This Policy does not insure loss resulting from:

             a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
                not insured by this Policy, contributing concurrently or in any other sequence to loss.

      2. Civil or Military Authority

             This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability if an
             order of civil or military authority prohibits access to a location provided such order is the direct result of physical
             damage of the type insured at a location or within five(5)statute miles of it.

             Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

             The Period of Liability for this Business Interruption Coverage Extension will be:




PRO AR 4100(01/17)                                                                                                  Page 24 of 44
© 20174FR  rights rewred
                                                                                                                   EX02-045
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.106 Page 101 of 576
                                          S                                                   •
WM'
Alebier ofth,fli(Mahal ramp
                                                                                               proVitions

              a) The period of time starting at the time of such order of civil or military authority, but not to exceed the number of
                 consecutive days shown in the Declarations section of this Policy.

      3. Communicable Disease - Business Interruption

              I f a described location owned, leased or rented by the Insured has the actual not suspected presence ofcommunicable
              disease and access to such described location is limited, restricted or prohibited by:

              a) An order of an authorized governmental agency regulating such presence of communicable disease; or

              b) A decision of an Officer of the Insured as a result of such presence of communicable disease,

              This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at such
              described location with such presence acorn num icable disease.

              This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

              Communicable Disease - Business Interruption Exclusions: As respects Communicable Disease - Business Interruption,
              the following additional exclusions apply:

              This Policy does not insure loss resulting from:

              a) The enforcement of any law or ordinance with which the Insured was legally obligated to comply prior to the time
                 of the actual spread of communicable disease.

              b) Loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or not
                 i nsured under this Policy, contributing concurrently or in any sequence of loss.

             The Period of Liability for this Business Interruption Coverage Extension will be:

             The period ofti me:

              a) Starting at the time ofthe order or the authorized governmental agency or the Officer ofthe Insured; but

              b) Not to exceed the time limit shown in the Limits of Liability clause in the Declarations section,

             This period of time is part of and not in addition to any Period of Liability applying to any coverage provided in the
             Business Interruption section.

      4.       Computer Systems Non-Physical Damage

             This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
             resulting from:

             a) The failure of the Insured's electronic data processing equipment or media to operate provided that such Failure
                is the direct result of a malicious act directed at the Named Insured; or

             I)) The Insured's reasonable action to temporarily protect the Insured's electronic data processing equipment or
                 m edia against an actual or immediately impending malicious act directed at the Named Insured, provided such
                 action is necessary to prevent failure of the Insured's electronic data processing equipment or media to operate.

              While anywhere within this Policy's Territory.

             This coverage is subject to the Qualifying Period in the Declarations section of this Policy.


PRO AR 4100(01/17)                                                                                                   Page 25 o144
 2017 A Fit All rights reserved.
                                                                                                                     EX02-046
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.107 Page 102 of 576
                                           S                                                •
Ant
Alend•refdlAnIfibtharOriap
                                                                                             proVEs
                                                                                                  -iont

             The Period of Liability for this Business Interruption Coverage Extension will be:

             a) The period of time starting when the Insured's electronic data processing equipment or media fails to operate
                and ending when, with due diligence and dispatch, the Insured's electronic data processing equipment or media
                could be restored to the same or equivalent operating condition that existed prior to the failure; and

              b) Does not include the additional time to make changes to the Insured's electronic data processing equipment or
                 m edia.

      5. Contractual Penalties

             This Policy covers contractual penalties incurred by the Insured during the Period of Liability due to late or non-
             completion of orders as a direct result of insured physical loss or damage to property of the type insured.

             This extension of coverage applies provided that such contractual penalties:

             a) Are written in the provisions of a contract prior to the time of such direct physical loss or damage, and

             b) Will be limited to the contractual sales value of such late or non-completed orders.

      6. Crisis Management

             This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability if an
             order of civil or military authority prohibits access to a described location, provided such order is a direct result of:

             a) A violent crime, suicide, attempted suicide or armed robbery; or

             b) A death or bodily injury caused by a workplace accident;

             At that described location.

             For the purpose of this Business Interruption Coverage Extension only, a violent crime, suicide, attempted suicide or
             armed robbery at a described location will be considered direct physical loss or damage insured by this Policy.

             Crisis Management Exclusion: As respects Crisis Management, the following additional exclusion applies:

             This Policy does not insure loss resulting from:

             a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
                not insured by this Policy, contributing concurrently or in any other sequence to the loss.

             The Period of Liability for this Business Interruption Coverage Extension will be:

             a) The period of time starting at the time of such order of civil or military authority, but not to exceed the number of
                consecutive days shown in the Declarations section of this Policy.

      7. Extended Period of Liability

             The Gross Earnings and Rental Income coverage is extended to cover the reduction in sales resulting from:

             a) The interruption of business as covered by Gross Earnings or Rental Income;

             b) For such additional length of time as would be required with the exercise of due diligence and dispatch to restore
                the Insured's business to the condition that would have existed had no loss happened; and


PRO AR 4100(01/17)                                                                                                 l'age 26 of 44
02017,1 FM. rights reserved.
                                                                                                                   EX02-047
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.108 Page 103 of 576
                                           S                                                  •
AirMe
Mnew deli:trill:hod linty
                                                                                                            proVigions

             c) Commencing with the date on which the liability of the Company for loss resulting from interruption of business
                would terminate if this Business Interruption Coverage Extension had not been included in this Policy.

             However, this Business Interruption Coverage Extension does not apply to Gross Earnings or Rental Income loss
             resulting from physical loss or damage caused by or resulting from terrorism.

             As respects Extended Period of Liability, Business Interruption Exclusion Item 2a does not apply.

             Coverage under this Business Interruption Coverage Extension for the reduction in sales due to contract cancellation
             will include only those sales that would have been earned under the contract during the extended period of liability.

             Coverage under this Business Interruption Coverage Extension does not apply for more than the number of consecutive
             days shown in the Limits of Liability clause of the Declarations section of this Policy.

      8. Ingress/Egress

             This Policy covers the Business Interruption Coverage loss incurred by the Insured due to the necessary interruption of
             the Insured's business when ingress to or egress from a described location(s) is physically prevented, either partially
             or totally, as a direct result of physical loss or damage of the type insured to property of the type insured whether or not
             at a described location.

             I tem 13.3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

             I ngress/Egress Exclusion: As respects Ingress/Egress, the following additional exclusion applies:

             This Policy does not insure loss resulting from:

             a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
                not insured by this Policy, contributing concurrently or in any other sequence to the loss.

      9. Leasehold Interest

             This Policy covers the loss incurred by the Insured of Leasehold Interest as follows:

             I f the lease agreement requires continuation of rent; and if the property is wholly untenantable or unusable, the actual
             rent payable for the unexpired term of the lease; or if the property is partially untenantable or unusable, the proportion
             of the rent payable for the unexpired term of the lease.

             I f the lease is cancelled by the lessor pursuant to the lease agreement or by the operation of law; the Lease Interest for
             the first three months following the loss; and the Net Lease Interest for the remaining unexpired term of the lease.
             Leasehold Interests Exclusions: As respects Leasehold Interest, the following applies:

             a) Business Interruption Exclusions 1,2 and 3 do not apply and the following applies instead:

                   This Policy does not insure any increase in loss resulting from the suspension, lapse or cancellation of any license,
                   or from the Insured exercising an option to cancel the lease; or from any act or omission of the Insured that
                   constitutes a delimit under the lease.

             b) This Policy does not insure loss directly resulting from physical loss or damage to Personal Property.

             As used above, the following terms mean:

             Net Lease Interest:


PRO All 4100(01/17)                                                                                                  Page 27 of 44
© 2017 A FAL rights reserved.
                                                                                                                     EX02-048
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.109 Page 104 of 576
                                            S                                                 •

WM'
Almbri War1.11 Global Grasp
                                                                                               proVLSione

              That sum which placed at 6 percent interest rate compounded annually would equal the Lease Interest(less any amounts
              otherwise payable hereunder).

              Lease Interest:

              The excess rent paid for the same or similar replacement property over actual rent payable plus cash bonuses or advance
              rent paid (including maintenance or operating charges) for each month during the unexpired term of the Insured's lease.

       10. Logistics Extra Cost

              This Policy covers the extra cost incurred by the Insured during the Period of Liability due to disruption of the normal
              movement of goods or materials:

              a) Directly between described locations; or

              b) Directly between a location and the premises ofa direct supplier, direct customer or direct contract service provider
                 to the Insured;

              Provided that such disruption is a direct result of physical loss or damage of the type insured to property of the type
              insured within the Policy's Territory.

              Item 13.3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

              The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by the Insured of the following:

              a) Extra costs to temporarily continue as close to normal the movement of goods or materials.

              Logistics Extra Cost Exclusions: As respects Logistics Extra Cost, the following shall apply:

             This Policy does not insure any loss resulting from:

              a) Disruption ofincoming or outgoing services consisting ofelectricity, gas, fuel, steam, water, refrigeration, sewerage
                 and voice, data or video.

              b) Disruption caused by or resulting from terrorism, regardless of any other cause or event, whether or not insured
                 under this Policy, contributing concurrently or in any other sequence to the loss.

             c) Disruption caused by physical loss or damage to personal property of the Insured while in transit.

            (I) Disruption in the movement of goods or materials between the premises of a supplier, customer or contract service
                provider to the Insured and the premises of another supplier, customer or contract service provider to the Insured.

             e) Costs that usually would have been incurred in conducting the business during the same period had there been no
                disruption of normal movement of goods or materials; or

                     Loss of income

             g)      Costs of permanent repair or replacement of property that has been damaged or destroyed.

             The Period of Liability for this Business Interruption Coverage Extension will be:

             The period of time:

             a) Starting at the time of physical loss or damage causing the disruption of the normal movement ofgoods or materials;
                and

PRO A R 4100 (01/17)                                                                                                 Page 28 o144
02017 AEA!. Al! rights reserved
                                                                                                                    EX02-049
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.110 Page 105 of 576
                                        •                                                      •

ATM'
Alendirr     1.11Glabal Grasp
                                                                                                proWtione

               14 Ending not later than when with due diligence and dispatch the normal movement of goods or materials could be
                  resumed.

           1 1. Off-Premises Data Services - Business Interruption

               This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at a
               location of off-premises data processing or data transmission services, when the interruption is caused by any
               accidental event at the facilities of the provider of such services, while anywhere within this Policy's Territory, that
               i mmediately prevents in whole or in part the delivery of such provided services. For the purposes of this Additional
               Coverage an accidental event to satellites will be considered an accidental event at the facilities of the provider.

               This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

               Additional General Conditions:

               a) The Insured will immediately notify the company providing off-premises data processing or data transmission
                  services of any interruption of such services.

               h) The Company will not be liable if the interruption of such services is caused directly or indirectly by the failure of
                  the Insured to comply with the terms and conditions of any contracts the Insured has entered into for such specified
                  services.

               Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

               This Extension does not cover the Business Interruption Coverage loss incurred by the Insured covered by Computer
               Systems Non-Physical Damage coverage as provided in this section of this Policy.

               Off-Premises Data Services - Business Interruption Exclusions: As respects Off- Premises Data Services - Business
               I nterruption, the following additional exclusions apply:

               This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
               cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

               As used above, Period of Liability of off-premises data processing or data transmission services:

               a) Is the period starting with the time when an interruption of provided services happens; and ending when with due
                  diligence and dispatch the service could be wholly restored and the location receiving the service could or would
                  have resumed normal operations following the restorations of service under the same or equivalent physical and
                  operating conditions as provided by the Period of liability clause in this section.

               1)) Is limited to only those hours during which the Insured would or could have used service(s) if it had been available.

               c) Does not extend to include the interruption of operations caused by any reason other than interruption of the
                  provided service(s).

           12. Off-Premises Service Interruption - Business Interruption

              This Policy covers Business Interruption Coverage loss incurred by the Insured during the Period of Liability caused by
              the interruption, in whole or part, of incoming electric, gas, fud, steam, water, refrigeration, and outgoing sewerage
              services at a location.

              The interruption of such services must be by reason of any accidental event, not otherwise excluded by this Policy, at
              the facilities of the service provider(s) while anywhere within this Policy's Territory.


PRO AR 4100(01/17)                                                                                                   Page 29 of 44
02017 A FM. All rights resermi
                                                                                                                     EX02-050
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.111 Page 106 of 576
                                          S                                                   •
ARV'
Altma'OILY EMallolialCitagp
                                                                                               proVIffione

              This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

              Additional Conditions:

              This Company will not be liable for deliberate act(s) by the supplying utility to shed load to maintain system integrity.

              Off-Premises Service Interruption - Business Interruption Exclusion: As respects Off-Premises Service Interruption -
              Business Interruption the following additional exclusions apply:

              This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
              cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

              The Period of Liability for this Business Interruption Coverage Extension will be:

              a) The period starting with the time when an interruption ofspecified services happens; and

              b) Ending when with due diligence and dispatch the service could be wholly restored and the location receiving the
                 service could or would have resumed normal operations under the same or equivalent physical and operating
                 conditions. Resultant and concurrent interruptions are considered as one event.

       13. Protection and Preservation of Property - Business Interruption

             This Policy covers the Business Interruption Coverage loss incurred by the Insured for a period of time not to exceed
             48 hours prior to and 48 hours after the Insured first taking reasonable action for the temporary protection and
             preservation of property insured by this Policy provided such action is necessary to prevent immediately impending
             insured physical loss or damage to such insured property.

              This Business Interruption Coverage Extension does not cover loss sustained by the Insured to temporarily protect or
              preserve insured property from actual, or to prevent immediately impending, physical loss or damage covered by
              Terrorism coverage as provided in this Policy.

             This I3usiness Interruption Coverage Extension is subject to the deductible provisions that would have applied had the
             physical loss or damage happened.

       14. Research and Development

              Gross Earnings and Gross Profits coverages are extended to cover the actual loss sustained by the Insured of continuing
              fixed charges and ordinary payroll directly attributable to the interruption of research and development activities that
              i n themselves would not have produced income during the Period of Liability.

             The Period of Liability for this Business Interruption Coverage Extension will be:

             The period of time:

              a) Starting at the time of physical loss or damage of the type insured; and

              b) Ending when the property could be repaired or replaced and made ready for operations.

       15. Soft Costs

             This Policy covers soft costs incurred by the Insured during the Period of Liability arising out of the delay in the
             completion of buildings and additions under construction directly resulting from physical loss or damage of the type
             i nsured to insured property under construction at locations.



PRO AR 4100 (01/17)                                                                                                 Page 30 o144
 2017 AFM. rights reverted.
                                                                                                                    EX02-051
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.112 Page 107 of 576
                                          S                                                     •
WM'
Jinnber co'Ike EM(Meal Gmap
                                                                                                 prdVitione

       16. Supply Chain
              This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
              resulting from physical loss or damage of the type insured to property of the type insured at the premises of any of the
              following within the Policy's Territory:

              a) Direct suppliers, direct customers or direct contract service providers to the Insured;

              I)) Any company under any royalty, licensing fee or commission agreement with the Insured; or

              c) Any company that is a direct or indirect supplier, customer or contract service provider of those described in a)
                 above,

             But not at the premises of entities directly or indirectly supplying to or receiving from a location electricity, fuel, water,
             steam, refrigeration, sewerage, voice, data or video.

              Business Interruption Coverage loss recoverable under this Business Interruption Coverage Extension is extended to
              i nclude the following Business Interruption Coverage Extensions:

              a) Civil or Military Authority

              b) Crisis Management

             c) Extended Period of Liability

             d) Ingress/Egress

             e) Off-Premises Service Interruption - Business Interruption

              fp     Supply Chain

             Supply Chain Exclusions: As respects Supply Chain coverage, the following additional exclusion applies:

             This Policy does not insure loss resulting from:

             a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
                not insured by this Policy, contributing concurrently or in any other sequence to the loss.




PRO AR 4100(01/17)                                                                                                     Page 31 o144
  2017 AFAL All rights reserved

                                                                                                                      EX02-052
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.113 Page 108 of 576
                                                                                           •
                                                                                                          proVitione
 NenaNv it Jr FM(Mild Gap




LOSS ADJUSTMENT AND SETTLEMENT
 A. ABANDONMENT
       There shall be no abandonment to this Company of any property.

B. APPRAISAL
       If the Insured and this Company fail to agree on the amount of loss, each will, on the written demand of either, select a
       competent and disinterested appraiser after:

       I. The Insured has fully complied with all provisions of this Policy.

      2. This Company has received a signed and sworn Proof of Loss from the Insured.

       Each will notify the other of the appraiser selected within 20 days of such demand.

      The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree upon an umpire within
      30 days then, on the request of the Insured or this Company, the umpire will be selected by a judge of a court of record in
      the jurisdiction in which the appraisal is pending. The appraisers will then appraise the amount of loss, stating separately the
      actual cash value and replacement cost value as of the date of loss and the amount of loss, for each item of physical loss or
      damage or if, for Business Interruption loss, the amount of loss for each Business Interruption coverage of this Policy.

      If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to in writing by any two will
      determine the amount of loss.

      The Insured and this Company will each:

       I. Pay its chosen appraiser; and

      2. Bear equally the other expenses of the appraisal and umpire.

      A demand for Appraisal shall not relieve the Insured of its continuing obligation to comply with the terms and conditions of
      this Policy, including as provided under Requirements in Case of Loss.

      This Company will not be held to have waived any of its rights by any act relating to appraisal.

C. COLLECTION FROM OTHERS
      This Company will not be liable for any loss to the extent that the Insured has collected for such loss from others.

D. COMPANY OPTION
      This Company has the option to take all or any part of damaged property at the agreed or appraised value. This Company
      m ust give notice to the Insured of its intention to do so within 30 days after receipt of Proof of Loss.

E. CURRENCY FOR LOSS PAYMENT
      Losses will be adjusted and paid in the currency of the United States of America, except in Canada where losses will be paid
      i n Canadian currency, unless directed otherwise by the First Named Insured.




PRO AR 4100(01/17)                                                                                                 Page 32 of 44
02017 Afibt          rights reserved

                                                                                                                 EX02-053
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.114 Page 109 of 576
                                                                                            •
WM.
Mr:thong)du FM MSS Grump
                                                                                             proVE-
                                                                                                 sion*

F. LEGAL ACTION AGAINST THIS COMPANY
      No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless:

      I. The Insured has fully complied with all the provisions of this Policy; and

      2. Legal action is started within two years after inception of the loss.

      If under the insurance laws of the jurisdiction in which the property is located, such two-year limitation is invalid, then ally
      such legal action must be started within the shortest limit of time permitted by such laws.

G. LOSS ADJUSTMENT AND PAYABLE
      Loss or damage vill be adjusted with the First Named Insured and payable to or as the First Named Insured directs subject
      to the Mortgagee/Lenders Loss Payable clause in the General Conditions section of this Policy.

      Additional insured interests will also be included in loss payment as their interests may appear when named as additional
      named insured, lender, mortgagee and/or loss payee on a Certificate of Insurance issued by this Company prior to the loss.

      When named on a Certificate of Insurance issued by the Insured's broker with this Company's permission, such additional
      i nterests are added to this Policy as their interests may appear when such Certificate of Insurance is issued prior to the loss
      and on file with this Company. The effective date of any such interest will be the issue date of the certificate unless a later
      date is specified on the Certificate of Insurance. The Certificate of Insurance will not amend, extend or alter the terms,
      conditions, provisions and limits of this Policy.

H. OTHER INSURANCE
      1. If there is any other insurance that would apply in the absence of this Policy, this Policy will apply only after such
         insurance whether collectible or not.

      2.    In no event will this Policy apply as contributing insurance.

      3. The Insured is permitted to have other insurance over any limits or sublimits of liability specified elsewhere in this
         Policy without prejudice to this Policy. The existence of any such insurance will not reduce any limit or sublimit of
         liability in this Policy. Any other insurance that would have provided primary coverage in the absence of this Policy
         will not be considered excess.

      4. The Insured is permitted to have other insurance for all, or any part, of any deductible in this Policy. The existence of
         such other insurance will not prejudice recovery under this Policy. If the limits of liability of such other insurance are
         greater than this Policy's applicable deductible, this Policy's insurance vill apply only after such other insurance has
         been exhausted.

      5. If this Policy is deemed to contribute with other insurance, the limit of liability applicable at each location, for the
         purposes ofsuch contribution with other insurers, will be the latest amount described in this Policy or the latest location
         value on file with this Company.

I. REQUIREMENTS IN CASE OF LOSS
      The Insured will:

      I. Give immediate written notice to this Company of any loss.

      2. Protect the property from further loss or damage.


PRO AR 4100 (01/17)                                                                                                Page 33 of 44
   2017 A FM. All rights reserved.
                                                                                                                  EX02-054
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.115 Page 110 of 576
                                            S                                                 •
An!
Afrwrber ciao    GbtdWp
                                                                                                            proVik
                                                                                                                 -ions

       3. Promptly separate the damaged and undamaged property; put it in the best possible order; and furnish a complete
          i nventory of the lost, destroyed, damaged and undamaged property showing in detail the quantities, costs, actual cash
          value, replacement value and amount of loss claimed.

       4. Give a signed and sworn proof of loss to the Company within 90 days after the loss, unless that time is extended in
          writing by this Company. The proof of loss must state the knowledge and belief of the Insured as to:

                a) The time and origin of the loss.

                b) The Insured's interest and that of all others in the property.

                c) The actual cash value and replacement value of each item and the amount of loss to each item; all encumbrances;
                   and all other contracts of insurance, whether valid or not, covering any of the property.

                d) Any changes in the title; use, occupation, location, possession or exposures of the property since the effective date
                   of this Policy.

                e) By whom and for what purpose any location insured by this Policy was occupied on the date of loss, and whether
                   or not it then stood on leased ground.

       5. Include a copy of all the descriptions and schedules in all policies and, if required, provide verified plans and
          specifications of any buildings, fixtures, machinery or equipment destroyed or damaged.

      6. Further, the Insured, will as often as may be reasonably required:

                a) Exhibit to any person designated by the Company all that remains of any property;

                b) Submit to examination under oath by any person designated by the Company and sign the written records of
                   examinations; and

                c) Produce for examination at the request of the Company:

                    i) All books of accounts, business records, bills; invoices and other vouchers; or

                    ii) Certified copies if originals are lost,

                A t such reasonable times and places that may be designated by the Company or its representative and permit extracts
                and machine copies to be made.

J. SETTLEMENT OF CLAIMS
      The amount of loss for which this Company may be liable will be paid within 30 days after:

       I. Proof of loss as described in this Policy is received by this Company; and

      2.        When a resolution of the amount of loss is made either by:

                a) Written agreement between the Insured and this Company; or

                b) The filing with this Company of an award as provided in the Appraisal clause of this section.

      In the event of insured physical loss or damage determined by this Company's representatives to be in excess of the
      applicable policy deductible, this Company will advance mutually agreed-upon partial payment(s), subject to the Policy's


PRO AR 4100(01/17)                                                                                                   Page 34 of 44
  2017            All rolghIS reserved

                                                                                                                    EX02-055
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.116 Page 111 of 576
                                      S                                                   •

AfIVI
Wm<yrid • m GPMI(M..
                                                                                           proVigions

     provisions. To obtain such partial payments, the Insured will submit a signed and sworn proof of loss as described in this
     Policy, with adequate supporting documentation.

K.SUBROGATION
     The Insured shall cooperate in any subrogation proceedings. This Company may require from the Insured an assignment or
     other transfer of all rights of recovery against any party for loss to the extent of this Company's payment.

     This Company will not acquire any rights of recovery that the Insured has expressly waived prior to a loss. No such waiver
     will affect the Insured's rights under this Policy.

     Any recovery from subrogation proceedings, less costs incurred by this Company in such proceedings, %vitt be payable to
     the Insured ill the proportion that the amount of:

     I. Any applicable deductible; and/or

     2. Any provable uninsured loss,

     Bears to the entire provable loss amount.

L. VALUATION
     Adjustment of the physical loss amount(s) under this Policy will be as of the date of loss at the place of loss, and for no more
     than the interest of the Insured.

     1. Adjustment of physical loss to property will be determined based on the lesser of the following unless stated otherwise
        below or elsewhere in this Policy:

          a) The cost to repair.

          b) The cost to rebuild or replace on the same site with new materials of like size, kind and quality.

          c) The cost to rebuild, repair or replace on the same or another site, but not to exceed the size and operating capacity
             that existed on the date of loss.

          d) On real property or machinery and equipment, other than stock, offered for sale on the date of the loss, the selling
             price.

     2. On raw materials, supplies and merchandise not manufactured by the Insured, the replacement cost.

     3. On stock in process, the value of raw materials and labor expended plus the proper proportion of overhead charges.

     4. On finished goods manufactured by the Insured, the regular cash selling price, less all discounts and charges to which
        such finished goods would have been subject had no loss happened.

     5. On exposed films, records, manuscripts and drawings that are not valuable papers and records, the value blank plus
        the cost of copying information from backup or from originals of a previous generation. These costs will not include
        research, engineering or any costs of restoring or recreating lost information.

    6.    On property that is damaged by fire and such fire is the result of terrorism, the actual cash value of the fire damage
          loss. Any remaining fire damage loss shall be adjusted according to the terms and conditions of the Valuation clause(s)
          of the Policy and shall be subject to the limit(s) of liability for Terrorism, and if stated the limit of liability for
          SUPPLEMENTAL uNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S), as shown in the
          Limits of Liability clause in the Declarations section.


PRO AR 4100(01/17)                                                                                                Page 35 of 44 :
02017,101. All rights reserved
                                                                                                                 EX02-056
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.117 Page 112 of 576
                                     •                                                     •

AfM
Mnpuber oftha/V Glad Gap
                                                                                            proVikiat

      7. On personal property that is part of a pair or set, and the physically damaged personal property cannot be replaced or
         repaired, the reduction. in value of the undamaged portion of insured personal property. If settlement is based on a
         constructive total loss, the Insured will surrender the undamaged parts ofsuch property to this Company.

     8.     On unrepairable electrical or mechanical equipment, including computer equipment, the cost to replace such equipment
            with equipment that is the most functionally equivalent to that damaged or destroyed, even if such equipment has
            technological advantages and/or represents an improvement in function and/or forms part of a program of system
            enhancement.

     9. On property scheduled for demolition, the increased cost of demolition, if any, directly resulting from insured loss.

      10. On improvements and betterments, the unamortized value of improvements and betterments, if such property is not
          repaired or replaced at the Insured's expense.

      I I. On property that is useless to the Insured, the actual cash value.

      1 2. On property if not repaired, replaced or rebuilt on the same or another site within two years from the date of loss, unless
           such time is extended by the Company, the actual cash value.

            The Insured may elect not to repair or replace the insured real or personal property under Item 1 above that is lost,
            damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement cost basis if the proceeds
            of such loss settlement are expended on other capital expenditures related to the Insurcd's operations within two years
            from the date of loss. As a condition of collecting under this item, such expenditure must be unplanned as of the date of
            loss and be made at a described location under this Policy. This item does not extend to Demolition and Increased Cost
            of Construction.




PRO AR 4100(0.1/17)                                                                                               Page 36 of 441
et 20/7.4FM All;10E6. resenvd.
            •
                                                                                                                  EX02-057
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.118 Page 113 of 576
                                    •                                                      •
AR!                                                                                                      prows-ion.
 MacterofthelMtatalGrop




GENERAL CONDITIONS
 A. APPLICATION OF POLICY TO DATE OR TIME RECOGNITION
      With respect to situations caused by any date or time recognition problem by electronic data processing equipment or
      m edia (such as the so-called Year 2000 problem), this Policy applies as follows:

            This Policy does not pay for remediation, change, correction, repair or assessment of any date or time recognition
            problem, including the Year 2000 problem, in any electronic data processing equipment or media, whether
            preventative or remedial, and whether before or after a loss, including temporary protection and preservation ofproperty.
            This Policy does not pay for any business interruption loss resulting from the foregoing remediation,change, correction,
            repair or assessment.

      2.    Failure of electronic data processing equipment or media to correctly recognize, interpret, calculate, compare,
            differentiate, sequence, access or process data involving one or more dates or times, including the Year 2000, is not
            i nsured physical loss or damage. This Policy does not pay for any such incident or for any business interruption loss
            resulting from any such incident.

      Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not excluded by this Policy that
      results from a failure of electronic data processing equipment or media to correctly recognize, interpret, calculate,
      compare,differentiate, sequence, access or process data involving one or more dates or times, including the Year 2000. Such
      covered resulting physical loss or damage does not include any loss, cost or expense described in a) orb) above. If such
      covered resulting physical loss or damage happens, and if this Policy provides business interruption coverage, then, subject
      to all of its terms and conditions, this Policy also covers any insured business interruption loss directly resulting therefrom.

B. CANCELLATION/NON-RENEWAL
      This Policy may be:

      I. Cancelled at any time at the request of the First Named Insured by surrendering this Policy to this Company or by giving
         written notice to this Company stating when such cancellation \yin take effect; or

      2. Cancelled by this Company by giving the First Named Insured not less than:

            a) 60 days written notice of cancellation; or

            b) 10 days written notice of cancellation if the First Named Insured fails to remit, when due, payment of premium for
               this Policy; or

      3. Non-renewed by this Company by giving the First Named Insured not less than 60 days written notice of non-renewal.

      Return of any unearned premium will be calculated on the customary short rate basis if the First Named Insured cancels and
      on a pro-rata basis if the Company cancels this Policy. Return of any unearned premium will be made by the Company as
      soon as practicable.

C. CONFORMITY TO STATUTE
      Terms of this Policy that conflict vith the statutes of the jurisdiction where the insured property is located, are amended to
      conform to such statutes.

D. FIRST NAMED INSURED
      The First Named Insured shown in the Declarations section:

PRO AR 4100(01/17)                                                                                                Page 37 of 44
02017,41;111. Al rights reserved.

                                                                                                                 EX02-058
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.119 Page 114 of 576
                                         S                                                  •
ARV'
 Abwavrefile PMGfroslawp
                                                                                             proVitione

       I.    Is responsible for the payment of all premiums.

      2.     Will be the payee for any return premiums.

      3. May authorize changes in the terms and conditions of this Policy with the consent of this Company.

E. INCREASE IN HAZARD
      This Policy will not apply to any location where there is an increase in hazard over which the Insured has control and
      knowledge. Any increase in hazard at one or more locations will not affect coverage at other locations where, at the time of
      loss or damage, the increase in hazard does not exist.

F. INSPECTIONS
      This Company, at all reasonable times, will be permitted, but will not have the duty, to inspect insured property. This
      Company does not address life, safety or health issues.

      This Company's:

       I.    Right to make inspections; or

      2.     Making of inspections; or

      3. Providing recommendations or other information in connection with any inspections.

      W ill not constitute an undertaking, on behalf of or for the benefit of the Insured or others.

      This Company will have no liability to the Insured or any other person because of any inspection or failure to inspect.

       When this Company is not providing jurisdictional inspections, the Owner/Operator has the responsibility to assure that
      jurisdictional inspections are performed as required, and to assure that required jurisdictional Operating Certificates are
      current for their pressure equipment.

C. LIBERALIZATION CLAUSE
      If during the period that insurance is in force under this Policy, any filed rules or regulations affecting the same are revised
      by statute so as to broaden the insurance without additional premium charge, such extended or broadened insurance will
      i nure to the benefit of the Insured within such jurisdiction, effective the date of the change specified in such statute.

H. MISREPRESENTATION AND FRAUD
      This entire Policy will be void if, whether before or after a loss, an Insured has:

      I.    Willfully concealed or misrepresented any material fact or circumstance concerning this insurance, the subject thereof
            any insurance claim, or the interest of an Insured.

      2.    Made any attempt to defraud this Company.

      3. Made any false swearing.




PRO AR 4100(01/17)                                                                                                 Page 38 of 44
02017 AFM. All rights reserved

                                                                                                                  EX02-059
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.120 Page 115 of 576
                                    •                                                     •
                                                                                           proVgione
umtvrqftatin cha I.atm?



L MORTGAGEE/LENDERS LOSS PAYABLE
     Loss or damage, if any, to specified property insured under this Policy shall be payable to each specified Lenders Loss
     Payable (hereinafter referred to as Lender) and specified Mortgagee as its interest may appear.

     This insurance as to the interest of the Lender or Mortgagee shall not be invalidated by:

      1. Any act or neglect of the debtor, mortgagor or owner (as the case may be)of the property.

     2. Foreclosure, notice of sale or similar proceedings with respect to the property.

     3. Change in the title or ownership of the property.

     4. Change to a more hazardous occupancy.

     The Lender or Mortgagee will notify this Company of any known change in ownership, occupancy or hazard and, within 10
     days of written request by this Company, may pay the increased premium associated with such known change. If the Lender
     or Mortgagee fails to pay the increased premium, all coverage under this Policy will cease.

     If the Insured fails to render proof°floss within the time provided in this Policy, the Lender or Mortgagee shall render proof
     of loss within sixty days after having knowledge of the Insurcd's failure in the form and manner provided by this Policy,
     and, further, shall be subject to the provisions of this Policy relating to Appraisal, Legal Action Against this Company, and
     Settlement of Claims.

     I f this Policy is cancelled at the request of the First Named Insured or its agent, the coverage for the interest of the Lender
     or Mortgagee will terminate 10 days after the Company sends to the Lender or Mortgagee written notice of cancellation,
     unless:

      1. Sooner terminated by authorization, consent, approval, acceptance or ratification of the Insured's action by the Lender
         or Mortgagee, or its agent.

     2. This Policy is replaced by the Insured, with a policy providing coverage for the interest of the Lender or Mortgagee, in
        which event coverage under this Policy with respect to such interest will terminate as of the effective date of the
        replacement policy, notwithstanding any other provision of this Policy.

     This Company may cancel this Policy and/or the interest of the Lender or Mortgagee under this Policy, by giving the Lender
     or Mortgagee written notice 60 days prior to the effective date of cancellation, if cancellation is for any reason other than
     non-payment. If the debtor, mortgagor or owner has failed to pay any premium due under this Policy, this Company may
     cancel this Policy for such non-payment, but will give the Lender or Mortgagee written notice 10 days prior to the effective
     date of cancellation. If the Lender or Mortgagee fails to pay the premium due by the specified cancellation date, all coverage
     under this Policy will cease.

     Whenever this Company shall pay the Lender or Mortgagee for loss or damage under this Policy and shall deny payment to
     the debtor, mortgagor or owner, this Company shall, to the extent of such payment, be subrogated to the rights of the Lender
     or Mortgagee under all collateral held to secure the debt or mortgage. No subrogation shall impair the right of the Lender or
     Mortgagee to recover the full amount due. At its option, this Company may pay to the Lender or Mortgagee the whole
     principal due on the debt or mortgage plus any accrued interest. In this event, all rights and securities will be assigned and
     transferred from the Lender or Mortgagee to this Company,and the remaining debt or mortgage will be paid to this Company.

     This Company may invoke this Policy's Suspension clause. The suspension of insurance will apply to the interest of the
     Lender or Mortgagee in any machine, vessel, or part olany machine or vessel subject to the suspension. This Company will
     provide the Lender or Mortgagee at the last reported address a copy of the suspension notice.

     A ll notices sent to the Lender shall be sent to its last reported address.


PRO AR 4100(01/17)                                                                                               Page 39 0144
© 20!7AF, . All rights reserved.
                                                                                                                EX02-060
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.121 Page 116 of 576
                                       S                                                 •
 AIN
 Member of   alGlebaI Gimp.
                                                                                                        proVrtion`

       Other provision relating to the interests and obligations ofthe ',ender of Mortgagee may be added to this Policy by agreement
       in writing.

 J. POLICY MODIFICATION
       This Policy contains all of the agreements between the Insured and the Company concerning this insurance. The Insured and
       the Company may request changes to this Policy. This Policy can be changed only by endorsements issued by the Company
       and made a part of this Policy.

       Notice to any agent or knowledge possessed by any agent or by any other person will not:

       I. Create a waiver, or change any part of this Policy; or

       2. Prevent the Company from asserting any rights under the provisions of this Policy.

K. REINSTATEMENT OF LIMITS AFTER A LOSS
       Except for an annual aggregate limit of liability, any loss or payment of any claim will not reduce the amount payable
       under this Policy.

L. SUSPENSION
       Upon discovery of a dangerous condition, this Company may immediately suspend the boiler and machinery insurance
       with respect to any machine, vessel or part thereof by giving written notice to the Insured. The insurance that is suspended
       may be reinstated by this Company. The Insured will be allowed the return ofthe unearned portion of the premium resulting
       from the suspension of insurance.

M.TRANSFER OF RIGHTS AND DUTIES UNDER THIS POLICY
      The Insured's rights, interests and duties under this Policy may not be transferred or assigned without this Company's written
      consent.




PRO Al2 4100(01/17)                                                                                              Page 40 of44
02017 APR 411 rights reserved
                                                                                                                EX02-061
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.122 Page 117 of 576
                                          S                                                •

WM'
Meister/9W Ell Greholt:nry
                                                                                            proVitions

DEFINITIONS
actual cash value means the cost to repair or replace the property, on the date of the loss or damage, with material of like kind
and quality, less proper deduction for obsolescence and physical depreciation.

annual aggregate means the Company's maximum amount payable during any policy year.

boiler and machinery means:

1. Direct physical loss or damage originating within:

      a) Boilers, fired or unfired pressure vessels, vacuum vessels and pressure piping, all normally subject to vacuum or internal
         pressure other than static pressure of contents, excluding:

             i) Waste disposal piping;

             ii) Any piping forming part of a fire protective system;

             iii) Furnaces; and

             iv) Any water piping other than:

                  (a) Boiler feed water piping between the feed pump or injector and the boiler;

                   .(h) Boiler condensate return piping; or

                  (c) Water piping forming part of a refrigerating or air conditioning system used for cooling, humidifying or space
                      heating purposes.

       b) All mechanical, electrical, electronic or fiber optic equipment;

2.    And caused by, resulting from or consisting of:

      a) Mechanical breakdown; or

       b) Electrical or electronic breakdown; or

      c) Extremes or changes oftemperature; or

      d) Rupture, bursting, bulging, implosion or steam explosion.

3.     boiler and machinery as used in this Policy does not mean:

      Physical loss or damage caused by or resulting from any of the following regardless ofany other cause or event contributing
      concurrently or in any other sequence to the loss:

      a) Combustion explosions, except from within combustion gas turbines; or

      b) Explosions from liquids coming in contact with molten materials; or

      c) Accidental discharge, escape, leakage, backup or overflow to the open of any material from confinement within piping,
         plumbing systems or tanks except from property described in Item la above; or

      d) Fire, or from the use of water or other means to extinguish a fire.


PRO AR 4100(01/17)                                                                                               Page 41 of 44
02017A FM All rights reserved.
                                                                                                                EX02-062
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.123 Page 118 of 576
                                     S                                                   •

AIM
MantvrefthetlintrealCruip
                                                                                          proVzSions


communicable disease means disease which is:

       1. Transmissible from human to human by direct or indirect contact with an affected individual or the individual's
          discharges, or

      2. Legionellosis.

contaminant means anything that causes conta ruination.

contamination means any condition of property due to the actual or suspected presence of any foreign substance, impurity,
pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing
agent, fungus, mold or mildew.

(late or time recognition means the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing
 or processing of data involving one or more dates or times, including the Year 2000.

described location(s) means the locations described in the Insurance Provided clause of the Declarations section of this Policy.

earth movement means any natural or man-made earth movement, including but not limited to earthquake or landslide regardless
of any other cause or event contributing concurrently or in any other sequence of loss. However, physical loss or damage by fire,
explosion, sprinkler leakage or flood resulting from earth movement will not be considered to be loss by earth movement
within the terms and conditions of this Policy.

electronic data processing equipment or media means any computer, computer system or component, hardware, network,
microprocessor, microchip, integrated circuit or similar devices or components in computer or non-computer equipment,
operating systems, data, programs or other software stored on electronic, electro-mechanical, electro-magnetic data processing
or production equipment, ‘vhether the property of the Insured or not.

fine arts means paintings; etchings; pictures; tapestries; rare or art glass windows; valuable rugs; statuary; sculptures; antique
furniture; antique jewelry; bric-a-brac; porcelains; and similar property of rarity, historical value, or artistic merit, excluding
automobiles, coins, stamps, furs,jewelry, precious stones, precious metals,‘vatereraft, aircraft, money and securities.

flood means flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or tidal water; the
release of water, the rising, overflowing or breaking of boundaries ofnatural or man-made bodies of water; or the spray therefrom;
all whether driven by wind or not; or sewer backup resulting from any of the foregoing; regardless of any other cause or event,
whether natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or damage from flood
associated with a storm or weather disturbance whether or not identified by name by any meteorological authority, is considered
to be flood within the terms of this Policy. However, physical loss or damage by fire, explosion or sprinkler leakage resulting
from flood is not considered to be loss by flood within the terms and conditions of this Policy.

G reen means products, materials, methods and processes certified by a Green Authority that conserve natural resources, reduce
energy or water consumption, avoid toxic or other polluting emissions or otherwise minimize environmental impact.

G reen Authority means an authority on Green buildings, products, materials, methods or processes that are certified and
accepted by Leadership in Energy and Environmental Design (LEEDO), Green Building Initiative Green Globes®, Energy Star
Rating System or any other recognized Green rating system.

 irreplaceable means an item which cannot be replaced with other of like kind and quality.

location means a location described in the Insurance Provided clause of the Declarations section or included as Newly Acquired
Property or Unnamed Property coverages.




PRO AR 4100(01/17)                                                                                              Page 42 0f44
020174FM. till rights reserved
                                                                                                                EX02-063
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.124 Page 119 of 576
                                       S                                                   •
 AR!
.ltawberofde)M GlerhiCrup
                                                                                            proNtrz iont

 named perils means: fire, lightning, wind, hail, explosion,smoke, impact from aircraft and vehicles, objects falling from aircraft,
 strike, riot, civil commotion, vandalism, theft, attempted theft, sprinkler leakage or collapse of buildings.

 occurrence means the sum total of all loss or damage of the type insured, including any insured Business Interruption loss,
 arising out or or caused by one discrete event of physical loss or damage, except as respects the following:

 I. terrorism: occurrence will mean the sum total of all loss or damage of the type insured, including any insured Business
    I nterruption loss, arising out of or caused by all acts of terrorism during a continuous period ofseventy-two(72) hours.

2. earth movement: occurrence will mean the sum total of all loss or damage of the type insured, including any insured
    Business Interruption loss, arising out of or caused by all earth movement(s) during a continuous period of seventy-two
   (72) hours.

off-premises data processing or data transmission services means the storage or processing of data performed off-premises
of the Insured's property, including the transmission of voice, data or video over a single, or combination of, computer or
communication networks.

offshore means away from the shore but not connected to the shore by docks, piers or any other physical connection other than
pipelines.

ordinary payroll means:

 1.   Wages of all employees except officers, executives, department managers, and employees under contract or similar key
      employees; and

2.    Includes taxes and charges dependent on the payment of those wages.

physical loss or damage to electronic data, programs or software means the destruction, distortion or corruption of electronic
data, programs or software.

production machinery and equipment means any production or process machine(s) or apparatus that processes, forms, cuts,
shapes, grinds or conveys raw materials, materials in process or finished goods and any associated equipment utilized in
production including but not limited to electrical cabling, transformers, 11VAC and any equipment or apparatus that is mounted
upon or used exclusively with any one or more production or process machine(s) or apparatus.

raw materials mean materials and supplies in the state in which the Insured receives them for conversion by the Insured into
finished goods.

soft costs means the expenses over and above normal expenses at locations undergoing alterations or additions to existing
property and property in the course of construction limited to the following:

I.    Construction loan fees - the additional cost incurred to rearrange loans necessary for the completion of construction, repairs
      or reconstruction including the cost to arrange refinancing, accounting work necessary to restructure financing, legal work
      necessary to prepare new documents, and charges by the lenders for the extension or renewal of loans necessary.

2. Commitment fees, leasing and marketing expenses - the cost of returning any commitment fees received from prospective
   tenant(s) or purchaser(s), the cost of releasing and marketing of the Insured Project due to loss of tenant(s) or purchaser(s).

3. Additional fees - for architects, engineers, consultants, attorneys and accountants needed for the completion of construction,
   repairs or reconstruction.

4. Carrying costs - building permits, additional interest on loans, insurance premiums and property and realty taxes.




PRO AR 4100(01/17)                                                                                               Page 43 of 44
02017 AFM All rights reserved
                                                                                                                EX02-064
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.125 Page 120 of 576
                                         S                                                      •
AIN
ASemAv cifthe FM Global Gaup
                                                                                                 proViSiont
stock in process means raw materials or stock, which has undergone any aging, seasoning, mechanical or other process or
manufacture, but which is not finished goods.

terrorism means:

I. Any act, involving the use or threat of: force, violence, dangerous conduct, interference with the operations of any business,
   government or other organization or institution, or any similar act,

2.     When the effect or apparent purpose is:

       To influence or instill fear in any government (de jure or de facto) or the public, or any segment of either; or to further, or
       to express support for, or opposition to, any political, religious, social, ideological or similar type of objective or position.

transmission and distribution systems means transmission and distribution systems including but not limited to electricity, gas,
fuel, steam, water, refrigeration, sewerage, voice, data and video. Such systems shall include poles, towers and fixtures, overhead
conductors and devices, underground and underwater conduit, underground and underwater conductors and devices, line
transformers, service meters, street lighting and signal systems.

valuable papers and records means inscribed, printed or written: documents; manuscripts or records including abstracts; and,
books, deeds, drawings, films, maps or mortgages, all of which must be of value to the Insured. Valuable papers and records
are not: money, securities and stamps; converted data programs or instructions used in the Insured's data processing operations;
or, materials on which data is recorded.

wind means direct action or wind including substance driven by wind. Wind does not mean or include anything defined as flood
in this Policy.

workplace accident means a sudden, fortuitous event that happens during          Nvork in g   hours and arises out of work performed in
the course and the scope ofemployment.




PRO AR 4100(01/17)                                                                                                   Page 44 of 44
 20/74FM AU rights reserved
                                                                                                                     EX02-065
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.126 Page 121 of 576
                                     •                                                     •
                                                                                            pro'VFsione
  AM'
  Mather    Om rm Glatt ana,


                                         Real Estate Endorsement
  This Endorsement is a part of this Policy and the terms and conditions or this Policy are amended as described herein.
  A ll other terms and conditions of this Policy remain unchanged.

  I. Contingent Real Property

           This Policy covers Real Property that is the contractual responsibility ofthe Insured's lessee to insure for physical
           loss or damage of the type insured. Coverage under this Policy shall apply only after the coverage provided under
           the lessee's policy has been exhausted. The lessee's policy will be the first policy to respond in the event of loss
           or damage. Upon exhaustion of coverage under the lessee's policy, this Policy will cover:

           a) The difference in definitions, perils, conditions or coverages between the lessee's policy and this Policy; and

           b) The difference between the limit(s) of liability stated in the lessee's policy and this Policy;

           Provided that:

           a) The coverage is provided under this Policy;

           14 The limit(s) of liability has been exhausted under the lessee's policy; and

           c) The deductible(s) applicable to such claim for loss or damage under the lessee's policy has been applied. If
              the deductible applied in the lessee's policy is different from the deductible that would have been applied for
              such loss under this Policy, then this Policy will provide for such difference in deductible.

           Notwithstanding the foregoing,•in the event that the lessee has not placed coverage, or has allowed a policy to
           lapse, be non-renewed or cancelled, then this Policy shall act as primary insurance as respects the loss or damage.
           I n the event this Policy shall become primary insurance, each claim for loss or damage under this Policy shall be
           subject to the applicable deductible(s) under this Policy.

           This Policy will not cover any loss due to insolvency or bankruptcy of the insurance company issuing the lessee's
           policy.

           A ny coverage provided by the lessee's policy that is not provided in this Policy does not extend to this Policy.

 2. Emergency Evacuation Expense

           This Policy covers the reasonable and necessary costs incurred by the Insured for the emergency evacuation and
           subsequent return of tenants or lawful occupants when the Insured's management, using reasonable discretion, or
           a civil authority orders the emergency evacuation of a described location as a direct result of immediately
           impending physical loss or damage of the type insured by this Policy.

           Emergency Evacuation Expense Exclusions: As respects Emergency Evacuation Expense, the following
           additional exclusions apply:

           This Policy excludes:

           a) The cost to move personal property of tenants or lawful occupants.

           b) The cost of temporary or permanent housing or lodging.

           c) Loss caused by or resulting from terrorism, regardless of any other cause or event, whether or not insured
              under this Policy, contributing concurrently or in any other sequence to the loss.

  PRO RE CRP 4100(01/17)                                                                                           Page 1 of 2
    2017 ARIL All rights reserved.

                                                                                                                 EX02-067
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.127 Page 122 of 576
                                   S                                                   •
     WM'
     Jfr..knofthfffl Ct.'IGnu.
                                                                                              proWgiont

       This coverage is subject to the deductible provisions that would have applied had the physical loss or damage
       happened.

  3. Innkeeper's Liability

       This Policy covers personal property of the type insured ofhotel guests while at a described location, when such
       personal property is not in the Insured's custody.

  4. Tenant Relocation Expense

       This Policy covers the reasonable and necessary tenant relocation expenses incurred by the Insured to relocate
       and return tenants or lawful occupants to other quarters within this Policy's Territory when rented space or living
       quarter(s) at a described location are made uninhabitable as a direct result of physical loss or damage insured by
       this Policy.

       Tenants Relocation Expense Exclusions: As respects Tenant Relocation Expense, the following additional
       exclusions apply:

       This Policy excludes:

       a) Loss caused by the termination of a lease or other agreement.

       b) Security deposits, rent or other payments made to the landlord or lessors of the new quarters.

       c) Down payments, purchase price, legal fees and closing costs for the purchase of ncw quarters.

       d) The cost or permanent housing or lodging.

       c) Loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
          not insured by this Policy, contributing concurrently or in any other sequence to the loss.

       For purposes of this coverage, tenant relocation expenses means the cost to:

       a) Pack and transport personal property of the type insured of tenants or lawful occupants.

       b) Store such personal property while awaiting possession of other quarters or restoration of existing quarters.

       c) Search for new quarters.

       d) Disconnect and reconnect fixtures and equipment.

       e) Re-establish new utility services less refunds from discontinued services.




  PRO RE CRP 41100 (01/17)                                                                                   l'agc 2 o12
  02017A FAL All rights reserved
                                                                                                            EX02-068
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.128 Page 123 of 576
                                      S                                               •
                                                                                       pro                      ion
  WM*
  Afro** of theniGishelGrap




                                            Retail Endorsement
  This Endorsement is a part of this Policy and the terms and conditions of this Policy are amended as described herein.
  A ll other terms and conditions of this Policy remain unchanged.

  1. Removal and Restocking Expenses

        This Policy covers the reasonable and necessary expenses incurred by the Insured for the removal and restocking
        of finished goods and other merchandise held for sale resulting from the recall of such property by the product's
        manufacturer or by an order of a governmental authority.

        Coverage is limited to such expenses incurred in the first 90 consecutive days following the recall.

        Removal and Restocking Exclusions: With respect to Removal andRestocking Expenses,the following additional
        exclusions apply:

        This Policy does not cover:

        a) Expenses for the recall of such property manufactured by the Insured, including products that the Insured
           incorporates into other products.

         b) Expenses for the recall ofsuch property recalled prior to the inception date of this Policy.

        c) The cost to recall such property.

        d) The cost to replace such property.

  2. Spoilage

        Change of Temperature under Additional Property Damage Coverages in the Property Damage section of this
        Policy is replaced with the following:

        This Policy covers spoilage of insured finished goods and other merchandise held for sale due to:

        a) Changes of temperature or changes in relative humidity,

        Directly resulting from an accidental event at a location.

  3. Valuation

        Items 2 and 4 under the Valuation clause in the Loss Adjustment and Settlement section of this Policy are replaced
        with the following:

        2. On raw materials and supplies, the replacement cost.

        4. On finished goods and other merchandise held for sale, the regular cash selling price, less all discounts and
           charges to which such finished goods or other merchandise held for sale would have been subject had no loss
           happened.




  PRO la 4100(01/17)                                                                                           Page 1 oil
    7017,1 Fitt All rights reserved

                                                                                                            EX02-069
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.129 Page 124 of 576



AR(
Member. sktFMCIaralGray
                                                                                                             proatonc

                                     CYBER EVENT ENDORSEMENT
This Endorsement is a part of this Policy and the terms and conditions of this Policy are amended as described herein. All
other terms and conditions of this Policy remain unchanged.

I. Cyber Event Definition

      The following definition is added to this Policy:

      cyher event means any act involving the malicious or unauthorized access to, operation of, or use of electronic data
      processing equipment or media, regardless of any other cause or event contributing concurrently or in any other
      sequence of loss. However, physical loss or damage by fire, explosion or sprinkler leakage resulting from cyber event is
      not considered to be loss by cyber event within the terms and conditions of this Policy.

2.    Exclusions

      PROPERTY EXCLUDED item 12. is replaced with the following:

      1 2. Electronic data, programs or software, except when incorporated into physical goods intended to be sold as:

            a)            Finished goods manufactured by the Insured; or

            h)            Other merchandise not manufactured by the Insured;

            or as provided by the Data Restoration coverage in this Policy.

      EXCLUSIONS Group I item 4. is replaced with the following:

     4.     Lack of incoming electricity, fuel, water, gas, steam or refrigerant; outgoing sewerage; or incoming or outgoing
            voice, data or video; all when caused by an event off the location, except as provided by the Data Service Provider
            and Off-Premises Service Interruption coverages in this Policy. lithe lack of such a service directly causes insured
            physical damage at the location, then only that resulting damage is insured.

3. Additional Covera2es

      A DDITIONAL COVERAGES items 6. and 21. are replaced with the following:

     6.     Data Restoration

            This Policy covers insured physical loss or damage to electronic data, programs or software, while anywhere
            within this Policy's Territory, including while in transit.

            W ith respect to physical loss or damage to electronic data, programs or software caused by or resulting from a
            cyher event, this coverage will apply when the time to recreate or restore such data, programs or software with due
            diligence and dispatch is in excess of the Qualifying Period shown in the Declarations section of this Policy.

            This coverage includes:

            a)            The cost of the following reasonable and necessary actions taken by the Insured due to actual insured
                          physical loss or damage to electronic data, programs or software:

                          i)      To temporarily protect and preserve insured electronic data, programs or software.



PRO O'BER EVENT 4100(06/19)                                                                                             Page 1 o14
02019 AFM. All rights reserved.
                                                                                                                   EX02-071
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.130 Page 125 of 576



AR!
Math? yaw ill WahlOvap
                                                                                                              proVitione
                         ii)      For the temporary repair of insured physical loss or damage to electronic (lata, programs or
                                  software.

                         iii)     To expedite the permanent repair or replacement of such damaged property.

            I))          The reasonable and necessary costs incurred by the Insured to temporarily protect or preserve insured
                         electronic data; programs or software against immediately impending insured physical loss or damage to
                         electronic data, programs or software. In the event that there is no physical loss or damage, the costs
                         covered under this item will be subject to the deductible that would have applied had there been such
                         physical loss or damage.

            This Additional Coverage excludes loss or damage to data, programs or software ‘vhen incorporated into physical
            goods intended to be sold as:

            a)           Finished goods manufactured by the Insured, or

            b)           Other merchandise not manufactured by the Insured.

            Data Restoration Exclusions: As respects Data Restoration, the following additional exclusion applies:

            This Policy excludes the following but, if physical damage not excluded by this Policy results, then only that
            resulting damage is insured:

                         Errors or omissions in processing or copying.

            b)           Loss or damage to data; programs or software from errors or omissions in programming or machine
                         instructions.

            c)           Deterioration; inherent vice, vermin or wear and tear.

            The Period of Liability for this Additional Coverage Extension will be:

            a)           The period of time starting from the time of insured physical loss or damage to electronic data, programs
                         or software; and

            b)           Ending when with due diligence and dispatch the electronic data; programs or software could have been
                         recreated or restored and made ready for production or business operations or services under the same or
                         equivalent physical operating conditions that existed prior to the physical loss or damage.

            Data Restoration Valuation: On property insured under this coverage, the loss amount will not exceed:

            a)           The cost to repair, replace or restore data, programs or software including the costs to recreate, research and
                         engineer: or

            b)           The blank value of the media ilnot repaired, replaced or restored within two years from the date of loss.

     21. Data Service Provider - Property Damage

           This Policy covers insured physical loss or damage to insured property at a location when such physical loss or
           damage results from the interruption of off-premises data processing or data transmission services by reason of
           any accidental event at the facilities of the provider of such services, while anywhere within this Policy's Territory;
           that immediately prevents in whole or in part the delivery of such provided services.




PRO CYBER EVENT 4100(06/19)                                                                                              Page 2 of 4
02019 AFM:All rights reserved.
                                                                                                                     EX02-072
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.131 Page 126 of 576



An!
AdrnbrofrherlIGIOAIIMOO
                                                                                                             proVrgion

            For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event
            at the facilities of the provider.

            This coverage will apply when such interruption of off-premises data processing or data transmission services is
            i n excess of the Qualifying Period shown in the Declarations section of this Policy. Such interruption is the time
            when an interruption of provided services happens; and ending when with due diligence and dispatch the service
            could be wholly restored.

             Additional General Conditions:

                          The Insured will immediately notify the company providing off-premises data processing or data
                          transmission services of any interruption of such services.

            2)            The Company will not be liable if the interruption of such services is caused directly or indirectly by the
                          failure of the Insured to comply with the terms and conditions of any contracts the Insured has entered into
                          for such specified services.

            Data Service Provider - Property Damage Exclusions: As respects Data Service Provider - Property Damage, the
            following additional exclusion applies:

            This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any
            other cause or event; whether or not insured under this Policy, contributing concurrently or in any other sequence to
            the loss.

4. Business Interruption Covera2e

      BUSINESS INTERRUPTION COVERAGE EXTENSIONS items 4. and 11. are replaced with the following:

     4.     Owned Network In

            This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability
            directly resulting from:

            a)            The failure of the Insured's electronic data processing equipment or media to operate provided that such
                          failure is the direct result of a cyber event directed at the Named Insured; or

            b)            The Insured's reasonable action to temporarily protect the Insured's electronic data processing equipment
                          or media against an actual or immediately impending cyber event directed at the Named Insured, provided
                          such action is necessary to prevent failure of the Insured's electronic data processing equipment or media
                          to operate.

            While anywhere within this Policy's Territory.

            As respects item a) above, this coverage will apply when the Period of Liability below is in excess of the Qualifying
            Period shown in the Declarations section of this Policy.

            The Period of Liability for this Business Interruption Coverage Extension will be:

            a)            The period of time starting when the Insured's electronic data processing equipment or media fails to
                          operate and ending when with due diligence and dispatch, the Insured's electronic data processing
                          equipment or media could be restored to the same or equivalent operating condition that existed prior to
                          the Failure; and




PRO O'BER EVENT 4100(06/19)                                                                                              Page 3 o14
02019 AFM. All rights reserved.
                                                                                                                    EX02-073
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.132 Page 127 of 576



AIM'
Altman oftheFM Cdolo Ca./
                                                                                                               proVigion.
              I,)           Does not include the additional time to make changes to the Insured's electronic data processing
                            equipment or media.

       1 1. Data Service Provider - Business Interruption

              This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at a
              location of off-premises data processing or data transmission services, when the interruption is caused by any
              accidental event at the facilities of the provider of such services, while anywhere within this Policy's Territory, that
              i mmediately prevents in whole or in part the delivery ofsuch provided services.

              For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event
              at the facilities of the provider.

             This coverage will apply when the Period of Liability of off-premises data processing or data transmission
             services below is in excess of the Qualifying Period shown in the Declarations section of this Policy.

              Additional General Conditions:

              a)            The Insured will immediately notify the company providing off-premises data processing or data
                            transmission services of any interruption of such services.

              b)            The Company will not be liable if the interruption of such services is caused directly or indirectly by the
                            failure of the Insured to comply with the terms and conditions of any contracts the Insured has entered into
                            for such specified services.

             Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

             This Extension does not cover the Business Interruption Coverage loss incurred by the Insured covered by Owned
             Network Interruption coverage as provided in this section of this Policy.

             Data Service Provider - Business Interruption Exclusions: As respects Data Service Provider - Business Interruption,
             the following additional exclusions apply:

             This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any
             other cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to
             the loss.

             The Period of Liability for this Business Interruption Coverage Extension will be:

             a)             The period starting with the time when an interruption of provided services happens; and ending when with
                            due diligence and dispatch the service could be wholly restored and the location receiving the service could
                            or would have resumed normal operations following the restorations of service under the same or equivalent
                            physical and operating conditions as provided by the Period of Liability clause in this section.

              b)            Is limited to only those hours during which the Insured would or could have used service(s) if it had been
                            available.

             c)             Does not extend to include the interruption of operations caused by any reason other than interruption of the
                            provided service(s).




PRO CYBER EVENT 4100(06/19)                                                                                                Page 4 o14
 2019 AFM. All rights reserved.
                                                                                                                       EX02-074
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.133 Page 128 of 576


                           SUPPLEMENTAL UNITED STATES
                    CERTIFIED ACT OF TERRORISM ENDORSEMENT

   This Endorsement is applicable to all insured locations in the United States, its territories and
   possessions and the Commonwealth of Puerto Rico.

   Coverage for "Certified Act of Terrorism" Under The Terrorism Risk Insurance Act of 2002, as
   a mended.

   In consideration of a premium charged of $0, this Policy, subject to the terms and conditions therein and in
   this Endorsement, covers direct physical loss or damage to insured property and any resulting Business
   I nterruption loss, as provided in the Policy, caused by or resulting from a Certified Act of Terrorism as
   defined herein.

   Notwithstanding anything contained elsewhere in this Policy', any exclusion or limitation of terrorism in this
   Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the effect that
   such exclusion or limitation does not apply to a "Certified Act of Terrorism" as defined herein.
   This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated under
   any Sub-Limits clause in the Declarations section of this Policy.

   With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts for
   which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
  (including subsequent action of Congress pursuant to the Act) which includes a provision stating that if the
   aggregate insured losses exceed $100,000,000,000 during any calendar year, neither the United States
   Government nor any insurer that has met its insurer deductible shall be liable for the payment of any portion
   of the amount of such losses that exceed $100,000,000,000. If the aggregate insured losses for all insurers
   exceed $100,000,000,000, your coverage may be reduced.

   The coverage provided under this Endorsement for "Certified" losses caused by acts of terrorism will be
   partially reimbursed by the United States Government under a formula established by Federal Law. Under
   this formula, the United States pays 85%(and beginning on January 1, 2016, shall then decrease by 1
   percentage point per calendar year until equal to 80 percent) of covered terrorism losses exceeding a
   statutorily established retention by the insurer referenced in this Policy. The premium charged for this
   coverage is provided above.

   The terms and limitations of any terrorism exclusion, or the inapplicability or omission of terrorism exclusion,
   do not serve to create coverage for any loss which would otherwise be excluded under this Endorsement or
   the Policy.

   The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

   Reference and Application: The following term(s) means:

   Certified Act of Terrorism:

   A "Certified Act of Terrorism" means any act that is certified by the Secretary of the Treasury, in consultation
   with the Secretary of Homeland Security, and the Attorney General of the United States, to be an act of
   terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and extended in 2005,
   2007 and in 2015. The criteria contained in that Act for a "Certified Act of Terrorism" include the following:

         a. The act resulted in aggregate losses in excess of $5,000,000; and

         b. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
            committed by an individual or individuals as part of an effort to coerce the civilian population of
            the United States or to influence the policy or affect the conduct of the United States Government
            by coercion.


   7312(1115)                                        rage I   or

                                                                                                       EX02-075
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.134 Page 129 of 576
                                                                                       •
    AfM                                                                                               proWEione
                                                    ARIZONA

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Arizona this policy is amended:

  ASSIGNMENT — This policy may not be assigned without the Company's written consent

  CANCELLATION — This policy may be cancelled by the named insured by mailing to thc Company written notice
  stating when thereafter such cancellation shall be effective.

  The Company may cancel this policy. However, if this policy has been in effect for 45 days or more, or if it is a
  renewal of a policy issued by the Company,effective immediately, the Company may cancel this policy only if one
  or more of the following reasons applies:

  I. Nonpayment of premium;

  2. Conviction of the Named Insured of a crime arising out of acts increasing the hazard insured against;

  3. Acts or omissions by the Named Insured or their representative constituting fraud or material misrepresentation
     in obtaining this policy, in continuing this policy or in presenting a claim under this policy;

  4. A substantial change in the risk assumed, except to the extent that the Company should reasonably have
     foreseen the change or contemplated the risk in writing the contract;

  5. A substantial breach of contractual duties or conditions;

  6.   Loss of reinsurance applicable to the risk insured against, but only if the absence of reinsurance has resulted
       from termination of treaty or facultative reinsurance initiated or implemented by the reinsurer or reinsurers of
       the Company issuing the policy;

  7. A determination by the Director of Insurance that the continuation of this policy would place the Company in
     violation of the insurance laws of this state, or ‘vould jeopardize the solvency of the Company; or

  8. Acts or omissions by the company or the Named Insured's representative which materially increase the hazard
     insured against.

  The Company will give the Named Insured and their agent notice of cancellation at least 45 days before the
  cancellation is to take effect, except 10 days of notice is required where cancellation is for nonpayment of premium.

  The cancellation notice must include the reason or reasons for cancellation.

  A NNIVERSARY CANCELLATION — The Company may cancel this policy or coverage on any anniversary date
  by giving the Named Insured and their agent notice at least 45 days prior to the anniversary date on which
  cancellation is to be effective.

  NONRENEWAL - lithe Company decides not to renew this policy, it will give the Named Insured and their agent
  notice of nonrenewal at least 45 days before the end of the policy period.

  A EM 6487(04/15)                                                                                            Page I of 2


                                                                                                            EX02-077
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.135 Page 130 of 576


                                                                                                 proVitiorr
  Notice of nonrenewal is not required if the Named Insured has obtained replacement coverage or has agreed in
  writing to obtain replacement coverage, or if this Company or another company in the same insurance group have
  offered to issue a renewal policy.

  RENEWAL —The Company will give the Named Insured written notice at least 45 days before expiration of this
  policy if it decides to renew this policy subject to any of the following:

  1. Premium increase;

  2. Change in deductible;

  3. Reduction in limits; or

  4. Substantial reduction in coverage.

  lithe Company fails to provide the 45 days of notice, the coverage provided to the Named Insured shall remain in
  effect until notice is given or until the effective date of replacement coverage obtained by the Named Insured,
  whichever occurs first.

  NOTICE —Our notice of cancellation, nomenewal, or renewal subject to the changes listed above will be mailed to
  the Named Insured by certified mail at the address shown in the policy, or to the last known address of the Named
  Insured. Proof of mailing to the Named Insured at the address shown in this Policy is sufficient proof of notice.




  A RYI 6487(04/15)                                                                                      Page 2 o12
                                                                                                        EX02-078
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.136 Page 131 of 576


    AfM                                                                                                  proWsione
                                                  CALIFORNIA

                               AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of California this policy is amended:

  CANCELLATION - The Insured may cancel this policy by returning it to the Company or by giving it written
  notice and stating at what future date coverage is to cease.

  During the first 60 days this policy is in effect, the Company may cancel it or one or more of its parts for any reason.
  The Company will give the Insured notice at least 30 days before the cancellation takes effect.

  After this policy has been in effect 60 days, or if it is a renewal of a policy issued by the Company it may cancel
  only for one or more of the following reasons:

  1. The premium has not been paid when due;

  2. Discovery of fraud or material misrepresentation in obtaining this insurance, or in pursuing a claim under this
     policy;

  3. A judgment by a court or an administrative tribunal that the Insured has violated a law of this state or the United
     States involving an act that materially increases a hazard insured against;

  4.   Discovery of willful or grossly negligent acts or omissions or of violations of state laws arc regulations
       establishing safety standards, that materially increase a hazard insured against;

  5. Failure to implement reasonable loss control requirements which the Insured agreed to as a condition of the
     issue of this policy, or which were required in order to qualify for a particular rate or rating plan, if the failure
     materially increases a hazard insured against;

  6. A determination by the Insurance Commissioner that the loss of, or changes in, the Company reinsurance would
     threaten its financial integrity or solvency;

  7. A determination by the Insurance Commissioner that a continuation of this policy would place the Company in
     violation of the law or that continuation of coverage would threaten its solvency; or

  8. A change in the Insured's activities or property which results in a materially added, increased or changed hazard
     that is not included in the policy.

  If the premium has not been paid when due or if fraud is discovered, the Company will give the Insured notice at
  least 10 days before the cancellation takes effect. If the Company cancels for one of the reasons described under
  items 3 through 8 of this condition, the Company will give the insured notice at lease 30 days before the cancellation
  takes effect.

  The Company may cancel this policy by delivering or mailing written notice to the producer of record and to the
  I nsured's mailing address last known to it. The notice will state the time that the cancellation is to take effect and
  include the reason for cancellation.

  The Insured's return premium, ifany, will be calculated according to the Company rules. It will be refunded to the.
  I nsured with the cancellation notice or within a reasonable time. Payment or tender of the unearned premium is not
  a condition of cancellation.

  NONREN EWA L AND RENEWAL WITH ALTERED TERMS —The Company may elect not to renew or
  continue this policy by delivering or mailing written notice to the producer of record and to the Insured's mailing
  address last known to it. The notice will include the reason for the company action.



  A FM 6488 (04/15)                                                                                               rage I of 2
                                                                                                               EX02-079
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.137 Page 132 of 576


                                                                                                      proViSion•

  The Company vill give the Insured notice at lease 60 days, but not more than 120 days, before the expiration or
  anniversary date.

  The Company will give the Insured the same number of days notice if it offers to renew this policy subject to a
  reduction of limits, elimination of coverages, an increase in deductibles, or an increase of more than 25 percent in
  the rate upon which the premium is based.

  The Company is not required to send a notice of nonrenewal if:

  1. This policy is transferred to or renewed by another insurer in its insurance group without changing policy
     "terms" or the rate on which the premium is based;

  2. The policy has been extended for 90 days or less oiler notice was given in accordance with the requirements of
     this condition;

  3. The Insured has obtained replacement coverage or have agreed in writing to obtain replacement coverage within
     60 days of the termination of this policy;

  4. This policy was issued for a term °IGO days or less and the Insured were notified when the policy was issued
     that it would not be renewed;

  5. The .Insured requests a change in "terms" or hazards covered within 60 days of the end of the policy period or

  6.   In accordance with the requirements of this condition, the Company has made a written offer to renew the
       policy with changed "terms" or at a change to the rate on which the premium is based.

  REQUIREMENTS IN CASE LOSS OCCURS — After a covered loss, the Company shall provide, free of charge,
  a complete, current copy of this policy within 30 calendar days of receipt of a request from the Insured. The time
  period For providing this policy may be extended by the Insurance Commissioner. An Insured who does not
  experience a covered loss shall, upon request, be entitled to one free copy of this policy annually. The policy
  provided to the Insured shall include, where applicable, the policy declarations page.




  A FM 6488(04/1 5)                                                                                            Page 2 of 2
                                                                                                            EX02-080
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.138 Page 133 of 576



   AfM                                                                                                 proViffion°
                                                      HAWAII

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Hawaii this policy is amended:

  CANCELLATION

  I.   This Policy may be cancelled at any time at the request of the Insured by: surrendering this Policy to the
       Company; or giving written notice to the Company stating when such cancellation will take effect.

  2.   The Company may cancel this Policy prior to the expiration of the agreed term, or one year from the effective
       date of the Policy or renewal, whichever is less, only for one or more of the following reasons, by delivering to
       the Insured written notice of cancellation at least 30 days before the effective date of cancellation:

       a. Nonpayment of premium;

        b. Fraud or material misrepresentation;

       c. Substantial increase in the risk hazard, except to the extent that the Company should have reasonably
          foreseen the change when entering into the contract;

       d. Substantial breaches of contractual duties, conditions or warranties;

       e.   Violation of any local fire, health or safety statute or ordinance;

       1.   Conviction of the Insured for a crime having as one outs necessary elements, an act increasing any hazard
            that is insured against;

       g.   Determination by the insurance commissioner that the continuation of the policy places us in violation of
            chapter 431, Hawaii Revised Statutes; or

       Ii. Any good faith reason with the approval of the insurance commissioner.

  3. Return of any unearned premium will be calculated: on the customary short rate basis if the Insured cancels; or
     on a pro-rata basis if the Company cancels this Policy. Return of unearned premium will be made by the
     Company as soon as practicable.

  NONRENEWAL

       If the Company decides not to renew this Policy, it will mail or deliver to the Insured written notice of
       nonrenewal, stating the reasons for nonrenewal, at least 45 days prior to the expiration of this Policy.

  2. Any notice of nonrenewal will be mailed or delivered to the Insured's last mailing address known to the
     Company. If notice is mailed, proof of mailing will be sufficient proof of notice.




  AIM 7031 (04/15)                                                                                             Page 1 oil
                                                                                                              EX02-081
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.139 Page 134 of 576



    ATM                                                                                                proVrEiort
                                                      NEVADA

                               AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Nevada this policy is amended:

  CANCELLATION - If this policy has been in effect for at least 70 days or is a renewal of a policy issued by this
  Company, it may cancel this policy only on any anniversary date or if one or more of the following reasons apply:

       Failure to pay a premium when due;

  2. Conviction of the insured of a crime arising out of acts increasing the hazard insured against;

  3. Discovery of fraud or material misrepresentation in the obtaining of this policy or in the presentation of a claim
     thereunder;

  4. Discovery of:

       a.   An act or omission; or

       b. A violation of any condition of the policy, which occurred after the first effective date of the current policy
          and substantially and materially increases the hazard insured against;

  5. A material change in the nature or extent of the risk, occurring after the first effective date of the current policy,
     which causes the risk of loss to be substantially and materially increased beyond that contemplated at the time
     the policy was issued or last renewed;

 6. A determination by the Commissioner that continuation of the Insurer's present volume of premiums would
    jeopardize the insurer's solvency or be hazardous to the interests of policyholders of the insurer, its creditors or
    the public; or

  7.   A determination by the Commissioner that the continuation of this policy would violate or place the Company
       in violation of any provision of the code.

 This Company will deliver or mail the written notice of cancellation at least 10 days before the cancellation is to
 take effect when the reason for cancellation is nonpayment of premium. Iiwill deliver or mail to the Named Insured
 written notice of cancellation at least 30 days before the cancellation is to take effect, except when the reason for
 cancellation is nonpayment of premium. This Company may cancel the policy on any anniversary date by delivering
 or mailing written notice of cancellation at least 60 days before the policy anniversary date.

  The notice must be accompanied by the written explanation of the specific reasons for the cancellation. Return of
  any unearned premium will be calculated: on a pro-rata basis if the Policy is cancelled. Return of unearned
  premium will be made by this Company as soon as practicable.

  NONRENEWAL - If this Company decides not to renew this policy, it will deliver or mail to the Named Insured
  written notice of nonrencwal at least 60 days before the policy expiration date. The notice must be accompanied by a
  written explanation of the specific reasons for nonrenewal. Notice of nonrencwal is not required if the Insured has
  accepted replacement coverage of has requested or agreed to nonrcnewal.

  A PPRAISAL — The appraisal agreement as found in the Appraisal clause in this policy is voluntary between the
  i nsured and this Company.




  A FM 6513 (04/15)                                                                                            Page 1 of
                                                                                                             EX02-083
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.140 Page 135 of 576



                                    EXECUTIVE DEPARTMENT
                                      STATE OF CALIFORNIA



                                         EXECUTIVE ORDER N-33-20

                 WHEREAS on March 4.2020. 1 proclaimed a Slate of Emergency to exist in
           California as a result of the threat of COVID-19; and

                 WHEREAS in a short period of time, COVID-19 has rapidly spread
           throughout California. necessitating updated and more stringent guidance from
           federal, state, and local public health officials; and

                  WHEREAS for the preservation of public health and safely throughout the
           entire State of California. I find it necessary for all Californians to heed the State
           public health directives from the Department of Public Health.

                  NOW,THEREFORE, I. GAVIN NEWSOM, Governor of the State of California,
           in accordance with the authority vested in me by the State Constitution and
           statutes of the State of California, and in particular. Government Code sections
           8567,8627. and 8665 do hereby issue the following Order to become effective
           immediately:

                 IT IS HEREBY ORDERED THAT:

                  1) To preserve the public health and safety, and to ensure the healthcare
                     delivery system is capable of serving all, and prioritizing those at the
                     highest risk and vulnerability, all residents ore directed to immediately
                     heed the current State public health directives, which I ordered the
                     Department of Public Health to develop for the current statewide
                     status of COVID-19. Those directives are consistent with the March 19,
                     2020, Memorandum on Identification of Essential Critical Infrastructure
                     Workers During COVID-19 Response, found at: https://covid19.ca.aov/.
                     Those directives follow:

                              ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                           March 19, 2020

                      To protect public health, I as State Public Health Officer and Director
                      of the California Department of Public Health order all individuals living
                      in the Stole of California to stay home or at their place of residence
                      except as needed to maintain continuity of operations of the federal
                      critical infrastructure sectors, as outlined at
                      https://www.cisa.cloviidentifyinci-critical-infrastructure-durino-covid-19.
                      In addition, and in consultation with the Director of the Governor's
                      Office of Emergency Services, I may designate additional sectors as
                      critical in order to protect the health and well-being of all Californians.

                      Pursuant to the authority under the Health and Safety Code 120125.
                      1 20140, 131080, 120130(c). 120135. 120)45. 120175 and 120150. this
                      order is to go into effect immediately and shall stay in effect until
                      further notice.

                      The federal government has identified 16 critical infrastructure sectors
                      whose assets, systems, and networks, whether physical or virtual, are
                      considered so vital to the United States thal their incapacitation or




                                                                                               EX03.001
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.141 Page 136 of 576




                     destruction would hove o debilitating effect on security, economic
                     security, public health or safety, or any combination thereof. I order
                     that Californians working in these 16 critical infrastructure sectors may
                     continue their work because of the importance of these sectors to
                     Californians' health and well-being.

                      This Order is being issued to protect the public health of Californians.
                      The California Department of Public Health looks to establish
                      consistency across the state in order to ensure that we mitigate the
                      impact of COVID-19. Our goal is simple, we want to bend the curve,
                      and disrupt the spread of the virus.

                      The supply chain must continue, and Californians must have access to
                      such necessities as food, prescriptions, and health care. When people
                      need to leave their homes or places of residence, whether to obtain
                      or perform the functions above, or to otherwise facilitate authorized
                      necessary activities, they should at all times practice social distancing.

                  2) The healthcare delivery system shall prioritize services to serving those
                     who are the sickest and shall prioritize resources, including personal
                     protective equipment, for the providers providing direct care to them.

                  3) The Office of Emergency Services is directed to take necessary steps to
                     ensure compliance with this Order.

                  4) This Order shall be enforceable pursuant to California law, including,
                     but not limited to, Government Code section 8665.

                    IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
            filed in the Office of the Secretory of State and that widespread publicity and
            notice be given of this Order.

                 This Order is not intended to, and does not, create any rights or benefits,
           substantive or procedural, enforceable at law or in equity, against the State of
           California, its agencies. departments, entities, officers, employees, or any other
           person.


                                                  IN WITNESS WHEREOF I have
                                                  hereunto set my hand and caused
                                                  the Greil Seal of the j.tate of
                                                  C lifor                  his 19th day
                                                  o M




                                                          NEWSOM
                                                         nor of California

                                                  ATTEST:




                                                  ALEX PADILLA
                                                  Secretary of State




                                                                                            EX03.002
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.142 Page 137 of 576


                                            State of California—Health and Human Services Agency
                                           California Department of Public Health
.
)CDPH                                                                                                  GAVIN NEWSOM
   SONIA Y. ANGELL, MD, MPH
Stale Public Health Officer & Director                                                                    Governor

                                                 Statewide Public Health Officer Order,
                                                             J uly 13, 2020




                On March 19, 2020, I issued an order directing all individuals living in the State of
                California to stay at home except as needed to facilitate authorized, necessary activities
                or to maintain the continuity of operations of critical infrastructure sectors. I then set out
                California's path forward from this "Stay-at-Home" Order in California's Pandemic
                Resilience Roadmap. On May Th I announced that statewide data supported the
                gradual movement of the entire state into Stage 2 of the Pandemic Resilience
                Roadmap. On May 8111, the Governor outlined a process where counties that met
                specific criteria could move more quickly than other parts of the state through Stage 2 of
                modifying the Stay-at-Home order, including certain businesses deemed higher risk.

                The statewide data has since demonstrated a significant increase in the spread of
                COVID-19, resulting in public health conditions that demand measures responsive to
                those conditions be put into place with haste. On June 28, 2020, the California
                Department of Public Health (CDPH)issued guidance setting forth the need to close
                bars and similar establishments in counties that — due to concerning levels of disease
                transmission, hospitalizations, or insufficient testing — had been on the County
                Monitoring List, which includes counties that show concerning levels of disease
                transmission, hospitalizations, insufficient testing, or other critical epidemiological
                markers, for 14 days. On July 1, 2020, CDPH issued guidance specific to counties on
                the County Monitoring List for three consecutive days, requiring closure of the indoor
                operations of various sectors, including restaurants, wineries, and certain entertainment
                venues, as well as all bars indoor and outdoor. Based on my judgment as the State
                Public Health Officer, it is now necessary to take these steps statewide, to take
                additional steps for counties on the County Monitoring List, and to continue to monitor
                and modify the process of reopening.

                The current data reflect that community spread of infection is of increasing concern
                across the state. On July 1, 2020, there were 19 counties on the County Monitoring List.
                As of July 13, 2020, there are 32 counties on the list, and additional counties may soon
                be added as data warrants. In addition to the impact on the general population,
                community spread increases the likelihood of expanded transmission of COVID-19 in
                congregate settings such as nursing homes, homeless shelters, jails and prisons.
                Infection of these vulnerable populations in these settings can be catastrophic. Higher


                                                                                                                  DC
                                         CDPH, MS 0500• P.O. Box 997377 • Sacramento, CA 95899-7377
                                                                                                         (St
                                                                (916) 558-1784
                                                      Internet Address: www.cdph.camov
                                                                                                               stz,
                                                                                                       EX03-003
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.143 Page 138 of 576




           tcommunity spread also increase the likelihood of infection among individuals at
        risk of serious outcomes from COVID-19, including the elderly and those with
 ,I.inderlying health conditions who might live or otherwise interact with an infected
• individual.

   The Pandemic Resilience Roadmap classifies bars, pubs, breweries, brewpubs, dine-in
   restaurants, wineries and tasting rooms, family entertainment centers, zoos, museums,
   and cardrooms as Stage 2 or Stage 3 sectors with high risk of transmission due to a
   n umber of features of the businesses and the behaviors that occur within them. Public
   health studies have shown that the risk of transmission is exacerbated in indoor spaces,
   particularly when lacking appropriate ventilation. These sectors are settings where
   groups convene and may mix with others for a prolonged period of time, increasing the
   risk of escalating the transmission rate of COVID-19. While physical distancing is critical
   to mitigating exposure, it is more effective at protecting an individual with brief
   exposures or outdoor exposures. In contrast to indoor spaces, wind and the viral dilution
   in outdoor spaces can help reduce viral load.

   Bars, both indoor and outdoor, have additional risk factors. A bar, foundationally, is a
   social setting where typically not only small groups convene, but also where groups mix
   with other groups. Bars also have an added risk imposed by the consumption of alcohol
   as a primary activity offered in such venues. Alcohol consumption slows brain activity,
   reduces inhibition, and impairs judgment, factors which contribute to reduced
   compliance with recommended core personal protective measures, such as the
   mandatory use of face coverings and maintaining six feet of distance from people in
   different households, both indoors and outdoors. Louder environments and the
   cacophony of conversation that are typical in bar settings also require raised voices and
   greater projection of orally emitted viral droplets.

   For counties on the County Monitoring List, the risks and impacts of disease
   transmission are even greater. The science suggests that for indoor operations the
   odds of an infected person transmitting the virus are dramatically higher compared to
   an open-air environment. Thus, for those counties on the list, it is necessary to close
   i ndoor operations for additional sectors which promote the closed-space mixing of
   populations beyond households and/or make adherence to physical distancing with
  'face coverings difficult, including: gYrns and fitness centers, places of worship,
   Pretests, offices for non-Critical Infrastructure sectors as designated on covid19.ca.gov,
   personal care services (including nail salons, massage parlors, and tattoo parlors), hair
   salons and barbershops, and malls.




                                                                                        EX03-004
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.144 Page 139 of 576




   NOW,THEREFORE, I, as State Public Health Officer and Director of the California
   Department of Public Health, order all of the following:

             Statewide Order Relative to Bars, Pubs, Brewpubs, and Breweries

   1. Bars, pubs, brewpubs, and breweries, whether operating;indoors or outdoors, shall
   be closed across the state, unless an exception below apPlies.

         a. Bars, pubs, brewpubs, and breweries, may operate outdoors if they are
            offering sit-down, outdoor, dine-in meals. Alcohol can be sold only in the
            same transaction as a meal. When operating outdoors, they must follow the
            dine-in restaurant guidance and should continue to encourage takeout and
            delivery service whenever possible.
         b. Bars, pubs, brewpubs, and breweries that do not provide sit-down meals
            themselves, but can contract with another vendor to do so, can serve dine-in
            meals when operating outdoors provided both businesses follow the dine-in
            restaurant guidance and alcohol is sold only in the same transaction as a
            meal.
         c. Venues that are currently authorized to provide off sale beer, wine, and spirits
            to be consumed off premises and do not offer sit-down, dine-in meals must
            follow the guidance for retail operations and offer curbside sales only.
         d. Concert, performance, or entertainment venues must remain closed until they
            are allowed to resume modified or full operation through a specific reopening
            order or guidance. Establishments that serve full meals must discontinue this
            type of entertainment until these types of activities are allowed to resume
            modified or full operation.

   2 Indoor operations shall be restricted across the state as specified below:

         a  Dine-in restaurants must close indoor seating to customers. During this
            closure all dine-in restaurants may continue to utilize outdoor seating and
            must comply with the guidance for outdoor dining. Restaurants should
            continue to encourage takeout and delivery service whenever possible.
         b Wineries and tasting rooms must close indoor services to customers. During
            this closure all wineries and tasting rooms operating outdoors must comply
            with the guidance for restaurants wineries and bars.
         c. Family entertainment centers and movie theaters must close indoor services
            and attractions to customers.
                1. Family entertainment centers may continue to provide outdoor services
                   and attractions to customers, and must comply with the guidance for
                    movie theaters and family entertainment centers.




                                                                                        EX03-005
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.145 Page 140 of 576




              2. Drive-in movie theaters may continue to operate and should follow
                 additional applicable guidance for drive-in movie theaters.
         d Indoor attractions at zoos and museums must close to visitors.
              1. Zoos and museums may continue to operate outdoor attractions and
                  must follow the guidance for zoos and museums.
         e Cardrooms must close indoor set-Nikes to customers and must follow the
           guidance for cardrooms.

     Order for Closure of Additional Indoor Sectors for Counties on Monitoring List

   3. Counties that currently appear on CDPH's County Monitoring List and have been on
   the list for three consecutive days, and counties that subsequently appear for three
   consecutive days or more while this order remains effective, must close all indoor
   operations of the following types of businesses/events/activities:

          a. Gyms and Fitness Centers
          b. Places of Worship
          c. Protests
          d. Offices for Non-Critical Infrastructure Sectors
          e. Personal Care Services (including nail salons, massage parlors, and tattoo
             parlors)
          f. Hair salons and barbershops
          g. Malls

                                        Terms of Orders

   4. This order shall go into effect immediately.

   5. These closures shall remain in effect until I determine it is appropriate to modify the
   order based on public health conditions.

   6. Outdoor operations may be conducted under a tent, canopy, or other sun shelter but
   only as long as no more than one side is closed, allowing sufficient outdoor air
   movement.

   7. I will continue to monitor the epidemiological data and will modify the sectors that
   may be open both statewide and in counties on the Monitoring List as required by the
   evolving public health conditions. If I determine that it is appropriate to reopen, close, or
   modify the operations of any additional sectors, those sectors will be posted at.
   https://covid19.ca.qov/roadmap-counties/.

   8. My guidance mandating the wearing of face coverings and my guidance prohibiting
   gatherings continue to apply statewide, except as specifically permitted in other orders
   or guidance documents. To prevent further spread of COVID-19 to and within other




                                                                                            EX03-006
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.146 Page 141 of 576




      jurisdictions within the State, Californians should not travel significant distances and
      should stay close to home.

      9. This order is issued pursuant to the authority under EO N-60-20, and Health and
      Safety Code sections 120125, 120130(c), 120135, 120140, 120145, 120150,
      120175,120195 and 131080.




      Sonia Y Angell, MD, MPH
      State Public Health Officer & Director
      California Department of Public Health




                                                                                                 EX03-007
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.147 Page 142 of 576

Blueprint bra Safer Economy - Coronavirus COVI D-19 Response                                                              hups://covid I 9.ca.gov/sater-economy/


         CoLFORNIA
                     C0VID19.CA.GOV                                                                Search this site   Q
         ALL         Your Actions Save Lives
                                                                                                                           Select language v
                                                                                                                                               Menu




                                               Blueprint for a Safer Economy
                                                              Last updated September 1,202031 11:5S AM




                                       California has a blueprint for reducing COVID-19 in the state with revised
                                       criteria for loosening and tightening restrictions on activities.




                                                 Find the status of activities in your
                                                               county

                                                          County                                 Activity

                                               los angeles                           Restaurants(dine-in)




                                                                      GET LATEST STATUS




                                                                         Alameda

                                                                          WIDESPREAD

                                                  Many non-essential indoor business operations are closed
                                                                   Understand the data.

                                                  Counties can restrict further. Check your county website.




                                                Restaurants(dine-in)

                                                Can open outdoors only with modifications

                                                View industry guidance




                                                                            Alpine

                                                                             MINIMAL

                                                        Most indoor business operations are open with

                                                                                                                                        EX03-008
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.148 Page 143 of 576

Blueprint for a Safer Economy - Coronavirus COVI1)-19 Response                                           https://covid19.ca.gov/safer-economy/


                                                       modifications Understand the data

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with Modifications - Max 50% capacity

                                          View indoiry guidance




                                                                  Amador

                                                                    WIDESPREAD

                                            Many non-essential indoor business operations are closed
                                                            =12fstaiglas

                                            Counties can restrict further. Check your count); website.




                                           Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                           View industry guidance




                                                                     Butte

                                                                    WIDESPREAD

                                            Many non-essential indoor business operations are closed
                                                             Understand the data

                                             Counties can restrict further. Check your county website.




                                           Restaurants (dine-in)

                                           Can open outdoors only with modifications

                                           View adagulaanse




                                                                 Calaveras



                                                                                                                      EX03-009
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.149 Page 144 of 576

Blueprint for a Safer Economy - Coronavirus COVID-19 Response                                           hups://covid I 9.ca.gov/safer-economy/




                                                             CI=
                                           Some non-essential indoor business operations are closed
                                                            Understand the data

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with modifications
                                          — Max 25% capacity or 100 people, whichever is fewer

                                          View industry guidance




                                                                   Colusa



                                           Many non-essential indoor business operations are closed
                                                            Understand the clam,

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          View industry guidance




                                                             Contra Costa



                                           Many non-essential indoor business operations are closed
                                                            Understartd.thesiata.

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          View industry guidance




                                                                                                                     EX03-010
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.150 Page 145 of 576

13lueprint for a Safer Economy - Coronavirus COVID-19 Response                                           hups://covid I 9.ea.govisafer-ceonomy/




                                                                 Del Norte


                                                                 FUO
                                                                  tr



                                                 Some indoor business operations are open with
                                                      modifications Understand ttiedaW

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                          Can open indoors with modifications
                                          - Max 50% capacity or 200 people, whichever is fewer

                                           View industnif guidance




                                                                 El Dorado




                                            Some non-essential indoor business operations are closed
                                                             I Inderstaudshe data_

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           - Max 25% capacity or 100 people, whichever is fewer

                                           View industry_guidance




                                                                     Fresno




                                            Many non-essential indoor business operations are closed
                                                             Underslaaclihe_d.ata.

                                             Counties can restrict further. Check your county website.




                                         .Restaurants(dine-in)

                                           Can open outdoors only with modifications
                                                                                                                      EX03-011
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.151 Page 146 of 576


Blueprint for a Safer Economy - Coronavirus COV ID-19 Response                                                  hups://covid19.ca.gov/safer-economy/



                                          liewjathatry_guidance




                                                                       @blw

                                                                 (WIDESPREAD
                                                                           )

                                          , V*
                                            k  iro           -    -   flIn[tlie)[43 o e a iiEMfli.V.S.C ,0..1


                                          I 0111.4
                                              -          Garklit.:41Maggliza gitatS VWgale-

                                          •


                                              Restaurants(dine-in)

                                              Can open outdoors only with modifications

                                              View industry guidance




                                                   • Some indoor business:Operations are open With 7
                                                     •    modifications Understand the data

                                                Counties.can restrict further. Check your ebunty Webtite.




                                              Restaurants (dine-in)

                                              Can open indoors with modifications
                                              — Max 50% capacity or 200 people, whichever is fewer

                                              View industry guidance




                                                                                                                            EX03-012
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.152 Page 147 of 576


Blueprint for a Safer Economy - Coronavirus COVI D- 19 Response                                          https://covid I 9.ca.gov/safer-economy/




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance




                                                                     !nye

                                                                    WIDESPREAD

                                             Many non-essential indoor business operations are closed
                                                              Uadgrztand_the data_

                                             Counties can restrict further. Check your county welmite.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance




                                                                      Kern

                                                                    WIDESPREAD

                                             Many non-essential indoor business operations are closed
                                                              linderstand the data

                                             Counties can restrict further. Check your county website.




                                            Restaurants (dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance




                                                                                                                      EX03-013
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.153 Page 148 of 576

Blueprint for a Safer Economy - Coronavirus COVII)-19 Response                                           lutps://covid19.ea.govisa ler-economy/




                                                                       WIDESPREAD

                                          `• Many Fkiii-iessenti4irtdoXbusineSt'oparatipn.Sibre d(osed
                                                               • iindiaratio'ci the da6::',Se •

                                             Counties can reStrict'further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry ()I lidance




                                                                         Lake


                                                                C1=0
                                            Some non-essential indoor business operations are closed
                                                             Undetatand_the_data.

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           — Max 25% capacity or 100 people, whichever is fewer

                                           View industry guidance




                                                                       Lassen

                                                                   SUBSTANTIAL

                                            Some non-essential indoor business operations are closed
                                                             Under_stand the data.

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           — Max 25% capacity or 100 people, whichever is fewer
                                                                                                                      EX03-014
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.154 Page 149 of 576

Blueprint for a Safer Economy - Coronavirus COV I D- 19 Response                                          https://covid19.ca.gov/safer-eeonomy/


                                            View industry




                                                                Los Angeles



                                             Many non-essential indoor business operations are closed
                                                              Undealand the data

                                              Counties can restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open outdoors only with modifications

                                            View industry guidance




                                                                     Madera



                                             Many non-essential indoor business operations are closed
                                                              Understand the data.

                                              Counties can'restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open outdoors only with modifications

                                            View industry guidance




                                                                     Mann



                                             Many non-essential indoor business operations are closed
                                                              Jilted the data

                                              Counties cap restrict further. Check your county website.




                                            Restaurants(dine-in)

                                                                                                                      EX03-015
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.155 Page 150 of 576

131ucprint for a Safer Economy - Coronavirus COVID-19 Response                                               https://covid19.ca.gov/safer-cconomy/


                                           Can open outdoors only with modifications

                                           Viewindustry guidance




                                                                 Mariposa




                                                 Some indoor business operations are open with
                                                      modifications Underatand the data.

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           - Max 50% capacity or 200 people, whichever is fewer

                                           View industry guidance




                                           Restaurants (dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance




                                       '
                                        : Manyhorn-essential indci,dy                       atrceelosed:V,
                                                -               Understand ttildAlp       '
                                                                                 •., •
                                            cbuhliestcan   restrict further Check your county website.

                                                                                          •
                                                                                                                         EX03-016
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.156 Page 151 of 576

Blueprint for a Safer Economy - Coronavirus COVID-19 Response                                           hups://covid I 9.ea.gov/safer-economy/




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          View industry guidance




                                                                   Modoc

                                                                   MINIMAL

                                                Most indoor business operations are open with
                                                     modifications understand the data.

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with modifications - Max 50% capacity

                                          View industry guidance




                                                                   Mono

                                                                Q7MODERATE4e'
                                                Some indoor business operations are open with
                                                     modifications Understand the date_

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with modifications
                                          - Max 50% capacity or 200 people, whichever is fewer

                                          View industry guidance




                                                                Monterey



                                           Many non-essential indoor business operations are closed
                                                            I lnderstargthe date.

                                                                                                                     EX03-017
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.157 Page 152 of 576

Blueprint for a Safer Economy - Coronavirus COVID-I9 Response                                            hups://covid I 9.ea.govisaler-economy/


                                            Counties esti restrict further. Check yourceoupty Website:




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          View industry guidance




                                                                    Napa


                                                             cc=
                                           Some non-essential indoor business operations are closed
                                                            Understand thejate,

                                            counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with modifications
                                          - Max 25% capacity or 100 people, whichever is fewer           • .6.




                                          View industry guidance




                                                                   Nevada



                                           Sorne non-essential indoor business operations are closed
                                                              undentand the dma.
                                            dounties can restrict further, Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with modifications
                                          - Max 25% capacity or 100 people, whichever is fewer

                                          View IduateLguirlance




                                                                   Orange


                                                                                                                      EX03-018
          Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.158 Page 153 of 576

13Ineprint for a Safer Economy - Coronavi   COVID-19 Response                                             hups://covid I 9.ea.gov/sa ler-economy/



                                                                     WIDESPREAD

                                             Many non-essential indoor business operations are closed
                                                              Understand the data

                                              Counties can restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open outdoors only with modifications

                                            View industry guidance




                                                                     Placer

                                                                     WIDESPREAD
                                                                         .t

                                             Many non-essential indoor business operations are closed
                                                              Understand the dal&

                                              Counties can restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open outdoors only with modifications

                                            yietudjilimi iidance




                                                                     Plumes

                                                              ("MODERATE
                                                                       )

                                                  Some indoor business operations are open with
                                                       modifications I inderstand the data

                                              Counties can restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open indoors with modifications
                                            — Max 50% capacity or 200 people, whichever is fewer

                                            View industry guidance




                                                                                                                       EX03-019
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.159 Page 154 of 576


Blueprint for a Safer Economy - Coronavirus COVID- 19 Response                                            hups://covid I 9.ca.gov/safer-economy/




                                                                 Riverside

                                                                    WIDESPREAD

                                            Many non-essential indoor.business operations are closed
                                                             Understadata.

                                            Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry




                                                              Sacramento



                                            Many non-essential indoor business operations are closed
                                                             Understand th.e_data.

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance




                                                                 San Benito



                                            Many non-essential indoor business operations are closed
                                                             Un•erstand the data,

                                             Counties can restrict further. Check your county website'.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance
                                                                                                                       EX03-020
          Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.160 Page 155 of 576

131tieprint for a Safer Economy - Coronavirus COVID- 19 Response                                              hups://covid19.ea.eovisafcr-economy/




                                                                     WIDESPREAD

                                           :t;ilany'non-essaittialindotTr blisinai:S-05perationa are closed
                                           "


                                              Counties can resAdct furter:Sheck your county website.




                                            Restaurants(dine-in)

                                            Can open outdoors only with modifications

                                            View industry guidance




                                                                   San Diego



                                             Some non-essential indoor business operations are closed
                                                              Understand the data

                                              Counties can restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open indoors with modifications
                                            - Max 25% capacity or 100 people, whichever is fewer

                                            View industry guidance




                                                               San Francisco

                                                                    SUBSTANTIAL

                                             Some non-essential indoor business operations are closed
                                                              thdgrstand_the data.

                                              Counties can restrict further. Check your county website.




                                            Restaurants(dine-in)

                                            Can open indoors with modifications
                                                                                                                          EX03-021
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.161 Page 156 of 576

Blueprint For a Saler Economy - Coronavirus COVI1)-19 Response                                           https://covid19.ca.gov/safer-economy/


                                           — Max 25% capacity or 100 people, whichever is fewer

                                           View industry guidance




                                                              San Joaquin

                                                                    WIDESPREAD

                                            Many non-essential indoor business operations are closed
                                                             Linclerstandlbestata.

                                            Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           Viewindustry guidance




                                                           San Luis Obispo

                                                                    WIDESPREAD

                                            Many non-essential indoor business operations are closed
                                                          , Understand the data.

                                            Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           View industry_guidance




                                                                 San Mateo

                                                                    WIDESPREAD

                                            Many non-essential indoor business operations are closed
                                                             Lindgcslanca

                                             Counties can restrict further. Check your county website.




                                                                                                                      EX03-022
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.162 Page 157 of 576

Blueprint bra Safer Economy - Coronavirus COVID- I 9 Response                                           hups://covid19.ea.govisafer-economy/




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          yielou'oduatry_guidance




                                                            Santa Barbara

                                                                    WIDESPREAD

                                           Many non-essential indoor business operations are closed
                                                            Unaersland the data.

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          View industry guidance




                                                              Santa Clara

                                                                    WIDESPREAD

                                           Many non-essential indoor business operations are closed
                                                            I Inderstand the deist

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          Viatdadstalcy_gttidahre




                                                                                                                    EX03-023
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.163 Page 158 of 576

Blueprint ford Safer Economy - Coronavirus COVII)-19 Response                                                 hups://covid19.ca.gov/safer-economy/




                                                                      WIDESPREAD)

                                            EVA-P44fite         ttill'NODDYle-Niv                 a:Xiiti
                                                               "411.S-irVtitifAttfl
                                                 •
                                                                                     1 paw*:14. i 1a,
                                                                                  id:4
                                                                       '    v       .         .


                                           Restaurants(
                                                      (dine-in)
                                                       dine-in)

                                           Can open outdoors only with modifications

                                           yiewjactuaeLgiiirlance




                                                                      Shasta




                                                     Some indoor business operations are open with
                                                          modifications Understand the dela.

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           - Max 50% capacity or 200 people, whichever is fewer

                                           View industry giiirlance




                                            SoMeffottresSential'indoortlisifieSS,OPeratipris ere closed , "
                                                               Wi
                                                ' .— • yprIFV?nd the(PO,.

                                       '    "6611nRee
                                                 ,    eon restrieflurther.
                                                                     ,     Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           - Max 25% capacity 0( 100 people, whichever is fewer
                                                                                                                          EX03-024
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.164 Page 159 of 576

Blueprint for a Safer Economy - Coronavirus COVID-19 Response                                           hups://covid I 9.ea.govisafer-economy/


                                          View industry guidance




                                                                 Siskiyou

                                                                      diRATt)

                                                Some indoor business operations are open with
                                                     modifications Iluderstaadibe_data.

                                            Counties can restrict further. Check your county website.




                                          Restaurants (cline-in)

                                          Can open indoors with modifications
                                          - Max 50% capacity or 200 people, whichever is fewer

                                          View industry guidance




                                                                   Solano

                                                                   WIDESPREAD

                                           Many non-essential indoor business operations are closed
                                                            Understand the data.

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open outdoors only with modifications

                                          View industry guidance




                                                                 Sonoma

                                                                   WIDESPREAD

                                           Many non-essential indoorIbusiness operations are closed
                                                            Understand the dp.la.

                                            Counties can restrict further. Check your county website.




                                                                                                                     EX03-025
          Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.165 Page 160 of 576

13lueprint for a Safer Economy - Coronavirus COV I 1)- 19 Response                                                                         hups://coyid19.ca.goy/safer-economy/




                                             Restaurants(dine-in)

                                             Can open outdoors only with modifications

                                             View industry guidance

                                                                                                                                       i   I


                                                                       Staruslaus t•- • -
                                                                       .:
                                                                        . ,74`9'
                                                                            ,,, , ..._ • 4•C      te,
                                                                                         12. i•('' 't      ''. l'i
                                                                                                          Y.         s' ffr'
                                                                                                                     '     ''

                                                                'C4)                                                          ,.
                                                    •A 04
                                               Many non-essential indoor business operations are closed
                                                     . I tI. Ofiderstalfielaii,        ";*        N
                                                                                                  A LI
                                                                     •,. .,   P#   t"...Pg' 111  7. 4:-... -.
                                               COUn es can restrict further,Check your county website..
                                                                  ir. ,-,47 ;.-.3.04• ll'fitLil tr•a
                                                      it
                                                      r , et 1' ,t411:11           , fr'' I'r"51 -;: t 11


                                             Restaurants (dine-in)

                                             Can open outdoors only with modifications

                                             View industry guidance




                                                                           Sutter                       ..:Thfirtxt. 4
                                                                                        fl..-74         +—PO              "

                                          4414.•441'                     WIDESPREAD                         +•.;# .            •
                                                                                                                          •        •
                                                                                                      'Pd             s
                                                           r
                                                           •
                                               Many non-essential indoor business operations are closed
                                                                                                        '
                                                   z a.
                                              17 -;.!   •
                                                           ..A?
                                                                   U er-  sa .the       Lige • v.:4
                                                                             ctrkri Eni.:4_4!4
                                              idodlities  can restrict further Check your county webSite.
                                                    W;1"44.11            ;;:pprytt,c,,                                         A
                                          gth Aff    \F
                                                      '        h‘W'                                          :•17



                                             Restaurants (dine-in)

                                             Can open outdoors only with modifications

                                             View industry guidance




                                                                                                                                                       EX03-026
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.166 Page 161 of 576

Blueprint for a Safer Economy - Coronavirus COVII)-19 Response                                           hups://eovid19.ca.govisafer-economy/




                                            Many non-essential indoor business operations are closed -
                                                             Understand the data.

                                            Counties can restrict further. Check your bounty website.




                                           Restaurants(dine-in)

                                           Can open outdoors only with modifications

                                           Miaainduatty_gpidance




                                                                    Trinity



                                                 Some indoor business operations are open with
                                                      modifications Underatafid_tbedza.

                                             Counties can restrict further. Check your county website.




                                           Restaurants(dine-in)

                                           Can open indoors with modifications
                                           - Max 50% capacity or 200 people, whichever is fewer

                                           View industry guidance




                                                                    Tulare

                                                                    WIDESPREAD

                                            Many non-essential indoor business operations are closed
                                                             Understand the data.

                                             Counties can restrict further. Check your county website.




                                           Restaurants (dine-in)

                                           Can open outdoors only with modifications

                                                                                                                     EX03-027
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.167 Page 162 of 576

Blueprint for a Saler Economy - Coronavirus COVI D-19 Response                                                        hups://covid19.ca.govisafer-economy/


                                          View industry guidance




                                                                  Tuolumne




                                                 Some indoor business operations are open with
                                                      modifications Unclergand_the data.

                                            Counties can restrict further. Check your county website.




                                          Restaurants(dine-in)

                                          Can open indoors with modifications
                                          - Max 50% capacity or 200 people, whichever is fewer

                                           View industry guidance




                                           Restaurants (dine-in)

                                           Can open outdoors only with modifications

                                           View industry guidance




                                                                                                                 -:
                                                                                                              m•si
                                                                                                                 t
                                                                                 osberatidnefai'e cli&S   'eX;14'''
                                                                                    i" 4c': c !•••' .-: , _ ' v
                                                                                                  1...;tt:
                                                                       0     .              " 0"'.4 •
                                           —Courities.eabkrieatriCt u'rtheeeheck yourcduntywebsite:




                                                                                                                                  EX03-028
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.168 Page 163 of 576

Blueprint for a Safer Economy - Coronavirus COVI D- 19 Response                                                          hups://covid 9.ca.govisafer-economy/




                                               Restaurants(dine-in)

                                               Can open outdoors only with modifications

                                               View industry guidance




                                                                               Yu ba

                                                                            WIDESPREAD

                                                 Many non-essential indoor business operations are closed
                                                                  Unciefstand the dal

                                                  Counties can restrict further. Check your county website.




                                               Restaurants(dine-in)

                                               Can open outdoors only with modifications

                                               View industry guidance




                                       County risk level                     New cases                Positive tests

                                             WIDESPREAD                     More than 7               More than 8%
                                                                         daily new cases(per 100k)      Positive rests
                                    Many non-essential indoor business
                                          operations are closed




                                        C=11110                                  4- 7
                                                                         daily new cases(per 1D0k)
                                                                                                         5 - 8%
                                                                                                        Positive tests
                                   Some nonessential indoor business
                                         operations are closed




                                              MODERATE                          1 - 3.9                 2 - 4.9%
                                                                         daily new cases(per 1001<)     Positive tests
                                    Some indoor business operations
                                      are open with modifteations




                                       (man)                                Less than 1               Less than 2%
                                                                         daily new cases(per 100k)      Positive tests
                                     Mos; indoor business operations
                                      are open with modifications




                                    earn more about the tiers.
                                                                                                                                     EX03-029
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.169 Page 164 of 576

13lueprint for a Safer Economy - Coronavirus COVID-I9 Response                                                        https://covid19.ca.gov/safer-economy/



                                                Understand your county's status

                                    Every county in California is assigned to a tier based on its rate of new cases
                                    and positivity. At a minimum,counties must remain in a tier for at least 3
                                    weeks before moving forward. Data is reviewed weekly and tiers are updated
                                    on Tuesdays. To move forward, a county must meet the next tier's criteria for
                                    two consecutive weeks. If a county's metrics worsen for two consecutive
                                    weeks, it will be assigned a more restrictive tier. Public health officials are
                                    constantly monitoring data and can step in if necessary.
                                          Statewide Metrics -
                                    .piciespread
                                    .Subdantlurn-n
                                     MOCICIett • 1
                                     marina NeAa19 _
                                              00aftily8tele
                                                 por 1796K  t




                                                                /-


                                                     k     \vt                                           SUBMIT



                                                                •

            Stay home Q&A                                                                                                  COVID-19 hotline

            Blueprint for a Safer                                                                                      -833-422-4255
                               ......Economy
            What's open                                                                                         M-F 8AM-8PM,Sa-Su SAM-5PM

            Industry guidance
                                        Why can some activities and businesses
            Local info and alerts       open while others have to stay closed?



                                        With this blueprint, what businesses are
                            Deaarimer   allowed to open immediately statewide that                                    ;ier to vole
                                        were previously closed?



                                        What happened to the County Monitoring
                                        List?



                                        What happens if my county's case rate and
                                        positivity measures fall into two different
                                        tiers?



                                                                                                                                     EX03-030
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.170 Page 165 of 576




                                 Gnuttuof$an piegn
NICK MACCHIONE,FACHE                 HEALTH AND HUMAN SERVICES AGENCY                     WILMA J. WOOTEN, M.D.
    AGENCY DIRECTOR                                                                         PUBLIC HEALTH OFFICER
                                            PUBLIC HEALTH SERVICES
                                        3851 ROSECRANS STREET, MAIL STOP P-578
                                                SAN DIEGO, CA 92110-3134
                                            (619)531-5800 • FAX (619) 542-4166


                                               *AMENDED*
                              ORDER OF THE HEALTH OFFICER
                              A ND EMERGENCY REGULATIONS

    Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
    Health Officer of the County of San Diego (Health Officer) amends the Health Officer Order
    dated March 12, 2020 as of 12:00 a.m. on Monday March 16, 2020. The Health Officer
    ORDERS AS FOLLOWS:

    Effective 12:00 a.m. on Monday, March 16, 2020, and continuing until 1 1:59 p.m. on March 31,
    2020, the following will be in effect for San Diego County (county):

         1. All public or private "gatherings," as defined in section 20 below, are prohibited. All
            non-essential gatherings of any size are strongly discouraged.

         2. All bars, adult entertainment establishments, and other business establishments that serve
            alcohol and do not serve food, shall close.

         3. All restaurants and other business establishments that serve food shall close all on-site
            dining. All food served shall be by delivery, or through pick-up or drive thru. Social
            distancing shall be required for persons picking up food on premises.

         4. All businesses shall enact social distancing, increased sanitation standards, and shall
            make every effort to use telecommuting for its workforce. All businesses shall suspend
            any policy or procedure requiring doctor verification for sick or other leave approval.

         5. All public or private schools, colleges, and universities shall not hold classes or other
            school activities where students gather on the school campus. Parents of school-aged
            m inor children shall take steps to ensure said children are not participating in activities
            prohibited by the Order and that social distancing requirements are practiced.

         6. A strong recommendation is made that all persons who are 65 years old or older, have a
            chronic underlying condition, or have a compromised immune system self-quarantine
            themselves at home.

                                                                                                EX03-032
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.171 Page 166 of 576



7. "Non-essential personnel," as defined in section 20 below, are prohibited from entry into
   any hospital or long-term care facility. All essential personnel who show any potential
   signs or symptoms of COVID-19 shall be strictly prohibited from entry into hospitals or
   long-term care facilities.

8. Hospitals and healthcare providers shall take measures to preserve resources including
   delaying non-emergent or elective surgeries or procedures where feasible.

9. Hospitals, healthcare providers, and commercial testing laboratories shall report all
   COVID-19 test results to the Public Health Officer immediately after such results are
   received.

1 0. All persons arriving in the county, from locations as found on the Centers for Disease
    Control and Prevention(CDC) Warning Level 3 Travel Advisory shall be subject to 14-
    day home quarantine, self-monitoring. This includes originating or connecting flights
    through these countries and includes South Korea, Japan, Italy, China and Iran, and any
     other country that is subsequently added to that list, which is available at:
   (https://wwwnc.cdc.gov/travel/notices).

1 1.A strong recommendation is made for persons exhibiting symptoms of COVID-19 to
    self-isolate themselves in their place of residence unless seeking medical treatment.

1 2. This Order is issued as a result of the World Health Organization's declaration of a
     worldwide pandemic of COVID-I9 disease, also known as "novel coronavirus," which has
     infected at least 179,165 individuals worldwide in 155 countries and is implicated in over
    7,000 worldwide deaths.

13. This Order is issued based on the increasing transmission of COVID-19 in California and
    the significant risk of widespread introduction and transmission of COVED-19 into the
    county.

14.This Order is issued based on scientific evidence regarding the most effective approaches
   to slow the transmission of communicable diseases generally and COV1D-19 specifically,
   as well as best practices as currently known and available to protect vulnerable members
   of the public from avoidable risk of serious illness or death resulting from exposure to
   COV1D-19. The age, condition, and health of a significant portion of the population of the
   county places it at risk for serious health complications, including death, from COVID-19.
   Although most individuals who contract COVI.D-19 do not become seriously ill, persons
   with mild symptoms and asymptomatic persons with COVID-19 may place other
   vulnerable members of the public—such as older adults, and those with underlying health
   conditions—at significant risk.

15.This Order will reduce the likelihood that many individuals will be exposed to COVID-19,
   and will thereby slow the spread of COV1D-19 in the county. By reducing the spread of

                               Page 2 o15
        ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                        EX03-033
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.172 Page 167 of 576



   COV1D-19, this Order will help preserve critical and limited healthcare capacity in the
   county.

1 6.This Order is issued in accordance with, and incorporates by reference: 1) the Declaration
    of Local Health Emergency issued by the .Health Officer on February 14, 2020; 2) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services
    on February 14, 2020; 3) the action of the County Board of Supervisors to ratify and
    continue both the local health emergency and local emergency on February 19, 2020; 4)
    the Proclamation of a State of Emergency issued by Governor of the State of California on
    March 4, 2020: 5) Executive Order N-25-20 issued by the Governor of the State of
    California on March 12, 2020 which orders that "All residents are to heed any orders and
    guidance of state and local health officials, including but not limited to the imposition of
    social distancing measures, to control COV1D-19; and 6) Proclamation 9984 regarding
    COVID-19 issued by the President of the United States on March 11,2020; and the Health
    Officer Order dated on March 12, 2020.

1 7. This Order is issued to prevent circumstances often present in gatherings that may
    exacerbate the spread of COVID-19, such as: 1) the increased likelihood that gatherings
     will attract people from a broad geographic area; 2) the prolonged time period in which
     large numbers of people are in close proximity; 3) the difficulty in tracing exposure when
     large numbers of people attend a single event; and 4)the inability to ensure that attendees
    follow adequate hygienic practices.

1 8. This Order conies after the release of substantial guidance from the Health Officer, the
     California Department of Public Health, the CDC, and other public health officials
     throughout the United States and around the world. On March 11, 2020, the California
    Department of Public Health recommended the cancellation or postponement of large
     gatherings.

1 9. This Order conies after the CDC issued: "Interim Additional Guidance for Infection
     Prevention and Control for Patients with Suspected or Confirmed COVI.D-19 in Nursing
     Homes."

20. For the purposes of this Order:
       a. "Gathering" is any event or convening that brings together 50 or more people in a
           single room or single space at the same time, such as an auditorium, stadium, arena,
           theater, church, casino, large conference room, meeting hall, cafeteria, or any other
           indoor or outdoor space.
       b. "Long term care facility" is a facility serving adults that require assistance with
           activities of daily living, including a skilled nursing facility, and that is licensed by
           the California Department of Community Care and Licensing, or the California
           Department of Public Health.
       c. "Non-essential personnel" are employees, contractors, or members of the public
           who do not perform treatment, maintenance, support, or administrative tasks
           deemed essential to the healthcare mission of the long-term care facility or hospital.
                                           Page 3 of 5
         ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                            EX03-034
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.173 Page 168 of 576



            Non-essential personnel do not include first responders, nor State, federal, or local
            officials, investigators, or medical personnel carrying out lawful duties. Entry of
            visitors at long-term care facilities are allowed upon the approval of the facility's
            director, or designee, for the purpose of allowing family and friends to visit a
            resident in an end of life situation, or to allow parents or guardians to visit a child
            who is a patient, and where appropriate precautions by the facility that follow
            federal, State, and local public health guidance regarding COVI.D-19 are followed.
         d. "Social Distancing" is maintaining a six-foot separation from all persons except for
            family members.
         e. This Order does not prohibit:
                 i. Operations at airports, public transportation or other spaces where 50 or
                    m ore persons may be in transit but able to practice social distancing. It also
                    does not include essential businesses where many people are present but are
                    able to practice social distancing.
                ii. Emergency shelters, homeless shelters, or other similar essential gatherings
                    that are for the protection of public health and safety and where appropriate
                    precautions are taken that follow federal, State, and local public health
                    guidance regarding COVID-19.
   2I.Gatherings of less than 50 people are strongly encouraged maintain social distancing
      pursuant to Department of Public Health guidelines.

   22.Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
      county shall take necessary measures within the governmental entity's control to ensure
      compliance with this Order and to disseminate this Order to venues or locations within the
      entity's jurisdiction where a large gathering may occur.

   23. Violation of this Order is subject to fine, imprisonment, or both. (California Health and
      Safety Code section 120295.)

   24.To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police
      pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
      section 101029.

   25. This Order shall be reevaluated and extended if appropriate on or before March 31, 2020.

IS SO ORDERED:




Date: March 16, 2020
                                                Wilma J. Wooten, M.D., M.P..-l.
                                                Public Health Officer
                                                County of San Diego

                                   Page 4 of 5
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                         EX03-035
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.174 Page 169 of 576



                               EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego, 1 am authorized to promulgate
regulationS for the protection of life and property pursuant to Government Code Section 8634
and San Diego County Code section 31.103. The following shall be in effect for the duration of
the Amended Health Officer Order issued above which is incorporated in its entirety by
reference:

       The Amended I-Tealth Officer Order shall be promulgated as a regulation for the
       protection of life and property.

Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)


Date: March 16, 2020
                                                 Helen Robbins-Meyer
                                                 Chief Administrative Officer
                                                 Director of Emergency Services
                                                 County of San Diego




                                    Page 5 of 5
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                                         EX03-036
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.175 Page 170 of 576




                                erturrtg of San                    pirgy
NICK MACCHIONE, FACHE               HEALTH AND HUMAN SERVICES AGENCY                     WILMA J. WOOTEN, M.D.
     AGENCY DIRECTOR                                                                       PUBLIC HEALTH OFFICER
                                            PUBLIC HEALTH SERVICES
                                      3851 ROSECRANS STREET, MAIL STOP P.578
                                              SAN DIEGO, CA 92110-3134
                                          (619) 531-5800.FAX (619) 542-4166


                             ORDER OF THE HEALTH OFFICER
                             AND EMERGENCY REGULATIONS
                                (Effective March 29, 2020)

    Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b)the
    Health Officer of the County of San Diego(Health Officer) ORDERS AS FOLLOWS:

    Effective 12:00 a.m. on Sunday, March 29, 2020, and continuing until fiirther notice, the
    following will be in effect for San Diego County (county):

     1. Executive Order N-33-20 issued by the Governor of the State of California ("Executive
        Order")(available at: https://covid I 9.ca.gov/img/Executive-Order-N-33-20.pdf) ordered all
        individuals living in the State of California to stay home or at their place of residence, except
        as needed to maintain continuity of operations of sectors designated in the document
        available at: https://cov id I 9.ca.gov/img/EssentialCriticallnfrastructureWorkers.pdf) as
        updated by the State Public Health Officer. In conformance with, and where not superseded
        by the Executive Order, this Order additionally specifies and orders as follows:
            a. All public or private "gatherings," as defined in section 2 below, are prohibited.
            b. All bars, adult entertainment establishments, and other business establishments that
               serve alcohol and do not serve food shall be and remain closed.
           c. All restaurants and other business establishments that serve food shall close all on-site
               dining. All food served shall be by delivery, or through pick-up or drive thru. Social
               distancing shall be required for persons picking up food on site.
            d. All gyms and fitness centers shall be and remain closed.
           e. All businesses shall enact social distancing, increased sanitation standards, and shall
               make every effort to use telecommuting for its workforce. All businesses shall
               suspend any policy or procedure requiring doctor verification for sick or other leave
               approval.
           f. Government entities shall enforce social distancing requirements at all beaches and
               parks; if a government entity is unable to enforce social distancing at a beach or park,
               it shall be closed to the public.
            g. All public or private schools, colleges, and universities shall not hold classes or other
               school activities where students gather on the school campus. Parents ofschool-aged
               minor children shall take steps to ensure said children are not participating in




                                                                                                  EX03-037
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.176 Page 171 of 576




            activities prohibited by this Order, or the Executive Order, and that social distancing
            requirements are practiced.
        h. Daycare and childcare facilities shall operate under the following conditions: i)
            childcare must be carried out in stable groups of 10 or fewer ("stable" means that the
            same 10 or fewer children are in the same group each day); ii) children shall not
            change from one group to another; iii) if more than one group of children is cared for
            at one facility, each group shall be in a separate room; iv) groups shall not mix with
            each other; and v)childcare providers shall remain solely with one group of children.
        i. A strong recommendation is made that all persons who are 65 years old or older, have
            a chronic underlying condition, or have a compromised immune system self-
            quarantine themselves at home.
        j. "Non-essential personnel," as defined in section 2(c) below, are prohibited from entry
            into any hospital or long-term care facility. All essential personnel who show any
            potential signs or symptoms of COVID-19 shall be strictly prohibited from entry into
            hospitals or long-term care facilities.
         k. Hospitals and healthcare providers shall take measures to preserve and prioritize
            resources including delaying non-emergent or elective surgeries or procedures where
            feasible.
         I. Hospitals, healthcare providers, and commercial testing laboratories shall report all
            COVID-19 test results to the Public Health Officer immediately after such results are
            received.
         m. All persons arriving in the county from international locations identified on the
            Centers for Disease Control and Prevention(CDC)Warning Level 2 or 3 Travel
            Advisory (available at: https://wwwnc.c.dc.gov/travelhiotices) shall be subject to 14-
            day home quarantine, self-monitoring.
         n. A strong recommendation is made for persons exhibiting mild to moderate symptoms
             of COVID-19 to self-isolate themselves in their place of residence unless seeking
             medical treatment. A guide to symptoms is found here:
             ht(ps://www.cdc.gov/coronavirus/20 I 9-ncov/symptoms-test na/sym ptoms.htm I .

  2. For purposes of this Order:
        a. "Gathering" is any event or convening that brings together 10 or more people in a single
           room or single space at the same time, such as an auditorium, stadium, arena, theater,
           church,casino, conference room, meeting hall, cafeteria, or any other indoor or outdoor
           space. A gathering does not include:
                    i. Operations at airports, public transportation or other spaces where 10 or more
                        persons may be in transit but able to practice social distancing.
                   ii. Operations at businesies "inseltided in the disighlted sectors referenced in
                       section 1 above, where many people are present but are able to practice social
                        distancing. Nor does it prohibit said businesses from having 10 or more
                        employees in the same room when able to practice social distancing.
        b. "Long term care facility" is a facility serving adults that require assistance with
            activities of daily living, including a skilled nursing facility, and that is licensed by the
            California Department of Community Care and Licensing, or the California
            Department ofPublic Health.
                                               Page 2 of 5
             ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                                  EX03-038
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.177 Page 172 of 576




          c. "Non-essential personnel" for the purpose of section 10) above, are employees,
             contractors, or members of the public who do not perform treatment, maintenance,
             support, or administrative tasks deemed essential to the healthcare mission of the long-
             term care facility or hospital. Non-essential personnel do not include first responders,
             nor State, federal, or local officials, investigators, or medical personnel carrying out
             lawful duties. Entry of visitors to hospitals and long-term care facilities are allowed
             upon the approval of the facility's director, or designee, for the purpose of allowing
             family and friends to visit a resident such as in an end of life situation, to allow parents
             or guardians to visit a child who is a patient, or any other circumstances deemed
             appropriate by the facility director, or designee, and where appropriate precautions by
             the facility that follow federal, State, and local public health guidance regarding
             COVID-19 are followed.
          d. "Social distancing" is maintaining a six-foot separation from all persons except for
             household members and medical providers with the appropriate personal protection
             equipment.

   3. This Order is issued as a result of the World Health Organization's declaration of a worldwide
      pandemic of COVID-19 disease, also known as "novel coronavirus."

   4. This Order is issued based on scientific evidence regarding the most effective approaches to
      slow the transmission ofcommunicable diseases generally and COVID-19 specifically, as well
      as best practices as currently known and available to protect vulnerable members ofthe public
      from avoidable risk ofserious illness or death resulting from exposure to COVID-19. The age,
      condition, and health of a significant portion of the population of the county places it at risk
      for serious health complications, including death,from COVID-19. Although most individuals
      who contract COVID-19 do not become seriously ill, persons with mild symptoms and
      asymptomatic persons with COVID-19 may place other vulnerable members of the public—
      such as older adults, and those with underlying health conditions—at significant risk.

   5. The actionstequired by this Order are necessary to reduce the number ofindividuals who will
      be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
      reducing the spread of COVID-19,this Order will help preserve critical and limited healthcare
      capacity in the county and will save lives.

   6. This Order is issued in accordance with, and incorporates by reference: a)the Declaration of
      Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
      Proclamation of Local Emergency issued by the County Director of Emergency Services on
      February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
      both the local health emergency and local emergency on February 19, 2020; d) the
      Proclamation of a State of Emergency issued by the Governor of the State of California on
      March 4,2020; e) Executive Order N-25-20 issued by the Governor of the State of California
      on March 12, 2020 which orders that "All residents are to heed any orders and guidance of
      state and local health officials, including but not limited to the imposition of social distancing
      measures, to control COVID-19";0 Proclamation 9984 regarding COVID-19 issued by the

                                      Page 3 of 5
               ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                                 EX03-039
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.178 Page 173 of 576




     President of the United States on March 11,2020; and g)Executive Order N-33-20 issued by
     the Governor of the State of California on March 19,2020.

  7. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
     the spread ofCOVID-19,such as: 1)the increased likelihood that gatherings will attract people
     from a broad geographic area; 2)the prolonged time period in which large numbers of people
     are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
     attend a single event or are at a single location; and 4)the inability to ensure that such persons
     follow adequate hygienic practices.

  8. This Order comes after the release of substantial guidance from the Health Officer, the
     California Department ofPublic Health,the CDC,and other public health officials throughout
     the United States and around the world.

  9. This Order comes after the CDC issued: "Interim Additional Guidance for Infection
     Prevention and Control for Patients with Suspected or Confirmed COVID-19 in Nursing
     Homes."

  10.Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
     county shall take necessary measures within the governmental entity's control to ensure
     compliance with this Order and to disseminate this Order to venues or locations within the
     entity's jurisdiction where gatherings may occur.

  1 1. Violation ofthis Order is subject to fine, imprisonment, or both.(California Health and Safety
      Code section 120295.)

  12.To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
     to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.

  13.Once this Order takes effect it shall supersede the Amended Order of the Health Officer and
     Emergency Regulations dated March 16, 2020 and subsequent addenda.

  IS SO ORDERED:


  Date: March 27, 2020
                                                     [ma J. W oten, M.D., M.P.H.
                                                   Publia-Health-Offieli -
                                                   County of San Diego




                                    Page 4 of5
             ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                                EX03-040
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.179 Page 174 of 576




                                   EMERGENCY REGULATIONS

   As Director ofEmergency Services for the County of San Diego, I am authorized to promulgate
   regulations for the protection of life and property pursuant to Government Code Section 8634
   and San Diego County Code section 31.103. The following shall be in effect for the duration of
   the Health Officer Order issued above which is incorporated in its entirety by reference:

          The Health Officer Order shall be promulgated as a regulation for the protection of life
          and property.

   Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
   fine, imprisonment, or both. (Government Code section 8665.)


   Date: March 27, 2020                                                        4A..)
                                                    Helen Robbins-Meyer
                                                    Chief Administrative Officer
                                                    Director of Emergency Services
                                                    County of San Diego




                                     Page 5 of5
              ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                             EX03-041
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.180 Page 175 of 576




                           anunig of $art T_Illirgo
                               HEALTH AND HUMAN SERVICES AGENCY
                                      PUBLIC HEALTH SERVICES




                       ORDER OF THE HEALTH OFFICER
                        A ND EMERGENCY REGULATIONS
                                (Effective July 21, 2020)


Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:


Effective 12:00 a.m. on Tuesday, July 21, 2020 and continuing until further notice, the following
will be in effect for San Diego County (county):

1. All persons are to remain in their homes or at their place of residence, except for employees
   or customers traveling to and from essential businesses, reopened businesses, or essential
   activities as defined in section 22, below, or to participate in individual or family outdoor
   activity as allowed by this Order.


2. All public or private "gatherings," as defined in section 22 below, are prohibited.


3. All businesses not meeting the definition of essential business or reopened business in section
   22 below are referred to in this Order as "non-essential businesses" and shall be and remain
   closed for the duration of this Order. All essential businesses and reopened businesses must
   comply with the requirements of this Order. Notwithstanding the foregoing, any business may
   remain open if its employees and owners can provide its services from home, including by
   telecommuting, without direct contact with the public.


4. All public, charter and private schools shall not hold classes on the school campus, and shall
   conduct distance learning only as required by COVID-19 an Reopening In-Person Learning
   Framework for K-12 Schools in California, 2020-2021 School Year issued by the California
   Department       of    Health     Services     on     July     17,    2020     availalble   at
    https://www.cdph.ca.gov/ProRrams/CID/DCDC/CDPH%20Document%20Library/COVID-
                                                                                         EX03-042
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.181 Page 176 of 576



   19/Schools%20Reonening%20Recommendationsalf). Colleges and Universities shall not
   hold classes or other school activities where students gather on the school campus, except for
   research-related activities in colleges and universities and where necessary to train students
   who will serve as essential workers.


5. Child daycare and child care providers shall operate in compliance with the measures set forth
   in State COVID-19 Updated Guidance: Child Care Programs and Providers and shall prepare
   and post a Safe Reopening Plan pursuant to section II, below.


6. "Non-essential personnel," as defined in section 22 below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVED-19 positive or
   show any potential signs or symptoms of COVED-19 are strictly prohibited from entiy into
   hospitals or long-term care facilities. Notwithstanding the foregoing, individuals requiring
   medical care for COVED-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVI D-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

7. Hospitals and healthcare providers, including dentists shall:
      a. Take measures to preserve and prioritize resources; and,
      b. May authorize and perform non-emergent or elective surgeries or procedures based on
         their determination of clinical need and supply capacity, and where consistent with
         State guidance.
      c. Nothing in this Order shall prevent physicians and other healthcare providers from
         conducting routine preventive care provided it conforms to any applicable State
          guidance.
       d. Nothing in this Order shall prevent dentists or dental hygienists from conducting routine
          preventive care provided it conforms to any applicable State guidance.


8. Hospitals, healthcare providers, pharmacies and commercial testing laboratories shall report
   all COVID-19 test results to the Public Health Officer immediately after such results are
   received.


9. All persons two years of age or older who are present in the county shall have possession of a
   face covering when they leave their home or place of residence and shall wear the face
   covering as described and required in California Department of Public Health Face Covering
   Guidance        issued       on        June        18,     2020,        (available      at:
                                           Page 2 oil I
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                          EX03-043
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.182 Page 177 of 576



   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Doeument%20Library/COVID-
   19/Guidance-for-Face-Coverings 06-18-2020.pdf).


10. All essential businesses that allow members of the public to enter a facility must prepare and
    post a "Social Distancing and Sanitation Protocol" on the form available at:
    haps://www.sandiegocounty
   .gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid19/SOCIAL DISTANCING
   AND SANITATION PROTOCOL 04022020 V 1.pdf ), or on a form required by another
   governmental entity requiring substantially similar information,for each of their facilities open
   to the public in the county. The Social Distancing and Sanitation Protocol must be posted at
   or near the entrance of the relevant facility, and shall be easily viewable by the public and
   employees. A copy of the Social Distancing and Sanitation Protocol must also be provided to
   each employee performing work at the facility. All essential businesses shall implement the
   Social Distancing and Sanitation Protocol and provide evidence of its implementation to any
   authority enforcing this Order upon demand. The Social Distancing and Sanitation Protocol
   m ust ensure all required measures are implemented and must identify and require measures
   necessary to implement social distancing are implemented at each facility that will ensure
   social distancing and sanitation at that particular facility. If the measures identified and
   implemented are not effective in maintaining proper social distancing and sanitation, the
   business shall promptly modify its Social Distancing and Sanitation Protocols to ensure proper
   social distancing and sanitation. Any business that fails to successfully implement social
   distancing and sanitation may be required to close.

I I. All reopened businesses, with the exception of restaurants, bars, wineries, distilleries and
     breweries which do not limit services to take-out or delivery, must prepare and post a "Safe
     Reopening            Plan"           on             the            form            available
   at:https://www.sandiegocounty.gov/content/dam/sdc/hhsa/progyams/phs/Epidemiology/covid
   19/Community Sector Support/BusinessesandEmployers/SafeReopeningPlanTemplate.pdf
   for each of their facilities in the county. Restaurants bars, wineries, distilleries and breweries
   which do not limit services to take-out or delivery, must prepare and post a "COV1D-19
   Restaurant Operating Protocol" on the form available at
   ht-tps://www.sandiegocounty.gov/content/dam/sdc/dehnhd/food/pdficovid19sdrestaurantoper
   atingprotocol en.pdf for each restaurant in the county. The Safe Reopening Plan or COVID-
   19 Restaurant Operating Protocol must be posted at or near the entrance of the relevant facility,
   and shall be easily viewable by the public and employees. A copy of the Safe Reopening Plan
   or COV1D-19 Restaurant Operating Protocol must also be provided to each employee
   performing work at the facility. All reopened businesses shall implement the Safe Reopening
                                           Page 3 of I I
          ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                            EX03-044
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.183 Page 178 of 576



   Plan or COVID-19 Restaurant Operating Protocol and provide evidence of its implementation
   to any authority enforcing this Order upon demand. The Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol must ensure all required measures are implemented. If the
   measures identified and implemented are not effective in maintaining proper social distancing
   and sanitation, the business shall promptly modify its Safe Reopening Plan or COV1D-19
   Restaurant Operating Protocol to ensure proper social distancing and sanitation. Any business
   that fails to comply with its Safe Reopening Plan or COVID-19 Restaurant Operating Protocol
   shall immediately close.


1 2. When the State of California has issued an industry guidance. or any subsequent amendments
    thereto, with mandatory and/or suggested measures to be implemented by a particular type of
     business or industry, a reopened business must include in its Safe Reopening Plan all of the
   industry guidance mandatory measures, including, but not limited to, all of the requirements
   and guidance set forth in the Statewide Public Health Officer Order, issued by the California
   Department of Health Services on July13, 2020, all portions of which are operative in San
   Diego    County    effective                  immediately,   and    available                    at
   {https://www.edph.ea.gov/Programs/CID/DCDC/CDPH%20Doeument%20Library/COVID-
   I 9/SHO%200rder%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}. The reopened business
   shall include all suggested measures necessary to maintain proper sanitation, employee
   screening, social distancing and facial coverings. Any mandatory measures required by this
   Order must also be included in the Safe Reopening Plan.


1 3. All brewpubs, breweries, bars and pubs shall close unless they comply with section 14c, below,
     in which case they shall comply with all other requirements in this section and section 14
     below. All other restaurants, bars, wineries, distilleries and breweries shall close indoor
    service in conformance with the requirements set forth in the Statewide Public Health Officer
   Order, issued by the California Department of Health Services on July13, 2020, all portions of
   which are operative in San Diego County effective immediately, and available at
   {https://www.cdph.ea.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
   I 9/SHO%200rder%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}. and shall be closed from
   10:00 p.m. until 5:00 a.m. every day. Guests already in the facility at 10:00 p.m. may remain
   in the facility until 11:00 p.m. Only staff needed to close, open or clean shall be in the facility
   between the hours of 11:00 p.m. and 5:00 a.m.


14. All restaurants, bars, wineries and breweries shall also be required to ensure their customers
   comply with all of the following measures and shall immediately close if they are not able to
                                            Page 4 of I I
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                             EX03-045
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.184 Page 179 of 576



do so:
   a. No food or beverages shall be served to or consumed by a customer who is not seated
      at a table designated by the restaurant for dining.
   b. The bar area of a restaurant may be used only for table service of meals.
   c. Alcoholic drinks shall only be served as part of a meal and must be sold and served in
         the same transaction as the meal. All meals shall be served by a food operator permitted
         by the San Diego County Department of Environmental Health. This restriction shall
         not be applicable to outdoor service of wine at a winery or spirits at a distillery.
   d. Customers shall not stand in the restaurant, bar, winery, distillery or brewery except in
         the reception area while waiting for a table or to pick up take-out food. If customers
         cannot be socially distanced in the reception area they shall wait in their cars or outside
         of the restaurant in a line with six feet between each customer.
   e. Discontinue open seating. All members of the party must be present before seating and
         the host must bring the entire party to the table at one time. The customers allowed at a
         table are limited to members of a single household or customers who have asked to be
     seated together at the time a table is requested.
   E Discontinue seating customers and/or groups at bar counters, sushi preparation bars,
     etc. where they cannot maintain at least six feet of distance from employee work
     areas/stations. Install physical barriers or partitions in areas where maintaining a
         physical distance of six feet is difficult.
   g. Customers are not required to wear face coverings while at a table with members of the
         same household. Customers at a table with non-household members are not required
         to wear face coverings when eating and drinking. Customers are required to wear face
         coverings at all other times in conformance with paragraph 9, above.
   h. Tables designated for dining shall be six feet apart, or separated by barriers or partitions
         that extend above the heads of customers while seated. Customer shall not be allowed
         to bring additional chairs to the table that interfere with the six foot separation.
   i. Self-serve food or drink options, such as buffets, salad bars, and drink stations are not
      allowed.
  j. Shared entertainment items such as board games, arcade games and vending machines
         are prohibited and customers shall not have access to game and entertainment areas
         such as pool tables or darts.
   k. Dance floors shall be closed and live performances such as musical or dance acts shall
         be discontinued.
   I. Any customer that refuses to comply with this section shall be subject to enforcement
         per Health and Safety Code section 120295.


                                            Page 5 of I I
          ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                                EX03-046
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.185 Page 180 of 576



15. Places of Worship — Religious services and cultural ceremonial activities (including wedding
   ceremonies but not receptions) may be conducted in conformance with the State Guidance
   pursuant to sections 11 and 12, above. Given the high risk of this activity, vulnerable members
   of the population (over 65 years old, compromised immune system or underlying condition)
   are strongly encouraged to participate through streaming or some other form of remote
   technology. Outdoor services and cultural ceremonial activities may be conducted provided
   all persons practice social distancing as defined in section 22e, below.


16.Each essential business and reopened business shall:
      a. Require all employees/on-site contractors (hereinafter referred to as employees)to have
          possession offace coverings and wear them as described in section 9 above when in the
          business facility; and,
      b. Shall conduct temperature screening of all employees and prohibit entry to the
         workplace of employees with a temperature of 100 degrees or more, employees
          exhibiting COV1D-19 symptoms as described by the Centers for Disease Control and
         Prevention or employees who have recently been exposed to a person who has tested
          positive for COVID-19 (either directly or through a breach of Personal Protective
          Equipment in the case of healthcare workers/first responders).


1 7. Outdoor Recreation
      a. Each public park and recreation area or facility, shall operate in compliance with the
          measures set forth in the State COVID-19 Industry Guidance: Campgrounds, RV Parks
          and Outdoor Recreation. The operator of the park shall prepare a Safe Reopening Plan
          pursuant to section 11, above, indicating how the park or recreation facility will
          implement the required measures. Any park or recreation area/facility at which the
         Protocol requirements cannot be effectively implemented may be required to close.
      b. Outdoor recreation instruction and day camps that comply with the State COVID-19
          Industry Guidance: Day Camps, may be conducted in park and recreation
          areas/facilities.
      c. Swimming pools owned or operated by a Homeowners' Association, Condominium or
          Apartment complex may be open provided the owner or operator completes and posts
          a Safe Reopening Plan that shows conformance with the requirements of this Order and
          with the swimming pool/aquatic venues requirements of the State COVI D-19 Industry
          Guidance on Fitness Facilities.


1 8. All essential businesses and reopened businesses that remain in operation in accordance with
                                            Page 6 of I I
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                         EX03-047
  Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.186 Page 181 of 576



   the Order shall make every effort to use telecommuting for their workforces.


1 9. A strong recommendation is made that all persons who are 65 years old or older, have a chronic
     underlying condition, or have a compromised immune system self-quarantine themselves at
   home or other suitable location.


20. All persons arriving in the county from international locations identified on the Centers for
   Disease Control and Prevention (CDC) Warning Level 2 or 3 Travel Advisory (available at:
    https://wwwnc.cdc.gov/travel/notices) shall be subject to 14-day home or other suitable
   location quarantine and self-monitoring.


21. Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19,shall
    comply with the Order of the Health Officer titled: "Isolation of All Persons with or Likely to
    have COVID-19",or as subsequently amended. Persons who have a close contact with a person
    who either has COVID-19, or is likely to have COVID-19, shall comply with the Order of the
   Health Officer titled: "Quarantine of Persons Exposed to COVID-19," or as subsequently
   amended.                     Both         orders          are          available           at:
   https://www.sandiegocounty.gov/content/sdc/hhsa/programs/phs/community epidemiology/d
   c/2019-nCoV/health-order.html. If a more specific isolation or quarantine order is issued to a
   person, that order shall be followed.


22. For purposes of this Order:
       a. "Essential business" is any business or activity (or a business/activity that
          employs/utilizes workers) designated by the State Public Health Officer as "Essential
          Critical Infrastructure Workers" set forth in: https://covid19.ca.gov/img/Essential
          CriticalInfrastructureWorkers.pdf) as that list may be updated from time-to-time, and
          referenced in Executive Order N-33-20 issued by the Governor of the State of
          California. For the purposes of this Order, the following businesses in the Food and
          Agriculture Sector are considered "groceries" or "other retail that sells food and
          beverages": grocery stores, corner stores and convenience stores, liquor stores that sell
          food, farmer's markets, food banks, farm and produce stands, supermarkets, big box
          stores that sell groceries and essentials, or similar business that sell food so long as the
          store has a current permit related to the sale of food and/or beverages from the San
          Diego County Department of Environmental Health.
       b. "Gathering" is any event or convening that brings together more than one person in a
          single room or single indoor or outdoor space at the same time. A gathering does not
           include:
                                            Page 7 oil I
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                             EX03-048
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.187 Page 182 of 576



              I. A gathering consisting only of members of a single family or household.
              ii. Operations at airports, public transportation or other spaces where persons in
                  transit are able to practice social distancing.
             iii. Operations at essential businesses as defined in section 22a above and
                  reopened businesses as defined in 22f below and where the other
                  requirements set forth in this Order are followed.
   c. "Long term care facility" is a facility serving adults that require assistance with
      activities of daily living, including a skilled nursing facility; and that is licensed by the
      California Department of Community Care and Licensing, or the California Department
      of Public Health.
   d. "Non-essential personnel" are employees, contractors, or members of the public who
      do not perform treatment, maintenance, support; or administrative tasks deemed
      essential to the healthcare mission of the long-term care facility or hospital. Non-
      essential personnel do not include first responders, nor State, federal, or local officials,
      investigators, or medical personnel carrying out lawful duties. Non-essential personnel
      do not include visitors to hospitals and long-term care facilities who are granted entry
      by the facility's director, or designee, because they are family or friends who are visiting
      a resident in an end of life or similar situation, are parents or guardians visiting a child
      who is a patient, or because of any other circumstances deemed appropriate by the
      facility director, or designee, and where appropriate precautions by the facility that
      follow federal, State, and local public health guidance regarding COVID-19 are
      followed.
   e. "Social distancing" is maintaining a six-foot separation from all persons except for
      household members; first responders and medical providers or employees conducting
      temperature screenings.
   f. "Reopened business" is a business that is not an essential business as stated in section
      22a above; and has reopened in conformance with the State of California's Resilience
      Roadmap (available at: https://covid19.ca.goviroadmap-counties/) and the Statewide
      Public Health Officer Order, issued by the California Department of Health Services
      on July13, 2020, all portions of which are operative in San Diego County effective
      immediately;                       and                        available                    at
      {https://www.cdph.ca.gov/Programs/C I D/DCDC/CDP H%20Document%20Librarv/COVID-
      I 9/SHO%200rder%20Dimming%20Entire%20State%207-1 3-2020.pdf}.      A reopened
      business may open when the State has posted the applicable COVID-19 INDUSTRY
      GUIDANCE, the Public 1-lealth Officer has posted an acknowledgement of the
      reopened status on the County of San Diego Coronavirus website and the business has
                                         Page 8 of I I
        ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                           EX03-049
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.188 Page 183 of 576



            complied with the requirements of this Order.


23. Hotels and lodging establishments may be open for all guests, including tourists and leisure
   guests, provided they comply with the State COVID-19 Industry Guidance: Hotels, Lodging
    and Short Term Rentals and complete and post a Safe Reopening Plan pursuant to section 11,
   above.


24.This Order is issued as a result of the World Health Organization's declaration of a worldwide
   pandemic of COVID-19 disease, also known as "novel coronavirus."


25. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmission ofcommunicable diseases generally and COVID-I9 specifically, as well
   as best practices as currently known and available to protect vulnerable members of the public
   from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
   condition, and health of a significant portion of the population of the county places it at risk
   for serious health complications, including death,from COVID-19. Although most individuals
   who contract COVID-19 do not become seriously ill, persons with mild symptoms and
   asymptomatic persons with COVID-19 may place other vulnerable members of the public—
   such as older adults, and those with underlying health conditions—at significant risk.


26.The actions required by this Order are necessary to reduce the number of individuals who will
   be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
   reducing the spread of COVID-19, this Order will help preserve critical and limited healthcare
   capacity in the county and will save lives.


27. This Order is issued in accordance with, and incorporates by reference: a) the Declaration of
    Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services on
    February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
   both the local health emergency and local emergency on February 19, 2020; d) the
   Proclamation of a State of Emergency issued by the Governor of the State of California on
   March 4,2020; e) Executive Order N-25-20 issued by the Governor of the State of California
   on March 12, 2020 which orders that "All residents are to heed any orders and guidance of
   state and local health officials, including but not limited to the imposition of social distancing
   measures, to control COVID-19"; I) Proclamation 9984 regarding COVID-19 issued by the
   President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
   Governor of the State of California on March 19, 2020; h) the "Interim Additional Guidance
                                           Page 9 of I I
             ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                           EX03-050
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.189 Page 184 of 576



   for Infection Prevention and Control for Patients with Suspected or Confirmed COVED-19 in
   Nursing Homes" issued by the CDC; i) COVID-19 guidance issued by the California
   Department of Public Health on including, but not limited to the Face Coverings Guidance
   issued on April 1, 2020; and j) the State of California's "Resilience Roadmap."


28. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVI D-19,such as: 1)the increased likelihood that gatherings will attract people
   from a broad geographic area; 2) the prolonged time period in which large numbers of people
   are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
   attend a single event or are at a single location; and 4)the inability to ensure that such persons
   follow adequate hygienic practices.


29. This Order is issued to provide additional opportunities for recreational activities while also
    requiring additional protections from the spread of COVED-19 to the public who are taking
    advantage of these opportunities for recreational activities. And providing additional
   protections for employees of essential businesses or reopened business and their
   customers/clients by increasing facial covering requirements and health checks and
   temperature screening.

30.This Order is issued to protect the public health as businesses are allowed to reopen by
   requiring businesses to implement procedures necessary to ensure their employees and
   customers comply with social distancing, sanitation and screening practices.


31. This Order comes after the release of substantial guidance from the Health Officer, the
    California Department ofPublic Health, the CDC,and other public health officials throughout
   the United States and around the world.


32. The statement of facts and circumstances set forth as justification for each Guidance issued by
    the California Department of Health Services that is referenced in this Order are hereby
   accepted and incorporated by reference into this Order.


33. Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
   county shall take necessary measures within the governmental entity's control to ensure
   compliance with this Order and to disseminate this Order to venues or locations within the
   entity's jurisdiction where gatherings may occur.

                                           Page 10 of I I
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                                            EX03-051
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.190 Page 185 of 576



34. Violation of this Order is subject to tine, imprisonment, or both.(California Health and Safety
   Code section 120295.)


35. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.


36.Once this Order takes effect it shall supersede the Order of the Health Officer and Emergency
   Regulations dated July 14, 2020.


IT IS SO ORDERED:


Date: July 20 2020
                                                             ooten, M.D., M.P.H..
                                                  Public Health Officer
                                                  County of San Diego



                                EMERGENCY REGULATIONS


As Director of Emergency Services for the County of San Diego, 1 am authorized to promulgate
regulations for the protection of life and property pursuant to Government Code Section 8634 and
San Diego County Code section 31.103. The following shall be in effect for the duration of the
Health Officer Order issued above which is incorporated in its entirety by reference:


       The Health Officer Order shall be promulgated as a regulation for the protection of life and
        property.
Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)




Date: July 20, 2020
                                                  Helen Robbins-Meyer
                                                  Chief Administrative Officer
                                                  Director of Emergency Services
                                                  County of San Diego


                                           Page I I of I I
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                                          EX03-052
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.191 Page 186 of 576
                                                                                                               S
   COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                              (COUNTY OF LOS ANGELS


   ORDER OF THE HEALTH OFFICER                                                                                                        Public Health


                  HEALTH OFFICER ORDER FOR THE CONTROL OF COVID-19
                                    Temporary Prohibition of Group Events and Gatherings
                                            Required Social Distancing Measures
                                               Closure of Certain Businesses
                                             Date Order Issued: March 16, 2020

   Please read this Order carefully. Violation of or failure to comply with this Order is a crime
   punishable by fine, imprisonment, or both.(California Health and Safety Code § 120295;
   Los Angeles County Code § 11.02.080.)

  SUMMARY OF THE ORDER: During a State of Emergency, California law empowers the County
  of Los Angeles Health Officer (Health Officer) to take measures necessary to protect the public
  from the spread of the Novel Coronavirus(COVID-19) within the County of Los Angeles. In
  accordance with the Centers for Disease Control's(CDC) Interim Guidance for Large Events and
   Mass Gatherings(March 15, 2020); the California Department of Public Health's Mass Gathering
  Guidance (March 11, 2020); Governor Newsom's Guidance Regarding Bars and Restaurants
  (March 15, 2020); and Mayor Eric Garcetti's Emergency Public Order — New City Measures to
  Address COVID-19(March 15, 2020), the Health Officer is ordering significant protective measures
  to stem or slow the spread of COVID-19 within the greater Los Angeles community.

   Because of the rapid spread of COVID-19 and the need to protect the most vulnerable members of
   our community, this Order prohibits all indoor public and private gatherings and all outdoor public
   and private events within a confined space, where at least 50 people are expected to be in
   attendance at the same time. This Order applies within the County of Los Angeles Public Health
   J urisdiction, beginning March 16, 2020 and continues through March 31, 2020, subject to the terms
   and conditions more particularly set forth below.

   For all gatherings that are not prohibited, the Health Officer orders the event and gathering holders
   and venues to implement the following infection control precautions:(1) enforce social distancing
   within the confined space by requiring attendees to be separated by six (6) feet;(2) provide access
   to hand washing facilities with soap and water or hand sanifizer that contains at least 60 percent
   alcohol;(3) post a sign in a conspicuous place at the public entry to the venue instructing members
   of the public to not attend if they are experiencing symptoms of respiratory illness, including fever or
   cough; and (4) adhere to communicable disease control recommendations provided by the Los
   Angeles County Department of Public Health.

   Further, this Health Officer Order, in accordance Mayor Eric Garcetti's Emergency Public Order —
   New City Measures to Address COVID-19, requires all permanent food facilities to limit their
   services to only preparing and offering food to customers via delivery service, via pick up for take-
   out dining only, or via drive thru.

   This Order immediately requires closing the following types of businesses:
            (1) Bars and Nightclubs that do not serve food
            (2) Gyms and Fitness Centers.
            (3) Movie Theaters, Live Performance Theaters, Bowling Alleys, and Arcades.

   The County Health Officer will continue to monitor COVID-19 disease spread, State and CDC
   recommendations, and the impact of the required measures, and as needed, may revisit, extend,
   expand, or otherwise modify this Order to protect the public's health.


   HOA.102820213.1
   Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
   and Closure of Certain Businesses
   Page 1 of 5                                                                                                                          3/16/20



                                                                                                                                              EX03-053
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.192 Page 187 of 576
                                                                                                                S
  COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                                   -county or LOS ANGEUS
                                                                                                                                      Public Health
  ORDER OF THE HEALTH OFFICER
  U NDER THE AUTHORITY OF THE CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
  101085, AND 120175, THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

  1    Effective March 16, 2020 and continuing through March 31, 2020, all public and private group
       events and mass gatherings, as defined below, of 50 or more people are prohibited anywhere
       within the Los Angeles County Public Health Jurisdiction.

  2     For public and private events and gatherings attended by between 10-49 members of the public,
        held in a confined or enclosed space, and not prohibited by this Order, the organizer of the event
        and the owner, manager, or operator of the venue holding the event or gathering shall:
           a. Enforce social distancing measures by requiring attendees who remain at the event for
               over 10 minutes to be separated by at least six (6) feet from other attendees during the
               entirety of the event or gathering. Persons who attend the event or gathering as a group,
               e.g., a group of family members or household contacts, may sit or remain together, but
               groups of attendees must be separated by a distance of at least six (6) feet.
            b. Provide access to hand washing facilities with soap and water or with hand sanitizer that
               contains at least 60 percent alcohol.
            c. Post a sign in a conspicuous place at all public entries to the venue that instructs
               members of the public to not attend if they are experiencing symptoms of respiratory
               illness, including fever or cough.
            d Adhere to communicable disease control recommendations provided by the Los Angeles
               County Department of Public Health, including guidance for cleaning and disinfecting the
               site. See guidance posted at www.publichealth.lacountv.qov/media/Coronavirust

  3     Effective immediately, and in accordance with Governor Newsom's Guidance and Mayor
        Garcetti's New City Measures to Address COVID-19, all permanent food facilities, as defined by
        Health and Safety Code § 113849, may only prepare and offer food that is provided to customers
        via delivery service, via pick-up for takeout dining, and via drive-thru. Bars and night clubs that
        offer food to consumers may remain open only for purposes of continuing to prepare and offer
        food to consumers via delivery service, via pick-up, or drive-thru. Permanent food facilities that
        provide and offer food to consumers for pick up must require patrons or groups of patrons who
        are ordering food and beverages to be and remain at least six (6) feet apart from each other
        while inside the facility.

  4     Further, the Health Officer orders the immediate closure of the following types of businesses:
            a. Bars and Nightclubs that do not serve food.
            b. Movie theaters, live performance venues, bowling alleys, and arcades.
            c. Gyms and fitness centers.
            d. Wineries, Breweries, and Tap Rooms that provide tastings.

   5 This Order does not supersede any stricter limitation imposed by a local public entity within the
     Los Angeles County Public Health Jurisdiction.

   REASONS FOR THE ORDER

  6     This Order is based upon scientific evidence and best practices, as currently known and
        available, to protect members of the public from avoidable risk of serious illness and death
        resulting from the spread of COVID-19, as well as to protect the healthcare system from a surge
        of cases into its emergency rooms and hospitals. The Order supports the California Department
        of Public Health and the CDC's efforts to institute necessary social distancing measures to
        reduce community transmission of COVID-19.
   HOA.102820213.1
   Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
   and Closure of Certain Businesses
   Page 2 of 5                                                                                                                           3/16/20



                                                                                                                                                   EX03-054
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.193 Page 188 of 576


  COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                                  Cahill 01 LOS ANODES

  ORDER OF THE HEALTH OFFICER                                                                                                  crk   Public Health



  7    Existing community transmission of COVID-19 in Los Angeles County presents a substantial and
       significant risk of harm to the health of residents. Currently, there is no vaccine available to
       protect against and no specific treatment for COVID-19. As of March 16, 2020, there have been
       at least 94 cases of COVID-19 and 1 death reported in Los Angeles County.

  8 The virus that causes COVID-19 can be spread easily through person-to-person contact. This
   'risk of transmission is increased when people are in close proximity. All group events and
    gatherings pose an increased risk for transmission of COVID-19 and thus, are a substantial risk
    to public health. Circumstances associated with Group Events and Mass Gatherings, smaller
    events and gatherings, and the public's presence in businesses where it is usual for patrons to
    have extended close contact, that are likely to exacerbate the spread of COVID-19 include,
    without limitation: (a) the increased likelihood that these events, gatherings, and businesses will
    attract people from a geographic area with known COVID-19 community transmission,(b) the
    prolonged time period during which large numbers of people are in close proximity,(c) the
    difficulty in tracing and controlling additional exposures when large numbers of people attend a
    single event, and (d) the inability to ensure both that attendees are not infected with COVID-19
    and will follow adequate hygienic and social distancing practices.

  9 In the absence of a specific immunization or treatment for COVID-19, social distancing is the
    only and most readily available tool to prevent this disease. Increasing social distancing and
    limiting gatherings are proven ways to slow transmission of communicable diseases.
    Accordingly, to reduce the community transmission of COVID-19, the Health Officer has ordered
    the temporary prohibition of all Group Events and Mass Gatherings, as defined in Sections 10,
    1 1 and 12, and is also requiring the closure of certain businesses where it is usual practice for
    patrons to remain in close proximity.

   DEFINITIONS

   10 For purposes of this Order, Group Events and Mass Gatherings are any gathering, assembly,
      event, or convening that brings together or is likely to bring together 50 or more persons at the
      same time in an indoor or outdoor confined or enclosed space, for any purpose including a
      business, cultural, religious, athletic, entertainment, social, or other special event. These types of
      Group Events and Mass Gatherings are likely to result in situations where people will be within
      six (6)feet of each other for an extended period of time (greater than 10 minutes).

   1 1 Group Events and Mass Gatherings include, without limitation:(a) any convention, arena, or
       meeting space with fixed seating or other set-up where seating is placed adjacent to each other
       in rows;(b)any space where event attendees stand in close proximity to each other, such as a
       concert or other performance that includes "standing room only" sections;(c) an admission or
       concession line/queue; and (d) a confined or closed outdoor space:(i) that is enclosed by a
       fence, physical barrier, or other structure and (ii) where people are within six (6) feet of one
       another for more than ten (10) minutes. Specific examples include, but are not limited to,
       conventions, conferences, training activities, concerts, and athletic events.

   12 This Order is intended to deter the spread of COVID-19 by preventing people from being in
      unnecessary close contact. Certain activities are essential to the functioning of the County and
      the well-being of our residents and must continue. Accordingly, the requirements in this Order do
      not apply to the following sites or situations where residents must obtain or participate in
      essential governmental, educational, or other essential services(those that meet basic human
      needs):(a) attendance at regular school classes, work, or essential governmental services;
     (b) places where people are in transit or waiting for transit including airports or bus or train
      stations or terminals; (c) grocery stores and retail stores;(d) congregate living situations,
      including dormitories; or (e) hospitals and healthcare facilities.

   HOA.102820213.1
   Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
   and Closure of Certain Businesses
   Page 3 of 5                                                                                                                          3/16/20



                                                                                                                                               EX03-055
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.194 Page 189 of 576


   COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                           c(-COUNTY 0/ LOS MOMS

                                                                                                                                     Public Health
   ORDER OF THE HEALTH OFFICER

        a This Order does not prohibit use of enclosed spaces where 50 or more people may be
          present at different times during the day, as long as 50 or more people are not present in
          the space at the same time.
        b This Order does not apply to specific permanent food facilities:
             i. Cafeterias, commissaries, and retail food facilities located within hospitals, nursing
                homes, governmental buildings that provide essential services to the public, or within
                other licensed health care facilities.
             ii. Grocery stores and pharmacies.
             Hi. Charitable or governmental organization providing meals to the indigent population.
             iv. Concessionaires or food services within any airport within the Los Angeles County Public
                 Health jurisdiction.

   ADDITIONAL TERMS

   13 This Order does not, in any way, restrict: (a) first responder access to the site(s) named in this
      Order during an emergency or (b) local, state or federal officers, investigators, or medical or law
      enforcement personnel from carrying out their lawful duties at the site(s) named in this Order.

   14 The entities subject to this Order that are not required to close may otherwise remain open for
      business and perform essential functions and operations during the duration of this Order.

   15 The County shall promptly provide copies of this Order by:(a) posting it on the Los Angeles
      Department of Public Health's website (www.publichealth.lacounty.qov),(b) posting it at the
      Kenneth Hahn Hall of Administration located at 500 West Temple Street, Los Angeles, CA
      90012,(c) providing it to any member of the public requesting a copy,(d) issuing a press release
      to publicize the Order throughout the county, and (e) by serving via email on large facilities
      known to the County's Health Officer that are likely to be subject to this Order (but service via
      email is not required for compliance).
        a. The owner, manager, or operator of any facility that is likely to be impacted by this Order is
           strongly encouraged to post a copy of this Order onsite and to provide a copy to any
           member of the public requesting a copy.
        b. Because guidance may change, the owner, manager, or operator of any facility that is
           subject to this Order is ordered to consult the Los Angeles County Department of Public
           Health's website (www.publichealth.lacountv.qov) daily to identify any modifications to the
           Order and is required to comply with any updates until the Order is terminated.

   16 If any subsection, sentence, clause, phrase, or word of this Order or any application of it to any
      person, structure, gathering, or circumstance is held to be invalid or unconstitutional by a
      decision of a court of competent jurisdiction, then such decision will not affect the validity of the
      remaining portions or applications of this Order.

   17. This Order is issued in accordance with, and incorporates by reference, the March 4, 2020
       Proclamation of a State of Emergency issued by Governor Gavin Newsom and the
       March 4, 2020 declarations of a local and public health emergency issued by the Los Angeles
       County Board of Supervisors and Los Angeles County Health Officer, respectively, and as they
       may be supplemented.




   HOLU02820213.1
   Health Officer Order for the Control of COVID-19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
   and Closure of Certain Businesses
   Page 4 of 5                                                                                                                          3/16/20



                                                                                                                                              EX03-056
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.195 Page 190 of 576


   COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                         (
                                                                                                                             V cCaviar OF Los ANGius

                                                                                                                                      Public Health
   ORDER OF THE HEALTH OFFICER

   18. To protect the public's health, the Health Officer may take additional action(s) for failure to
       comply with this Order. Violation of this Order is a misdemeanor punishable by imprisonment,
       fine or both under California Health and Section Code Section 120295 et seq. Further, pursuant
       to Sections 26602 and 41601 of the California Government Code and Section 101029 of the
       California Health and Safety Code, the Health Officer requests that the Sheriff and the Chiefs of
       Police in all cities located in the Los Angeles County Public Health Jurisdiction ensure
       compliance with and enforcement of this Order.



   IT IS SO ORDERED:

                                                                          Date:

    M untu Davis, MD, MPH

    Health Officer, County of Los Angeles




   H04.102820213.1
   Health Officer Order for the Control of COVID.19: Temporary Prohibition of Group Events and Gatherings, Required Social Distancing Measures,
   and Closure of Certain Businesses
   Page 5 of 5                                                                                                                           3/16/20



                                                                                                                                              EX03-057
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.196 Page 191 of 576




                                            ERIC GARCETTI
                                                MAYOR



             Public Order Under City of Los Angeles Emergency Authority

                                  Issue Date: March 15, 2020

     Subject:       New City Measures to Address COVID-19

     On March 4, 2020, I declared a local emergency in relation to the arrival of the
     COVID-19 virus in our community, and on March 12, 2020, I ordered a number of
     measures to be taken across the City to protect members of the public and City workers
     from an undue risk of contracting the COVID-19 virus. Our precautions over the past
     weeks and what we do over the next few days and weeks will determine how well.we
     weather this emergency.

     On March 11, 2020, the World Health Organization characterized COVID-19 as a
     pandemic. The Centers for Disease Control and Prevention advises us that COVID-19
     spreads easily from person to person and has issued guidelines recommending that the
     public adopt policies and routines to enable social distancing wherever possible.

      Here in the City of Los Angeles, we must redouble our efforts to maintain hand hygiene,
      respiratory etiquette, and social distancing. It is absolutely critical that we as a City do
      everything we can to slow the pace of community spread and avoid unnecessary strain
      on our medical system. To aid in our efforts, under the emergency authorities vested in
      my office under the laws of the City of Los Angeles, today I am ordering that a series of
      temporary restrictions be placed on certain establishments throughout our City in which
      large numbers of people tend to gather and remain in close proximity. By virtue of
      authority vested in me as Mayor of the City of Los Angeles pursuant to the provisions of
      the Los Angeles Administrative Code, Chapter 3, Section 8.29 to promulgate, issue, and
      enforce rules, regulations, orders, and directives, I hereby declare the following orders
      to be necessary for the protection of life and property and I hereby order, effective at
      1 1:59 p.m. tonight, until March 31, 2020 at 12:00 p.m., that:

      1.     All bars and nightclubs in the City of Los Angeles that do not serve food shall be
      closed to the public.




                                                                                              EX03-058
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.197 Page 192 of 576




      2.     Any bars or nightclubs in the City of Los Angeles that serve food may remain
      open only for purposes of continuing to prepare and offer food to customers via delivery
      service or to be picked up. Dine-in food service is prohibited.

     3.      All restaurants and retail food facilities in the City of Los Angeles shall be
     prohibited from serving food for consumption on premises. Restaurants and retail food
     facilities may continue to operate for purposes of preparing and offering food to
     customers via delivery service, to be picked up or for drive-thru. For those
     establishments offering food pick-up options, proprietors are directed to establish social
     distancing practices for those patrons in the queue for pick-up.

     4.      The following are exempt from this Order:

                A. Cafeterias, commissaries, and restaurants located within hospitals,
                   nursing homes, or similar facilities
                B. Grocery stores
                C. Pharmacies
                D. Food banks
                E. Los Angeles World Airports concessionaires

     5.     Trucks and other vehicles engaged in the delivery of grocery items to grocery
     stores, when such items are to be made available for sale to the public, are hereby
     exempt from having to comply with any City rules and regulations that limit the hours for
     such deliveries, including, without limitation, Los Angeles Municipal Code Section 12.22
     A.23(b)(3) and Los Angeles Municipal Code Section 114.03.

     6.     All movie theaters, live performance venues, bowling alleys and arcades shall be
     closed to the public.

      7.     All gyms and fitness centers shall be closed to the public.

     Any violation of the above prohibitions may be referred to the Office of the City Attorney
     for prosecution under Los Angeles Administrative Code Section 8.77, which provides for
     fines not to exceed $1,000 or imprisonment not to exceed six months. Each individual
     officer should use their discretion in enforcing this order and always keep the intent of
     the order in mind.

     In addition, I hereby issue guidance to the leaders of the City's houses of worship and
     urge them, in the strongest possible terms, to limit gatherings on their premises and to
     explore and implement ways to practice their respective faiths while observing social
     distancing practices.

      Finally, I hereby order that no landlord shall evict a residential tenant in the City of Los
      Angeles during this local emergency period if the tenant is able to show an inability to
      pay rent due to circumstances related to the COVID-19 pandemic. These




                                                                                                EX03-059
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.198 Page 193 of 576




     circumstances include loss of income due to a COVID-19 related workplace closure,
     child care expenditures due to school closures, health care expenses related to being ill
     with COVID-19 or caring for a member of the tenant's household who is ill with
     COVID-19, or reasonable expenditures that stem from government-ordered emergency
     measures. Nothing in this subsection shall be construed to mean that the tenant will not
     still be obligated to pay lawfully charged rent. Tenants will have up to six months
     following the expiration of the local emergency period to repay any back due rent.
     Tenants may use the protections afforded in this subsection as an affirmative defense in
     an unlawful detainer action. This subsection shall remain in effect during the pendency
     of the local emergency period.

      This order may be extended prior to March 31, 2020.




                                                                                          EX03-060
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.199 Page 194 of 576




                         SAFER AT HOME ORDER FOR CONTROL OF COVID-19
                           Temporary Prohibition of Events and Gatherings of 10 Persons or More
                                      Closure of Non-Essential Businesses and Areas
                                           Date Order Issued: March 19, 2020

     Please read this Order carefully. Violation of or failure to comply with this Order is a crime
     punishable by fine, Imprisonment,or both.(California Health and Safety Code § 120295;
     Los Angeles County Code § 11.02.080.)

     SUMMARY OF THE ORDER: This Health Officer Order amends and supplements the Order of the
     County of Los Angeles Health Officer (Health Officer) issued on March 16,2020, to control the
     spread of the Novel Coronavirus (COVID-19) within the County of Los Angeles. The purpose of
     this Order is to further restrict and limit the gathering of persons and require the closure of malls,
     shopping centers, children's playgrounds, and non-essential retail businesses in an effort to stem
     or slow the spread of COVID-19 within the greater Los Angeles community.
     Because of the continued rapid spread of COVID-19 and the need to protect the most vulnerable
     members of our community, this Order prohibits all indoor public and private gatherings and all
     outdoor public and private events within a confined space, where at least 10 people are expected
     to be in attendance at the same time. This Order applies within the County of Los Angeles Public
     Health Jurisdiction, beginning at 11:59 p.m. on March 19, 2020 and continues through April 19,
     2020, subject to the terms and conditions more particularly set forth below.
     For all gatherings that are not prohibited and for all Essential Businesses, the Health Officer orders
     those persons attending an event or gathering and the venues holding the event or gathering
     implement the following infection control precautions:(1) practice social distancing within the
     confined space by requiring attendees to be separated by six (6)feet, to the extent feasible;(2)
     provide access to hand washing facilities with soap and water or hand sanitizer that contains at
     least 60 percent alcohol;(3) post a sign in a conspicuous place at the public entry to the venue
     instructing members of the public to not attend if they are experiencing symptoms of respiratory
     illness, including fever or cough; and (4) adhere.to communicable disease control recommendations
     provided by the Los Angeles County Department of Public Health. As a point of clarity, this Order
     does not prohibit any individual or family from outdoor activities such as hiking, walking, shopping at
     Essential Businesses, including grocery stores and restaurants offering delivery, drive thru or
     carry out service, so long as all persons practice social distancing to the extent practicable.

     Further, this Health Officer Order, requires all indoor malls, shopping centers, playgrounds and non-
     essential businesses to close. This Order applies to all cities in Los Angeles County except the
     cities of Pasadena and Long Beach. This Order does not supersede any stricter limitation imposed
     by a local public entity.

     The County Health Officer will continue to monitor the rate of COVID-19 disease spread, State and
     CDC recommendations, and the impact of the required measures, and as needed, may revisit,
     extend, expand, or otherwise modify this Order to protect the public's health.
     UNDER THE AUTHORITY OF THE CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
     101085, AND 120175,THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

     1. Effective 11:59 p.m. on March 19, 2020 and continuing through April 19, 2020, all public and
        private group events and gatherings, as defined below, of 10 or more people are prohibited
        anywhere within the Los Angeles County Public Health Jurisdiction.



     Safer at Home Order for Control of COVID.19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
     Closure of Non-Essential Businesses and Areas
     Page 1 of 6                                                                                                         3/19/2020

                                                                                                                              EX03-061
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.200 Page 195 of 576
                                                                                                         •
    COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
    ORDER OF THE HEALTH OFFICER                                                                                          c
                                                                                                                         (Pccarlimeliin

    2. For public and private gatherings attended by between 2-9 persons, held in a confined or
       enclosed space, and not prohibited by this Order, the organizer or the owner, manager, or
       operator of the venue holding the gathering shall:
         a. Enforce social distancing measures by requiring attendees who remain at the event or
             gathering for over 5 minutes to be separated by at least six (6)feet from other attendees
             during the entirety of the event or gathering. Persons who attend the event or gathering as
             a group, e.g., a group of family members or household contacts, may sit or remain
             together, but groups of attendees must be separated by a distance of at least six (6)feet.
          b. Provide access to hand washing facilities with soap and water or with hand sanitizer that
             contains at least 60 percent alcohol.
         c. Post a sign in a conspicuous place at all public entries to the venue that instructs
              members of the public to not enter or attend if they are experiencing symptoms of
              respiratory illness, including fever or cough.
          d. Adhere to communicable disease control recommendations provided by the Los Angeles
             County Department of Public Health, including guidance for cleaning and disinfecting the
             site. See guidance posted at www.publichealth.lacountv.00v/media/Coronavirust
    3. The Health Officer orders the immediate closure of the following types of commercial properties
       and businesses:
         a. Non-Essential Retail Businesses.
         b. Indoor Malls and Indoor Shopping Centers, including all stores therein regardless whether
             they are Essential or Non-Essential Retail Businesses. As an exception, Essential
             Businesses that are part of an Indoor Mall or Indoor Shopping Center, that are accessible
             to the public from the exterior of the Indoor Mall or Shopping Center may remain open.
             The interior of the Indoor.Mall or Indoor Shopping Center shall remain closed to the public.
             c. Owners and operators of Outdoor Malls and Shopping Centers shall enforce social
                distancing measures among their visitors as provided in Section 2 a-d.
             d. Indoor or Outdoor Playgrounds for Children, except for those located within childcare
                centers.

     4. This Order does not supersede any stricter limitation imposed by a local public entity within the
        Los Angeles County Public Health Jurisdiction.

     5. This Order shall be exempt,for a 24-hour period following the effective date above, to allow
        employees and business owners to access to their workplaces to gather belongings, so long as
        social distancing requirements are followed. Such workplaces shall remain closed to the public in
        accordance with this Order.
     REASONS FOR THE ORDER

     6. This Order is based upon scientific evidence and best practices, as currently known and
        available, to protect members of the public from avoidable risk of serious illness and death
        resulting from the spread of COVID-19, as well as to protect the healthcare system from a surge
        of cases into its emergency rooms and hospitals. The Order supports the CDC' efforts to
        institute more stringent and necessary social distancing measures to reduce community
        transmission of COVID-19.

     7. Existing community transmission of COVID-19 in Los Angeles County presents a substantial and
        significant risk of harm to the health of residents. Currently, there is no vaccine available to
        protect against and no specific treatment for COVID-19. As of March 19, 2020, there have been
        at least 231 cases of COVID-19 and 2 deaths reported in Los Angeles County. There remains a
     Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
     Closure of Non-Essential Businesses and Areas
     Page 2 of 6                                                                                                             3/19/2020




                                                                                                                                   EX03-062
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.201 Page 196 of 576
                                                                                                         •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
                                                                                                                         Public Health
     ORDER OF THE HEALTH OFFICER

         strong likelihood of a significant and increasing number of suspected cases of community
         transmission.
    8. The virus that causes COVID-19 can be spread easily through person-to-person contact. This
       risk of transmission is increased when people are in close proximity. All gatherings pose an
       increased risk for community transmission of COVID-19 and thus, are a substantial risk to public
       health. As such, places where people gather, such as Indoor and Outdoor Malls, Shopping
       Centers, Children's Playgrounds, and Non-Essential Retail Businesses, provide significant
       opportunities for patrons or groups of patrons to have close contact with each other. Thus, the
       reasons that persons gathering at these locations are likely to exacerbate the spread of COVID-
       19 include, without limitation:(a) that these gatherings and businesses will attract people from
       throughout the county when there is widespread COVID-19 community transmission,(b)the
       prolonged time period during which many people are in close proximity at these locations,(c) the
       difficulty in tracing and controlling additional exposures when large numbers of people visit a
       Mall, Shopping Center, Playground or Non-Essential Retail Business, and (d)the visitor may be
       unknowingly infected with COVID-19 and may not follow adequate hygienic and social distancing
       practices.

    9. In the absence of a specific immunization or treatment for COVID-19, social distancing is the
       only and most readily available tool to prevent this disease. Increasing social distancing and
       limiting events and gatherings slow transmission of communicable diseases. Accordingly, to
       reduce the community transmission of COVID-19, the Health Officer has ordered the temporary
       prohibition of all Events and Gatherings, as defined in Section 10, the closure of Indoor Malls and
       Shopping Centers as defined in Section 11, and is also requiring the closure of certain
       businesses, as described in Section 12.
     DEFINITIONS

     10. For purposes of this Order, Events and Gatherings are any gathering, assembly, event, or
        convening that brings together or is likely to bring together 10 or more persons at the same time
         in an indoor or outdoor confined or enclosed space for greater than 5 minutes, for any purpose
         including a business, cultural, athletic, entertainment, social, or other special event.

      1 1. For purposes of this Order, Indoor Malls and Shopping Centers are defined for as either:

                 A building with seven (7) or more "sales or retail establishments" or

                A series of buildings on a common site, either under common ownership or common control
                or developed together, with seven (7)or more "sales or retail establishments."

      12. Non-Essential Retail Businesses are retail establishments that provide goods or services to the
          public that do not come within the definition of Essential Businesses set forth in Paragraph 13 of
          this Order.

     13. For purposes of this Order, Essential Businesses are defined as the following:

         (a) Grocery stores, certified farmers' markets,farm and produce stands, supermarkets,food
             banks, convenience stores, and other establishments engaged in the retail sale of canned
             food, dry goods,fresh fruit and vegetables, pet supply, water, fresh meats,fish, and poultry,
             and any other household consumer products(such as cleaning or personal care products).
             This includes stores that sell groceries and sell other non-grocery products, and products
             necessary to maintaining the safety, sanitation, and essential operation of residences;

         (b) Food cultivation, including farming, livestock, and fishing;
     Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
     Closure of Non-Essential Businesses and Areas
     Page 3 of 6                                                                                                         3/19/2020




                                                                                                                               EX03-063
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.202 Page 197 of 576



     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
     ORDER OF THE HEALTH OFFICER
                                                                                                                         kirararaim
         (c) Businesses that provide food, shelter, and social'services, and other necessities of life for
             economically disadvantaged or otherwise needy individuals;
         (d) Newspapers, television, radio, magazine, podcast and other media services-

         (e) Gas stations, and auto-supply, auto-repair, car dealerships and related facilities;

        (f) Banks, credit unions, and related financial institutions;
        (g) Hardware stores, nurseries; building supplies;
         (h) Plumbers, electricians, exterminators, custodial/janitorial workers, handyman services,
             funeral home workers and morticians, moving services, HVAC installers, carpenters,
             vegetation services tree maintenance, landscapers, gardeners, property managers, private
             security personnel and other service providers who provide services to maintain the safety,
             sanitation, and essential operation to properties and other Essential Businesses;

        (i) Businesses providing mailing and shipping services, including post office boxes;
        (j) Educational institutions (including public and private K-12 schools, colleges, and universities)
            for purposes of facilitating distance learning or performing essential functions, provided that
            social distancing of 6-feet per person is maintaining to the greatest extent possible;
        (k) Laundromats, dry cleaners, laundry service providers, personal grooming services;

        (I) Restaurants and other food facilities that prepare and serve food, but only for delivery, drive
            thru or carry out;
        (m)Businesses that supply office or computer products needed by people who work from home;
        (n) Businesses that supply other Essential Businesses with the support or supplies necessary to
            operate;
         (o) Businesses that ship, truck, provide logistical support or deliver groceries, food, goods or
             services directly to residences, Essential Businesses, Healthcare Operations, Essential
             Infrastructure;

        (p) Airlines, taxis, and other private transportation providers providing transportation services
            necessary for activities of daily living and other purposes expressly authorized in this Order;

         (q) Businesses that provide parts and service for Essential Infrastructure;

         (r) Home-based care for seniors, adults, disabled persons, or children;

         (s) Residential facilities and shelters for seniors, adults, disabled persons, and children;

         (t) Professional services, such as legal or accounting services, when necessary to assist in
             compliance with legally mandated activities, and the permitting, inspection, construction,
             transfer and recording of ownership, of housing and anything incidental thereto;

         (u) Military/Defense Contractors/FFRDC (Federally Funded Research and Development
             Centers). For purposes of this Order, essential personnel may leave their residence to
             provide any service or perform any work deemed essential for national security including, but
             not limited to defense, intelligence and aerospace development and manufacturing for the
             Department of Defense, the Intelligence Community, and NASA and other federal
             government, and or United States Government departments and agencies. Essential
     Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings ol 10 Persons or More
     Closure of Non-Essential Businesses and Areas
     Page 0 of 6                                                                                                          3/19/2020




                                                                                                                                EX03-064
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.203 Page 198 of 576



     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                    caant

     ORDER OF THE HEALTH OFFICER                                                                                         ct
                                                                                                                          PubliCotHealth

               personnel include prime, sub-primes, and supplier contractor employees, at both the prime
               contract level and any supplier levels at any tier, working on federal United States
               Government contracts such as contracts rated under the Defense Priorities and Allocations
               System (DPAS)and contracts for national intelligence and national security requirements.;

         (v) Childcare facilities providing services that enable employees exempted in this Order to work
             as permitted. To the extent possible, childcare facilities must operate under the following
             mandatory conditions: (1) Childcare must be carried out in stable groups of 12 or fewer
            ("stable' means the same 12 or fewer children are in the same group each day);(2) Children
             shall not change from one group to another;(3) If more than one group of children is cared
             for at once facility, each group shall be in a separate room. Groups shall not mix with each
             other;(4) Childcare providers shall remain solely with one group of children.

        (w)Hotels, motels, shared rental units and similar facilities.
      14. This Order is intended to deter the spread of COVID-19 by preventing people from being in
          unnecessary close contact. Certain activities are essential to the functioning of the County and
          the well-being of our residents and must continue.
      15. The limitations on events and gatherings contained in this Order do not apply to the following
          sites or situations where residents must obtain or participate in governmental or other essential
          services (those that meet basic human needs):(a) attendance at regular school classes, work at
          Essential Businesses, and essential governmental services, such as access to court, social and
          administrative services;(b) places where people are in transit or waiting for transit including
          airports or bus or train stations or terminals;(c) congregate living situations, including
          dormitories; or (d) hospitals and healthcare facilities.
          a. This Order does not prohibit use of enclosed spaces where 10 or more people may be
             present at different times during the day, as long as 10 or more people are not present in
             the space at the same time.
          b. This Order does not apply to the following essential infrastructure or operations:
               i. Healthcare Operations (hospitals, clinics, laboratories, dentists, pharmacies,
               pharmaceutical and biotechnology companies, other licensed healthcare facilities,
               healthcare suppliers, home healthcare service providers, mental health providers, cannabis
               dispensaries with a medicinal cannabis license, medical or scientific research companies,
               or any related and/or ancillary healthcare services, manufacturers, distributors and
               servicers of medical devices, diagnostics, and equipment, veterinary care, and all
                healthcare provided to animals. This exemption shall be broadly construed to avoid any
                impact to the delivery of healthcare, broadly defined. Healthcare Operations does not
                include fitness and exercise gyms and similar exercise or training facilities.
               ii. Essential Infrastructure, including but not limited to, public health, public works
               construction, construction of housing On particular affordable housing or housing for
               individuals experience homelessness), airport operations, port operations, water, sewer,
               gas, electrical, oil refining, road and highways, public transportation, solid waste collection
               and removal, internet and telecommunications systems (including the provision of essential
               global, national, local infrastructure for computing services, business infrastructure,
               communications, and web-based services), and manufacturing and distribution companies
               deemed essential as part of the Essential Infrastructure supply chain, provided that they
               carry out those services or that work in compliance with social distancing requirements, to
               the extent practicable.


     Safer at Home Order lot-Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or more
     Closure of Non-Essential Businesses and Areas
     Page 5 of 6                                                                                                          3/19/2020




                                                                                                                                  EX03-065
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.204 Page 199 of 576
                                                                                                         •
    COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                                      PubCaay
    ORDER OF THE HEALTH OFFICER  •                                                                                       (
                                                                                                                          c
                                                                                                                          - fleasHeallh

     ADDITIONAL TERMS

     16. This Order does not, in any way, restrict:(a)first responder access to the site(s) named in this
         Order during an emergency or (b) local, state or federal officers, investigators, or medical or law
         enforcement personnel from carrying out their lawful duties at the site(s) named in this Order.
     17. The entities subject to this Order that are not required to close may otherwise remain open for
         business and perform essential functions and operations during the duration of this Order.
     18. The County shall promptly provide copies of this Order by:(a) posting it on the Los Angeles
         Department of Public Health's website (www.oublichealth.lacounty.qov) (b) posting it at the
         Kenneth Hahn Hall of Administration located at 500 West Temple Street, Los Angeles, CA
        90012,(c) providing it to any member of the public requesting a copy,(d) issuing a press release
         to publicize the Order throughout the county, and (e) by serving via email on large facilities
         known to the County's Health Officer that are likely to be subject to this Order (but service via
         email is not required for compliance).
         a. The owner, manager, or operator of any facility that is likely to be impacted by this Order is
             strongly encouraged to post a copy of this Order onsite and to provide a copy to any
             member of the public requesting a copy.
         b. Because guidance may change, the owner, manager, or operator of any facility that is
             subject to this Order is ordered to consult the Los Angeles County Department of Public
             Health's website (www.publichealth.lacountv.gov) daily to identify any modifications to the
             Order and is required to comply with any updates until the Order is terminated.
     19. If any subsection, sentence, clause, phrase, or word of this Order or any application of it to any
         person, structure, gathering, or circumstance Is held to be invalid or unconstitutional by a
         decision of a court of competent jurisdiction, then such decision will not affect the validity of the
         remaining portions or applications of this Order.

    20. This Order incorporates by reference, the March 4, 2020 Proclamation of a State of Emergency
        issued by Governor Gavin Newsom and the March 4, 2020 declarations of a local and public
        health emergency issued by the Los Angeles County Board of Supervisors and Los Angeles
        County Health Officer, respectively, and as they may be supplemented.

    21. To protect the public's health, the Health Officer may take additional action(s) for failure to
        comply with this Order. Violation of this Order is a misdemeanor punishable by imprisonment,
       fine or both under California Health and Section Code Section 120295 et seq. Further, pursuant
        to Sections 26602 and 41601 of the California Government Code and Section 101029 of the
        California Health and Safety Code, the Health Officer requests that the Sheriff and the Chiefs of
        Police in all cities located in the Los Angeles County Public Health Jurisdiction ensure
        compliance with and enforcement of this Order.



     IT IS SO ORDE ED:

                                                                           Date:        /160alit /9
                                                                                                  /-- 7
                                                                                                      0,?-10
      Mun       Davis, MD, MPH

      Health Officer, County of Los Angeles


     Safer at Home Order for Control of COV10-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
     Closure of Non-Essential Businesses and Areas
     Page 6 of6                                                                                                               3/19/2020




                                                                                                                                    EX03-066
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.205 Page 200 of 576




                                           ERIC GARCETTI
                                               MAYOR



             Public Order Under City of Los Angeles Emergency Authority

                                Issue Date: March 19, 2020

     Subject:      SAFER AT HOME

      The novel coronavirus pandemic is a global emergency that is unprecedented in
      modern history. Profoundly impacting our daily lives, it has inspired Angelenos to
      respond with courage, compassion, wisdom and resolve to overcome this crisis and
      help each other.

      I n a short period of time and at an unprecedented scale, residents in every community
      have embraced urgent social distancing best practices and aggressive hygienic
      precaution, not just to protect themselves, but to protect others. Angelenos understand
      with exceptional clarity that there is only one way to get through this difficult moment:
      together.

      The City's recent emergency orders — curtailing large public gatherings; temporarily
      closing many government facilities, closing theaters, bars and entertainment venues;
      prohibiting restaurants from serving to dine-in customers while permitting take-out,
      delivery and drive-thru; and a moratorium on evictions of residential and commercial
      tenants — have been followed with a willing and generous spirit.

      While we have previously taken strong action, now the City must adopt additional
      emergency measures to further limit the spread of COVID-19.

      With this virus, we are safer at home.

      Wherever feasible, City residents must isolate themselves in their residences, subject to
      certain exceptions provided below.

      Under the provisions of Section 2310) of the Los Angeles City Charter and Chapter 3,
      Section 8.27 of the Los Angeles Administrative Code, I hereby declare the following




                                                                                             EX03-067
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.206 Page 201 of 576




     orders to be necessary for the protection of life and property in the City of Los Angeles,
     effective on Thursday, March 19, 2020 at 11:59 PM:

     1. • Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
     all persons living within the City of Los Angeles are hereby ordered to remain in their
     homes. Residents of the City of Los Angeles who are experiencing homelessness are
     exempt from this requirement. The City is working, along with partner government
     agencies and non-governmental organizations, to make more emergency shelters
     available for the unhoused residents of our City. City of Los Angeles officials and
     contracted partners responsible for homelessness outreach shall make every
     reasonable effort to persuade such residents to accept, if offered, temporary housing or
     shelter, as the Health Officer of the County of Los Angeles recommends that sheltering
     individuals will assist in reducing the spread of the virus and will protect the individual
     from potential exposure by allowing the individual access to sanitation tools. People at
     high risk of severe illness from COVID-19 and people who are sick are urged to stay in
     their residence to the extent possible except as necessary to seek medical care.

      2.     Subject only to the exceptions outlined in this Paragraph and Paragraph 5 below,
      all businesses within the City of Los Angeles are ordered to cease operations that
      require in-person attendance by workers at a workplace (including, without limitation,
      indoor malls and indoor shopping centers, including all stores except for those stores
      considered essential activities or infrastructure under this Order which are directly
      accessible to the public from the exterior of the mall or shopping center - the interior of
      the indoor mall or indoor shopping center shall remain closed to the public). To the
      extent that business operations may be maintained by telecommuting or other remote
      means, while allowing all individuals to maintain shelter in their residences, this order
      shall not apply to limit such business activities.

      3.    All public and private gatherings of any number of people occurring outside a
      residence are prohibited, except as to those exempted activities described in this
      Paragraph and Paragraph 5. This provision does not apply to gatherings within a single
      household or living unit.

      4.    All travel, including, without limitation, travel on foot, bicycle, scooter, motorcycle,
      automobile, or public transit is prohibited, subject to the exceptions in Paragraph 5.

      5.      Exceptions. People may lawfully leave their residence while this Order is in
      effect only to engage in the following activities:

             (i) First 24 hour allowance. This Order shall not apply, for a 24-hour period
      following the effective date above, to allow employees and business owners to access
      to their workplaces to gather belongings or address other administrative needs, so long
      as social distancing requirements are followed. Such workplaces shall remain closed to
      the public in accordance with this Order.




                                                                                                EX03-068
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.207 Page 202 of 576




             (ii) Essential Activities. To engage in certain essential activities, including,
     without limitation, visiting a health or veterinary care professional, obtaining medical
     supplies or medication, obtaining grocery items (including, without limitation, canned
     food, dry goods, fresh fruits and vegetables, pet supplies, fresh or frozen meats, fish,
     and poultry, any other household consumer products and products necessary to
     maintain the safety and sanitation of residences and other buildings) for their household
     or to deliver to others, or for legally mandated government purposes. In addition, any
     travel related to (a) providing care for minors, the elderly, dependents, persons with
     disabilities, or other vulnerable persons;(b) returning to one's place of residence from
     outside the City; (c) travelling to one's place of residence located outside the City;(d)
     compliance with an order of law enforcement or court shall be exempt from this Order;
     or (e) legally mandated government purposes. Persons engaging in these essential
     activities shall maintain reasonable social distancing practices. This includes
     maintaining a distance of at least six-feet away from others, frequently washing hands
     with soap and water for at least twenty seconds or using hand sanitizer, covering
     coughs or sneezes (into the sleeve or elbow, not hands), regularly cleaning high-touch
     surfaces, and not shaking hands.

            (iii) Outdoor Activities. To engage in outdoor activity and recreation, provided
     that the individuals comply with social distancing requirements, including, without
     limitation, walking, hiking, running, cycling; use of scooters, roller skates, skateboards,
     or other personal mobility devices; or travel in a vehicle with household members to a
     location where it is possible to walk, hike, run or ride a bike, or operate personal mobility
     devices, while maintaining social distancing practices. Indoor and outdoor playgrounds
     for children, except those located within childcare centers, shall be closed for all
     purposes.

           (iv) Work in Support of Essential Activities. To perform work providing essential
      products and services or to otherwise carry out activities specifically permitted in this
      Order.

            (v) To care for or support a friend, family member, or pet in another household.

            (vi) Emergency Personnel. All first responders, gang and crisis intervention
      workers, public health workers, emergency management personnel, emergency
      dispatchers, law enforcement personnel, and related contractors and others working for
      emergency services providers are categorically exempt from this Order.

            (vii) Essential Activities Exempt. Certain business operations and activities are
      exempt from the provisions of this Order, on the grounds that they provide services that
      are recognized to be critical to the health and well-being of the City. These include:
                    (a)    All healthcare operations, including hospitals, clinics, dentists,
      pharmacies, pharmaceutical and biotechnology companies, medical and scientific
      research, laboratories, healthcare suppliers, home healthcare services providers,
      veterinary care providers, mental and behavioral health providers, substance use




                                                                                              EX03-069
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.208 Page 203 of 576




     providers, physical therapists and chiropractors, cannabis dispensaries, or any related
     and/or ancillary healthcare services, manufacturers and suppliers. Healthcare
     operations does not include fitness and exercise gyms and similar facilities.
                    (b)    Grocery stores, water retailers, certified farmers' markets, farm and
     produce stands, supermarkets, convenience stores, warehouse stores, food banks,
     convenience stores, and other establishments engaged in the retail sale of canned food,
     dry goods, fresh fruits and vegetables, pet supply, fresh or frozen meats, fish, and
     poultry, any other household consumer products(such as construction supplies,
     cleaning and personal care products). This includes stores that sell groceries and sell
     other non-grocery products, and products necessary to maintaining the safety,
     sanitation, and essential operation of residences.
                    (c)    Food cultivation, including farming, livestock, and fishing.
                    (d)    Organizations and businesses that provide food, shelter, and social
     services, and other necessities of life for economically disadvantaged or otherwise
     needy individuals (including gang prevention and intervention, domestic violence, and
     homeless services agencies).
                    (e)    Newspapers, television, radio, magazine, podcast and other media
     services.
                    (f)    Gas service stations, auto supply, mobile auto repair operations,
     auto repair shops (including, without limitation, auto repair shops that operate adjacent
     to or otherwise in connection with an used or retail auto dealership), bicycle repair
     shops and related facilities.
                    (g)    Banks, credit unions, financial institutions and insurance
     companies.
                    (h)    Hardware and building supply stores, and nurseries.
                           Plumbers, electricians, exterminators, custodial/janitorial workers,
     handyman services, funeral home workers and morticians, moving services, HVAC
     installers, carpenters, landscapers, gardeners, property managers, private security
     personnel and other service providers who provide services to maintain the safety,
     sanitation, and essential operation to properties and other essential activities discussed
     in this subsection.
                    (1)    Businesses providing mailing and shipping services, including post
     office boxes.
                    (k)    Educational institutions-- including public and private K-12 schools,
     colleges, and universities --for purposes of facilitating distance learning or performing
     essential functions provided that social distancing of six-feet per person is maintained to
     the greatest extent possible.
                           Laundromats, dry cleaners, and laundry service providers.
                   (m) Restaurants and retail food facilities that prepare and offer food to
     customers, but only via delivery service, to be picked up, or drive-thru. For those
     establishments offering food pick-up options, proprietors are directed to establish social
     distancing practices for those patrons in the queue for pick-up. This includes
     maintaining a distance of at least six-feet away from others. Schools and other entities
     that typically provide free food services to students or members of the public may
     continue to do so under this Order on the condition that the food is provided to students




                                                                                            EX03-070
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.209 Page 204 of 576




     or members of the public on a pick-up and carry out basis only. Schools and other
     entities that provide food services under this exemption shall not permit the food to be
     eaten at the site where it is provided, or any other gathering site. Cafeterias,
     commissaries, and restaurants located within hospitals, nursing homes, or similar
     facilities are also exempt from this Order. Social distancing shall be maintained at a
     distance of at least six-feet away from others
                    (n)     Businesses that supply products needed for people to work from
     home.
                     (o)    Businesses that supply other essential businesses with the support,
     services, or supplies necessary to operate, provided that strict social distancing is
     maintained. This section includes, without limitation, utility companies.
                    (p)     Individuals and businesses that ship or deliver groceries, food,
     beverages or goods directly to residences or businesses, including rail and trucking.
                    (q)     Airlines, taxis, ride sharing services, and other private
     transportation services providing transportation services necessary for essential
     activities and other purposes expressly authorized in this Order.
                    (r)     Home-based care for disabled persons, seniors, adults, or children.
                    (s)     Residential facilities and shelters for homeless residents, disabled
     persons, seniors, adults, children and animals.
                    (t)     Professional services, such as legal, payroll or accounting services,
     when necessary to assist in compliance with legally mandated activities.
                    (u)     Childcare facilities providing services that enable employees
     exempted in this Order to work as permitted. To the extent possible, childcare facilities
     must operate under the following mandatory conditions:
                        (1) Childcare must be carried out in stable groups of 12 or fewer
                            (stable" means that the same 12 or fewerchildren are in the same
                            group each day).
                        (2) Children shall not change from one group to another.
                        (3) If more than one group of children is cared for at one facility, each
                            group shall be in a separate room. Groups shall not mix with each
                            other.
                        (4) Childcare providers shall remain solely with one group of children.
                    (v) Hotels, motels, shared rental units and similar facilities.
                    (w) Military/Defense Contractors/FFRDC (Federally Funded Research
             and Development Centers). For purposes of this Order, essential personnel may
              leave their residence to provide any service or perform any work deemed
             essential for national security including, without limitation, defense, intelligence,
             and aerospace development and manufacturing for the Department of Defense,
             the Intelligence Community, and NASA and other federal government, and or
              United States Government departments and agencies. Essential personnel
              include prime, sub-prime, and supplier contractor employees, at both the prime
             contract level and any supplier level at any tier, working on federal United States
              Government contracts, such as contracts for national intelligence and national
             security requirements.




                                                                                              EX03-071
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.210 Page 205 of 576




            (viii) Government Employees. This Order does not apply to employees of
     government agencies working within the course and scope of their public service
     employment. Employees of the City of Los Angeles shall follow any current or future
     directives issued by the Mayor.

           (ix)    Essential Infrastructure. Individuals may leave their residences to provide
     any services or goods or perform any work necessary to to build, operate, maintain or
     manufacture essential infrastructure, including without limitation construction of
     commercial, office and institutional buildings, residential buildings and housing; airport
     operations, food supply, concessions, and construction; port operations and
     construction; water, sewer, gas, electrical, oil extraction and refining; roads and
     highways, public transportation and rail; solid waste collection and removal; flood
     control and watershed protection; internet and telecommunications systems (including
     the provision of essential global, national, and local infrastructure for computing
     services, business infrastructure, communications, and web-based services); and
     manufacturing and distribution companies deemed essential to the supply chains of the
     industries referenced in this Paragraph, provided that they carry out those services and
     that work in compliance with social distancing practices as prescribed by the Centers for
     Disease Control and Prevention and the Los Angeles County Department of Public
     Health, to the extent possible.

     6.     To the extent that this Order is in conflict with earlier Orders, this Order
     shall supersede the others.

      7.     Failure to comply with this Order shall constitute a misdemeanor subject to
      fines and imprisonment. I hereby urge the Los Angeles Police Department and
      the City Attorney to vigorously enforce this Order via Sections 8.77 and 8.78 of the
      Los Angeles Administrative Code.

     8      If any subsection, sentence, clause, phrase, or word of this Order or any
     application of it to any person, structure, or circumstance is held to be invalid or
     unconstitutional by a decision of a court of competent jurisdiction, then such
     decision shall not affect the validity of the remaining portions or applications of this
     Order.

      This order shall be in place until April 19, 2020, and it may be extended prior to that
      time.




                                                                                                EX03-072
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.211 Page 206 of 576

LISTING OF DEPARTMENT OF PUBLIC HEALTH PRESS RELEASES http://publichcalth.lacounty.gov/phcommon/public/mediahnediapubdctail...




                                                                                                                           (COUNTY 011.0S ANGELES

         NEWS RELEASE                                                                                                           Public Health

                                   313 N. Figueroa Street Room 806   Los Angeles,CA 90012   • (213)240-8144 • media@ph.lacounty.gov

                                                       Facebook.com/LAPublicHealth • Twittericom/LARublicHealth



          For Immediate Release:
          July 01, 2020
          Revised Health Officer Order Requires Closure of Indoor On- Site Dining
          and Other Indoor Activities - 35 New Deaths and 2,002 New Cases of
          Confirmed COVID-19 in Los Angeles County

          The Los Angeles County Health Officer Order will be modified today to align with Gov. Gavin Newsom's directives and require the
          closure of:

        • Indoor, in-person dining at restaurants

        • Indoor museums,indoor children's museums, and indoor operations at zoos and aquariums

        • Cardrooms and satellite wagering facilities
          Also, the Health Officer Order requires businesses with three or more known cases of COVID-19 within the workplace over the span of
          14 days, to report the outbreak to the Los Angeles County Department of Public Health (Public Health). Employers who have one
          known case within the workplace must have a protocol that requires that person to self-isolate at home and anyone exposed to self-
          quarantine.

          Bars remain closed and all events and gatherings unless specifically allowed by this Order remain prohibited. Additionally, face
          coverings and gloves must be worn at fitness facilities at all times.

          Los Angeles County continues to see steep increases in community spread of COVID-19. There are 1,889 people currently
          hospitalized, 27% of these people are confirmed cases in the ICU and 18% are confirmed cases on ventilators. This is the largest
          number of people hospitalized since early May.

          There are 2,002 new cases of COVID-19. This is the fourth consecutive day of new cases over 2,000. And today's number is missing lab
          reports from one of the larger labs.

          "We are thinking every day of the many families who have lost loved ones to COVID-19. Our hearts go out to you, and we are so sorry
          for your loss," said Barbara Ferrer, PhD, MPH, MEd, Director of Public Health. 1 know these closures are frustrating and it is
          heartbreaking to think we are losing ground. These immediate actions give us a chance to regain control over the increased spread.
          With steep increases in cases and hospitalizations, it is important to act now to prevent as many future cases, hospitalizations and
           deaths as we can.

          In addition to the 2,002 new cases, Public Health has confirmed 35 new deaths of COVID-19. Twenty-one people who died were over
          the age of 65 years old, six people who died were between the ages of 41 and 65 years old, and four people who died are between
          the ages of 18 and 40 years old. Twenty-nine people had underlying health conditions including 20 people over the age of 65 years
          old, five people between the ages of 41 to 65 years old and four people between the ages of 18 to 40 years old. Two deaths were
          reported by the City of Long Beach and two deaths were reported by the City of Pasadena.

           To date, Public Health has identified 105,507 positive cases of COVID-19 across all areas of LA County, and a total of 3,402 deaths.
           Ninety-three percent of people who died had underlying health conditions. Of those who died, information about race and ethnicity
           is available for 3,158 people (99 percent of the cases reported by Public Health); 43% of deaths occurred among Latino/Latinx
                                                                                                                                         EX03-073
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.212 Page 207 of 576
                                                S                                                     •
LISTING OF DEPARTMENT OF PUBLIC HEALTH PRESS RELEASES lutp://publichealth.lacountygov/phcommon/public/media/mediapubdciail...



          residents, 27% among White residents, 17% among Asian residents, 11% among African American/Black residents, less than 1%
          among Native Hawaiian/Pacific Islander residents and 1% among residents identifying with other races. Upon further investigation, 24
          cases and two deaths reported earlier were not LA County residents. Testing results are available for nearly 1,120,000 individuals, with
          9% of people testing positive.

          Everyone should always wear a face covering securely over your nose and mouth and keep six feet apart from others not in your
          household when out in public. Businesses must continue to follow Public Health directives. Public Health reminds everyone that you
          remain safer at home.

          Earlier this week a Health Officer Order was issued that closes L4 County beaches from July 3 through July 6 at 5:00 am,to prevent
          crowded situations that could result in more spread of COVID-19. All public beaches, piers, public beach parking lots, beach bike
          paths that traverse that sanded portion of the beach, and beach access points will be temporarily closed to the public. The Order also
          prohibits fireworks displays.

          The Reopening Protocols, COVID-19 Surveillance Interactive Dashboard, Roadmap to Recovery, Recovery Dashboard, and additional
          things you can do to protect yourself, your family and your community are on the Public Health website,
          ai w_publichealth larountyaoy.

          Please note: During July 4 through July 5, Public Health will make improvements to the data processing systems which will result in no
          new data being reported on those days. This pause in reporting will not affect the collection of this data or outbreak investigations.

          Please see additional information below:

          Laboratory Confirmed Cases -- 105507 Total Cases*

             • Los Angeles County (excl. LB and Pas) -- 100059

             • Long Beach --4120

             • Pasadena -- 1328

          Deaths 3402

             • Los Angeles County (excl. LB and Pas) 3179

             • Long Beach 132

             • Pasadena 91

          Age Group (Los Angeles County Cases Only-excl LB and Pas)

             • 0 to 17 -- 7303

             • 18 to 40 —41991

             • 41 to 65 --36652

             • over 65 --13560

             • Under Investigation --553

          Gender(Los Angeles County Cases Only-excl LB and Pas)

             • Female 49457

             • Male 50071

             • Other 12

             • Under Investigation 519

          Race/Ethnicity (Los Angeles County Cases Only-excl LB and Pas)
                                                                                                                                     EX03-074
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.213 Page 208 of 576
                                                S
LISTING OF DEPARTMENT OF PUBLIC I lc/Nun I PRESS RELEASES
                                                                                          •
                                                                      http://publichealthlacounty.govipkommon/public/media/mediapubdetail...



           • American Indian/Alaska Native 82

           • Asian 3861

           • Black 2904

           • Hispanic/Latino 30342

           • Native Hawaiian/Pacific Islander 367

           • White 8343

           • Other 17296

           • Under Investigation 36864

         Hospitalization

           • Hospitalized (Ever)8378

         Deaths Race/Ethnicity (Los Angeles County Cases Only-excl LB and Pas)

           • American Indian/Alaska Native 9

           • Asian 523

           • Black 358

           • Hispanic/Latino 1370

           • Native Hawaiian/Pacific Islander 9

           • White 867

           • Other 22

           • Under Investigation 21

         CITY / COMMUNITY (Rate')

           • City of Agoura Hills 61( 292)

           • City of Alhambra 457(527)

           • City of Arcadia 173( 300)

           • City of Artesia 106(631)

           • City of Avalon 6( 155)

           • City of Azusa 461(921)

           • City of Baldwin Park 929(1210)

           • City of Bell 672(1850)

           • City of Bell Gardens 715( 1660)

           • City of Bellflower 881( 1133)

            • City of Beverly Hills 243( 704)


                                                                                                                    EX03-075
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.214 Page 209 of 576

LISTING OF DEPARTMENT OF PUBLIC HEA1:111 PRESS RELEASES   hilp://publichealth.lacounty.gov/phcommon/public/mediattnediapubdetail...



           • City of Bradbury 6( 561)

           • City of Burbank 586( 547)

           • City of Calabasas 130(534)

           • City of Carson 673(717)

           • City of Cerritos 230(459)

           • City of Claremont 108( 296)

           • City of Commerce 203( 1553)

           • City of Compton 1490(1491)

           • City of Covina 440(897)

           • City of Cudahy 463( 1902)

           • City of Culver City 214( 537)

           • City of Diamond Bar 179( 311)

           • City of Downey 1637(1433)

           • City of Duarte 199(904)

           • City of El Monte 1555(1326)

           • City of El Segundo 57( 340)

           • City of Gardena 520(848)

           • City of Glendale 1455( 705)

           • City of Glendora 341(646)

           • City of Hawaiian Gardens 183(1247)

           • City of Hawthorne 743(837)

           • City of Hermosa Beach 77( 391)

           • City of Hidden Hills 4( 212 )

           • City of Huntington Park 1196( 2011)

           • City of Industry 13( 2975)

           • City of Inglewood 1060(933)

           • City of Irwindale 14(960)

           • City of La Canada Ffintridge 79( 382)

           • City of La Habra Heights 15( 275)

           • City of La Mirada 329( 663)



                                                                                                           EX03-076
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.215 Page 210 of 576

LISTING OF DEPARTMENT OF PUBLIC I ILALTI I PRESS RELEASES   httplipublichcalth.lacounty.goviphcommonipublichnedia/mcdiapuhdetail...



           • City of La Puente 458( 1125)

           • City of La Verne 127( 382)

           • City of Lakewood 457( 569)

           • City of Lancaster 1128( 698)

           • City of Lawndale 202(601).

           • City of Lomita 84(405)

           • City of Lynwood* 1347(1870)

           • City of Malibu 52(401)

           • City of Manhattan Beach 137( 381)

           • City of Maywood 629( 2243)

           • City of Monrovia 301( 776)

           • City of Montebello 939(1459)

           • City of Monterey Park 335(538)

           • City of Norwalk 1192( 1108)

           • City of Palmdale 1302(819)

           • City of Palos Verdes Estates 52( 385)

           • City of Paramount 869(1551)

           • City of Pico Rivera 975( 1517)

           • City of Pomona 1548(993)

           • City of Rancho Palos Verdes 140( 328)

           • City of Redondo Beach 217( 316)

           • City of Rolling Hills 2(103)

           • City of Rolling Hills Estates 24( 296)

           • City of Rosemead 262(473)

            • City of San Dimas 155(449)

            • City of San Fernando 303(1231 )

            • City of San Gabriel 245(598)

           • City of San Marino 30( 226)

           • City of Santa Clarita 1207( 548)

            • City of Santa Fe Springs 168(915)



                                                                                                           EX03-077
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.216 Page 211 of 576

LISTING OF DErARTm ENT or runLic          I irAuri I PRESS RELEASES   hrtp://publicheulth.lacountyzordphcommon/public/media/mediapubdetail...



           • City of Santa Monica 414(448)

           • City of Sierra Madre 30( 273)

           • City of Signal Hill 101(856)

           • City of South El Monte 283(1355 )

           • City of South Gate 1756(1789)

           • City of South Pasadena 162(622)

           • City of Temple City 247( 678)

           • City of Torrance 594( 398)

           • City of Vernon 14(6699)

           • City of Walnut 101( 331)

           • City of West Covina 1000(924)

           • City of West Hollywood 271( 733)

           • City of Westlake Village 8(96)

           • City of Whittier 737( 843)

           • Los Angeles 45746( 1131)

           • Los Angeles - Ada is-Normandie 103(1256)

           • Los Angeles - Alsace 151(1213)

           • Los Angeles - Angeles National Forest 2(5000)

           • Los Angeles - Angelino Heights 24(959)

           • Los Angeles - Arleta 498(1449)

           • Los Angeles - Atwater Village 84(573)

           • Los Angeles - Baldwin Hills 281(903)

           • Los Angeles - Bel Air 48(569)

           • Los Angeles - Beverly Crest 56(447)

           • Los Angeles - Bevedywood 60(455)

           • Los Angeles - Boyle Heights* 1768( 2035)

           • Los Angeles - Brentwood 119( 384)

           • Los Angeles - Brookside 1(172)

           • Los Angeles - Cadillac-Corning 49(688)

           • Los Angeles - Canoga Park 814(1247)



                                                                                                                     EX03-078
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.217 Page 212 of 576

LISTING OF DEPARTMENT OF PUBLIC HEALTH PRESS RELEASES       http://publicheahh.lacounty.gov/phcommon/public/mcdia/mcdiapubdotail...



          • Los Angeles - Carthay 128(891)

          • Los Angeles - Central 994( 2549)

          • Los Angeles - Century City 54(422)

          • Los Angeles - Century Palms/Cove 606(1795)

          • Los Angeles - Chatsworth 289( 780)

          • Los Angeles - Cheviot Hills 31( 338)

          • Los Angeles - Chinatown 40(499)

          • Los Angeles - Cloverdale/Cochran 132(907)

          • Los Angeles - Country Club Park 147( 970)

          • Los Angeles - Crenshaw District 126(911)

          • Los Angeles - Crestview 123(1082)

          • Los Angeles - Del Rey 136(454)

          • Los Angeles - Downtown 314( 1142)

          • Los Angeles - Eagle Rock 323(816)

          • Los Angeles - East Hollywood 337(1151)

          • Los Angeles - Echo Park 86(603)

          • Los Angeles - El Sereno 440(1052)

          • Los Angeles - Elysian Park 26( 455)

          • Los Angeles - Elysian Valley 119( 1170)

          • Los Angeles - Encino 216(478)

          • Los Angeles - Exposition 34(1022)

          • Los Angeles - Exposition Park 504( 1122)

          • Los Angeles - Faircrest Heights 10( 278)

          • Los Angeles - Figueroa Park Square 104( 1193)

          • Los Angeles - Florence-Firestone 952(2007)

          • Los Angeles - Glassell Park 306(968)

          • Los Angeles - Gramercy Place 104(966)

          • Los Angeles - Granada Hills 540(928)

          • Los Angeles - Green Meadows 354( 1646)

          • Los Angeles - Hancock Park 130(763)



                                                                                                           EX03-079
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.218 Page 213 of 576

LISTING OF DEPARTMENT OF PUBLIC I mArn I PRESS RELEASES      http://publiohcalthlacuunty.goviphcommonipublic/mediahnediapubdclail...



           • Los Angeles - Harbor City 201(691)

           • Los Angeles - Harbor Gateway 311(713)

           • Los Angeles - Harbor Pines 9( 374)

           • Los Angeles - Harvard Heights 235(1303)

           • Los Angeles - Harvard Park 604(1592)

           • Los Angeles - Highland Park 474(980)

           • Los Angeles - Historic Filipinotown 220(1586)

           • Los Angeles - Hollywood 477(699)

           • Los Angeles - Hollywood Hills 124(421)

           • Los Angeles - Hyde Park 282(988)

           • Los Angeles - Jefferson Park 99( 1226)

           • Los Angeles - Koreatown 500(967)

           • Los Angeles - Lafayette Square 35( 768)

           • Los Angeles - Lake Balboa 352(834 )

           • Los Angeles - Lakeview Terrace 248( 1888)

           • Los Angeles - Leimert Park 111(729)

           • Los Angeles - Lincoln Heights 500(1534)

           • Los Angeles - Little Armenia 256( 3190)

           • Los Angeles - Little Bangladesh 242(854)

           • Los Angeles - Little Tokyo 37(1181)

           • Los Angeles - Longwood 51(1185)

           • Los Angeles - Los Feliz 83(384)

           • Los Angeles - Manchester Square 51(597)

           • Los Angeles - Mandeville Canyon 3(96)

           • Los Angeles - Mar Vista 130( 306)

           • Los Angeles - Marina Peninsula 20( 459)

           • Los Angeles - Melrose 915(1178)

           • Los Angeles - Mid-city 164(1091)

           • Los Angeles - Miracle Mile 69( 384)

           • Los Angeles - Mission Hills 285(1181)



                                                                                                             EX03-080
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.219 Page 214 of 576

LISTING OF DEPARTMENT OF PUBLIC HEALTH PRESS RELEASES   http://publichealth.lacounty.gov/phcommon/publichnediannediapubdetail...



          • Los Angeles - Mt. Washington 189(783)

          • Los Angeles - North Hills 780( 1267)

          • Los Angeles - North Hollywood 1275(842)

          • Los Angeles - Northridge 587(841)

          • Los Angeles - Pacific Palisades 73(343)

          • Los Angeles - Pacoima 1316(1710)

          • Los Angeles - Palisades Highlands 9( 234)

          • Los Angeles - Palms 290(661)

          • Los Angeles - Panorama City 1256(1669)

          • Los Angeles - Park La Brea 39( 287)

          • Los Angeles - Pico-Union 948( 2266)

          • Los Angeles - Playa Del Rey 6(188)

          • Los Angeles - Playa Vista 47(429)

          • Los Angeles - Porter Ranch 146(410)

          • Los Angeles - Rancho Park 28(427)

          • Los Angeles - Regent Square 16(576)

          • Los Angeles - Reseda 969(1265)

          • Los Angeles - Reseda Ranch 40(863)

          • Los Angeles - Reynier Village 22( 520)

          • Los Angeles - San Pedro 1186(1520)

          • Los Angeles - Shadow Hills 20(450)

          • Los Angeles - Sherman Oaks 400( 458)

          • Los Angeles - Silverlake 302( 685)

          • Los Angeles - South Carthay 51(481)

           • Los Angeles - South Park 878( 2313)

           • Los Angeles - St Elmo Village 65(1418)

           • Los Angeles - Studio City 112(499)

           • Los Angeles - Sun Valley 546( 1040)

           • Los Angeles - Sunland 226( 1107)

          • Los Angeles - Sycamore Square 1(155)



                                                                                                        EX03-081
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.220 Page 215 of 576

LISTING OF DEPARTMENT OF PUBLIC HEACItl PRESS RELEASES
                                                                                  •
                                                             http://publichealth.lacounty.gov/phcommon/public/mcdia/mediapubdetail...



           • Los Angeles - Sylmar 1321(1603)

           • Los Angeles - Tarzana 350(1134)

           • Los Angeles - Temple-Beaudry 575(1456)

           • Los Angeles - Thai Town 63(642)

           • Los Angeles - Toluca Lake 34(391)

           • Los Angeles - Toluca Terrace 8( 613)

           • Los Angeles - Toluca Woods 4( 215)

           • Los Angeles - Tujunga 187(672)

           • Los Angeles - University Hills 20( 583)

           • Los Angeles - University Park 362(1318)

           • Los Angeles - Valley Glen 225( 750)

           • Los Angeles - Valley Village 303(1226)

           • Los Angeles - Van Nuys 1230(1320)

           • Los Angeles - Venice 94( 277)

           • Los Angeles - Vermont Knolls 352( 2047)

           • Los Angeles - Vermont Square 164(2142)

           • Los Angeles - Vermont Vista 807( 1959)

           • Los Angeles - Vernon Central 1347( 2590)

           • Los Angeles - Victoria Park 89(1060)

           • Los Angeles - View Heights 14( 379)

           • Los Angeles - Watts 724( 1697)

           • Los Angeles - Wellington Square 49(997 )

           • Los Angeles - West Adams 419( 1516)

           • Los Angeles - West Hills 227(560)

           • Los Angeles - West Los Angeles 200( 531)

           • Los Angeles - West Vernon 981(1829)

           • Los Angeles - Westchester 170( 329)

           • Los Angeles - Westlake 1390(2342)

           • Los Angeles - Westwood 136( 251)

           • Los Angeles - Wholesale District* 1196( 3310)



                                                                                                             EX03-082
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.221 Page 216 of 576
                                       •
LISTING OF DEPARTMENT OF PUBLIC HEALTH PRESS RELEASES         httpfipublichealth.lacounty.goviphcommon/publicimedia/mediapubdelail...



          • Los Angeles - Wilmington 604(1069)

          • Los Angeles - Wilshire Center 477(951 )

          • Los Angeles - Winnetka 496(958)

          • Los Angeles - Woodland Hills 308(453)

          • Unincorporated - Acton 25( 314)

          • Unincorporated - Agua Dulce 13( 313)

          • Unincorporated - Altadena 240(550)

          • Unincorporated - Anaverde 4( 265)

          • Unincorporated - Angeles National Forest 2(161)

          • Unincorporated - Arcadia 24( 301)

          • Unincorporated - Athens-Westmont 512(1206)

          • Unincorporated - Athens Village 72(1470)

          • Unincorporated - Avocado Heights 77(1137)

          • Unincorporated - Azusa 154(967)

          • Unincorporated - Bassett 245( 1654)

          • Unincorporated - Bouquet Canyon 1(93)

          • Unincorporated - Bradbury 3( 2778)

          • Unincorporated - Canyon Country 47(608)

          • Unincorporated - Castaie 1791(6587)

          • Unincorporated - Cerritos 0(0)

          • Unincorporated - Charter Oak 0(0)

          • Unincorporated - Claremont 0(0)

          • Unincorporated - Covina 135(803)

          • Unincorporated - Covina (Charter Oak)97( 738)

          • Unincorporated - Del Aire 29(660)

          • Unincorporated - Del Rey 1( 314)

          • Unincorporated - Del Sur 3(124)

          • Unincorporated - Desert View Highlands 8( 321)

          • Unincorporated - Duarte 37(836)

          • Unincorporated - East Covina 0(0)



                                                                                                             EX03-083
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.222 Page 217 of 576

LISTING 01 DEPARTMENT OF PUBLIC I tEALTI I PRESS RELEASES lutp://publichcalth.lucounty.gov/phcommon/publichnediahnediapubdetail...



            • Unincorporated - East La Mirada 35(661)

             • Unincorporated - East Lancaster 0(0)

             • Unincorporated - East Los Angeles 2542(2029)

             • Unincorporated - East Pasadena 5(78)

             • Unincorporated - East Rancho Dominguez 195(1274)

             • Unincorporated - East Whittier 33( 622)

             • Unincorporated - El Camino Village 74( 842)

             • Unincorporated - El Monte 1(690)

             • Unincorporated - Elizabeth Lake 4( 241)

             • Unincorporated - Florence-Firestone 1394( 2154)

             • Unincorporated - Franklin Canyon 0(0)

             • Unincorporated - Glendora 3( 455)

             • Unincorporated - Hacienda Heights 363(649)

             • Unincorporated - Harbor Gateway 0(0)

             • Unincorporated - Hawthorne 14(557)

             • Unincorporated - Hi Vista 1(91)

             • Unincorporated - Kagel/Lopez Canyons 9(637)

             • Unincorporated - La Crescenta-Montrose 57( 288)

             • Unincorporated - La Habra Heights 0(0)

             • Unincorporated - La Rambla 61(2940)

             • Unincorporated - La Verne 7( 343)

             • Unincorporated - Ladera Heights 32(453)

             • Unincorporated - Lake Hughes 1(150)

             • Unincorporated - Lake Los Angeles 60(462)

             • Unincorporated - Lake Manor 5( 304)

             • Unincorporated - Lakewood 0(0)

             • Unincorporated - Lennox 218(967)

             • Unincorporated - Leona Valley 10(571)

             • Unincorporated - Littlerock 24(597)

             • Unincorporated - Littlerock/Juniper Hills 2(154)



                                                                                                            EX03-084
       Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.223 Page 218 of 576

LISTING OF DEPARTMENT    or Puimic HEALTH PRESS RELEASES           http://publichealth.lacounty.gov/phcommon/public/mediatmediapubdetail...



          • Unincorporated - Littlerock/Pearblossom 35(981)

          • Unincorporated - Llano 1(114)

          • Unincorporated - Marina del Rey 20( 213)

          • Unincorporated - Miracle Mile 0(0)

          • Unincorporated - Monrovia 37( 953)

          • Unincorporated - Newhall 3(1364)

          • Unincorporated - North Lancaster 7( 584)

          • Unincorporated - North Whittier 54( 646)

          • Unincorporated - Northeast San Gabriel 102(424)

          • Unincorporated - Palmdale 6(713)

          • Unincorporated - Palos Verdes Peninsula 0(0)

          • Unincorporated - Pearblossom/Llano 9(460)

          • Unincorporated - Pellissier Village 5(808)

          • Unincorporated - Placenta Canyon 0(0)

          • Unincorporated - Pomona 7( 361)

          • Unincorporated - Quartz Hill 62(480)

          • Unincorporated - Rancho Dominguez 30(1127)

          • Unincorporated - Roosevelt 3( 322)

          • Unincorporated - Rosewood 9(700)

          • Unincorporated - Rosewood/East Gardena 5(419)

          • Unincorporated - Rosewood/West Rancho Dominguez 39( 1160)

          • Unincorporated - Rowland Heights 273( 535)

          • Unincorporated - San Clemente Island 0(0)

          • Unincorporated - San Francisquito Canyon/Bouquet Canyon 0(0)

          • Unincorporated - San lose Hills 206( 1019)

          • Unincorporated - San Pasqua!4(197)

          • Unincorporated - Sand Canyon 0(0)

          • Unincorporated - Santa Catalina Island 3( 1124 )

          • Unincorporated - Santa Monica Mountains 49( 263)

          • Unincorporated - Saugus 6(3871)



                                                                                                                  EX03-085
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.224 Page 219 of 576


LISTING OF DEPARTMENT OF PUBLIC I I        LAun I PRESS RELEASES          http://publichealth.lacounty.goviphoommonipublichnedia/mediapubdetail...



           • Unincorporated - Saugus/Canyon Country 0(0)

           • Unincorporated - South Antelope Valley 1( 220)

           • Unincorporated - South El Monte 18(1003)

           • Unincorporated - South San Gabriel 87(983)

           • Unincorpoeated.- SoutOWhittier 498(841)

           • Unincorporated - Southeast Antelope Valley 7(896)

           • Unincorporated - Stevenson Ranch 66( 315)

           • Unincorporated - Sun Village 53(878)

           • Unincorporated - Sunrise Village 16(1235)

           • Unincorporated - Twin Lakes/Oat Mountain 8(483)

           • Unincorporated - Val Verde 29(876)

           • Unincorporated - Valencia 13(423)

           • Unincorporated - Valinda 250( 1070)

           • Unincorporated - View Park/Windsor Hills 66(567)

           • Unincorporated - Walnut Park 288(1784)

           • Unincorporated - West Antelope Valley 3( 199)

           • Unincorporated - West Carson 168( 761)

           • Unincorporated - West Chatsworth 0(0)

           • Unincorporated - West LA 25( 2626)

           • Unincorporated - West Puente Valley 133( 1352)

           • Unincorporated - West Rancho Dominguez 12(883)

           • Unincorporated - West Whittier/Los Nietos 366(1359)

           • Unincorporated - Westfield/Academy Hills 2(154)

           • Unincorporated - Westhills 3( 358)

           • Unincorporated - White Fence Farms 20( 543)

           • Unincorporated - Whittier 22(581)

           • Unincorporated - Whittier Narrows 0(0)

           • Unincorporated - Willowbrook 585( 1676)

            • Unincorporated - Wiseburn 43( 713)

           • - Under Investigation 2524

         These numbers are subject to change based on further investigation. Twenty-four cases and two death previously reported were not

                                                                                                                              EX03-086
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.225 Page 220 of 576

LISTING OF DEPARTMENT OF PUBLIC HEALTH PRESS RELEASES http://publichealth.lacounly.goviphcommon/public/media/mediapubdetail...



          in Public Health's jurisdiction. Means that case numbers include cases associated with correctional facility outbreaks located in the
          city/community. "Rate is crude and is per 100,000. This represents the number of cases per 100,000 people and allows for the
          proportional comparison of cities of different sizes.

          Always check with trusted sources for the latest accurate information about novel coronavirus:

            • Los Angeles County Department of Public Health htto://publichealth.lacountmov/media/Coronavirug

             • California Department of Public Health bttpsWwww cdph.ca.gov/Programs/CID/bCDC/Paggs/Immunization/ncov2019.aso

             • Centers for Disease Control and Prevention (CDC)1211p51/www rdr goy/coronavirus/2019- ncovrinclpfltd Spanish
               httos://notsdLgov/coronavirus/2014-nrov/index-sp.html

             • World Health Organization https: www who.int/health-topics/coronavirus

             • LA County residents can also call 2-1-1

          The Department of Public Health is committed to promoting health equity and ensuring optimal health and well-being for all 10
          million residents of Los Angeles County. Through a variety of programs, community partnerships and services, Public Health oversees
          environmental health, disease control, and community and family health. Nationally accredited by the Public Health Accreditation
          Board, the Los Angeles County Department of Public Health comprises nearly 4,500 employees and has an annual budget of $1.2
          billion. To learn more about Los Angeles County Public Health, please visit www publichealth Jacounty gay, and follow LA County
          Public Health on social media at twitter com/lacountmoy, and follow LA County Public Health on social media at
          twittercom/lapublichealth, facebook.com/lapubrichealth Sgwis/jap_u_s_henh
                                                                   ir                   bli   I and youtube comaapublichealth.




                                                                          44444




                                                                                                                                     EX03-087
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.226 Page 221 of 576




     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                      Cann Of LOS ANCan

     ORDER OF THE HEALTH OFFICER                                                                      ck    Public Health

                      REOPENING SAFER AT WORK AND IN THE COMMUNITY
                                 FOR CONTROL OF COVID-19
                          MOVING THE COUNTY OF LOS ANGELES INTO
                             STAGE 3 OF CALIFORNIA'S PANDEMIC
                                    RESILIENCE ROADMAP
                              Revised Order Issued: August 12, 2020

     Recent Update
     8/12/20—Updated to do the following:
        • Clarify when elementary schools may seek a waiver to conduct in-person instruction in
            elementary schools for grades TK-6.
        • Update operations for childcare facilities to specify childcare must be carried out in stable
            groups of 12 or fewer children in the same group each day, instead of 10.
        • Align with new guidance for Institutes of Higher Education.
        • Updated revision dates on last page,'Appendices at a Glance."

                     Please read this Order carefully. Violation of or failure to comply
                   with this Order is a crime punishable by fine, imprisonment, or both.
           (California Health and Safety Code §120295; Los Angeles County Code § 11.02.080.)
        SUMMARY OF THE ORDER: This Revised County of Los Angeles Health Officer Order
        (Order) supersedes all prior Safer At Home orders (Prior Orders) issued by the County of
         Los Angeles Health Officer (Health Officer). This Order is issued to comply with State
         Executive Orders N-33-20 and N-60-20 issued by Governor Gavin Newsom, and the
         accompanying orders of the State Public Health Officer issued on March 19, May 7, July
         13, and July 17, 2020.
         This Order's intent is to continue to ensure that County residents remain in their residences
         as much as practicable, to limit close contact with others outside their household in both
         indoor and outdoor spaces. All persons who can telework or work from home should
         continue to do so as much as possible during this pandemic. Further, gatherings of people
         who are not part of a single household or living unit are prohibited within the County of Los
         Angeles Public Health Jurisdiction, except for the limited purposes expressly permitted by
         this Order. This Order allows persons to engage in all permitted activities, as defined by the
         Order, but requires that persons practice Social (Physical) Distancing, at all times while out
         in public and wear a cloth face covering over both the nose and mouth when in or likely to
         be in contact with others, to lower the risks of person-to-person contact for themselves and
         others.

         This Order is issued to align the County of Los Angeles (County) with State Executive
         Orders and State Health Officer Orders. This Order will be revised in the future to reflect
         the State Executive Orders and State Public Health Officer Orders and guidance that
         progressively designate sectors, businesses, establishments, or activities that may reopen
         with certain modifications, based on health and safety needs and at a pace designed to
         protect health and safety, and that may also progressively close specific activities and
         business sectors based on increases in daily reported COVID-19 cases, hospitalizations,
         and the testing positivity rates. Should local COVID-19 conditions warrant, the Health

         Reopening Safer at Work and in the Community for Control of C0V1D-19:                        Page 1 of 17
         Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadrnap
         Revised 8/12/1010




                                                                                                                      EX03-088
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.227 Page 222 of 576




     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                           ourm Of tOS JISGIU1

     ORDER OF THE HEALTH OFFICER                                                                    t
                                                                                                    tc
                                                                                                     IV   SS.Public Health


       Officer may, after consultation with the Board of Supervisors, issue Orders that are more
       restrictive than those of the State Public Health Officer. Changes from the previous Order
       are highlighted.
       This Order is effective within the County of Los Angeles Public Health Jurisdiction, defined
       as all cities and unincorporated areas within the County of Los Angeles, with the exception
       of the cities of Long Beach and Pasadena that must follow their respective City Health
       Officer orders and guidance. This Order is effective immediately and will continue until
       further notice.

                          UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND
                          SAFETY CODE SECTIONS 101040, 101085, AND 120175,
                        THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

        1. This Order supersedes the Health Officers Prior Orders. In order to immediately
           address the serious recent regression of COVID-19 Indicators within the County of
           Los Angeles, which show troubling and substantial increases in new daily reported
           COVID-19 cases, hospitalizations, and the testing positivity rate, this Order requires
           the immediate temporary closure of specific activities and business sectors. This
           Order aligns the County with both the Governor's July 13, 2020, announcement
           requiring the closure of specific activities and business sectors and the State Public
           Health Officer's phased reopening approach guided by the California Pandemic
           Resilience Roadmap. The Health Officer will continue to assess the phased reopening
           allowed by the State Public Health Officer and this Order on an ongoing basis and
           determine, after consultation with the Board of Supervisors, whether this Order needs
           to be modified if the public health risk associated with COVID-19 increases in the
           future.

       2. This Order's intent is to continue to ensure that County residents remain in their
          residences as much as practicable, to limit close contact with others outside their
          household in both indoor and outdoor spaces. All persons who can telework or work
          from home should continue to do so as much as possible during this pandemic.
          Sustained Social (Physical) Distancing and infection control measures will continue
          slowing the spread of COVID-19 and diminishing its impact on'the delivery of critical
          healthcare services. All provisions of this Order must be interpreted to effectuate that
          intent. Failure to comply with any of the Order's provisions constitutes an imminent
          threat and menace to public health, and a public nuisance, and is punishable by fine,
          imprisonment or both.

        3. All persons living within the County of Los Angeles Public Health Jurisdiction should
           remain in their residences whenever practicable.
            a) Nothing in this Order prohibits members of a single household or living unit from
                engaging in permitted activities together. But gatherings of people who are not
                part of a single household or living unit are prohibited within the County of Los
                Angeles Public Health Jurisdiction, except for the limited purposes expressly
                permitted by this Order.


        Reopening Safer at Work and in the Community for Control of COVID-19:                             Page 2 of 17
        Moving the County at Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                            EX03-089
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.228 Page 223 of 576




     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                  41:10•\.
                                                                                                           W SPublic
                                                                                                                 I%  Health
     ORDER OF THE HEALTH OFFICER

              b) People leaving their residences must strictly comply with the Social (Physical)
                 Distancing requirements stated in this Order and specified in guidance or
                 protocols established by the County Department of Public Health. This Order,
                 beginning June 19, 2020, requires all persons wear a cloth face covering over
                 both the nose and mouth whenever they leave their place of residence and are or
                 can be in contact with or walking near or past others who are non-household
                 members in both public and private places, whether indoors or outdoors. This
                 includes wearing a cloth face covering when patronizing a business. Wearing a
                 cloth face covering reduces the risk of transmission to others from people who do
                 not have symptoms and do not know they are infected. The use of face coverings
                 is commonly referred to as "source control."
              c) Persons and businesses within the County of Los Angeles Public Health
                 Jurisdiction are required to follow the COVID-19 infection control protocols and
                 guidance provided by the County Department of Public Health. In instances
                 where the County has not provided a specific guidance or protocol, specific
                 guidance or protocols established by the State Public Health Officer shall control.
                              i. In the event that an owner, manager, or operator of any business knows
                                 of three (3) or more cases of COVID-19 among their employees within
                                 a span of 14 days the employer must report this outbreak to the
                                 Department of Public Health at (888) 397-3993 or (213) 240-7821.
                              ii. In the event that an owner, manager, or operator of any business is
                                  informed that one or more employees of the business has tested positive
                                  for, or has symptoms consistent with COVID-19 (case), the employer
                                  must have a protocol to require the case(s) to isolate themselves at
                                  home and require the immediate self-quarantine of all employees that
                                  had a workplace exposure to the case(s).
              d) Pursuant to the State of California's action' and the United States District Court
                 Central District of California's order,2 jurisdictions within the County of Los
                 Angeles Public Health Jurisdiction are expected to comply with the provision of
                 hotel and motel rooms for vulnerable people experiencing homelessness through
                 Project Roomkey, which slows the spread of COVID-19 and retains capacity of
                 the healthcare system.

       4 All people residing within the County of Los Angeles Public Health Jurisdiction who
         are age 65 or older and all people of any age who have active or unstable pre-existing
         health conditions, should remain in their residences as much as possible during the
         pandemic. People in these categories should leave their residences only when
         necessary to seek medical care, exercise or obtain food or other necessities. The
         Health Officer strongly recommends that all employers offer telework or other
         accommodations to persons who are age 65 or older and all people of any age who
         have an active or unstable pre-existing health conditions.

       'Office of Governor Gavin Newsom, Action re: Project Roomkey, 4/3/2020, hltps://www.chw.canov/2020/04/03/at-newly-converted.
       motekoovernor-newsom-launches-prolect-roomkev-a-firskin-the-nation-initiative-to-secure-hotel-motel-rooms-to-protect-homeless-
       individuals-from-covid-19/: 2020-21 May Revision to the Governor's Budget. Project Roomkey. pg. 78-79
         Order re: Preliminary Injunction (Case No. LA CV 20-02291-DOC-KES), LA Alliance for Human Rights et al v. City of Los Angeles
       el al, States District Court Central District of California, 5/15/2020.

        Reopening Safer at Work and In the Community for Control of C0V113.19:                                    Page 3 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadrnap
        Revised 8/12/2020




                                                                                                                                  EX03-090
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.229 Page 224 of 576




     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                    COUTOT Of 101 ANGIUS

     ORDER OF THE HEALTH OFFICER                                                                    ck    Public Health



       5. All government agencies working in the course and scope of their public service
          employment are Essential Government Functions.
           a) All government employees are essential, including but not limited to, health care
               providers and emergency reSponders including employees who serve in the
               following areas: law enforcement; emergency services and management; first
               responders; fire; search and rescue; juvenile detention; corrections; healthcare
               services and operations; public health; laboratory or medical testing; mental
               health; community health; public works; executive management employees
               serving in these fields; all employees assigned to serve in or support the foregoing
               fields; and all employees whose services are otherwise needed to assist in a
               declared emergency.
              b) While all government employees are essential, the employees identified here, and
                 others called to serve in their Disaster Service Worker capacity, must be available
                 to serve the public or assist in response or continuity of operations efforts during
                 this health crisis to the maximum extent allowed under the law.
              c) This Order does not, in any way, restrict (a) first responder access to the site(s)
                 named in this Order during an emergency or (b) local, state or federal officers,
                 investigators, or medical or law enforcement personnel from carrying out their
                 lawful duties at the site(s) named in this Order.
              d) All persons who perform Essential Governmental Functions are categorically
                 exempt from this Order while performing such governmental functions or services.
                 Each governmental entity shall identify and designate appropriate employees,
                 volunteers, or contractors to continue providing and carrying out any Essential
                 Governmental Functions. All Essential Governmental Functions should be
                 performed in compliance with Social (Physical) Distancing Protocol, to the extent
                 possible.

       6. This Order does not supersede any stricter limitation imposed by a local public entity
          within the County of Los Angeles Public Health Jurisdiction.

       7. The Health Officer orders the closure of the following types of higher-risk businesses,
          recreational sites, commercial properties, and activities, where more frequent and
          prolonged person-to-person contacts are likely to occur:
              a) Lounges and nightclubs;
              b) Bars, breweries, tasting rooms, craft distilleries, and wineries that possess a valid
                 low risk restaurant public health permit issued by the County of Los Angeles.
              c) Brewpubs, craft distilleries and breweries and wineries, with premises set aside
                 for beer and/or wine tasting, that are exempt from the definition of a food facility
                 by California Health and Safety Code Section 113789(c)(5), and do not hold a
                 health permit for preparing and serving food on site.
              d) Public entertainment venues: movie theaters, live performance theaters, concert
                 venues, theme parks, and festivals;


        Reopening Safer at Work and in the Community for Control of[OVID-19:                        Page 4 at 11
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                      EX03-091
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.230 Page 225 of 576
                                                                                                    •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
                                                                                                        c(
                                                                                                              COLIMI Of LOS ANGELES
                                                                                                              Puhlic Health
     ORDER OF THE HEALTH OFFICER

              e) Family entertainment centers such as bowling alleys, arcades, miniature golf, and
                 batting cages;
              f) All restaurants, but only for indoor, in-person onsite dining until further notice;
               g) Cardrooms, satellite wagering facilities, and racetrack onsite wagering facilities
            •     until further notice;
              h) Indoor and outdoor playgrounds for children, except those located within a school
                 or childcare center;
              )i Indoor portions and exhibits of museums, zoos and aquariums are closed to the
                 public until further notice;
              l) Hot tubs, steam rooms and saunas not located on a residential property;
              k) All events and gatherings, unless specifically allowed by this Order.

       8 All Essential Businesses, unless specific modifications are required by this Order, may
         remain open to the public and conduct normal business operations, provided that they
         i mplement and maintain the Social (Physical) Distancing Protocol defined in
         Paragraph 20 and attached to this Order as Appendix A. An Essential Business'
         owner, manager, or operator must prepare and post a Social (Physical) Distancing
         Protocol for each facility or office located within the County of Los Angeles Public
         Health Jurisdiction and must ensure that the Essential Business meets all other
         requirements of the Social (Physical) Distancing Protocol.

       9 Lower-Risk Businesses are businesses that are not specified in Paragraph 7 of this
         Order, and not defined as an Essential Business in Paragraph 18 of this Order.
         There are five categories of Lower-Risk Businesses that may reopen under this Order:
         (1) retailers ("Lower-Risk Retail Businesses"), (2) manufacturing and logistics sector
          businesses that supply Lower-Risk Retail Businesses,(3) Non-Essential office-based
          businesses (although telework is strongly encouraged),(4)Indoor Malls and Shopping
         Centers, and (5) hair salons and barbershops. These five categories of Lower-Risk
          Businesses may reopen subject to the following conditions:
                  a) For any Lower-Risk Retail Business that sells goods and services, the owner,
                     manager, or operator must, for each facility located within the County of Los
                     Angeles Public Health Jurisdiction, prior to reopening, prepare, implement and
                     post the Reopening Protocols for Retail Establishments: Opening for In Person
                     Shopping, attached to this Order as Appendix B.
                  b) For any non-retail Lower-Risk Business, that is a manufacturing and logistics
                     sector business that supplies Lower-Risk Retail Businesses, the owner,
                     manager, or operator must, prior to reopening, prepare, implement and post
                     the required Los Angeles County Department of Public Health Reopening
                     Protocol, applicable to the business type or location, attached to this Order as
                     Appendix C.
                  c) For any Non-Essential office-based business, all indoor portions and
                     operations must cease in-person operations until further notice. Non-essential
                     office-based businesses whose operations require employees to work from an

        Reopening Safer at Work and in the Community for Control of COM 0-19:                           Page S of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                           EX03-092
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.231 Page 226 of 576
                                        S                                                           •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                  c(    cmom of tim mono
                                                                                                    e"
                                                                                                    g )
                                                                                                      "       Public Health
     ORDER OF THE HEALTH OFFICER

                       office worksite, and that this Order does not identify as an Essential Business,
                       Healthcare Operation, or Essential Infrastructure, may operate via telework and
                       for Minimum Basic Operations only. Essential Businesses, Healthcare
                       Operations, or Essential Infrastructure whose operations require that
                       employees operate from an office worksite, must require employees to telpwork
                       to the extent feasible and any in-person operations must be in accordance with
                       the required Los Angeles County Department of Public Health Reopening
                       Protocol Office-Based Worksites, attached to this Order as Appendix D.
                  d) For Indoor Malls and Shopping Centers, defined as: A building with (7)or more
                     sales or retail establishments with adjoining indoor space, all indoor portions
                     and operations must close to the public until further notice. Businesses located
                     entirely within the interior of an Indoor Mall or Shopping Center that are not
                     temporarily closed pursuant to Paragraph 7 of this Order, may offer goods and
                     services via outdoor curb-side pick-up. Businesses or activities that are part of
                     an Indoor Mall or Shopping Center and that are not closed pursuant to
                     Paragraph 7 of this Order, but that are accessible by the public from the exterior
                     of the Indoor Mall or Shopping Center may remain open to the public. The
                     owner or operator of the Indoor Mall or Shopping Center must, prior to
                     reopening, prepare, implement and post the required Los Angeles County
                     Department of Public Health Protocols for Shopping Center Operators,
                     attached to this Order as Appendix E.
                  e) Hair salons and barbershops, may be open for outdoor operations only. The
                     indoor portions of hair salons and barbershops must be closed to the public
                     until further notice. The owner, manager, or operator must, prior to reopening,
                     prepare, implement and post the Reopening Protocols for Hair Salons and
                     Barbershops, attached to this Order as Appendix H.

       9.5. The State Public Health Officer has provided guidance for certain sectors, businesses
            and activities in Stage 3 of the California Pandemic Resilience Roadmap to
            conditionally reopen with workplace and operational modifications. The Health Officer,
            after considering local epidemiological data and after consultation with the Board of
            Supervisors, approves the reopening of the following specific sectors, businesses and
            activities subject to the following conditions:
                  a) Music, film and television production. Operations for music, film and television
                     production may resume on June 12, 2020. The owner, manager, or operator
                     of music, film and television production must, prior to reopening, prepare,
                     implement and post the required Los Angeles County Department of Public
                     Health Reopening Protocol for Music, Film and Television Production, attached
                     to this Order as Appendix J, as well as abide by applicable industry-generated
                     protocols.
                  b) Day camps. Day camps may reopen on June 12, 2020. Day camp owners
                     and operators must implement and post the required Los Angeles County
                     Department of Public Health Reopening Protocol for Day Camps, attached to
                     this Order as Appendix K.


        Reopening Safer at Work and in the Community for Control of COV10-19:                           Page6 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                      EX03-093
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.232 Page 227 of 576
                                       S
                                                                                                            _
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                             .0-.. c(COLIMI Of WI ANGIU1
                                                                                                   -. )
                                                                                                      .... Public Health
     ORDER OF THE HEALTH OFFICER

                 c) Fitness facilities. Fitness facilities, including private gymnasiums, may be open
                    for outdoor operations only. The indoor portions of Fitness facilities are closed
                    to the public until further notice. The owner, manager, or operator of fitness
                    facilities must, prior to reopening, prepare, implement and post the required
                    Los Angeles County Department of Public Health Reopening Protocol for Gyms
                    and Fitness Establishments, attached to this Order as Appendix L.
                  d) Outdoor portions of museums, galleries, botanical gardens, and outdoor
                     facilities at zoos, aquariums, and other similar exhibition spaces (collectively,
                    "Museums") may remain open to the public. The indoor portions of Museums
                     are closed to the public until further notice. The owner, manager, or operator
                     of Museums and exhibition spaces must, prior to reopening, prepare,
                     implement and post the required Los Angeles County Department of Public
                     Health Reopening Protocol for Museums, Galleries, Zoos, and Aquariums,
                     attached to this Order as Appendix M.
                 e) Professional sports without audiences. Professional sports teams and
                    franchises may restart operations and competitions without audiences on June
                    1 2, 2020. The owner, manager, or operator of professional sports teams and
                    franchises must, prior to reopening, prepare, implement and post the required
                    Los Angeles County Department of Public Health Protocol for Professional
                    Sports Leagues and Facilities Opening for Training Sessions and Spectator-
                    Free Events, attached to this Order as Appendix N, as well as abide by
                    applicable industry-generate protocols.
                 )
                 f Campgrounds, RV Parks and associated outdoor activities. Campgrounds and
                   recreational vehicle parks may reopen on June 12, 2020. The owner, manager,
                   or operator of campgrounds and RV Parks must, prior to reopening, prepare,
                   i mplement and post the required Los Angeles County Department of Public
                   Health Reopening Protocol for Campgrounds, RV parks and Cabin Rental
                   Units, attached to this Order as Appendix 0.
                  g) Schools (K-12) and School Districts.     The State Public Health Officer requires
                       all public and private schools (K-12) and school districts within the County of
                       Los Angeles to remain closed to in-person learning until the County of Los
                       Angeles has been off of the State's County Monitoring List for 14 consecutive
                       days. Schools (K-12)and School Districts may conduct distance learning only.
                       Elementary schools may seek a waiver, when recommended by the State
                       Public Health Officer or as permitted by the County Health Officer. Schools (K-
                       12) and School Districts that are permitted to reopen for in-person learning
                       m ust follow the Reopening Protocols for K-12 Schools and the Protocol for
                       COVID-19 Exposure Management Plan in K-12 Schools, attached to this Order
                       as Appendices T1 & T2.
                  h) Personal Care Establishments. These establishments include nail salons,
                     tanning salons, esthetician, skin care, and cosmetology services; electrology,
                     body art professionals, tattoo parlors, and piercing shops; and massage
                     therapy (in non-healthcare settings), and may be open for outdoor operations
                     only. The indoor portions of personal care establishments are closed to the
                     public until further notice. The owner, manager or operator of a personal care

       Reopening Safer at Work and in the Community for Control of COVI0.19:                              Page 7 of 17
       Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
       Revised 8/12/2020




                                                                                                                         EX03-094
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.233 Page 228 of 576
                                       S                                                            •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
     ORDER OF THE HEALTH OFFICER                                                                    *.•          MU Health


                       establishment must, prior to reopening, prepare, implement and post the
                       required Los Angeles County Department of Public Health Reopening Protocol
                       for Personal Care Establishments, attached to this Order as Appendix R.
                  i Institutes of Higher Education. Colleges and universities in Los Angeles County
                  )
                    will not be able to resume all in-person academic instruction, at this time.
                    Institutions may continue to offer in person training and instruction for essential
                    workforce for required activities that cannot be accomplished through virtual
                    learning. All other academic instruction must continue to be done via distance-
                    learning as specified in the County's Protocols for Institutes of Higher Education
                    attached to this Order as Appendix U. Faculty and other staff may come to
                    campus for the purpose of providing distance learning, and other activities
                    related to the purposes above, as well as maintaining minimum basic
                    operations. The institution must comply with all relevant portions of the County's
                    Protocols for Institutes of Higher Education to maximize safety for all
                    employees, also noted in Appendix U.

        REASONS FOR THE ORDER

        10.This Order is based upon the following determinations: evidence of continued
           community transmission of COVID-19 within the County; continued uncertainty
           regarding the degree of undetected asymptomatic transmission; scientific evidence and
           best practices regarding the most effective approaches to slow the transmission of
           communicable diseases generally and COVID-19 specifically; evidence that a
           significant portion of the County population is at risk for serious health complications,
           including hospitalizations and death from COVID-19, due to age or pre-existing health
           conditions; and further evidence that other County residents, including younger and
           otherwise healthy people, are also at risk for serious negative health outcomes and for
           transmitting the virus to others. The Order's intent is to protect the public from the
           avoidable risk of serious illness and death resulting from the spread of COVID-19.

        1 1. Existing community transmission of COVID-19 in Los Angeles County continues to
             present a substantial and significant risk of harm to residents' health. There is still no
             vaccine available yet to protect against COVID-19, and no treatment for it.
             As of August 11, 2020, there have been at least 211,808 cases of COVID-19 and
            5,057 deaths reported in Los Angeles County. There remains a strong likelihood of a
            significant and increasing number of cases of community transmission. Making the
            community transmission problem worse, some individuals who contract the virus
            causing COVID-19 have no symptoms or have only mild symptoms, and so are
             unaware that they carry the virus and are transmitting it to others. Further, evidence
            shows that the virus can, at times, survive for several hours on surfaces and can be
             indirectly transmitted between individuals. Because even people without symptoms
            can transmit the virus, and because evidence shows the infection is easily spread,
             preventing, limiting, and placing conditions on various types of gatherings and other
             direct and indirect interpersonal interactions have been proven to reduce the risk of
             transmitting the virus.


        Reopening Safer at Work and in the Community for Control of CCIVID-19:                            Page 13 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                          EX03-095
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.234 Page 229 of 576




     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                              6,     C0w1n0 LOS
                                                                                                           Public Health
     ORDER OF THE HEALTH OFFICER

       12.Evidence suggests that until recently the restrictions and requirements imposed by
          Prior Orders slowed the rate of increase in community transmission and
          hospitalizations by limiting interactions among people, consistent with the efficacy of
          similar measures in other parts of the country and world. Unfortunately, the daily
          number of new cases has significantly increased and hospitals within the County are
          admitting an increasing number of patients diagnosed with COVID-19, including
          patients with severe illness in their intensive care units. Further, the hospitals are at
          risk of being overwhelmed or exceeding capacity. Moreover, because there is not yet
          a vaccine or proven therapeutic drug, the public health emergency and attendant risks
          to the public's health by COVID-19 still predominate.

       13.In line with the State Public Health Officer, the Health Officer is monitoring several key
          indicators(COVID-19 Indicators) within the County. The recent regression of some of
          these COVID-19 Indicators — specifically related to hospital utilization and capacity —
          makes it appropriate, at this time, to reimpose certain restrictions that are intended to
          limit person-to-person contact and slow the current rates of community transmission.
          Activities and business operations that are permitted must be conducted in
          accordance with the required Social (Physical) Distancing, reopening protocols, and
          other infection control protocols ordered by the Health Officer.

        14 The Health Officer will continue monitoring COVID-19 Indicators to assess the impact
           of easing restrictions and re-opening sectors. Those Indicators include, but are not
           limited to:
              a. The number of new hospitalizations and deaths.
              b. The capacity of hospitals and the healthcare system in the County, including acute
                 care beds, Intensive Care Unit beds, and ventilators to provide care for existing
                 COVID-19 patients and other patients, and capacity to surge with an increase of
                 COVID-19 cases.
              c. The supply of personal protective equipment (PPE) available for hospital staff,
                 nursing home staff and other healthcare providers and personnel who need PPE
                 to safely respond to and treat COVID-19 patients and other patients.
              d. The ability and capacity to quickly and accurately test persons to determine
                 whether individuals are COVID-19 positive, especially those in vulnerable
                 populations or high-risk settings or occupations, and to identify and assess
                 outbreaks.
              e. The ability to conduct case investigation and contact tracing for the volume of
                 future cases and associated contacts, isolating confirmed cases and quarantining
                 persons who have had contact with confirmed cases.

        DEFINITIONS AND EXEMPTIONS

        15.The following activities are permitted under this Order:
              a. Engaging in activities or performing tasks important to the health and safety of
                 family or household members (including pets), such as, visiting a health or
                 veterinary care professional, obtaining medical supplies or medication, visiting a
        Reopening Safer at Work and in the Community for Control of CCIVID-19:                       Page 9 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                        EX03-096
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.235 Page 230 of 576
                                        S                                                            •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                   ((Cowin a Lai Motu%

     ORDER OF THE HEALTH OFFICER                                                                     0?)       Public Health


                 physician or child's pediatrician for routine care, such as, well-child visits and
                 vaccinations;
              b. Obtaining necessary services and supplies for family or household members, or
                 delivering the same, such as, obtaining grocery items or necessary supplies from
                 Essential Businesses for one's household or for delivery to others;
              c. Performing work for or accessing businesses that are open, or to carry out
                 Minimum Basic Operations for businesses that are closed or operating remotely.
              d. Obtaining or accessing services from Essential Governmental Functions, such as,
                 accessing court, social and administrative services, or complying with an order of
                 law enforcement or court;
              e. Caring for minors, the elderly, dependents, persons with disabilities, or other
                  vulnerable persons;
              f. Obtaining in-person behavioral health or substance use disorder support in
                 therapeutic small group meetings, such as Alcoholics Anonymous or Narcotics
                  Anonymous, provided that the gathering is limited to 10 people or fewer and Social
                 (Physical) Distancing is practiced.
              g. Obtaining in-person faith-based counselling services where the service cannot
                  reasonably be practiced remotely, provided that the gathering is limited to 10
                  people or fewer and Social (Physical) Distancing is practiced.
              h. Attending in-person faith-based services, provided that the faith-based service is
                 held outdoors. There is no maximum attendance for faith-based services that
                 are held outdoors, provided that the attendees have enough space to observe
                 strict Social (Physical) Distancing, including a minimum of six feet between
                 attendees from different households, and are wearing cloth face coverings.
                 Faith-based organizations holding in-person outdoor services, must follow the
                 Department of Public Health Places of Worship Protocols, attached to this Order
                 as Appendix F.
              i. Engaging in outdoor recreation activity, in compliance with Social (Physical)
                 Distancing requirements and subject to the following limitations:
                   i. Outdoor recreation activity at parks, trails, piers, and beaches, and other
                      open spaces must comply with any access or use restrictions separately
                      established by the Health Officer, government, or other entity that manages
                      the area to reduce crowding and the risk of COVID-19 transmission.
                       ii. Use of shared outdoor facilities for recreational activities, including but not
                           limited to golf courses, tennis and pickleball courts, shooting and archery
                           ranges, equestrian centers, model airplane areas, community gardens, and
                           bike parks, must comply with any access or use restrictions separately
                           established by the Health Officer, government, or other entity that manages
                           the area to reduce crowding and the risk of COVID-19 transmission.
                      iii. Local public entities may elect to temporarily close certain streets or areas
                           to automobile traffic, to allow for increased space for persons to engage in
                           recreational activity permitted by and in compliance with Social (Physical)
                           Distancing requirements specified in this Order.

        Reopening Safer at Work and in the Communiry for Control of COV10.19:                            Page 10 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandernic Resilience Roadmap
        Revised 8/12/2030




                                                                                                                         EX03-097
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.236 Page 231 of 576
                                                                                                    •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                        Counn or Los Anonts
                                                                                                              Public Health
     ORDER OF THE HEALTH OFFICER                                                                    t—)

                     iv. Swimming pools and splash pads in any non-residential setting may reopen
                         on June 12, 2020, with the owner, manager, or operator of the swimming
                         pool or splash pad implementing and posting the required Los Angeles
                         County Department of Public Health Protocol for Swimming Pools. All hot
                         tubs, saunas, and steam rooms located on non-residential property remain
                         closed.
                      v. For-hire fishing, guided fishing, or small-group chartered boat trips may
                         resume operating on June 12, 2020, with the owner, manager, or operator
                         of the charter business implementing the required Los Angeles County
                         Department of Public Health Protocol for Chartered Boats.
                   Participating in a Vehicle-Based Parade. The host of the Vehicle-Based Parade
                   must comply with all local ordinances, traffic control requirements, and state and
                   local laws. Further, the host of Vehicle-Based Parades must comply with the Los
                   Angeles County Department of Public Health Vehicle-Based Parade Protocol,
                   attached to this Order as Appendix G.
              k. Participating in an in-person protest as long as the protest is held outdoors.
                 Outdoor protests are permitted without a limit on attendees. Persons participating
                 in a protest must wear a cloth face covering and maintain physical distancing of
                 six (6)feet between persons or groups of persons from different households at all
                 times, as well as observe the Department of Public Health Protocol for Public
                 Demonstrations.

        16.Individuals may work for, train for, volunteer at, or obtain services at Healthcare
           Operations: hospitals, clinics, laboratories, dentists, optometrists, pharmacies,
           physical therapists, rehabilitation and physical wellness programs, chiropractors,
           pharmaceutical and biotechnology companies, other licensed healthcare facilities,
           healthcare suppliers, home healthcare service providers, mental or behavioral health
           providers, alcohol and drug treatment providers, cannabis dispensaries with a
           medicinal cannabis license and all other required state and local licenses, medical or
           scientific research companies, or any related and/or ancillary healthcare services,
           manufacturers, distributors and servicers of medical devices, diagnostics, and
           equipment, veterinary care, and other animal healthcare. This exemption shall be
           construed to avoid any impact to the delivery of healthcare, broadly defined.

        17.Individuals may provide any service, train for, or perform any work necessary to the
           operation and maintenance of Essential Infrastructure, which is defined as, public
           health operations, public works construction, airport operations, port operations, food
           supply, water, sewer, gas, electrical, oil extraction and refining, roads and highways,
           public transportation, solid waste collection, removal and processing, flood control and
           watershed protection, cemeteries, mortuaries, crematoriums, and internet and
           telecommunications systems (including the provision of essential global, national,
           local infrastructure for computing services, business infrastructure, communications,
           and web-based services), and manufacturing and distribution companies deemed
           essential as part of the Essential Infrastructure supply chain, provided that they carry
           out those services or that work. In providing these services, training for, or performing


        Reopening Safer at Work and in the Community for Control of COVID-19:                           Page 11 of 17
        Moving the County of los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 11/12/2020




                                                                                                                          EX03-098
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.237 Page 232 of 576
                                                                                                   S
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
     ORDER OF THE HEALTH OFFICER                                                                        cic.town Or Los AricHis
                                                                                                             Public Health


             this work, individuals must comply with Social (Physical) Distancing requirements to
             the extent practicable.

        18.For purposes of this Order, Essential Businesses are:
              a. Grocery stores, certified farmers' markets, farm and produce stands,
                 supermarkets, food banks, convenience stores, warehouse stores, and other
                 establishments engaged in the retail sale of canned food, dry goods, fresh fruit
                 and vegetables, pet supply, water, fresh meats, fish, and poultry, and any other
                 household consumer products (such as cleaning or personal care products). This
                 includes stores that sell groceries and other non-grocery products, such as
                 products necessary to maintaining the safety, sanitation, and essential operation
                 of residences. This does not include businesses that sell only prepackaged non-
                 potentially hazardous food which is incidental to the primary retail business;
              b. Food processors, confectioners, food packagers, food testing labs that are not
                 open to the public, and food cultivation, including farming, livestock, and fishing;
              c. Organizations and businesses that provide food, shelter, social services, and
                 other necessities of life for economically disadvantaged or otherwise needy
                 individuals (including gang prevention and intervention, domestic violence, and
                 homeless service agencies);
              d. Newspapers, television news, radio, magazine, podcast and journalism activities,
                 including taped, digitally recorded or online-streamed content of any sort that is
                 produced by one or more members of a single household, within the household's
                 residence and without the physical presence of any non-member of the
                 household.
              e. Gas stations, auto-supply, mobile auto repair operations, auto repair shops
                (including, without limitation, auto repair shops adjacent to or otherwise in
                 connection with a retail or used auto dealership), and bicycle repair shops and
                 related facilities;
              f. Banks, credit unions, financial institutions and insurance companies;
              g. Hardware stores, nurseries; building supply stores;
              h. Plumbers, electricians, exterminators, custodial/janitorial workers, handyman
                 services, funeral homes and morticians, moving services, HVAC installers,
                 carpenters, vegetation services, tree maintenance, landscapers, gardeners,
                 property managers, private security personnel and other service providers who
                 provide services to maintain the safety, sanitation, and essential operation to
                 properties and other Essential Businesses;
              i. Businesses providing mailing and shipping services, including post office boxes;
              j. Educational institutions (including public and private K-12 schools, colleges, and
                 universities);
              k. Laundromats, dry cleaners, and laundry service providers;
              I. Restaurants and other food facilities that prepare and serve food, but only for
                 delivery, drive thru, carry out, and outdoor onsite table dining. Indoor dining is not

        Reopening Safer at Work and in the Community for Control of COVID-19:                          Page 12 of 17
        Moving the County of Los Angeles into Stage 3of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                        EX03-099
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.238 Page 233 of 576
                                                                                                    •
     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH
     ORDER OF THE HEALTH OFFICER                                                                                        Health

                    permitted. Restaurants with a moderate risk or high risk restaurant permit issued
                    by the County of Los Angeles Department of Public Health and other food facilities
                    that provide in-person outdoor dining must follow the revised Department of Public
                    Health Protocols for Restaurants, attached to this Order as Appendix I.
                    Cafeterias, commissaries, and restaurants located within hospitals, nursing
                    homes,or other licensed health care facilities may provide dine-in service, as long
                    as Social (Physical) Distancing is practiced;
              m Businesses that supply office or computer products needed by people who work
                from home;
              n. Businesses that supply other Essential Businesses with the support or supplies
                 necessary to operate;
              o. Non-manufacturing, transportation or distribution businesses that ship, truck,
                 transport, or provide logistical support to deliver groceries,food, goods or services
                 directly to residences, Essential Businesses, Healthcare Operations, and
                 Essential Infrastructure. This exemption shall not be used as a basis for engaging
                 in sales to the general public from retail storefronts;
              p. Airlines, taxis, ride sharing services and other private transportation providers
                 providing transportation services necessary for activities of daily living and other
                 purposes expressly authorized in this Order;
              q. Businesses that manufacture parts and provide necessary service for Essential
                 Infrastructure;
              r. Home-based care for seniors, adults, disabled persons, or children;
              s. Residential facilities and shelters for homeless residents, disabled persons,
                 seniors, adults, children and animals;
              t. Professional services, such as legal, payroll or accounting services, when
                 necessary to assist in compliance with legally mandated activities, and the
                 permitting, inspection, construction, transfer and recording of ownership of
                 housing, including residential and commercial real estate and anything incidental
                 thereto, provided that appointments and other residential viewings must only
                 occur virtually or, if a virtual viewing is not feasible, by appointment with no more
                 than two visitors at a time residing within the same household or living unit and
                 one individual showing the unit (except that in-person visits are not allowed when
                 the occupant is still residing in the residence);
              u. Childcare facilities. To the extent possible, childcare facilities must operate under
                 the following conditions: (1) Childcare must be carried out in stable groups of 12
                 or fewer (stable" means the same twelve (12) or fewer children are in the same
                 group each day); (2) Children shall not change from one group to another;
                (3) If more than one group of children is cared for at one facility, each group shall
                 be in a separate room. Groups shall not mix with each other; (4) Childcare
                 providers shall remain solely with one group of children;
              v. Hotels, motels, shared rental units and similar facilities. Beginning June 12, 2020,
                 these may reopen for tourism and individual travel, in adherence with the required


        Reopening Safer at Work and in the Community for Control of COV1D-19:                           Page 13 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                        EX03-100
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.239 Page 234 of 576



     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                              .n)
                                                                                                            <own or Los Amami
                                                                                                            Public Health
     ORDER OF THE HEALTH OFFICER

                Los Angeles County Department of Public Health Reopening Protocol for Hotels,
                Lodging and Short-Term Rentals, attached to this Order as Appendix P;
              w Construction, which includes the operation, inspection, and maintenance of
                construction sites and construction projects for construction of commercial, office
                and institutional buildings, residential and housing construction; and
              x. Manufacturers and retailers of fabric or cloth that is made into personal protective
                 equipment, such as, face coverings.

        19.For purposes of this Order, "Social (Physical) Distancing" means: (1) Maintaining at
           least six (6) feet of physical distance from individuals who are not members of the
           same household; (2) Frequently washing hands with soap and water for at least 20
           seconds, or using hand sanitizer that contains at least 60% alcohol; (3) Wearing a
           cloth face covering when whenever an individual leaves their home or place of
           residence, and when an individual is or can be in contact with or walking by or past
           others who are non-household members in both public and private places, whether
           indoors or outdoors. Wearing a cloth face covering over both the nose and mouth
           reduces the risk of transmission to others from people who do not have symptoms
           and do not know they are infected; and (4)Avoiding all physical interaction outside the
           household when sick with a fever or cough, except for necessary medical care.

       20.For purposes of this Order, the "Social (Physical) Distancing Protocol" that must be
          implemented and posted must demonstrate how the following infection control
          measures are being implemented and achieved, as applicable:
              a. Limiting the number of people who may enter into the facility at any one time to
                 ensure that people in the facility can easily maintain a minimum six (6) foot
                 physical distance from others, at all times, except as required to complete a
                 business activity or transaction. Members of a single household or living unit may
                 stand or move together but must be separated from others by a physical distance
                 of at least six (6)feet.
              b. Where lines may form at a facility, marking six (6)foot increments at a minimum,
                 establishing where individuals should stand to maintain adequate Social
                (Physical) Distancing, whether inside or outside the facility.
              c. Providing hand sanitizer, soap and water, or effective disinfectant at or near the
                 entrance of the facility and in other appropriate areas for use by the public and
                 employees, and in locations where there is high-frequency employee interaction
                 with members of the public (e.g., cashiers). Restrooms normally open to the public
                 shall remain open to the public.
              d. Posting a sign in a conspicuous place at all public entries that instructs the public
                 not to enter if they are experiencing symptoms of respiratory illness, including
                 fever or cough, to wear face coverings, and to maintain Social (Physical)
                 Distancing from one another.
              e. Providing for the regular disinfection of high-touch surfaces, and disinfection of all
                 payment portals, pens, and styluses after each use. All businesses are
                 encouraged to also offer touchless payment mechanisms, if feasible.

        Reopening Safer at Work and in the Community for Control of COVID-19:                         Page 14 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                      EX03-101
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.240 Page 235 of 576



     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                              r COUNT? OF LOS ANGELIS
                                                                                                    (

     ORDER OF THE HEALTH OFFICER                                                                       c    Public Health


             f. Providing face coverings to employees and contracted workers whose duties
                require close contact with other employees and/or the public. Those who have
                been instructed by their medical provider that they should not wear a face covering
                should wear a face shield with a drape on the bottom edge, to be in compliance
                with State directives, as long as their condition permits it. A drape that is form
                fitting under the chin is preferred. Masks with one-way valves should not be used.
              g Requiring that members of the public who enter the facility wear a face-covering
                over both the nose and mouth, which reduces the risk of "asymptomatic" or "pre-
                symptomatic" transmission to workers and others, during their time in the facility.
              h Adhering to communicable disease control protocols provided by the
                Los Angeles County Department of Public Health, including requirements for
                cleaning and disinfecting the site. See protocols posted at
                www.publichealth.lacounty.qov/media/Coronavirus/

       21.Operators of businesses that are required to cease in-person operations may conduct
          Minimum Basic Operations, which means:
           a. The minimum necessary activities to maintain and protect the value of the
              business's inventory and facilities; ensure security, safety, and sanitation; and
              process payroll and employee benefits;
              b. The minimum necessary activities to facilitate the business's owners, employees,
                 and contractors being able to continue to work remotely from their residences,
                 and to ensure that the business can deliver its services remotely.

        ADDITIONAL TERMS

       22.The County shall promptly provide copies of this Order by: (a) posting it on the
          Los Angeles Department of Public Health's website (www.publichealth.lacounty.qov)
         (b) posting it at the Kenneth Hahn Hall of Administration located at 500 West Temple
          Street, Los Angeles, CA 90012,(c) providing it to any member of the public requesting
          a copy, and (d) issuing a press release to publicize the Order throughout the County.
              a. The owner, manager, or operator of any facility that is likely to be impacted by this
                 Order is strongly encouraged to post a copy of this Order onsite and to provide a
                 copy to any member of the public requesting a copy.
              b. Because guidance may change, the owner, manager, or operator of any facility
                 that is subject to this Order is ordered to consult the Los Angeles County
                 Department of Public Health's website (www.publichealth.lacounty.qov) daily to
                 identify any modifications to the Order and is required to comply with any updates
                 until the Order is terminated.

        23.If any subsection, sentence, clause, phrase, or word of this Order or any application of
           it to any person, structure, gathering, or circumstance is held to be invalid or
           unconstitutional by a decision of a court of competent jurisdiction, then such decision
           will not affect the validity of the remaining portions or applications of this Order.



        Reopening Safer at Work and in the Community for Control of COVID-19:                         Page 15 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised R112/2020




                                                                                                                      EX03-102
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.241 Page 236 of 576



     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                     COMM 01 lot MOM

     ORDER OF THE HEALTH OFFICER                                                                    9   ((Public Health


       24.This Order incorporates by reference, the March 4, 2020 Proclamation of a State of
          Emergency issued by Governor Gavin Newsom and the March 4, 2020 declarations of
          a local and public health emergency issued by the Los Angeles County Board of
          Supervisors and Los Angeles County Health Officer, respectively, and as they may be
          supplemented.

       25.This Order is issued to align the County with the phased reopening approach of the
          California's Pandemic Resilience Roadmap. This Order will be revised in the future as
          the State Public Health Officer progressively designates sectors, businesses,
          establishments, or activities for reopening with required modifications or closure at a
          pace designed to protect health and safety. Should local COVID-19 conditions warrant,
          the Health Officer may, after consultation with the Board of Supervisors, issue orders
          that are more restrictive than the guidance and orders issued by the State Public Health
          Officer.

       26.This Order is consistent with the provisions in the Governor's Executive Order N-60-20
          and the State Public Health Officer's May 7, 2020 Order, that local health jurisdictions
          may implement or continue more restrictive public health measures in the jurisdiction
          if the local health officer believes conditions in that jurisdiction warrant them. Where a
          conflict exists between this Order and any state public health order related to controlling
          the spread of COVID-19 during this pandemic, the most restrictive provision controls.
          Consistent with California Health and Safety Code section 131080, except where the
          State Health Officer may issue an order expressly directed at this Order or a provision
          of this Order and based upon a finding that a provision of this Order constitutes a
           menace to the public health, any more restrictive measures in this Order may continue
          to apply and control in the County of Los Angeles Public Health Jurisdiction.

       27.Pursuant to Sections 26602 and 41601 of the California Government Code and
          Section 101029 of the California Health and Safety Code, the Health Officer requests
          that the Sheriff and all chiefs of police in all cities located in the Los Angeles County
          Public Health Jurisdiction ensure compliance with and enforcement of this Order. The
          violation of any provision of this Order constitutes an imminent threat and menace to
          public health, constitutes a public nuisance, and is punishable by fine, imprisonment
          or both.

       28.This Order shall become effective immediately on August 12, 2020 and will continue
          to be until it is revised, rescinded, superseded, or amended in writing by the Health
          Officer.

        IT IS SO ORDERED:

               4
               1 42 Ad,atPH                                                       8/12/2020

         M untu Davis, M.D., M.P.H.                                               Date
         Health Officer,
         County of Los Angeles


        Reopening Safer at Work and in the Community for Control of COVID-19:                       Page 16 of 17
        Moving the County of Los Angeles into Stage 3 of California's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                    EX03-103
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.242 Page 237 of 576




     COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC HEALTH                                                    Cowin°.los Asciut

     ORDER OF THE HEALTH OFFICER
                                                                                                   (Public Health
                                                     Appendices At-A-Glance
                                            All DPH protocol is available at:
                                http://www.publichealth.lacountvmov/media/Coronavirus/


        Appendix A: Protocol for Social Distancing [Revised 7/3/20201
        Appendix B: Protocols for Retail Establishments Opening for In-person Shopping
       [Revised 7/18/2020]
        Appendix C: Reopening Protocol for Warehousing, Manufacturing and
        Logistic Establishments [Revised 7/18/2020]
        Appendix D: Protocols for Office Worksites [Revised 8/7/2020]
        Appendix E: Protocols for Shopping Center Operators [Revised 7/17/2020]
        Appendix F: Protocol for Places of Worship [Revised 7/17/2020]
        Appendix G: Protocol for Vehicle-Based Parades [Revised 5/25/2020]
        Appendix H: Reopening Protocol for Hair Salons and Barbershops [Revised 7/29/2020]
        Appendix I: Protocol for Restaurants [Revised 7/18/2020]
        Appendix J: Reopening Protocol for Music, Film, and Television Production
       [Revised 7/29/2020)
        Appendix K: Reopening Protocol for Day Camps [Dated 7/31/2020]
        Appendix L: Reopening Protocol for Gyms and Fitness Establishments
       [Revised 7/17/2020]
        Appendix M: Reopening Protocol for Museums, Galleries, Zoos, and Aquariums
       [Revised 7/17/2020]
        Appendix N: Protocol for Professional Sports Leagues and Facilities Opening for
       Training Sessions and Spectator-Free Events [Revised 7/17/2020]
        Appendix 0: Reopening Protocol for Campgrounds, RV parks and Cabin Rental Units
       [Revised 7/17/2020)
        Appendix P: Reopening Protocol for Hotels, Lodging, and Short-Term Rentals
       [Revised 7/17/2020]
        Appendix Q:[Rescinded 7/1/2020]
        Appendix R: Reopening Protocol for Personal Care Establishments
       [Revised 7/29/2020]
        Appendix S:[Rescinded 6/28/2020]
        Appendix TI: Reopening Protocols for K-12 Schools[To be updated on 8/12/2020]
        Appendix T2: Protocol for COVID-19 Exposure Management Plan in K-12 Schools
       [Revised 7/27/2020]
        Appendix U: Reopening Protocol for Institutes of Higher Education
       [To be updated on 8/12/2020]

        Reopening Safer at Work and in the Community for Control of COW0-19:                        Page 17 of 17
        Moving the County ol Los Angeles into Stage 3 of Califomia's Pandemic Resilience Roadmap
        Revised 8/12/2020




                                                                                                                    EX03-104
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.243 Page 238 of 576




                             ORANGE COUNTY OPERATIONAL AREA
                              EMERGENCY OPERATIONS CENTER


   FOR IMMEDIATE RELEASE
                                                                             Molly Niche!son
                                                               EOC Public Information Officer
                                                                              714-628-7062

                                     PRESS RELEASE # 007
                               Date: 3-17-20  Time: 14:26 hours


                            County Health Officer Issues Order
                               to Slow Spread of COVID-19
   County Health Officer Dr. Nichole Quick issued a Health Officers Order today to
   protect the health and wellbeing of Orange County, CA residents.

  "We are taking these mitigation steps in line with a directive issued by Governor
  Newsom to help slow the spread of COVID-19," said Dr. Nichole Quick, County
  Health Officer."We recognize community members may experience anxiety related
  to the social disruption caused by COVID-19, and want to encourage residents to
  reach out to loved ones using appropriate methods like telephone, video
  messaging, email and text."

   Please see the attached order for further details.

   As this is a rapidly evolving situation, this Order may be revised and/or extended at
   any time.

   For general information about COVID-19, please call the DC Health Care Agency's
  (H.CA) Health Referral Line at(800)564-8448, visit
   http://www.ochealthinfo.com/novelcoronavirus or follow the HCA on Facebook
  ( ochealthinfo) and Twitter( ochealth).

   For any further questions, please call the County of Orange Public Information
   Hotline at(714)628-7085.

  Release authorized 1:,‘            i-c_42: cAJAte   Title:

  Email or Faxed/time:        IL-1
  Media Station:

  Sent by:                              Date/Time:    Th///W20
                                                      2            47

                                                                                        EX03-105
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.244 Page 239 of 576




                             ORDER OF TliE LOCAL HEALTH OFFICER

              Pursuant to California Health and Safety Code sections 101040.120175, and 120175.5
      (b), the Orange County Health Officer ORDERS AS FOLLOWS:

               Effective immediately and continuing until 11:59 p.m. on March 31. 2020, the following
       will be in effect in Orange County:

              I. All public and private gatherings of any number of people, including at places of
                 work, occurring outside a single household or living unit are prohibited. However,
                 nothing in this Order prohibits the gathering of members of a household or living
                 unit.

                     a   This prohibition applies to all professional, social, and community gatherings,
                         regardless of their sponsor, that are not engaged in Essential Activities, as
                         defined below. Gatherings that involve Essential Activities should only be
                         conducted when they cannot not be postponed or achieved without gathering,
                         meaning that some other means of communication cannot be used to perform
                         the Essential Activity. For gatherings involving Essential Activities,
                         maintaining a six-foot separation of Social Distancing between persons,
                         except family members, is recommended to the greatest extent possible.

                     b. "Essential Activities" include:

                             i. All services needed to ensure the continuing operation of the
                                government agencies and provide for the health, safety and welfare of
                                the public.

                            i i. Healthcare operations (e.g. hospitals) and essential infrastructure;

                            iii. First responders, emergency management personnel, emergency
                                 dispatchers, court personnel, and law enforcement personnel.

                            iv. Grocery stores, certified farmers' markets, farm and produce stands,
                                supermarkets, food banks, convenience stores, and other
                                establishments engaged in the retail sale of canned food, dry goods,
                                fresh fruits and vegetables, pet supply, fresh meats, fish, and poultry,
                                and any other household consumer products (such as cleaning and
                                personal care products). This includes stores that sell groceries and
                                also sell other non-grocery products, and products necessary to
                                maintaining the safety, sanitation, and essential operation of
                                residences;

                             v. Food cultivation, including farming, livestock, and fishing:




                                                                                                           EX03-106
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.245 Page 240 of 576




                     vi     Businesses that provide food, shelter, and social services, and other
                            necessities of life for economically disadvantaged or otherwise needy
                            individuals;

                    vii     Newspapers, television, radio, and other media services;

                   viii     Gas stations and auto-supply, auto-repair, and related facilities;

                     ix     Banks and related financial institutions;

                      x. Hardware stores;

                    xi      Plumbers, electricians, exterminators, and other service providers who
                            provide services that are necessary to maintaining the safety,
                            sanitation, and essential operation of residences;

                    N il.   Businesses providing mailing and shipping services, including post
                            office boxes;

                   xiii. Educational institutions— including public and private K-I2 schools,
                         colleges, and universities —for purposes of facilitating distance
                         learning or performing essential functions, provided that Social
                         Distancing of six -feet per person is maintained to the greatest extent
                         possible;

                   xiv. Laundromats, dry cleaners, and laundry service providers;

                            Restaurants and other facilities that prepare and serve food, but only
                            for delivery or carry out. Schools and other entities that typically
                            provide free food services to students or members of the public may
                            continue to do so under this Order on the condition that the food is
                            provided to students or members of the public on a pick-up and
                            takeaway basis only. Schools and other entities that provide food
                            services under this exemption shall not permit the food to be eaten at
                            the site where it is provided, or at any other gathering site;

                   xvi. Businesses that supply products needed for people to work from home;

                   x vii. Businesses that supply other essential businesses with the support or
                          supplies necessary to operate;




                                                                                                     EX03-107
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.246 Page 241 of 576
                                                                                S

                       xviii. Businesses that ship or deliver groceries, food, goods or services
                              directly to residences;

                        xix. Airlines, taxis, and other private transportation providers providing
                             transportation services:

                         N X. Home-based care for seniors, adults, or children;

                        xxi. Residential facilities and shelters for seniors, adults, and children;

                       x xii. Professional services, such as legal or accounting services, when
                              necessary to assist in compliance with legally mandated activities;

                      xxiii   Childcare facilities providing services that enable employees exempted
                              in this Order to work as permitted. To the extent possible, childcare
                              facilities must operate under the following mandatory conditions:

                                  I. Childcare must be carried out in stable groups

                                 3, Children shall not change from one group to another.

                                 3. If more than one group of children is cared for at one facility,
                                    each group shall be in a separate room. Groups shall not mix
                                    with each other.

                                 4. Childcare providers shall remain solely with one group of
                                    children.

                  c. "Social Distancing" is maintaining a six-foot separation from all persons
                     except for family members.

           2. All bars and other establishments that serve alcohol, and do not serve food, shall close
              consistent with guidance provided by the California Department of Public Health for
              Retail Food, Beverage, and Other Related Service Venues.

           3. All restaurants and other business establishments that sent food shall close all on-site
              dining consistent with guidance provided by the California Department of Public
              Health for Retail Food, Beverage, and Other Related Service Venues. All food
              served shall be by delivery, or through pick-up or drive-thru. Social Distancing shall
              be required for persons picking up food on site.

                  a "Social Distancing" is maintaining a six-foot separation from all persons
                    except for family members.




                                                                                                       EX03-108
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.247 Page 242 of 576




             4. A strong recommendation is made that all persons who are 65 years and older, or
                have a serious chronic medical condition (like heart disease, lung disease, and
                diabetes), or have a compromised immune system remain at home consistent with
                guidance provided by the California Department of Public Health on Self-Isolation
                for Older Adults and Those Who Have Elevated Risk.

             5. A strong recommendation is made for persons exhibiting mild to moderate symptoms
                of COVID- I 90 self-isolate themselves in their place of residence unless seeking
                medical care.

             6. All businesses shall enact Social Distancing, increased sanitation standards, and shall
                make every effort to use telecommuting for its workforce. An businesses shall
                suspend any policy or procedure requiring doctor verification for sick or other leave
                approval.

                     a. "Social Distancing" is maintaining a six-foot separation from all persons
                        except for family members.

             7. A strong recommendation is made that all residents are to heed any orders and
                guidance of state and local health officials related to COVID-19.

             8. This Order is necessary to protect and preserve the public health from; and prevent,
                the increasing transmission of COVID-19 in California and the significant risk of
                widespread introduction and transmission of COVID-I 9 into the County.

             9. Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in
                the County shall take necessary measures within the governmental entity's control to
                ensure compliance with this Order and to disseminate this Order to venues or
                locations within the entity's jurisdiction where a large gathering may occur.

             10. Violation of this Order is subject to fine; imprisonment; or both.(California Health
                 and Safety Code section 120295.)

             1 1. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police
                  pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
                  section 101029.


      As this is a rapidly evolving situation, this Order may be revised and/or extended at any time.




                                                                                                           EX03-109
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.248 Page 243 of 576




      IT IS SO ORDERED:


      Date: March 17, 2020
                                                           Dr. Nichole Quick
                                                           Orange County Health Officer




                                          EMERGENCY REGULATIONS

             As Director of Emergency Services for the County of Orange. I am authorized to
       promulgate regulations for the protection of life and property pursuant to Government Code
       Section 8634 and Orange County Codified Ordinance Section 3-1-6(b)(1). The following
       shall be in effect for the duration of the Orange County Health Officer Order issued above
       which is incorporated in its entirety by reference:

               The Orange County Health Officer Order shall he promulgated as a regulation for the
               protection of life and property.

        Any person who violates or who refuses or willfully neglects to obey this regulation is subject
        to fine. imprisonment, or both. (Government Code section 8665.)

                                                                      ^
      Date: March 17, 2020
                                                           Frank K'm
                                                           Chief Executive Officer, County of Orange




                                                                                                          EX03-110
            Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.249 Page 244 of 576

Orange County, California - Novel Coronavirus - County Order                                   lutps://www.ochealthinfo.corniplis/aboutkpidasintkpi/dip/prevention/co...




            CC
            health Public Health
            CARE AGENCY
                                                                       •      •
                HCA HOME        z     PUBLIC HEALTH SERVICES           4
                                                                       , •
                                                                         1   HEALTH INFORMATION                      PROVIDER RESOURCES                       CONTACT US


         Ai Public Health Services
                                 ) )Diseases Index • A-Z)NOVO Coronavirus County Order                                                                 la Entail        Cd Print
        0

            DISEASES INDEX - AZ                   COVID-19, County Health
             • Diseaseinformation&
               Home
                                   Prevention     Officer's Orders
             • Communicable Disease Contra Home
                                                                                                                                                              Select Language
             • Diseases Index - A-Z                                                                                                                      Powered by Soso* Translate
             • Disease Prevention
                                                                                         County Health Officer's Order
             • Foodbome Illness FAQ
                                                                                             Issued - 3/18/2020
             COMMUNICABLE                         Pursuant to California Health and Safety Code sections 101040. 120175, and 120175.5(b). the Orange County Health
                DISEASE                           Officer ORDERS AS FOLLOWS:

            TRENDING TOPICS                            1. In light of new written, changing state guidance, this Order revises the prior order issued by the Orange County
                                                          Health Officer on March 17. 2020. The March 17, 2020, order is no longer in effect as of the effective date and
                                                          time of this Order.
                                                       2. Except as provided herein, nothing in this document prohibits businesses or other entities from operating within
                                                          Orange County. Businesses and entities should operate in accordance with social distancing guidelines issued by
            Advisories and    Candida awls                the California Department of Public Health.
            Newsletters
                                                       3. Effective immediately, and continuing until 11:59 p.m., on March 31.2020, public or private Gatherings, defined by
            Flu Shot          Hepatitis A                 the California Department of Public Health are prohibited. See. CDPH Guidance for the Prevention of COVID-19
                                                          Transmission for Gatherings, dated March 16, 2020, available at https://www.cdph ca,gov/Proorams/CID/DCDC
            Measles           Novel CoronaWrus          (CDPH%20Document%20LibrarviCOVID-19(cd&guidancedialherings-covid19-transmission-prevention-
                                                          03-16-2020.pdf
            Zika Virus
                                                          Nothing in this Order prohibits the gathering of members of a household, family, or living unit, or the utilization of
                                                         caregivers.
                                                       4.This Order does not prohibit activities such as attendance at regular school classes, going to work, or performing
                                                         essential services. In accordance with state guidance, certain activities are essential to the functioning of our
                                                          County and must continue. Hence, with respect to the prohibition on Gatherings. this Order does not apply to
                                                         essential public transportation, airport travel, shopping at a store, mall, or farmers' market, or charitable food
                                                          pantries and distributions, or to congregate flying situations, including dormitories and homeless encampments.
                                                          See. lattpsiNnwtodatagoviProgtams/CID/DcDciPagralfailusiasnx
                                                       5. In accordance with written guidance issued on March 16, 2020 by the California Department of Public Health,


               mAuss:
                       MENto Zkr
                             cue*           k
                                                          relating to Retail Food, Beverage, and Other Related Service Venues.(1)all bars and other business
                                                         establishments that serve alcohol and do not serve food shall close: and (2)all movie theatres, gyms, and health
                                                          dubs shall dose. Food and beverage establishments,food trucks, grocery stores and charitable food distribution
                DRUG PREVENTION                           sites, and certified farmers' markets are required to follow guidance released from the California Department of
                                                          Public Health on March 16, 2020. All food served shall be by delivery, or through pick-up or drive-through. For
                                                          purposes of food delivery and pick-up. social distancing, defined as maintaining a six- foot separation per person
                                                         for non-family members, shall be required.
                                                       6. In accordance with Interim Guidance for Businesses and Employers issued by the Centers for Disease Control
                       DIAL2-1-11
                    „244.0m.Re
                             jimancipliffi.
                                                          and Prevention, employers shall not require a healthcare provider's note for employees who are sick with acute
                                                          respiratory illness to validate their illness or to return to work, as healthcare provider offices and medical facilities
                                                          may be extremely busy and not able to provide such documentation in a timely way.
                                                                                                              G uidance

                       ‘inilitr.                       7. A strong recommendation is made that all persons who are 65 years and older. or have a serious chronic medical
                                                          condition (like heart disease, lung disease, and diabetes), or have a compromised immune system remain at
                       TRAVEL
                                                          home consistent with guidance provided by the California Department of Public Health on Self-Isolation for Older
                  I MMUNIZATIONS                          Adults and Those Viiho Have Elevated Risk.
                                                       6. A strong recommendation is made for persons exhibiting mild to moderate symptoms of COVID-19 to self-isolate
                                                          themselves in their place of residence unless seeking medical care.
                                                       9. A strong recommendation is made that all businesses enact social distancing. increased sanitation standards,
                                                          and make every effort to use telecommuting for its workforce.
            MY OC             Login I Registers       10. A strong recommendation is made that all residents are to heed any orders and guidance of state and local health
                                                          officials related to COVID-19.
                                                                                                        General Provisions

                                                      11. This Order and Guidance is necessary to protect and preserve the public health from, and prevent. the increasing
                                                          transmission of COVID-19 in California and the significant risk of widespread introduction and transmission of
                                                          COVID-19 into the County.

                                                                                                                                                                  EX03-111
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.250 Page 245 of 576

Orange County, California - Novel Coronavirus - County Order                                hups://www.ockealthinfo.com/phstabout/epidasmdepi/dip/prevention/co...


                                                    12. Pursuant to Health and Safety Code section 120175.5(b) all governmental entities in the County shall take
                                                        necessary measures within the governmental entity's control to ensure compliance with this Order and to
                                                        disseminate this Order to venues or locations within the entity s jurisdiction where a large gathering may occur.
                                                    13. This Order and Guidance shall not supersede any conflicting or more restrictive orders issued by the State of
                                                        California or Federal governments. If any portion of this Order or the application thereof to any person or
                                                        circumstance is held to be invalid the remainder of the Order, including the application of such pad or provision to
                                                        other persons or circumstances, shall not be affected and shall continue in full force and effect. To this end, the
                                                        provisions of this Order are severable.
                                                        As this is a rapidly evolving situation. this Order and Guidance may be revised and/or extended at any time.


                                                IT IS SO ORDERED:

                                                Date: March IS, 2020
                                                Or. Nichole Ouick
                                                Orange County Health Officer
                                                                                               EMERGENCY REGULATIONS

                                                As Director of Emergency Services for the County of Orange. I am authorized to promulgate regulations for the protection
                                                of life and property pursuant to Government Code Section 8634 and Orange County Codified Ordinance Section
                                                3-1-6(6)(1). The following shall be in effect for the duration of the Orange County Health Officer Order issued above which
                                                is incorporated in its entirety by reference:
                                                   The Orange County Health Officer Order shall be promulgated as a regulation for the protection of life and properly.


                                                Any person who violates or who refuses or willfully neglects to obey this regulation is subject to fine, imprisonment, or both.
                                               (Government Code section 8665.)

                                                Date: March 18. 2020
                                                Frank Kim
                                                County Executive Officer County of Orange




                                       !
                 40 a oc               Navigation                     Quick Links                      Resources                         Social Media and
               0 Cie'rT.--   -"In
                                       OC Home                        Acceptable Use                   Chambers of Commerce              Applications
                    :li”". 7;m
                uk •,                  About the County               Accessibility                    Federal Government
                  \GAO                 Departments                    Contact the County               General Information
                                                                                                                                               f F. hio ,
                                                                                                                                                        i
                 CIN:wr ..iSir         Business                       Disclaimer                       Orange County Cities
                   </Foto

         County Directory Assistance
                                       How Do I                       Sitemap                          Related Government Agencies
                                                                                                       State Government
                                                                                                                                                           gi
                                                                                                       Visitor Bureaus
                85086..5400




                                                                             The OC               TM



              Making Orange County a safe, healthy, and fulfilling place to live, work, and play, today andfor generations to come, by providing
                                                   outstanding, cost-effeclioe regional public services.




                                                                                                                                                            EX03-112
                             S
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.251 Page 246 of 576
                                                                       •
                                                                                       CLAYTON CHAU, MD PhD



              health
              CARE AGENCY
                                                                              DIRECTOR/ACTING COUNTY HEALTH
                                                                                                    OFFICER

                                                                                              LILLY SIMMERING
                                                                                          ASSISTANT DIRECTOR


                                                                                      405W.5" STREET,7111 FLOOR
                                 COUNTY HEALTH OFFICER                                     SANTA ANA, CA 92701
                                                                                             www.ochealthinfo.com


                 AMENDED ORDERS AND STRONG RECOMMENDATIONS
                   OF THE COUNTY OF ORANGE HEALTH OFFICER
                              REVISED July 14, 2020

          I n light of the recent increased COVID-19 transmission and hospitalization rate in
   Orange County, the placement of Orange County on the California Department of Public Health
  (CDP1-1) County Monitoring List, and further CDP1-1 directives applicable to the County of
   Orange, these AMENDED ORDERS AND STRONG RECOMMENDATIONS revise the
   prior AMENDED ORDERS AND STRONG RECOMMENDATIONS,issued by the Orange
   County Acting Health Officer on July 3, 2020. The July 3, 2020 Amended Orders and Strong
   Recommendations are no longer in effect as of the effective date and time of these AMENDED
   ORDERS AND STRONG RECOMMENDATIONS.

          Pursuant to California Health and Safety Code sections 101030, 101040, 101470,
   1 20175, and 120130, the County of Orange Acting Health Officer ORDERS AND STRONGLY
   RECOMMENDS as follows:
                                              ORDERS

           Effective immediately, and continuing until further notice, the following shall be in effect
   in unincorporated and incorporated territories of Orange County, California:

          I . Closure of Bars, Pubs, Breweries, and Brewoubs. All bar, pub, brewery, and
              brewpub establishments that do not offer sit-down, dine-in meals shall close until
              further notice by County Health Officer based on his assessment and evaluation of
              local epidemiological indicators.

              Bars, pubs, breweries, and brewpubs that offer sit-down, dine-in meals shall close
              their indoor operation but may continue their outdoor operation. Alcohol can only be
              sold in the same transaction as a meal. They shall also follow the State outdoor dine-
              in guidance (found at https://files.covid19.ca.gov/pdf/guidance-outdoor-
              restaurants.pdf) and shall continue to encourage takeout and delivery service
              whenever possible.

              Bars, pubs, breweries, and brewpubs that do not offer sit-down, dine-in meals
              themselves, but contract with another vendor to provide that service, shall close their
              i ndoor operation but may continue their outdoor operation if the dine-in vendor
              follows the outdoor dine-in guidance (found at
              https://files.covid19.ca.gov/pdf/guidance-outdoor-restaurants.pdf) and the bar, pub,
              brewery, and brewpub establishment sells alcohol only in the same transaction as a
              meal.


                                                                                                EX03-113
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.252 Page 247 of 576



 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 2 of 1 1


           If the outdoor operation is conducted under a canopy or tent, the canopy or tent may
           be closed only on one side.

           Venues that are currently authorized to provide sale of beer, wine, and spirits to be
           consumed off premises and do not offer sit-down, dine-in meals shall follow the
           guidance for retail operations (found at https://files.covid19.ca.gov/pdf/guidance-
           retail.pdf) and offer curbside sales only, until the CDPH and/or County Health Officer
           allow additional retail activity.

           Producers of beer, wine, and spirits shall follow the guidance for manufacturing
           operations (found at https://files.covid19.ca.gov/pdf/guidance-manufacturina.pdf).

           This Order #1 does not authorize the reopening of concert, performance, or
           entertainment venues. Those types of establishments shall remain closed until they
           are allowed to resume modified or full operation through a specific reopening order
           or guidance by CDPH and/or County Health Officer.

       2. Closure of Specific Sectors and Activities. The indoor operations for the following
          sectors shall close until further notice by the County Health Officer based on his
          assessment and evaluation of local epidemiological indicators:

              • Dine-in restaurants
              • Wineries and tasting rooms
              • Movie theaters
              • Family entertainment centers (for example: bowling alleys, miniature golf,
                batting cages and arcades)
              • Zoos and museums
              • Cardrooms
              • Fitness centers
              • Worship services
              • Indoor protests
              • Offices for non-essential sectors (essential sectors are listed at
                https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf)
              • Personal care services, like nail salons, body waxing and tattoo parlors
              • Hair salons and barbershops
              • Malls

           This Order #2 does not apply to outdoor or pick-up operations of the above-listed
           sectors. If the outdoor operation is conducted under a canopy or tent, the canopy or
           tent may be closed only on one side. The outdoor establishment/business operation
           shall be in accordance with its respective industry or sector guidance including
           appropriate physical distancing and face coverings practices. For specific industry or
           sector guidance, see the following link: https://covid19.ca.gov/industry-
           guidance/thop.

                                                                                            EX03-114
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.253 Page 248 of 576




 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 3 of 1 1


       3. Self-isolation of Persons with COVID-19. All Orange County residents and visitors
          who have been diagnosed with or are likely to have COVID-19, as defined below,
          shall immediately isolate themselves in their home or another residence under the
          following criteria, as applicable:

               a) Individuals with COVID-19 symptoms shall isolate themselves until: (i) at
                  least 3 days(72 hours) after they have recovered, meaning their fever has
                  resolved without use of fever-reducing medications and their respiratory
                  symptoms (e.g., cough, shortness of breath) have improved; AND (ii) at least
                  10 days has elapsed from when their symptoms first appeared.

               b) Individuals who have a positive COVID-I9 PCR laboratory test result and are
                  without COVID-19 symptoms shall isolate themselves for 10 days from the
                  date when the specimen for the positive COVID-19 PRC laboratory test result
                  was obtained.

           Unless one of the criteria, above, applies, i.e. I .a) or 1.6), the individual may not
           leave his or her place of isolation except to receive necessary medical care.

           A person is considered to be diagnosed with or likely to have COVID-19, if the
           person has:

               a) Received a positive COVID-I9 PCR laboratory test result; and/or

               b) Been informed by a physician that he or she is likely to have COVID-I9
                  and/or;

               c) Signs and symptoms that are consistent with COVID-I9 (i.e., new onset of
                  fever, cough, shortness of breath or trouble breathing).

           If a more specific isolation order is issued by the County of Orange Health Officer for
           any county resident, that order shall be followed instead of this order.

           This self-isolation order DOES NOT in any way restrict access by first responders to
           an isolation site during an emergency.

        4 Self-Quarantine of Persons Exposed to COVID-19. All Orange County residents
          and visitors who know that they have been in close contact, as defined below, with a
          person diagnosed with or likely to have COVID-I9 shall take the following actions:

               a) Quarantine themselves in their home or another residence until 14 days from
                  the last date that they were in close contact with a person that has been
                  diagnosed with or likely to have COVID-19.



                                                                                                    EX03-115
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.254 Page 249 of 576



 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 4 of I I


           Exposed persons shall self-quarantine themselves for the entire 14-day COVID-I 9
           i ncubation period, the typical time between exposure and when symptoms and signs
           of the disease may develop. They may not leave their place of quarantine except to
           receive necessary medical care or to obtain such other goods or services necessary for
           their basic subsistence.

           Close contact refers to any person who has been within 6 feet of an infectious
           COVID-19 person for 15 minutes or more. A person who is diagnosed with or likely
           to have COVID-19 is considered infectious from 48 hours before his or her symptoms
           first appeared until the person is no longer required to be isolated.

           IfTh more specific quarantine order is issued by the County of Orange Health Officer
           for any county resident, that order shall be followed instead of this order.

           This self-quarantine order DOES NOT in any way restrict access by first responders
           to a quarantine site during an emergency.

           This self-quarantine SHALL NOT APPLY to health care providers and emergency
           responders, as defined by the U.S. Department of Labor (see Question 56 and 57,
           respectively, available at https://www.dol.gov/agencies/whd/pandemiciffera-
           questions).

        5. Checklist and Attestation Posting Requirements for Businesses, Industries, and
           Entities Allowed to Reopen in Orange County. All businesses, industries, and
           entities listed on the State's https://covid19.ca.gov/industry-guidance/#top that reopen
           in Orange County as part of the various Stages of the State's Resilience Roadmap
           shall post their corresponding industry-specific checklist at a location visible to the
           public at the public entrance of each property.

           I n addition to the foregoing industry-specific checklist, all businesses, industries, and
           entities shall post a separate document at a location visible to the public at the public
           entrance of each property that specifically includes an attestation by the business,
           industry, or entity owner and/or operator that it has:

               a) Performed a detailed risk assessment and implemented a site-specific
                  protection plan;

               b) Trained employees on how to limit the spread of COVID-19, including how to
                  screen themselves for symptoms and stay home if they have them;

               c) Implemented individual control measures and screenings;

               d) Implemented disinfecting protocols; and

               e) Implemented physical distancing guidelines.

                                                                                                EX03-116
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.255 Page 250 of 576




 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 5 of I I



            Pursuant to CDPI-1 guidance for variance counties, certain sectors of the economy
            may re-open only with the approval of the County Health Officer following a review
            of local epidemiological data by the County Health Officer. Please refer to
            https://covid19.ca.gov/industrv-guidanceffitop. For these sectors, please do not
            submit to the County Health Officer any documents for review and approval. Instead,
            please refer to https://www.ochealthinfo.com/about/admin/pubs/press for current
            i nformation as to which sectors have been authorized by the County Health Officer to
            re-open.

            As specified above, certain sectors shall not re-open their indoor operations until
            further notice by the County Health Officer based on his assessment and evaluation of
            local epidemiological indicators. See Order # I and 2, above. Furthermore, bars,
            breweries, pubs, and brewpubs shall operate only in accordance with Order # 1,
            above.

        6. Wear a Cloth Face-Covering. To help prevent the spread of droplets containing
           COVID-19, all County residents and visitors shall wear face coverings in certain
           high-risk situations, as required by the Guidancefor the Use ofFace Coverings
           issued by California Department of Public Health on June 18, 2020. The Guidance is
           attached as Exhibit A and also available at
           https://www.cdph.ca.gov/Programs/C1D/DCDC/CDPH%20Document%20Library/C
           OV1D-19/Guidance-for-Face-Coverings 06-18-2020.pdf. Please refer to Exhibit A
           for a list of high-risk situations wherein County residents and visitors shall wear a
           face covering, and for a list of individuals who are exempt from wearing a face
           covering.

                               STRONG RECOMMENDATIONS

          Effective immediately; and continuing until further notice, the following shall be in effect
 i n unincorporated and incorporated territories in Orange County, California:

        I . Maintain Six Feet of Physical Distancing. All Orange County residents and visitors
            should maintain at least 6 feet of physical distance from another person who is not a
            family/household member or live in the same living unit, when (i) in a public place;
           (ii) visiting a retail, commercial or other place of business; or (iii) at work.

        2. For Vulnerable Population. All Orange County residents who are 65 years old or
           older; have serious underlying medical conditions (for example, chronic lung disease,
           moderate to severe asthma, serious heart conditions, severe obesity, diabetes, chronic
           kidney disease undergoing dialysis, liver disease); or have a compromised immune
           system should remain at home consistent with guidance provided by the California
           Department of Public Health (CDPI-1) available at
           https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-

                                                                                                EX03-117
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.256 Page 251 of 576




 Amended Order and Strong Recommendations of the County of Orange Health Officer
 July 14, 2020
 Page 6 of 1 1


           19/PublicHealthGuidanceSelflsolationforOlderAdultsandThoseWhoHaveDevatedRis
           k.aspx.

       3. Other Recommendations. All Orange County residents should avoid contact with
          people who are sick; not gather in groups; stay out of crowded places; avoid mass
          gatherings; wash hands frequently; wash face coverings frequently; cover coughs and
          sneezes; and clean and disinfect frequently touched surfaces daily, including tables,
          doorknobs, light switches, countertops, handles, desks, phones, keyboards, toilets,
          faucets, and sinks.

                                   GENERAL PROVISIONS

        I. These Amended Orders and Strong Recommendations shall not supersede any
           conflicting or more restrictive orders issued by the State of California or federal
           government. If any portion of these Amended Orders and Strong Recommendations
           or the application thereof to any person or circumstance is held to be invalid, the
           remainder of the Amended Orders and Strong Recommendations, including the
           application of such part or provision to other persons or circumstances, shall not be
           affected and shall continue in full force and effect. To this end, the provisions of these
           A mended Orders and Strong Recommendations are severable.

       2. The orders contained in these Amended Orders and Strong Recommendations may be
          enforced by the Orange County Sheriff or Chiefs of Police pursuant to California
          Health and Safety Code section 101029, and California Government Code sections
          26602 and 41601. A violation of a health order is subject to fine, imprisonment, or
          both (California Health and Safety Code section 120295).

         REASONS FOR THE ORDERS AND STRONG RECOMMENDATIONS

        I . On February 26, 2020, the County of Orange Health Officer declared a Local Health
            Emergency based on an imminent and proximate threat to public health from the
            introduction of a novel coronavirus disease(COVID-19)in Orange County.
       2. On February 26, 2020, the Chairwoman of the Board of Supervisors, acting as the
          Chair of Emergency Management Council, proclaimed a Local Emergency in that the
          imminent and proximate threat to public health from the introduction of COVID-19
          created conditions of extreme peril to the safety of persons and property within the
          territorial limits of Orange County.
       3. On March 2,2020, the Orange County Board of Supervisors adopted Resolutions No.
          20-01 1 and No. 20-012 ratifying the Local Health Emergency and Local Emergency,
          referenced above.
       4. On March 4,2020, the Governor of the State of California declared a State of
          Emergency to exist in California as a result of the threat of COVID-19.


                                                                                               EX03-118
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.257 Page 252 of 576



 Amended Order and Strong Recommendations of the County of Orange Health Officer
 July 14, 2020
 Page 7 of 11


       5. There is currently no vaccine to prevent COVID-19. According to the Centers for
          Disease Control and Prevention (CDC), the best way to prevent COVID-19 is to
          avoid being exposed to the novel corona virus. According to the CDC,the novel
          corona virus is thought to spread mainly from person-to-person due to the following:
         (1) between people who are in close contact with one another (within about 6 feet);
         (2)through respiratory droplets produced when an infected person coughs, sneezes or
          talks;(3) these droplets can land in the mouths or noses of people who are nearby or
          possibly be inhaled into the lungs;(4)some recent studies have suggested that
          COVID-19 may be spread by people who are not showing symptoms. See
          https://www.cdc.gov/coronavirus/20 9-ncov/orevent-eetting-sick/prevention.html.
       6. According to the CDC everyone should (I) wash their hands often with soap and
          water for at least 20 seconds (or use hand sanitizer that contains at least 60% alcohol
          when soap and water is not readily available) especially after having been in contact
          in a public place, or after blowing their nose, coughing, or sneezing;(2) avoid contact
          with people who are sick, stay at least 6 feet from other people, not gather in groups,
          stay out of crowded places, and avoid mass gatherings;(3)cover their mouth and
          nose with a cloth face cover when around others when they are out in public;(4)
          cover coughs and sneezes; and (5)clean and disinfect frequently touched surfaces
          daily, including tables, doorknobs, light switches, countertops, handles, desks,
          phones, keyboards, toilets, faucets, and sinks. See
          https://www.cdc.gov/coronavirus/20 I 9-ncov/orevent-getting-sick/prevention.htm I.
       7. The CDC recommends that everyone wear cloth face coverings when leaving their
          homes, regardless of whether they have fever or symptoms of COVID- 19. This is
          because of evidence that people with COVID-19 can spread the disease, even when
          they don't have any symptoms. Cloth face coverings should not be placed on young
          children under age 2, anyone who has trouble breathing, or is unconscious,
          i ncapacitated, or otherwise unable to remove the mask without assistance. See
          https://www.cdc.gov/coronavirus/2019-ncov/downloads/cloth-face-coverings-
          information.pdf
       8. The CDPH also issued a Guidance for the Use of Face Coverings on June 18,2020,
          available at
          https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/C
          OVID-19/Guidance-for-Face-Coverings 06-18-2020.pdf.. The Guidance requires
          people in California to wear face coverings in certain enumerated high-risk situations,
          and provides a number of exemptions, as well as providing a description of what is a
          face covering.
       9. According to the CDC, COVID-19 is a new disease and there is limited information
          regarding risk factors for severe disease. Based on currently available information and
          clinical expertise, older adults (65 years older and older), people who live in a nursing
          home or long-term care facility, and people of any age who have serious underlying
          medical conditions might be at higher risk for severe illness from COVID-19. See
          https://www.cdc.gov/coronavirus/201 9-ncov/need-extra-precautions/people-at-
          h igher-risk.htm I. According to the CDC, this at higher risk population should stay

                                                                                             EX03-119
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.258 Page 253 of 576



 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 8 of 1 1


           home (if possible) and practice social distancing of at least 6 feet both in and outside
           the home. See https://www.cdc.gov/coronavirus/2019-ncov/downloads/COVID19-
           What-You-Can-Do-High-Risk.pdf. See also
           https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
           19/PublicHealthGuidanceSelflsolationforOlderAdultsandThoseWhoHaveElevatedRis
           k.aspx.
        1 0. The orders and the strong recommendations contained herein are based on the fact
             that there is currently no vaccine to protect against COVID- 19, and no proven
             therapeutic treatment for it; scientific evidence regarding the most effective
             approaches to slow the transmission of communicable diseases generally and
             COVID-I9 specifically, as well as best practices as currently known and available to
             protect the older adults(65 years older and older), people who live in a nursing home
             or long-term care facility, and people of any age who have serious underlying medical
             conditions from avoidable risk of serious illness or death resulting from exposure to
             COVID- 1 9.
        I I . As of July 13, 2020, there are 25,255 reported COVID-I 9 cases and 424 COVID-I9
              related deaths in Orange County (see
              https://occovid19.ochealthinfo.com/coronavirus-in-oc); as ofJuly 13, 2020, there are
              329,162 reported COVID-I9 cases and 7,040 COVID-19 related deaths in State of
              California (see
              https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx#
              COV1D-19%20by%20the%20Numbers); there remains a strong likelihood of a
              significant and increasing number of cases of community transmission; some
              individuals who contract the novel coronavirus have no symptoms or have only mild
              symptoms, and so are unaware that they carry virus and are transmitting it to others;
              evidence shows that the novel coronavirus can survive for hours or even days on
              surfaces and can be indirectly transmitted between individuals.
        1 2. The age, condition, and health of a significant portion of Orange County population
             place them at risk for serious health complications, including hospitalization and
             death, from COVID-19. Younger and otherwise healthy people are also at risk for
             serious negative health outcomes and for transmitting the novel coronavirus to others.

        1 3. Orange County was placed on the County Monitoring List on June 29, 2020. See
             https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
             19/CountyMonitoringDataStep2.aspx.

        1 4. In accordance with the CDPI-1 Guidance on Closure ofSectors in Response to
             COVID-19(available at
             https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID- I 9/Guidance-on-
             Closure-of-Sectors-in-Response-to-COVID-19.aspx). community spread of COVID-
             19 infection is of increasing concern across the State, and in particular for those
             counties on the County Monitoring List. Beyond the impact on the general
             population, community spread increases the likelihood of expanded transmission of

                                                                                             EX03-120
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.259 Page 254 of 576



 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 9 of 1 1


           COVID- 19 in congregate settings such as nursing homes, homeless shelters,jails and
           prisons. Infection of vulnerable populations in these settings can be catastrophic, both
           i n terms of high rates of morbidity and mortality of individual residents, as well as
           through the high demand such infections would place on the hospital delivery system.
           Higher levels of community spread also increase the likelihood of infection among
           i ndividuals at high risk of serious outcomes from COVID-19, including the elderly
           and those with underlying health conditions who might live or otherwise interact with
           an infected individual. California's Pandemic Resiliency Roadmap for reopening is a
           risk-based framework that guides state and local governments on a path to re-opening
           industries under strict workplace modifications. Those sector operations listed under
           Orders #1 and #2, above, are all high risk of transmission due to a number of features
           of the businesses and the behaviors that occur within them. These sectors,
           foundationally, are settings where groups convene and may mix with others for
           prolonged periods without appropriate protective equipment, such as a face covering.
           For example, it is difficult to consistently wear a face covering in a restaurant.
           Additionally, physical movement within the establishment, duration of time spent in
           the establishment, and the degree of social mixing among individuals and groups
           outside one's household are all significant in these sectors, which substantially
           elevates the risk of transmission even where face coverings can be worn. The risk is
           particularly high in indoor settings. Reinstituting indoor closures among these sectors
           is not only important because of data from counties on the monitoring list, but
           because the science of disease transmission and from recent studies have shown that
           the transmissions is greater in indoor settings due to the release of infectious particles
           into the air when someone speaks, coughs, sneezes, or sings, which is exacerbated in
           indoor spaces particularly when lacking appropriate ventilation. Furthermore, in some
           of these sectors centered on eating and drinking, compliance with face coverings is
           not possible for the full duration of time someone spends in these establishments.
           Additionally, the workforce of these sectors face higher exposure to diseases
           transmission because of the environment in which they work. A recent study
           published by the Centers for Disease Control and Prevention, for example,
           demonstrates clearly the effect of a single asymptomatic carrier in a restaurant
           environment. The study shows that approximately 50 percent of the people at the
           infected person's table become sick over seven (7) days, 75 percent of the people on
           the adjacent table that is downwind in the interior ventilation system become infected,
           and even two of seven people on the upwind table become infected.(See Lit, J., Gu,
           J., Li, K., Xu, C., Su, W., Lai, Z....Yang, Z.(2020). COVID- I 9 Outbreak Associated
           with Air Conditioning in Restaurant, Guangzhou, China, 2020. Emerging Infectious
           Diseases, 26(7), 1628-1631. https://dx.doi.org/I0.3201/eid2607.200764). Physical
           distancing also protects an individual with brief exposures or outdoor exposures.
            W hen distanced, there is not enough time to achieve the infectious viral load when
           standing six (6) feet apart or where wind and the infinite outdoor space for viral
           dilution reduces viral load.(See Nishiura et al.(2020). Closed environments facilitate
           secondary transmission of coronavirus disease 2019(COVID- I 9).
           https://www.medrxiv.orWcontent/I0.1101/2020.02.28.20029272v2). A study, which
           still needs to be peer-reviewed, suggests that the odds an infected person transmitting

                                                                                              EX03-1 21
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.260 Page 255 of 576




 Amended Order and Strong Recommendations of the County of Orange Health Officer
 J uly 14, 2020
 Page 10 of 1 1


           the virus in a closed environment was 18.7 times greater compared to an open-air
           environment. Alcohol consumption slows brain activity, reduces inhibition, and
           impairs judgment, factors which contribute to reduced compliance with recommended
           core personal protective measures, such as the mandatory use of face coverings and
           maintaining six feet of distance from people outside of one's own household, making
           outdoor operations for brewpubs, breweries, bars, and pubs challenging, further
           creating opportunities for virus transmission and thus need for closure. Additionally,
           there is a growing body of evidence tracing large COVID-19 outbreaks in both urban
           and rural states, to indoor and outdoor operations of bars. In the setting of an
           i ncreasing body of evidence demonstrating that transmission is decreased when
           activities are conducted outside, and risk for exposure is increased when mixing
           beyond those with whom one lives, in an effort to mitigate to potential spread of
           COVID 19, the state is requiring that settings where patrons gather to be served or
           participate in the businesses' primary activity be moved outdoors.

        I S. The orders and strong recommendations contained herein are necessary preventive
             measures to control and reduce the spread of COVID-19 in Orange County, help
             preserve critical and limited healthcare capacity in Orange County, and thereby save
             the lives of Orange County residents.

        1 6. The California Health and Safety Code section 120175 requires the County of Orange
             Health Officer knowing or having reason to believe that any case of a communicable
             disease exists or has recently existed within the County to take measures as may be
             necessary to prevent the spread of the disease or occurrence of additional cases.
        1 7. The California Health and Safety Code sections 101030 and 101470 require the
             county health officer to enforce and observe in the unincorporated territory of the
             county and within the city boundaries located with a county all of the following:(a)
             Orders and ordinances of the board of supervisors, pertaining to the public health and
             sanitary matters;(b) Orders, including quarantine and other regulations, prescribed by
             the department; and (c) Statutes relating to public health.

        1 8. The California Health and Safety Code section 101040 authorizes the County of
             Orange Health Officer to take any preventive measure that may be necessary to
             protect and preserve the public health from any public health hazard during any "state
             of war emergency," "state of emergency," or "local emergency," as defined by
             Section 8558 of the Government Code, within his or her jurisdiction. "Preventive
             measure" means abatement, correction, removal or any other protective step that may
             be taken against any public health hazard that is caused by a disaster and affects the
             public health.
        1 9. The California Health and Safety Code section 120130(d) authorizes the County
             Health Officer to require strict or modified isolation, or quarantine, for any case of
             contagious, infectious, or communicable disease, when such action is necessary for
             the protection of the public health.

                                                                                                EX03-122
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.261 Page 256 of 576




                       COUNTY OF MONTEREY
                       HEALTH DEPARTMENT
                       Elsa Jimenez, Director of Health
                                                             Clinic Services
                            Administration             Emergency Medical Services                        Public Health
                           Behavioral Health      Environmental Health/Animal Services       Public Administrator/Public Guardian
                                        Nationally Accredited for Providing Quality Health Seivices



                   ORDER OF THE HEALTH OFFICER
              OF THE COUNTY OF MONTEREY DIRECTING
ALL INDIVIDUALS LIVING IN THE COUNTY TO SHELTER AT THEIR PLACE OF
  RESIDENCE EXCEPT THAT THEY MAY LEAVE TO PROVIDE OR RECEIVE
    CERTAIN ESSENTIAL SERVICES OR ENGAGE IN CERTAIN ESSENTIAL
ACTIVITIES, AND WORK FOR ESSENTIAL BUSINESSES AND GOVERNMENTAL
SERVICES; EXEMPTING INDIVIDUALS EXPERIENCING HOMELESSNESS FROM
 THE SHELTER IN PLACE ORDER BUT URGING THEM TO FIND SHELTER AND
GOVERNMENT AGENCIES TO PROVIDE IT; DIRECTING ALL BUSINESSES AND
  GOVERNMENTAL AGENCIES TO CEASE NON-ESSENTIAL OPERATIONS AT
PHYSICAL LOCATIONS IN THE COUNTY;PROHIBITING ALL NON-ESSENTIAL
     GATHERINGS OF ANY NUMBER OF INDIVIDUALS; AND ORDERING
              CESSATION OF ALL NON-ESSENTIAL TRAVEL

                                   DATE OF ORDER: MARCH 17, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a misdemeanor
punishable by fine, imprisonment, or both. (California Health and Safety Code § 120295, ef seq.)

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
101085, AND 120175,THE HEALTH OFFICER OF THE COUNTY OF MONTEREY("HEALTH
OFFICER")ORDERS:

   I. The intent of this Order is to ensure that the maximum number of people self-isolate in their places of
      residence to the maximum extent feasible, while enabling essential services to continue, to slow the
      spread of COVID-19 to the maximum extent possible. When people need to leave their places of
      residence, whether to obtain or perform vital services, or to otherwise facilitate authorized activities
      necessary for continuity of social and commercial life, they should at all times reasonably possible
      comply with Social Distancing Requirements as defined in Section 10 below. All provisions of this
      Order should be interpreted to effectuate this intent. Failure to comply with any of the provisions of this
      Order constitutes an imminent threat to public health.

   2. All individuals currently living within the County of Monterey (the "County") are ordered to shelter at
      their place of residence. To the extent individuals are using shared or outdoor spaces, they must at all
      times as reasonably possible maintain social distancing of at least six feet from any other person when
      they are outside their residence. All persons may leave their residences only for Essential Activities,




                                                                                                                 EX03-124
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.262 Page 257 of 576




      Essential Governmental Functions, or to operate Essential Businesses, all as defined in Section 10.
      Individuals experiencing homelessness are exempt from this Section, but are strongly urged to obtain
      shelter, and governmental and other entities are strongly urged to make such shelter available as soon as
      possible and to the maximum extent practicable(and to utilize Social Distancing Requirements in their
      operation).

   3. All businesses with a facility in the County, except Essential Businesses as defined below in Section 10,
      are required to cease all activities at facilities located within the County except Minimum Basic
      Operations, as defined in Section 10. For clarity, businesses may also continue operations consisting
      exclusively of employees or contractors performing activities at their own residences (i.e., working from
      home). All Essential Businesses are strongly encouraged to remain open. To the greatest extent
      feasible, Essential Businesses shall comply with Social Distancing Requirements as defined in Section
       10 below, including, but not limited to, when any customers are standing in line. For the purposes of
      this Order, businesses as used in this paragraph include any for-profit, non-profit, or educational entities,
      regardless of the nature of the service, the function they perform, or its corporate or entity structure.

  4. All public and private gatherings of any number of people occurring outside a household or living unit
     are prohibited, except for the limited purposes as expressly permitted in Section 10. Nothing in this
     Order prohibits the gathering of members of a household or living unit.

  5. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle, automobile, or
     public transit, except Essential Travel and Essential Activities as defined below in Section 10, is
     prohibited. People must use public transit only for purposes of performing Essential Activities or to
     travel to and from work to operate Essential Businesses or maintain Essential Governmental Functions.
     People riding on public transit must comply with Social Distancing Requirements as defined in Section
     10 below, to the greatest extent feasible. This Order allows travel into or out of the County to perform
     Essential Activities, operate Essential Businesses, or maintain Essential Governmental Functions.

  6. This Order is issued based on evidence of the occurrence of COVID-19 within the County and
     throughout counties to the north and south of the County, scientific evidence and best practices
     regarding the most effective approaches to slow the transmission of communicable diseases generally
     and COVID-19 specifically, and evidence that the age, condition, and health of a significant portion of
     the population of the County places it at risk for serious health complications, including death, from
     COVID-19. Due to the occurrence of the COVID-19 virus in the County, the potential for it to spread
     rapidly through the community, and the World Health Organization declaring COVID-19 to be a
     pandemic world-wide, there is a public health emergency throughout the County. Making the problem
     worse, some individuals who contract the COVID-19 virus have no symptoms or have mild symptoms,
     which means they may not be aware they cany the virus. Because even people without symptoms can
     transmit the disease, and because evidence shows the disease is easily spread, gatherings can result in
     preventable transmission of the virus. The scientific evidence shows that at this stage of the emergency,
     it is essential to slow virus transmission as much as possible to protect the most vulnerable and to
     prevent the health care system from being overwhelmed. One proven way to slow the transmission is to
     limit interactions among people to the greatest extent practicable. By reducing the spread of the




                                                                                                         EX03-125
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.263 Page 258 of 576




      COVID-19 virus, this Order helps preserve critical and limited healthcare capacity in the County.

   7. This Order also is issued in light of the existence of 13 cases of COVID-19 in the County of Santa Cruz,
       which has issued a similar order on March 16, 2020, 3 in San Benito County, and 2 in San Luis Obispo
      County, as well as at least 258 confirmed eases and at least three deaths in the seven Bay Area
      jurisdictions having issued a similar order also on March 16, 2020, including a significant and increasing
      number of suspected cases of community transmission and likely further significant increases in
      transmission. Widespread testing for COVID-19 is not yet available but is expected to increase in the
      corning days. This Order is necessary to slow the rate of spread and the Health Officer will re-evaluate
      it as further data becomes available.

  8. This Order is issued in accordance with, and incorporates by reference, the March 4, 2020 Proclamation
     of a State of Emergency issued by Governor Gavin Newsom, the March 6, 2020 Proclamation by the
     County Administrative Officer Declaring the Existence of a Local Emergency in the County, the March
     10, 2020 Resolution of the Board of Supervisors of the County Ratifying and Extending the Declaration
     of a Local Emergency, and the March 13, 2020 declaration of national emergency by the President of
     the United States.

  9. This Order comes after the release of substantial guidance from the County Health Officer, the Centers
     for Disease Control and Prevention, the California Department of Public Health, and other public health
     officials throughout the United States and around the world, including a variety of prior orders to
     combat the spread and harms of COV1D-19. The Health Officer will continue to assess the quickly
     evolving situation and may modify or extend this Order, or issue additional Orders, related to COVID-
     19.

   10. Definitions and Exemptions.

          a. For purposes of this Order, individuals may leave their residence only to perform any of the
             following "Essential Activities." But people at high risk of severe illness from COVID-19 and
             people who are sick are urged to stay in their residence to the extent possible except as necessary
             to seek medical care.
                  i. To engage in activities or perform tasks essential to their health and safety, or to the
                     health and safety of their family or household members (including, but not limited to,
                     pets), such as, by way of example only and without limitation, obtaining medical supplies
                     or medication, visiting a health care professional, or obtaining supplies they need to work
                     from home.
                     To obtain necessary services or supplies for themselves and their family or household
                     members, or to deliver those services or supplies to others, such as, by way of example
                     only and without limitation, canned food, dry goods, fresh fruits and vegetables, pet
                     supply, fresh meats, fish, and poultry, and any other household consumer products, and
                     products necessary to maintain the safety, sanitation, and essential operation of
                     residences.




                                                                                                      EX03-126
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.264 Page 259 of 576




              iii. To engage in outdoor activity, provided the individuals comply with Social Distancing
                   Requirements as defined in this Section, such as, by way of example and without
                   limitation, walking, hiking, or running.
              iv. To perform work providing essential products and services at an Essential Business or to
                   otherwise carry out activities specifically permitted in this Order, including Minimum
                   Basic Operations.
               v. To care for a family member or pet in another household.

        b. For purposes of this Order, individuals may leave their residence to work for or obtain services at
           any "Healthcare Operations" including hospitals, clinics, dentists, pharmacies, phannaccutical
           and biotechnology companies, other healthcare facilities, healthcare suppliers, home healthcare
           services providers, mental health providers, or any related and/or ancillary healthcare services.
          "Healthcare Operations" also includes veterinary care and all healthcare services provided to
           animals. This exemption shall be construed broadly to avoid any impacts to the delivery of
           healthcare, broadly defined. "Healthcare Operations" does not include fitness and exercise gyms
           and similar facilities.

       c. For purposes of this Order, individuals may leave their residence to provide any services or
          perform any work necessary to the operations and maintenance of"Essential Infrastructure,"
          including, but not limited to, public works construction, construction of housing (in particular
          affordable housing or housing for individuals experiencing homelessness), airport operations,
          water, sewer, gas, electrical, oil and gas production and refining including associated businesses
          and activities, roads and highways, public transportation, solid waste collection and removal,
          internet, and telecommunications systems(including the provision of essential global, national,
          and local infrastructure for computing services, business infrastructure, communications, and
          web-based services), provided that they carry out those services or that work in compliance with
          Social Distancing Requirements as defined this Section, to the extent possible.

       d. For purposes of this Order, all first responders, emergency management personnel, emergency
          dispatchers, court personnel, and law enforcement personnel, and others who need to perform
          "Essential Governmental Functions or Services," as such may be determined by the
          governmental entity performing those functions or providing such services, are categorically
          exempt from this Order. Further, nothing in this Order shall prohibit any individual from
          performing or accessing Essential Governmental Functions or Services. Each governmental
          entity shall identify and designate appropriate employees or contractors to continue providing
          and carrying out any Essential Governmental Functions or Services. All Essential Governmental
          Functions or Services shall be performed in compliance with Social Distancing Requirements as
          defined in this Section, to the extent possible.

       c. For the purposes of this Order,"Essential Businesses" means:
              i. Healthcare Operations and Essential Infrastructure;
             ii. Grocery stores, certified farmers' markets, farm and produce stands, supermarkets, food
                  banks, convenience stores, and other establishments engaged in the retail sale of canned
                 or frozen food, dry goods, beverages, fresh fruits and vegetables, pet supply, fresh meats,




                                                                                                    EX03-127
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.265 Page 260 of 576




                     fish, and poultry, and any other household consumer products(such as cleaning and
                     personal care products). This includes stores that sell groceries and also sell other non-
                     grocery products, and products necessary to maintaining the safety, sanitation, and
                     essential operation of residences;
             iii.    Any form of cultivation of products for personal consumption or use, including farming,
                     ranching, livestock, and fishing, and associated activities, including, but not limited to,
                     activities or businesses associated with planting, growing, harvesting, processing,
                     cooling, storing, packaging, and transporting such products, or the wholesale or retail sale
                     ofsuch products, provided that, to the extent possible, such businesses comply with
                     Social Distancing Requirements and otherwise provide for the health and safety of their
                     employees;
             iv.     Businesses that provide food, shelter, and social services, and other necessities of life for
                    economically disadvantaged, compromised or otherwise needy individuals;
              v.     Newspapers, television, radio, and other media services;
             vi.     Gas stations and auto-supply, auto-repair, and related facilities;
            vii.     Banks and related financial institutions;
           viii.     Hardware stores;
             ix.     Plumbers, electricians, exterminators, and other service providers who provide services
                    that are necessary to maintaining the safety, sanitation, and essential operation of
                    residences, Essential Activities, and Essential Businesses;
              x.    Businesses providing mailing and shipping services, including post office boxes;
             xi.     Educational institutions—including public and private K-12 schools, colleges, and
                    universities—for purposes of facilitating distance learning or performing essential
                    functions, provided that social distancing ofsix-feet per person is maintained to the
                    greatest extent possible;
            xii.    Laundromats, drycleaners, and laundry service providers;
           xiii.    Restaurants and other facilities that prepare and serve food, but only for delivery or cany
                    out. Schools and other entities that typically provide free food services to students or
                    members of the public may continue to do so under this Order on the condition that the
                    food is provided to students or members of the public on a pick-up and take-away basis
                    only. Schools and other entities that provide food services under this exemption shall not
                    permit the food to be eaten at the site where it is provided, or at any other gathering site;
           xiv.     Businesses that supply products needed for people to work from home;
            xv.     Businesses that supply other essential businesses with the support or supplies necessary
                    to operate;
            xvi.    Businesses that ship or deliver groceries, food, goods or services directly to residences;
           xvii.    Airlines, taxis, and other private transportation providers providing transportation
                    services necessary for Essential Activities and other purposes expressly authorized in this
                    Order;
          xviii.    Home-based care for seniors, adults, or children;
           xix.     Residential facilities and shelters for seniors, adults, and children;
            xx.     Professional services, such as legal or accounting services, when necessary to assist in
                    compliance with legally mandated activities;




                                                                                                       EX03-128
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.266 Page 261 of 576




              xxi. Childcare facilities providing services that enable employees exempted in this Order to
                    work as pcnnitted. To the extent possible, childcare facilities must operate under the
                   following mandatory conditions:
                       1. Childcare must be carried out in stable groups of 12 or fewer ("stable" means that
                           the same 12 or fewer children are in the same group each day).
                       2. Children shall not change from one group to another.
                       3. If more than one group of children is cared for at one facility, each group shall be
                           in a separate room. Groups shall not mix with each other.
                       4. Childcare providers shall remain solely with one group of children.
             xxii. Hotels, motels, bed and breakfast establishments, and other businesses that provide
                   transient occupancy for visitors to the County, provided that such business require their
                   patrons to shelter in place as otherwise required by•this Order.
            xxiii. On-going commercial construction (meaning commercial construction that actually
                   commenced, and was not just permitted, prior to the effective date of this Order),
                   provided that such activity implements Social Distancing Requirements to the extend
                   feasible and otherwise provides for the health and safety of their employees.

        f. For the purposes of this Order,"Minimum Basic Operations" include the following, provided
           that employees comply with Social Distancing Requirements as defined this Section, to the
           extent possible, while carrying out such operations:
                i. The minimum necessary activities to maintain the value of the business's inventory,
                   ensure security, process payroll and employee benefits, or for related functions.
               ii. The minimum necessary activities to facilitate employees of the business being able to
                   continue to work remotely from their residences.

        g. For the purposes of this Order,"Essential Travel" includes travel within or without the County,
            or between the various counties, for any of the following purposes. Individuals engaged in any
            Essential Travel must comply with all Social Distancing Requirements as defined in this Section
          • below.
                 i. Any travel related to the provision ofor access to Essential Activities, Essential
                    Governmental Functions or Services, Essential Businesses, or Minimum Basic
                    Operations.
                ii. Travel to care for elderly, minors, dependents, persons with disabilities, or other
                    vulnerable persons.
               iii. Travel to or from educational institutions for purposes ofreceiving materials for distance
                    learning, for receiving meals, and any other related services.
               iv. Travel to return to a place of residence from outside the jurisdiction.
                v. Travel required by law enforcement or court order.
               vi. Travel required for non-residents to return to their place of residence outside the County.
                    Individuals arc strongly encouraged to verify that their transportation out of the County
                    remains available and functional prior to commencing such travel.
              vii. Travel engaged in interstate commerce and otherwise subject to the provisions of the
                    Commerce Clause of the United States Constitution.




                                                                                                     EX03-1 29
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.267 Page 262 of 576




            h. For purposes of this Order, residences include hotels, motels, shared rental units and similar
               facilities.

               For purposes of this Order,"Social Distancing Requirements" includes maintaining at least six-
               foot social distancing from other individuals, washing hands with soap and water for at least
               twenty seconds as frequently as possible or using hand sanitizer, covering coughs or sneezes
              (into the sleeve or elbow, not hands), regularly cleaning high-touch surfaces, and not shaking
               hands.

    1 1. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code section 101029,
         the Health Officer requests that the Sheriff and all chiefs of police in the County ensure compliance with
         and enforce this Order. The violation of any provision ofthis Order constitutes an imminent threat to
         public health.

    1 2. This Order shall become effective at 12:01 a.m. on March 18, 2020 and will continue to be in effect until
         1 1:59 p.m. on April 7,2020, or until it is extended, rescinded, superseded, or amended in writing by the
         Health Officer.

    13. Copies of this Order shall promptly be:(1) made available at the County Government Center at 168W.
        Alisal Street, Salinas, CA 93901,(2) posted on the County website (www.co.tnonterey.ca.us), the
        County Health Department wcbsite(www.co.monterev.ca.us/govemment/departments-a-h/health) and
        such other websites as the County may determine;(3) distributed to the electronic and print press, and
      (4)provided to any member ofthe public requesting a copy of this Order.

    14. If any provision of this Order to the application thereof to any person or circumstance is held to be
        invalid, the reminder of the Order, including the application ofsuch part or provision to other persons or
        circumstances, shall not be affected and shall continue in full force and effect. To this end, the
        provisions ofthis Order are severable.


IT IS SO ORDERED:



Edad oreno, M.D.                                             Dated: March 17, 2020
Health I Ulcer ofthe County of Monterey




                                                                                                        EX03-130
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.268 Page 263 of 576




                                 Corry_a
                                       • ••••eN

                               . Placer
                                 HEALTH & HUMAN SERVICES
                                       PUBLIC HEALTH

   DIRECTIVE OF THE PLACER COUNTY HEALTH OFFICER INSTRUCTING INDIVIDUALS TO
  SHELTER AT THEIR PLACE OF RESIDENCE AND RESTRICTING NON-ESSENTIAL ACTIVITIES
                        I N RESPONSE TO COVID-19 OUTBREAK

  DATE OF DIRECTIVE: March 19, 2020

  Please read this Directive carefully. Your compliance with this Directive is necessary
  to slow the spread of Coronavirus Disease (COVID-19).

  Purpose of Directive:
  The intent of this Directive is to slow the spread of COVID-19 in Placer County by
  having people shelter in place (another way of saying stay home) at their
  residence, while enabling essential services to continue. When people need to
  leave their place of residence to obtain or perform vital services or to conduct
  activities necessary for continuity of social and commercial life, they should
  maintain a distance of six feet from other persons. Failure to comply with the
  provisions of this Directive constitutes a threat to public health.

  Reasons for Directive:
  This Directive is issued based on increasing occurrence of cases of COVID-19 within
  Placer County, scientific evidence regarding COVID-19, and best practices
  regarding the most effective approaches to slow the transmission of communicable
  diseases generally, and COVID-19 specifically. There is also evidence that the older
  age and health conditions of many Placer County residents places them at risk for
  serious health complications, including death, from COVID-19. Due to the outbreak
  of the virus that causes COVID-19, there is a public health emergency throughout
  the United States, California, and Placer County.

  COVID-P9 is difficult to contain because some individuals who contract the virus
  have mild symptoms (or possibly even no symptoms), which means they may not be
  aware they carry the virus. Because evidence shows the disease is easily spread,
  gatherings can result in preventable transmission of the virus. The scientific evidence
  shows that at this stage of the emergency, it is essential to slow virus transmission as
  much as possible to protect the most vulnerable and to prevent the health care
  system from being overwhelmed. One proven way to slow the transmission is to limit
  interactions among people as much as possible. By reducing the spread of the
  COVID-19 virus, this Directive helps preserve critical and limited health care
  capacity in Placer County.


  Directive of the Placer Health Officer to Shelter in Place                      Page 1


                                                                                    EX03-131
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.269 Page 264 of 576




  As of 2 p.m. on March 19, 2020, there are 9 confirmed cases of COVID-19 in Placer
  County, including one individual who died of the disease. There are significant
  numbers of confirmed cases and deaths in surrounding counties, including 47 cases
  in Sacramento County. At least 1 1 of the confirmed cases in Sacramento County
  are directly linked to cases in Placer County. Widespread testing for COVID-19 is not
  yet available, but is expected to increase in the coming days. As more people are
  tested, more cases will certainly be identified. This Directive is necessary to slow the
  rate of spread and the Health Officer will re-evaluate the Directive as further data
  becomes available.

  This Directive comes after the release of substantial guidance from the Placer
  County Health Officer, the Centers for Disease Control and Prevention (CDC), the
  California Department of Public Health, and other public health officials throughout
  the United States and around the world, including a variety of prior guidance and
  orders to combat the spread and harms of COVID-19. The Health Officer will
  continue to assess the quickly evolving situation and may modify or extend this
  Directive, or issue additional Directives, related to COVID-19.

  Authority for Directive:
  The Health Officer of Placer County is issuing this Directive under the authority
  granted by the California Health and Safety Code, Sections 101040, 101085, and
  1 20175.


  Details of Directive:
  1 . All individuals currently living within Placer County, including its incorporated
      cities and town, and the entire unincorporated area, are directed to shelter at
      their place of residence. This means stay home.
          a. In addition to homes and apartments, residences include hotels, motels,
              shared rental units, and similar facilities.
           b. If a residence includes spaces shared with other households, such as a
              common patio, laundry room, or lobby, persons should stay at least six
              feet from any other person when using these spaces.
          c. Individuals experiencing homelessness are exempt from this section of the
              Directive, but are strongly urged to obtain shelter, and governmental and
              other entities are strongly urged to make such shelter available while
              maintaining six feet of spacing between persons.

  2. All persons may leave their residences only to perform Essential Activities, to
     receive or perform Essential Governmental Functions, or to operate Essential
     Businesses, as defined below.

  3. People at high risk of severe illness from COVID-19 and people who are sick
     should stay in their residence and limit their activity to seeking medical care.




  Directive of the Placer Health Officer to Shelter in Place                       Page 2

                                                                                    EX03-132
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.270 Page 265 of 576




  4. All public and private gatherings of any number of people who are not part of a
     single household or living unit should be avoided unless essential for the health,
     safety, or welfare of those present.

  5. All businesses with a facility in the County, except Essential Businesses as defined
     below, are required to cease activities at facilities located within the County
     except Minimum Basic Operations, as defined below. Businesses may continue
     operations consisting exclusively of employees or contractors working from
     home. All Essential Businesses are strongly encouraged to remain open. Essential
     Businesses shall comply with the requirement for six-foot spacing between
     persons, including, but not limited to, when any customers are standing in line.

  6. All travel, including, but not limited to, travel on foot, bicycle, scooter,
     motorcycle, automobile, or public transit, except Essential Travel and Essential
     Activities as defined below, is prohibited. People may use public transit only for
     purposes of performing Essential Activities or to travel to and from work to
     operate Essential Businesses or maintain Essential Governmental Functions.
     People riding on public transit must maintain six feet of space between persons,
     to the greatest extent feasible. This Directive allows travel into or out of the
     County to perform Essential Activities, operate Essential Businesses, or maintain
     Essential Governmental Functions.

  Definition of Essential Activities:
  Essential Activities include:
      1 . Maintaining the health and safety of oneself and their family or household
          members (including pets). This includes, but is not limited to, obtaining
          medical supplies or medication, visiting a health care professional, or
          obtaining supplies needed to work from home.
     2. Obtaining necessary services or supplies for oneself and their family or
        household members, or delivering those services or supplies to others. This
        includes, but is not limited to, obtaining canned food, dry goods, fresh fruits
        and vegetables, pet supplies, fresh meats, fish, and poultry, other household
        consumer products, and products necessary to maintain the safety,
        sanitation, and essential operation of residences.
     3. Engaging in outdoor activity, such as walking, hiking, or running, provided six
        feet of spacing is maintained between people who are not members of the
        same household.
     4. Performing work providing essential products and services at an Essential
        Business or to otherwise carry out activities specifically permitted in this
        Directive, including Minimum Basic Operations.
     5. Caring for a family member or pet in another household.

  Definition of Essential Businesses:
  Essential Businesses include:

  Directive of the Placer Health Officer to Shelter in Place                       Page 3

                                                                                    EX03-133
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.271 Page 266 of 576




     1. Health Care Operations and Essential Infrastructure, as defined below;
     2. Blood donation and related activities;
     3. Grocery stores, certified farmers' markets, farm and produce stands,
           supermarkets, food banks, convenience stores, and other establishments
           engaged in the retail sale of canned food, dry goods, fresh fruits and
           vegetables, pet supplies, fresh meats, fish, and poultry, and any other
           household consumer products (such as cleaning and personal care
           products). This includes stores that sell groceries and also sell other non-
           grocery products, and products necessary to maintain the safety,
           sanitation, and essential operation of residences;
     4. Any form of agricultural production and processing, including the cultivation
           of products for personal consumption or use through farming, ranching,
           livestock, and fishing, as well as business activities that support production
           and processing by providing essential agricultural supplies and services,
           including but not limited to, transportation, manufacturing, chemicals,
           equipment, and services such as cooling, storing, packaging, and distribution
           of such products for wholesale or retail sale.
     S. Businesses that provide food, shelter, and social services, and other
            necessities of life for economically disadvantaged or otherwise needy
            individuals;
     6. Newspapers, television, radio, and other media services;
     7. Gas stations and auto-supply, auto-repair, and related facilities;
     8. Banks and related financial institutions;
     9. Hardware stores;
      10. Plumbers, electricians, exterminators, and other service providers who
            provide services that are necessary to maintain the safety, sanitation, and
           essential operation of residences, Essential Activities, and Essential Businesses;
      1 1 . Businesses providing mailing and shipping services, including post office
            boxes;
      1 2. Educational institutions—including public and private K-12 schools, colleges,
            and universities—for purposes of facilitating distance learning or performing
            essential functions, provided that social distancing of six feet per person is
             maintained;
      1 3. Laundromats, dry cleaners, and laundry service providers;
      1 4. Restaurants and other facilities that prepare and serve food, but only for
            delivery or carry out. Schools and other entities that typically provide free
            food services to students or members of the public may continue to do so
            under this Directive on the condition that the food is provided to students or
             members of the public on a pick-up and take-away basis only. Schools and
            other entities that provide food services under this exemption shall not permit
             the food to be eaten at the site where it is provided, or at any other
            gathering site;
      1 5. Businesses that supply products needed for people to work from home;


  Directive of the Placer Health Officer to Shelter in Place                          Page 4

                                                                                       EX03-134
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.272 Page 267 of 576




      16. Businesses that supply other essential businesses with the support or supplies
           necessary to operate;
      1 7. Businesses that ship or deliver groceries, food, goods or services directly to
           residences;
      18. Airlines, taxis, and other private transportation providers providing
           transportation services necessary for Essential Activities and other purposes
          expressly authorized in this Directive;
      1 9. Home-based care for seniors, adults, or children;
     20. Residential facilities and shelters for seniors, adults, and children;
     21 . Professional services, such as legal or accounting services, when necessary to
          assist in compliance with legally mandated activities;
     22. Childcare facilities providing services that enable employees exempted in
           this Directive to work in Essential Activities, Essential Governmental Functions,
           Essential Businesses, or Minimum Basic Operations as permitted. Childcare
          facilities must operate under the following mandatory conditions:
               a. Childcare must be carried out in stable groups of 12 or fewer (stable
                   means that the same children are in the same group each day).
               b. Children shall not change from one group to another.
               c. If more than one group of children is cared for at one facility, each
                   group shall be in a separate room. Groups shall not mix with each
                   other.
               d. Childcare providers shall remain solely with one group of children.
               e. Persons should remain six feet apart whenever feasible.
  For the purposes of this Directive, businesses include any for-profit, non-profit, or
  educational entities, regardless of the nature of the service they provide, the
  function they perform, or their corporate or entity structure.

  Definition of Minimum Basic Operations:
  Minimum Basic Operations include the following, provided that employees comply
  with six-foot spacing between persons while carrying out such operations:
     1 . The minimum necessary activities to maintain the value of the business's
         inventory, ensure security, process payroll and employee benefits, or for
         related functions.
     2. The minimum necessary activities to facilitate employees of the business
         being able to continue to work remotely from their residences.

  Definition of Health Care Operations:
  Health Care Operations include hospitals, clinics, dentists, pharmacies,
  pharmaceutical and biotechnology companies, other health care facilities, health
  care suppliers, home health care services providers, mental health providers, public
  health, or any related and/or ancillary health care services. Health Care Operations
  also includes veterinary care and all health care services provided to animals.
  Health Care Operations do not include fitness and exercise gyms and similar
  facilities.

   Directive of the Placer Health Officer to Shelter in Place                        Page 5

                                                                                      EX03-135
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.273 Page 268 of 576




  Definition of Essential Infrastructure:
  Essential Infrastructure includes, but is not limited to, public works construction,
  construction of housing (in particular affordable housing or housing for individuals
  experiencing homelessness), airport operations, water, sewer, gas, electrical, oil
  refining, roads and highways, public transportation, solid waste collection and
  removal, internet, and telecommunications systems (including the provision of
  essential global, national, and local infrastructure for computing services, business
  infrastructure, communications, and web-based services), provided that they carry
  out those services or that work while maintaining six feet of distance between
  persons whenever feasible.

  Definition of Essential Governmental Functions:
  Essential Government Functions are defined by the governmental entity performing
  those functions. Each governmental entity shall identify and designate appropriate
  employees or contractors to continue providing and carrying out any Essential
  Governmental Functions. All Essential Governmental Functions shall be performed in
  compliance with six-foot social distancing requirements whenever feasible. All first
  responders, emergency management personnel, emergency dispatchers, court
  personnel, and law enforcement personnel, and others who need to perform
  essential services are categorically exempt from this Directive. In addition, all Brown
  Act meetings of the governing body of all public agencies within Placer County are
  deemed Essential Government Functions and are categorically exempt from this
  Directive. Governing bodies should consider implementation of remote
  attendance measures when feasible in light of waived Brown Act requirements as a
  result of the Governor's Executive Order.

  Definition of Essential Travel:
  Essential Travel includes travel for any of the following purposes, and must comply
  with six-foot spacing between persons:
      1. Any travel related to the provision of or access to Essential Activities, Essential
         Governmental Functions, Essential Businesses, or Minimum Basic Operations.
     2. Travel to care for elderly, minors, dependents, persons with disabilities, or
         other vulnerable persons.
     3. Travel to or from educational institutions for purposes of receiving materials
         for distance learning, for receiving meals, and any other related services.
     4. Travel to return to a place of residence from outside the jurisdiction.
     5. Travel required by law enforcement or court order.
     6. Travel required for non-residents to return to their place of residence outside
         the County. Individuals are strongly encouraged to verify that their
         transportation out of the County remains available and functional prior to
         commencing such travel.




  Directive of the Placer Health Officer to Shelter in Place                         Page 6

                                                                                      EX03-1 36
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.274 Page 269 of 576




  This Directive goes into effect at 12:01 a.m. on March 20, 2020 and will continue to
  be in effect until 1 1:59 p.m. on April 10, 2020, or until it is extended, rescinded,
  superseded, or amended in writing by the Health Officer.

  Copies of this Directive shall promptly be:(1) posted at the County Administrative
  Center located at 175 Fulweiler Avenue, Auburn, CA 95603;(2) posted on the
  County's website (www.placer.ca.gov/coronovirus/Guidance); and (3) provided to
  any member of the public requesting a copy of this Directive by calling Placer
  County Public Health at (530) 886-5310.

  IT IS SO DIRECTED:
  Aimee Sisson, MD, MPH Dated: March 19, 2020
  Placer County Health Officer




  Directive of the Placer Health Officer to Shelter in Place                      Page 7

                                                                                   EX03-137
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.275 Page 270 of 576



                                 COUNTY

                                        Placer°
                                 HEALTH & HUMAN SERVICES
                                       PUBLIC HEALTH

  AMENDED ORDER OF THE PLACER COUNTY HEALTH OFFICER INSTRUCTING
  I NDIVIDUALS TO CONTINUE TO SHELTER AT THEIR PLACE OF RESIDENCE, RESTRICTING
  A ND CLARIFYING NON-ESSENTIAL ACTIVITIES, REVISING AND CLARIFYING ESSENTIAL
  BUSINESS ACTIVITIES, AND REQUIRING ESSENTIAL BUSINESSES TO IMPLEMENT PHYSICAL
  DISTANCING PROTOCOLS IN RESPONSE TO COVID-19 OUTBREAK

  DATE OF ORDER: April 16, 2020

  Please read this Order carefully. Your compliance with this Order is necessary to
  slow the spread of Coronavirus Disease (COVID-19).

  Purpose of Order:
  The intent of this Order is to slow the spread of COVID-19 in Placer County by having
  people shelter in their place of residence (another way of saying stay home), while
  enabling essential services to continue. When people need to leave their places of
  residence to obtain or perform vital services or to conduct activities necessary for
  continuity of social and commercial life, they should maintain a distance of six feet
  from other persons. All individuals, businesses, and government agencies in Placer
  County are required to follow this Order. Failure to comply with the provisions of this
  Order constitutes a threat to public health and may be punished by fine,
  imprisonment, or both.

  This Order replaces the March 19, 2020 Directive of the Health Officer to stay at
  home and the April 10, 2020 Order to Shelter in Place. It clarifies, strengthens, and
  extends the terms of the previous Directive to reduce person-to-person contact and
  increase physical distancing in order to further slow transmission of COVID-19. Where
  a conflict exists between this Order and any state public health order related to the
  COViD-19 pandemic, the most restrictive provision applies.

  Reasons for Order:
  This Order is issued based on increasing occurrence of cases of COVID-19 within
  Placer County, scientific evidence regarding COVID-19, and best practices
  regarding the most effective approaches to slow the transmission of communicable
  diseases generally, and COVID-19 specifically. There is also evidence that the
  health condition and older age of many Placer County residents places them at risk
  for serious health complications, including death, from COVID-19. Due to the
  outbreak of the virus that causes COVID-19, there is a public health emergency
  throughout the United States, California, and Placer County.


  Order of the Placer Health Officer to Shelter in Place                          Page 1



                                                                                   EX03-138
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.276 Page 271 of 576



  COVID-19 is difficult to contain because many individuals who contract the virus
  have mild symptoms or no symptoms, which means they may not be aware they
  carry the virus. Because evidence shows the disease is easily spread, gatherings can
  result in preventable transmission of the virus. The scientific evidence shows that at
  this stage of the emergency, it remains essential to continue to slow virus
  transmission as much as possible to protect the most vulnerable and to prevent the
  health care system from being overwhelmed. One proven way to slow the
  transmission is to limit physical interactions among people as much as possible.
  Extending and strengthening the restrictions in the previous Directive is necessary to
  further reduce the spread of COVID-19. Clarifying the restrictions in the previous
  Directive will increase compliance by reducing confusion. By reducing the spread
  of COVID-19, this Order helps preserve critical and limited health care capacity in
  Placer County.

  As of 10 a.m. on April 16, 2020, there are 130 confirmed cases of COVID-19 in Placer
  County, including 8 individuals who died of the disease. There are significant
  numbers of confirmed cases and deaths in surrounding counties, including 879
  cases and 32 deaths in Sacramento County. This public health emergency has
  substantially worsened since the Directive was issued on March 19, with a significant
  increase in the number of positive cases, hospitalizations, and deaths in Placer
  County and the greater Sacramento region. This Order is necessary to slow the rate
  of spread and the Health Officer will re-evaluate the Order as further data becomes
  available.

  This Order comes after the release of substantial guidance from the County Health
  Officer, the Centers for Disease Control and Prevention (CDC), the California
  Department of Public Health, and other public health officials throughout the
  U nited States and around the world, including a variety of prior guidance and
  orders to combat the spread and harms of COVID-19. The Health Officer will
  continue to assess the quickly evolving situation and may modify or extend this
  Order, or issue additional Orders, related to COVID-19.

  Authority for Order:
  The Health Officer of Placer County is issuing this Order under the authority granted
  by the California Health and Safety Code,Sections 101040, 101085, 120175, and
  1 20175.5.

  Details of Order:
  1. All individuals currently living within Placer County, including its incorporated
     cities and town, and the entire unincorporated area, are directed to shelter at
     their place of residence. This means stay home.
         a. In addition to homes and apartments, residences include hotels, motels,
             shared rental units, and similar facilities.




  Order of the Placer Health Officer to Shelter in Place                         Page 2


                                                                                  EX03-139
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.277 Page 272 of 576



        b. If a residence includes spaces shared with other households, such as a
           common patio, laundry room, or lobby, persons should stay at least six
           feet from any other person when using these spaces.
        c. Individuals experiencing homelessness are exempt from this section of the
           Order, but are strongly urged to obtain shelter, and governmental and
           other entities are strongly urged to make such shelter available while
           maintaining six feet of spacing between persons.

  2. All persons may leave their residences only to perform Essential Activities, to
     receive or perform Essential Governmental Functions, or to operate Essential
     Businesses, as defined below.

  3. People at high risk of severe illness from COVID-19 and people who are sick
     should stay in their residence and limit their activity to seeking medical care.

  4. All public and private gatherings of any number of people not part of a single
     household or living unit are prohibited, except for the limited purposes listed in
     this Order.

  5. All businesses with a facility in the County, except Essential Businesses as defined
     below, are required to cease activities at facilities located within the County
     except Minimum Basic Operations, as defined below. Businesses may continue
     operations consisting exclusively of owners, employees, volunteers, or
     contractors working from home. All Essential Businesses are strongly encouraged
     to remain open, but to maximize the number of employees working remotely.
     Essential Businesses may only assign an employee to work outside the home if
     the employee cannot perform their job duties from home. All Essential Businesses
     shall prepare, post, and implement a Physical Distancing Protocol at each of
     their operating facilities. Businesses that include an Essential Business component
     alongside non-essential components must scale down their operations to the
     Essential Business component only.

  6. All travel, including, but not limited to, travel on foot, bicycle, scooter,
     motorcycle, automobile, or public transit, except Essential Travel as defined
     below, is prohibited. People may use public transit only for purposes of
     performing Essential Activities or to travel to and from work to operate Essential
     Businesses or maintain Essential Governmental Functions. People riding on public
     transit must maintain six feet of space between others, to the greatest extent
     feasible. This Order allows travel into or out of the County to perform Essential
     Activities, operate Essential Businesses, maintain Essential Governmental
     Functions, or perform Minimal Basic Operations at non-essential businesses.

  7. All individuals shall maintain good hand hygiene and respiratory etiquette, along
     with physical distancing. This includes the following:



  Order of the Placer Health Officer to Shelter in Place                           Page 3


                                                                                    EX03-140
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.278 Page 273 of 576



        a. Maintaining at least 6 feet of physical distance from others not in their
           household, except to the limited extent necessary to provide care; to
           carry out the work of Essential Businesses, Essential Government Functions,
           or provide for Minimum Basic Operations; or as otherwise expressly
           provided in this Order.
        b. Frequently washing hands with soap and water for at least 20 seconds, or
           using hand sanitizer containing at least 60% alcohol;
        c. Covering coughs and sneezes with a tissue or fabric, or into the sleeve or
           elbow;
        d. Consider wearing a face covering when outside their residence and it is
           not possible to maintain 6 feet of physical distance from others; and
        e. Avoiding all physical interaction outside the household when sick with a
           fever or cough.

  Definition of Essential Activities:
  Essential Activities include:
      1. Maintaining the health and safety of oneself and their family or household
         members (including pets). This includes, but is not limited to, obtaining
         medical supplies or medication, or visiting Health Care Operations.
     2. Obtaining necessary services or supplies for oneself and their family or
        household members, or delivering those services or supplies to others. This
        includes, but is not limited to, obtaining canned food, dry goods, fresh fruits
        and vegetables, pet supplies, fresh meats, fish, and poultry, other household
        consumer products, and products necessary to maintain the safety,
        sanitation, and essential operation of residences.
     3. Engaging in outdoor recreation activity, such as walking, hiking, bicycling, or
        running, provided six feet of spacing is maintained between people who are
        not members of the same household and with the following limitations:
            a. Outdoor recreation activity at parks, beaches, and other open spaces
               must conform with any restrictions of access and use established by
               the Health Officer, government, or other entity that manages such an
               area to reduce crowding and risk of transmission of COVID-19.
            b. Use of recreational areas with high-touch equipment or that
               encourage gathering, is prohibited outside of residences. These
               include, but are not limited to, playgrounds, outdoor gym equipment,
               picnic areas, dog parks, and barbeque areas. All such areas shall be
               closed to the public by signage and/or physical barriers. Dog parks
               may remain open if seating areas are closed, hand sanitizer is
               provided at the entrance/exit (or users bring their own hand sanitizer),
               and users bring their own water and waste bags.
            c. Use of shared facilities for recreational activities outside of residences is
               prohibited. These include, but are not limited to, golf courses, tonnis,
               pickleball, basketball, and volloyball courts, climbing walls, pools, and
               spas shooting and archery ranges, and disc golf. These areas shall be

  Order of the Placer Health Officer to Shelter in Place                             Page 4


                                                                                      EX03-141
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.279 Page 274 of 576



               closed for recreational use by signage and/or physical barriers. Golf
               courses and outdoor shooting and archery ranges may remain open if
               they follow guidance provided by the Health Officer available at:
               placer.ca.gov/coronavirus/guidance. Disc golf courses may remain
               open if no contact is made with baskets. Tennis, pickleball, basketball,
               and volleyball courts may remain open for use by members of the
               same household only.
            d. Sports or activities that involve the use of shared equipment, such as
               balls, may only be engaged in by members of the same household.
     4. Performing work providing essential products and services at an Essential
        Business or to otherwise carry out activities specifically permitted in this Order,
        including Minimum Basic Operations.
     5. caring for a family member or pet in another household.
     6. To attend a funeral with no more than 10 individuals present.
     7. To move residences, but only if it is not possible to defer an already planned
        move, the move is necessary for health and safety reasons, or the move is
        necessary to remain housed, or retain employment.

  Definition of Essential Businesses:
  Essential Businesses include:
      1 . Health Care Operations and Essential Infrastructure, as defined below;
     2. Blood donation and related activities;
     3. Grocery stores, certified farmers' markets, farm and produce stands,
          supermarkets, food banks, convenience stores, and other establishments
          engaged in the retail sale of unprepared food, canned food, dry goods,
          non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh meats,
          fish, and poultry, as well as hygienic products and household consumer
          products necessary for personal hygiene or the habitability, sanitation, and
          operation of residences. This includes stores that sell multiple categories of
          products provided that they sell a significant amount of essential products
          identified above, such as liquor stores that also sell a significant amount of
          food.
     4. Agriculture, food, and beverage cultivation, processing, and distribution,
          including, but not limited to, farming, ranching, fishing, milk and cheese
          production, winemaking, and brewing of beer and cider, in order to preserve
          inventory and production and for personal consumption and use, and
          wholesale or retail sale of such products. On-site consumption at wineries and
          breweries is not allowed under this Order.
     5. Businesses that provide food, shelter, and social services, and other
          necessities of life for economically disadvantaged or otherwise needy
          i ndividuals;
     6. Newspapers, television, radio, and other media services;
     7. Gas stations and auto-supply, auto-repair, and related facilities, including
          automotive dealerships, but only for the purpose of providing auto-supply

  Order of the Placer Health Officer to Shelter in Place                           Page 5


                                                                                    EX03-142
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.280 Page 275 of 576



           and auto-repair services, and not for car sales or car washes. Online
           purchases of automobiles is allowed if they are delivered to a residence or
           Essential Business;
     8. Bicycle repair and supply shops;
     9. Banks and related financial institutions;
     10 Service providers that enable residential transactions such as rentals, leases,
          and home sales, including, but not limited to, real estate agents, escrow
          agents, notaries, and title companies, provided that appointments and
           residential viewings occur only virtually. If a virtual viewing is not feasible,
           viewings may occur by appointment with no more than two visitors who
           reside in the same household and one individual showing the unit at a time,
          and only if the unit is vacant, or the occupant has provided express written
          consent for the showing, and aside from walking no surfaces are touched
           during the showing;
     1 1 . Hardware stores;
     1 2. Plumbers, electricians, exterminators, and other service providers who
           provide services that are necessary to maintaining the habitability, sanitation,
          and operation of residences and Essential Businesses. This does not include
          cosmetic or other purposes;
     1 3. Arborists, landscapers, gardeners, and similar service professionals, provided
           physical distancing practices are maintained throughout service and
           payment, any shared equipment is cleaned between users, and crew
           members who are not members of the same household do not travel in the
          same vehicle; but only to the extont necossary to maintain the habitability,
          sanitation, and operation of residences and Essential Businesses or the safety
          of residonts, omployoos, or the public, and not for cosmetic purposes.
          Routine maintenance such as lawn mowing is cosmetic and thoroforo non
          ossontial undor this Order;
     1 4. Businesses providing mailing and shipping services, including post office
           boxes;
      1 5. Educational institutions—including public and private K-12 schools, colleges,
           and universities—for purposes of facilitating distance learning or performing
           essential functions, provided that social distancing of six feet per person is
           maintained to the greatest extent possible;
      1 6. Laundromats, dry cleaners, and laundry service providers;
      1 7. Restaurants and other facilities that prepare and serve food, but only for
           delivery or carry out. Schools and other entities that typically provide free
           food services to students or members of the public may continue to do so
           under this Order on the condition that the food is provided to students or
           members of the public on a pick-up and take-away basis only. Schools and
           other entities that provide food services under this exemption shall not permit
           the food to be eaten at the site where it is provided, or at any other
           gathering site;



  Order of the Placer Health Officer to Shelter in Place                           Page 6


                                                                                    EX03-143
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.281 Page 276 of 576



     18. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
          extent necessary for the transport, preparation, or processing of bodies or
          remains;
     1 9. Businesses that supply other Essential Businesses with the support or supplies
          necessary to operate, but only to the extent that they support or supply these
          Essential Businesses. This exemption shall not be used as a basis for engaging
          in sales to the general public from retail storefronts;
     20. Businesses that have the primary function of shipping or delivering groceries,
          food, or other goods directly to residences or businesses. This exemption shall
        • not be used to allow for manufacturing or assembly of non-essential products
          or for other functions besides those necessary to the delivery operation;
     21 . Firearm and ammunition retailers;
     22. Airlines, taxis, rental car companies, rideshare services, and other private
          transportation providers providing transportation services necessary for
          Essential Activities and other purposes expressly authorized in this Order;
     23. Home-based care for seniors, adults, or children;
     24. Residential facilities and shelters for seniors, adults, and children;
     25. Professional services, such as legal, notary, or accounting services, when
          necessary to assist in compliance with legally mandated activities;
     26.Services to assist individuals in finding employment with Essential Businesses;
     27. Moving services that facilitate residential or commercial moves that are
          permitted under this Order;
     28. Childcare facilities providing services that enable owners, employees,
          volunteers, and contractors for Essential Businesses or Essential Governmental
          Functions to work as permitted. Children of owners, employees, volunteers,
          and contractors who are not exempt under this Order may not attend
          childcare facilities. Childcare facilities must operate under the following
          conditions:
               a. Childcare must be carried out in stable groups of 12 or fewer (stable
                   means that the same children are in the same group each day).
               b. Children shall not change from one group to another.
               c. If more than one group of children is cared for at one facility, each
                   group shall be in a separate room. Groups shall not mix with each
                  other.
               d. Childcare providers shall remain solely with one group of children.
               e. Persons should remain six feet apart whenever feasible.
     29. Long-term rentals for periods of one month or longer for existing rentals and
          for rentals accommodating moves permitted by this Order. Short-term rental
           units (as defined in County Code) are not permitted to operate for
          commercial purposes and may continue to operate only for the following
           limited purposes:
               a. To provide COVID-19 mitigation and containment measures (for
                   example, isolation and quarantine or the housing of displaced or
                   homeless persons)

  Order of the Placer Health Officer to Shelter in Place                          Page 7


                                                                                   EX03-144
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.282 Page 277 of 576



            b. To provide housing for owners, employees, volunteers, and contractors
               of Essential Businesses, individuals providing Essential Infrastructure
               services, and persons performing Essential Governmental Functions.

  For the purposes of this Order, a business includes any for-profit, non-profit, or
  educational entity, whether a corporate entity, organization, partnership or sole
  proprietorship, regardless of the nature of the service it provides, the function it
  performs, or its corporate or entity structure.

  All Essential Businesses must prepare and post a Physical Distancing Protocol no later
  than 1 1:59 p.m. on April 13 for each of their facilities in the County frequented by
  the public or employees. The Physical Distancing Protocol must follow the format of
  the form in Appendix A of this Order. The Protocol must be posted at or near the
  entrance of the relevant facility, and shall be easily viewable by the public and
  employees. A copy of the Protocol must also be provided to each employee,
  volunteer, and contractor performing work at the facility. All Essential Businesses
  shall implement their Protocol and provide evidence of implementation upon
  request to any authority enforcing this Order. The Protocol must explain how the
  business is achieving the following, as applicable:
          1 . Limiting the number of people who can enter into the facility at any one
              time to ensure that people in the facility can easily maintain a minimum 6-
              foot distance from one another at all times, except as required to
              complete the Essential Business activity;
          2. Where lines may form at a facility, marking 6-foot increments at a
              minimum, establishing were individuals should stand to maintain
              adequate physical distancing;
          3. Providing soap and water, hand sanitizer, or effective disinfectant at or
              near the entrance of the facility and in other appropriate areas for use by
              customers and employees, and in locations where there is high-frequency
              employee interaction with members of the public, such as at check-out;
          4. Providing for payment systems that do not require contact, or if this is not
              feasible, providing for disinfection of all payment portals, pens, and
              styluses after each use;
          5. Regularly disinfecting other high-touch surfaces;
          6. Posting a sign at the entrance of the facility informing all employees and
              customers that they should not enter if they have a cough or fever, should
              stay at least 6 feet away from others, should cough or sneeze into their
              sleeve, should not shake hands, and should not engage in any
              unnecessary physical contact; and
          7. Any additional physical distancing measures being implemented.

  Definition of Minimum Basic Operations:
  Minimum Basic Operations include the following, provided that employees comply
  with six-foot spacing between persons while carrying out such operations whenever
  feasible:


  Order of the Placer Health Officer to Shelter in Place                           Page 8


                                                                                    E X03-145
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.283 Page 278 of 576



     1 . The minimum necessary activities to maintain and protect the value of the
         business's inventory, ensure security, safety, and sanitation, process payroll
         and employee benefits, or for related functions.
     2. The minimum necessary activities to facilitate owners, employees, and
         contractors of the business being able to continue to work remotely from
         their residences and to ensure that the business can deliver its service
         remotely.

  Definition of Health Care Operations:
  Health Care Operations include hospitals, clinics, dentists, pharmacies,
  pharmaceutical and biotechnology companies, other healthcare facilities, health
  care suppliers, home health care services providers, mental health providers, public
  health, or any related and/or ancillary health care services. Health Care Operations
  also include veterinary care and all health care services provided to animals.
  Health Care Operations does not include fitness and exercise gyms and similar
  facilities, nor does it include barbering, the beauty industry, and grooming of pets
  for cosmetic purposes.

  Definition of Essential Infrastructure:
  Essential Infrastructure includes, but is not limited to, public works construction;
  construction of housing (in particular affordable housing or housing for individuals
  experiencing homelessness); construction of commercial buildings already
  underway at the time of this Order; construction and maintenance of hospitals,
  medical service buildings, and educational facilities; emergency repair
  construction; airport operations; water, sewer, gas, and electrical operations; oil
  refining; operation and maintenance of roads and highways; public transportation;
  solid waste collection and removal; and the operations and maintenance of
  internet and telecommunications systems (including the provision of essential
  global, national, and local infrastructure for computing services, business
  infrastructure, communications, and web-based services); provided that they carry
  out those services or that work while maintaining six feet of distance between
  persons whenever feasible.

  Definition of Essential Governmental Functions:
  Essential Government Functions are defined by the governmental entity performing
  those functions. Each governmental entity shall identify and designate appropriate
  employees or contractors to continue providing and carrying out any Essential
  Governmental Functions. All Essential Governmental Functions shall be performed in
  compliance with six-foot social distancing requirements whenever feasible. All first
  responders, emergency management personnel, emergency dispatchers, court
  personnel, and law enforcement personnel, and others who need to perform
  essential services are categorically exempt from this Order to the extent they are
  performing those Essential Government Functions. In addition, all Brown Act
  meetings of the legislative body, as defined in the Brown Act, of all public agencies
  within Placer County are deemed Essential Governmental Functions and are


  Order of the Placer Health Officer to Shelter in Place                           Page 9


                                                                                    EX03-146
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.284 Page 279 of 576



  categorically exempt from this Order. Legislative bodies should consider
  i mplementation of remote attendance measures when feasible in light of waived
  Brown Act requirements as a result of the Governor's Executive Orders.

  Definition of Essential Travel:
  Essential Travel includes travel for any of the following purposes, and must comply
  with six-foot spacing between persons:
      1 . Any travel related to the provision of or access to Essential Activities, Essential
            Governmental Functions, Essential Businesses, or Minimum Basic Operations.
     2. Travel to care for elderly, minors, dependents, persons with disabilities, or
           other vulnerable persons.
     3. Travel to or from educational institutions for purposes of receiving materials
           for distance learning, for receiving meals, and any other related services.
     4. Travel to return to a place of residence from outside the County.
     5. Travel required by law enforcement or court order.
     6. Travel required for non-residents to return to their place of residence outside
            the County. Individuals are strongly encouraged to verify that their
            transportation out of the County remains available and functional prior to
            commencing such travel.
     7. Travel to manage after-death arrangements and burial.
     8. Travel to arrange for shelter or avoid homelessness.
     9. Travel to avoid domestic violence or child abuse or neglect.
      1 0. Travel for parental custody arrangements.
      1 1 . Travel to a place to temporarily reside in a residence or other facility to avoid
            exposing others to COVID-19, such as to a hotel or other facility provided by
            a governmental authority for such a purpose.

  This Order goes into effect at 1 1:59 p.m. on April 16, 2020 and will continue to be in
  effect until 1 1:59 p.m. on May 1, 2020, or until it is extended, rescinded, superseded,
  or amended in writing by the Health Officer.

  Copies of this Order shall promptly be:(1) posted at the County Administrative
  Center located at 175 Fulweiler Avenue, Auburn, CA 95603; (2) posted on the
  County's website (www.placer.ca.govicoronavirus/Guidance); and (3) provided to
  any member of the public requesting a copy of this Order by calling Placer County
  Public Health at (530) 886-5310.

  IT IS SO ORDERED:


  Aimee Sisson, MD, MPH                                    Dated: April 16, 2020
  Placer County Health Officer



  Attachments: Appendix A - Physical Distancing Protocol

  Order of the Placer Health Officer to Shelter in Place                             Page 10


                                                                                       EX03-147
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.285 Page 280 of 576




              Appendix A: Physical Distancing Protocol

  Business Name:

  Facility Address:
                                                                                                 f
  A pproximate gross square footage of space open to the public:

  Businesses must implement all applicable measures listed below and be prepared to
  explain why any measure that is not implemented is not applicable to the business.

  When completing this form, mark all checkboxes applicable to the facility.



  Signage
  O Place a sign at each public entrance of the facility to inform all employees and
    customers that they should: avoid entering the facility if they have a cough or fever;
     maintain a minimum six-foot distance from one another; sneeze and cough into a
    cloth or tissue or, if not available, into one's elbow; not shake hands or engage in any
     unnecessary physical contact, and wear a face covering.

  O Post a copy of this Physical Distancing Protocol at each public entrance to the facility.



  Measures to Protect Employee Health
  o Everyone who can carry out their work duties from home has been directed to do so.

  O All employees have been told not to come to work if sick.

  O Symptom checks are being conducted before employees may enter the work space.

  o   All desks or individual work stations are separated by at least six feet.

  O Break rooms, bathrooms, and other common areas are being disinfected frequently,
    on the following schedule:

          O Break rooms:

          O Bathrooms:

          O Other:

  O Disinfectant and related supplies are available to all employees at the following
    location(s):

  O Hand sanitizer effective against COVID-19 is available to all employees at the
  following location(s):



                                                                Physical Distancing Protocol I Page I

                                                                                             EX03-148
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.286 Page 281 of 576



  O Soap and water are available to all employees at the following location(s):


  O Encourage employees and customers to wear a face covering that covers the nose
  and mouth at all times when in the facility. Provide such face coverings to employees if
  needed.

  O Copies of this Protocol have been distributed to all employees.

  O Optional—Describe other measures:




  Measures to Prevent Crowds from Gathering
  O Limit the number of customers in the facility at any one time to [insert maximum
  number here], which allows for customers and employees to easily maintain at least six-
  foot distance from one another at all practicable times.

  O Post an employee at the door to ensure that the maximum number of customers in the
  facility set forth above is not exceeded.

  O Placing per-person limits on goods that are selling out quickly to reduce crowds and
  lines. Explain:

  O Optional—Describe other measures:




  Measures to Keep People at Least Six Feet Apart
  O Placing signs outside the store reminding people to be at least six feet apart, including
     When in line.
  O Placing tape or other markings at least six feet apart in customer line areas inside the
    facility and on sidewalks at public entrances with signs directing customers to use the
     markings to maintain distance.

  O Separate order areas from delivery areas to prevent customers from gathering.

  O All employees have been instructed to maintain at least six feet distance from
    customers and from each other, except employees may momentarily come closer
     when necessary to accept payment, deliver goods or services, or as otherwise
     necessary.

  O Optional—Describe other measures:




                                                            Physical Distancing Protocol I Page 2
                                                                                         EX03-149
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.287 Page 282 of 576




  Measures to Prevent Unnecessary Contact
  O Preventing people from self-serving any items that are food-related.

        O Lids for cups and food-bar type items are provided by staff and not available
          for self-service.

        O Bulk-item food bins are not available for customer self-service use.

  O Not permitting customers to bring their own bags, mugs, or other reusable items.

  O Providing for contactless payment systems or, if not feasible, sanitizing payment
    systems regularly. Describe:


  O Optional—Describe other measures (e.g., providing senior-only hours):




  Measures to Increase Sanitization
  O Disinfecting wipes that are effective against COVID-19 are available near shopping
    carts and shopping baskets.

  O Employee(s) assigned to disinfect carts and baskets regularly.

  O Hand sanitizer, soap and water, or effective disinfectant is available to the public at or
    near the entrance of the facility, at checkout counters, and anywhere else inside the
    store or immediately outside where people have direct interactions.

  LI Disinfecting all payment portals, pens, and styluses after each use.

  O Disinfecting all high-contact surfaces frequently.

  O Optional—Describe other measures:


  * Any additional measures not included here should be listed on separate pages, which the
  business should attach to this document.


  You may contact the following person with any questions or comments about this Protocol:
  CONTACT NAME:                                        CONTACT PHONE:




                                                               Physical Distancing Protocol I Page 3

                                                               •„1',
                                                                4

.For more?infoririatio'n ori COVIDJ9 visit:t
                      ;                                 IFicer.ca.golilcoronavirus
                                                                     e             1
                                     ;z1s,                                                             * '
                                                                                            EX03-150
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.288 Page 283 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM



VARIANCE TO STAGE 2 OF
CALIFORNIA'S ROADMAP TO MODIFY
THE STAY-AT-HOME ORDER
COVID-19 COUNTY VARIANCE ATTESTATION FORM
 FOR PLACER COUNTY


Background
On March 4, 2020 Governor Newsom proclaimed a State of Emergency as a result of the threat
of COVID-19, and on March 12, 2020, through Executive Order N-25-20, he directed all
residents to heed any orders and guidance of state and local public health
officials. Subsequently, on March 19, 2020, Governor Newsom issued Executive Order N-33-20
directing all residents to heed the State Public Health Officer's Stay-at-Home order which
requires all residents to stay at home except for work in critical infrastructure sectors or
otherwise to facilitate authorized necessary activities. On April 141h, the State presented the
Pandemic Roadmap, a four-stage plan for modifying the Stay-at-Home order, and, on May
4th, announced that entry into Stage 2 of the plan would be imminent.

Given the size and diversity of California, it is not surprising that the impact of COVID-19 has
differed across the state. While some counties are still in the initial stabilization phase (Stage
1) of the pandemic response, there are a number of less affected counties. Provided these
counties are able to demonstrate an ability to protect the public and essential workers, they
may be in a position to adopt aspects of Stage 2 of California's roadmap at a faster pace
than the state as a whole. As directed by the Governor in Executive Order N-60-20, this
guidance provides information on the criteria and procedures that counties will need to meet
in order to move more quickly than other parts of the state through Stage 2 of modifying the
Stay-at-Home order. It is recommended that counties consult with cities and other
stakeholders as they consider moving through Stage 2.

Local Variance
A county that has met certain criteria in containing COVID-19 may consider increasing the
pace at which they advance through Stage 2, but not into Stage 3, of California's roadmap
to modify the Stay-at-Home order. Counties are encouraged to first review this document in
full to consider if a variance from the state's roadmap is appropriate for the county's specific
circumstances. If a county decides to pursue a variance, the local public health officer must:
      1. Notify the California Department of Public Health (CDPH) and engage in a phone
         consultation regarding the county's intent to seek a variance.

    2. Certify through submission of a written attestation to CDPH that the county has met the
       readiness criteria (outlined below) designed to mitigate the spread of COVID-19.
       Attestations should be submitted by the local public health officer, and accompanied
       by a letter of support from the County Board of Supervisors, as well as a letter of support
       from the local hospitals or health care systems. In the event that the county does not
       have a hospital or health care system within its jurisdiction, a letter of support from the
                                                                                         EX03-151
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.289 Page 284 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM

       relevant regional health system(s) is also acceptable.The full submission must be signed
       by the local public health officer.

All county attestations, and submitted plans for moving through Stage 2 as outlined below, will
be posted publicly on CDPH's website.

W hile not required, CDPH recommends as a best practice the developmenOof 'Cr cbuntviiiii;
COVID-19 containment plan by the local public health officer in conjunction with the hospitals
and health systems in the jurisdiction, as well as input from a broad range of county
stakeholders, including the County Board of Supervisors.

In addition to pre-submission phone consultations, CDPH is available to provide technical
assistance to counties as they develop their attestations and COVID-19 containment plans.
Please email Jake Hanson at Jake.Hanson@cdoh.ca.aov to set up a time with our technical
assistance team.

County Name: Placer County
County Contact: Dr. Aimee Sisson, Health Officer

Public Phone Number: 530-886-5310

Readiness for Variance
The county's documentation of its readiness to increase the pace through Stage 2 must clearly
indicate its preparedness according to the criteria below. This will ensure that individuals who
are at heightened risk, including for example the elderly and those residing in long-term care
and locally controlled custody facilities, continue to be protected as a county progresses
through California's roadmap to modify the Stay-at-Home order, and that risk is minimized for
the population at large.

As part of the attestation, counties must provide specifics regarding their movement through
Stage 2(e.g., which sectors, in what sequence, at what pace), as well as clearly indicate how
their plans differ from the state's order.
It is critical that any county that submits an attestation continue to collect and monitor data
to demonstrate that the variances are not having a negative impact on individuals or
healthcare systems. Counties must also attest that they have identified triggers and have a
clear plan and approach if conditions worsen for modifying the pace of advancing through
stage 2, including reinstituting restrictions, in advance of any state action. Counties must also
submit their plan for how they anticipate moving through Stage 2 (e.g., which sectors will be
opened, order of opening etc.).




                                               2
                                                                                              EX03-152
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.290 Page 285 of 576




Readiness Criteria
To establish readiness for an increased pace through Stage 2 of California's roadmap to
modify the Stay-at-Home order, a county must attest to the following readiness criteria and
provide the requested information as outlined below:

  •   Epidemiologic stability of COVID-19. A determination must be made by the county
      that the prevalence of COVID-19 cases is low enough to be swiftly contained by an
      epidemiological response. Given the anticipated increase in cases as a result of
      modifications, this is a foundational parameter that must be met to safely increase the
      county's progression through Stage 2. The county must attest to:
         O No more than 1 COVID-19 case per 10,000 in the past 14 days prior to attestation
             submission date.

      Placer County has approximately 400,000 residents, so it must have no more
      than 40 cases in the past 14 days to meet this requirement. There have been 27
      cases reported in Placer County in the previous 14 days. Therefore, the County
      meets this requirement.

          O   No COVID-19 death in the past 14 days prior to attestation submission date.

      Placer County meets this requirement because there has not been a COVID-19
      death reported since April 16, 2020.

      •   Protection of Stage 1 essential workers. A determination must be made by the
          county that there is clear guidance and the necessary resources to ensure the
          safety of Stage 1 essential critical infrastructure workers. The county must attest to:
          o Guidance for employers and essential critical infrastructure workplaces on how
             to structure the physical environment to protect essential workers. Please
              provide copies of the guidance(s).

      Placer County acted in March and April to develop and distribute guidance
      including protocols to protect Stage 1 essential workers. On March 19, the Placer
      County Health Officer released a directive that stressed the importance of
      essential businesses adhering to physical distancing. On April 10, the Health
      Officer released a public health order that made development, posting, and
      implementation of a physical distancing protocol mandatory for essential
      businesses that were open in Stage 1. The protocol is checklist-based and
      reviews staying home when sick, wearing face coverings, maintaining 6-foot
      spacing, and increasing sanitation measures. Employers were required to
      provide a copy of their completed protocol to all employees. Additional
      physical distancing plans were developed and shared for golf courses and
      outdoor shooting/archery ranges in mid-April. When the Health Officer order to
      shelter in place expired on May 1, Stage 1 businesses were encouraged to
      continue to follow the protocols as guidance. Placer County continues to meet
      regularly with local agencies, stakeholders and community partners to review
      guidance and develop public outreach strategies to ensure all employers and
      employees are aware of published guidance, including newly-released CDPH
      and Cal/OSHA guidance for Stage 1 businesses.

                                               3
                                                                                         EX03-153
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.291 Page 286 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM



        o   Availability of supplies (disinfectant, essential protective gear) to protect
            essential workers. Please describe how this availability is assessed.

    Placer County works with our Procurement staff to publish a current list of suppliers
    and services for essential workers, including PPE and disinfectant. This list is
    updated regularly as suppliers are added or removed based on their
    communication with Procurement about availability.

  • Testing capacity. A determination must be made by the county that there is testing
    capacity to detect active infection that meets the state's most current testing criteria
    (available on CDPH website). The county must attest to:

        o   Minimum daily testing volume to test 1.5 per 1,000 residents, which can be met
            through a combination of testing of symptomatic individuals and targeted
            surveillance. Please provide the plan and the county's average daily testing
            volume for the past week. If the county does not believe a testing volume of 1.5
            per 1,000 residents is merited, please provide justification for this.

    Placer County has approximately 400,000 residents, so it must have a minimum
    daily testing volume of 600 tests to meet this requirement. The highest volume of
    tests run per day in the 2 weeks prior to attestation submission has been 294 (with
    an average of 143 tests per day over 14 days). However, testing capacity in
    Placer County exceeds the required 600 tests per day. Testing volume has not
    matched testing capacity because the shelter in place order has kept the
    numbers of symptomatic persons needing testing low. As CDPH's testing criteria
    have expanded to include mildly symptomatic and asymptomatic persons,
    Placer County has encouraged providers to test more widely, encouraged
    residents to seek testing, and is implementing surveillance testing for vulnerable
    populations.

    We estimate Placer County's testing capacity as follows:
      • OptumServe test sites in Roseville and North Tahoe: 264 tests/day
      • Suffer health system: 150 tests/day
      • Kaiser Permanente health system:250 tests/day
      • Ambulatory care sites using commercial laboratories: at least 100 tests/day
    The County plans to increase testing volume in the coming weeks, in part by
    implementing a targeted surveillance program in skilled nursing facilities. The
    surveillance program has a goal of testing approximately 10-20% of residents and
    staff in every skilled nursing facility each week.

    As demonstrated by testing capacity and its plans to increase testing volume,
    Placer County will be able to meet our community's needs during Stage 2 of
    reopening.




                                              4
                                                                                            EX03-154
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.292 Page 287 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM

        o   Testing availability for at least 75% of residents, as measured by a specimen
            collection site (including established health care providers) within 30 minutes
            driving time in urban areas, and 60 minutes in rural areas. Please provide a listing
            of all specimen collection sites in the county, whether there are any geographic
            areas that do not meet the criteria, and plans for filling these gaps. If the county
            depends on sites in adjacent counties, please list these sites as well.

    Placer County has approximately 400,000 residents, so 75% of residents equates
    to 300,000 people in Placer County. With new OptumServe sites placed
    strategically in populous South Placer (Roseville) and East Placer (Kings Beach),
    and another site coordinated with neighboring Nevada County to ensure Mid-
    Placer residents are served (Grass Valley), in addition to specimen collection
    being conducted by health care providers throughout the County, most residents
    are within a 30-60 minute drive of a specimen collection site. All geographic
    areas meet this criterion.

    Sites in Placer County:
       • OptumServe Kings Beach Site - North Tahoe Event Center; OptumServe
            Roseville site - @the Grounds
       • Numerous health care providers, including but not limited to: Auburn
            Medical Group (Auburn); Chapa-De Indian Health (Auburn); Kaiser
           Permanente (Roseville); Rocklin Family Practice and Sports Medicine
          (Rocklin); Stallant Health (Weimar); Sutter Health (Roseville, Auburn); Tumure
            Medical Group (Rocklin); Western Sierra Medical Clinic (Auburn, Kings
            Beach)
     Sites in adjacent counties:
       • Verily drive-through testing site (Sacramento County); OptumServe Grass
            Valley site (Nevada County); additional OptumServe sites in Yolo, Yuba,
            and El Dorado counties are within approximately 30 miles of many
            residents.
    In addition, residents throughout Placer can collect their own specimens and mail
    them in using LabCorp's Pixel At-Home Kit.

        Containment capacity. A determination must be made by the county that it has
        adequate infrastructure, processes, and workforce to reliably detect and safely
        isolate new cases, as well as follow up with individuals who have been in contact
        with positive cases. The county must attest to:
            Sufficient contact tracing. For counties that have no cases, there should be at
            least 15 staff per 100,000 county population trained and available for contact
            tracing; for counties with small populations, there must be at least one staff person
            trained and available. Please describe the county's contact tracing plan,
            including workforce capacity, and why it is sufficient to meet anticipated surge.

    Placer County has approximately 400,000 residents, so it must have at least 60
    staff to meet the requirement of 15 staff per 100,000 county population for
    sufficient contact tracing. The County has implemented a plan to expand from its
    current team of 15 contact tracing staff to at least 60 trained staff over the next
                                             5
                                                                                         EX03-155
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.293 Page 288 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM


    one to two weeks. We will continue to utilize our existing 15 COV1D-19 trained and
    experienced Epidemiology, Communicable Disease, and Public Health Nursing
    staff in the Public Health Division who have been conducting containment
    activities since early March 2020. Beginning May 11, we will train 10 additional
    Public Health staff, 15 Health and Human Services Department staff, and 15 staff
    from other County departments on how to follow up with individuals who have
    been in contact with positive cases using a combination of materials developed
    by Placer County as well as an online contact tracing academy developed by
    the State of California in collaboration with UCSF and UCLA. In addition to training
    redirected County staff, we will request approximately 30 COV1D-19-trained
    employees from the State once they become available and our caseload
    requires additional staffing. Taken together, these steps will provide a team of 85
    trained contact tracers and investigators. Finally, we will recruit and hire part-time
    staff from the community as needed to ensure our continued ability to quickly
    detect and safely isolate new cases and follow up with their contacts. This staffing
     model provides us with the flexibility to scale staffing up or down as needed,
    sustain contact tracing, and meet the anticipated surge. Placer County will
    continue to implement and improve existing contact tracing protocols and
    processes, and will utilize enhanced contact tracing tools provided by the State
    as soon as they are made available.

        o   Availability of temporary housing units to shelter at least 15% of county residents
            experiencing homelessness in case of an outbreak among this population
            requiring isolation and quarantine of affected individuals. Please describe the
            county's plans to support individuals, including those experiencing
            homelessness, who are not able to properly isolate in a home setting by
            providing them with temporary housing (including access to a private
            bathroom), for the duration of the necessary isolation or quarantine period.

    Placer County has sufficient temporary housing units to shelter more than 15% of
    its residents experiencing homelessness and requiring isolation and
    quarantine. Our last homeless count in January 2020 counted 744 individuals:
    fifteen percent of this total would be 112 persons. With two motel/hotel contracts,
    eight beds in our county-owned Interim Care Program facility and 12 OES/FEMA
    trailers, we have more than 137 beds available to shelter homeless individuals for
    this purpose. In addition, we are finalizing an agreement to use up to 60 college
    dorm rooms if needed. Finally, we have the ability to use 10 additional beds at
    one of our leased motel facilities, contract with a motel in Auburn for up to 15
    rooms, contract with a retreat center in Applegate for 37 rooms, and contract with
    a resort in Tahoe City for five more rooms. The great majority of these rooms have
    access to a private bathroom. Taken together, we have the ability to increase our
    capacity to serve this population to over 200 beds, significantly more than the
    required 112 beds.




                                             6
                                                                                        EX03-156
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.294 Page 289 of 576




         Hospital capacity. A determination must be made by the county that hospital
         capacity, including ICU beds and ventilators, and adequate PPE is available to
         handle standard health care capacity, current COVID-19 cases, as well as a
         potential surge due to COVID-19. If the county does not have a hospital within its
         jurisdiction, the county will need to address how regional hospital and health
         care systems may be impacted by this request and demonstrate that adequate
         hospital capacity exists in those systems. The county must attest to:
         o County (or regional) hospital capacity to accommodate a minimum surge of
             35% due to COVID-19 cases in addition to providing usual care for non-
             COVID- 19 patients. Please describe how this surge would be accomplished,
             including surge census by hospital, addressing both physical and workforce
             capacity.

     Placer County's three hospitals (Suffer Auburn Faith Hospital, Suffer Roseville
     Medical Center, and Kaiser Permanente Roseville Medical Center) have
     substantial capacity, including ICU beds, ventilators, and adequate PPE
     available to handle standard health care capacity, current COVID-I9 cases,
     and potential surge due to COVID-19.

     All three hospitals have increased surge capacity well above the defined level
     of 35%. Suffer Roseville Medical Center's surge plan supports a phased-in
     expansion from a baseline capacity of 272 beds (including 56 critical care
     beds) to 448 beds (including 150 critical care beds). Suffer Auburn Faith's
     baseline bed capacity is 60 (including 4 critical care beds), and its surge plan
     relies on transferring patients within the region, including to Suffer Roseville
     Medical Center. Kaiser Permanente Roseville Medical Center's multistage
     surge plan enables expansion from a baseline of 176 beds (including 30 critical
     care beds) to a total of 520 beds (including 116 critical care beds). Robust
     plans are in place to increase capacity and capability, including increased
     volumes of staff trained to respond to a likely COVID-19 surge event. All staff
     have received COVID-19 training. Surge locations and space allocation have
     been defined with staged lateral expansion inclusive of accommodating a
     significant influx of patients requiring intensive care. Supply planning has been
     executed with identification of required equipment: that equipment is prepared
     and secured, ready for use at each surge location.

         o County (or regional) hospital facilities have a robust plan to protect the
           hospital workforce, both clinical and nonclinical, with PPE. Please describe
           the process by which this is assessed.

     All three Placer County hospitals have robust plans to protect their workforce
     with PPE. Their PPE supply is stable with the ability to requisition additional
     supplies regionally within the respective systems. Weekly, Placer County
     conducts scheduled check-in teleconferences with hospital executives to
     track PPE availability, facility status, and provide COVID-19 updates and
     technical assistance. Hospitals, like all health care facilities and first responder
     agencies, may submit resource requests to the Medical and Health
     Operational Area Coordinator(MHOAC)for PPE. Such requests are an
                                            7
                                                                                     EX03-157
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.295 Page 290 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM


     indication that a hospital may have a disruption in the PPE procurement supply
     chain and result in additional outreach by Placer County. Placer County
     maintains close relationships with hospital emergency preparedness
     coordinators, in part through the Placer County Health Care Coalition.

     Vulnerable populations. A determination must be made by the county that the
     proposed variance maintains protections for vulnerable populations, particularlythose
     in long-term care settings. The county must attest to:
          0 Skilled nursing facilities (SNF) have >14 day supply of PPE on hand for staff,
             with established process for ongoing procurement from non-state supply
             chains. Please list the names and contacts of all SNFs in the county along with
             a description of the system the county has to track PPE availability across
             SNFs..

     Each of Placer County's 10 skilled nursing facilities (SNF) have at least a 14-day
     supply of PPE on hand for staff, and established processes for ongoing
     procurement from non-state supply chains. SNFs in Placer County and their
     designated contact persons include:
        • Auburn Oaks Care Center (Ethan Flake)
        • Auburn Ravine Terrace (Sharon Trudeau)
        • Lincoln Meadows Care Center (Kevin Hadfield)
        • Oa:cadge Healthcare Center (Jason Pollock)
        • Pine Creek Care Center (Todd Pratt)
        • Rock Creek Care Center (Ryan Nakao)
        • Roseville Care Center (Jeff Jamieson)
        • Roseville Point Health & Wellness Center (Jorin Larson)
        • Westview Healthcare Center (Maff Taylor)
        • Siena Skilled Nursing and Rehabilitation Center (Eric VanWalleghem)
     Placer County conducts scheduled check-in teleconferences weekly with SNFs
     to track PPE availability, facility status, and provide COVID-19 updates and
     technical assistance. An infection prevention subject matter expert from the
     California Department of Public Health's (CDPH) Healthcare-Associated
     Infections Program participates in these calls. CDPH conducts a daily survey of
     SNFs statewide and shares the results with local health departments. Placer
     County Public Health regularly monitors the survey results to determine if any
     facilities in Placer are reporting PPE shortages. The SNFs, like all healthcare
     facilities and first responder agencies, may submit resource requests for PPE to
     the MHOAC.Such a request is an indication that a SNF may have a disruption
     in the PPE procurement supply chain, and results in additional outreach. Finally,
     when a SNF has a positive COVID-19 case, Placer County inquires whether or
     not the SNF has sufficient PPE to keep its staff and patients safe, and provides
     support accordingly.




                                             8
                                                                                      EX03-158
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.296 Page 291 of 576


CDPH COVID-19 VARIANCE ATTESTATION FORM

   • Sectors and timelines. Please provide details on the county's plan to move through
     Stage 2. This should include which sectors and spaces will be opened, in what
     sequence, on what timeline. Please specifically indicate where the plan differs from
     the state's order. Please note that this variance should not include sectors that are
     part of Stage 3.

     On May 8, early Stage 2 retail (curbside and delivery only), manufacturing, and
     related logistics were allowed to resume in Placer County per the statewide
     stay-at-home order. Following attestation, businesses within later Stage 2 will be
     permitted to reopen as early as May 12 (or upon posting of this attestation on
     the CDPH website, whichever occurs later) if they have implemented
     appropriate guidance. These later Stage 2 businesses include:

            Destination retail, including shopping malls and swap meets.
            Personal services, limited to: car washes, pet grooming, tanning facilities,
            and landscape gardening.
        •   Office-based businesses (telework remains strongly encouraged)
        •   Dine-in restaurants (other facility amenities, like bars or gaming areas,
            are not permitted)
        •   Childcare facilities
        •   Outdoor museums and open gallery spaces

     Schools are not currently planned for reopening as part of later Stage 2.

     Placer County staff will work through our existing community networks to share
     this plan with Stage 2 businesses that are reopening. Reopening of Stage 2
     businesses is contingent upon their readiness to implement and comply with
     sector-specific guidance. No Stage 3 sectors or businesses will be allowed to
     reopen under this variance.




                                            9
                                                                                    EX03-159
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.297 Page 292 of 576




   Our community partners will continue to inform the County as we develop and
   disseminate additional sector-specific guidance to enable safe Stage 2
   reopening. Stage 2 guidance is subject to updates by Placer County, CDPH,
   and other local, state and federal agencies. The latest guidance will always be
   available at www.placer.camov/reopen. Initial guidance is as follows:

   Destination retail, including shopping     Follow CDPH and Cal/OSHA guidance for
   malls and swap meets                       retailerr prepare a plan, and post the
                                              checklist for retailers.
   Personal services, limited to: car washes,
                                              Follow interim Placer County guidance;
   pet grooming, tanning facilities, and
                                              prepare a plan, and post the interim
   landscape gardening
                                              checklist.

                                              Follow interim Placer County guidance;
   Outdoor museums and open gallery
                                              prepare a plan, and post the interim
   spaces
                                              checklist.
                                              Follow CDPH and Cal/OSHA guidance for
   Office-based businesses (telework
                                              businesses operating in office workspaces.
   remains strongly encouraged)
                                              prepare a plan, and post the checklist for
                                              office workspaces
   Dine-in restaurants (other facility       Follow interim Placer County guidance for
   amenities, like bars or gaming areas, are restaurants: prepare a plan and post the
   not permitted)                            interim checklist.
   Childcare                                  Follow CDSS guidance.
                                              Schools are not currently planned for
   Schools
                                              reopening within Stage 2.

   Supportive materials for businesses such as signage, posters, and a resource list
   to help businesses make necessary modifications and encourage safe
   practices are also posted at www.placer.ca.aov/reopen.

   Placer County staff will enlist regional economic development stakeholders
  (cities, Economic Development Directors, and Chambers of Commerce) to
   educate Placer businesses regarding the importance of vigilant adherence to
   public health protocols to prevent falling back into closure. We have been
   meeting with these parties weekly since the crisis began, and they share our
   commitment to reopen responsibly to protect the health and well-being of
   Placer communities.

   In addition to the sector-specific guidance outlined above, the following
   guidance remains in place for ALL Placer County residents throughout Stage 2:

     • Anyone who is feeling ill should stay home.
     • Vulnerable (high risk) individuals are encouraged to stay at home.

                                        10
                                                                                EX03-160
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.298 Page 293 of 576


CDPH COVID-I9 VARIANCE All             FORM
       • Individuals are strongly encouraged to wear a face covering when in
          public, if maintaining six feet of physical distance from others is not
          possible.
       • When in public, maximize physical distance from others (at least six
          feet).
       • Maintain good hygiene practices by washing hands, using hand
          sanitizer, cleaning frequently touched surfaces, and covering coughs
          and sneezes.
       • Gathering with others who are not part of your household is not allowed.
       • Non-essential travel is not allowed.

   • Triggers for adjusting modifications. Please share the county metrics that would
     serve as triggers for either slowing the pace through Stage 2 or tightening
     modifications, including the frequency of measurement and the specific actions
     triggered by metric changes. Please include your plan for how the county will inform
     the state of emerging concerns and how it will implement early containment
     measures.

     With reopening and more Placer residents coming into close contact with one
     another, we expect that cases of COVID-19 will increase, along with
     hospitalizations, and even deaths. A major goal of sheltering in place has been
     to "flatten the curve" and avoid overwhelming the health care system, and this
     will remain the focus of ongoing monitoring as Placer gradually reopens. Placer
     Public Health will review data daily to determine if it is necessary to return to
     the previous reopening Stage in order to avoid overwhelming the health care
     system. We will be proactive, not reactive, in tightening mitigation measures
     such that a return to the previous Stage will be implemented when one or more
     of the following indicators are met thereby demonstrating a trajectory that
     could result in the health care system being overwhelmed:

        • Epidemiologic indicators: Doubling time of cases less than 5 days for 5
          consecutive days
        • Health care indicators: Increasing number of new health care worker
          infections for 5 consecutive days: Less than 7-day supply of PPE for health
          care workers: Hospital census above 135% baseline capacity
        • Public health indicators: Unable to elicit contacts for 20% or more of
          cases: 10% or more of symptomatic contacts fail to get tested or get
          tested more than 48 hours after symptom onset Insufficient voluntary
          isolation facilities for non-hospitalized COVID-I9 cases who can't safely
          remain at home(due to space constraints, vulnerable household
          members, or otherwise).

     The Health Officer will notify the CDPH Duty Officer of emerging concerns within
     24 hours. The final decision to return to a previous Stage will be made by the
     Placer County Health Officer after consultation with CDPH.




                                            11
                                                                                   EX03-161
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.299 Page 294 of 576


 CDPH COVID-19 VARIANCE ATTESTATION FORM

        Your plan for moving through Stage 2. Please provide details on your plan for county
        to move through opening sectors and spaces that are part of the State's plan for
        Stage
        2. A reminder, that this variance only covers those areas that are part of Stage 2, up
        to, but not including Stage 3. For additional details on sectors and spaces included
        in Stage 2, please go to the California Coronavirus ICOVID-19) Response County
        variance web paae

        See Sectors and Timelines above.

 COVID-19 Containment Plan
 W hile not mandatory. CDPH strongly recommends that counties requesting a variance to
 increase the pace through Stage 2 create a county COVID-19 containment plan as noted
 above. While not exhaustive, the following areas and questions are important to address in
 any containment plan.
        TO BE COMPLETED IN THE FUTURE ONCE REVIEWED WITH STAKEHOLDERS.

 Testing

    • Is there a plan to increase testing to the recommended daily capacity of 2 per 1000
      residents?
    • Is the average percentage of positive tests over the past 7 days <7% and stable or
      declining?
    • Have specimen collection locations been identified that ensure access for all
      residents?
    • Have contracts/relationships been established with specimen processing labs?
    • Is there a plan for community surveillance?

 Contact Tracing

    • How many staff are currently trained and available to do contact tracing?
    • Are these staff reflective of community racial, ethnic and linguistic diversity?
    • Is there a plan to expand contact tracing staff to the recommended levels to
      accommodate a three-fold increase in COVID-19 cases, presuming that each case
      has ten close contacts?
    • Is there a plan for supportive isolation for low income individuals who may not have
      a safe way to isolate or who may have significant economic challenges as a result
      of isolation?

 Protecting the Vulnerable

    • How many congregate care facilities, of what types, are in the county?
    • How many correctional facilities, of what size, are in the county?
    • How many homelessness shelters are in the county and what is their capacity?
    • What is the COVID-19 case rate at each of these facilities?
    • Do facilities have the ability to safely isolate COVID-19 positive individuals?
    • Do facilities have the ability to safety quarantine individuals who have been
      exposed?
    • Is there sufficient testing capacity to conduct a thorough outbreak investigation at
      each of these facilities?
                                               12
                                                                                       EX03-162
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.300 Page 295 of 576


  CDPH COVID-19 VARIANCE ATTESTATION FORM
    • Do long-term care facilities have sufficient PPE for staff, and do these facilities have
       access to suppliers for ongoing PPE needs?
    • Do these facilities (particularly skilled nursing facilities) have access to staffing
       agencies if and when staff shortages related to COVID-19 occur?


 Acute Care Surge

     • Is there daily tracking of hospital capacity including COVID-19 cases, hospital
       census. ICU census, ventilator availability, staffing and surge capacity?
     • Are hospitals relying on county MHOAC for PPE, or are supply chains sufficient?
     • Are hospitals testing all patients prior to admission to the hospital?
     • Do hospitals have a plan for tracking and addressing occupational exposure?


  Essential Workers

     • How many essential workplaces are in the county?
     • What guidance have you provided to your essential workplaces to ensure
       employees and customers are safe in accordance with state/county guidance for
       modifications?
     • Do essential workplaces have access to key supplies like hand sanitizer, disinfectant
       and cleaning supplies, as well as relevant protective equipment?
     • Is there a testing plan for essential workers who are sick or symptomatic?
     • Is there a plan for supportive quarantine/isolation for essential workers?

  Special Considerations

     • Are there industries in the county that deserve special consideration in terms of
       mitigating the risk of COVID-19 transmission, e.g. agriculture or manufacturing?
     • Are there industries in the county that make it more feasible for the county to
       increase the pace through stage 2, e.g. technology companies or other companies
       that have a high percentage of workers who can telework?

  Community Engagement

     • Has the county engage with its cities?
     • Which key county stakeholders should be a part of formulating and implementing
       the proposed variance plan?
     • Have virtual community forums been held to solicit input into the variance plan?
     • Is community engagement reflective of the racial, ethnic, and linguistic diversity of
       the community?

  Relationship to Surrounding Counties

     • Are surrounding counties experiencing increasing, decreasing or stable case rates?
     • Are surrounding counties also planning to increase the pace through Stage 2 of
       California's roadmap to modify the Stay-at-Home order, and if so, on what timeline?
       How are you coordinating with these counties?
     • How will increased regional and state travel impact the county's ability to test,
       isolate, and contact trace?


                                                13
                                                                                        EX03-163
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.301 Page 296 of 576




   In addition to your county's COVID-19 VARIANCE ATTESTATION FORM, please include:

       N Letter of support from the County Board of Supervisors
       N Letter of support from the local hospitals or health care systems. In the event that
          the county does not have a hospital or health care system within its jurisdiction, a
          letter of support from the relevant regional health system(s) is also acceptable.
       ci County Plan for moving through Stage 2

    All documents should be emailed to Jake Hanson at Jake.Honson@cdph.ca.clov


   I, Aimee Sisson, MD, MPH, hereby attest that lam duly authorized to sign and act on behalf
   of Placer County. I certify that Placer County has met the readiness criteria outlined by
   CDPH designed to mitigate the spread of COVID-19 and that the information provided is
   true, accurate and complete to the best of my knowledge. If a local COVID-19
   Containment Plan is submitted for Placer County, I certify that it was developed with input
   from the County Board of Supervisors/City Council, hospitals, health systems, and a broad
   range of stakeholders in the jurisdiction. I acknowledge that I remain responsible for
   implementing the local COVID-19 Containment Plan and that CDPH, by providing
   technical guidance, is in no way assuming nobility for its contents.


    I understand and consent that the California Department of Public Health (CDPH) will post
    this information on the CDPH website and is public record.



   Printed Name Aimee Sisson et1D, MP
                 /
   Signature             (Cs

   Position/Title Health Officer and Public Health Director .

   Date May 11,2020




                                                  14




                                                                                                 EX03-164
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.302 Page 297 of 576




                                             BONNIE GORE
 County ofPlacer                             District I
                                                    ROBERT M. WEYGANDT
 Board of Supervisors                               District 2
                                                              JIM HOLMES
 175 FULWEII.ER AVENUE                                        District 3
 A UBURN,CALIFORNIA 95603                                               KIRK UHLER
 530-889-4010•FAX: 530-889-4009                                         District 4
 PLACER CO. TOLL FREE # 800-488-4308                                              CINDY GUSTAFSON
                                                                                  District 5 ,


 May 11, 2020



Sonia Y. Angell, MD, MPH
Director and State Public Health Officer
California Department of Public Health
Post Office Box 997377, MS 0500
Sacramento,CA 95899-7377

RE: Placer County—Support of Stage 2(Roadmap)Variance

 Dear Dr. Angell:

The Placer County Board of Supervisors met today to discuss Placer County pursuing a variance to Stage 2 of California's
Roadmap to Modify the Stay-at-Home Order. Such a variance would allow Placer County to increase the pace at which it
advances through Stage 2 of the Roadmap. Upon review of the Placer County Health Officer's Variance Attestation Form,
our Board strongly supports allowing Stage 2 businesses to proceed with all aspects of Stage 2(with the exception of
schools)as soon as they have finished developing and implementing their site-specific protection plans in accordance
with State and County guidelines for their respective sectors.

At today's meeting, the Board listened to a presentation from Dr. Aimee Sisson,our Placer County Health Officer,fully
describing the County's readiness to move fully into Stage 2 and heard public comment on her presentation. We also
reviewed the letters of support written by our two local hospital systems,Sutter Health and Kaiser Permanente.

All of the evidence presented supports our determination that Placer County is prepared to safely undertake all of the
businesses and activities set forth in its Stage 2 plan, and is fully prepared to address in a timely manner any increase in
infection or hospitalization rates that may result. As described in the Attestation, this includes reinstating restrictions, if
necessary, and recommended by our Health Officer.

In conclusion,our Board has determined that Placer County meets the minimum readiness standards and fully supports
Dr. Sisson's Variance Attestation.

Sincerely,

         1.-te      one
C    ie Gore,Chair
Placer County Supervisor, District 1

Cc: Placer County Board of Supervisors
    Todd Leopold,Placer County Executive Officer
     Karin Schwab, Placer County Counsel
     Dr. Aimee Sisson, Placer County Health Officer
    Jeff Brown. Director of Health & Human Services




                                                                                                                   EX03-165
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.303 Page 298 of 576




        KAISER PERMANENTE®
 Kaiser Foundation Hospital - Roseville
 1600 Eureka Road
 Roseville, California 95661



 May 8, 2020

 Aimee Sisson
 Placer County Public Health
 1 148413 Avenue
 Auburn, CA 95601


 RE:    Kaiser Foundation Hospital — Roseville [License/1 550001681}
        Notification of Capacity

 To Whom It May Concern,

        Kaiser Permanente Foundational I-lospital — Roseville has been requested on behalfof Placer County to
 provide a letter of support regarding advancement stage two of California's Roadmap to Modify the Stay-at-
 Home-Order.

         The organization is in full support of the advancement to Stage 2. The organization is prepared to
 increased surge capacity above the defined level of 35%. Robust planning has been in place within the
 organization to facilitate capacity and capability, this includes consideration, planning, and training of increased
 volumes of staff including physicians, nursing, and ancillary support services to accommodate a surge situation.
 Surge locations and space allocation has been defined with staged lateral expansion inclusive of accommodating
 a significant influx of patients requiring intensive care. Supply planning has been executed with identification of
 required equipment and is prepared and secured, ready for use at each surge location. Oxygen delivery
 equipment has been increased with average ventilator usage at approximately 15-20% with a total supply of 93
 ventilators. Personal protective equipment(PPE)supply is stable at 20 days on-hand supply with the ability to
 requisition additional supplies regionally within Kaiser Permanente. All members of the work-force have
 received training regarding precautions.

        At this time, our organization has aligned capacity and capability to meet the demands of a surge event.


 Sincerely,



 Jordan Herget
 Senior Vice President/Area Manager



                                                                                                        EX03-166
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.304 Page 299 of 576




               Sutter Health

  May 8, 2020



  Aimee Sisson, MD, MPH
  Public Health Officer
  1 1484 B Avenue
  Auburn, CA 95603


  Dr. Sisson,

  In response to your request, Sutter Health's integrated health delivery system:

     •   Is prepared to accommodate a surge of 35% due to COVID-19 cases in addition to
         providing care to non COVID-19 patients as outlined in the surge plan submitted to the
         State of California, and

     •   Has adequate PPE to protect our employees and clinicians

  We understand that Placer County will use this letter to support their application for a variance
  to move through the stages to re-open.

  Sincerely,


   fl M
  Stephen H. Lockhart, MD, PhD
  Chief Medical Officer, Sutter Health




                                                                                              EX03-167
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.305 Page 300 of 576




                                                  Plan for moving through

                                              STAGE 2
        On May 8, early Stage 2 retail (curbside and delivery only), manufacturing, and related logistics were
        allowed to resume in Placer County per the statewide stay-at-home order. Following attestation, businesses
        within later Stage 2 will be permitted to reopen as early as May 12 (or upon posting of this attestation on
        the CDPH website, whichever occurs later) if they have implemented appropriate guidance. These later
        Stage 2 businesses include:
             • Destination retail, including shopping malls and swap meets
             • Personal services, limited to: car washes, pet grooming, tanning facilities, and landscape
               gardening
             • Office-based businesses (telework remains strongly encouraged)
             • Dine-in restaurants (other facility amenities, like bars or gaming areas, are not permitted)
             • Childcare facilities
             • Outdoor museums and open gallery spaces
        Schools are not currently planned for reopening as part of later Stage 2.

        Placer County staff will work through our existing community networks to share this plan with Stage 2
        businesses that are reopening. Reopening of Stage 2 businesses is contingent upon their readiness to
        i mplement and comply with sector-specific guidance. No Stage 3 sectors or businesses will be allowed to
        reopen under this variance.
        Our community partners will continue to inform the County as we develop and disseminate additional
        sector-specific guidance to enable safe Stage 2 reopening. Stage 2 guidance is subject to updates by
        Placer County, CDPH, and other local, state and federal agencies. The latest guidance will always be
        available at www.plocer.ca.gov/reopen. Initial guidance is as follows:

         Destination retail, including shopping malls and swap         Follow CDPH and Col/OSHA guidance for retailers.
         meets                                                         prepare a plan, and post the checklist for retailers.
         Personal services, limited to: car washes, pet grooming,      Follow interim Placer County guidance- prepare a
         tanning facilities, and landscape gardening                   plan, and post the interim checklist.
         Outdoor museums and open gallery spaces                       Follow interim Placer County guidance prepare a
                                                                       plan, and post the interim checklist.
         Office-based businesses (telework remains strongly            Follow CDPH and Cal/OSHA guidance for businesses
         encouraged)                                                   operating in office workspaces; prepare a plan, and
                                                                       post the checklist for office workspaces.
         Dine-in restaurants (other facility amenities, like bars or   Follow interim Placer County guidance prepare a
         gaming areas, are not permitted)                              plan, and post the interim checklist.
         Childcare                                                     Follow CDSS guidance.
         Schools                                                       Schools are not currently planned for reopening within
                                                                       Stage 2.




Reopen Placer Stage 2 Plan Updated May 11, 2020   if,„                                                                          Page I

                                                                                                                     EX03-168
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.306 Page 301 of 576




                                                  Plan for moving through

                                              STAGE 2
        Supportive materials for businesses such as signage, posters, and a resource list to help businesses make
        necessary modifications and encourage safe practices are also posted at www.olacer.catgovireopen.

        Placer County staff will enlist regional economic development stakeholders (cities, Economic Development
        Directors, and Chambers of Commerce) to educate Placer businesses regarding the importance of vigilant
        adherence to public health protocols to prevent falling back into closure. We have been meeting with
        these parties weekly since the crisis began, and they share our commitment to reopen responsibly to
        protect the health and well-being of Placer communities.
        In addition to the sector-specific guidance outlined above, the following guidance remains in place for ALL
        Placer County residents throughout Stage 2:
             • Anyone who is feeling ill should stay home.
             • Vulnerable (high risk) individuals are encouraged to stay at home.
             • Individuals are strongly encouraged to wear a face covering when in public, if maintaining six feet
               of physical distance from others is not possible.
             • When in public, maximize physical distance from others (at least six feet).
             • Maintain good hygiene practices by washing hands, using hand sanitizer, cleaning frequently
               touched surfaces, and covering coughs and sneezes.
             • Gathering with others who are not part of your household is not allowed.
             • Non-essential travel is not allowed.




                                                                          Reppen„,
                                                                         Placerjjj
Reopen Placer Stage 2 Plan Updated May 11, 2020                                                                       Page 2

                                                                                                          EX03-169
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.307 Page 302 of 576


                                            State of California—Health and Human Services Agency
                                          California Department of Public Health
 OCDPH
  SONIA Y. ANGELL, MD, MPH                                                                            GAVIN NEWSOM
State Public Health Officer & Director                                                                   Governor

                                     Amended State Public Health Officer Order for Placer County,
                                                           J uly 11,2020


                On March 19, 2020, I issued an order directing all individuals living in the State of
                California to stay at home except as needed to facilitate authorized, necessary activities
                or to maintain the continuity of operations of critical infrastructure sectors.(See
                https://covid19.ca.qov/stay-home-except-for-essential-needs/.) I then set out California's
                path forward from this "Stay-at-Home" Order in California's Pandemic Resilience
                Roadmap, https://www.qov.ca.qov/wpcontent/uploads/2020/05/5.4.20-update-on-
                Californias-PandemicRoadmap.pdf. That Roadmap identifies four stages of the
                pandemic: safety and preparation (Stage 1), reopening of lower-risk workplaces and
                other spaces (Stage 2), reopening of higher-risk workplaces and other spaces (Stage
                3), and finally an easing of final restrictions leading to the end of the Stay-at-Home
                Order (Stage 4). On May 7111, I announced that statewide data supported the gradual
                movement of the entire state into Stage 2 of the Pandemic Resilience Roadmap,
                https://www.cdph.ca.qov/Proqrams/CID/DCDC/CDPW/020Documene/020Library/COVID
                -19/SHO%200rder%205-7-2020.pdf. On May 8th, the Governor outlined a process
                where counties who met specific criteria could move more quickly than other parts of
                the state through Stage 2 of modifying the Stay-at-Home order, including certain
                businesses deemed higher-risk.

                The current data reflect that community spread of infection is of increasing concern
                across the state, and most particularly in those counties on the County Monitoring List.
                I n addition to the impact on the general population, community spread increases the
                likelihood of expanded transmission of COVID-19 in congregate settings such as
                nursing homes, homeless shelters, jails and prisons. Infection of these vulnerable
                populations in these settings can be catastrophic. Higher levels of community spread
                also increase the likelihood of infection among individuals at high risk of serious
                outcomes from COVID-19, including the elderly and those with underlying health
                conditions. For those counties that have been on the County Monitoring List for three
                consecutive days or more, the risk is high enough that actions must be taken to protect
                the public.

                 The Pandemic Resilience Roadmap classifies bars, pubs, breweries, brewpubs, dine-in
                 restaurants, wineries and tasting rooms, family entertainment centers, zoos, museums,
                 and cardrooms as Stage 2 or Stage 3 sectors with high risk of transmission due to a
                 number of features of the businesses and the behaviors that occur within them. Public
                 health studies have shown that the risk of transmission is exacerbated in indoor spaces,
                 particularly when lacking appropriate ventilation. The sectors specified above, operating


                                         CDPH, MS 0500• P.O. Box 997377 • Sacramento, CA 95899-7377
                                                                (916) 558-1784                          41-
                                                      Internet Address: www.cdph.ca.qov                       PHAB
                                                                                                                     j
                                                                                                        FitC
                                                                                                           4ccno,„,



                                                                                                      E X03-170
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.308 Page 303 of 576




  indoors, operate at the highest risk of all sectors allowed to reopen to date. These
  sectors are settings where groups convene and may mix with others for a prolonged
  period of time, increasing the risk of escalating the transmission rate of COVID-19.
  While physical distancing is critical to mitigating exposure, it is intended to protect an
  individual with brief exposures or outdoor exposures. In contrast to indoor spaces, wind
  and the viral dilution in outdoor spaces can help reduce viral load.

  Bars, both indoor and outdoor, have additional risk factors. A bar, foundationally, is a
  social setting where typically not only small groups convene, but also where groups mix
  with other groups. Bars also have an added risk imposed by the consumption of alcohol
  as the primary activity offered in such venues. Alcohol consumption slows brain activity,
  reduces inhibition, and impairs judgment, factors which contribute to reduced
  compliance with recommended core personal protective measures, such as the
  mandatory use of face coverings and maintaining six feet of distance from people in
  different households, both indoors and outdoors. Louder environments and the
  cacophony of conversation that are typical in bar settings also require raised voices and
  greater projection of orally emitted viral droplets.

   I n summary, while these businesses represent a valued part of the fabric of our state,
   the characteristics of these types of establishments contribute to an environment with
   substantially increased risks for COVID-19 transmission. For those counties that have
   been on the County Monitoring List for three consecutive days or more, it is necessary
   to place restrictions on these sectors to protect the public.

   NOW, THEREFORE, I, as State Public Health Officer and Director of the California
   Department of Public Health, order:

   1. Placer County shall close bars, pubs, brewpubs, and breweries, whether operating
   indoors or outdoors.

   2. Placer County shall restrict indoor operations as specified below:

          a  Dine-in restaurants must close indoor seating to customers. During this
             closure all dine-in restaurants may continue to utilize outdoor seating and
             m ust comply with the guidance for dine-in restaurants. Restaurants should
             continue to encourage takeout and delivery service whenever possible.
          b Wineries and tasting rooms must close indoor services to customers. During
             this closure all wineries and tasting rooms must comply with the guidance for
             restaurants, wineries, and bars.
          c. Family entertainment centers and movie theaters must close indoor services
             and attractions to customers.
                 1. Family entertainment centers may continue to provide outdoor services
                    to customers, and must comply with the movie theaters and family
                    entertainment centers.




                                                                                         EX03-171
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.309 Page 304 of 576




               2. Drive-in movie theaters may continue to operate and should follow
                   additional applicable guidance for retailers of Drive-In Movie Theaters.
          d Indoor attractions at zoos and museums must close to visitors. •
               1. Zoos and museums may continue to operate outdoor attractions and
                   must follow the guidance for zoos, museums.
          e Cardrooms must close indoor services to customers and must follow the
            guidance for cardrooms.


   3. These closures shall remain in effect in Placer County until I direct otherwise, which
   will be no earlier than August 1, 2020 at 11:59 p.m.

  4. This order supersedes any orders issued by Placer County on or after June 28, 2020,
  for the purpose of closing bars, pubs, breweries, and brewpubs.

   5. My May 7, 2020 Order permitting other Stage 2 sectors to open statewide, and all
   subsequent orders and directives adding or removing additional sectors to the list of
   those permitted to open statewide, continue to apply to Placer County. All of my other
   Orders, Guidance, and Directives, including but not limited to my guidance mandating
   the wearing of face coverings,
   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20LibranfiCOVID
   -19/Guidance-for-Face-Coverings 06-18-2020.pdf, and my guidance prohibiting all
   gatherings https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
   19/CDPHGuidanceforthePreventionofCOVID19TransmissionforGatherings.aspx
   continue to apply to Placer County.

  6. Pursuant to the authority under EO N-60-20, and Health and Safety Code sections
  120125, 120130(c), 120135, 120140, 120145, 120150, 120175,120195 and 131080,
  this order is to go into effect Sunday, July 12, 2020 at 12:01 a.m. and shall stay in effect
  until further notice.


         1
         _ 1


   Sonia Y Angell, MD, MPH
   State Public Health Officer & Director
   California Department of Public Health




                                                                                          EX03-172
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.310 Page 305 of 576




                  ORDER OF THE HEALTH OFFICER OF THE COUNTY OF RIVERSIDE

      CANCELLING ALL EVENTS WITH EXPECTED ATTENDANCE ABOVE 250 INDIVIDUALS
                                       DATE OF ORDER: MARCH 12,2020
                                                                                                     punishable by
      Please read this Order carefully. Violation of or failure to comply with this Order is a crime
                                                                     Code § 120295;   County   Ordinances 533 and
      fine, imprisonment, or both. (California Health and Safety
      556.)
                                                                                                       101040,
      UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
                                                                                   ONS  SECTION    2501,  AND
      101085, AND 120175, TITLE 17 CALIFORNIA CODE OF REGULATI
                                                    533.6, THE   HEALTH      OFFICER   OF  THE   COUNTY     OF
      RIVERSIDE COUNTY CODE SECTION
      RIVERSIDE("IMAM!         OFFICER")      ORDERS:
                                                                                              Riverside with an
          1. All events within the jurisdiction of the Public Health Officer of the County of
             expected attendance of  at least 250 individuals taking place between March 12, 2020 and April 30,
             2020 inclusive are hereby ordered cancelled regardless of venue.
                                                                                                         living
          2. This Order does not apply to courts Of law; primary and secondary school classes,congregate
             settings, public transportation, airport travel, or necessary shopping at stores or malls.
                                                                                                             as
             This Order is issued as a result of the worldwide pandemic of COVID-19 disease, also known
             "novel  coronavirus, " which has  infected at least 128,000 individuals worldwide in 116 countries
             and is implicated in over 4,700 worldwide deaths, including eight cases in Riverside County
             residents.
                                                                                                              the
          4. This Order is issued based on evidence of increasing transmission of COVID-19 both within
                                                                      regarding the most  effective  approach  to
             County of Riverside and worldwide, scientific evidence
                                              le diseases generally and COVID-I9    specifically, as well as best
             slow transm ission of communicab
                                                                                                           of or
             practices as currently known and available to protect the public from the risk of spread
              exposure to COV1D-19.

                                                                                                        attendees
          5. This Order recognizes that many ofthe events in the County, both large and small, attract
                   many regions and  countries, including several disproportion ately afflicted by the worldwide
             from
             COVID-19 pandemic.
                                                                                                                the
          6. This Order is intended to reduce the likelihood of exposure to COV1D-19, thereby slowing
                                                                                                                the
             spread of COVID-19 in communities worldwide. As the population at an event increases,
                                                               who  may  have  been exposed   to a case prevent  at
             difficulty and magnitude of tracing individuals
                               exponentiall y, increasing the likelihood that such  events 'viii impair  efforts at
             that event rises
             mitigating  the spread of the illness.

                                                                                                         4, 2020
          7. This Order is issued in aceordance with, and incorporates by reference, the: March
             Proclamation of a State     Emergency issued   by  GOvemor   Gavin  Newsom;   the   March   8, 2020
                  laration of Local Health Emergency based  on an imminent and proximate  threat to public health
             Dec
                                                                                                               of
             from the introduction of novel COV1D-19 in Riverside CountY; the March 10, 2020 Resolution
             the. Board of Supervisors of the County     of   Riverside proclaiming  the existence   of  a Local
                                                                                                              the
             Emergency in the County of RiveMide regarding COVID-19; the March 10,2020 Resolution of
             Board of Supervisors of the County of Riverside ratifying and extending the Declaration of Local
                                                                                                   the California
             1-lealth Emergency due to COV ID-19; and the guidance issued on March 11,2020 by
             Department of Public Health regarding   large gatherings of 250 people or more.




                                                                                                                  EX03-173
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.311 Page 306 of 576




                                                                              the County Public Health Officer,
         8. This Order comes after the release ofsubstantial guidance from
                            Disease Controla nd Preventi on, and other public health officials through the United
            the Centers for
                                                                        ion  of mass  gatherings involving more
            States and around the world recommending the cancellat
                                                       in  a single space at the same  time.
            than one thousand (1,000) or more persons
                                                                           and Federal laws, including but not
         9. This Order is made in accordance with all applicable State
                                                                        seq.;  Health and Safety Code sections
            limited to: Health and Safety Code sections 101030, et
                                                           a Code of Regulati ons section 2501.
            120100, et seq.; and Title 17 of the Californi
                                                                                        and 41601 and Health and
          1 0. To the extent necessary, pursuant to Government Code sections 26602
                                                                             the Sheriff and all Chiefs of Police in
               Safety Code section 101029, the Health Officer requests that
               the County ensure compliance with and   enforcem ent of this Order.

                                                                                      County of Riverside Health
          1 1 Copies of this Order shall promptly be: (I) made available at the
                                                                          Riverside  , CA 92503;(2)posted on the
              Administration office located at 4065 County Circle Drive,
                                                   Departme  nt's website (rivcoph. org); and (3) provided to any
              County of Riverside Public Health
              member of the public  requesti ng a copy of this Order.

      IT IS SO ORDERED:

                                                                                           Dated: March 12,2020

      Dr. Cameron Kaiser, MD, MPH, FAAFP
      Public Health Officer
      County of Riverside


       Approved as to form and legality:



                                                                                           Dated: March 12,2020

       Grego P. Priamos
       County Counsel
       County of Riverside




                                                                                                                   EX03-174
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.312 Page 307 of 576




                 ORDER OF THE HEALTH OFFICER OF THE COUNTY OF RIVERSIDE

     CANCELLING ALL GATHERINGS WITH EXPECTED PRESENCE ABOVE 10 INDIVIDUALS

                                      DATE OF ORDER: MARCH 16, 2020

     Please read this Order carefully. Violation of or failure to comply with this Order is a crime punishable by
     fine, imprisonment, or both. (California Health and Safety Code § 120295; County Ordinances 533 and
     556.)
     UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
     101085, AND 120175, TITLE 17 CALIFORNIA CODE OF REGULATIONS SECTION 2501, AND
     RIVERSIDE COUNTY CODE SECTION 533.6, THE HEALTH OFFICER OF THE COUNTY OF
     RIVERSIDE("HEALTH OFFICER")ORDERS:
         I. All gatherings within the jurisdiction of the Public Health Officer of the County of Riverside with
            an expected presence of at least 10 individuals taking place between March 16, 2020 and April 30,
            2020 inclusive are hereby prohibited regardless of venue. If a venue is subdivided into multiple
            spaces separated by physical walls or sufficient airspace, the limit per subdivision of space is 10.
            This order supersedes the Order of March 12, 2020 regarding mass gatherings.

        2. It is further ordered that even for gatherings below this size, if a minimum social distance of six
           feet between attendees cannot be maintained in the venue or a subdivision thereof, the gathering is
           prohihited.

        3. This Order does not apply to courts of law, medical providers, public utilities, critical county, city,
           and special district operations, critical school operations such as nutrition programs, continuity of
           business operations, logistics/distribution centers, congregate living settings, daycare and
           childcare, shelters, public transportation,airport travel, or necessary shopping at fuel stations, stores
           or malls. However,these settings are instructed to observe all applicable state and federal guidelines
           for infection control.

        4. To the extent possible, daycare and childcare facilities must operate under the following mandatory
           conditions: A. Childcare must be carried out in stable groups of 12 or fewer ("stable" means that
           the same 12 or fewer children are in the same group each day). B. Children shall not change from
           one group to another. C. If more than one group of children is cared for at one facility, each group
           shall be in a separate room. Groups shall not mix with each other. D. Childcare providers shall
           remain solely with one group of children.

        5. This Order is issued as a result of the worldwide pandemic of COVID-19 disease, also known as
           "novel coronavirus," which has infected at least 128,000 individuals worldwide in 116 countries
           and is implicated in over 4,700 worldwide deaths, including fifteen(15)cases in Riverside County.

        6. This Order is issued based on evidence of increasing transmission of COVID-19 both within the
           County of Riverside and worldwide, scientific evidence regarding the most effective approach to
           slow transmission ofcommunicable diseases generally and COVID-19 specifically, as well as best
           practices as currently known and available to protect the public from the risk of spread of or
           exposure to COV ID-19.

        7. This Order is intended to reduce the likelihood of exposure to COVID-19, thereby slowing the
           spread of COVID- 19 in communities worldwide. As the presence of individuals increases, the
           difficulty and magnitude of tracing individuals who may have been exposed to a case rises




                                                                                                                 EX03-175
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.313 Page 308 of 576




            exponentially, increasing the likelihood that such gatherings will impair efforts at mitigating the
            spread of the illness.

        8. This Order is issued in accordance with, and incorporates by reference, the: March 4, 2020
           Proclamation of a State Emergency issued by Governor Gavin Newsom; the March 8, 2020
           Declaration of Local Health Emergency based on an imminent and proximate threat to public health
           from the introduction of novel COVID-I9 in Riverside County; the March 10, 2020 Resolution of
           the Board of Supervisors of the County of Riverside proclaiming the existence of a Local
           Emergency in the County of Riverside regarding COVID-19; the March 10, 2020 Resolution of the
           Board of Supervisors of the County of Riverside ratifying and extending the Declaration of Local
           Health Emergency due to COV1D- 19; the guidance issued on March 11, 2020 by the California
           Department of Public Health regarding large gatherings of 250 people or more; and the guidance
           issued on March IS, 2020 by the Governor of California.

        9. This Order comes after the release of substantial guidance from the Centers for Disease Control
           and Prevention, the California Department of Public Health, and other public health officials
           through the United States and around the world recommending the cancellation of gatherings
           involving more than ten (10) or more persons in a single space at the same time.

        10 This Order is made in accordance with all applicable State and Federal laws, including but not
           limited to: Health and Safety Code sections 101030, et seq.; Health and Safety Code sections
           120100, et seq.; and Title 17 of the California Code of Regulations section 2501.

        1 1 To the extent necessary, pursuant to Government Code sections 26602 and 41601 and Health and
            Safety Code section 101029, the Health Officer requests that the Sheriff and all Chiefs of Police in
            the County ensure compliance with and enforcement of this Order.




                                                                                                             EX03-176
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.314 Page 309 of 576




         12. Copies of this Order shall promptly be: (I) made available at the County of Riverside Health
             Administration office located at 4065 County Circle Drive, Riverside,CA 92503;(2) posted on the
             County of Riverside Public Health Department's website (rivcoph.org); and (3) provided to any
             member of the public requesting a copy of this Order.

     11;IS SO ORDERED:


                                                                                    Dated: March 16, 2020

     Dr. Cameron Kaiser, MD, MPH,FAAFP
     Public Health Officer
     County of Riverside


     Approved as to form and legality:



                           -                                                       Dated: March 16, 2020

     Greggty P. Priamos
     County Counsel
     County of Riverside




                                                                                                         EX03-177
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.315 Page 310 of 576




                                          State of California—Health and Human Services Agency
                                         California Department of Public Health
9CDPH
   SONIA Y. ANGELL,MD,MPH                                                                           GAVIN NEWSOM
Slate POET Health Officer & Director                                                                   Governor

                                        State Public Health Officer Order for Riverside County,
                                                              July 2, 2020


               On March 19, 2020, I issued an order directing all individuals living in the State of
               California to stay at home except as needed to facilitate authorized, necessary activities
               or to maintain the continuity of operations of critical infrastructure sectors.(See
               https://covid19.ca.qov/stav-home-except-for-essential-needs/.) I then set out California's
               path forward from this "Stay-at-Home" Order in California's Pandemic Resilience
               Roadmap, https://www.qov.ca.qov/wpcontent/uploads/2020/05/5.4.20-Update-on-
               Californias-PandemicRoadmap.pdf. That Roadmap identifies four stages of the
               pandemic: safety and preparation (Stage 1), reopening of lower-risk workplaces and
               other spaces (Stage 2), reopening of higher-risk workplaces and other spaces (Stage
               3), and finally an easing of final restrictions leading to the end of the Stay-at-Home
               Order (Stage 4). On May 791, I announced that statewide data supported the gradual
               movement of the entire state into Stage 2 of the Pandemic Resilience Roadmap,
               https://www.cdph.ca.qov/Proqrams/CID/DCDC/CDPH%20Document%20Library/COVID
               -19/SHO%200rder%205-7-2020.pdf. On May 8th, the Governor outlined a process
               where counties who met specific criteria could move more quickly than other parts of
               the state through Stage 2 of modifying the Stay-at-Home order, including certain
               businesses deemed higher-risk.

                The current data reflect that community spread of infection is of increasing concern
                across the state, and most particularly in those counties on the County Monitoring List.
                I n addition to the impact on the general population, community spread increases the
                likelihood of expanded transmission of COVID-19 in congregate settings such as
                nursing homes, homeless shelters, jails and prisons. Infection of these vulnerable
                populations in these settings can be catastrophic. Higher levels of community spread
                also increase the likelihood of infection among individuals at high risk of serious
                outcomes from COVID-19, including the elderly and those with underlying health
                conditions. For those counties that have been on the County Monitoring List for three
                consecutive days or more, the risk is high enough that actions must be taken to protect
                the public.

                The Pandemic Resilience Roadmap classifies bars, pubs, breweries, brewpubs, dine-in
                restaurants, wineries and tasting rooms, family entertainment centers, zoos, museums,
                and cardrooms as Stage 2 or Stage 3 sectors with high risk of transmission due to a
                number of features of the businesses and the behaviors that occur within them. Public
                health studies have shown that the risk of transmission is exacerbated in indoor spaces,
                particularly when lacking appropriate ventilation. The sectors specified above, operating


                                       CDPH, MS 0500• P.O. Box 997377 • Sacramento, CA 95899-7377
                                                              (916)558-1784
                                                    Internet Address: www.cdph.ca.qov                      P H AIB




                                                                                                      E X03-178
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.316 Page 311 of 576




      indoors, operate at the highest risk of all sectors allowed to reopen to date. These
      sectors are settings where groups convene and may mix with others for a prolonged
      period of time, increasing the risk of escalating the transmission rate of COVID-19.
      While physical distancing is critical to mitigating exposure, it is intended to protect an
      individual with brief exposures or outdoor exposures. In contrast to indoor spaces, wind
      and the viral dilution in outdoor spaces can help reduce viral load.

      Pars, both indoor and outdoor, have additional risk factors. A bar, foundationally, is a
      social setting where typically not only small groups convene, but also where groups mix
      with other groups. Bars also have an added risk imposed by the consumption of alcohol
      as the primary activity offered in such venues. Alcohol consumption slows brain activity,
      reduces inhibition, and impairs judgment, factors which contribute to reduced
      compliance with recommended core personal protective measures, such as the
      mandatory use of face coverings and maintaining six feet of distance from people in
      different households, both indoors and outdoors. Louder environments and the
      cacophony of conversation that are typical in bar settings also require raised voices and
      greater projection of orally emitted viral droplets.

      In summary, while these businesses represent a valued part of the fabric of our state,
      the characteristics of these types of establishments contribute to an environment with
      substantially increased risks for COVID-19 transmission. For those counties that have
      been on the County Monitoring List for three consecutive days or more, it is necessary
      to place restrictions on these sectors to protect the public.

      NOW,THEREFORE, I, as State Public Health Officer and Director of the California
      Department of Public Health, order:

      1. Riverside County shall close bars, pubs, brewpubs, and breweries, whether operating
      indoors or outdoors.

      2. Riverside County shall restrict indoor operations as specified below:

             a. Dine-in restaurants must close indoor seating to customers. During this
                closure all dine-in restaurants may continue to utilize outdoor seating and
                m ust comply with the guidance for dine-in restaurants. Restaurants should
                continue to encourage takeout and delivery service whenever possible.
             b. Wineries and tasting rooms must close indoor services to customers. During
                this closure all wineries and tasting rooms must comply with the guidance for
                restaurants, wineries, and bars.
             c. Family entertainment centers and movie theaters must close indoor services
                and attractions to customers.
                    1. Family entertainment centers may continue to provide outdoor services
                       to customers, and must comply with the movie theaters and family
                       entertainment centers.




                                                                                             EX03-179
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.317 Page 312 of 576




                   2. Drive-in movie theaters may continue to operate and should follow
                      additional applicable guidance for retailers of Drive-In Movie Theaters.
             d. Indoor attractions at zoos and museums must close to visitors.
                   1. Zoos and museums may continue to operate outdoor attractions and
                       must follow the guidance for zoos, museums.
             e. Cardrooms must close indoor services to customers and must follow the
                guidance for cardrooms.


      3. These closures shall remain in effect in Riverside County until I direct otherwise,
      which will be no earlier than July 22, 2020.

      4. This order supersedes any orders issued by Riverside County on or after June 28,
      2020, for the purpose of closing bars, pubs, breweries, and brewpubs.

      5. My May 7, 2020 Order permitting other Stage 2 sectors to open statewide, and all
      subsequent orders and directives adding or removing additional sectors to the list of
      those permitted to open statewide, continue to apply to Riverside County. All of my
      other Orders, Guidance, and Directives, including but not limited to my guidance
      mandating the wearing of face coverings,
      https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document°/020Library/COVID
      -19/Guidance-for-Face-Coverinqs 06-18-2020.pdf, and my guidance prohibiting all
      gatherings https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
      19/CDPHGuidanceforthePreventionolCOVID19TransmissionforGatherings.aspx,
      continue to apply to Riverside County.

      6. Pursuant to the authority under EO N-60-20, and Health and Safety Code sections
      120125,120130(c), 120135, 120140, 120145, 120150, 120175,120195 and 131080,
      this order is to go into effect immediately and shall stay in effect until further notice.




                                        Cr
      Sonia Y Angell, MD, MPH
      State Public Health Officer & Director
      California Department of Public Health




                                                                                               EX03-180
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.318 Page 313 of 576




                ORDER OF THE HEALTH OFFICER OF THE
                 COUNTY OF SACRAMENTO DIRECTING
   ALL INDIVIDUALS LIVING IN THE COUNTY TO STAY AT HOME OR AT
      THEIR PLACE OF RESIDENCE EXCEPT THAT THEY MAY LEAVE TO
    PROVIDE OR RECEIVE CERTAIN ESSENTIAL SERVICES OR ENGAGE
     IN CERTAIN ESSENTIAL ACTIVITIES AND WORK FOR ESSENTIAL
        BUSINESSES AND GOVERNMENTAL SERVICES; EXEMPTING
    INDIVIDUALS EXPERIENCING HOMELESSNESS FROM THIS ORDER
   BUT URGING THEM TO FIND SHELTER AND GOVERNMENT AGENCIES
   TO PROVIDE IT; DIRECTING ALL BUSINESSES AND GOVERNMENTAL
    AGENCIES TO CEASE NON-ESSENTIAL OPERATIONS AT PHYSICAL
     LOCATIONS IN THE COUNTY; PROHIBITING ALL NON-ESSENTIAL
    GATHERINGS OF ANY NUMBER OF INDIVIDUALS; AND ORDERING
              CESSATION OF ALL NON-ESSENTIAL TRAVEL

                         DATE OF ORDER: MARCH 19. 2020

 U NDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
 101040, 101085, AND 120175, THE HEALTH OFFICER OF THE COUNTY OF
 SACRAMENTO ("HEALTH OFFICER") ORDERS:

 1.    The intent of this Order is to ensure that the maximum number of people self-
       isolate in their homes or places of residence to the maximum extent feasible,
       w hile enabling essential services to continue, to slow the spread of COVID-19
       to the maximum extent possible. When people need to leave their homes or
       places of residence, whether to obtain or perform vital services, or to
       otherwise facilitate authorized activities necessary for continuity of social and
       commercial life, they should at all times as reasonably possible comply with
       Social Distancing Requirements as defined in Section 10 of this Order. All
       provisions of this Order should be interpreted to effectuate this intent. Failure
       to comply with any of the provisions of this Order constitutes an imminent
       threat to public health.

 2.    All individuals currently living within the County of Sacramento (the "County")
       are ordered to stay at home or place of residence. To the extent individuals
       are using shared or outdoor spaces, they must at all times as reasonably
       possible maintain social distancing of at least six feet from any other person
       w hen they are outside their residence. All persons may leave their residences
       only for Essential Activities, Essential Governmental Functions, or to operate
       Essential Businesses, all as defined in Section 10. Individuals experiencing
       homelessness are exempt from this Section, but are strongly urged to obtain
  Order of the County Health Officer to Stay
  at Home or Place of Residence
                                       Page 1 of 8
                                                                                  EX03-181
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.319 Page 314 of 576



       shelter. Persons experiencing homelessness that are unable to locate shelter
       should refrain from being in encampments of more than 10 people, and
       governmental and other entities are strongly urged to make such shelter
       available as soon as possible and to the maximum extent practicable (and to
       utilize Social Distancing Requirements in their operation).
 3.    This Order is issued based on evidence of increasing occurrence of COVID-19
       within the County and throughout Northern California, scientific evidence and
       best practices regarding the most effective approaches to slow the
       transmission of communicable diseases generally and COVID-19 specifically,
       and evidence that the age, condition, and health of a significant portion of the
       population of the County places it at risk for serious health complications,
       including death, from COVID-19. Due to the outbreak of the COVID-19 virus
       in the general public, which is now a pandemic according to the World Health
       Organization, there is a public health emergency throughout the County.
       M aking the problem worse, some individuals who contract the COVID-19 virus
       have no symptoms or have mild symptoms, which means they may not be
       aware they carry the virus. Because even people without symptoms can
       transmit the disease, and because evidence shows the disease is easily
       spread, gatherings can result in preventable transmission of the virus. The
       scientific evidence shows that at this stage of the emergency, it is essential to
       slow virus transmission as much as possible to protect the most vulnerable
       and to prevent the health care system from being overwhelmed. One proven
       way to slow the transmission is to limit interactions among people to the
       greatest extent practicable. By reducing the spread of the COVID-19 virus,
       this Order helps preserve critical and limited healthcare capacity in the
       County.

  4.    All businesses with a facility in the County, except Essential Businesses as
        defined in Section 10, are required to cease all activities at facilities located
        within the County except Minimum Basic Operations, as defined in Section 10.
        For clarity, businesses may also continue operations consisting exclusively of
        employees or contractors performing activities at their own residences (i.e.,
        working from home). All Essential Businesses are strongly encouraged to
        remain open. To the greatest extent feasible, Essential Businesses shall
        comply with Social Distancing Requirements as defined in Section 10 below,
        including, but not limited to, when any customers are standing in line.

  5.    All public and private gatherings of any number of people occurring outside a
        household or living unit are prohibited, except for the limited purposes as
        expressly permitted in Section 10. All bars, wineries and brew-pubs should
        be closed, all in-dining at restaurants should cease, with the exception of
        home delivery and takeout, and all gyms, bingo halls, and card rooms should
        close. Nothing in this Order prohibits the gathering of members of a
        household or living unit.

  6.    All travel, including, but not limited to, travel on foot, bicycle, scooter,
        motorcycle, automobile, or public transit, except Essential Travel and
        Essential Activities as defined in Section 10, is prohibited. People must use
        public transit only for purposes of performing Essential Activities or to travel
   Order of the County Health Officer to Stay
   at Home or Place of Residence
                                         Page 2 of 8
                                                                                    EX03-182
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.320 Page 315 of 576



         to and from work to operate Essential Businesses or maintain Essential
         Governmental Functions. People riding on public transit must comply with
         Social Distancing Requirements as defined in Section 10, to the greatest
         extent feasible. This Order allows travel into or out of the County to perform
         Essential Activities, operate Essential Businesses, or maintain Essential
         Governmental Functions.

  7.     This Order also is issued in light of the existence, as of March 18, 2020, of 45
         cases of COVID-19 in the County, including a significant and increasing
         n umber of suspected cases of community transmission and likely further
         significant increases in transmission. This Order is necessary to slow the rate
         of spread and the Health Officer will re-evaluate it as further data becomes
         available.

  8.     This Order is issued in accordance with, and incorporates by reference, the
         M arch 4, 2020 Proclamation of a State of Emergency issued by Governor
         Gavin Newsom, the Declarations of Local Health Emergency issued by the
         Health Officer on March 6, 2020, the March 10, 2020 Resolution of the Board
         of Supervisors of the County of Sacramento Ratifying the Declarations of
         Local Health Emergency and Local Emergency, and Governor Newsom's
         M arch 12, 2020 Executive Order N-25-20.

  9.     This Order comes after the release of substantial guidance from the County
         Health Officer, the Centers for Disease Control and Prevention, the California
         Department of Public Health, and other public health officials throughout the
         U nited States and around the world, including a variety of prior orders to
         combat the spread and harms of COVID-19. The Health Officer will continue
         to assess the quickly evolving situation and may modify or extend this Order,
         or issue additional Orders, related to COVID-19.

  10.•   Definitions and Exemptions.

         a.    For purposes of this Order, individuals may leave their residence only
               to perform any of the following "Essential Activities." But people at
               high risk of severe illness from COVID-19 and people who are sick are
               urged to stay at home or place of residence to the extent possible
               except as necessary to seek medical care.
                      To engage in activities or perform tasks essential to their health
                      a nd safety, or to the health and safety of their family or
                      household members (including, but not limited to, pets), such
                      as, by way of example only and without limitation, obtaining
                      medical supplies or medication, visiting a health care
                      professional, or obtaining supplies they need to work from home.
                      To obtain necessary services or supplies for themselves and their
                      family or household members, or to deliver those services or
                      supplies to others, such as, by way of example only and without
                      limitation, canned food, dry goods, fresh fruits and vegetables,
                      pet supply, fresh meats, fish, and poultry, and any other
                      household consumer products, and products necessary to

   Order of the County Health Officer to Stay
   at Home or Place of Residence
                                        Page 3 of 8
                                                                                    EX03-183
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.321 Page 316 of 576



                   maintain the safety, sanitation, and essential operation of
                   residences.
             Hi.   To engage in outdoor activity, provided the individuals
                   comply with Social Distancing Requirements as defined in
                   this Section, such as, by way of example and without
                   limitation, walking, hiking, biking, running or equestrian
                   activities.
             iv.   To perform work providing essential products and services at an
                   Essential Business or to otherwise carry out activities specifically
                   permitted in this Order, including Minimum Basic Operations.
             v.    To care for a family member or pet in another household.
             vi.   To attend private gatherings of not more than six nonrelatives in
                   a home or place of residence. Participants should practice Social
                   Distancing Requirements at all times at such gatherings.

       b.   For purposes of this Order, individuals may leave their residence to
            work for or obtain services at any "Healthcare Operations" including,
            but not limited to, hospitals, clinics, dentists, pharmacies,
            pharmaceutical and biotechnology companies, other healthcare
            facilities, healthcare suppliers, home healthcare services providers,
            mental health providers, or any related and/or ancillary healthcare
            services. "Healthcare Operations" also includes veterinary care and all
            healthcare services provided to animals. This exemption shall be
            construed broadly to avoid any impacts to the delivery of healthcare,
            broadly defined. "Healthcare Operations" does not include fitness and
            exercise gyms and similar facilities.

       c.   For purposes of this Order, individuals may leave their residence to
            provide any services or perform any work necessary to the operations
            a nd maintenance of "Essential Infrastructure," including, but not limited
            to, construction, airport operations, water, sewer, flood control, gas,
            electrical, oil refining, roads and highways, public transportation, solid
            waste collection, processing and removal, internet, and
            telecommunications systems (including the provision of essential global,
            national, and local infrastructure for computing services, business
            i nfrastructure, communications, and web-based services), provided that
            they carry out those services or that work in compliance with Social
            Distancing Requirements as defined in this Section, to the extent
            possible.

       d.   For purposes of this Order, all first responders, emergency management
            personnel, public health staff, emergency dispatchers, court personnel,
            and law enforcement personnel, and others who need to perform
            essential services are categorically exempt from this Order.

       e.   Nothing in this Order shall prohibit any individual from performing or
            accessing "Essential Governmental Functions," as determined by the
            governmental entity performing those functions. Each governmental
            entity shall identify and designate appropriate employees or contractors
  Order of the County Health Officer to Stay
  at Home or Place of Residence
                                       Page 4 of 8
                                                                                  EX03-184
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.322 Page 317 of 576



            to continue providing and carrying out any Essential Governmental
            Functions. All Essential Governmental Functions shall be performed in
            compliance with Social Distancing Requirements as defined in this
            Section, to the extent possible.

       f.   For the purposes of this Order, covered businesses include any for-
            profit, non-profit, or educational entities, regardless of the nature of
            the service, the function they perform, or its corporate or entity
            structure.

       g.   For the purposes of this Order, "Essential Businesses" means:
                    Healthcare Operations and Essential Infrastructure;
                   Grocery stores, certified farmers' markets, farm and produce
                   stands, supermarkets, food banks, convenience stores, and
                   other establishments engaged in the retail sale of canned food,
                   dry goods, fresh fruits and vegetables, pet supply, fresh meats,
                   fish, and poultry, and any other household consumer products
                   (such as cleaning and personal care products). This includes
                   stores that sell groceries and also sell other non- grocery
                    products, and products necessary to maintaining the safety,
                   sanitation, and essential operation of residences;
             Hi.    Agriculture, food, and beverage cultivation, processing, and
                    distribution, including but not limited to, farming, ranching,
                   fishing, dairies, creameries, wineries and breweries in order to
                    preserve inventory and production (not for retail business);
             iv.    Businesses that provide food, shelter, and social services,
                    and other necessities of life for economically disadvantaged
                   or otherwise needy individuals;
             v.     Newspapers, television, radio, and other media services;
             vi.    Gas stations and auto-supply, sales and auto-repair, and related
                    facilities;
             vii.   Banks and related financial institutions;
             viii.  Hardware stores;
             ix.    Plumbers, electricians, exterminators, and other service
                    providers who provide services that are necessary to
                    maintaining the safety, sanitation, and essential operation of
                    residences, Essential Activities, and Essential Businesses;
             x.     Businesses providing mailing and shipping services, including
                    post office boxes;
             xi.    Educational institutions—including public and private K-12
                    schools, colleges, and universities—for purposes of facilitating
                    distance learning or performing essential functions, provided that
                    social distancing of six-feet per person is maintained to the
                    greatest extent possible;
             xii.   Laundromats, drycleaners, and laundry service providers;
             xiii.  Restaurants and other facilities that prepare and serve food, but
                    only for delivery or carry out. Schools and other entities that
                    typically provide free food services to students or members of
                    the public may continue to do so under this Order on the

  Order of the County Health Officer to Stay
  at Home or Place of Residence
                                       Page 5 of 8
                                                                                   6(03-185
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.323 Page 318 of 576



                    condition that the food is provided to students or members of the
                    public on a pick-up and take-away basis only. Schools and other
                    entities that provide food services under this exemption shall not
                    permit the food to be eaten at the site where it is provided, or at
                    a ny other gathering site;
             xiv. Businesses that supply products needed for people to work from
                    home;
             xv.    Businesses that supply other essential businesses with the
                    support or supplies necessary to operate;
             xvi. Businesses that ship or deliver groceries, food, goods or
                    services directly to residences;
             xvii. Airlines, taxis, and other private transportation providers
                    providing transportation services necessary for Essential
                    Activities and other purposes expressly authorized in this
                    Order;
             xviii. Home-based care for seniors, adults, or children;
             xix. Residential facilities and shelters for seniors, adults, and children;
             xx.    Professional services, such as legal or accounting
                    services, when necessary to assist in compliance with
                    legally mandated activities;
             xxi. Childcare facilities providing services that enable employees
                    exempted in this Order to work as permitted. To the extent
                    possible, childcare facilities must operate under the following
                    mandatory conditions:
                    1.     Childcare must be carried out in stable groups of 12 or
                           fewer ("stable" means that the same 12 or fewer children
                           are in the same group each day).
                    2.     Children shall not change from one group to another.
                    3.     If more than one group of children is cared for at one
                           facility, each group shall be in a separate room. Groups
                           shall not mix with each other.
                    4.     Childcare providers shall remain solely with one group of
                           children.

       h.    For the purposes of this Order, "Minimum Basic Operations" include
             the following, provided that employees comply with Social Distancing
             Requirements as defined in this Section, to the extent possible, while
             carrying out such operations:
                    The minimum necessary activities to maintain the value of the
                    business's inventory, ensure security, process payroll and
                    employee benefits, or for related functions.
             U.     The minimum necessary activities to facilitate employees of the
                    business being able to continue to work remotely from their
                    residences.

             For the purposes of this Order, "Essential Travel" includes travel for
             any of the following purposes. Individuals engaged in any Essential
             Travel must comply with all Social Distancing Requirements as defined
             in this Section below.

  Order of the County Health Officer to Stay
  at Home or Place of Residence
                                       Page 6 of 8
                                                                                  EX03-186
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.324 Page 319 of 576



                     Any travel related to the provision of or access to Essential
                     Activities, Essential Governmental Functions, Essential
                     Businesses, or Minimum Basic Operations.
               H.    Travel to care for elderly, minors, dependents, persons with
                     disabilities, or other vulnerable persons.
               HI.   Travel to or from educational institutions for purposes of
                     receiving materials for distance learning, for receiving meals,
                     and any other related services.
               iv.   Travel to return to a place of residence from outside the
                     jurisdiction.
               v.    Travel required by law enforcement or court order.
               vi.   Travel required for non-residents to return to their place of
                     residence outside the County. Individuals are strongly
                     encouraged to verify that their transportation out of the
                     County remains available and functional prior to commencing
                     such travel.

               For purposes of this Order, residences include hotels, motels, shared
               rental units and similar facilities.

         k.    For purposes of this Order, "Social Distancing Requirements" includes
               maintaining at least six-foot social distancing from other individuals,
               washing hands with soap and water for at least twenty seconds as
               frequently as possible or using hand sanitizer, covering coughs or
               sneezes (into the sleeve or elbow, not hands), regularly cleaning high-
               touch surfaces, and not shaking hands.

  11.    Pursuant to Government Code sections 26602 and 41601 and Health and
         Safety Code section 101029, the Health Officer requests that the Sheriff and
         all chiefs of police in the County ensure compliance with and enforce this
         Order. The violation of any provision of this Order constitutes an imminent
         threat to public health.

  12.    This Order shall become effective at 11:59 p.m. on March 19, 2020, and will
         continue to be in effect until 11:59 p.m. on April 7, 2020, or until it is
         extended, rescinded, superseded, or amended in writing by the Health
         Officer.

   13.   Copies of this Order shall promptly be: (1) made available at the County
         Administration Building at 700 H Street, Sacramento 95814, First Floor; (2)
          posted on the Sacramento County COVID 19 website (saccounty.net/COVID-
         19) and County Health Department's website (COVID19.saccounty.net); and
         (3) provided to any member of the public requesting a copy of this Order.

   14.   If any provision of this Order to the application thereof to any person or
         circumstance is held to be invalid, the remainder of the Order, including the
         a pplication of such part or provision to other persons or circumstances, shall
         not be affected and shall continue in full force and effect. To this end, the
         provisions of this Order are severable.
    Order of the County Health Officer to Stay
    at Home or Place of Residence
                                         Page 7 of 8
                                                                                   EX03-187
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.325 Page 320 of 576




     •:‘



         ORDER OF THE HEALTH OFFICER OF THE COUNTY OF SACRAMENTO
        DIRECTING ALL INDIVIDUALS LIVING IN THE COUNTY TO CONTINUE
       TO STAY AT HOME OR AT THEIR PLACE OF RESIDENCE AND DIRECTING
                   CLOSURE OF CERTAIN INDOOR OPERATIONS

                               DATE OF ORDER: July 14, 2020

           U NDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
           SECTIONS 101040, 101085, 120175, AND 120220, THE HEALTH OFFICER OF
           THE COUNTY OF SACRAMENTO ("HEALTH OFFICER") HEREBY ORDERS AS
           FOLLOWS:


            1 This order supersedes the July 2, 2020 Order of the Public Health Officer
              directing all individuals to stay at home ("prior Stay At Home"). This
              Order shall become effective at 3:00 pm on July 14, 2020 and will
              continue to be in effect until it is rescinded or amended in writing by the
              Health Officer.

            2. On June 24th, Sacramento County was placed on the county monitoring
               List after exceeding 100/0 increase in hospitalization for more than 3
               consecutive days. The most recent data shows that Sacramento has
               exceeded the thresholds for case rate at 139.8 per 100,000 population,
               and for availability of Intensive Care Unit beds at 16.0%. The County
               monitoring Data Chart can be found at
               https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
               19/COVID19CountyDataTable.aspx

            3. Community spread of infection is of increasing concern in Sacramento
               County. Over one thousand cases were identified during both Week 26
              (ending 6/27) and Week 27 (ending 7/4), accounting for over 40% of the
               total cases in the County, and far exceeding the initial peak of 205 cases
               reported in the week ending April 4, 2020. Moreover, the number of
               hospitalized cases has increased to a higher level than ever before in the
               pandemic (150 cases on July 10, as compared to 77 cases hospitalized
               on the previous high on April 4). Young adults aged 18 to 49 years
               constitute 70% of current cases. Private gatherings have been identified

       Order of the Health Officer, July 14, 2020                                     1




                                                                                       EX03-189
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.326 Page 321 of 576




            as a significant contributing factor to the increase in transmission. Given
            current rates of transmission and increase in hospitalization in
            Sacramento County, there is a need to reduce non-essential gatherings
            w here mixing and disease spread occur.

         4. On July 13, 2020, the California Governor announced closure of indoor
            operations in certain sectors in the State. This "Order" aligns with the
            Governor's announcement and the State Health Officer Order
            https://www.cdph.ca.qov/Proorams/CID/DCDC/CDPH%20Document%20
            Library/COVID-
            19/SHOW0200rder%20Dimminci%20Entire0/020State0/0207-13-2020.pdf

         5. In alignment with the State Health Officer Order, the following INDOOR
            operations are prohibited until further notice:

            a. Dine-in restaurants.
            b. Movie theaters
            c. Family Entertainment Centers (e.g. bowling alleys, miniature golf,
                batting cages and arcades)
            d. Zoos and museums (indoors)
            e. Cardrooms
            f. Winery and tasting rooms (indoors)
            g. Bars, brewpubs, breweries, and pubs (both indoors and outdoors)
            h. Gyms and fitness centers
             i. Places of worship
            j. Indoor protests
             k. Offices for non-critical infrastructure sectors
             I. Personal care services
             m. Hair salons and barbershops
            n. Indoor malls

            Outdoor operations may be conducted under a tent, canopy or other sun
            shelter. Bars, pubs, brewpubs and breweries may operate outdoors if
            they are offering sit-down, outdoor meals.

         6. On June 18, 2020, the California Department of Public Health issued new
            mandate, which requires people to wear face coverings whenever indoors
            with certain exceptions. Guidance on this requirement is here:
            https://www.cdph.ca.qov/Proqrams/CID/DCDC/CDPH0/020DocumentcY020
            Librarv/COVID-19/Guidance-for-Face-Coverincis 06-18-2020.pdf. A
            growing body of scientific research has shown that people with no or few
            symptoms of COVID-19 can still spread the disease and that the use of
            face coverings, combined with physical distancing and frequent hand


      Order of the Health Officer, July 14, 2020                                    2




                                                                                    EX03-190
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.327 Page 322 of 576




             washing, will reduce the spread of COVID-19. As part of this Order the
             Sacramento County Health Officer continues to align the County face
             covering order with the State mandate.

          7. CDt guidance for those experiencing homelessness outside of shelters
             should continue to be followed. To maintain public health and safety,
             local governments should allow people who are living unsheltered, in
             cars, RV's, and trailers, or in encampments on public property to remain
             where they are, unless the people living in those locations are provided
             with a) real-time access to individual rooms or housing units for
             households, with appropriate accommodations including for disabilities,
             and b) a clear plan to safely transport those households.

             Do not cite persons experiencing homelessness for using cars, RV's, and
             trailers as shelter during community spread of COVID-19. Do not remove
             property from people experiencing homelessness, which includes their
             shelter (e.g., tents, vehicles, or other living structures), hygiene
             equipment, food supplies, water, and personal items. Items that people
             who are living unsheltered designate as trash and request to be removed
             can be disposed of, as can detritus which has spoiled.

             Clearing encampments causes people to disperse throughout the
             community and break connections with service providers, increasing the
             potential for infectious disease spread.

             Exceptions are encampments that pose an imminent and significant
             public safety hazard or adversely impact critical infrastructure as
             designated by local, state, or federal law, regulations, or orders.

          8. As part of this Order, all activities previously allowed under Stage 1 and
             Stage 2 as listed in Appendix B of this Order are explicitly still allowed in
             Sacramento County following guidance on Social Distancing Protocols in
             Appendix A.

        9. This Order will take effect at 3:00 pm on July 14, 2020 and will be in
           effect until it is rescinded, superseded, or amended in writing by the
           Health Officer for Sacramento County.

        10. Copies of Order. Copies of this Order shall promptly be: (1) made
           available at the County Administration Building at 700 H Street,
           Sacramento 95814, First Floor; (2) posted on the Sacramento County
           COVID-19 website and County Health Department's website and (3)
           provided to any member of the public requesting a copy of this Order.
       Order of the Health Officer, July 14, 2020                                      3




                                                                                        EX03-191
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.328 Page 323 of 576




        11. Severabilitv. If any provision of this Order or the application thereof to
           any person or circumstance is held to be invalid by a court of competent
          jurisdiction, the remainder of the Order, including the application of such
           part or provision to other persons or circumstances, shall not be affected.
           a nd shall continue in full force and effect. To this end, the provisions of
           this Order are severable.




      IT IS SO ORDERED:




      Olivia Kasirye, MD, MS                                 Dated: July 14, 2020
      Health Officer of the County of Sacramento




       Order of the Health Officer, July 14, 2020                                   4




                                                                                     EX03-192
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.329 Page 324 of 576




     Appendix A:        Social Distancing Protocol



     Business name: Click or tap here to enter text.
     Facility Address: Click or tap here to enter text.
     A pproximate gross square footage of space open to the public: Click or tap
     here to enter text.
     Businesses must implement all applicable measures listed below, and
     be prepared to explain why any measure that is not implemented is
     inapplicable to the business.

     Signage:

     OSignage at each public entrance of the facility to inform all employees and
     customers that they should: avoid entering the facility if they have a cough or
     fever; maintain a minimum six-foot distance from one another; sneeze and
     cough into a cloth or tissue or, if not available, into one's elbow; not shake
     hands or engage in any unnecessary physical contact, and WEAR A MASK.

     OSignage posting a copy of the Social Distancing Protocol at each public
     entrance to the facility.
     Measures To Protect Employee Health (check all that apply to the
     facility):

     O Everyone who can carry out their work duties from home has been directed
     to do so.
     O All employees have been told not to come to work if sick.

     O Symptom checks are being conducted before employees may enter the work
     space.
     O All desks or individual work stations are separated by at least six feet.

     O Break rooms, bathrooms, and other common areas are being disinfected
     frequently, on the following schedule:
               O Break rooms:
                O Bathrooms:
                O Other (Click or tap here to enter text.): Click or tap here to enter
               text.



     Order of the Health Officer, July 14, 2020                                     5



                                                                                   EX03-193
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.330 Page 325 of 576




       O Disinfectant and related supplies are available to all employees at the
       following location(s): Click or tap here to enter text.

       O Hand sanitizer effective against COVID-19 is available to all employees at
       the following location(s): Click or tap here to enter text.

       O Soap and water are available to all employees at the following location(s):
       Click or tap here to enter text.
       O Copies of this Protocol have been distributed to all employees.

      •Optional—Describe other measures: Click or tap here to enter text.

       Measures To Prevent Crowds From Gathering (check all that apply to
       the facility):

       O Limit the number of customers in the store at any one time to Click or tap
       here to enter text.[insert maximum number here], which allows for customers
       and employees to easily maintain at least six-foot distance from one another at
       all practicable times.

       O Post an employee at the door to ensure that the maximum number of
       customers in the facility set forth above is not exceeded.

       O Placing per-person limits on goods that are selling out quickly to reduce
       crowds and lines. Explain: Click or tap here to enter text.

       O Optional—Describe other measures: Click or tap here to enter text.
       Measures To Keep People At Least Six Feet Apart(check all that apply
       to the facility)

       O Placing signs outside the store reminding people to be at least six feet apart,
       including when in line.

       O Placing tape or other markings at least six feet apart in customer line areas
       i nside the store and on sidewalks at public entrances with signs directing
       customers to use the markings to maintain distance.

       O Separate order areas from delivery areas to prevent customers from
       gathering.

       ID All employees have been instructed to maintain at least six feet distance
       from customers and from each other, except employees may momentarily

       Order of the Health Officer, July 14, 2020                                     6




                                                                                       EX03-194
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.331 Page 326 of 576




      come closer when necessary to accept payment, deliver goods or services, or
      as otherwise necessary.

      •Optional—Describe other measures: Click or tap here to enter text.

      Measures To Prevent Unnecessary Contact(check all that apply to the
      facility):

       El Preventing people from self-serving any items that are food-related.

       O Lids for cups and food-bar type items are provided by staff; not to
       customers to grab.

       O Bulk-item food bins are not available for customer self-service use.

       O Providing for contactless payment systems or, if not feasible, sanitizing
       payment systems regularly. Describe: Click or tap here to enter text.

       O Optional—Describe other measures (e.g. providing senior-only hours): Click
       or tap here to enter text.

       Measures To Increase Sanitization (check all that apply to the facility):

       o Disinfecting wipes that are effective against COVID-19 are available near
       shopping carts and shopping baskets.

       O Employee(s) assigned to disinfect carts and baskets regularly.

      •Hand sanitizer, soap and water, or effective disinfectant is available to the
      public at or near the entrance of the facility, at checkout counters, and
      anywhere else inside the store or immediately outside where people have
      direct interactions.

       o Disinfecting all payment portals, pens, and styluses after each   use.

       O Disinfecting all high-contact surfaces frequently.

       O Optional—Describe other measures: Click or tap here to enter text.

        * Any additional measures not included here should be listed on separate
        pages, which the business should attach to this document.
       Order of the Health Officer, July 14, 2020                                    7




                                                                                       EX03-195
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.332 Page 327 of 576




      Appendix B:         Listing of Allowable Activities

      Note:          *All activities are allowable only with strict social distancing
                     and other requirements



      Transportation:           --Resume full public transportation*


      Hospitality:              --OUTDOOR Restaurants, take-out/delivery ONLY

                                --Hotels, Lodging, and Short-Term Rentals*

                                --Campgrounds, RV Parks, and Outdoor Recreation*


      Personal Care:            --Pet grooming*


      Retail:                   --Micro enterprises retail*
                                --General Retail*
                                --Car washes*


      Private Enterprise:       --Agricultural food and beverage cultivation, process
                                and distribution open for retail by appointment only*


      Professional Services: --Plumbers, electricians, exterminators*
                                --Arborists, landscapers, gardeners*


      Gyms, Fitness Studios: --outdoor only


      Child/Daycare:            --Child Care, Day Care and Family daycare*


       Religious/Cultural:      --Drive-through religious services* or outdoor


      Order of the Health Officer, July 14, 2020                                    9




                                                                                        EX03-197
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.333 Page 328 of 576




                                                                                             ';Ter       -Ate- .. irc• ti:i.e.::
                                          351 N. Mountain View Ave., San Bernardino, CA 92415 I Phone: 909.387.9146 I Fax: 909.387.6228


                                                                                                                        Trudy Raymundo
         SAN BERNARDINO                                                                                                         Director
                                                   Public Health
         COUNTY                                                                                                            Corwin Porter
                                                                                                                         Assistant Director
                                                                                                                 Maxwell Ohlkhuare, M.D.
                                                                                                                            Health Officer
                                                                                                               Erin Gustafson, M.D., MPH
                                                                                                                      Acting Health Officer



                     ORDER OF TETE HEALTH OFFICER OF THE COUNTY OF SAN BERNARDINO

                                              CANCELLING ALL GATHERINGS

                                              DATE OF ORDER: MARCH 17 2020



           Please read this Order carefully. Violation of or failure to comply with this Order is a crime punishable by
           fine, imprisonment, or both. (California Health and Safety Code § 120295; County Code Section 31.0101
           Et, Seq.)

           UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
           101085, AND 120175,TITLE 17 CALIFORNIA CODE OF REGULATIONS SECTION 2501, AND SAN
           BERNARDINO COUNTY CODE SECTION 31.0101 ET. SEQ., THE HEALTH OFFICER OF THE
           COUNTY OF SAN BERNARDINO HEALTH OFFICER")ORDERS:

               1. This Order revokes and replaces the Order originally issued on March 12, 2020. That order is no
                  longer in effect as of the effective date and time of this Order.

               2. Effective as of 12:01 a.m. on March 18, 2020 and continuing until 11:59 p.m. on April 6, 2020,
                  public or private Gatherings, as defined in this Order, are hereby prohibited in the County. A
                 "gathering" is any event or convening that brings together people in a single room or single space at
                  the same time,such as an auditorium, stadium, arena,large conference room, meeting hall, cafeteria,
                  or any other indoor or outdoor space. Nothing in this Order prohibits the gathering of members ofa
                  household or living unit.

               3. This Order does not apply to activities such as attendance at regular school classes, work,or essential
                  services. Certain activities are essential to the functioning of our state and must continue. Hence,
                  this Order does not apply to essential public transportation,airport travel,grocery stores or charitable
                  food distribution, certified fanners' markets, and shopping at a store or mall. This Order also does
                  not apply to congregate living situations, including dormitories and homeless encampments.

               4    All bars, adult entertainment establishments, and other business establishments that serve alcohol
                    and do not serve food, shall close. All movie theatres, gyms, and health clubs shall close. Food and
                    beverage establishments are required to follow guidance released from the California Department
                    of           Public            Health            on            March             16,           2020
                   (www.ccht.ca.uov/Promaras/CID/DCDC/CDPH%20Document%20Librarv/COVID-



• BOARD OF.St/P.P.RVIVRS          .1
 RcjarA,LpviNco.c2n 1Anto,Iltr11464FORD     DAWN R41),!1"    .C111tr HAGMAK,           1041E'GONban.1;
 rita Duinkt        Otond &mitt             11114bIstricl'    dkairmari.Pourth Dania   Vac Othlr,
                                                                                                 . Sf.


                                                                                                                         EX03-199
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.334 Page 329 of 576




              19/Coronavirus%20Disease%202019%20and%20Food%20Beverage%200ther%20Seneices%20-
              %20A121...pdf).
           5. The Health Officer strongly cautions that persons aged 65 years and older and person of any age
              with certain underlying health conditions are at increased risk should they contract COVID-19, and
              are encouraged to self-quarantine.

           6. This Order is issued as a result of the worldwide epidemic of COV1D-19 disease, also known as
              "novel coronavirus," which has infected at least 118,000 individuals worldwide in 115 countries and
              is implicated in over 4,200 worldwide deaths.

           7. This Order is issued based on evidence of increasing transmission of COVID-19 within the County,
              in the state of California, and worldwide, scientific evidence regarding the most effective approach
              to slow transmission of communicable diseases generally and COVED-19 specifically, as well as
              best practices as currently known and available to protect the public from the risk of spread of or
              exposure to COV1D-19.

          8. This Order is intended to reduce the likelihood of exposure to COV1D-19, thereby slowing the
             spread of COV1D-19 in communities worldwide. This Order will help to reduce the number of
             Californians who contract COV1D-19 before an effective treatment or vaccine is available; protect
             those most likely to experience severe symptoms, such as older Californians and those with
            .underlying chronic conditions; preserve and protect our healthcare delivery system; and minimize
             the social and economic impacts of COVID-19 over the long run.

          9. This Order is issued in accordance with, and incorporates by reference, the: March 4, 2020
             Proclamation of a State Emergency issued by Governor Gavin Newsom; the March 10, 2020
             Declaration ofLocal Health Emergency based on an imminent and proximate threat to public health
             from the introduction ofnovel COVED-19 in San Bernardino County; the March 10,2020 Resolution
             ofthe Board of Supervisors of the County of San Bernardino proclaiming the existence of a Local
             Emergency in the County of San Bernardino regarding COV1D-19; and the March 10, 2020
             Resolution ofthe Board of Supervisors of the County of San Bernardino ratifying and extending the
             Declaration of Local Health Emergency due to COVID-19.

          10. This Order comes after the release of guidance from the California Department of Public Health
             (CDPH) to         cancel    all    gatherings   to    fight   the    spread   of COVED-19
             (www.cdph.ca.gov/Prqgrams/CLD/DCDC/CDPH%20Document%20Librarv/COVID-19/cdph-
              ,,uidance-eatherings-covid19-tmnsmission-nrevention-03-16-2020.rd n.

          I I. This Order is made in accordance with all applicable State and Federal laws, including but not
               limited to: Health and Safety Code sections 101030, et seq.; Health and Safety Code sections
               120100, et seq.; and Title 17 of the California Code of Regulations section 2501.

          12. This Order shall not supersede any conflicting or more restrictive orders issued by the State of
              California or Federal governments, including any requirements regarding child care. If any portion
              of this Order or the application thereof to any person or circumstance is held to be invalid the
              remainder of the Order, including the application of such part or provision to other persons or
              circumstances, shall not be affected and shall continue in full force and effect. To this end, the
              provisions of this Order are severable.




                                                                                                            EX03-200
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.335 Page 330 of 576




            13. To the extent necessary, pursuant to Government Code sections 26602 and 41601 and Health and
                Safety Code section 101029, this order is enforceable by the Sheriff and all Chiefs of Police in the
                County:The violation ofany provision of this Order constitutes an imminent threat to public health.


        Copies of this Order shall promptly be:(1)made available at the County of San Bernardino Health
        Administration office located at 351 N. Mountain View Ave.,#303, San Bernardino, CA 92415;
       (2)posted on the County ofSan Bernardino Public Health Department's website(wp.sbcounty.govidoh)-
        and (3)provided to any member of the public requesting a copy of this Order.


        IT IS SO ORDERED:
                   ,•

                     eL).(1;            AM   /of9                                        Dated: March 17, 2020

        Dr. Erin Gustafson, MD,MPH
        Acting Public Health Officer
        County of San Bernardino



        Approved as to form and legality:




                                                                                        Dated: March 17, 2020

        Adam Ebright
        County Counsel
        County of San Bernardino




                                                                                                              EX03-201
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.336 Page 331 of 576




                   DECLARATION OF A LOCAL HEALTH EMERGENCY
           BY THE COUNTY HEALTH OFFICER AND PUBLIC HEALTH DIRECTOR
                        FOR THE CORONAVIRUS (COVID-19)
                                      AND
              TO ISSUE HEALTH ORDERS AS APPROPRIATE AND NEEDED

     WHEREAS,Section 101040 of the California Health and Safety Code authorizes the local
     health officer to take any preventative measure that may be necessary to protect and
     preserve public health from any public hazard during an emergency; and

     WHEREAS, Section 101080 of the California Health and Safety Code authorizes the local
     health officer to declare a local health emergency in the health officer's jurisdiction, or
     areas thereof, whenever the health officer reasonably determines there is an imminent
     and proximate threat of the introduction of any contagious, infectious, or communicable
     disease, chemical agent, noncommunicable biologic agent, toxin, or radioactive agent;
     and

     WHEREAS, a novel coronavirus, COVID-19, causes infectious disease and was first
     detected in Wuhan City, Hubei Province, China in December 2019. Symptoms of COVID-
     19 include fever, cough, and shortness of breath; outcomes have ranged from mild to
     severe illness, and in some cases death. The Centers for Disease Control and Prevention
     considers the virus to be a very serious public health threat; and

     WHEREAS, on March 4, 2020, Governor Newsom declared a state of emergency for
     conditions caused by COVID-19; and on March 11, 2020, the World Health Organization
     declared COVID-19 a global pandemic; and

     WHEREAS, on March 11, 2020, Governor Newsom and California Public Health state
     officials recommended that non-essential gatherings should be postponed or cancelled
     across the state at least until the end of March, in order to implement social distancing
     guidelines intended to protect all individuals, particularly those who are at higher risk for
     severe illness for COVID-19; and                                "
     WHEREAS, as of March 12, 2020 there were 198 confirmed COVID-19 cases in California
     of which 24 cases are from repatriation flights and 4 deaths',.and

     WHEREAS, the local health officer finds that based on the foregoing and out of
     abundance of caution, there is an imminent and proximate threat of the introduction of
     COVID-19 in the County cif Santa Barbara and a need to protect those most at risk.

     NOW, THEREFORE, THE LOCAL HEALTH OFFICER HEREBY DECLARES that a
     local health emergency exists in the County of Santa Barbara due to an imminent and
     proximate threat to the public health, within the meaning of Section 101080 of the Health
     and Safety Code, by the introduction of COVID-19 in the County of Santa Barbara.



                                             Page 1 of 2



                                                                                               EX03-202
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.337 Page 332 of 576




      FURTHER, IT IS HEREBY ORDERED THAT:
        1. Effective immediately until March 30, 2020, consistent with the Governor's social
           distancing guidance, the Health Officer is mandating cancellation or postponement
           of nonessential gatherings of 250 or more people, and small gatherings shall
           include six (6) foot distancing between participants particularly those at high risk
           for severe illness of COVID-19.
        2. This order applies in the incorporated and unincorporated areas of Santa Barbara
           County.
        3. Example of essential events this health order does not apply to: regular school
           classes, work, essential services, congregant living situations including dormitories
           and homeless encampments, essential public transportation, airport travel,
           shopping at a store or mall, operations of federal or state courts, and public
           meetings of local legislative bodies, including but not limited to: the Board of
           Supervisors, City Councils, School Districts, and other local agencies. Specific
           guidance can be found in the attached document and at PublicHealthSBC.org.
      IT IS FURTHER DECLARED AND ORDERED that during the existence of said local
      health emergency, the powers, functions, and duties of the Health Officer shall be those
      prescribed by state law, including but not limited to the provisions of 101085 of the Health
      and Safety Code, and by pertinent ordinances and resolutions of this County.

      IT IS FURTHER DECLARED, pursuant to California Health and Safety Code Section
      101080 the local health emergency shall not remain in effect for a period in excess of
      seven (7) days unless it has .been ratified by the Board of Supervisors and upon
      termination of the State Emergency, shall be reviewed by the Board of Supervisors, at
      least every 30 days until the local health emergency is terminated.

      This Declaration may be signed in counterparts.



                                                              f     7-0
      Henning A sorg,                                  Date
      Santa arba Coun          ealth-dficer

             V
                                                            3/ID-Pazo
      Van Do-Reynoso,                                  Date
      Santa Barbara County Public HealthDirector




                                              Page 2 of 2



                                                                                              EX03-203
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.338 Page 333 of 576




                              HEALTH OFFICER ORDER NO. 2020-8
                                COUNTY OF SANTA BARBARA

                           FOR THE CONTROL OF COVID-19
                             STAY WELL AT HOME ORDER
                ESSENTIAL BUSINESSES WITHIN SANTA BARBARA COUNTY

        Health Officer Order No. 2020-8 Supersedes and Replaces Health
                           Officer Order No. 2020-7.1

                            Effective Date: April 24, 2020, 5:00pm PDT


    Please read this Order carefully. Violation of or failure to comply with this Order may
    constitute a misdemeanor punishable by fine of up to $1,000, imprisonment, or both.
    (Health and Safety Code §§ 101029, 120295 et seq.) Violators are also subject to civil
    enforcement actions including fines or civil penalties per violation per day, injunctive relief,
     and attorneys' fees and costs.


     WHEREAS, on March 4, 2020, Governor Newsom declared a state of emergency for
     conditions caused by a novel coronavirus, COVID-19, and on March 11, 2020, the World
     Health Organization declared COVID-19 a global pandemic, and on March 12, 2020, the
     County of Santa Barbara declared a local emergency and a local health emergency in
     relation COVID-19 in the community; and

     WHEREAS, in the County of Santa Barbara as well as throughout California and the
     nation, there are insufficient quantities of critical healthcare infrastructure, including
     hospital beds, ventilators and workers, capable of adequately treating mass numbers of
     patients at a single time — should the virus spread unchecked; and

     WHEREAS, in direct response to the lack of healthcare infrastructure, governments
     across the nation are taking actions to slow the spread of COVID-19 in order to "flatten
     the curve" of infection and reduce the numbers of individuals infected at any one time by
     minimizing situations where the virus can spread; and

     WHEREAS, in furtherance of this effort, on March 19, 2020, Governor Newsom issued
     Executive Order N-33-20, which is attached hereto as Attachment F and incorporated by
     this reference, requiring all persons residing in the State to remain in their homes or
     places of residence, except as needed to maintain the continuity of operations for critical
     infrastructure (the "State Stay-at-Home Order"); and

     WHEREAS, also on March 19, 2020, the State Public Health Officer ordered all
     individuals living in the State of California to stay home or at their place of residence,
     except as needed to maintain continuity of operations for the federal critical infrastructure
     sectors, which was updated on March 28, 2020, attached hereto as Attachment G and
     incorporated by this reference; and


                          Health Officer Order No. 2020-8, County of Santa Barbara
                                    Stay Well at Home Order, Page 1 of5


                                                                                                  EX03-204
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.339 Page 334 of 576




     WHEREAS, on March 20, 2020, the State Public Health Officer designated a list of
     Essential Critical Infrastructure Workers, to help state, local, tribal, and industry partners
     as they work to protect communities, while ensuring continuity of functions critical to
     protect public health and safety, which was updated on March 22, 2020, attached hereto
     as Attachment H and incorporated by this reference; and

     WHEREAS, the County Health Officer intends to clarify specific jobs and functions within
     the Essential Critical Infrastructure Workers list for the County of Santa Barbara; and

     WHEREAS,the County Health Officer finds:(1)the County has received repeated reports
    that some business described herein refuse to comply with the State Stay-at-Home Order;
    (2) the reported activities are inconsistent with the State Stay-at-Home Order; (3)
    clarification for these businesses is required to prevent the potential increased spread of
     COVID-19 which would add strain to the County of Santa Barbara health care system;(4)
     without the clarifications and restrictions described herein some businesses are likely to
     continue to impair efforts at mitigating the spread of the illness both within the County and
    statewide; and (5) distinctions made in this Order are to minimize the spread of COVID-
     19 that could occur through proximity and duration of contact between individuals.

     WHEREAS, the intent of this Order is to provide clarity to businesses in the County of
     Santa Barbara regarding operations under the State Stay-at-Home Order and to slow the
     spread of COVID-19 to the maximum extent possible. All provisions of this Order should
     be interpreted to effectuate this intent.

     ACCORDINGLY, UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY
     CODE SECTIONS 101040, 101085, AND 120175, TITLE 17 CALIFORNIA CODE OF
     REGULATIONS SECTION 2501, THE HEALTH OFFICER OF THE COUNTY OF
     SANTA BARBARA ORDERS:

         1. This Order 2020-8 is effective 5:00 p.m.(PDT) April 24, 2020 and continuing until
            5:00 p.m. (PDT), on May 31, 2020 or until it is extended, rescinded, superseded,
            or amended in writing by the County of Santa Barbara Health Officer ("Health
            Officer"). This Order applies in the incorporated and unincorporated areas of Santa
            Barbara County ("County").

        2. Social Distancing Protocol. All Essential Businesses shall implement social
           distancing protocol, except when closer contact is required for fire, law
           enforcement, first responders, childcare, adult or senior care, care to individuals
           with special needs, and patient care. Social distancing is: 1) maintaining at least a
           six-foot distance from all individuals who are not part of the same household or
           living unit; and 2) not gathering in groups.

            All Essential Businesses must prepare and post a "Social Distancing Protocol",
            Attachment E, for each of their facilities in the County frequented by the public or
            employees. The Social Distancing Protocol must be posted at or near the entrance
            of the relevant facility and shall be easily viewable by the public and employees. A
            copy of the Social Distancing Protocol must also be provided to each employee
            performing work at the facility. All Essential Businesses shall implement the Social

                          Health Officer Order No. 2020-8, County of Santa Barbara
                                    Stay Well at Home Order, Page 2 of5

                                                                                                 EX03-205
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.340 Page 335 of 576




           Distancing Protocol, and shall designate a specific on-duty employee to monitor
           and enforce compliance with the Social Distancing Protocol at all times the
           business is open to the public. Essential Businesses shall provide evidence of its
           implementation to any authority enforcing this Order upon demand.

           Completion and posting of the Social Distancing Protocol, Attachment E, is
           required for compliance with this Order. The Social Distancing Protocol must
           explain how the essential business is achieving the following:

              a Limiting the number of persons who can enter into the facility and work
                areas at any one time to ensure that persons in the facility and work areas
                can easily maintain a minimum six-foot distance from one another at all
                times;

              b. Where lines may form at a facility, marking increments of six feet, at a
                 minimum, establishing where individuals must stand to maintain adequate
                 social distancing;

              c. Providing hand sanitizer, soap and water, or other effective disinfectant at
                 or near the entrance of the facility and in other appropriate areas for use by
                 the public and employees and in locations where there is high-frequency
                 employee interaction with the public (e.g., cashiers);

              d. Providing for contactless payment systems, or if not feasible to do so
                 disinfect payment systems for the next customer by disinfecting all payment
                 portals, keypads, pens, and styluses after each use;

              e. Regularly cleaning and disinfecting other high-touch surfaces;

              f. Posting a sign at the entrance of the facility and work area informing the
                 public and employees that they should avoid entering the facility if they have
                 a cough or fever; maintain a minimum six-foot distance from one another;
                 sneeze and cough into their elbow; and not shake hands or engage in
                 u nnecessary physical contact; and

              g. Any additional social distancing measures being implemented.

        3. Unless otherwise ordered by the Health Officer, people may leave their residences:
          (a) to obtain or perform essential services (such as grocery shopping, medical
           visits, or to work in essential businesses); or, (b) for outdoor recreation. People
           who leave their residences for any of these approved reasons still must comply
           with social distancing requirements at all times.

        4. Essential businesses that may remain open with social distancing are listed
           in Attachment A, as attached hereto and incorporated by this reference. This list
           may be amended from time to time, as required for our region's response to
           COVID-19.


                         Health Officer Order No. 2020-8, County of Santa Barbara
                                   Stay Well at Home Order, Page 3 of5


                                                                                             EX03-206
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.341 Page 336 of 576




        5. Essential businesses that may remain open with modified operations and
           social distancing are listed in Attachment B, as attached hereto and incorporated
           by this reference. This list may be amended from time to time, as required for our
           region's response to COVID-19.

        6. Businesses that must close physical locatiOns are listed in Anachment C, as
           attached hereto and incorporated by this reference. Businesses listed in
           Attachment C may continue to provide services so long as those services can be
           provided remotely and without individuals physical present at the business
           location. Maintenance to prevent property damage of the businesses listed in
           Attachment C is allowed. This list may be amended from time to time, as required
           for our region's response to COVID-19.

     This Health Officer Order No. 2020-8 supersedes and replaces Health Officer Order No.
     2020-7 issued April 5,2020, and amended Health Officer Order No. 2020-7.1 issued April
     10, 2020.

     This Order is issued as a result of the worldwide pandemic of COVID-19 which has
     infected at least 2,701,695 individuals worldwide, in 210 countries and territories,
     including 440 cases, and five fatalities in the County, and is implicated in over 189,298
     worldwide deaths.

     This Order is issued based on evidence of increasing transmission of COVID-19 both
     within the County and worldwide, scientific evidence regarding the most effective
     approach to slow transmission of communicable diseases generally and COVID-19
     specifically, as well as best practices as currently known and available to protect the
     public from the risk of spread of or exposure to COVID-19.
                                                                     •
     This Order is issued because of the propensity of the virus to spread person to person
     and also because the virus physically is causing property loss or damage due to its
     proclivity to attach to surfaces for prolonged periods of time.

     This Order is intended to reduce the likelihood of exposure to COVID-19, thereby slowing
     the spread of COVID-19 in communities worldwide. As the presence of individuals
     increases, the difficulty and magnitude of tracing individuals who may have been exposed
     to a case rises exponentially.

     This Order is issued in accordance with, and incorporates by reference: the March 4,
     2020 Proclamation of a State Emergency issued by Governor Gavin Newsom; the March
     12, 2020 Declaration of Local Health Emergency and Proclamation of Emergency based
     on an imminent and proximate threat to public health from the introduction of novel
     COVID-19 in the County; the March 17, 2020 Resolution of the Board of Supervisors
     ratifying the County Declaration of Local Health Emergency and Proclamation of
     Emergency regarding COVID-19; the guidance issued on March 11, 2020 by the
     California Department of Public Health regarding large gatherings of 250 people or more;
     Governor Gavin Newsom's Executive Order N-25-20 of March 12, 2020 preparing the
     State to commandeer hotels and other places of temporary residence, medical facilities,
     and other facilities that are suitable as places of temporary residence or medical facilities

                          Health Officer Order No. 2020-8, County of Santa Barbara
                                    Stay Well at Home Order, Page 4 of 5


                                                                                                EX03-207
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.342 Page 337 of 576




     as necessary for quarantining, isolating or treating individuals who test positive for
     COVID-19 or who have had a high-risk exposure and are thought to be in the incubation
     period; the March 13, 2020 Presidential Declaration of a National Emergency due to the
     national impacts of COVID-19; the guidance issued on March 15, 2020 by the Centers
     for Disease Control and Prevention, the California Department of Public Health, and other
     public health officials through the United States and around the world recommending the
     cancellation of gatherings involving more than fifty (50) or more persons in a single space
     at the same time; the March 16, 2020 order of the State Public Health Officer prohibiting
     all gatherings with expected presence above ten (10) individuals; and Governor
     Newsom's Executive Order N-33-20 of March 19, 2020 ordering all persons to stay at
     home to protect the health and well-being of all Californians and to establish consistency
     across the state in order to slow the spread of COVID-19; the March 22, 2020,
     Presidential Declaration of a Major Disaster in California beginning on January 20, 2020
     under Federal Emergency Management Agency(FEMA) Incident 4482-DR-CA.

     This Order is made in accordance with all applicable State and Federal laws, including
     but not limited to: Health and Safety Code sections 101040 and 120175; Health and
     Safety Code sections 101030 et seq., 120100 et seq.; and Title 17 of the California Code
     of Regulations section 2501.

     If any provision of this Order or the application thereof to any person or circumstance is
     held to be invalid by a court of competent jurisdiction, the remainder of the Order,
     including the application of such part or provision to other persons or circumstances, shall
     not be affected and shall continue in full force and effect. To this end, the provisions of
     this Order are severable.

     The violation of any provision of this Order constitutes a threat to public health. Pursuant
     to Government Code sections 26602 and 41601 and Health and Safety Code sections
     101029 and 120295, the Health Officer requests that the Sheriff and all chiefs of police in
     the County ensure compliance with and enforce this Order.

      Copies of this Order shall promptly be: (1) made available at the County Public Health
      Department; (2) posted on the County Public Health Department's website
     (publichealthsbc.org); and (3) provided to any member of the public requesting a copy of
     this Order.

      IT IS SO ORDERED:



     Henning
     Health Offi
     Santa Barbara       nty Public Health Department




                         Health Officer Order No. 2020-8, County of Santa Barbara
                                   Stay Well at Home Order, Page 5 of 5


                                                                                               EX03-208
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.343 Page 338 of 576




                                        ATTACHMENT A
                             HEALTH OFFICER ORDER NO. 2020-8
                               COUNTY OF SANTA BARBARA

                           FOR THE CONTROL OF COVID-19
                             STAY WELL AT HOME ORDER
                ESSENTIAL BUSINESSES WITHIN SANTA BARBARA COUNTY


                              Essential Businesses
                   that May Remain Open with Social Distancing

     1.     Agriculture and related businesses and industries
     2.     Airlines
     3.     Alarm and security companies
     4.     Animal boarding, pet supply, grooming, rehabilitation and veterinary services,
            necessary for the health of the animal
     5.     Auto repair, parts and service
     6.     Banks and other financial services
     7.     Blood donation centers
     8.     Businesses that supply supplies or items required to work from home.
     9.     Cemeteries/mortuaries funeral parlor and internment services
     10.    Community gardens for food production
     1 1.   Convenience stores
     12.    Distribution and delivery of essential consumer or business goods
     13.    Domestic violence shelters
     14.    Drug stores
     15.    Dry cleaners and laundromats
     16.    Electricians
     17.    Essential Government services
     18.    Exterminators
     19.    Faith-based services:
               a. May be provided through streaming or other technology; or
               b. If provided in person all of the following protocols are followed:
                     i. all activity must occur outdoors;
                    ii. all persons attending the activity must be inside a motor vehicle
                        occupied only by persons from the same household or living unit, not
                        exceeding five persons;
                   iii. all motor vehicles at the gathering must maintain at least a minimum
                        distance of six feet from all other vehicles
                   iv all persons must remain in the vehicle in which they arrived at all times

                           Health Officer Order 2020-8, County of Santa Barbara
                                               Attachment A


                                                                                              EX03-209
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.344 Page 339 of 576




                        during the event;
                   v. no restroom facilities shall be made available to persons at the facility
                        during the event; and
                   vi. no tangible items of any kind, including food products, may be
                        transferred to persons in the motor vehicles.
              c. Notwithstanding the above, one or more persons, not exceeding five, may
                  enter nearby buildings as necessary to put on the presentation.
     19.   Farmer's markets, produce stands
     20.   Food and goods delivery services
     21.   Food banks and other organizations that provide assistance to the disadvantaged
     22.   Food preparation facilities: Food facility workers may not work while ill. 'Food
           facility" or "food facilities" means all licensed food facilities, as defined by Section
           113789 of the Health and Safety Code. No food facility worker or volunteer may
           work or volunteer in a food facility with symptoms of COVID-19.
               a. The symptoms requiring exclusion from a food facility as defined by the
                   Santa Barbara County Health Officer are found in Attachment A.
               b. Food facility workers or volunteers who have had symptoms of COVID-19
                    as defined by the Santa Barbara County Health Officer(Attachment A) shall
                    return to work only when they have been free of symptoms for at least 72
                    hours without medication AND at least seven (7) days have elapsed since
                   the onset of symptoms.
               c. The Health Officer recommends food facility operators actively screen all
                    workers and/or volunteers, including those from outside services (such as
                    HVAC, plumbing, or electrical contractors) for COVID-19 symptoms upon
                   each individual's arrival at the food facility. Individuals who exhibit
                    symptoms consistent with COVID-19 as defined by the Santa Barbara
                    County Health Officer in Attachment D shall be immediately excluded from
                    the facility.
     23.   Gas stations
     24.    Grocery stores
     25.    Hardware stores
     26.    Healthcare providers-doctors, dentists, mental health professionals, nurses,
            hospice and those who provide administrative support to such facilities
     27.   Home-based healthcare
     28.   Home repair and maintenance (plumbers, electricians, pool service, repairs)
     29.    Homeless service providers, shelters
     30.    Hospitals, clinics, and medical offices
     31.   Information technology support (e.g., providers, repair shops)
     32.   Liquor stores
     33.   Mailing and shipping services
     34.   Manufacturing of essential consumer and business goods
     35.   Media
     36.   Moving companies (to move individuals, families, belongings to new residence)

                           Health Officer Order 2020-8, County of Santa Barbara
                                               Attachment A


                                                                                                EX03-210
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.345 Page 340 of 576




     37.   Online wholesale or retail sales
     38.   Outdoor activities: provided persons comply with social distancing
           requirements, such as, by way of example, visiting or walking through botanical
           gardens, golfing, tennis, pickle-ball, walking, hiking, running, bicycling, pleasure
           driving, and working around their places of residence, including gardening.
     39.   Public and Private Golf Courses: to provide accommodations for persons who
           wish to golf as a form of outdoor activity, public and private golf courses may
           operate provided they strictly enforce social distancing requirements and enforce
           the following additional protocols:
              a. Only single occupant motorized carts are allowed and each cart must be
                  sanitized before next use;
              b. No more than four golfers are allowed per group and each group must be
                  stable (i.e., persons may not substitute in or out of the group);
              c. A distance of at least 30 feet shall be maintained between groups of golfers
                  at all times;
              d. All ball washers shall be covered and flag pins shall be removed and the
                  cup on each green shall be inverted or otherwise installed to eliminate
                  high-frequency touch services on the greens and tees;
              e. Persons may use a driving range provided that range balls are properly
                  sanitized before distribution to customers (stand-alone golf driving ranges
                  may also operate);
              f. Practice putting greens shall remain closed;
              g. The "Pro Shop" or similar facility designed for the sale of golf-related
                  equipment and supplies shall remain closed; and
               h. The snack shop(s) and restaurant(s) shall remain closed for in-room dining,
                  and may only offer food to consumers via delivery service, pick-up, or
                  drive-thru as described in the guidelines for Food Facilities and Restaurant
                  Restrictions referenced in Attachment 13, item 7.
     40.   Pharmacies
     41.   Professional services (legal, insurance, title, accounting, mortgage brokers,
           payroll, and others as needed to assist with legally mandated or essential
           services)
     42.   Property management
     43.   Public transit, buses
     44.   Railroads
     45.   Ranching and related businesses and industries
     46.   Re-entry or rehabilitation facilities
     47.   Residential care facilities
     48.   Solid waste facilities and haulers
     49.   Storage facilities
     50.   Trucking and moving services
     51.   Utility providers: water, power, gas, cable, internet, cell service
     52.   Wholesale food facilities

                          Health Officer Order 2020-8, County of Santa Barbara
                                              Attachment A


                                                                                             EX03-211
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.346 Page 341 of 576




                                      ATTACHMENT B
                           HEALTH OFFICER ORDER NO. 2020-8
                             COUNTY OF SANTA BARBARA

                         FOR THE CONTROL OF COVID-19
                           STAY WELL AT HOME ORDER
              ESSENTIAL BUSINESSES WITHIN SANTA BARBARA COUNTY



          Essential businesses that may remain open with modified
                      operations and social distancing

     1.   Auto Dealerships(no test drives accompanied by sales persons; phone, online,
          and delivery when possible)
     2.   Bicycle repair shops for drop off or pick up only
     3.   Cannabis retailers for take out only
     4.   Car washes that are drive through or self-serve only: no mobile car washes
     5.   Childcare facilities (childcare and licensing are overseen by Community Care
          Licensing and must follow the procedures outlined here
          https://www.cdss.ca.00v/Portals/9/CCLD/PINs/2020/CCP/PIN 20-04-CCP.pdf)
     6.   Construction, architecture, engineering services related to housing, care facilities,
          and essential infrastructure may continue (workplace safety plans shall be in
          place, including those for disease transmission prevention)
     7.   Food Facilities and Restaurant Restrictions: All licensed food facilities, as
          defined by Section 113789 of the Health and Safety Code, (referred to as "food
          facility" or "food facilities") may only prepare and offer food that is provided to
          customers via delivery service, via pick-up for takeout dining, and via drive-thru.
          Restaurants, bars, nightclubs, and coffee shops that offer food to consumers may
          remain open only for purposes of continuing to prepare and offer food to consumers
          via delivery service, pick-up, or drive-thru.
            a. Procedures for take-out restaurants and entities. Licensed food
                facilities that are allowed to prepare and offer food via delivery service,
                 pick-up, or drive-thru must comply with the following procedures:
                   i. Containers required. All food must be completely contained in a
                      suitable container before being transferred to a customer. For
                      example, ice cream cones are not allowed; ice cream scoops in a
                      covered container are allowed. A slice of pizza on a paper plate is
                      not allowed; a slice of pizza in a covered box or securely wrapped in
                      aluminum foil is allowed.
                  ii. Facial covers required."Facial covers" means a cloth cover that fully
                      covers the tip and nostrils of the nose and the mouth. All food workers
                      shall wear protective facial covering while engaged in food
                      preparation, serving, and kitchen maintenance activities. Facial


                         Health Officer Order 2020-8, County of Santa Barbara
                                             Attachment B


                                                                                            EX03-212
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.347 Page 342 of 576




                        covers shall be provided by the employer and shall be maintained in
                        a clean and sanitary manner.
                   iii. Must consume food away from premises. The exception for take-
                        out food activities is designed to enable persons who are confined
                        to their places of residence to obtain prepared food to take back to
                        their places of residence for consumption. The take-out food shall
                        not be consumed anywhere within the line-of-sight of a person
                        standing in front of the facility that sold the food. No on-site dining,
                        whether inside or outside (including shared patios, courtyards, or food
                        courts) is permitted. Facilities shall remove, rearrange, or otherwise
                        make unavailable for use all tables, chairs, or other customer seating,
                        or dining fixtures on their premises.
               b. Six-foot spacing must be maintained. Licensed food facilities that provide
                   and offer food to consumers for pick up must require patrons who are
                   ordering food and beverages to be and remain at least six (6)feet apart from
                   each other while inside the facility. All persons waiting in line or otherwise
                   congregating outside a food facility selling food via take-out, delivery, or
                   drive- thru shall maintain a distance of at least six feet from all other
                   persons. Food facilities shall be responsible for assuring that the six-foot •
                   social distancing requirement is observed at all times.
               c. Violators subject to permit suspension. Food facilities not adhering to the
                   State's Stay-at-Home Order or this Order may be subject to immediate
                   permit suspension and mandatory closure for the duration of this Order,
                   including extensions of this Order.
     8.      Gun Shops (shooting range closed)
     9.      Hotels and motels, bed and breakfasts, agricultural homestays and short-term
             rentals for occupancy related to essential business, not vacation or leisure
      10.    Housekeeping, janitorial, and sanitation services for essential businesses or for
             medical necessity
      1 1.   Landscape services for vector and weed abatement, not beautification
      12.    Smoke and tobacco shops that do not sell cannabis for take out service only; no
             on-site smoking lounges of any type may operate, whether indoors or outdoors
      13.    Real estate sales and marketing for closings and telephonic activities; no open
             houses
      14.    Rideshare, taxis, Uber, Lyft(may transport non-symptomatic riders only; must
             provide social distancing of six or more feet including while in the vehicle; must
             follow recommended cleaning/precautions for sanitizing following each ride)
      15.    Schools: public and private (distance learning, administration only)




                            Health Officer Order 2020-8, County of Santa Barbara
                                                Attachment B


                                                                                               EX03-213
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.348 Page 343 of 576




                                        ATTACHMENT C
                             HEALTH OFFICER ORDER NO. 2020-8
                               COUNTY OF SANTA BARBARA
                          FOR THE CONTROL OF COVID-19
                            STAY WELL AT HOME ORDER
               ESSENTIAL BUSINESSES WITHIN SANTA BARBARA COUNTY


                 Businesses that Must Close Physical Locations

     1.     Amphitheaters, concert halls, performing arts centers
     2.     Amusement parks
     3.     Aquatic centers
     4.     Arcades
     5.     Archery ranges, shooting ranges
     6.     Arenas
     7.     Art galleries
     8.     Athletic supply and sporting goods
     9.     Banquet halls
     10.    Barbers, hair salons, and hairstylists
     1 1.   Bars that do not serve food
     12.    Body piercing parlors and body art facilities
     13.    Bookstores
     14.    Bowling alleys
     15.    Campground and RV parks, except that persons who certify that their RV is
            their primary residence may be permitted to stay in the RV park. All persons
            residing in an RV shall comply with all State and County Health Orders
            otherwise applicable to residents
     16.    Casinos and cardrooms
     17.    Climbing gyms
     18.    Clothing stores
     19.    Craft stores
     20.    Dance halls or studios, dances
     21.    Day spas and massage parlors, except those required for medical necessity
     22.    Fairs, public exhibitions
     23.    Fitness centers, gyms, tennis clubs except those at private single-family
            residences for use of the residents of the private single-family residence only
     24.    Health clubs, yoga centers, martial arts studios
     25.    Historical sites
     26.    Libraries

                           Health Officer Order 2020-8, County of Santa Barbara
                                               Attachment C

                                                                                              EX03:214
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.349 Page 344 of 576




     27.    Live performance venues
     28.    Model homes
     29.    Movie theaters, drive-in theaters
     30.    Museums
     31.    Music events, concerts
     32.    Nail salons, manicurist, and pedicurist, except those required for medical
            necessity, such as treatment for diabetes, or persons taking prescribed blood
            thinners
     33.    Nightclubs that do not serve food
     34.    Pawn Shops
     35.    Pool and billiards lounges
     36.    Private social clubs
     37.    Swimming pools, spas, hot tubs, splash pads, saunas, and steam
            rooms, except:
                a. Those located at a single-family residence, which shall be used only
                   by members of the household residing at the single-family residence
                b. Medical or therapy pools that provide medically, prescribed, medically
                   necessary supervised therapy. Therapy sessions should employ social
                   distancing standards of at least six feet at all times possible
      38.   Raceways
      39.   Recreation Centers
      40.   Recyclers, including electronics recyclers
      41.   Rodeos, public equestrian events
      42.   Roller skating rinks, roller derby
      43.   Second hand, thrift, and antiques stores
      44.   Sports stadiums and facilities
      45.   Swap meet and flea markets
      46.   Tattoo parlors, tattoo businesses, tattoo artists
      47.   Trampoline and bounce houses
     .48.   Trophy shops, trophy businesses
      49.   Water parks
      50.   Wineries, breweries, and tap rooms, except for:
                a. Venues that as of March 16, 2020 were authorized to provide off sale beer
                   and wine to be consumed off premises; or
                b. Venues that include meals provided by a full kitchen should follow Sections
                   for Food Facilities and Restaurant Requirements and food preparation
                   facilities.
     51.    Zoos




                           Health Officer Order 2020-8, County of Santa Barbara
                                               Attachment C


                                                                                           EX03-215
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.350 Page 345 of 576




                                   ATTACHMENT D


                        HEALTH OFFICER ORDER NO. 2020-8
                          COUNTY OF SANTA BARBARA

                        FOR THE CONTROL OF COVID-19
                          STAY WELL AT HOME ORDER
             ESSENTIAL BUSINESSES WITHIN SANTA BARBARA COUNTY




                      COVID-19 SELF-EVALUATION

     The County Health Officer has defined COVID-19 symptoms as follows:


                  Mild to Moderate Symptoms Related to or
                      Other Respiratory Illness such as:

                                      Sore Throat
                                      Runny Nose
                                           Fever
                                           Chills
                                   Not Feeling Well
                                        Sneezing
                                        Coughing
                     Gastro-Intestinal symptoms such as:
                                        Soft Stool
                                  Stomach Cramps
                            New loss of smell and/or taste




                      Health Officer Order 2020-8, County of Santa Barbara
                                          Attachment D

                                                                             EX03-216
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.351 Page 346 of 576




                                          ATTACHMENT E
                                    Social Distancing Protocol
Business name:                                        Facility Address:
Approximate gross square footage of space open to the public:
Essential Businesses must implement all. applicable measures listed below, and be prepared
to explain why any measure that is not implemented is inapplicable to the essential
business.
Signage:
o   Signage at each public entrance of the facility to inform all employees and public that they
    should: avoid entering the facility if they have a cough or fever; maintain a minimum six-foot
    distance from one another; sneeze and cough into a cloth or tissue or, if not available, into one's
    elbow; and not shake hands or engage in any unnecessary physical contact.
O Signage posting a copy of the Social Distancing Protocol at each public entrance to the facility.
Measures To Protect Employee Health (check all that apply to the facility):
o   Everyone who can carry out their work duties from home has been directed to do so.
O All employees have been told not to come to work if sick.
O All desks or individual work stations are separated by at least six feet.
O Break rooms, bathrooms, and other common areas are being disinfected frequently, on the
  following schedule:
      O Break rooms:
      O Bathrooms:
      O Other:
o   Disinfectant and related supplies are available to all employees at the following location(s):
      O Hand sanitizer effective against COVID-19 is available to all employees at the following
        location(s):
      O Soap and water are available to all employees at the following location(s):
      O Copies of this Protocol have been distributed to all employees.
      O Optional—Describe other measures:
Measures To Prevent Crowds From Gathering (check all that apply to the facility):
O Limit the number of public in the store at any one time to                          which
  allows for public and employees to easily maintain at least six-foot distance from one
  another at all practicable times.
O Post an employee at the door to ensure that the maximum number of persons in the facility
  set forth above is not exceeded.
O Placing per-person limits on goods that are selling out quickly to reduce crowds and lines.
  Explain:
O Optional—Describe other measures:
                         Health Officer Order 2020-8, County of Santa Barbara
                                             Attachment E


                                                                                                 EX03-217
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.352 Page 347 of 576




Measures To Keep People At Least Six Feet Apart(check all that apply to the facility)
O    Placing signs outside the store reminding people to be at least six feet apart, including when in
     line.
O    Placing tape or other markings at least six feet apart in customer line areas inside the
     store and on sidewalks at public entrances with signs directing customers to use the
     markings to maintain distance.
O    Separate order areas from delivery areas to prevent persons from gathering.
O    All employees have been instructed to maintain at least six feet distance from the public and
     from each other, except employees may momentarily come closer when necessary to accept
     payment, deliver goods or services, or as otherwise necessary.
O    Optional—Describe other measures:
Measures To Prevent Unnecessary Contact(check all that apply to the facility):
O Preventing people from self-serving any items that are food-related.
          0 Lids for cups and food-bar type items are provided by staff; not to customers to grab.
          0 Bulk-item food bins are not available for self-service use.
O Not permitting customers to bring their own bags, mugs, or other reusable items from home.
O Providing for contactless payment systems or, if not feasible, sanitizing payment systems
  regularly. Describe:
O Optional—Describe other measures (e.g. providing senior-only hours):
Measures To Increase Sanitization (check all that apply to the facility):
O Disinfecting wipes that are effective against COVID-19 are available near shopping carts and
  shopping baskets.
o   Employee(s) assigned to disinfect carts and baskets regularly.
O Hand sanitizer, soap and water, or effective disinfectant is available to the public at or near the
  entrance of the facility, at checkout counters, and anywhere else inside the store or immediately
  outside where people have direct interactions.
O Disinfecting all payment portals, keypads, pens, and styluses after each use.
O Disinfecting all high-contact surfaces frequently.
O Optional—Describe other measures:
"Any additional measures not included here should be listed on separate pages, which the
business should attach to this document.
You may contact the following person with any questions or comments about this protocol:
Name:                                            Phone number:




                             Health Officer Order 2020-8, County of Santa Barbara
                                                 Attachment E


                                                                                                EX03-218
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.353 Page 348 of 576




                              HEALTH OFFICER ORDER NO. 2020-8.2
                                 COUNTY OF SANTA BARBARA

                         FOR THE CONTROL OF COVID-19
                           STAY WELL AT HOME ORDER
       DEFINED ESSENTIAL BUSINESSES AND DEFINED LOWER-RISK BUSINESSES
                        WITHIN SANTA BARBARA COUNTY

                        Health Officer Order No. 2020-8.2
            Supersedes and Replaces Health Officer Order No. 2020-8.1

                             Effective Date: May 21, 2020, 9:00am PDT

                     (The underlined language is changed from HO 2020-8.1)

     Please read this Order carefully. Violation of or failure to comply with this Order may
     constitute a misdemeanor punishable by fine of up to $1,000, imprisonment, or both.
     (Health and Safety Code §§ 101029, 120295 et seq.) Violators are also subject to civil
     enforcement actions including fines or civil penalties per violation per day, injunctive relief,
      and attorneys' fees and costs.

     WHEREAS, on March 4, 2020, Governor Newsom declared a state of emergency for
     conditions caused by a novel coronavirus, COVID-19, and on March 11, 2020, the World
     Health Organization declared COVID-19 a global pandemic, and on March 12, 2020, the
     County of Santa Barbara declared a local emergency and a local health emergency in
     relation COVID-19 in the community; and

      WHEREAS, in the County of Santa Barbara as well as throughout California and the
      nation, there are insufficient quantities of critical healthcare infrastructure, including
      hospital beds, ventilators and workers, capable of adequately treating mass numbers of
      patients at a single time — should the virus spread unchecked; and

     WHEREAS, in direct response to the lack of healthcare infrastructure, governments
     across the nation are taking actions to slow the spread of COVID-19 in order to "flatten
     the curve" of infection and reduce the numbers of individuals infected at any one time by
     minimizing situations where the virus can spread; and

     WHEREAS, in furtherance of this effort, on March 19, 2020, Governor Newsom issued
     Executive Order N-33-20, which is attached hereto as Attachment F and incorporated by
     this reference, requiring all persons residing in the State to remain in their homes or
     places of residence, except as needed to maintain the continuity of operations for critical
     infrastructure (the "State Stay-at-Home Order"); and

     WHEREAS, also on March 19, 2020, the State Public Health Officer ordered all
     individuals living in the State of California to stay home or at their place of residence,
     except as needed to maintain continuity of operations for the federal critical infrastructure
     sectors, which was updated on March 28, 2020, attached hereto as Attachment G and
     incorporated by this reference; and

                          Health Officer Order No. 2020-8.2, County of Santa Barbara
                                     Stay Well at Home Order. Page 1 of 6



                                                                                                 EX03-219
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.354 Page 349 of 576




     WHEREAS, on March 20, 2020, the State Public Health Officer designated a list of
     Essential Critical Infrastructure Workers, to help state, local, tribal, and industry partners
     as they work to protect communities, while ensuring continuity of functions critical to
     protect public health and safety, which was updated on March 22, 2020, attached hereto
     as Attachment H and incorporated by this reference; and

     WHEREAS, on May 4, 2020, Governor Newsom issued Executive Order N-60-20, which
     is attached hereto as Attachment I and incorporated by this reference, to allow reopening
     of lower-risk businesses and spaces (Stage Two Resilience Roadmap") and to allow a
     County to pursue a variance to move further into the stage upon notification and
     certification through submission of a written attestation to the California Department of
     Public Health (CDPH): and

     WHEREAS, on May 20, 2020, the CDPH approved and posted to the State's website the
     County of Santa Barbara's Variance Attestation allowing the County to move further into
     the Stage Two Resilience Roadmap to include dine-in restaurants and retail; and

     WHEREAS, the County Health Officer intends to define and specify jobs and functions
     within the Essential Critical Infrastructure Workers, and to further implement the Stage
     Two Resilience Roadmap, for the County of Santa Barbara; and

     WHEREAS,the County Health Officer finds:(1)the County has received repeated reports
     that some businesses described herein refuse to comply with the State Stay-at-Home
     Order; (2) the reported activities are inconsistent with the State Stay-at-Home Order
     and/or the Stage Two Resilience Roadmap;(3)guidance for these businesses is required
     to prevent the potential increased spread of COVID-19 which would add strain to the
     County of Santa Barbara health care system; (4) without the guidance and restrictions
     described herein some businesses are likely to continue to impair efforts at mitigating the
     spread of the illness both within the County and statewide; and (5) distinctions made in
     this Order are to minimize the spread of COVID-19 that could occur through proximity
     and duration of contact between individuals.

     WHEREAS,the intent of this Order is to order businesses in the County of Santa Barbara
     regarding operations under the State Stay-at-Home Order and the Stage Two Resilience
     Roadmap, and to slow the spread of COVID-19 to the maximum extent possible. All
     provisions of this Order should be interpreted to effectuate this intent.

     ACCORDINGLY, UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY
     CODE SECTIONS 101040, 101085, AND 120175, TITLE 17 CALIFORNIA CODE OF
     REGULATIONS SECTION 2501, THE HEALTH OFFICER OF THE COUNTY OF
     SANTA BARBARA ORDERS:

        1   This Order 2020-8.2 is effective 9:00 a.m.(PDT) May 21, 2020 and continuing until
            5:00 p.m.(PDT), on June 30, 2020 or until it is extended, rescinded, superseded,
            or amended in writing by the County of Santa Barbara Health Officer ("Health
            Officer"). This Order applies in the incorporated and unincorporated areas of Santa
            Barbara County ("County").


                         Health Officer Order No. 2020-8.2, County of Santa Barbara
                                    Stay We//at Home Order, Page 2 of 6



                                                                                               EX03-220
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.355 Page 350 of 576




        2 Social Distancing Protocol. All defined essential businesses and defined lower-
          risk businesses shall implement social distancing protocol, except when closer
          contact is required for fire, law enforcement, first responders, childcare, adult or
          senior care, care to individuals with special needs, and patient care. Social
          distancing is: 1) maintaining at least a six-foot distance from all individuals who are
          not part of the same household or living unit; and 2) not gathering in groups.

           All defined essential businesses and defined lower-risk businesses must prepare
           and post a "Social Distancing Protocol", Attachment E, for each of their facilities in
           the County frequented by the public or employees. The Social Distancing Protocol
           m ust be posted at or near the entrance of the relevant facility and shall be easily
           viewable by the public and employees. A copy of the Social Distancing Protocol
           m ust also be provided to each employee performing work at the facility. All defined
           essential businesses and defined lower-risk businesses shall implement the Social
           Distancing Protocol, and shall designate a specific on-duty employee to monitor
           and enforce compliance with the Social Distancing Protocol at all times the
           business is open to the public. Defined essential businesses and defined lower-
           risk businesses shall provide evidence of its implementation to any authority
           enforcing this Order upon demand.

           Completion and posting of the Social Distancing Protocol, Attachment E, is
           required for compliance with this Order. The Social Distancing Protocol must
           explain how the defined essential business or defined lower-risk business is
           achieving the following:

               a. Limiting the number of persons who can enter into the facility and work
                  areas at any one time to ensure that persons in the facility and work areas
                  can easily maintain a minimum six-foot distance from one another at all
                  times;

               b. Where lines may form at a facility, marking increments of six feet, at a
                  minimum, establishing where individuals must stand to maintain adequate
                  social distancing;

               c. Providing hand sanitizer, soap and water, or other effective disinfectant at
                  or near the entrance of the facility and in other appropriate areas for use by
                  the public and employees and in locations where there is high-frequency
                  employee interaction with the public (e.g., cashiers);

               d. Providing for contactless payment systems, or if not feasible to do so
                  disinfect payment systems for the next customer by disinfecting all payment
                  portals, keypads, pens, and styluses after each use;

               e. Regularly cleaning and disinfecting other high-touch surfaces;

               f. Posting a sign at the entrance of the facility and work area informing the
                  public and employees that they should avoid entering the facility if they have
                  a cough or fever; maintain a minimum six-foot distance from one another;

                        Health Officer Order No. 2020-8.2, County of Santa Barbara
                                   Stay Well at Home Ordec. Page 3 of 6



                                                                                              EX03-221
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.356 Page 351 of 576




                  sneeze and cough into their elbow; and not shake hands or engage in
                  unnecessary physical contact; and

               g. Any additional social distancing measures being implemented.

        3 Unless otherwise ordered by the Health Officer, people may leave their residences:
          (a) to obtain or perform essential services (such as grocery shopping, medical
          visits, or to work in defined essential businesses);(b)for outdoor recreation; or,(c)
          to obtain goods or services, or to perform work for, defined lower-risk businesses.
          People who leave their residences for any of these approved reasons still must
          comply with social distancing requirements at all times.

        4 Defined essential businesses that may remain open with social distancing
          are listed in Attachment A, as attached hereto and incorporated by this reference.
          These defined essential businesses may be open now, but must self-certify in
          accordance with Section 6 below no later than June 5, 2020. This list may be
          amended from time to time, as required for our region's response to COVID-19.

        5 Defined essential businesses and defined lower-risk businesses that may
          open or remain open with modified operations and social distancing are
          listed in Attachment B, as attached hereto and incorporated by this reference.
          These defined essential businesses and defined lower-risk businesses may
          continue to operate with curbside pickup or delivery only, or may open more fully
          upon self-certification. This list may be amended from time to time, as required for
          our region's response to COVID-19.

        6 Self-Certification Required: Defined essential businesses and defined lower-risk
          businesses are required to review State and local guidance. Local guidance is
          available at https://recovery.sbc.org/reopen-your-business. To self-certify, defined
          essential businesses and defined lower-risk businesses must perform a detailed
          risk assessment; implement a COVID-19 prevention plan and keep the plan on-
          site; complete an industry specific checklist complete an attestation and self-
          certify that the site can operate safely: and post the self-certification at the location.

         7 Businesses that must close physical locations are listed in Attachment C, as
           attached hereto and incorporated by this reference. Businesses listed in
           Attachment C may continue to provide services so long as those services can be
           provided remotely and without individuals physical present at the business
           location. Maintenance to prevent property damage of the businesses listed in
           Attachment C is allowed. This list may be amended from time to time, as required
           for our region's response to COVID-19.

      This Health Officer Order No. 2020-8.2 supersedes and replaces Health Officer Order
      No. 2020-8.1 that was effective May 8, 2020.

      This Order is issued as a result of the worldwide pandemic of COVID-19 which has
      infected at least 4 996 634 individuals worldwide, in 212 countries and territories,


                         Health Officer Order No. 2020-8.2, County of Santa Barbara
                                    Stay Well at Home Order, Page 4 of 6



                                                                                                 EX03-222
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.357 Page 352 of 576




     including 1,520 cases, and 11 deaths in the County, and is implicated in over 338,120
     worldwide deaths.

     This Order is issued based on evidence of increasing transmission of COVID-19 both
     within the County and worldwide, scientific evidence regarding the most effective
     approach to slow transmission of communicable diseases generally and COVID-19
     specifically, as well as best practices as currently known and available to protect the
     public from the risk of spread of or exposure to COVID-19.

     This Order is issued because of the propensity of the virus to spread person to person
     and also because the virus physically is causing property loss or damage due to its
     proclivity to attach to surfaces for prolonged periods of time.

     This Order is intended to reduce the likelihood of exposure to COVID-19, thereby slowing
     the spread of COVID-19 in communities worldwide. As the presence of individuals
     increases, the difficulty and magnitude of tracing individuals who may have been exposed
     to a case rises exponentially.

     This Order is issued in accordance with, and incorporates by reference: the March 4,
     2020 Proclamation of a State Emergency issued by Governor Gavin Newsom; the March
      1 2, 2020 Declaration of Local Health Emergency and Proclamation of Emergency based
      on an imminent and proximate threat to public health from the introduction of novel
      COVID-19 in the County; the March 17, 2020 Resolution of the Board of Supervisors
      ratifying the County Declaration of Local Health Emergency and Proclamation of
      Emergency regarding COVID-19; the guidance issued on March 11, 2020 by the
      California Department of Public Health regarding large gatherings of 250 people or more;
      Governor Gavin Newsom's Executive Order N-25-20 of March 12, 2020 preparing the
     State to commandeer hotels and other places of temporary residence, medical facilities,
      and other facilities that are suitable as places of temporary residence or medical facilities
      as necessary for quarantining, isolating or treating individuals who test positive for
      COVID-19 or who have had a high-risk exposure and are thought to be in the incubation
      period; the March 13, 2020 Presidential Declaration of a National Emergency due to the
      national impacts of COVID-19; the guidance issued on March 15, 2020 by the Centers
      for Disease Control and Prevention, the California Department of Public Health, and other
      public health officials through the United States and around the world recommending the
      cancellation of gatherings involving more than fifty (50) or more persons in a single space
      at the same time; the March 16, 2020 order of the State Public Health Officer prohibiting
      all gatherings with expected presence above ten (10) individuals; Governor Newsom's
      Executive Order N-33-20 of March 19, 2020 ordering all persons to stay at home to protect
      the health and well-being of all Californians and to establish consistency across the state
      in order to slow the spread of COVID-19; the March 22, 2020, Presidential Declaration of
      a Major Disaster in California beginning on January 20, 2020 under Federal Emergency
      Management Agency(FEMA)Incident DR-4482-CA; and, Governor Newsom's Executive
      Order N-60-20 of May 4, 2020 to allow reopening of lower-risk businesses and spaces
     ("Stage Two"), and then to allow reopening of higher-risk businesses and spaces("Stage
      Three"), and directing the Public Health Officer to establish criteria and procedures to
      determine whether and how particular local jurisdictions may implement public health
      measures that depart from the statewide directives of the State Public Health Officer.

                         Health Officer Order No. 2020-6.Z County of Santa Barbara
                                    Stay Well at Home Order, Page 5 of 6



                                                                                               EX03-223 .
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.358 Page 353 of 576




      This Order is made in accordance with all applicable State and Federal laws, including
      but not limited to: Health and Safety Code sections 101040 and 120175; Health and
      Safety Code sections 101030 et seq., 120100 et seq.; and Title 17 of the California Code
      of Regulations section 2501.

      If any provision of this Order or the application thereof to any person or circumstance is
      held to be invalid by a court of competent jurisdiction, the remainder of the Order,
      including the application of such part or provision to other persons or circumstances, shall
      not be affected and shall continue in full force and effect. To this end, the provisions of
      this Order are severable.

      The violation of any provision of this Order constitutes a threat to public health. Pursuant
      to Government Code sections 26602 and 41601 and Health and Safety Code sections
      101029 and 120295, the Health Officer requests that the Sheriff and all chiefs of police in
      the County ensure compliance with and enforce this Order.

     Copies of this Order shall promptly be: (1) made available at the County Public Health
      Department; (2) posted on the County Public Health Department's website
     (publichealthsbc.org); and (3) provided to any member of the public requesting a copy of
     this Order.

      IT IS SO ORDERED:



      Henning AAorg,
      Health Officer
      Santa Barbara County Public Health Department




                          Health Officer Order No. 2020-8.2, County of Santa Barbara
                                     Stay Well at Home Order, Page 6 of 6


                                                                                              EX03-224
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.359 Page 354 of 576




                                       ATTACHMENT A
                            HEALTH OFFICER ORDER NO. 2020-8.2
                               COUNTY OF SANTA BARBARA

                          Defined Essential Businesses
                  that May Remain Open with Social Distancing

     These defined essential businesses may be open now, but must self-certify in
     accordance with Section 6 below no later than June 5, 2020.

     1.     Agriculture and related businesses and industries
     2.     Airlines
     3.     Alarm and security companies
     4.     Animal boarding, pet supply, grooming, rehabilitation and veterinary services,
            necessary for the health of the animal
     5.     Auto repair, parts and service
     6.     Banks and other financial services
     7.     Blood donation centers
     8.     Businesses that supply supplies or items required to work from home.
     9.     Cemeteries/mortuaries funeral parlor and internment services
     10.     Community gardens for food production
     1 1.   Convenience stores
     12.    Distribution and delivery of essential consumer or business goods
     1 3.   Domestic violence shelters
     14.    Drug stores
     15.    Dry cleaners and laundromats
     16.    Electricians
     17.    Essential Government services
     18.    Exterminators
     19.    Farmer's markets, produce stands
     20.    Faith-based services:
             a. May be provided through streaming or other technology; or
             b. If provided in person all of the following protocols are followed:
                  i. all activity must occur outdoors;
                 H. all persons attending the activity must be inside a motor vehicle occupied
                     only by persons from the same household or living unit, not exceeding five
                     persons;
                Hi. all motor vehicles at the gathering must maintain at least a minimum
                     distance of six feet from all other vehicles
                iv. all persons must remain in the vehicle in which they arrived at all times

                          Health Officer Order 2020-8.2, County of Santa Barbara
                                               Attachment A



                                                                                            EX03-225
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.360 Page 355 of 576




                     during the event;
                 v. no restroom facilities shall be made available to persons at the facility
                     d uring the event; and
                vi. no tangible items of any kind, including food products, may be transferred
                     to persons in the motor vehicles.
           ' c Notwithstanding the above, one or more persons, not exceeding five, may
                 enter nearby buildings as necessary to put on the presentation.
             d May operate offices for administrative support to the faith-based services
                 similar to Section 26 in this Attachment A.
     21.   Food and goods delivery services
     22.   Food banks and other organizations that provide assistance to the disadvantaged
     23.   Food preparation facilities: Food facility workers may not work while ill. "Food
           facility" or "food facilities" means all licensed food facilities, as defined by Section
           1 13789 of the Health and Safety Code. No food facility worker or volunteer may
           work or volunteer in a food facility with symptoms of COVID-19.
               a. The symptoms requiring exclusion from a food facility as defined by the
                    Santa Barbara County Health Officer are found in Attachment A.
                b. Food facility workers or volunteers who have had symptoms of COVID-19
                    as defined by the Santa Barbara County Health Officer (Attachment A)shall
                    return to work only when they have been free of symptoms for at least 72
                    hours without medication AND at least ten (10) days have elapsed since the
                    onset of symptoms.
               c. The Health Officer recommends food facility operators actively screen all
                    workers and/or volunteers, including those from outside services (such as
                    HVAC, plumbing, or electrical contractors) for COVID-19 symptoms upon
                   each individual's arrival at the food facility. Individuals who exhibit
                    symptoms consistent with COVID-19 as defined by the Santa Barbara
                    County Health Officer in Attachment D shall be immediately excluded from
                    the facility.
     24.   Gas stations
     25.   Grocery stores
     26.    Hardware stores
     27.    Healthcare providers-doctors, dentists, mental health professionals, nurses,
            hospice and those who provide administrative support to such facilities
     28.    Home-based healthcare
     29.    Home repair and maintenance (plumbers, electricians, pool service, repairs)
     30.    Homeless service providers, shelters
     31.    Hospitals, clinics, and medical offices
     32.    Information technology support (e.g., providers, repair shops)
     33.    Liquor stores
     34.    Mailing and shipping services
     35.    Manufacturing of essential consumer and business goods
     36.    Media

                           Health Officer Order 2020-8.2, County of Santa Barbara
                                                Attachment A



                                                                                                EX03-226
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.361 Page 356 of 576




     37.   Moving companies (to move individuals, families, belongings to new residence)
     38.   Online wholesale or retail sales
     39.   Outdoor activities: provided persons comply with social distancing
           requirements, such as, for example, visiting or walking through botanical
           gardens, walking, hiking, running, bicycling, pleasure driving, and working around
           their places of residence, including gardening.
     40.   Pharmacies
     41.   Professional services (legal, insurance, title, accounting, mortgage brokers,
           payroll, and others as needed to assist with legally mandated or essential
           services)
     42.   Property management
     43.   Public transit, buses
     44.   Railroads
     45.   Ranching and related businesses and industries
     46.   Re-entry or rehabilitation facilities
     47.   Residential care facilities
     48.   Solid waste facilities and haulers
     49.   Storage facilities
     50.   Trucking and moving services
     51.   Utility providers: water, power, gas, cable, internet, cell service
     52.   Wholesale food facilities




                         Health Officer Order 2020-8.2, County of Santa Barbara
                                              Attachment A



                                                                                          EX03-227
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.362 Page 357 of 576




                                         ATTACHMENT B

                             HEALTH OFFICER ORDER NO. 2020-8.2
                                COUNTY OF SANTA BARBARA

  Defined essential businesses and defined lower-risk businesses that
  may remain open with modified operations and social distancing, or
                 open more fully with self-certification

  These defined essential businesses and defined lower-risk businesses may continue to
  operate with curbside pickup or delivery only, or may open more fully upon self-certification.

      1.     Antique stores
      2.     Auto dealerships, and test drives accompanied by sales persons are allowed with
             social distancing; phone, online, and delivery when possible.
      3.     Archery ranges, shooting ranges
      4.     Bookstores
      5.     Bicycle repair shops
      6.     Campground and RV parks to provide accommodations for persons who wish to
             engage in outdoor activity, public and private camp grounds may operate
             provided they strictly enforce social distancing requirements
      7.     Cannabis retailers
      8.     Car washes
      9.     Childcare facilities which are overseen by State Department of Social Services,
             Community Care Licensing and must follow Provider Information Notices
             available at https://cdss.ca.gov/inforesourcesichild-care-licensing
      10.    Clothing stores
      1 1.   Craft stores
      12.    Construction, architecture, engineering services related to housing, care facilities,
             and essential infrastructure may continue (workplace safety plans shall be in
             place, including those for disease transmission prevention).
      1 3.   Drive-in theaters
      14.    Florists
      15.    Food Facilities and Restaurants: Take-Out, Delivery Only:
             a. All licensed food facilities, as defined by Section 113789 of the Health and
                 Safety Code,(referred to as "food facility" or "food facilities") may prepare and
                 offer food that is provided to customers via delivery service, via pick-up for
                 takeout dining, and via drive-thru.
             b. Procedures for take-out restaurants and entities. Licensed food facilities
                 that opt to prepare and offer food via delivery service, pick-up, or drive-thru
                 m ust comply with the following procedures:
                  i. Containers required. All food must be completely contained in a
                     suitable container before being transferred to a customer. For example,


                            Health Officer Order 2020-8.2, County of Santa Barbara
                                                 Attachment B



                                                                                               EX03-228 ,
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.363 Page 358 of 576




                   ice cream cones are not allowed; ice cream scoops in a covered
                   container are allowed. A slice of pizza on a paper plate is not allowed; a
                   slice of pizza in a covered box or securely wrapped in aluminum foil is
                   allowed.
               H. Facial covers required. "Facial covers" means a cloth cover that fully
                   covers the tip and nostrils of the nose and the mouth. All food workers
                   shall wear protective facial covering while engaged in food preparation,
                   serving, and kitchen maintenance activities. Facial covers shall be
                   provided by the employer and shall be maintained in a clean and sanitary
                   manner.
              iii. Must consume food away from premises. The exception for take-
                   out food activities is designed to enable persons who are confined to
                   their places of residence to obtain prepared food to take back to their
                   places of residence for consumption. The take-out food shall not be
                   consumed anywhere within the line-of-sight of a person standing in
                   front of the facility that sold the food. No on-site dining, whether inside
                   or outside (including shared patios, courtyards, or food courts) is
                   permitted. Facilities shall remove, rearrange, or otherwise make
                   unavailable for use all tables, chairs, or other customer seating, or dining
                   fixtures on their premises.
           c. Six-foot spacing must be maintained. Licensed food facilities that provide
               and offer food to consumers for pick up must require patrons who are ordering
               food and beverages to be and remain at least six (6) feet apart from each
               other while inside the facility. All persons waiting in line or otherwise
               congregating outside a food facility selling food via take-out, delivery, or
               drive- thru shall maintain a distance of at least six feet from all other persons.
               Food facilities shall be responsible for assuring that the six-foot social
               distancing requirement is observed at all times.
           d. Violators subject to permit suspension. Food facilities not adhering to this
               Order may be subject to immediate permit suspension and mandatory closure
               for the duration of this Order, including extensions of this Order.
     16.   Food Facility and Restaurants: Dine-In:
           a. All licensed food facilities, as defined by Section 1133789 of the Health and
               Safety Code, (referred to as food facility or food facilities) may only prepare
               or offer food dine-in services in conformance with the requirements and
               standards specified in California Department of Health COVID-19 Industry
               Guidance: Dine in Restaurants dated May 12, 2020, attached hereto as
               Attachment J and incorporated by this reference.
           b. Attestation and self-certification: A food facility or food facilities may offer
               dine-in service only after completing the self-certification described in Section
               6 of this Order.
           c. Violators subject to permit suspension. Food facilities not adhering to the
               this Order may be subject to immediate permit suspension and mandatory
               closure for the duration of this Order including extensions of this Order.
     17.   Golf Courses, Public and Private: to provide accommodations for persons
           who wish to golf as a form of outdoor activity, public and private golf courses may

                          Health Officer Order 2020-8.2, County of Santa Barbara
                                               Attachment B



                                                                                              EX03-229
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.364 Page 359 of 576




           operate provided they strictly enforce social distancing requirements and enforce
           the following additional protocols:
           a. Only single occupant motorized carts are allowed and each cart must be
                sanitized before next use;
           b. No more than four golfers are allowed per group and each group must be
                stable (i.e., persons may not substitute in or out of the group);
           c. A distance of at least 30 feet shall be maintained between groups of golfers
                at all times;
           d. All ball washers shall be covered and flag pins shall be removed and the cup
                on each green shall be inverted or otherwise installed to eliminate high-
                frequency touch services on the greens and tees;
           e. Persons may use a driving range provided that range balls are properly
                sanitized before distribution to customers (stand-alone golf driving ranges
                may also operate);
           f. Practice putting greens shall remain closed;
           g. The "Pro Shop" or similar facility designed for the sale of qolf-related
                equipment and supplies can be opened upon self-certification; and
           h. The snack shop(s) and restaurant(s) can be opened for in-room dining, in
                accordance with Food Facilities and Restaurant Restrictions referenced in
                this Attachment B, Section 16.
     18.    Gun Shops and shooting range
     19.    Home and furnishing stores
     20.    Hotels and motels, bed and breakfasts, agricultural homestays and short-term
            rentals for occupancy related to defined essential business, not vacation or
            leisure.
     21.    Housekeeping, janitorial, and sanitation services
     22.    Jewelry stores
     23.   Landscape services
     24.   Music stores
     25.   Pawn Shops
     26.   Second hand and thrift stores
     27.   Shoe stores
     28.   Sporting goods stores
     29.   Swimming Pools and Spas Outdoors Only:
           a. Regardless of the size or volume of a pool, public pools and spas located
              outdoors, including those in a home owner's association (HOA), apartment
              complex, hotel, motel, country or private club, county or city pool, and gym or
              fitness club may allow individuals of a single living unit at one time (one
              household at a time), limited to six individuals from the single living unit, to
              swim, or to use the deck area and pool restrooms and showers.
           b. Notwithstanding the one living unit per pool restriction described above, pools
              with clearly delineated lanes for swimming laps may allow one swimmer in


                         Health Officer Order 2020-8.2, County of Santa Barbara
                                              Attachment B



                                                                                           EX03-230
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.365 Page 360 of 576




                each lane; lap swimmers must observe social distancing of at least 6 feet
                from individuals from other households at all times, and lounging on deck or
                 in the pool enclosure shall not be permitted when individuals from more than
                 one living unit are using the lap pool. Lanes for swimming shall be of standard
                 width and be clearly marked by approved means.
            c. A community center, gym, or fitness club with a pool or spa must keep all other
                 areas closed in compliance with this Order.
            d. Medical or therapy pools that provide medically prescribed, medically
                 necessary supervised therapy may continue to operate. Therapy sessions
                 should employ social distancing standards of at least six feet at all times
                 possible.
            e. Public and semi-public pools and spas located indoors must remain closed.
            f. Deck or pool enclosure furniture including tables, chairs, benches and chaise
                 lounges shall be removed, roped off, or otherwise rendered unusable by pool
                 users.
            g. The pool operator shall comply with the Social Distancing Protocols required in
                 this Order, and shall arrange for frequent cleaning and disinfection of high-
                 touch surfaces at the pool, including handrails, grab rails, gate latches, locks,
                 and restroom and shower fixtures.
             h. Pools and spas located at a single-family residence, which shall be used only
                 by members of the household residing at the single-family residence, may
                 remain open.
            i. Splash pads, saunas and steam rooms shall remain closed, except for those
                  located at a single-family residence and used only by members of the
                  household residing at the single-family residence.
      30.   Smoke and tobacco shops; and on-site smoking lounges
      31.    Real estate sales and marketing: Upon self-certification, limited open houses with
             individual groups of no more than 5 from the same living unit and the realtor inside
            at one time
      32.    Rideshare, taxis, Uber, Lyft may transport non-symptomatic riders only; must
             provide social distancing of six or more feet including while in the vehicle; must
            follow recommended cleaning/precautions for sanitizing following each ride.
      33.    Recyclers, including electronics recyclers
      34.    Schools: public and private distance learning and/or administration only.
             a. Graduations may be provided through streaming or other technology; or
             b. Outdoor graduations may be provided in person if all of the following
                  protocols are followed:
                    i. All activity must occur outdoors. Inside ceremonies are prohibited;
                   ii. All persons attending the activity must be inside a motor vehicle occupied
                       only by persons from the same household or living unit, not exceeding five
                       persons;
                 iii. All motor vehicles at the gathering must maintain at least a minimum
                       distance of six feet from all other vehicles;



                           Health Officer Order 2020-8.2, County of Santa Barbara
                                                Attachment B


                                                                                               EX03-231
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.366 Page 361 of 576




              iv. All persons must remain in the vehicle in which they arrived at all times
                    d uring the event;
               v. No restroom facilities shall be made available to persons at the facility
                    d uring the event; and
              vi. No tangible items of any kind, including food products, may be transferred
                    to persons in the motor vehicles.
           c Notwithstanding the above, one or more persons, not exceeding five, may enter
               nearby buildings as necessary to put on the presentation.
           d Protection against COVID-19:
                i. Vulnerable individuals shall not attend.
               ii. Individuals with symptoms of COVID-19 as described in Attachment D of
                    this Order, as well as individuals who should self-isolate due to exposure
                    to a COVID-19 case or a positive COVID-19 test, shall not attend.
              Hi. Nothing shall be handed out such as diplomas, awards, medals,
                    programs.
              iv. Sharing or exchanging materials of any kind must not occur for example
                    throwing graduation caps, "sign-in" practices, gifts, flowers.
     35.   Swap meet and flea markets
     36.   Tennis and/or pickleball Outdoors Only: to provide accommodations for
           persons who wish to play tennis and/or pickleball as a form of outdoor activity,
           public and private tennis and pickleball courts may operate, provided that
           individuals strictly follow social distancing requirements and the following
           additional protocols:
           a. Only outdoor courts may operate.
           b. Clubhouses, pro shops, lounge areas, spectator seating, and other parts of
               the club or courts are allowed to operate upon self-certification.
           c Types of play allowed:
                 i. Singles play (two individuals on the court at one time) may be played with
                    people from the same household or living unit or with people from different
                    households.
               H. Doubles play (four individuals on the court at one time) shall only be
                    played with individuals residing in the same household or living unit.
                     I ndividuals residing in separate households are restricted to singles play
                    only.
           d. Protection against COVID-19:
                 i. Individuals with symptoms of COVID-19 as described in Attachment D of
                    this Order, as well as individuals who should self-isolate due to exposure
                    to a COVID-19 case or a positive COVID-19 test, shall not play.
                H. Wash hands or use an alcohol-based hand sanitizer (consisting of at least
                    60% alcohol) before and after play.
               Hi. Disinfect equipment and shared surfaces (such as gate or enclosure
                     handles, racquets, ball containers, water bottles) before and after play. Do
                     not share racquets or any other equipment such as wristbands, grips, hats
                    or towels.

                          Health Officer Order 2020-8.2, County of Santa Barbara
                                               Attachment B



                                                                                              EX03-232
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.367 Page 362 of 576




               iv. Players from different households should provide their own tennis or
                   pickleball balls, and should avoid touching or handling tennis or pickleball
                   balls brought or touched by players from other households.
            e. Congregating in or around the courts is not allowed. Players shall arrive and
                depart from the courts promptly. Benches, tables and chairs located at the
                courts must be removed or otherwise made unavailable for use.
            f. On-site consumption of food is allowed. Drinking fountains shall be closed or
                made unavailable for use. Players may supply their own drinking water for
                use during play.
            g Players shall maintain the required minimum 6 feet of physical distancing
                between players at all times.
      37.   Toy stores
      38.   Trophy shops and trophy businesses




                          Health Officer Order 2020-8.2, County of Santa Barbara
                                               Attachment B



                                                                                             EX03-233
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.368 Page 363 of 576




                                       ATTACHMENT C

                            HEALTH OFFICER ORDER NO. 2020-8.2
                               COUNTY OF SANTA BARBARA

                 Businesses that Must Close Physical Locations

     1.     Amphitheaters, concert halls, performing arts centers
     2.     Amusement parks
     3.     Arcades
     4.     Arenas
     5.     Art galleries
     6.     Banquet halls
     7.     Barbers, hair salons, and hairstylists
     8.     Bars that do not serve food
     9.     Body piercing parlors and body art facilities
     10.    Bowling alleys
     1 1.   Casinos and cardrooms
     1 2.   Climbing gyms
     1 3.   Dance halls or studios, dances
     14,    Day spas and massage parlors, except those required for medical necessity
     15.    Fairs, public exhibitions
     16.    Fitness centers, gyms, community centers
     17.    Health clubs, yoga centers, martial arts studios
     18.    Historical sites
     19.    Libraries
     20.    Live performance venues
     21.    Movie theaters
     22.    Museums
     23.    Music events, concerts
     24.    Nail salons, manicurist, and pedicurist, except those required for medical
            necessity, such as treatment for diabetes, or persons taking prescribed blood
            thinners
     25.    Nightclubs that do not serve food
     26.    Pool and billiards lounges
     27.    Private social clubs
     28.    Raceways
     29.    Recreation Centers
     30.    Rodeos, public equestrian events
     31.    Roller skating rinks, roller derby


                          Health Officer Order 2020-8.1, County of Santa Barbara
                                               Attachment C




                                                                                            EX03-234
        Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.369 Page 364 of 576




             32.   Sports stadiums and facilities
             33.   Tattoo parlors, tattoo businesses, tattoo artists
•••••        34.   Trampoline and bounce houses
             35.   Water parks and aquatic centers, unless able to meet requirements described
                   in Attachment B, section 24 swimming pools. Diving boards, slides, flumes,
                   splashpads, or other water attractions must remain closed.
             36.   Wineries, breweries, and tap rooms, except for:
                       a. Venues that as of March 16, 2020 were authorized to provide off sale beer
                          and wine to be consumed off premises; or
                       b. Venues that include meals provided by a full kitchen should follow Sections
                          for Food Facilities and Restaurant Requirements and food preparation
                          facilities.
             37.   Zoos




                                 Health Officer Order 2020-8.2, County of Santa Barbara
                                                      Attachment C



                                                                                                  EX03-235
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.370 Page 365 of 576




                                     ATTACHMENT D


                   •
                       — HEALTH OFFICER ORDER NO. 2020-8.2
                            COUNTY OF SANTA BARBARA




                        COVID-19 SELF-EVALUATION

     The County Health Officer has defined COVID-19 symptoms as follows:


                  Mild to Moderate Symptoms Related to or
                      Other Respiratory Illness such as:

                                        Sore Throat
                                        Runny Nose
                                             Fever
                                             Chills
                                     Not Feeling Well
                                          Sneezing
                                          Coughing
                       Gastro-Intestinal symptoms such as:
                                          Soft Stool
                                    Stomach Cramps
                              Loss of smell and/or taste




                       Health Officer Order 2020-8.2, County of Santa Barbara
                                            Attachment D



                                                                                EX03-236
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.371 Page 366 of 576




                                         ATTACHMENT E
                                   Social Distancing Protocol
    Businesses need to complete Social Distancing Protocol or similar COVID- 19 protection plan
 described in CDPH industry guidance and checklists required by the state for all businesses prior to
                                           reopening.
Business name:                                         Facility Address:
Approximate gross square footage of space open to the public:
Defined essential businesses and defined lower-risk businesses must implement all
a pplicable measures listed below, and be prepared to explain why any measure that is not
implemented is inapplicable to the defined essential business or defined lower-risk
business.
Signage:
O Signage at each public entrance of the facility to inform all employees and public that they
  should: avoid entering the facility if they have a cough or fever; maintain a minimum six-foot
  distance from one another; sneeze and cough into a cloth or tissue or, if not available, into one's
  elbow: and not shake hands or engage in any unnecessary physical contact.
O Signage posting a copy of the Social Distancing Protocol at each public entrance to the facility.
Measures To Protect Employee Health (check all that apply to the facility):
El Everyone who can carry out their work duties from home has been directed to do so.
O All employees have been told not to come to work if sick.
O All desks or individual work stations are separated by at least six feet.
Li Break rooms, bathrooms, and other common areas are being disinfected frequently, on the
   following schedule:
     O Break rooms:
     O Bathrooms:
     O Other:
O Disinfectant and related supplies are available to all employees at the following location(s):
     El Hand sanitizer effective against COVID-19 is available to all employees at the following
        location(s):
     O Soap and water are available to all employees at the following location(s):
     O Copies of this Protocol have been distributed to all employees.
     O Optional—Describe other measures:
Measures To Prevent Crowds From Gathering (check all that apply to the facility):
O Limit the number of public in the store at any one time to                         , which
  allows for public and employees to easily maintain at least six-foot distance from one
  another at all practicable times.
El Post an employee at the door to ensure that the maximum number of persons in the facility
   set forth above is not exceeded.

                            Health Officer Order 2020-8.2, County of Santa Barbara
                                                 Attachment E



                                                                                               EX03-237
 Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.372 Page 367 of 576




  O Placing per-person limits on goods that are selling out quickly to reduce crowds and lines.
    Explain:
  O Optional—Describe other measures:
  Measures To Keep People At Least Six Feet Apart(check all that apply to the facility)
a 0 17ftacing signs outside the store reminding people to be at least six feet apart, including when in
     linepr
  O 7'Placing tape or other markings at least six feet apart in customer line areas inside the
      store and on sidewalks at public entrances with signs directing customers to use the
      markings to maintain distance.
  O    Separate order areas from delivery areas to prevent persons from gathering.
  O    All employees have been instructed to maintain at least six feet distance from the public and
       from each other, except employees may momentarily come closer when necessary to accept
       payment, deliver goods or services, or as otherwise necessary.
  O    Optional—Describe other measures:
  Measures To Prevent Unnecessary Contact(check all that apply to the facility):
  O Preventing people from self-serving any items that are food-related.
            O Lids for cups and food-bar type items are provided by staff; not to customers to grab.
            O Bulk-item food bins are not available for self-service use.
  O Not permitting customers to bring their own bags, mugs, or other reusable items from home.
  O Providing for contactless payment systems or, if not feasible, sanitizing payment systems
    regularly. Describe:
  O Optional—Describe other measures (e.g. providing senior-only hours):
  Measures To Increase Sanitization (check all that apply to the facility):
  O Disinfecting wipes that are effective against COVID-19 are available near shopping carts and
    shopping baskets.
  O Employee(s) assigned to disinfect carts and baskets regularly.
  O Hand sanifizer, soap and water, or effective disinfectant is available to the public at or near the
    entrance of the facility, at checkout counters, and anywhere else inside the store or immediately
    outside where people have direct interactions.
  O Disinfecting all payment portals, keypads, pens, and styluses after each use.
  O   Disinfecting all high-contact surfaces frequently.
  O Optional—Describe other measures:
th-fAwciditio_nal measures not included here should be listed on separate pages, which the
   itiiisinas should attach to this document.


  You may contact the following person with any questions or comments about this protocol:


  Name:                                              Phone number:
                               Health Officer Order 2020-8.2, County of Santa Barbara
                                                    A ttachment E



                                                                                                 EX03-238
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.373 Page 368 of 576



                                                        ATTACHMENT J
                                                 HEALTH OFFICER ORDER NO. 2020-8.2
                                                   DINE-IN RESTAURANT GUIDE SIAIE I I r.AI FE:Y.1

                                                                                71
                                                                                 - ,114:!
                                                                                .
                                                                                 442TVENT




                                                                ,   •   .




                     •                l;

                      .
                 {':KJ(?)       -7"
                                      \


        ilL-21   r_.10:/. At:


            C
            so:                                       1, 1/16
                                           I J K"_<




  „                                                     •.          .
  „
                                                                                                        CALI'          NIA


  r
  i;
   g\        Tk•
                                                                                                        r-
                                                                                                        I 14•),•,17



      4 41t                                    ••                                                   L




                                                                                                                      EX03-239
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.374 Page 369 of 576




                                         OVERVIEW
    On March 19, 2020, the State Public Health Officer and Director of the California
    Department of Public Health issued an order requiring most Californians to stay at home
    to disrupt the spread of COVID-19 among the population.
    The impact of COVID-19 on the health of Californians is not yet fully known. Reported
    illness ranges from very mild (some people have no symptoms) to severe illness that may
    result in death. Certain groups, including people aged 65 or older and those with serious
    underlying medical conditions, such as heart or lung disease or diabetes, are at higher
    risk of hospitalization and serious complications. Transmission is most likely when people
    are in close contact with an infected person, even if that person does not have any
    symptoms or has not yet developed symptoms.
    Precise information about the number and rates of COVID-19 by industry or
    occupational groups, including among critical infrastructure workers, is not available at
    this time. There have been multiple outbreaks in a range of workplaces, indicating that
    workers are at risk of acquiring or transmitting COVID-19 infection. Examples of these
    workplaces include long-term care facilities, prisons, food production, warehouses,
    meat processing plants, and grocery stores.
    As stay-at-home orders are modified, it is essential that all possible steps be taken to
    ensure the safety of workers and the public.
    Key prevention practices include:
      • physical distancing to the maximum extent possible,
      • use of face coverings by employees (where respiratory protection is not
          required) and customers/clients,
      • frequent handwashing and regular cleaning and disinfection,
          training employees on these and other elements of the COVID-19 prevention plan.
    In addition, it will be critical to have in place appropriate processes to identify new
    cases of illness in workplaces and, when they are identified, to intervene quickly and
    work with public health authorities to halt the spread of the virus.

                                          PURPOSE
    This document provides guidance for dine-in restaurants, brewpubs, craft distilleries,
    breweries, bars, pubs, and wineries to support a safe, clean environment for workers
    and customers. The guidance is not intended to revoke or repeal any employee rights,
    either statutory, regulatory or collectively bargained, and is not exhaustive, as it does
    not include county health orders, nor is it a substitute for any existing safety and health-
    related regulatory requirements such as those of Cal/OSHA.±Stay current on changes to
    public health guidance and state/local orders as the COVID-19 situation continues.
    Cal/OSHA has more comprehensive guidance on their Cal/OSHA Interim General
    Guidelines on Protecting Workers from COVID-19 webpaae. The U.S. Food and Drug
    Administration has guidance for restaurants and the CDC has additional requirements
    in their quidance for businesses and employers.




                                                                                           EX03-240
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.375 Page 370 of 576




             o   Brewpubs, breweries, bars, pubs, craft distilleries, and wineries should
                 remain dosed until those establishments are allowed to resume modified
                 or full operation unless they are offering sit-down, dine-in meals. Alcohol
                 can only be sold in the same transaction as a meal.
             O   Dine-in restaurants, brewpubs, breweries, bars, pubs, craft distilleries, and
                 wineries that provide sit-down meals should follow the restaurant
                 guidance below and should continue to encourage takeout and delivery
                 service whenever possible.
             o   Brewpubs, breweries, bars, pubs, craft distilleries, and wineries that do not
                 provide sit-down meals themselves, but can contract with another
                 vendor to do so, can serve dine-in meals provided both businesses follow
                 the guidance below and alcohol is only sold in the same transaction as a
                 meal.
             o   Venues that are currently authorized to provide off sale beer, wine, and
                 spirits to be consumed off premises and do not offer sit-down, dine-in
                 meals should follow the guidance for retail operations and offer curbside
                 sales only, until local and/or statewide rules allow additional retail activity.
             o   Producers of beer, wine, and spirits should follow the guidance for
                 manufacturing operations.
             O   This guidance is not intended for concert, performance, or entertainment
                 venues. Those types of establishments should remain closed until they are
                 allowed to resume modified or full operation through a specific
                 reopening order or guidance. Establishments that serve full meals must
                 discontinue this type of entertainment until these types of activities are
                 allowed to resume modified or full operation.




                                                                                                3




                                                                                           E X03-241
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.376 Page 371 of 576




           Workplace Specific Plan
             O   Establish a written, worksite-specific COVID-19 prevention plan at every
                 location, perform a comprehensive risk assessment of all work areas, and
                 designate a person at each establishment to implement the plan.
             o   Identify contact information for the local health department where the
                 restaurant is located for communicating information about COVID-19
                 outbreaks among employees or customers.
             o   Train and communicate with employees and employee representatives
                 on the plan.
             o   Regularly evaluate the establishment for compliance with the plan and
                 document and correct deficiencies identified.
             o   Investigate any COVID-19 illness and determine if any work-related
                 factors could have contributed to risk of infection. Update the plan as
                 needed to prevent further cases.
             o   Identify close contacts (within six feet for 15 minutes or more) of an
                 infected employee and take steps to isolate COVID-19 positive
                 employee(s) and close contacts.
             o   Adhere to the guidelines below. Failure to do so could result in workplace
                 illnesses that may cause operations to be temporarily closed or limited.




            Topics for Employee Training
             o   Information on COVID-19, how to prevent it from spreading, and which
                 underlying health conditions may make individuals more susceptible to
                 contracting the virus.
             O Self-screening at home,including temperature and/or symptom checks
               using CDC guidelines.
             o   The importance of not coming to work if employees have a frequent
                 cough, fever, difficulty breathing, chills, muscle pain, headache,sore
                 throat, recent loss of taste or smell, or if they or someone they live with
                 have been diagnosed with COVID-19.
             O To seek medical attention if their symptoms become severe, including
               persistent pain or pressure in the chest, confusion, or bluish lips or face.
               U pdates and further details are available on CDC's webpaae.
                                                                                               4




                                                                                           EX03-242
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.377 Page 372 of 576




            O    The importance of frequent handwashing with soap and water, including
                 scrubbing with soap for 20 seconds (or using hand sanitizer with at least
                 60% ethanol or 70% isopropanol when employees cannot get to a sink or
                 handwashing station, per CDC guidelines).
             O   The importance of physical distancing, both at work and off work time
                 (see Physical Distancing section below).

             O   Proper use of face coverings, including:
                  o Face coverings do not protect the wearer and are not personal
                    protective equipment (PPE).
                  o Face coverings can help protect people near the wearer, but do not
                    replace the need for physical distancing and frequent handwashing.

                  o Employees should wash or sanitize hands before and after using or
                    adjusting face coverings.
                  a Avoid touching the eyes, nose, and mouth.
                  o Face coverings should be washed after each shift.
             O   Information on employer or government-sponsored leave benefits the
                 employee may be entitled to receive that would make it financially easier
                 to stay at home. See additional information on government programs
                 supporting sick leave and worker's compensation for COVID-19,including
                 employee's sick leave rights under the Families First Coronavirus Response
                 Act and the Governor's Executive Order N-51-20, and employee's rights
                 to workers' compensation benefits and presumption of the work-
                 relatedness of COVID-19 pursuant to the Governor's Executive order N-62-
                 20.



            Individual Control Measures and Screening
             • Provide temperature and/or symptom screenings for all workers at the
               beginning of their shift and any vendors, contractors, or other workers
               entering the establishment. Make sure the temperature/symptom
               screener avoids close contact with workers to the extent possible. Both
               screeners and employees should wear face coverings for the screening.
             o    If requiring self-screening at home, which is an appropriate alternative to
                  providing it at the establishment, ensure that screening was performed
                  prior to the worker leaving the home for their shift and follows CDC
                  guidelines, as described in the Topics for Employee Training section
                  above.

                                                                                                5




                                                                                         EX03-243
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.378 Page 373 of 576




             o   Encourage workers who are sick or exhibiting symptoms of COVID-19 to
                 stay home.
             o   Employers should provide and ensure workers use all required protective
                 equipment, including face coverings and gloves where necessary.
             o   Employers should consider where disposable glove use may be helpful to
                 supplement frequent handwashing or use of hand sanitizer; examples are
                 for workers who are screening others for symptoms or handling commonly
                 touched items. Workers should wear gloves when handling items
                 contaminated by body fluids.
             o   Face coverings are strongly recommended when employees are in the
                 vicinity of others. Workers should have face coverings available and wear
                 them when at work, in offices, or in a vehicle during work-related travel
                 with others. Face coverings must not be shared.
             o   Establishments must take reasonable measures, including posting signage
                 in strategic and highly-visible locations, to remind the public that they
                 should use face coverings and practice physical distancing while waiting
                 for service and take-out.
             o   Servers, bussers, and other workers moving items used by customers (dirty
                 cups, plates, napkins, etc.) or handling trash bags should use disposable
                 gloves (and wash hands before putting them on and after removing
                 them) and provide aprons and change frequently.
             o   Dishwashers should use equipment to protect the eyes, nose, and mouth
                 from contaminant splash using a combination of face coverings,
                 protective glasses, and/or face shields. Dishwashers must be provided
                 impermeable aprons and change frequently. Reusable protective
                 equipment such as shields and glasses should be properly disinfected
                 between uses.


             Cleaning and Disinfecting Protocols
             o   Perform thorough cleaning in high traffic areas, such as customer waiting
                 areas and lobbies, break rooms, lunch areas and areas of ingress and
                 egress including host stands, entry
                                                   . ways, stairways, stairwells, escalators,
                 handrails, and elevator controls. Frequently disinfect commonly used
                 surfaces including doors, door handles, crash bars, light switches, waiting
                 area chairs, credit card terminals, ATM PIN pads, receipt trays, bus tubs,
                 serving trays, water pitcher handles, phones, toilets, and handwashing
                 facilities.



                                                                                                6




                                                                                         EX03-244
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.379 Page 374 of 576




            O    Frequently clean items touched by patrons, especially those that might
                 attract contact from children including candy and toy vending
                 machines, decorative fish tanks, display cases, decorative fountains, etc.

            O    Clean touchable surfaces between shifts or between users, whichever is
                 more frequent, including but not limited to working surfaces, phones,
                 registers, touchpads/touchscreens, tablets, timeclocks, appliances,
                 kitchen and bar utensils and implements, oven doors, grill and range
                 knobs, carts and trolleys, keys, etc.
            o    Avoid sharing audio equipment, phones, tablets, laptops, desks, pens,
                 and other work supplies wherever possible. Never share PPE.
            O    Discontinue shared use of audio headsets and other equipment between
                 employees unless the equipment can be properly disinfected after use.
                 Consult equipment manufacturers to determine appropriate disinfection
                 steps, particularly for soft, porous surfaces such as foam earmuffs.
             o   Provide time for workers to implement cleaning practices during their shift.
                 Cleaning assignments should be assigned during working hours as part of
                 the employees' job duties.
             o   Procure options for third-party cleaning companies to assist with the
                 increased cleaning demand, as needed.
             O   Equip spaces such as dining rooms, bar areas, host stands, and kitchens
                 with proper sanitation products, including hand sanitizer and sanitizing
                 wipes to all staff directly assisting customers.
            * Ensure that sanitary facilities stay operational and stocked at all times and
              provide additional soap, paper towels, and hand sanitizer when needed.
            • When choosing cleaning chemicals, employers should use products
              approved for use against COVID-19 on the Environmental Protection
              Agency (EPA)-approved list and follow product instructions. Use
              disinfectants labeled to be effective against emerging viral pathogens,
              diluted household bleach solutions (5 tablespoons per gallon of water), or
              alcohol solutions with at least 70% alcohol that are appropriate for the
              surface. Provide employees training on manufacturer's directions and
              Cal/OSHA requirements for safe use. Workers using cleaners or
              disinfectants should wear gloves as required by the product instructions.
             o   Restaurants should increase fresh air circulation by opening windows or
                 doors, if possible to do so.
             O   Consider installing portable high-efficiency air cleaners, upgrading the
                 building's air filters to the highest efficiency possible, and making other
                 modifications to increase the quantity of outside air and ventilation in all
                 working areas.
                                                                                                7




                                                                                         EX03-245
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.380 Page 375 of 576




            o    Provide disposable menus to guests and make menus available digitally
                 so that customers can view on a personal electronic device, if possible. If
                 disposable menus cannot be provided, properly disinfect menus before
                 and after customer use. Consider options for customers to order ahead of
                 time.
            o    Discontinue pre-setting tables with napkins, cutlery, glassware, food ware,
                 etc. These should be supplied individually to customers as needed. Do not
                 leave card stands, flyers, napkin holders, or other items on tables.

            • Suspend use of shared food items such as condiment bottles, salt and
              pepper shakers, etc. and provide these foods in single serve containers, if
              possible. Where this is not possible, shared items such as condiment
              bottles, shakers, etc., should be supplied as needed to customers and
              disinfected after each use.
            o    Pre-roll utensils in napkins prior to use by customers. Employees must wash
                 hands before pre-rolling utensils in napkins. The pre-roll should then be
                 stored in a clean container. After customers are seated, the pre-roll
                 should be put on the table by an employee who recently washed their
                 hands.
            o    Reusable customer items including utensils, food ware, breadbaskets,
                 etc., must be properly washed, rinsed, and sanitized. Cleaned flatware,
                 stemware, dishware, etc., must be properly stored away from customers
                 and personnel until ready for use. Use disposable items if proper cleaning
                 of reusable items is infeasible.
            o    Takeout containers must be filled by customers and available only upon
                 request.
            9 Dirty linens used at dining tables such as tablecloths and napkins should
              be removed after each customer use and transported from dining areas
              in sealed bags. Employees should wear gloves when handling dirty linens.
            , Thoroughly clean each customer dining location after every use. This will
              include disinfecting tables, chairs, booster seats, highchairs, booths, etc.
              and allowing adequate time for proper disinfection, following product
              instructions. Many EPA-approved disinfectants require minimal contact
              time (seconds to one minute) against human coronavirus.
             o   Close areas where customers may congregate or touch food or food
                 ware items that other guests may use. Provide these items to guests
                 individually and discard or clean and disinfect after each use, as
                 appropriate. This includes but is not limited to:

                  o Self-service areas with condiment caddies, utensil caddies, napkins,
                    lids, straws, water pitchers, to-go containers, etc.




                                                                                        EX03-246
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.381 Page 376 of 576




                  o Self-service machines including ice, soda, frozen yogurt dispensers,
                    etc.
                  o Self-service food areas such as buffets, salsa bars, salad bars, etc.
            o    Discontinue tableside food preparation and presentation such as food
                 item selection carts and conveyor belts, guacamole preparation, etc.
             o   Do not leave out after-meal mints, candies, snacks, or toothpicks for
                 customers. Offer them with the check or provide only on request.
             o   Install hand sanitizer dispensers, touchless if possible, at guest and
                 employee entrances and contact areas such as driveways, reception
                 areas, in dining rooms, near elevator landings, etc.
             O   Discontinue use of shared entertainment items such as board games,
                 pool tables, arcade games, vending machines, etc. Close game and
                 entertainment areas where customers may share items such as bowling
                 alleys, etc.
             O   Continue to follow existing codes regarding requirements for sanitizing
                 (rather than disinfecting) food contact surfaces.


            Physical Distancing Guidelines
             o   Prioritize outdoor seating and curbside pickup to minimize cross flow of
                 customers in enclosed environments. Restaurants can expand their
                 outdoor seating, and alcohol offerings in those areas, if they comply with
                 local laws and regulations.
             o   Provide takeout, delivery, and drive through options for customers when
                 possible.
             o   Encourage reservations to allow for time to disinfect restaurant areas and
                 provide guidance via digital platforms if possible to customers for physical
                 distancing while at the restaurant.
             O   Consider allowing dine-in customers to order ahead of time to limit the
                 amount of time spent in the establishment.
             O   Ask customers to wait in their cars or away from the establishment while
                 waiting to be seated. If possible, alert patrons through their mobile
                 phones when their table is ready to avoid touching and use of "buzzers."
             o   Implement measures to ensure physical distancing of at least six feet
                 between workers and customers. This can include use of physical
                 partitions or visual cues (e.g., floor markings or signs to indicate to where
                 employees and/or guests should stand).


                                                                                                 9




                                                                                          EX03-247
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.382 Page 377 of 576




             o   Install physical barriers or partitions at cash registers, bars, host stands, and
                 other areas where maintaining physical distance of six feet is difficult.
             O   Any area where guests or employees queue should also be clearly
                 marked for appropriate physical distancing. This includes check-stands
                 and terminals, deli counters and lines, restrooms, elevator lobbies, host
                 stands and waiting areas, valet drop off and pickup, and any other area
                 where customers congregate.
             o   Physical distancing protocols should be used in any office areas, kitchens,
                 pantries, walk-in freezers, or other high-density, high-traffic employee
                 areas. Face coverings are required where employees cannot maintain
                 physical distancing including in kitchens, storage areas, etc.
             O   Employee pre-shift meetings and trainings should be conducted virtually
                 or in areas that allow for appropriate physical distancing between
                 employees. Food, beverages, food ware, etc., should not be shared.
             o   Stagger employee breaks, in compliance with wage and hour
                 regulations, to maintain physical distancing protocols.
             o   Consider offering workers who request modified duties options that
                 minimize their contact with customers and other employees (e.g.,
                 managing inventory rather than working as a cashier or managing
                 administrative needs through telework.
             o   Reconfigure office spaces, lobbies, beverage bars, kitchens and
                 workstations, host stand areas, and other spaces wherever possible to
                 allow for at least six feet of distance between people dining, working,
                 and passing through areas for entry and exit.
             6   Remove tables and chairs from dining areas so that six feet of physical
                 distance can be maintained for customers and employees. If tables,
                 chairs, booths, etc., cannot be moved, use visual cues to show that they
                 are not available for use or install Plexiglas or other types of impermeable
                 physical barriers to minimize exposure between customers.
             O   Bar areas should remain closed to customers.
             O   Discontinue seating of customers where customers cannot maintain six
                 feet of distance from employee work and food and drink preparation
                 areas.
             o   Adjust maximum occupancy rules inside the establishment based on its
                 size to limit the number of people inside and/or use impermeable barriers
                 between service tables to protect customers from each other and
                 employees. For outdoor seating, maintain physical distancing standards
                 outlined above.
             o   Limit the number of patrons at a single table to a household unit or
                 patrons who have asked to be seated together. People in the same
                                                                                                10




                                                                                             EX03-248
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.383 Page 378 of 576




                party seated at the same table do not have to be six feet apart. All
                members of the party must be present before seating and hosts must
                bring the entire party to the table at one time.
            • Limit the number of employees serving indiVidual parties, in compliance
              with wage and hour regulations.
            • Face coverings are strongly encouraged for all employees, however,
              they are required for any employee (e.g., server, manager, busser, food
              runner, etc.) who must be within six feet of customers. All restaurant
              workers should minimize the amount of time spent within six feet of guests.
            • Close breakrooms, use barriers, or increase distance between
              tables/chairs to separate workers and discourage congregating during
              breaks. Where possible, create outdoor break areas with shade covers
              and seating that ensures physical distancing.
            • Reconfigure kitchens to maintain physical distancing in those areas
              where practical and if not practical staggers shifts if possible to do work
              ahead of time.
            • Discourage food preparation employees from changing or entering
              others' work stations during shifts.
            • Discourage employees from congregating in high traffic areas such as
              bathrooms, hallways, bar areas, reservation and credit card terminals,
              etc.
            • Establish directional hallways and passageways for foot traffic, if possible,
              to eliminate employees from passing by one another.
            • Require employees to avoid handshakes and similar greetings that break
              physical distance.
            • Eliminate person-to-person contact for delivery of goods whenever
              possible. Designate drop-off locations to receive deliveries away from
              high traffic areas. Maintain physical distance of at least six feet with
              delivery drivers.
             • Guests should enter through doors that are propped open or automated,
               if possible. Hand sanitizer should be available for guests who must touch
               door handles.
             • Implement peak period queueing procedures, including a host to remind
               guests to queue with at least six feet of distance between parties outside
               or in waiting areas.
             • Employees should not open the doors of cars or taxis.
             • Takeout food items should be made available using contactless pick-up
               and delivery protocols.

                                                                                            11




                                                                                       EX03-249
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.384 Page 379 of 576




               O   Avoid touching others' pens and clipboards. If possible, install transfer-
                   aiding materials, such as shelving and bulletin boards, to reduce person-
                   to-person hand-offs.



               Considerations for Restaurants
               6   Display a set of clearly visible rules for customers and restaurant personnel
                   at the restaurant entrance(s) that are to be a condition of entry. The rules
                   could include instructions to use hand sanitizer, maintain physical
                   distance from other customers, avoid unnecessary touching of restaurant
                   surfaces, contact information for the local health department, and
                   changes to restaurant services. Whenever possible, the rules should be
                   available digitally, include pictograms, and included on/with menus.

               O   Guests and visitors should be screened for symptoms upon arrival, asked
                   to use hand sanitizer, and to bring and wear a face covering when not
                   eating or drinking. Appropriate signage should also be prominently
                   displayed outlining proper face covering usage and current physical
                   distancing practices in use at all entrances and throughout the property.

               O   Licensed restaurants may sell "to-go" alcoholic beverages, prepared
                   drinks, and pre-mixed cocktails provided they are sold and delivered to
                   customers in conjunction with the sale and delivery of a meal/meals.




   'Additional requirements must be considered for vulnerable populations. Dine-in restaurants,
   breweries, brewpubs, craft distilleries, and wineries that provide meals must comply with all
   Col/OSHA standards and be prepared to adhere to its guidance as well as guidance from the
   Centers for Disease Control and Prevention (CDC) and the California Department of Public
   Health (CDPH). Additionally, employers should be prepared to alter their operations as those
   guidelines change.




                                                                                            EX03-250
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.385 Page 380 of 576




                             HEALTH OFFICER ORDER NO. 2020-12.3
                                COUNTY OF SANTA BARBARA

                            FOR THE CONTROL OF COVID-19
                   PHASED REOPENING WITHIN SANTA BARBARA COUNTY

      Health Officer Order No. 2020-12.3 Supersedes and Replaces Health Officer Order
                                        No. 2020-12.2

                             Effective Date: July 2, 2020, 5:00 p.m. PDT

                                     (Changes are underlined.)

     Please read this Order carefully. Violation of or failure to comply with this Order may
     constitute a misdemeanor punishable by fine of up to $1,000, imprisonment, or both.
     (Health and Safety Code §§ 101029, 120295 et seq.) Violators are also subject to civil
     enforcement actions including fines or civil penalties per violation per day, injunctive relief,
      and attorneys' fees and costs.

      This Health Officer Order No. 2020-12.3 supersedes and replaces Health Officer Order
      No. 2020-12.2 that was effective July 1, 2020. Nothing in this Health Officer Order No.
      2020-12.3 supersedes State Executive Orders or State Heath Officer Orders. COVID-19
      industry specific guidance provided by the California Department of Public Health is
      available at: httos://www.cdph.ca.qov/Proqrams/CID/DCDC/Pages/Guidance.aspx#

      Summary: This Health Officer Order orders the closure of all brewpubs, breweries,
      bars, and pubs, both indoors and outdoors. Certain additional industries that are
      listed in Attachment A must cease indoor operations, but may continue to operate
      outdoors if they are able to and must follow industry-specific State guidance
      including the use of face coverings and social distancing. Businesses that must
      stay closed and are not allowed to reopen physical locations at this time are listed
      in the Attachment A. This Order reaffirms the reopening of some, but not all,
      Businesses (as defined) within the County of Santa Barbara. Businesses allowed
      to reopen must comply with requirements to protect against COVID-19 and social
      distancing.

      WHEREAS, on March 4, 2020, Governor Newsom declared a state of emergency for
      conditions caused by a novel coronavirus, COVID-19, and on March 11, 2020, the World
      Health Organization declared COVID-19 a global pandemic, and on March 12, 2020, the
      County of Santa Barbara declared a local emergency and a local health emergency in
      relation COVID-19 in the community; and

      WHEREAS, in the County of Santa Barbara as well as throughout California and the
      nation, there are insufficient quantities of critical healthcare infrastructure, including
      hospital beds, ventilators and workers, capable of adequately treating mass numbers of
      patients at a single time — should the virus spread unchecked; and

      WHEREAS, in direct response to the lack of healthcare infrastructure, governments
      across the nation are taking actions to slow the spread of COVID-19 in order to "flatten

                         Health Officer Order No. 2020-12.3, County of Santa Barbara
                                    Phased Reopening Order, Page 1 of 6



                                                                                                EX03-251
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.386 Page 381 of 576




      the curve" of infection and reduce the numbers of individuals infected at any one time by
      minimizing situations where the virus can spread; and

      WHEREAS, in furtherance of this effort, on March 19, 2020, Governor Newsom issued
      Executive Order N-33-20 requiring all persons residing in the State to remain in their
      homes or places of residence, except as needed to maintain the continuity of operations
      for critical infrastructure (the "State Stay-at-Home Order"); and
      WHEREAS, also on March 19, 2020, the State Public Health Officer ordered all
      individuals living in the State of California to stay home or at their place of residence,
      except as needed to maintain continuity of operations for the federal critical infrastructure
      sectors, which was updated on March 28, 2020; and

      WHEREAS, on March 20, 2020, the State Public Health Officer designated a list of
      Essential Critical Infrastructure Workers, to help state, local, tribal, and industry partners
      as they work to protect communities, while ensuring continuity of functions critical to
      protect public health and safety, which was updated on March 22, 2020; and

      WHEREAS,on May 4, 2020, Governor Newsom issued Executive Order N-60-20 to allow
      reopening of lower-risk businesses and spaces ("Stage Two"), and then to allow
      reopening of higher-risk businesses and spaces("Stage Three") and to allow a County to
      pursue a variance to move further into the stages upon notification and certification of a
      written attestation to the California Department of Public Health (CDPH); and

      WHEREAS on May 7,2020, the State Public Health Officer ordered that upon certification
      a County may move through the stages of reopening at their own pace as long as the
      sectors are given guidance from the State about reopening requirements; and

      WHEREAS, on May 20, 2020, the CDPH approved and posted to the State's website the
      County of Santa Barbara's Variance Attestation allowing the County to move through the
      stages; and

      WHEREAS, the CDPH issued guidance regarding various businesses and activities
      including for places of worship and providers of religious services and cultural
      ceremonies, hair salons and barbershops, schools and school-based programs;
      childcare; day camps; casinos operated by sovereign tribal nations; music, film and
      television production; professional sports without live audiences; campgrounds, RV Parks
      and outdoor recreation; hotels; cardrooms, satellite wagering facilities and racetracks;
      family entertainment centers; restaurants, bars and wineries; fitness facilities, museums,
      zoos, aquariums and galleries; extended personal care services; and

      WHEREAS, on July 1. 2020, CDPH instructed counties which have been on State's
      County Monitoring list for more than three consecutive days to immediately close all bars
      breweries, pubs and brewpubs, as well as indoor operations of Businesses for specified
      industries and sectors. As of July 1, 2020, the County of Santa Barbara has been on the
      Slate's County Monitoring list for 16 days. Therefore, this Order is closing indoor and
      outdoor bars, breweries, brewpubs and pubs, as well as the indoor Businesses for
      specified industries and sectors. These Businesses have been found to promote the
      mixing of populations beyond households. The activities within these Businesses make


                         Health Officer Order No. 2020-12.3, County of Santa Barbara
                                    Phased Reopening Order, Page 2 of 6



                                                                                                EX03-252
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.387 Page 382 of 576




      adherence to social distancing and consistently wearing a face covering difficult, all of
      which lead to an increase in community spread of COVID-19; and

      WHEREAS,the County Health Officer finds:(1)the County has received repeated reports
      that some businesses have refused to comply with the State Stay-at-Home Order and
      State guidance; (2) the reported activities are inconsistent with the State Stay-at-Home
      Order and/or Stage Two or Stage Three of the California Resilience Roadmap; (3)
      guidance for businesses is required to prevent the potential increased spread of COVID-
      19 which would add strain to the County of Santa Barbara health care system;(4) without
      the guidance and restrictions described herein some businesses are likely to continue to
      impair efforts at mitigating the spread of the illness both within the County and statewide;
      and (5) distinctions made in this Order are to minimize the spread of COVID-19 that could
      occur through proximity and duration of contact between individuals; and

      WHEREAS, the intent of this Order is to order businesses in the County of Santa Barbara
      regarding operations under the State Stay-at-Home Order and the Stage Two and Stage
      Three of the California Resilience Roadmap, and to slow the spread of COVID-19 to the
      maximum extent possible. All provisions of this Order should be interpreted to effectuate
      this intent.

      ACCORDINGLY, UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY
      CODE SECTIONS 101040, 101085, AND 120175, TITLE 17 CALIFORNIA CODE OF
      REGULATIONS SECTION 2501, THE HEALTH OFFICER OF THE COUNTY OF
      SANTA BARBARA ORDERS:

         1   This Order 2020-12.3 is effective 5:00 p.m.(PDT)July 2, 2020 and continuing until
             5:00 p.m.(PDT), on July 26, 2020 or until it is extended, rescinded, superseded,
             or amended in writing by the County of Santa Barbara Health Officer ("Health
             Officer"). This Order applies in the incorporated and unincorporated areas of Santa
             Barbara County ("County").

         2 "Business" or "Businesses" for the purpose of this Health Officer Order is defined
           to mean any institution, establishment, public or private agency, for-profit, non-
           profit, or educational entity, whether an organization, corporate entity, partnership,
           or sole proprietorship.

         3 All Businesses except those listed in Attachment A, as attached hereto and
           incorporated by this reference, may remain open or open, upon completion of, and
           in accordance with all of the following:
               a. Perform a detailed risk assessment including reviewing State and local
                  guidance relevant to the Business and create a site-specific protection
                  plan;
               b. Train employees about how to limit the spread of COVID-19 including how
                  to screen themselves for COVID-19 symptoms and when to stay home.
                  COVID-19 symptoms are described in Attachment B;
               c. Set up individual control measures and screenings;
               d. Put disinfection protocols in place;


                         Health Officer Order No. 2020-12.3, County of Santa Barbara
                                    Phased Reopening Order, Page 3 of 6



                                                                                             EX03-253
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.388 Page 383 of 576




                e. Observe "Face Covering" orders in effect from the local health officer
                   and/or the California Department of Public Health;
                f. Complete the RISE attestation, including its social distancing protocol, and
                   self-certification process at: https://recoverysbc.org/reopen-your-
                   business/. (if a Business does not have access to the internet it can call
                   833-688-5551); and
                g. Post the self-certification at the Business location.

         4. Emergency Food Permit. Wineries and tasting rooms that serve alcoholic
            beverages but that do not have an on-site permitted food facility and would like to
            serve food:
               a. Must obtain an Emergency Food Permit issued by the Santa Barbara
                   County Health Department to temporarily serve food.
               b. A winery or tasting room in possession of an Emergency Food Permit
                   issued by the Santa Barbara County Health Department may continue to
                   temporarily serve food at their discretion, unless otherwise suspended
                   revoked, or terminated. (All brewpubs, breweries, bars, and pubs, both
                   indoors and outdoors may not operate at this time regardless of an
                   emergency food permit.)
               c. A winery or tasting room in possession of an Emergency Food Permit
                   issued by the Santa Barbara County Health Department may cease
                   operations of food service at their discretion, but in doing so may be subject
                   to closure of the physical location.

         5. Businesses that must keep physical locations closed are listed in Attachment A,
            as attached hereto and incorporated by this reference. Businesses listed in
            Attachment A may continue to provide services so long as those services can be
            provided remotely and without individuals physical present at the Business
            location, unless an exception applies. Maintenance to prevent property damage of
            the Businesses listed in Attachment A is allowed. This list may be amended from
            time to time, as required for our region's response to COVID-19.

      IN ADDITION TO THE ABOVE ORDER THE HEALTH OFFICER STRONGLY
      RECOMMENDS that retailers designate specific hours of operation for their stores to
      accommodate populations at high risk of developing severe COVID-19 disease,such as
      persons over the age of 65 years.

      This Order is issued as a result of the worldwide pandemic of COVID-19 which has
      infected at least 10,857,346 individuals worldwide, in 213 countries and territories,
      including 3,164 cases, and 29 deaths in the County, and is implicated in over 520,127
      worldwide deaths.

      This Order is issued based on evidence of continued community-based transmission of
      COVID-19 both within the County and worldwide, scientific evidence regarding the most
      effective approach to slow transmission of communicable diseases generally and COVID-
      19 specifically, as well as best practices as currently known and available to protect the
      public from the risk of spread of or exposure to COVID-19.


                         Health Officer Order No. 2020-12.3, County of Santa Barbara
                                    Phased Reopening Order, Page 4 of 6



                                                                                             EX03-254
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.389 Page 384 of 576




      This Order is issued because of the propensity of the virus to spread person to person
      and also because the virus physically is causing property loss or damage due to its
      proclivity to attach to surfaces for prolonged periods of time.

      This Order is intended to reduce the likelihood of exposure to COVID-19, thereby slowing
      the spread of COVID-19 in communities worldwide. As the presence of individuals
      increases, the difficulty and magnitude of tracing individuals who may have been exposed
      to a case rises exponentially.

      This Order is issued in accordance with, and incorporates by reference: the March 4,
      2020 Proclamation of a State Emergency issued by Governor Gavin Newsom; the March
      1 2, 2020 Declaration of Local Health Emergency and Proclamation of Emergency based
      on an imminent and proximate threat to public health from the introduction of novel
      COVID-19 in the County; the March 17, 2020 Resolution of the Board of Supervisors
      ratifying the County Declaration of Local Health Emergency and Proclamation of
      Emergency regarding COVID-19; the guidance issued on March 11, 2020 by the
      California Department of Public Health regarding large gatherings of 250 people or more;
      Governor Gavin Newsom's Executive Order N-25-20 of March 12, 2020 preparing the
      State to commandeer hotels and other places of temporary residence, medical facilities,
      and other facilities that are suitable as places of temporary residence or medical facilities
      as necessary for quarantining, isolating or treating individuals who test positive for
      COVID-19 or who have had a high-risk exposure and are thought to be in the incubation
      period; the March 13, 2020 Presidential Declaration of a National Emergency due to the
      national impacts of COVID-19; the guidance issued on March 15, 2020 by the Centers
      for Disease Control and Prevention, the California Department of Public Health, and other
      public health officials through the United States and around the world recommending the
      cancellation of gatherings involving more than fifty (50) or more persons in a single space
      at the same time; the March 16, 2020 order of the State Public Health Officer prohibiting
      all gatherings with expected presence above ten (10) individuals; Governor Newsom's
      Executive Order N-33-20 of March 19, 2020 ordering all persons to stay at home to protect
      the health and well-being of all Californians and to establish consistency across the state
      in order to slow the spread of COVID-19; the March 22, 2020, Presidential Declaration of
      a Major Disaster in California beginning on January 20, 2020 under Federal Emergency
      Management Agency(FEMA)Incident DR-4482-CA; and, Governor Newsom's Executive
      Order N-60-20 of May 4, 2020 to allow reopening of lower-risk businesses and spaces
     ("Stage Two"), and then to allow reopening of higher-risk businesses and spaces ("Stage
      Three"), and directing the Public Health Officer to establish criteria and procedures to
      determine whether and how particular local jurisdictions may implement public health
      measures that depart from the statewide directives of the State Public Health Officer.

      This Order is made in accordance with all applicable State and Federal laws, including
      but not limited to: Health and Safety Code sections 101040 and 120175; Health and
      Safety Code sections 101030 et seq., 120100 et seq.; and Title 17 of the California Code
      of Regulations section 2501.

      It any provision of this Order or the application thereof to any person or circumstance is
      held to be invalid by a court of competent jurisdiction, the remainder of the Order,
      including the application of such part or provision to other persons or circumstances, shall

                         Health Officer Order No. 2020-12.3, County of Santa Barbara
                                    Phased Reopening Order, Page 5 of 6




                                                                                               EX03-255
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.390 Page 385 of 576




      not be affected and shall continue in full force and effect. To this end, the provisions of
      this Order are severable.

      The violation of any provision of this Order constitutes a threat to public health. Pursuant
      to Government Code sections 26602 and 41601 and Health and Safety Code sections
      101029 and 120295, the Health Officer requests that the Sheriff and all chiefs of police in
      the County ensure'compliance with and enforce this Order. Per Health and Safety Code
      section 101029 "the sheriff of each county, or city and county, may enforce within the
      county, or the city and county, all orders of the local health officer issued for the purpose
      of preventing the spread of any contagious, infectious, or communicable disease. Every
     'peace officer of every political subdivision of the county, or city and county, may enforce
      within the area subject to his or her iurisdiction all orders of the local health officer issued
      for the purpose of preventing the spread of any contagious, infectious, or communicable
      disease. This section is not a limitation on the authority of peace officers or public officers
      to enforce orders of the local health officer. When deciding whether to request this
      assistance in enforcement of its orders, the local health officer may consider whether it
      would be necessary to advise the enforcement agency of any measures that should be
      taken to prevent infection of the enforcement officers."

     Copies of this Order shall promptly be: (1) made available at the County Public Health
      Department; (2) posted on the County Public Health Department's website
     (publichealthsbc.org); and (3) provided to any member of the public requesting a copy of
      this Order.

      IT IS SO ORDERED:



      Henning Ans rg, M.D.
      Health Officer
      Santa Barbara County P         c Health Department




                          Health Officer Order No. 2020-12.3, County of Santa Barbara
                                     Phased Reopening Order, Page 6 of 6



                                                                                                  EX03-256
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.391 Page 386 of 576




                                         ATTACHMENT A
                             HEALTH OFFICER ORDER NO. 2020-12.3
                                COUNTY OF SANTA BARBARA

             Businesses that Must Keep Physical Locations Closed
      1.     Amphitheaters, concert halls and venues, performing arts centers
      2.     Amusement and theme parks
      3. •   Arenas
      4.     Banquet halls
      5.     Brewpubs, breweries, bars, and pubs including bars located at permitted food
             facilities, both indoors and outdoors
      6.     Cardrooms, except outdoor operations
      7.     Climbing gyms
      8.     Community centers
      9.     Conference and convention centers
      10.    Dance halls, dances
      1 1.   Dine-in Restaurants except outdoor dining, take-out and delivery
      12.    Fairs, festivals, public exhibitions
      13.    Family Entertainment Centers (for example: bowling alleys, miniature golf
             batting cages and arcades) except outdoor operations
      14.    In-person higher education including technical schools, colleges, universities,
             adult education, and trade schools (distance learning is permitted)
      15.    Live performance venues, live theatre and live performances
      16.    Lounges
      17.    Movie theatres, except outdoor operations
      18.    Museums, except outdoor exhibits and operations
      19.    Music events, concerts
      20.    Nightclubs including private social clubs
      21.    Indoor paintball, laser tag, or air soft facilities
      22.    Parties and Receptions. Wedding ceremonies (religious or non-religious) are
             permitted so long as the June 12, 2020 CDPH guidance for Places of Worship
             and         Providers      of      Religious        Services  available      at
             https://covid19.ca.govipdf/guidance-places-of-worship.pdfl       is   followed
             including (a) indoor venues are limited to 25% of capacity or 100 people
             whichever is fewer, or(2) outdoor venues are limited by the natural limits that
             permit social distancing of six feet between people from different households.
             Receptions for weddings are not allowed.
      23.    Playgrounds
      24.    Raceways
      25.    Rodeos, public equestrian events
      26.    Roller derby

                           Health Officer Order 2020-12.3, County of Santa Barbara
                                      Phased Reopening, Attachment A



                                                                                               EX03-257
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.392 Page 387 of 576




      27.   Skating rinks, such as ice and roller (except these facilities may operate on a
            reservation or appointment-only basis for individual physical fitness activities
            or skills training following the guidance provided for gyms and fitness centers.
            No open (public) skating, group practices or team / club events are allowed.)
      28.   Saunas and steam rooms
       9.   Organized sports (except professional sports without a live audience)
      30.   Sports stadiums and facilities (except as necessary for professional sporting
            events without live audiences)
      3
      .1.   Trampoline and bounce houses
      32.   Wineries and tasting rooms, except outdoor operations
      33.   Zoos, except outdoor exhibits and operations




                          Health Officer Order 2020-12.3, County of Santa Barbara
                                     Phased Reopening, Attachment A




                                                                                               EX03-258
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.393 Page 388 of 576




                                     ATTACHMENT B


                        HEALTH OFFICER ORDER NO. 2020-12.3
                           COUNTY OF SANTA BARBARA




                       COVID-19 SELF-EVALUATION

      The County Health Officer has defined COVID-19 symptoms as follows:


                   Mild to Moderate Symptoms Related to or
                       Other Respiratory Illness such as:

                                        Sore Throat
                                        Runny Nose
                                             Fever
                                             Chills
                                     Not Feeling Well
                                          Sneezing
                                          Coughing
                     Castro-Intestinal symptoms such as:
                                          Soft Stool
                                    Stomach Cramps
                              New loss of smell and/or taste




                      Health Officer Order 2020-12.3, County of Santa Barbara
                                 Phased Reopening, Attachment B




                                                                                EX03-259
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.394 Page 389 of 576




                HEALTH OFFICER ORDER FOR THE CONTROL OF COVID-19
                   DIRECTING VULNERABLE INDIVIDUALS LIVING IN
               THE COUNTY TO SHELTER AT THEIR PLACE OF RESIDENCE,
             RESTRICTIONS OF CERTAIN BUSINESSES,AMONG OTHER ORDERS
                           DATE OF ORDER: MARCH 17,2020

     Please read this Order carefully. Violation of or failure to comply with this Order is a
     misdemeanor punishable by fine, imprisonment, or both, pursuant to Health and Safety
     Code section 120295 et seq.

     WHEREAS,the intent ofthis Order is to strengthen the steps the County of Ventura has already
     taken to protect our residents and particularly the most vulnerable in our population from
     COVID-19; and

     WHEREAS,on March 15, 2020 Governor Gavin Newsom announced that California is taking
     additional measures to protect those most at risk of serious, life-threatening complications from
     COVID-19,including urging those most vulnerable to COVID-19 to socially isolate at home,
     such as people age 65 and older and those with underlying medical conditions that make them
     more susceptible to serious illness from the coronavirus; and

     WHEREAS,the intent ofthis Order is to ensure that specified individuals self-isolate in their
     places ofresidence to the maximum extent feasible to slow the spread of COVID-19 to the
     maximum extent possible, and all provisions ofthis Order should be interpreted to effectuate this
     intent; and

     WHEREAS,social isolation is considered useful as a tool to control the spread of pandemic
     viral infections; and

     WHEREAS,social isolation is the shared responsibility of all individuals in the County; and

     WHEREAS,this Order is issued based on evidence of increasing occurrence ofCOVID-19
     within the County and scientific evidence that the age, condition, and health of a significant
     portion ofthe population of the County places it at risk for serious health complications,
     including death, from COVID-19; and

     WHEREAS,the scientific evidence shows that at this stage ofthe emergency, it is essential to
     slow virus transmission as much as possible to protect the most vulnerable and to prevent the
     health care system from being overwhelmed and that one proven way to slow the transmission is
     to limit interactions among people to the greatest extent practicable;

     WHEREAS,by reducing the spread of the COVID-19 virus, this Order also helps preserve
     critical and limited healthcare capacity in the County; and

     WHEREAS,this Order comes after the release of substantial guidance from the Centers for
     Disease Control and Prevention, the California Department of Public Health, and other public




                                                                                                      EX03-260
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.395 Page 390 of 576




      health officials throughout the United States and around the world, including a variety of prior
      orders to combat the spread and harms ofCOVID-19;

           NOW,THEREFORE,PURSUANT TO SECTIONS 101040, 101085 AND 120175 OF
      THE HEALTH AND SAFETY CODE,IT IS HEREBY ORDERED AS FOLLOWS:


          I. All individuals currently living within Ventura County,equal to or older than 75 years of
             age, or equal to or older than 70 years of age with an active or unstable comorbidity, are
             ordered to shelter at their place of residence from March 18, 2020 to April 1, 2020. To
             the extent such individuals are using shared or outdoor spaces, they must at all times as
             reasonably possible maintain physical distancing of at least six feet from any other
             person. Exceptions shall only exist as necessary to seek medical care, nutrition, or to
             perform essential work in healthcare or government.

         2. All permanent food facilities, as defined by Health and Safety Code § 113849, may only
            prepare and offer food that is provided to customers via delivery service, via pick-up for
            takeout dining, and via drive-thru. Bars and nightclubs that offer food to consumers may
            remain open only for purposes of'continuing to prepare and offer food to consumers via
            delivery service, via pick-up, or via drive-thru. Permanent food facilities that provide and
            offer food to consumers for pick up must require-patrons or groups of patrons who are
            ordering food and beverages to be and remain at least six (6)feet apart from each other
            while inside the facility.

          3. The following types of businesses are ordered to close(March 18, 2020 to April 1,2020):
                a. Bars and nightclubs that do not serve food.
                b. Movie theaters, live performance venues, bowling alleys, and arcades.
                c. Gyms,and fitness centers, and aquatic centers.
                d. Wineries, breweries, and tap rooms that provide tastings.

          4. This Order is issued in accordance with, and incorporates by reference, the March 4,
             2020 Proclamation of a State of Emergency issued by Governor Newsom, the March 12,
             2020 Declaration of Local Health Emergency issued by the Health Officer, the March 17,
             2020 Resolution of the Board of Supervisors of the County of Ventura Proclaiming a
             Local Emergency and Ratifying and Extending the Declaration ofa Local Health
             Emergency, the March 12, 2020 State of California Executive Order N-25-20, and the
             March 16, 2020 California Department of Public Health guidance on Retail Food,
             Beverage, and Other Related Service Venues.

          5. The violation of any provision ofthis Order constitutes a threat to public health. Pursuant
             to Government Code sections 26602 and 41601 and Health and Safety Code section -
              101029, the Health Officer requests that the Sheriff and all chiefs of police in the County
             ensure compliance with and enforce this Order.




                                                                                                     EX03-261
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.396 Page 391 of 576




         6. This Order shall become effective at 12:01 a.m. on March IS, 2020 and will continue to
            be in effect until 11:59 p.m. on April 1, 2020, or until it is extended, rescinded,
            superseded, or amended in writing by the Health Officer.

        7. The Health Officer will continue to assess the quickly evolving situation and may issue
           additional Orders related to COVID-19.

        8. Copies of this Order shall promptly be:(1) made available at the County of Ventura
           Public Health Office at 2240 East Gonzalez Road, ste. 210, Oxnard, California 93036;(2)
           posted on the County Public Health Department website (available at
           www.vchca.org/ph); and (3)provided to any member of the public requesting a copy of
           this Order.

        9. If any provision of this Order or the application thereof to any person or circumstance is
           held to be invalid by a court ofcompetentjurisdiction, the reminder of the Order,
           including the application ofsuch part or provision to other persons or circumstances,
           shall not be affected and shall continue in full force and effect. To this end, the
           provisions of this Order are severable.


     IT IS SO ORDERED:


       i   svoint& A°:.1 14.
                           4P
                                                                        Dated: March 17, 2020
     Robert Levin, M.D.
     Ventura County Health Officer




                                                                                                   EX03-262
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.397 Page 392 of 576




                                     STAY WELL AT HOME

                   ORDER OF THE VENTURA COUNTY HEALTH OFFICER

      ORDER EXTENDING THE HEALTH OFFICER'S ORDER DATED MARCH 17,2020,
      AND IMPOSING ADDITIONAL LIMITATIONS ON ACTIVITIES AND BUSINESSES

                                DATE OF ORDER: MARCH 31,2020

     Please read this Order carefully. This Order extends the expiration date of the Health
     Officer's March 17, 2020, Order to April 19, 2020, and imposes additional limitations on
     the activities of persons and entities. The Health Officer's March 20,2020, Order remains
     in place, except where inconsistent with more restrictive limitations set out in this Order.

     Pursuant to Health and Safety Code section 120295 et seq., violation of or failure to comply
           with this Order is a misdemeanor punishable by fine, imprisonment, or both.


     PURSUANT TO SECTIONS 101040, 101085 AND 120175 OF THE HEALTH AND SAFETY
     CODE,THE HEALTH OFFICER OF VENTURA COUNTY HEREBY ORDERS AS
     FOLLOWS:

        1. Intent. The intent ofthis Order is to(a)extend the duration of the Health Officer's Order
           dated March 17, 2020, to April 19, 2020;(b)keep the Health Officer's March 20,2020,
           Order in place except that any more restrictive limitations in this Order shall control;(c)
           impose new and additional limitations on the activities of persons and entities that are
           more restrictive than the existing orders; and (d)clarify that a violation ofthe Health
           Officer's Orders by a business may subject the business to liability under the state's
           unfair competition law as well as other civil and criminal penalties.

            The main intent of all Orders, including this Order, is to limit the spread of COVID-19 to
            the maximum extent possible by keeping all persons in their places ofresidence to the
            maximum extent possible. Failure to comply with any ofthe provisions of these Orders
            constitutes an imminent threat to public health.

        2. March 17. 2020. and March 20,2020, Orders. This Order supplements and extends the
           Orders dated March 17, 2020, and March 20, 2020, both of which shall remain in full
           force and effect, except where inconsistent with more restrictive limitations set out in this
           Order, for the duration of this Order.

        3. Procedures for take-out restaurants and entities. Licensed, permanent food facilities that
           have been allowed under the current Orders to prepare and offer food via delivery
           service, pick-up or drive-thru must comply with the following procedures:




                                                     1



                                                                                                    EX03-264
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.398 Page 393 of 576




               a. Containers required. All food must be completely contained in a suitable
                  container before being transferred to a customer. For example, ice cream cones
                  are not allowed; ice cream scoops in a covered container are allowed.
               b. Must consume food away from premises. The exception for take-out food
                  activities is designed to enable persons who are confined to their places of
                  residence to obtain prepared food to take back to their places of residence for
                  consumption. The take-out food shall not be consumed anywhere within the line-
                  of-sight of a person standing in front of the facility that sold the food.
               c. Six-foot spacing must be maintained. All persons waiting in line or otherwise
                  congregating outside a food facility selling food via take-out, delivery or drive-
                  thru shall maintain a distance of at least six feet from all other persons. Current
                  Orders already require that all persons inside the facility must maintain a distance
                  of at least six feet from other persons.

        4. Essential Businesses must limit activities to essential goods and services. The March 20,
           2020, Order required all businesses, except Essential Businesses, to close. The primary
           purpose for this exception is to provide support for persons required to stay at home or
           work from home. In some cases, business types were deemed essential because they
           supported the maintenance of Essential Infrastructure, Essential Governmental Functions
           or Services, or Healthcare Operations. However, it is determined that the activities of
           businesses deemed to be Essential Businesses should be limited to the provision of those
           goods and services essential to the overall intent of the Health Officer's Orders.
           Therefore:

               a. Grocery stores, certified farmers' markets,farm and produce stands,
                  supermarkets, convenience stores and other establishments that sell food,
                  beverages, pet supplies or household products(such as cleaning and personal care
                  products) necessary to the safe, sanitary and essential operation of places of
                  residence, that are open to the public, shall not sell any goods other than those
                  described in this subsection (a). The sale of items not listed herein, such as
                  clothing,jewelry, sporting goods, furniture, etc., is prohibited.
               b. Only businesses whose primary business is the sale offood, beverages, pet
                  supplies or household products(such as cleaning and personal care products)
                  qualify as an Essential Business under subdivision (a) above. For example, a
                  tobacco or vape store that sells a minimal amount of snacks and water as a side
                  business does not qualify as a grocery store, convenience store or similar
                  establishment. Items,the sale of which constitutes less than 33 percent of a
                  business's gross sales over the last six months, are deemed to be minimal.
               c. Automobile dealerships may remain open only to operate repair shops and/or auto
                  parts supply stores. Showroom facilities shall be closed, and on-premise sales
                  activities shall cease.

        5. Swimming pools and hot tubs to close. The following facilities shall be closed to all
           persons: All swimming pools, spas, hot tubs, saunas, steam rooms and similar facilities,
           except those located at a single-family residence, which shall be used only by members
           ofthe household residing at the single-family residence.

                                                    2



                                                                                                  EX03-265
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.399 Page 394 of 576




        6. Campgrounds and RV parks to close. All public and private campgrounds and
           recreational vehicle(RV)parks are to close, except that persons who certify that their
           RV is their primary residence may be permitted to stay in the RV park. All persons
           residing in an RV shall comply with all Orders otherwise applicable to residents.

        7. Admittance to long-term care facilities. Long-Term Care Facilities may not refuse to
           admit any person who has been diagnosed with or treated for COVID-19 after that person
           has been discharged from a health care facility and approved for admittance to a Long-
           Term Care Facility by the Ventura County Public Health Department.

                a. For purposes of this section,"Long-Term Care Facility" means a long-term care
                   facility, skilled nursing facility, intermediate care facility, congregate living health
                   facility, nursing facility, hospice facility, residential care facility for the elderly,
                   residential facility,or community care facility as defined in Health and Safety
                   Code sections 1250, 1502, 1503.5 and 1569, and regulations promulgated
                   thereunder, as they may be amended from time to time.

        8. Door-to-door solicitations must cease. Door-to-door solicitations, whether for purposes
           of sales of goods or services, charitable contributions, signature-gathering or any other
           commercial or noncommercial purpose, do not constitute Essential Activities or Essential
           Businesses pursuant to the Order dated March 20, 2020, and, if currently occurring, are
           occurring in violation of that Order and shall immediately cease.

        9. Retail food and beverage facilities. The Public Health Officer recognizes the authority of
           the Ventura County Environmental Health Division as stated in "Coronavirus COVID-19
           Guidance for Food Facilities," and strongly advises all food and beverage facilities to
           comply with the guidance.

         10. Definition of businesses. The terms "business" and "businesses" as used in this Order
             and the Orders dated March 17, 2020, and March 20, 2020, include any for-profit, non-
             profit or educational entities (including sole proprietorships, corporations, firms,
             partnerships, limited liability companies,joint stock companies, associations and other
             organizations of persons), regardless of the nature of their services or the functions they
             perform.

          1. Violation may constitute unfair competition. Any person that, after notice, operates,
             manages, maintains or occupies, or continues to operate, manage, maintain or occupy,
             any business in violation of this Order, the Order dated March 17, 2020, or the Order
             dated March 20,2020, may, in addition or in the alternative to any other civil and
             criminal penalties allowed by law, be subject to liability under the Unfair Competition
             Law (chapter 5 of part 2 of division 7 of the Business and Professions Code,commencing
             at section 17200), and subject to civil penalties and other relief as provided therein, for
             each act or practice in violation of the Orders, or any of them.




                                                       3



                                                                                                      EX03-266
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.400 Page 395 of 576




         12. Compliance. The violation of any provision of this Order constitutes a threat to public
             health. Pursuant to Government Code sections 26602 and 41601 and Health and Safety
             Code section 101029, the Health Officer requests that the Sheriff and all chiefs of police
             in the County ensure compliance with and enforce this Order.

         13. Effective date and time. This Order shall become effective and operative at 11:59 p.m.
             on March 31,2020, and will continue to be in effect until 11:59 p.m. on April 19,2020,
             or until it is extended, rescinded, superseded or amended in writing by the Health Officer.

         14. Continuing aSSeSsment. The Health Officer will continue to assess the quickly evolving
             situation regarding the spread of COVID-19, may issue additional orders related to
             COVID-19 and will review this Order within two weeks of its effective date.

         15. Copies of Order: Copies of this Order shall promptly be:(1) made available at the
             County of Ventura Public Health Office, 2240 East Gonzalez Road, Suite 210, Oxnard,
             California, 93036;(2) posted on the County Public Health Department website (available
             at www.vchca.org/ph); and (3) provided to any member of the public requesting a copy
             of this Order.

         16. Severability. If any provision of this Order or the application thereof to any person or
             circumstance is held to be invalid by a court of competent jurisdiction, the remainder of
             the Order, including the application of such part or provision to other persons or
             circumstances, shall not be affected and shall continue in full force and effect. To this
             end,the provisions of this Order are severable.


     IT IS SO ORDERED:



                                                                          Dated: March 9/ ,2020
      Robert Levin, M.
      Ventura County Health Officer




                                                      4



                                                                                                    EX03-267
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.401 Page 396 of 576




                                     STAY WELL VC
                            Safely Reopening Ventura County

                      ORDER OF THE VENTURA COUNTY HEALTH
                      OFFICER SUPPLEMENTING THE STATE
                      PUBLIC HEALTH OFFICER'S ORDER DATED
                      M ARCH 19, 2020, TO ADDRESS THE UNIQUE
                      NEEDS OF VENTURA COUNTY IN RESPONSE
                      TO THE COVID-19 PANDEMIC

                         DATE OF THIS ORDER: MAY 7, 2020

      WHEREAS on March 4, 2020, Governor Gavin Newsom proclaimed a State of
 Emergency to exist in the State of California as a result of the threat of COVID-19; and

         W HEREAS on March 12, 2020, the County of Ventura Health Officer("County
 Health Officer") issued a Declaration of Local Health Emergency pursuant to Health and
 Safety Code section 101080, finding that there existed an imminent and proximate threat
 of the spread of COVID-19 in Ventura County ("County"), and said Declaration was
 ratified by the County of Ventura Board of Supervisors on March 12, 2020; and

        WHEREAS on March 17, 2020, the County Health Officer issued an order
 directing that all individuals past a certain age remain in their places of residence, limiting
 the operation of food facilities, and closing specified businesses that serve large
 gatherings; and

        WHEREAS on March 19, 2020, the State Public Health Officer issued an order
 requiring that all individuals living in the State of California stay at home except as
 needed to maintain continuity of operations of critical infrastructure sectors as defined
("State Stay at Home Order"); and

        WHEREAS the County Health Officer is required by Health and Safety Code
 section 101030 to enforce and observe all orders of the State Public Health Officer and all
 statutes relating to public health; and

         WHEREAS State law permits local health officers to issue public health orders
 that are more restrictive, but not less restrictive, than an order issued by the State Public
 Health Officer, the County Health Officer, based on his evaluation of the unique needs
 and circumstances existing within the County, issued additional health orders on March
 20, March 31, April 9, April 18 and April 20, 2020; and




                                                                                           EX03-268
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.402 Page 397 of 576




        WHEREAS the County Health Officer has determined that there no longer exists
 a need for local health orders that are more restrictive than the State Stay at Home Order
 with respect to many activities of individuals and businesses, and that the public health
 and welfare would best be served by a single set of regulations where reasonable to avoid
 public confusion between State and local orders; and


        WHEREAS the State of California has identified businesses on its website at
 https://covid19.ca.gov/roadmap/ that are able to reopen under the statewide order; and

        W HEREAS the County Health Officer has determined that some elements of his
 current order are not addressed by the State Stay at 1-Ionic Order, and that the public
 health would be served by supplementing the State Stay at Home Order as set forth
 below;

        NOW,THEREFORE, 1, Dr. Robert Levin, the County Health Officer, pursuant
 to Health and Safety Code sections 101040, 101085 and 120175, hereby issue the
 following order ("Local Order") to be effective immediately:

       IT IS HEREBY ORDERED THAT:

  1.    Commercial laboratory test results. All commercial laboratories that test
        persons in the County for the presence of COV1D-19 must report all testresults
       (whether positive or negative) to the Ventura County Public Health Department
        laboratory within eight hours of receiving the test results.

 2.    Special rule for persons 70 years of age or older. All persons currently living in
       the County equal to or older than 75 years of age, or equal to or older than 70 years
       of age with an active or unstable comorbidity, are ordered to stay in their place of
       residence and must at all times follow Social Distancing Requirements to the
       greatest extent feasible. Such persons may leave their places of residence only as
       necessary to seek medical care or exercise or nutrition or to perform essential
       work in furtherance of Healthcare Operations or Essential Governmental
       Functions or Services.

        a. For purposes of this section,"Healthcare Operations" means and includes
        hospitals, clinics, dentists, pharmacies, pharmaceutical and biotechnology
        companies, other licensed healthcare facilities, healthcare suppliers, home
        healthcare services providers, mental health providers, chiropractors,
        acupuncturists or any related and/or ancillary healthcare services, including blood
        donation centers, and veterinarians and all other healthcare services provided to
                                             2



                                                                                       EX03-269
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.403 Page 398 of 576




       animals. "Healthcare Operation" does not include fitness and exercise gyms,
       aquatic centers and similar facilities.

       b. For purposes of this section, "Essential Governmental Functions or Services"
       means government functions or services performed by first responders, emergency
       management personnel, emergency dispatchers, court personnel, law enforcement
       personnel, and others who perform essential governmental functions or services as
       such may be determined by the governmental entity performing those functions or
       services.

 3.   Admittance to Long-Term Care Facilities. Long-Term Care Facilities may not
      refuse to admit any person who has been diagnosed with or treated forCOVID-19
      after that person has been discharged from a health care facility and approved for
      admittance to a Long-Term Care Facility by the Ventura County Public Health
      Department.

      a. For purposes of this Local Order,"Long-Term Care Facility" means a
      long-term care facility, skilled nursing facility, intermediate care facility,
      congregate living health facility, nursing facility, hospice facility, residential care
      facility for the elderly, residential facility, or community care facility as defined in
      Health and Safety Code sections 1250, 1502, 1503.5 and 1569, and regulations
      promulgated thereunder, as they may be amended from time to time.

 4.    Hospitals and Long-Term Care Facilities. The County Health Officer
       recognizes the authority of the guidance documents "Hospital Holding Unit
       Guidance for COVID-19" and "Long-Term Care Facility Guidance forPreventing
       and Managing COVID-19"(the current versions of which are available at
       www.vcemergency.com) and strongly advises all hospitals and Long-Term Care
       Facilities to comply with the guidance.

 5.    All businesses must establish, implement and enforce COVID-19 prevention
       plans All businesses must establish, implement and enforce a site-specific
       prevention plan in accordance with the State of California COVID-19 industry
       Guidance and associated checklist found at https://covid19.ca.goviroadmap/.
       Prior to reopening, all businesses must register and attest to their preparedness for
       safely reopening at vcreopen.com. Businesses that were operating under the
       previous order must also register and attest to their adherence to state guidelines
       within ten days at vcreopen.com.

       As a condition of operation, each business must post a written notice explaining
       how it will comply with Social Distancing Requirements in conspicuous places
                                             3


                                                                                         EX03-270
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.404 Page 399 of 576




       where it can easily be seen by employees and patrons of the business facility. The
       written posting shall identify by name and telephone number the County Covid
       Compliance Hotline where compliance related questions or complaints may be
       reported by employees and patrons.


       Further, all businesses, as a condition of operation, shall admit without delay any
       officer, employee or agent of the County of Ventura or local city to their business
       facilities for the purposes of inspection for monitoring and compliance. The
       failure to cooperate with such inspectors, or repeated and confirmed violations of
       COVED-19 prevention requirements, may lead to issuance of a business-specific
       closure order by the County Health Officer.


  6.   Social Distancing Requirements defined. "Social Distancing Requirements"
       means and includes maintaining at least a six-foot physical distance from other
       persons, washing hands with soap and water for at least 20 seconds or using hand
       sanitizer as frequently as possible, covering coughs or sneezes (into the sleeve or
       elbow, not hands), regularly cleaning high-touch surfaces and not shaking hands.

  7.   Food facilities. Under the State Stay at Home Order, all permanent food facilities,
       as defined by Health and Safety Code section 113849, may only prepare and offer
       food that is provided to customers via delivery service, via pick-up for takeout
       dining, and via drive-thru. This Local Order, in addition, requires that permanent
       food facilities that prepare and offer food via delivery service, pick-up or
       drive-thru must comply with the following procedures:

       a. Containers required. All food must be completely contained in a suitable
       container before being transferred to a customer. For example, ice cream cones
       are not allowed; ice cream scoops in a covered container are allowed.

       b. Must consume food away from premises. The exception for take-out food
       activities is designed to enable persons who are confined to their places of
       residence to obtain prepared food to take back to their places of residence for
       consumption. The take-out food shall not be consumed anywhere within the
       line-of-sight of a person standing in front of the facility that sold the food.

       c. Six-foot spacing must be maintained. All persons waiting in line or otherwise
       congregating outside a food facility selling food via take-out, delivery ordrive-thru




                                            4


                                                                                         EX03-271
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.405 Page 400 of 576




        shall maintain a distance of at least six feet from all other persons.

 8.     Primary retail business must be critical infrastructure to be fully open. Only
        retail businesses whose primary line of business qualifies as critical infrastructure
        under the State Stay at Home Order may be fully open to the public, e.g.,
        businesses whose primary business is the sale of food, beverages, pet supplies,
        household cleaning products, etc. Items the sale of which constitute less than 33
        percent of a business's gross sales over the last six months are considered to be less
        than primary. For example, a tobacco or vape store that sells a minimal amount of
        snacks and water as a side business does not qualify as a grocery store,
        convenience store or similar establishment that can be fully open to the public
        under the current State Stay at Home Order.

 9.     Businesses and activities that must remain closed even if allowed by State
        Stay at Home Order. The State Stay at Home Order does not expressly address
        every type of business activity. To avoid confusion, this Local Order prohibits the
        following businesses and activities, whether or not allowed by the State Stay at
        Home Order:

        a. All swimming pools, spas, hot tubs, saunas, steam rooms and similarfacilities,
        except those located at a single-family residence, which shall be used only by
        members of a household residing at the single-family residence.

        b. All public and private campgrounds and recreational vehicle(RV) parks,except
        that persons who certify that their RV is their primary residence may be permitted
        to stay in the RV park. All persons residing in an RV shall comply with all orders
        otherwise applicable to residents.

  10.   List of activities ordered to cease. The following activities are deemed
        non-essential and harmful to public health, and therefore are prohibited whether or
        not allowed by the State Stay at Home Order:

        a. Door-to-Door Solicitations. Door-to-door solicitations, whether for purposes of
        sales of goods or services, charitable contributions, signature-gathering or any
        other commercial or noncommercial purpose.

        Essential activities allowed. The State Stay at Home Order implicitly allows for
        persons to leave their places of residence to engage in essential activities, but
        does not expressly address that issue. The State Public Health Officer has issued
        guidance, primarily in the form of posted answers to "Frequently Asked


                                               5


                                                                                         EX03-272
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.406 Page 401 of 576




    Questions," which are frequently amended or otherwise changed. For the sake of
    clarity and guidance to persons residing in the County, this section of the Local
    Order sets forth those activities that the County Health Officer deems to be
    essential and allowed. However, to the extent any activity described herein
    conflicts with and is more permissive than the State Stay at Home Order as it is
    currently written or as it may be amended, the State Stay at Home Order shall take
    precedence and shall be enforced.

    a. Persons may leave their places of residence only to perform one of the
    following essential activities:

         (1) To engage in activities or perform tasks essential to their health and
          safety, or to the health and safety of their family or household members
         (including pets), such as, by way of example, obtaining medical supplies or
          medication, visiting a health care professional or obtaining supplies needed
          to work from a place of residence.

          (2) To obtain necessary services or supplies for themselves and their family
           or household members, or to deliver those services or supplies to others,
           such as, by way of example, canned food, dry goods, fresh fruits and
           vegetables, pet supplies, fresh meats, fish and poultry, and any other
           household consumer products, and products necessary to maintain the
           safety, sanitation and essential operation of places of residence.

         (3) To engage in funeral services, provided the following restrictions are
          observed:

                (i) For indoor services, where the body of the deceased is present for
                 viewing or in a closed casket, members of the deceased's household
                 and the relatives of the deceased within the second degree(including
                 in-laws) may gather for the activity provided that Social Distancing
                 Requirements are followed and that no more than five persons
                 gather inside the facility at a single time. Stable groups of five
                 persons (i.e., persons may not substitute in or out of the group) may
                 rotate within the facility providing protocols are implemented to
                 sanitize the facilities between each group visit.
                (ii) For graveside services, members of the deceased's household and
                 the relatives of the deceased within the second degree(including




                                        6


                                                                                      EX03-273
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.407 Page 402 of 576




              in-laws) may gather for the activity provided that Social Distancing
              Requirements are followed and that no more than 10 persons gather.

      (4) To engage in a wedding ceremony, provided that Social Distancing
       Requirements are followed to the greatest extent feasible and that no more
       than 10 persons(who need not be from the same household or living unit),
       in addition to the couple to be married and the officiant, gather in a stable
       group.

      (5) To attend a gathering of any size to observe or participate in live or
       virtual presentations to the gathering, such as faith-based services, concerts,
       plays, political speeches, movies and similar activities, provided that all of
       the following protocols are followed:

             (i) all activity must occur outdoors;
             (ii) all persons attending the activity must be inside a motor vehicle
              occupied only bypersons from the same household or living unit;
             (iii) all motor vehicles at the gathering must maintain a distance of
              six feet from all other vehicles:
             (iv) the motor vehicle windows must be closed at all times during the
              event;
             (v) all persons must remain in the vehicle in which they arrived at all
              times during the event;
             (vi) no restroom facilities shall be made available to persons at the
             facility during the event;
             (vii) no tangible items of any kind, including food products, maybe
              transferred to persons in the motor vehicles;
             (viii) notwithstanding the above, one or more persons, not exceeding
             five, may enter nearby buildings as necessary to putting on the
              presentation; and
             (ix) all Social Distancing Requirements shall be complied with to the
              greatest extent feasible.

      (6) To engage in outdoor activity, provided the persons comply with Social
       Distancing Requirements, such as, by way of example, golfing, tennis,
       pickle-ball, walking, hiking, running, bicycling, pleasure driving and
       working around their places of residence, including gardening.

             (i) To provide accommodations for persons who wish to golf as a



                                      7


                                                                                         EX03-274
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.408 Page 403 of 576




                       form of outdoor activity, public and private golf courses may operate
                       provided they strictly enforce Social Distancing Requirements and
                       enforce the following additional protocols:

                             (a) Motorized carts are not allowed;
                             (b) No more than four golfers(who need not be from the same
                              household or living unit), are allowed per group and each
                              group must be stable (i.e., persons may not substitute in or out
                              of the group);
                             (c) A distance of at least 30 feet shall be maintained between
                              groups of golfers at all times;
                             (d) All ball washers shall be covered and flag pins shall be
                              removed and the cup on each green shall be inverted or
                              otherwise installed to eliminate high-frequency touch surfaces
                              on the greens and tees;
                             (e) Persons may use a driving range provided that range balls
                              are properly sanitized before distribution to customers
                             (stand-alone golf driving ranges may also operate);
                             (0 Practice putting greens shall remain closed;
                             (g) The "Pro Shop" or similar facility designed for the sale of
                              golf-related equipment and supplies shall remain closed; and
                             (h) The snack shop(s) and restaurant(s) shall remain closed.

               (7) To otherwise carry out activities specifically permitted in this Local
                Order.

               (8) To care for a family member or pet in another household.

               (9) To prepare and present a live-stream or other virtual communication by
                an organization or association to its members, including worship services.
                Staff of organizations or associations(who need not be of the same
                household or living unit), including faith-based organizations, may gather in
                a single space at the same time solely for the purpose of preparing and
                presenting live-stream or other virtual communications provided that the
                number of such staff is the fewest necessary to prepare and present those
                communications, but in no event in excess of 10 persons, and that Social
                Distancing Requirements are followed.

  1 2.   Compliance. The violation of any provision of this Local Order or the State Stay
         at 1-Ionic Order constitutes a threat to public health and a public nuisance per se. In


                                               8


                                                                                           EX03-275
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.409 Page 404 of 576




         addition, pursuant to Government Code sections 26602 and 41601 and Health and
         Safety Code section 101029, the County Health Officer requests that the Sheriff
         and all chiefs of police in the County ensure compliance with and enforce this
         Local Order.

  1 3.    Violation may constitute unfair competition. Any person that, after notice,
          operates, manages, maintains or occupies or continues to operate, manage,
          maintain or occupy, any business in violation of this Local Order or the State Stay
          at Home Order may, in addition or in the alternative to any other civil and criminal
          penalties allowed by law, be subject to liability under the Unfair Competition Law
         (chapter 5 of part 2 of division 7 of the Business and Professions Code,
          commencing at section 17200), and subject to civil penalties and other relief as
          provided therein, for each act or practice in violation of this Local Order, the State
          Stay at Home Order, any predecessor order, or any ofthem.

  14.     More restrictive provisions of local and State orders enforceable. This Local
          Order is issued to supplement the State Stay at Home Order, which establishes
          minimum requirements for individuals and businesses, as well as the Governor's
          March 19, 2020 Executive Order N-33-20 directing California residents to follow
          the State Stay at Home Order. This Local Order adopts in certain respects more
          stringent restrictions addressing the particular facts and circumstances in this
          County, which are necessary to control the public health emergency as it is
          evolving within the County and the south coast region. Where a conflict exists
          between this Local Order and any State public health order, including the State
          Stay at Home Order, the more restrictive provision controls.

  15.     Applicable to entire County. This Local Order applies to all persons in the cities
          and the entire unincorporated area of the County.

  16.     Effective date and time; repeal of prior order. This Local Order shall become
          effective and operative at 11:59 p.m. on May 7, 2020, and will continue to be in
          effect until 1 1:59 p.m. on May 31, 2020, or until it is extended, rescinded,
          superseded or amended in writing by the County Health Officer. The County
          Health Officer order dated April 20, 2020, is herebly repealed and replaced with
          this Local Order, except that all prior violations of previous orders remain
          prosecutable, criminally or civilly. All prior closure or cease and desist orders
          directed at specified persons or businesses shall remain in force, but shall be
          reviewed by enforcement staff and rescinded if appropriate.

  1 7.    Copies of Local Order. Copies of this Local Order shall promptly be:(1)made


                                                9


                                                                                           EX03-276
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.410 Page 405 of 576




         available at the County of Ventura Public Health Office, 2240 East Gonzalez
         Road, Suite 210, Oxnard, California, 93036;(2) posted on the Ventura County
         Public Health Department website (available at www.vchca.org/ph); and (3)
         provided to any member of the public requesting a copy of this Local Order.

  1 8.   Severability. If any provision of this Local Order or the application thereof to any
         person or circumstance is held to be invalid by a court of competent jurisdiction,
         the remainder of the Local Order, including the application of such part or
         provision to other persons or circumstances, shall not be affected and shall
         continue in full force and effect. To this end, the provisions of this Local Order
         are severable.

 IT IS SO ORDERED:




                           -zee                                      Dated: May 7 , 2020
 Robert Levin, M.D.
 Ventura County Health Officer


 Pursuant to Health and Safety Code section 120295 et seq., violation of or failure to
 comply with this Order is a misdemeanor punishable by fine, imprisonment, or both.




                                               10


                                                                                         EX03-277
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.411 Page 406 of 576




             ORDER OF THE VENTURA COUNTY HEALTH OFFICER

       CLOSING ALL BARS AND LIMITING RESTAURANTS AND OTHER
              SPECIFIED BUSINESSES TO OUTDOORS ONLY

                   Effective Date of Order: July 2,2020 at 10:00 P.M.

 AS DIRECTED BY THE CALIFORNIA DEPARTMENT OF PUBLIC HEALTH AND
 UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
 SECTIONS 101030, 101040, 101085, AND 120175, TITLE 17 CALIFORNIA CODE OF
 REGULATIONS SECTION 2501, ARTICLE XI OF THE CALIFORNIA
 CONSTITUTION, AND CALIFORNIA GOVERNMENT CODE SECTIONS 8610,
 8630, 8634, AND 8665, THE VENTURA COUNTY HEALTH OFFICER ("HEALTH
 OFFICER")HEREBY ORDERS:

 1.     Bars must close. All Bars shall be closed to the public until those establishments
 are allowed to resume operation pursuant to state guidance and local permission. For
 purposes of this Order,"Bar" means a business that is licensed to sell alcoholic beverages
 for consumption on its premises, including but not limited to bars, pubs, brewpubs,
 breweries, wineries, wine tasting rooms, and distilleries, but is not permitted as a restaurant
 by the Ventura County Environmental Health Division (ELM).

 2.      Restaurants may not allow indoor dining. "Restaurants" shall not allow indoor
 dining service until Restaurants are allowed to resume indoor dining operations pursuant
 to state guidance and local permission. For purposes of this Order, "Restaurant" means a
 business that is permitted as a restaurant by the Ventura County ELID, even if it also
 possesses a license to sell alcoholic beverages for consumption on its premises.
        Outdoor dininp, allowed with restrictions. Outdoor dining is allowed on Restaurant
 premises subject to full compliance with all relevant portions of the guidance set forth in
 the California Department of Public Health Guidance on Dine-In Restaurants. In addition,
 the following local rules which are more restrictive than the state guidance shall be
 followed:
       (a) only members of the same household may sit together at a single table,
       (b) the maximum time a patron may dine on the premises is 1 and /1
                                                                        2 hours, and
       (c) Restaurants must be closed to on-premise dining between 10:00 p.m. and 5:00
           a.m.

 Restaurants should continue to encourage takeout and delivery service whenever possible.

 3.     Movie theatres, family entertainment centers, zoos, museums and cardrooms
 m ay not operate indoors. Pursuant to state orders, movie theatres, family entertainment
 centers, zoos, museums and cardrooms may not operate indoors. Persons should check

                                               1


                                                                                          EX03-278
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.412 Page 407 of 576




 current state and local heath orders to determine Whether such business may operate
 outdoors, and if so, what restrictions apply in the form of state guidance, frequently asked
 questions or otherwise.

 4.       Compliance. The violation of any provision of this Order, the County's FAQ's
 or the State Stay at Home Order constitutes a threat to public health and a public
 nuisance per se. Pursuant to Government Code sections 26602 and 41601 and Health
 and Safety Code section 101029, the County Health Officer requests that the Sheriff
 and all chiefs of police in the County ensure compliance with and enforce this Order.

 5.       Violation may constitute unfair competition. Any person that, after notice,
 operates, manages, maintains or occupies or continues to operate, manage, maintain or
 occupy, any business in violation of this Order or the State Stay at Home Order may, in
 addition or in the alternative to any other civil and criminal penalties allowed by law,
 be subject to liability under the Unfair Competition Law (chapter 5 of part 2 of division
 7 of the Business and Professions Code, commencing at section 17200), and subject to
 civil penalties and other relief as provided therein, for each act or practice in violation
 of this Order, the State Stay at Home Order, any predecessor order, or any of them.

 6.      Applicable to entire County. This Order applies to all persons in the cities
 and the entire unincorporated area of the County.

 7.      Effective date and time. This Order shall become effective and operative at
 1 0:00 p.m. on July 2,2020, and will continue to be in effect until rescinded, superseded
 or amended in writing by the 1-lealth Officer. All prior orders remain in effect.

 8.      Copies of Order. Copies of this Order shall promptly be:(1) made available at
 the County of Ventura Public Health Office, 2240 East Gonzalez Road, Suite 210,
 Oxnard, California, 93036;(2) posted on the Ventura County Public Health Department
 website (available at www.vchca.org/ph); and (3) provided to any member of the public
 requesting a copy of this Order.

 9.      Severability. If any provision of this Order or the application thereof to any
 person or circumstance is held to be invalid by a court of competent jurisdiction, the
 remainder of the Order, including the application of such part or provision to other
 persons or circumstances, shall not be affected and shall continue in full force and
 effect. To this end, the provisions of this Order are severable.


 IT IS SO ORDERED:


                         -tee
  Robert Levin, M.D.


                                               2


                                                                                          EX03-279
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.413 Page 408 of 576




                                  GOVERNOR DOUGLAS A DUCEY


                       STATE OF ARIZONA

      E XECUTIVE ORDER

                                              Executive Order 2020-09

        LIMITING THE OPERATIONS OF CERTAIN BUSINESSES TO SLOW THE SPREAD OF
                                      COVID-I9



      WHEREAS, both the state of Arizona and the federal government have declared a public health
      emergency to address the 2019 novel Coronavints(COVED-19); AND

      WHEREAS, the President of the United States has declared a national emergency due to both the health
      and economic implications of the COVID-19 virus; AND

      WHEREAS, the disease caused by COV1D-19 is contagious and can be fatal, resulting in the World
      Health Organization declaring it a global pandemic; AND

      WIIEREAS, thc State of Arizona has experienced community spread of COVID 19 in multiple counties
      as it continues to spread across the country and the state, posing an increasing threat to public health and
      having a devastating impact on the economy; AND

      WHEREAS, on March 16, 2020, the United States Centers for Disease Control and Prevention issued
      updated guidance recommending that individuals avoid social gatherings of more than 10 people and use
      drive-thru, pickup, or delivery options at restaurants and bars to slow the spread of the disease; AND

      WHEREAS, the time has come for further measures to protect public health and safety, protect our most
      vulnerable citizens, and mitigate the strain on our health .care providers by slowing the spread of
      COVID-19; AND

      WHEREAS, in taking such critical measures to protect public health there will be direct economic
      consequences for businesses across the state of Arizona that provide employment for many Arizonans,
      including bars and restaurants; AN.D

      WHEREAS, Arizona is committed to both mitigating the economic harm of COV1D-19 and ensuring the
      safety of those in our state.




                                                                                                          EX04-001
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.414 Page 409 of 576




      NOW,THEREFORE, I, Douglas A. Ducey, Governor of the State of Arizona, by virtue of the authority
      vested in me by the Constitution and laws of this state, hereby ordet as follows.

         1. Beginning at close of business on Friday, March 20, 2020, all of the following establishments
            located in counties of the State with confirmed cases of COVID-I9 shall close access to the
            public until further notice:

                 a. Bars

                      Movie theaters

                 c. Indoor gyms and fitness clubs

         2   Beginning at close of business on Friday, March 20, 2020, all restaurants in counties of the State
             with confirmed eases of COVID-19 shall close access to on-site dining until further notice.
             Restawants may continue serving the public through pick up, delivery, and drive tlu-u operations.

         3   Beginning at 5:00 p.m. on Friday, March 20, 2020, in counties ofthe State with confirmed cases
             of COV1D-19, the Arizona Department of Liquor Licenses and Control and any Arizona Peace
             Officer Standards and Training Board certified law enforcement officer shall not enforce
             provisions of the series 12 liquor license that prohibit the sale by restaurants of beer, wine and
             spit Mims liquor Off-premises subject to the following provisions:

                 a. Any sale of beer, wine and spirituous liquor shall be in sealed containers.

                 b. Title 4 licensees shall ensure that sales of beer, wine and spirituous liquor for
                    consumption off premises is only tor consumption for individuals over the age of 21 as
                    for other sale of alcoholic beverages both Ull amid off-premises and that all othcr title 4
                    laws are followed.

                 c. Iii the event that the Arizona Department of Liquor Licenses and Control determines that
                    a title 4 licensee has otherwise violated title 4 by selling to a minor or not providing
                    alcohol in a sealed container, the Department may take enforcement action against the
                    title 4 licensee.

         4. The Atizona Department of Liquor Licenses and Control shall post guidance to title 4 licensees
            on its website to assist in compliance with this order.

         5. The Department of Liquor Licenses and Control shall not enforce any restriction on
            manufactumeis, wholesakah Ul letailers to buy back unopened products from restaurants, bars and
             clubs.

         6. Cafeterias at musing homes, hospitals, and similar facilities as well as soup kitchens that provide
            meals to the needy are not subject to these restrictions and may continue normal operations while
            taking precautions to ensure social distancing and appropriate hygiene according to Centers for
            Disease Control and Prevention standards.




                                                                                                   " EX64-002
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.415 Page 410 of 576




        7. This order shall remain in place until further notice, and shall be reconsidered for repeal or
           revision every two weeks following issuance.



                                                  IN WITNESS WHEREOF,I have hereunto set my
                                                  hand and caused to be affixed the Great Scat of the State
                                                  of Arizona.




            14417/$1,
                                                                  GOVERNOR

                                                  DONE at the Capitol in Phoenix on this nineteenth day
                                                  of March in the, Year Two Thousand and Twenty and of
                                                  the Independence of the United States of America the
                                                  Two Hundred and Forty-Fourth.



                                                   ATTEST:




                                                                  Secretary of State




                                                                                                    EX04-003
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.416 Page 411 of 576




                              GOVERNOR DOUGLAS A. DUCEY


                     STATE OF ARIZONA

      E XECUTIVE ORDER
                                        Executive Order 2020-47

                                 Reducing the Risk, Slowing the Spread
                                       Limiting Indoor Dining


      WHEREAS, on March, 11, 2020, pursuant to A.R.S. §§ 26 303 and 36.787, I, as Governor of
      the State of Arizona, issued a declaration of a Public•Hcalth State of Emergency due to the
      net:essay to piepare for, prevent, respond to, and mitigate the spread of COVID-19; and

      WHEREAS, on March 30, 2020, the Director of the Arizona Department of health Services
     (ADHS), based on an epidemiological assessment of Arizona specific data and in alignment with
      the Centers for Disease Control and Prevention (CDC) guidance, recommended the State
      implement enhanced mitigation strategies which are continuing; and

      WHEREAS, on May 12, 2020, Executive Oidei 2020 36, Stay Healthy, Return Smarm); Return
      Sironget; was issued outlining requirements for businesses to assist in mitigating the spread of
      COVID-19 as they reopened and mandated that businesses adopt policies consistent with
      guidance from the CDC and the ADIIS; and

      WHEREAS, ou June 17, 2020, in response to rising case numbers, Executive Order 2020-40;
      amtuin the Spread, was issued employing the Arizona National Guard to assist with contact
      uauittg and providing the ability for local jurisdictions to establish-directives regarding face
      coverings in public places; and

      WHEREAS, on June 29, 2020, due to rising numbers of cases, the Arizona Department of
      Health Services activated the State's Crisis Standards. of Care at the request of healthcare
      admillistietors to prepare for and respond to the increasing numbor of COVID 19 eases in
      Arizona's hospital system; and

      WHEREAS, there has not been sufficient time for mask mandates, limitations on groups and
      other measures to have a demonstrable effect on containing the spread, and additional measures
      are essential and necessary to ensure expedited and efficient containment; and

      WHEREAS, recommendations in the Arizona State Report issued by the White House
      Coronavirus Task Force on July 5, 2020, for actions to be taken to limit the spread of COVID-19
      include encouraging outdoor dining and limiting indoor dining to less than 50%; and




                                                                                               EX04-004
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.417 Page 412 of 576




      WHEREAS, as of July 9, 2020, there have been 112,671 diagnosed cases of COV1D-19 in
      Atizona including 2,038 deaths, with the State continuing to see an increase in the number of
      cases in every county and an increase in hospitalizations in each region of the State; and

      WHEREAS, the increased case numbers and hospitalizations also necessitate the need for an
      increased focus on precautionary measures by both businesses and individuals; and

      WHEREAS, data has shown that community spread continues to grow at an exponential pace
      and is greatest among the demographic of 20-44 year olds; and

      WHFREAS, essential medical and other health resources, including intensive care unit and
      in-patient facilities, arc limited, nearing capacity, and otherwise being exhausted; and

      WHEREAS, patients are required to be transferred to medical facilities throughout Arizona to
      accommodate the surge of COV1D-19 cases; and

      WHEREAS, pursuant to A.R.S. § 36-136(A)(6), the Director of the Department of Health
      Sur vices has authority to "Exercise general supervision over all matters relating to sanitation and
      health throughout this state...[and] may enter, examine and survey any...public eating room and
      rcstaurant,...in which the director has reason to believe there exists a violation of any health law     1
      or rule of this state that the director has the duty to administer"; and

     WHEREAS, pursuant to A.R.S. § 36-136(H), the Director of the Department of Health Services
     "may define and prescribe emergency measures for detecting, reporting, preventing and
     controlling communicable or infectious diseases or conditions if the director has reasonable
     cause to believe that a serious threat to public health and welfare exists"; and

      WHEREAS, A.R.S. § 36-186 proscribes the powers and duties ofthe directors of county public
      health departments which includes enforcing and observing the rules and "laws of the state
      pertaining to the preservation of public health"; and

      WHEREAS, A.R.S. § 36-186 requires the directors of the county health departments to "enforce
      any law oi ordinance enacted or adopted by the respective jurisdiction relating to public health,
      including laws and ordinances that relate to public businesses"; and

      WHEREAS, A.R.S. § 26-303(E)(2) authorizes all agencies of the state government to be
      utilized in all activities, including enforcement activities, designed to prevent and alleviate
      damages, including the impact on health resources and to otherwise save lives, due to
      COV1D 19;

      WHEREAS, pursuant to A.R.S. § 36-602, restaurants that fail to maintain sanitary conditions
      are a public nuisance dangerous to the public health and action may be taken to abate the
      nuisance by the county health inspectors pursuant to A.R.S. § 36-183.06; and

      WHEREAS, it is immediately necessary based on guidance from the Director of the Department
      of I lealth Services and other healthcare professionals both in our state and at the federal level to




                                                                                           _
                                                                                                   EX04-6-05
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.418 Page 413 of 576




      impose additional measures that protect public health and safety and decrease the strain on our
      health care providers by containing the spread of COVID-19.

      NOW,THEREFORE,I, Douglas A. Ducey, Governor of the State of Arizona, by virtue of the
      authority vested in me by the Constitution and laws of the State, including but not Limited to
      A.R.S. §§ 26-303 and 36-787, and after consultation with the Director of the Arizona
      Department of Health Services, do hereby order:

         l   Every restaurant with indoor seating in the State of Arizona shall operate at less than 50
             percent of the permitted fire code occupant load. Restaurants shall ensure at least six (6)
             feet of separation between parties or groups at different tables, booths or bar tops, unless
             the tables are separated by glass or plexiglass. Restaurant staff shall not be counted
             against the occupancy limit.

         2. Every restaurant establishment with outdoor dining areas shall ensure at least six (6)feet
            of physical iitAiallCe between tables, benches or other areas for patrons to sit while dining
            or waiting to be seated.

         3. Restaurants shall eliminate any indoor standing room where patrons can congregate and
            are encouraged to use reservation systems to limit capacity and congregating of patrons.

         4. For purposes of this Executive Order, facilities with retractable roots or garage type
            windows or doors that open lip to the outdoors shall be considered indoor facilities,
            whether the roof in windows are opened at closed.

         5. All buffets, cafeteria style and self-serve food bars at restaurants shall be closed.

         6. For purposes of this order, the term "restaurant" is defined as an establishment regularly
            open for the serving of food to guests for compensation and that has kitchen facilities
            connected with the restaurant for keeping, cooking and preparing foods required for
            ordinary food service.

         7. This Executive Order supersedes provisions of Executive Orders 2020-34, paragraph 2
            and is in addition to requirements of businesses in Executive Orders 2020-36 and
            2020-40. All other existing orders regarding precautionary measures required of
            businesses remain in effect.

         8. In addition to penalties and enforcement provided by A.R.S. §§ 26-316 and 26-317,
            failure to comply with this order and any other guidance issued by the Arizona
            Department of Health Services related to precautions to mitigate the spread of COVID-I9
            shall constitute a public nuisance dangerous to the public health pursuant to A.R.S. §
            36-601(A) and action is authorized and shall be taken to abate the nuisance by the county
            health inspectors pursuant to A.R.S. § 36-183.06 or other law enforcement or state
            agencies as mandated by the Director of the Arizona Department of Health Services,
            including the immediate closure of such facility, pursuant to A.R.S: § 26-303(E)(2).




                                                                                                _
                                                                                                    EX04-006
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.419 Page 414 of 576




        9. If any provision of this Executive Order or its application to any person or circumstance
           is held invalid by any court of competent jurisdiction, this invalidity does not affect any
           other provision or application of this Executive Order, which can be given effect without
           the invalid provision or application. To achieve this purpose, the provisions of this
           Executive Order are declared to be severable.

        10. This order shall take effect at 10:00 p.m. on Saturday, July 11, 2020 and shall remain in
            place until fuither notice and shall bc reconsidered for repeal or revision every two weeks
           following issuance.




                                                 IN WITNESS WIIEREOF,I have hereunto set my
                                                 hand and caused to be affixed the Great Seal of the
                                                 State of Arizona.




                                                                           01.
                                                                GOVERNOR


                                                 DONE at the Capitol in Phoenix on this ninth day
                                                 of July in the Year Two Thousand Twenty and of
                                                 the Independence of the United States of America
                                                 the Two Hundred and Forty-Fifth.

                                                 ATTEST:




                                                                Secretary of State




                                                                                                EX04-007
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.420 Page 415 of 576




                                               OFFICE OF THE MAYOR
                               CITY AND COUNTY OF HONOLULU
                                   530 SOUTH KING STREET, ROOM 300 • HONOLULU, HAWAII 96813
                               PHONE: (808)768-4141 FAX: (808)768-4242 • INTERNET: www.honolulu.nov




  KIRK W.CALDVVELL                                                                                       ROY K. AMEMIYA.JR.
       MAYOR                                                                                             MANAGING DIRECTOR

                                                                                                        GEORGETTE T. DEEMER
                                                                                                      DEPUTY MANAGING DIRECTOR



                                                       March 20, 2020

                                           OFFICE OF THE MAYOR
                                      CITY AND COUNTY OF HONOLULU
                                       EMERGENCY ORDER NO. 2020-01
                                        (COVID-I9 !Novel Coronavirusl)

         By the authority vested in me as Mayor of the City and County of Honolulu (the "City")
         pursuant to Revised Charter of the City and County of Honolulu 1973(2000 ed.), as amended;
         the Revised Ordinances of the City and County of Honolulu 1990, as amended; the Hawaii
         Revised Statutes, as amended ("Haw. Rev. Stat."), the Constitution and laws of the State of
         Hawaii, 1, KIRK W. CALDELL, hereby issue the following orders related to the Supplemental
         Proclamation of Emergency or Disaster(COVID-19[Novel Coronavirusp, dated March 18,
         2020(the "Orders").

         The virus that causes Coronavirus 2019 Disease("COVID-19")is easily transmitted, especially
         in group settings, and it is essential that the spread of COVID-19 be slowed to protect the ability
         of public and private health care providers to handle the influx of new patients and to safeguard
         public health and safety. The intent of these Orders is to encourage the maximum number of
         people to practice social distancing and slow the spread of COVID-19, consistent and in
         compliance with all current guidance of the U.S. Department of Health and Human Services,
         Centers for Disease Control and Prevention("CDC"), while enabling essential activities,
         business, and government functions to continue.

        Pursuant to Flaw. Rev. Stat. § 127A-25 and the Rules of the Mayor City and County of
        Honolulu, dated March 20,2020("Mayor's Rules") promulgated under that section, the Orders
        shall have the force and effect of law. The Orders are in accordance with and incorporate by
        reference the Proclamation COVID-19[Novel Coronavirus] that! issued on March 4,2020; the
        Supplemental Proclamation of Emergency or Disaster(COVID-19 [Novel Coronavirus]) that I
        issued on March 18, 2020, and Hawai`i Governor David Y. Ige's Proclamation dated March 4,
        2020, and Supplemental Proclamation dated March 16, 2020..

        Violation of any of the Orders is punishable as a misdemeanor, with fines of up to $5,000, up to
        a year in jail, or both. Haw. Rev. Stat. § 127A-29; Mayor's Rules.




                                                                                                             EX04-008
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.421 Page 416 of 576




      I.      ORDERS

      Order!: Effective Friday, March 20, 2020 at 8:30 a.m., all Bars and Nightclubs are mandated
      to close for 15 calendar days (until April 4,2020 at 8:30 a.m.). — •

      Order 2: Effective Friday, March 20, 2020 at 8:30 a.m., except solely for drive—thru, pickup, or
      delivery service, all Restaurants are mandated to close for 15 calendar days (until April 4,2020
      at 8:30 a.m.).

      Order 3: Effective Friday, March 20, 2020 at 8:30 a.m., all public gatherings and events within
      the City shall be in accordance with and follow the current CDC guidance related to social
      gatherings until April 30, 2020.

      II.    DEFINITIONS

      As used in this Order:

     "Bar" means an establishment that is primarily engaged in the serving of alcoholic beverages for
     consumption by guests on the premises regardless of whether food is served, including but not
     limited to taverns, cocktail lounges, karaoke rooms/areas, and cabarets, and including outdoor
     areas of such establishments.

     "Nightclub" means an establishment in which live entertainment is provided or facilities for
     dancing by patrons either by live entertainment or recorded music may be provided, regardless of
     whether alcoholic beverages are served.

     "Restaurant" means an eating establishment, including but not limited to, coffee shops,
     cafeterias, sandwich stands, and the like, which offer for sale food to the public, guests, or
     employees for consumption within the establishment. The term "Restaurant" includes a bar area
     within a Restaurant and outdoor areas of a Restaurant. The term "Restaurant" does not include
     cafeterias, lunchrooms, or dining facilities located within "healthcare facilities" as that term is
     defined under Haw. Rev. Stat. § 321-15.2 and similar facilities, provided that consumption of
     food within the cafeteria, lunchroom, or dining facility located within the healthcare facility is
     restricted to employees of the healthcare facility, patients of the healthcare facility, and no more
     than two(2) authorized visitors of the patient of the healthcare facility that have been
     appropriately screened by the healthcare facility in compliance with all of the facility's protocols
     related to infectious disease control measures and processes.

      III.   GENERAL

              A.     Duration. This Order shall take effect on Friday, March 20, 2020, at 8:30 a.m.
      and shall continue in force and effect for the period stated in each Order, unless altered by
      subsequent orders, or as provided under Haw. Rev. Stat. ch. 127A.




                                                                                                  EX04-009
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.422 Page 417 of 576




            B.      Enforcement. All law enforcement of the State of Hawai`i and City shall ensure
      compliance with and enforce these Orders in accordance with Haw. Rev. Stat. § 127A-29 and
      Mayor's Rules.

             C.      Promulgation/posting. These Orders were outlined in the Supplemental
      Proclamation of Emergency or Disaster(COV1D-19 [Novel Coronavirus]) issued on March 18,
      2020, and these Orders shall be posted on the City website as soon as practicable in one or more
      appropriate places, and shall remain posted while in effect.

               D.       Severabilitv. If any provision of the Orders or their application to any person or
      circumstance is held to be invalid, the remainder of the Orders, including the application ofsuch part or
      provision to other persons or circumstances, shall not be affected and shall continue in full force and
      effect. To this end, the provisions of the Orders are severable.




                                                       KIRK W. CALDWELL
                                                       Mayor
                                                       City and County of Honolulu

                                                       Date: March 20,2020
                                                       Time:    ID:16 On

      APPROVED:



          dfrt-od
      PAUL S. AOKI
      Acting Corporation Counsel
      City and County of Honolulu




                                                                                                        EX04-010
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.423 Page 418 of 576




                                                   OFFICE OF THE MAYOR
                              CITY      AND COUNTY OF HONOLULU
                                  530 SOUTH KING STREET, ROOM 300 • HONOLULU,HAWAII 96813
                              PHONE: (808)768-4141 • FAX: (808)768-4242 • INTERNET: www.honolulu.4277




  KIRK W.CALDWELL                                                                                          ROY K. AMEMIYA,JR.
       MAYOR                                                                                               MANAGING DIRECTOR

                                                                                                          GEORGETTE T. DEEMER
                                                                                                        DEPUTY MANAGING DIRECTOR

                                                        May 21, 2020
                                         OFFICE OF THE MAYOR
                                     CITY AND COUNTY OF HONOLULU
                                      EMERGENCY ORDER NO. 2020-13
                                       (COVID-19[Novel Coronavirus])
                         SECOND AMENDMENT TO HO'OULU i HONOLULU 2.0

         By the authority vested in me as Mayor of the City and County of Honolulu (the "City")
         pursuant to Revised Charter of the City and County of Honolulu 1973(2017 Edition), as
         amended; the Revised Ordinances of the City and County of Honolulu 1990, as amended; the
         Hawai`i Revised Statutes, as amended ("Haw. Rev. Stat."); the Constitution and laws of the
         State of Hawaii; I, KIRK W. CALDWELL, hereby issue this second amendment to Emergency
         Order No. 2020-11, Ho'oulu i Honolulu 2.0, as first amended on May 15, 2020 by Emergency
         Order No. 2020-12 (the "Order"), to further address the emergency declared in the
         Proclamation COVID-19 [Novel Coronavirus] that I issued on March 4,2020, Supplemental
         Proclamation of Emergency or Disaster(COVID-19[Novel Coronavirus]) that I issued on
         March 18, 2020, and the Second Supplemental Proclamation of Emergency or Disaster(COVID-
         19 [Novel Coronavirus]) that I issued May 6,2020.

         The Order is hereby amended by replacing Exhibit A of the Order with the updated Exhibit A
         attached hereto. This amendment is made to account for the reopening of restaurants and the
         reopening of in-person spiritual services, as provided in Exhibit A attached hereto. Except as
         expressly modified by this amendment, the Order remains in full force and effect.

        This Order shall be posted on the City website as soon as practicable in one or more appropriate
        places, and shall remain posted while in effect.


                                                            KIRK W.CALDWELL
                                                            Mayor
                                                            City and County of Honolulu
                                                            Date: May 21, 2020
                                                            Time: vmo pm

         APPROVED:
                         0/rittis
          A UL S. AOKI
         Acting Corporation Counsel
         City and County of Honolulu




                                                                                                                EX04-011
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.424 Page 419 of 576




                                               EXHIBIT A

                                   Designated Businesses and Operations

           Public and private golf courses within the City operating in accordance with
           the guidelines set forth in the Professional Golfers' Association/Aloha Section's
           "Procedures for Reintroduction to the Game and Business of Golf' as may be
           updated/amended and to the extent reasonably practicable. (Approved by COWHI-EMA 4/29/20);

      2.   Certain real estate services. All real property sales and management activities must be
           accomplished by remote/electronic means whenever possible. Whenever such services
           cannot be reasonably be accomplished by remote/electronic means, and subject to the
           following restrictions and conditions, the services shall constitute a Designated Business
           and Operation:

           a.      Restrictions:

                           In-person meetings with clients or customers are prohibited, except when
                           necessary for viewing a property or signing documents required by law
                           that may not be signed remotely / electronically.
                           Transportation to/from properties shall be in separate vehicles.
                           There shall be no (a) open houses for the general public to view a
                           property;(b) real estate agent caravans; or(c) brokers' open events.
                   iv.     Property viewings, inspections, appraisals, etc. must be by appointment
                           only and limited to no more than three(3) individuals at one time and
                           meeting Social Distancing Requirements of the Stay at Home Order at all
                           times. Prospective renters/buyers must be pre-qualified by remote means
                           in order to make a viewing appointment.
                   v.      No real estate activities relating to short term rentals (lodgings that
                           provide guest accommodations for less than 30 days, other than hotels and
                           motels) may be conducted.

           b.      Permitted real estate activities:

                           Residential rental property management(excluding short term rentals).
                           Satisfaction of, and compliance with current/pending contract
                           contingencies and other legally mandated activities, such as:
                          •         Property inspection
                          •         Inventory
                          •         Termite inspection
                          •         Appraisal
                          •         Survey
                          •         Removal of items from property
                          •         Repairs/Cleaning




                                                                                                  EX04-012
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.425 Page 420 of 576




                             •        Signing
                             •        Final walk through
                             •        Key transfer

           c.       Fulfilling listing agreement/property management obligations:
                            Pre-listing property viewing / analysis for Comparative Market Analysis
                            (CMA)86 pricing
                            Photography / scanning
                             Virtual recording for virtual tours and virtual open houses (to post on
                             property websites, etc.)
                             Inspection of vacant listings to ensure safety, maintenance, upkeep, etc.
                             Viewings by appointment, only to prequalified buyers/applicants limited
                             to no more than three (3)individuals at one time (including agents).
           (Approved by GOV/11I-EMA 429/20);


      3.   New and used car and truck dealerships - sales and leasing activities (with restrictions).
           Licensed new and used car and truck dealerships operating on an appointment-only basis
           and limiting appointments as necessary to ensure compliance with Social Distancing
           Requirements. No test driving with sales agents is permitted. (Approved by Govnii-EmA4n9r2o);

      4.   Automated service providers. Service providers that do not require human interaction
           between the service provider and the customer, including, but not limited to, fully
           automated car washes; provided that the service provider implements sanitation measures
           consistent with CDC guidelines - httos://www.cdc.gov/coronavirus/2019-
           ncov/community/disinfecting-building-facility.html (Approved by GOV/HI-EINA 4/29/20);

      5.   Mobile service providers. Businesses that provide services on a mobile basis in which no
           human interaction between the service provider and the customer, including, but not
           limited to, mobile pet grooming and car washing/detailing businesses; provided that the
           service provider implements sanitation measures consistent with CDC guidelines -
                                                       9-ncov/communitv/disinfecting-btulding-
                                                                           si n fecting-buiId i
           facility.html (Approved by GOV/(11-EMA 4/29/20);

      6.   Educational services provided on a one-on-one basis that can be conducted in compliance
           with Social Distancing Requirements. Businesses that provide services such as private
           tutoring, music lessons, etc., one a one-on-one basis (e.g., one teacher and one student)
           that are able to comply with Social Distancing Requirements at all times and
           i mplementing sanitation measures consistent with CDC guidelines -
           https://www.cdc.gov/coronavirus/2019-ncov/communitv/disinfecting-building-
           facility.html. (Approved by GOVAII;EMA 4/29/20);

      7.   Floral businesses (with restrictions). Floral businesses to the extent all orders are taken
           remotely (via telephone, fax, email, etc.), and fulfilled either by delivery or pick-up
           outside of the business facility in compliance with Social Distancing Requirements.
           (Approved by GOV/HI-EMA 4/29/20);




                                                       2




                                                                                                 EX04-013
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.426 Page 421 of 576




     8.   Retail and repair service businesses, starting on May 15, 2020, provided all of the
          following:

           a.      Occupancy is limited at all times to no more than one(I) person per 200 square
                   feet of the gross operation area (which equates to approximately 50 percent of the
                   maximum occupancy load).
           b.       Social Distancing Requirements (as defined in Section ILK.) are adhered to at all
                    times.
           c.       The City's "COVID-19 Guidance for Businesses" is followed to the greatest
                    extent possible — httns://www.oneoahu.org./business-guidance.
           d.       Fitting rooms (if any) must remain closed.
           e.       Within shopping malls, the following must remain closed:
                   •         Food-court dining areas (except for delivery or carry out)
                   •         Play areas
                   •         Entertainment areas
                   •         Common areas (except to access and depart from a retail or repair service
                             business)
                   •         Arcades
                   •         Game rooms
          (Approved by GOV/111-EMA 5/5/20):


     9.    Outdoor sport fields and courts only for one-on-one sports or exercise where compliance
           with the six (6)feet of physical distance requirement is possible. Starting May 15, 2020,
           public and private outdoor sport fields and courts may reopen under the following
           conditions:

           a.       Only outdoor one-on-one sports and exercise activities in which it is both possible
                    and reasonable for individuals to maintain six (6)feet of physical distance
                    between each other at all times are permitted. Examples include, but are not
                    limited to, singles tennis, singles pickle ball, yoga, and tai chi. Excluded, are
                    activities such as one-on-one or team basketball, in which it is neither possible nor
                    reasonable to play while maintaining six (6)feet of physical distance.

           b.       Participants must comply with all applicable Social Distancing Requirements,
                    including the requirement of participants to maintain physical distance of six (6)
                    feet from one another at all times. However, participants shall not be required to
                    wear face coverings while actively participating in an activity authorized under
                    this section.

           c.       For outdoor group exercise allowed under this section, the maximum number of
                    participants is ten (10).




                                                      3




                                                                                                 EX04-014
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.427 Page 422 of 576




            d.       Participants of an activity allowed under this section shall (I) travel to theoutdoor
                     sport field or court;(2) participate in the activity; and (3)then depart from the
                     field or court. There shall be no social gatherings at the sport field or court
                     complex.

            e.       To the extent consistent with this section, and to the extent reasonably practicable,
                     the facility operators and participants shall follow established and reputable
                     guidelines for the return to their activity during the COVID-19 pandemic (if any).
                    For example, for tennis, the guidelines issued by the United States Tennis
                     Association's "Playing Tennis Safely: Player Tips and Recommendations"
                    (available at https://www.usta.com/en/home/stav-current/national/usta-statement-
                     on-safety-of-nlaying-tennis-during-the-covid-19-v.html) should be followed to the
                    extent they are consistent with this section and to the extent reasonably
                     practicable.

            f.        Participants waiting to use a facility open under this section shall abide by all
                      applicable Social Distancing Requirements, including maintaining physical
                      distance of six (6)feet from one another at all times. Facilities to open under this
                      section are encouraged, but not required, to implement a reservation system to
                      eliminate or reduce waiting times.

            g.        Nothing in this section requires a public or private sports field, court, or similar
                      facility to open.

            h.        Commercial activities that are not authorized by permit — including, but not
                      limited to — private or group exercise classes that assess a fee such as fitness
                      classes, boot camps, beach yoga, dance classes, etc., are still not permitted in
                      public parks.
            (Approved by GOV/HI-EM A 5/13/20);


      10.   Drive-in services. Starting on May 15, 2020, drive-in services (e.g., spiritual/religious
            services) may be conducted provided all of the following:

            a.        All persons attending the service must drive up in an enclosed vehicle and remain .
                      in that same vehicle during the entire service.

            b.        Vehicle windows,sunroofs and convertible tops must remain closed during the
                      entire service, unless the vehicle is parked more than six (6) feet away from any
                      other vehicle.

            c.        Each vehicle may only be occupied by members of the same household or living
                      unit.

             d.       All City, state, and federal laws related to vehicle operation must be followed.




                                                        4




                                                                                                     EX04-015
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.428 Page 423 of 576




                  e.      Organizers and employees of the services must follow current City, State, and
                          CDC guidelines.

                  f.      Generally, no food, beverages, equipment, or materials of any kind may be
                          distributed or collected during the service.'However, organizers may use
                          unattended drop-boxes, or distribute preordered food, beverages, equipment, or
                          materials consistent with CDC guidelines and this Order. Attendees of the service
                          must remain in their vehicles at all times, except to use the restroom while
                          complying with Social Distancing Requirements (including wearing a face
                          covering and maintaining six (6) feet of physical distance between others).
                          Where restroom facilities are provided, the organizers must ensure the availability
                          of handwashing stations or sanitizer, and the routine maintenance and cleaning of
                          the facilities consistent with CDC guidance.

        (Approved by GOV/111-EMA 5/13/20)

         1 1.     Beaches. Starting May 16, 2020, the beach closures in Governor David Y. lge's Seventh
                  Supplemental Proclamation, and any subsequent proclamation, are not applicable to the
                  City. In addition to those activities already allowed (e.g., ocean access and exercise),
                  beaches or sand bars within the City may also be utilized with the following restrictions:

                  a.       All groups are limited to members of the same household or living unit.

                  b.      No group can exceed ten (10) persons.

                  c.      All persons using the beach, who are not part of members of the same household
                          or living unit, shall comply with Social Distancing Requirements, provided that a
                          caregiver may accompany a dependent.

                  d.      The beach or sand area may only be used one-half hour before sunrise to one-half
                          hour after sunset, unless the person is engaged in shore fishing or permitted
                          outdoor exercise.

                  e.      All other State of Hawaii or City restrictions related to COVID-19 must be
                          followed, including, but not limited to, any applicable quarantine restrictions.

        This section is subject to specific beach closures as designated by the City (including any of its
        departments) and the State of Hawai'i Department of Land and Natural Resources.

        APPROVED:

                79,-;14e
        David
        Governor of Hawai i
        or
        Major General Kenneth Hare
        Director, HI-EMA
        (Approved by GOV/H1/EMA 5/15/20)

                                                            5




                                                                                                             EX04-016
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.429 Page 424 of 576




      12.     In-person spiritual services. Starting May 23, 2020, in-person spiritual services may be
              conducted provided all of the following are implemented:

              a. All persons present at the service must maintain six (6)feet of physical distance
                 between others, except members of the same household or living unit. Organizers are
                 encouraged to limit the number of persons attending their in-person spiritual services
                 to ensure this physical distancing requirement is met.

              b. Organizers and employees are strongly encouraged to develop and implement
                 appropriate COVID-19 mitigation plans and procedures for their respective in-person
                 services, which should include, but are not limited to, addressing the following issues:
                    i.       Usage of face coverings.
                            Safeguards for higher risk populations consistent with CDC guidance,
                             available at https://www.cdc.uov/coronavirus/2019-ncov/faq.html#Hipher-
                             Risk.
                             Persons who are sick.
                   iv.       Personal hygiene.
                    v.       Usage of hand sanitizer and sanitizing products.
                   vi.       Cleaning and disinfection.
                  vii.       Online and remote access and/or drive-in services.
                 viii.       Signage.
                   ix.       Limiting community sharing of worship materials and other frequently
                             touched items.

              c. Organizers and employees of in-person spiritual services must follow to the greatest
                 extent possible current COVID-19 related: City guidelines; State of Hawaii
                 guidelines' CDC guidelines (available at https://www.cdc.gov/coronavirus/2019-
                 ncov/community/organizations/index.html), and their respective spiritual
                 organizations' guidelines.
     (Approved by GOV/HI-EMA 5121/20):


      1 3.    Restaurants. This section applies to restaurants only. Bars and nightclubs remain closed.
              Starting June 5,2020, restaurants in the City may resume table service dining under the
              following requirements, conditions, and privileges:

              a.       General.
                              Continued compliance with all State of Hawai'i and City regulatory and
                              legal standards for operating a food services business.
                              Compliance with Social Distancing Requirements(as modified by this
                             "Restaurants" section).
                              Development, posting, and implementation of written protocols
                             ("COVID-19 Mitigation Plan")consistent with this section; Centers for
                              Disease Control and Prevention ("CDC")guidance (available here:
                              https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                              business-response.html), as updated or superseded; and, to the extent

                                                      6




                                                                                                 EX04-017
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.430 Page 425 of 576




                           practicable, the National Restaurant Association's Reopening Guidance
                          (available at https://restaurant.org/Downloads/PDFs/busincss/COVID19-
                           Reopen-Guidance.pdf).

           b.        Operations.
                            Face coverings (as defined in Order 5).
                           •        Employees - Cooks and kitchen staff that do not interact with the
                                    public are encouraged, but not required, to wear face coverings
                                    during their shifts. All other restaurant employees must wear face
                                    coverings during their shift.
                           •        Customers - Customers must wear face coverings when entering
                                    and leaving the restaurant facility, but may remove the face
                                    coverings while-seated.
                            Group dining is limited to a maximum of ten (10) individuals per group.
                            Seating shall be arranged so that six (6)feet of separation is maintained
                            between dining groups.
                 iv.        Condiments shall be by request in single-use disposable packets, or
                            reusable condiment containers that are sanitized between parties.
                   v.       Tables and chairs must be fully sanitized after each group (or individual
                            customer) leaves the restaurant.
                  vi.       When non-disposable dishware and utensils are used, they must be
                            sanitized after each use consistent with Hawaii Department of Health
                            guidance and regulations, and "best practices" of the U.S. Food & Drug
                            Adminstration ("FDA")(available here: littps://www.fda.Rov/food/food-
                            safety-during-emergencies/best-practices-re-opening-retail-food-
                            establishments-during-covid-19-pandemic) as updated or superseded.
                 vii.       Provide disposable menus or menu boards, or sanitize reusable menus
                            after each use.
                viii.       Hourly touch-point sanitization (workstations, equipment, screens, door
                            knobs, restrooms, etc.) required.
                  ix.       No self-service buffets or drink stations

           c.        Hygiene.
                   i. Employer must provide hand washing capability or sanitizer for employees
                        and customers.
                  ii.   An adequate supply of soap, disinfectant, hand sanitizer, and paper towels
                        must be available at all times.
                 iii. Frequent hand washing/sanitizing by employees is required.

           d.        Staffing.
                   i. Provide training for employees regarding these requirements and each
                         restaurant's respective COVID-I9 Mitigation Plan (as defined in subsection
                         a.iii above).
                  ii.    Conduct pre-shift screening, maintain staff screening log.
                 iii.    No employee displaying symptoms of COVID-19 should provide services to
                         customers. Symptomatic or ill employees should not report to work.

                                                     7




                                                                                                EX04-018
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.431 Page 426 of 576




                iv.   No person should work within 72 hours of exhibiting a fever or other COVID-
                      19 symptoms, and follow the CDC's "What To Do If You Are Sick"
                      guidance, available at https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-
                      sick/steps-when-sick.html.
                 v.   Employer must establish a plan for employees getting ill and a return-to-work
                      plan following CDC guidance, which can be found online at:
                      httos://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
                      response.html.

           e.       Cleaning and Disinfecting.
                  i. Cleaning and disinfecting must be conducted in compliance with CDC
                       guidance.
                 ii.   When an active employee is identified as being COVID-19 positive by testing,
                       cleaning and disinfecting must be performed as soon after the confirmation of
                       a positive test as practical consistent with CDC guidance.
                iii. CDC guidance can be found online at:
                       https://www.cdc.gov/coronavirus/2019-ncov/community/disinfecting-
                       building-facility.html

          f.        Encouraged practices. Restaurants are encouraged to do the following:
                  i. Have customers enter and exit through different entries using one-way traffic,
                       where possible.
                 ii.   Start or continue entryway, curbside, and home delivery.
                iii. Encourage making reservations, preordering for dine-in service, and ordering
                       for contactless pickup and delivery either by telephone or other remote means.
                iv. Implement cashless and recciptless transactions.

           8.        Pilot sidewalk/outdoor dining privilege. From the effective date of this section,
                     through the termination of Mayor's COVID-19-related Emergency Proclamation
                    (as supplemented), restaurants abutting City property may use City Property for
                     dining and take-out operations under the following conditions:
                   i. The restaurant must be on the ground floor and abut paved City property
                  ii.    Upon 24-hour's notice, the restaurant must vacate City property for
                         regular maintenance by City (e.g. steam cleaning).
                iii.     The restaurant are responsible for own equipment, furniture, and supplies,
                         which must be stored elsewhere during closed hours.
                 iv. The utilized City property may only be used by the restaurant during its
                         business normal hours, but shall not be used between the hours of
                         I 1:00 p.m. and 7:00 a.m.
                  v. The restaurant is responsible for compliance with any additional
                         requirements relating to its Hawaii Department of Health Food
                         Establishment Permit.
                 vi.     Liquor sales, if any, on the utilized City property must be authorized under
                         the restaurant's liquor license and applicable law.
                vii.     No additional signage is permitted within the utilized City property.



                                                    8




                                                                                                EX04-019
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.432 Page 427 of 576




                   Viii.   Dining services must be consistent with the requirements of this section 11,
                           including Social Distancing Requirements and physical spacing of tables and
                          customers.
                      ix. Furniture must be located at least six (6)feet from any vehicular ramp,
                          diveway or street intersection.
                       x. No live or amplified music is allowed on the utilized City property.
                      xi. Furniture shall not be placed over planter strips and tree wells
                     xii.  Furniture shall be outside an eight(8)-foot radius around bus stops and a five
                          (5)-foot radius around fire hydrants.
                   xiii.   All fire lanes shall be open and accessible at all times.
                    xiv. The restaurant is responsible for rubbish collection.
                     x v. Restaurants must cease operations completely when Mayor's COV1D-19-
                           related Emergency Proclamation (as supplemented) is no longer in effect.
                    xvi.   Violations of these requirements will result in forfeiture of this privilege.
                   xvii. Sidewalk/outdoor dining under this section may include parklets (i.e., use of
                           abutting parking/street spaces converted to dining space), subject to pedestrian
                           clearance, traffic, and safety issues as determined by the City through the
                           department(s) having authority over those issues.
                  x viii. Where sidewalks are present on all or part of the utilized City property, the
                           restaurant must ensure a clear right of way of at least 36 inches at all times,
                          (although 48 inches is recommended).
                    xix. For restaurants abutting "pedestrian malls", as more specifically defined in
                           Section 29-1.1, et seq. of the Revised Ordinances of the City and County of
                           Honolulu 1990(as amended), the following additional requirements apply:
                          •         A clear 20-foot wide right of way to accommodate delivery and
                                    emergency vehicles must be maintained at all times
                          •         Operation cannot exceed mall hours
                          •         No liquor service is allowed
                          •       . All rubbish must be removed nightly
                          •         If the ground of the City property utilized consists of pavers,
                                    the restaurant must take precautions to prevent and address
                                    food, liquid, and grease spills
                     xx. For restaurants abutting a City park or playground, use of the City Property is
                           limited to seven (7) feet from property line, and no more than one row of
                           tables.
                    xxi.   Activities permitted under this section may begin upon acceptance by the City
                           of a completed liability form and proof of insurance.
     (Approved by GOV/HI.EM A 5/21/20).




                                                        9




                                                                                                    EX04-020
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.433 Page 428 of 576




                                  OFFICE OF THE MAYOR
                           CITY AND COUNTY OF HONOLULU
                                530 SOUTH KING STREET, ROOM 300 • HONOLULU, HAWAII 96813
                            PHONE: (808) 768-4141 • FAX: (808)768-4242 • INTERNET: yAyw.honolulumoy
KIRK CALDWELL                                                                                            ROY K. AMEMIYA,JR.
    MAYOR                                                                                                MANAGING DIRECTOR

                                                                                                        GEORGETTE T. DEEMER
                                                                                                      DEPUTY MANAGING DIRECTOR




                                                     A ugust 6, 2020

                                        OFFICE OF THE MAYOR
                                   CITY AND COUNTY OF HONOLULU
                                    EMERGENCY ORDER NO. 2020-23
                                     (COVID-19 [Novel Coronavirusp

                                   ACT WITH CARE — DO NOT GATHER

                                                     AUTHORITY

      By the authority vested in me as Mayor of the City and County of Honolulu (the "City")
      pursuant to Revised Charter of the City and County of Honolulu 1973(2017 Edition), as
      amended; the Revised Ordinances of the City and County of Honolulu 1990; as amended; the
      Hawai`i Revised Statutes, as amended ("Haw. Rev. Stat."); the Constitution and laws of the
      State of Hawari (the "State"); I, KIRK W. CALDWELL, hereby issue this order; Act With Care
      — Do Not Gather ("Order"), to further address the emergency declared in the Proclamation
      COVID-I9[Novel Coronavirusl that I issued on March 4,2020, Supplemental Proclamation of
      Emergency or Disaster(COVID-19 [Novel Coronavirus]) that I issued on March 18, 2020; the
      Second Supplemental Proclamation of Emergency or Disaster(COVID-19 [Novel Coronavirusi)
      that I issued May 6,2020 Third Supplemental Proclamation of Emergency or Disaster(COVID-
      I 9 [Novel Coronavirus]) that I issued June 20, 2020, and the Fifth Supplemental Proclamation of
      Emergency or Disaster(COVID-I 9[Novel Coronavirusi) I issued August 6,2020.

                                                      OVERVIEW

      The virus that causes Coronavirus 2019 Disease ("COVID-19") is easily transmitted; especially
      in group settings, and it is essential that the spread of COVID-I9 be slowed to protect the ability
      of public and private health care providers to handle the influx of new patients and to safeguard
      public health and safety. This Order addresses these ongoing concerns.

      Towards the start of the COVID-I9 pandemic; the City issued a Stay at Home / Work from
      Home Order(Emergency Order 2020-2)("Stay at Home Order")that generally required
      i ndividuals to shelter in place at their residence, with limited exceptions (for essential businesses
      and certain activities). The Stay at Home Order (as amended)along with the State's coordinated



                                                                                                         EX04-021
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.434 Page 429 of 576



 efforts accomplished the City's goals of slowing the spread of COVID-I9 and provide the City
 additional time to prepare for the pandemic, while the virus spread quickly throughout the world.
 Through successive orders, the City then began the gradual process of reopening certain
 Designated Businesses and Operations, and allowing individuals to engage in more activities
 outside of their residence (with spread mitigations measures), in an attempt to bring back the
 economy and a sense of normalcy, while limiting the spread of COVID-19.

 This Order builds upon the framework of the Stay at Home Order. Section 1 sets forth the
 "Orders" which mandate what is and what is not permitted within the City at this time. Section
 I I provides definitions of the capitalized terms contained in the Orders and the exemptions to the
 Orders, including Designated Businesses and Operations, which represent the businesses and
 operations that were allowed to operate after the initial strict Stay at Home Order proved
 successful. "Designated Businesses and Operations" are defined as the businesses and
 operations listed in Exhibit A of this Order (along with their respective mitigations measures).
 Section III outlines the basis for the Order, and Section IV explains the Order's intent for
 interpretation purposes, and Section V contains general provisions relating to the Order's effect
 on prior orders, duration, enforcement, posting, and severability of the Order.

 At present time, there is a resurgence of COVID-I9 within the City due to large gatherings in
 uncontrolled environments. To protect the public health and for the long-term benefit of the
 economy, the City must take measures through this Order, including slowing the reopening
 process and limiting certain activities and businesses again to reduce the spread of COVID-19.

 This Order is effective at 12:00 a.m. on August 8,2020, and will continue through September
 4,2020, subject to the limited exceptions and under the terms and conditions more particularly
 set forth below.

 Pursuant to Haw. Rev. Stat. j 127A-25 and the Rules of the Mayor City and County of
 Honolulu, dated March 20, 2020("Mayor's Rules") promulgated under that section, each of the
 orders contained in this Order ("the Orders")shall have the force and effect of law. The Orders
 are in accordance with and incorporate by reference all of my prior COVID- I 9 related
 emergency proclamations; and Hawai`i Governor David Y. Ige's COVID-19-related emergency
 proclamations.

  Violation of any of the Orders is punishable as a misdemeanor, with fines of up to $5,000, up to
  a year in jail, or both. Haw. Rev. Stat. j 127A-29; Mayor's Rules.

  I.     ORDERS

  Order 1: All individuals currently living within the City are ordered to stay at their place of
  residence. To the extent individuals are using shared or outdoor spaces, they must at all times as
  reasonably possible maintain physical distancing of at least six (6) feet from any other person
  when they are outside their residence and comply with Social Distancing Requirements(as
  defined in Section II.K). All persons may leave their residences only for Essential Activities,
  Essential Governmental Functions, or to operate or visit Essential Businesses or Designated
  Businesses and Operations, as those terms are defined in Section II. Individuals experiencing
  homelessness are exempt from this section, but are strongly urged to obtain shelter, and



                                                  2

                                                                                         EX04-022
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.435 Page 430 of 576



  governmental and other entities are strongly urged to make such shelter available as soon as
  possible and to the maximum extent practicable (and to use COVID-19 risk mitigation practices
  in their operation).

  Order 2: All businesses with a facility in the City, except Essential Businesses (as defined in
  Section 11.F.) and Designated Businesses and Operations (as defined in Section II.G.), are
  required to cease all activities within such facilities, except Minimum Basic Operations (as
  defined in Section 11.1-1.). For clarity, businesses may also continue operations consisting
  exclusively of employees or contractors performing activities at their own residences (i.e.,
  working from home). All Essential Businesses and Designated Businesses and Operations are
  strongly encouraged to remain open. To the extent applicable and to the greatest extent feasible,
  Essential Businesses and Designated Businesses and Operations shall comply with Social
  Distancing Requirements, including the six-foot physical distancing requirement for both
  employees and members of the public (including customers standing in line inside and outside of
  the facility).

  Order 3: Gatherings.
         A.      Outdoor social gatherings of up to ten (10) individuals (regardless of household or
                 living unit affiliation) are permitted. Physical distancing of at least six (6)feet
                 between members of different households/living units within a gathering.(of up to
                 ten (10) individuals) must be maintained. Also, face coverings must be worn in
                 accordance with Order 5. There shall be no mingling between separate outdoor
                 social gatherings. Outdoor social gatherings involving over 10 individuals are
                 prohibited.
         B.      Indoor social gatherings of up to ten (10) individuals are permitted. Physical
                 distancing of at least six (6) feet between members of different households/living
                 units within a gathering (of up to ten (10) individuals) must be maintained. Also,
                 face coverings must be worn in accordance with Order 5. Indoor social
                 gatherings involving over 10 individuals are prohibited.
         C.      All other public and private gatherings are prohibited, except as permitted in
                 Section II. Nothing in this Order prohibits the gathering of members of a
                 household or living unit on their property (including shared common areas).

  Order 4: All travel, including, but not limited to, travel on foot, bicycle, scooter; motorcycle,
  automobile, or public transit, except Essential Travel and Essential Activities (as defined in
  Section II), is prohibited. People must use public transit only for purposes of performing
  Essential Activities; or to travel to and from Essential Businesses, or Designated Businesses and
  Operations; or maintain Essential Governmental Functions. People riding on public transit must
  comply with Social Distancing Requirements, as applicable and to the greatest extent feasible.
  This Order allows travel into or out of the City to perform Essential Activities, operate or visit
  Essential Businesses, operate or visit Designated Businesses and Operations, or maintain
  Essential Governmental Functions.




                                                  3

                                                                                         EX04-023
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.436 Page 431 of 576



 Order 5: Non-Medical Grade Face Coverings.

 A ll individuals within the City shall wear face coverings while outdoors in public spaces when
 maintaining a physical distance of six (6) feet from persons who are not members of the same
 household or living unit is not feasible.

 A ll individuals within the City shall wear face coverings while indoors in public spaces,
 including, but not limited to, enclosed common areas of commercial and residential buildings.

 A ll employees who work at businesses or perform services at Essential Businesses, as provided
 i n Section 11.1'. of this Order, and Designated Businesses and Operations, as provided in Section
 II.G. of this Order, and City departments shall wear non-medical grade face coverings over their
 noses and mouths when engaged and interacting with customers, visitors, and other employees of
 the Essential Business, Designated Business and Operation, or City department at issue.

 A ll customers and visitors of businesses and organizations defined as Essential Businesses, as
 provided in Section 11.1". of this Order, and Designated Businesses and Operations, as provided in
 Section II.G. of this Order, and City departments shall wear non-medical grade face coverings
 over their noses and mouths to provide additional protection for employees and customers of
 Essential Businesses, Designated Businesses and Operations, and City department at issue.

 A ll passengers and users of public modes of transportation (TheBus and TheHandi-Van) shall
 wear non-medical grade face coverings over their noses and mouths when on board.

 An owner or operator of an Essential Business under this Order, Section 11.1'. or Designated
 Business and Operation under this Order, Section 11.G., or City department may refuse admission
 or service to any individual who fails to wear face coverings.

 Face coverings under this Order may not be worn only under the following circumstances:

       •        Within banks, financial institutions, or using automated teller machines where the
                inability to verify the identity of the customer or visitor of the bank, financial
                institution or automated teller machine poses a security risk;
       •        By individuals with medical conditions or disabilities where the wearing of a face
                covering may pose a health or safety risk to the individual;
       •        By individuals engaging in physical activity outdoors where physical distancing
                can be maintained (e.g., walking,jogging, hiking, etc.);
       •        By children under the age of 5;
       •        By first responders(Honolulu Police Department, Honolulu Fire Department,
                Honolulu Emergency Services Department) to the extent that wearing non-
                medical grade face coverings may impair or impede the safety of the first
                responder in the performance of his/her duty;
        •       13y children in childcare, educational, and similar facilities consistent with the
                latest guidance from the Centers for Disease Control and Prevention ("CDC")for
                such facilities;


                                                  4

                                                                                       EX04-024
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.437 Page 432 of 576



       •        As allowed by another provision of this Order.
 The wearing of face coverings under this Order is intended to complement; not serve as a
 substitute, for physical distancing and cleanliness.

 Definition: "Non-medical grade face covering" or "face covering" as used in this Order, means a
 tightly woven fabric without holes that is secured to the head with either ties or straps, or simply
 wrapped and tied around the wearer's nose and mouth. It can be made of a variety of fabrics
 such as cotton, silk, or linen and may be factory-made, sewn by hand, or made from household
 items such handkerchiefs, scarfs, or shirts.

 Recommendation: This Order requires non-medical grade face coverings to be worn in certain
 circumstances. Individuals who are unable to wear a non-medical grade face covering due to
 medical conditions or disabilities where the wearing of a face covering may pose a health or
 safety risk to the person are encouraged to wear a face shield instead.

 Any seller of non-medical grade face coverings or materials or supplies to make or manufacture
 such face coverings shall abide by Haw. Rev. Stat. § 127A-30.

 Order 6: Closure of City and State Parks

 City and County of Honolulu parks and botanical gardens("City Parks") and State of Hawai'i
 parks within the City ("State Parks"), are closed for use except as set forth below:

        A.      Individuals may travel through City and State Parks to engage in and return from
                ocean activities such as surfing, solo paddling, swimming, and other activities
                allowed by law.

        B.      Individuals may travel through City and State Parks to use comfort stations and
                showers which shall remain open.

        C.      Shooting and archery ranges may remain open as determined by the City's
                Department of Parks and Recreation.

        D.      To the extent applicable, fishing is permitted; but no group of two (2)or more
                i ndividuals may engage in fishing and gathering.

        E.      Individuals may travel through City Parks to drop off election ballots at drop
                boxes.

 IL     DEFINITIONS AND EXEMPTIONS

        A.      For purposes of this Order, individuals may leave their residence only to perform
                any of the following "Essential Activities." However, people at high risk of
                severe illness from COVID-19 and people who are sick are urged to stay in their
                residence to the extent possible, except as necessary to seek medical care.

                        To engage in activities or perform tasks essential to their health and safety,


                                                  5

                                                                                          EX04-025
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.438 Page 433 of 576



                 or to the health and safety of their family or household members
                (including, but not limited to, pets), such as, by way of example only and
                 without limitation, obtaining medical supplies or medication, visiting a
                 health care professional, or obtaining supplies needed to work from home.

          2.     To obtain necessary services or supplies for themselves and their family or
                 household members, or to deliver those services or supplies to others, such
                 as, by way of example only and without limitation, canned food, dry
                 goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                 poultry, and any other household consumer products, and products
                 necessary to maintain the safety, sanitation, and essential operation of
                 residences.

          3.     To engage in outdoor activity in locations as allowed by law, including
                 this Order.

          4.     To perform work providing products and services at an Essential Business,
                 Designated Business or Operation, or to otherwise carry out activities
                 specifically permitted in this Order, including Minimum Basic Operations.

          5.     To care for a family member or pet in another household.

          6.     To obtain services, goods, or supplies from, or engage in activities at,
                 Essential Businesses (as defined in Section I IF)and Designated
                 Businesses and Operations (as defined in Section 11G.).

          7.     To visit graveyards, mausoleums, and similar sites consistent with the
                 restrictions placed on gatherings in this Order.

    B.    For purposes of this Order, individuals may leave their residence to work for or
          obtain services at any "Healthcare Operations" including hospitals, clinics,
          dentists, pharmacies, pharmaceutical and biotechnology companies, other
          healthcare facilities, healthcare suppliers, home healthcare services providers,
          mental health providers, or any related and/or ancillary healthcare services,
          organizations collecting blood, platelets, plasma, and other necessary materials,
          licensed medical marijuana dispensaries and licensed medical marijuana
          production centers, eye care centers, including those that sell glasses and contact
          lenses. "Healthcare Operations" also includes veterinary care and all healthcare
          services provided to animals. Further, "Healthcare Operations" includes prepaid
          health care plan contractors as that term is defined under Haw. Rev. Stat. ch. 393,
          and other employer-sponsored health and welfare benefit plans, and/or individual
          or group health insurance plans that provides healthcare insurance benefits for
          payment or reimbursement for healthcare services provided by Healthcare
          Operations. This exemption shall be construed broadly to avoid any impacts to
          the delivery of healthcare, broadly defined. "Healthcare Operations" does not
          i nclude fitness and exercise gyms and similar facilities.

    C.    For purposes of this Order, individuals may leave their residence to provide any


                                           6

                                                                                      EX04-026
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.439 Page 434 of 576



         services or perform any work necessary to the operations and maintenance of
         "Essential Infrastructure," including, but not limited to, public works
         construction, construction of housing (in particular affordable housing or housing
         for individuals experiencing homelessness), airport operations, water, sewer, gas,
         electrical, oil refining, roads and highways, public transportation, solid waste
         collection and removal, Internet, and telecommunications systems (including the
         provision of essential global, national, and local infrastructure for computing
         services, business infrastructure, communications, and web-based services),
         provided that they carry out those services or that work in compliance with Social
         Distancing Requirements to the extent applicable and reasonably possible. This
         Order shall be construed and applied in compliance and consistent with the United
         States Department of Homeland Security, Cybersecurity & Infrastructure Security
         Agency Memorandum on Identification of Essential Critical Infrastructure
         Workers During COVID-19 Response, updated March 28, 2020(and any
         subsequent updates and guidance memoranda thereto).

    D.    For purposes of this Order, all First responders, emergency management
          personnel, emergency dispatchers, court personnel, and law enforcement
          personnel,jails and prisons personnel are categorically exempt from this Order
          while performing their job-related duties. Further, nothing in this Order shall
          prohibit any individual from performing or accessing "Essential Governmental
          Functions." "Essential Government Functions" means all services needed to
          ensure the continuing operation of the government agencies and provide for the
          health, safety and welfare of the public. All Essential Governmental Functions
          shall be performed in compliance with Social Distancing Requirements to the
          extent applicable and reasonably possible.

    E.    For the purposes of this Order, covered businesses include any for-profit, non-
          profit, or educational entities, regardless of the nature of the service, the function
          they perform, or its corporate or entity structure.

          For the purposes of this Order,"Essential Businesses" means:

          1.      Healthcare Operations and Essential Infrastructure;

          2.     Grocery stores, certified farmers' markets, farm and produce stands,
                 supermarkets, food banks, convenience stores, and other establishments
                 engaged in the retail sale of canned food, dry goods, fresh fruits and
                 vegetables, pet supply, fresh meats, fish, and poultry, and any other
                 household consumer products (such as cleaning and personal care
                 products). This includes stores that sell groceries and also sell other non-
                 grocery products, and products necessary to maintaining the safety,
                 sanitation, and essential operation of residences;

          3.      Food cultivation, including farming, livestock, and fishing;

          4.      Businesses that provide food, shelter, and social services, and other



                                             7

                                                                                          EX04-027
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.440 Page 435 of 576



               necessities of life for economically disadvantaged or otherwise needy
               ind    uals;

       5.     Newspapers, television, radio, and other media services;

       6.     Gas stations and auto and bicycle supply, auto and bicycle repair, towing
              services, and related facilities;

       7.      Banks and related financial institutions. This provision shall be construed
               and applied in compliance and consistent with the United States
               Department of Homeland Security, Cybersecurity & Infrastructure
               Security Agency Memorandum on Identification of Essential Critical
               I nfrastructure Workers During COVID-I9 Response, dated March 19,
               2020(and any subsequent guidance memoranda thereto), and the United
               States Department of the Treasury Memorandum for Financial Services
               Sector Essential Critical Infrastructure Workers, dated March 22, 2020
              (and any subsequent guidance memoranda thereto);

       S.      Hardware stores;

       9.      Plumbers, electricians, exterminators, and other service providers who
               provide services that are necessary to maintaining the safety, sanitation,
               and essential operation of residences, Essential Activities, Essential
               Businesses, or Designated Businesses or Operations;

       1 0.    Businesses providing mailing and shipping and delivery services, and
               businesses that ship or deliver groceries, food, alcoholic and non-alcoholic
               beverages, goods or services to residences and end users or through
               commercial channels, and including post office boxes;

               Educational institutions—including public and private K- 12 schools,
               colleges, and universities—for purposes of facilitating distance learning,
               performing critical research, or performing essential functions, provided
               that social distancing of six-feet per person is maintained to the greatest
               extent possible;

       1 2.    Laundromats, dry cleaners, industrial laundry services, and laundry
               service providers;

       1 3.    Restaurants and other facilities that prepare and serve food, but only for
               delivery or carry out.

               a.     Schools and other entities that typically provide food services to
                      students or members of the public may continue to do so under this
                      Order on the condition that the food is provided to students or
                      members of the public on a pick-up and takeaway basis only,
                      provided that social distancing of six-feet per person is maintained
                      to the greatest extent possible. Schools and other entities that


                                         8

                                                                                        EX04-028
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.441 Page 436 of 576



                     provide food services under this exemption shall not permit the
                     food to be eaten at the site where it is provided, or at any other
                     gathering site;

              b.     Cafeterias, lunchrooms, or dining facilities providing food and
                     beverage services located within "healthcare facilities" as that term
                     is defined under Haw. Rev. Stat. § 321-15.2 and similar facilities,
                     may continue to do so under this order, provided that consumption
                     within the cafeteria, lunchroom, or dining facility located within
                     the healthcare facility is restricted to employees of the healthcare
                     facility; patients of the healthcare facility; and no more than two
                    (2)authorized visitors of the patient of the healthcare facility that
                     have been appropriately screened by the healthcare facility in
                     compliance with all of the facility's protocols related to infectious
                     disease control measures and processes.;

       1 4.   Businesses that supply products needed for people to work from home;

       I S.   Businesses that supply other Essential Businesses or Designated
              Businesses and Operations with the support or supplies necessary to
              operate;

       16.    Airlines, taxis, and other private transportation providers, vehicle rental
              services, paratransit, and other private, public, and commercial
              transportation and logistics providers providing transportation services
              necessary for Essential Activities and other purposes expressly authorized
              in this Order;

       1 7.   1-tome-based care for seniors, adults, or children, and/or people with
              developmental disabilities, intellectual disabilities, substance use
              disorders, and/or mental illness, including care givers such as nannies who
              may travel to the child's home to provide care, and other in-home services,
              i ncluding meal delivery;

       1 8.   Residential facilities and shelters for seniors, adults, and children, and/or
              people with developmental disabilities, intellectual disabilities, substance
              use disorders, and/or mental illness;

       1 9.   Professional services, such as legal or accounting services, insurance
              services, other than real estate service provider (addressed separately via
              Section II.G.), when necessary to assist in compliance with legally
              mandated activities;

       20.    Childcare facilities providing services that enable ethployees exempted in
              this Order to work or engage in activities as permitted. Childcare facilities
              m ust operate in accordance with State of Hawar i Department of Human
              Services requirements.



                                        9

                                                                                          EX04-029
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.442 Page 437 of 576



       21.   Businesses that provide food, shelter, and other necessities of life for
             animals, including animal shelters, rescues, kennels, and adoption
             facilities, provided they must comply with Social Distancing
             Requirements to the extent applicable and reasonably possible;

       22.    Hotels and motels, to the extent used for lodging; and service providers to
              hotels and motels that provide services that are necessary to maintaining
              the safety, sanitation, and essential operations of the hotel and/or motel,
              provided that they must comply with Social Distancing Requirements to
              the extent applicable and reasonably possible;

       23.    Funeral, mortuary, cremation, burial, cemetery, and related professional
              services, provided that each death-related event (funeral, etc.) is:
             (a) limited to 10 individuals maximum (with members from different
              households/living units maintaining physical distance of at least six (6)
              feet between each other at all times);(b) face coverings are worn
             consistent with Order 5; and (c) there is compliance with all other
              applicable Social Distancing Requirements;

       24.   Critical trades. Building and construction tradesmen and tradeswomen,
             and other trades, including but not limited to, plumbers, electricians,
             exterminators, cleaning and janitorial staff for commercial and
             governmental properties, security staff, operating engineers, HVAC,
             painting, moving and relocation services, and other service providers who
             provide services that are necessary to maintaining the safety, sanitation,
             and essential operations of residences, Essential Activities, Essential
             Businesses, or Designated Businesses and Operations provided that they
             m ust comply with Social Distancing Requirements to the extent applicable
             and reasonably possible;

       25.   Critical labor union functions that are essential activities that include the
             administration of health and welfare funds and personnel checking on the
             well-being and safety of members providing services in Essential
             Businesses or Designated Businesses and Operations, provided that these
             checks should be done by telephone or remotely;

       26.    Licensed private detectives and agencies and guards and agencies as those
              terms are defined under Haw. Rev. Stat. ch. 463;

       27.    Fabric Sellers/Suppliers, under the following conditions:

              a.     The business is primarily engaged in selling fabric and related
                     supplies ("Fabric Store(s)");

              b.     Only two customers are allowed in the Fabric Store at a time, and
                     the Fabric Store has implemented effective procedures to prevent
                     any line from forming outside (appointment-only system, etc.);



                                       10

                                                                                        EX04-030
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.443 Page 438 of 576



                 c.     All orders from the Fabric Store, other than those to be made in
                        person pursuant to sub-section 115.27.b.(above), are facilitated
                        exclusively online, or by other remote means;

                 d.     Orders from the Fabric Store, other than those to be made in
                        person pursuant to sub-section II.F.27.b.(above), are fulfilled by
                        no-contact delivery; a business providing mailing and shipping and
                        delivery services to residences and end users or through
                        commercial channels; or by curbside pick-up consistent with
                        Social Distancing Requirements to the extent applicable and
                        reasonably possible;

                 e.     In-person and pick-up orders from the Fabric Store are solely for
                        the purpose of obtaining materials necessary to make masks; and

                 f.     The physical presence of workers at the Fabric Store is limited to
                        the greatest extent feasible, and such workers must comply with
                        Social Distancing Requirements.

    G.    For the purposes of this Order, "Designated Businesses and Operations" are
          l isted and defined in the attached Exhibit A.

          For the purposes of this Order,"Minimum Basic Operations" include the
          following, provided that employees comply with Social Distancing Requirements
          to the extent applicable and reasonably possible, while carrying out such
          operations:

                 The minimum necessary activities to maintain the value of the business's
                 i nventory, ensure security, process payroll and employee benefits, or for
                 related functions.

          2.     The minimum necessary activities to facilitate employees of the business
                 being able to continue to work remotely from their residences.

          3.     The minimum necessary activities to prepare for the re-opening of
                 Designated Businesses and Operations.

          For the purposes of this Order, "Essential Travel" includes travel for any of the
          following purposes. Individuals engaged in any Essential Travel must comply
          with all Social Distancing Requirements to the extent applicable and reasonably
          possible.

                 Any travel related to the provision of or access to Essential Activities,
                 Essential Governmental Functions, Essential Businesses, Designated
                 Businesses and Operations, or Minimum Basic Operations.

          2.     Travel to care for elderly, minors, dependents, persons with disabilities, or
                 other vulnerable persons.


                                           II

                                                                                       EX04-031
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.444 Page 439 of 576



          3.     Travel to or from educational institutions for purposes of receiving
                 materials for distance learning, for receiving meals, and any other related
                 services.

          4.     Travel to return to a place of residence from outside the jurisdiction.

          5.     Travel required by law enforcement or court order.

          6.     Travel required for non-residents to return to their place of residence
                 outside the City. Individuals are strongly encouraged to verify that their
                 transportation out of the City remains available and functional prior to
                 commencing such travel.

    J.    For purposes of this order, residences include hotels, motels, shared rental units,
          and similar facilities.

    K.    For purposes of this order "Social Distancing Requirements" include the
          following:

                 High risk populations. Elderly and others at high risk for COVID-19 are
                 urged to stay in their residences to the extent possible, except as necessary
                 to seek medical care.

          2.     Persons who are sick. Persons who are sick or have a fever or cough or
                 are exhibiting symptoms such as shortness of breath or difficulty
                 breathing, chills, repeated shaking with chills, muscle pain, headache, sore
                 throat, or new loss of taste or smell, are urged to stay in their residences to
                 the extent possible, except as necessary to seek medical care.

          3.     Personal hygiene. Persons are encouraged to wash their hands with soap
                 and water for at least twenty seconds as frequently as possible or use hand
                 sanitizer, cover coughs and sneezes (into the sleeve or elbow, not hands),
                 regularly clean high-touch surfaces, and avoid unnecessary contact with
                 others (shaking hands, etc.).

          4.     Six-foot distances. All persons shall maintain a minimum of six-feet of
                 physical separation from all other persons. Essential Businesses and
                 Designated Businesses and Operations (to the degree applicable) shall
                 designate with signage, tape, or by other means six-foot spacing for
                 employees and customers in line to maintain appropriate distance.
                 Employees shall monitor and enforce the six-foot distancing requirement
                 set forth in this Order, whether outside waiting lines or as customers move
                 about inside a facility. Checkout operations shall be modified, to the
                 extent reasonably feasible, to provide this separation or to provide a
                 transparent shield or barrier between customers and checkout clerks.

          5.     Limited Customer Occupancy. Each Essential Business and Designated
                 Business and Operation facility shall determine the maximum number of


                                            12

                                                                                        EX04-032
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.445 Page 440 of 576



                       customers that may be accommodated while maintaining the specified
                       separation distance and limiting the number of customers in the facility or
                       at the operation to that maximum number at any time, to the extent there is
                       no conflict with any existing law or order.

                6.     Face Coverings. All persons shall comply with the Non-Medical Grade
                       Face Coverings requirements set forth in Order 5 of this Order.

                7.     Hand sanitizer and sanitizing products. Essential Businesses and
                       Designated Businesses and Operations (to the degree applicable) shall
                       make hand sanitizer and sanitizing products readily available for
                       employees and customers. Employees handling items from customers,
                       such as cash or credit cards, shall frequently utilize hand sanitizers.

                8.     Disinfection. Essential Businesses and Designated Businesses and
                       Operations (to the degree applicable) shall regularly disinfect all high-
                       touch surfaces.

                9.     Safeguards for high risk populations. Essential Businesses and Designated
                       Businesses and Operations (to the degree applicable) are urged to
                       i mplement processes to safeguard elderly and high risk customers.

                1 0.   Online and remote access. Essential Businesses and Designated
                       Businesses and Operations (to the degree applicable) shall post online
                       whether a facility is open and how best to reach the facility and continue
                       services by phone or remotely. Essential Businesses and Designated
                       Businesses and Operations (to the degree applicable) shall encourage their
                       customers to do their business remotely by phone or online to the extent
                       possible.

                       Pickup at store or delivery. Essential Businesses and Designated
                       Businesses and Operations (to the degree applicable) shall provide for, if
                       feasible, online ordering and purchase of goods and customer pickup of
                       orders at a location outside the facility or shall provide for delivery to
                       customer locations.

                1 2.    Signage. Essential Businesses and Designated Businesses and Operations
                       (to the degree applicable) shall post a sign at the entrance of the facility
                        i nforming all employees and customers that they must comply with the
                       Non-Medical Grade Face Coverings requirements set forth in Order 5 of
                        this Order; avoid entering the business or operation if they have a cough or
                        fever or otherwise do not feel well; maintain a six-foot distance from one
                        another; and not shake hands or engage in unnecessary physical contact.

  III.   BASIS FOR THE ORDER

  This Order is issued based on evidence of COVID-19 within the City, as reported by the Centers
  for Disease Control and Prevention (CDC), the State Department of Health, and guidance from


                                                 13

                                                                                         EX04-033
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.446 Page 441 of 576



 the City's medical advisory experts, scientific evidence and best practices regarding the most
 effective approaches to slow the transmission of communicable diseases generally and COVID-
 19 specifically, and evidence that the age, condition, and health of a significant portion of the
 population of the City places it at risk for serious health complications, including death, from
 COVID-19. Due to the outbreak of the COVID-I9 virus in the general public, which is a
 pandemic according to the World Health Organization, there is a public health emergency
 throughout the City. In addition, some individuals who contract the COVID-19 virus have no
 symptoms or have mild symptoms, which means they may not be aware they carry the virus.
 Because even people without symptoms can transmit the virus, and because evidence shows that
 it is easily spread, gatherings can result in preventable transmission of the virus.

 The scientific evidence shows that at this stage of the emergency, it is essential to continue to
 slow virus transmission as much as possible to protect the most vulnerable and to prevent the
 health care system from being overwhelmed, while also restoring the local economy. One
 proven way to slow the transmission is to limit interactions among people to the greatest extent
 practicable. This Order helps preserve critical and limited healthcare capacity in the City while
 taking steps to revive the economy and begin to recover as a community.

 This Order also is issued in light of the existence of 2,394 COVID-I9 cases (and 20 deaths) in
 the City, as well as at least 2,763 total confirmed COVID 19 cases(and 27 deaths) in the State of
 Hawai'i, as of August 5, 2020.

 IV.    INTENT

 The intent of this Order is to ensure that the maximum number of people self-isolate in their
 places of residence to the maximum extent feasible to continue to slow the spread of COVID-I9
 to the maximum extent possible, while also enabling essential services and the reopening of
 designated businesses and operations with modifications to re-establish continuity of social and
 commercial life. When people need to leave their places of residence, whether to obtain or
 perform vital services, or to otherwise facilitate authorized activities necessary for continuity of
 social and commercial life, they shall, as applicable and at all times reasonably possible, comply
 with Social Distancing Requirements as defined in Section II.K. The intent is also to ensure that
 when people within the City interact with one another they maintain six (6)feet of physical
 distance from others, and wear face coverings (especially when indoors). All provisions of this
 Order should be interpreted to effectuate this intent.

  V.    GENERAL

         A.     Superseding Order. Emergency Order Nos. 2020-01 through 2020-22 issued by
                the Office of the Mayor City and County of Honolulu related to the COVID-I 9
                pandemic) are hereby rescinded (to the extent they have not been already) and are
                superseded by this Order. Section 5 of the Supplemental Proclamation of
                Emergency or Disaster(COVID-I9 Novel Coronavirus]) issued on March 18,
                2020, is hereby superseded to the limited extent necessary to carry out this Order.

         B.     Duration. This Order shall take effect at 12:00 a.m. on August 8,2020, and shall
                continue in force and effect through September 4, 2020, or until it is extended,



                                                  14

                                                                                          EX04-034
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.447 Page 442 of 576




                      rescinded, superseded, or amended by a subsequent order, or as otherwise
                      provided under Haw. Rev. Stat. ch. I27A.

               C.     Enforcement. All law enforcement of the State of Hawai'i and City shall ensure
                      compliance with and enforce these Orders in accordance with Haw. Rev. Stat. §
                      I 27A-29 and Mayor's Rules.

               D.    Promulgation/posting. This Order shall be posted on the City website as soon as
                     practicable in one or more appropriate places, and shall remain posted while in
                     effect.

               E.    Severabilitv. If any provision of the Orders or their application to any person or
                     circumstance is held to be invalid, the remainder of the Orders, including the
                     application of such part or provision to other persons.or circumstances, shall not
                     be affected and shall continue in full force and effect. To this end, the provisions
                     of the Orders are severable.



                                                    KIRK W. CALDWELL
                                                    Mayor
                                                    City and County of Honolulu

                                                    Date:

                                                   Time:          1.4'470 e kik

        APPROVED:


        PAUL S. AOKI
        Acting Corporation Counsel
        City and County of Honolulu


        APPROVED:
         4  :101;144
               ,
        DAVID Y.IGt
        Governor




                                                      15




                                                                                                     EX04-035
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.448 Page 443 of 576




                                          EXHIBIT A

                            Designated Businesses and Operations


  1.   Beaches. Consistent with Governor David Y. Ige's COVID-19 related proelamations and
       approval of this Order, all beaches and sand bars within the City are closed except:

       a.      To transit across or through beaches to access the ocean waters for outdoor
               exercise purposes, such as surfing, solo paddling, and swimming. No person shall
               otherwise walk, run, sit, stand, lie down, lounge, sunbathe, or loiter on any state
               beach or sand bar in Flawai'i.

       b.      The beach or sand area may only be used from sunrise to sunset, unless the person
               is engaged in shore fishing or permitted outdoor exercise.

       c.      All other State or City restrictions related to COVID-19 must be followed,
               including, but not limited to, any applicable quarantine restrictions.

 2.    Public and private golf courses within the City operating in accordance with
       the Phase 1 guidelines set forth in the Professional Golfers' Association/Aloha Section's
       "Procedures for Reintroduction to the Game and Business of Golf' as may be
       updated/amended and to the extent reasonably practicable.;

 3..   Certain real estate services (effective June 5, 2020). All real property sales and
       management activities should be accomplished by remote/electronic means whenever
       possible. Starting June 5, 2020, whenever in-person real property sales and management
       activities are warranted, and subject to the following restrictions and conditions, the
       services shall constitute a Designated Business and Operation:

       a.      Restrictions:
                       Any open house, brokers' open, meeting with client(s), property viewings,
                       inspections, appraisals, or similar events shall be limited in number of
                      attendees in accordance with Order 3 of this Order, and comply with
                       Social Distancing Requirements to the extent applicable and reasonably
                       possible, except that all persons shall comply with the Non-Medical Grade
                       Face Coverings requirements set forth in Order 5 of this Order.

       b.        Permitted real estate activities:
                        Residential rental property management.
             i i.       Satisfaction of, and compliance with current/pending contract
                        contingencies and other legally mandated activities, such as:
                        •       Property inspection
                        •       Inventory
                        •       Termite inspection
                        •        Appraisal
                        •       Survey



                                                                                        EX04-036
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.449 Page 444 of 576



                     •        Removal of items from property
                     •        Repairs/Cleaning
                     •        Signing
                     •        Final walk through
                     •        Key transfer

       c.        Fulfilling listing agreement/property management obligations such as:
                         Pre-listing property viewing / analysis for Comparative Market Analysis
                        (CMA)86 pricing
                         Photography / scanning
            i ii.        Virtual recording for virtual tours and virtual open houses (to post on
                         property websites, etc.)
            i v.         Inspection of vacant listings to ensure safety, maintenance, upkeep, etc.
              v.         Viewings, limited in accordance with Order 3 of this Order (regarding
                         gatherings).;

 4.    New and used car and truck dealerships - sales and leasing activities (with restrictions).
       Licensed new and used car and truck dealerships provided they first develop and
       i mplement appropriate COVID-I9 mitigation plans and procedures consistent with City,
       State, and CDC guidelines, including, but not limited to: measures to ensure compliance
       with Social Distancing Requirements to the extent applicable and reasonably possible,
       except that all persons shall comply with the Non-Medical Grade Face Coverings
       requirements set forth in Order 5 of this Order; and limitations on gatherings consistent
       with Order 3 of this Order.;

 5.    Automated service providers. Service providers that do not require human interaction
       between the service provider and the customer, including, but not limited to, fully
       automated car washes; provided that the service provider implements sanitation measures
       consistent with CDC guidelines - https://www.cdc.gov/coronavirus/2019-
       ncov/communitv/disinfecting-building-facility.html.;

 6.    Mobile service providers. Businesses that provide services on a mobile basis in which no
       human interaction between the service provider and the customer, including, but not
       limited to, mobile pet grooming and car washing/detailing businesses; provided that the
       service provider implements sanitation measures consistent with CDC guidelines -
       https://www.cdc.gov/coronavirus/20 1 9-ncov/comm un ity/disinfecting-buildin g-
       facility.html;

 7.    Educational services provided on a one-on-one basis that can be conducted in compliance
       with Social Distancing Requirements. Businesses that provide services such as private
       tutoring, music lessons, etc., one a one-on-one basis (e.g., one teacher and one student)
       that are able to comply with Social Distancing Requirements at all times and
       implementing sanitation measures consistent with CDC guidelines -
       https://www.cdc.gov/coronavirus/2019-ncov/community/disinfecting-building-
       facility.html.:

 8.    Retail and service businesses provided all of the following:


                                                 2

                                                                                        EX04-037
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.450 Page 445 of 576



         a.     Each retail and service business must set and maintain an occupancy limit for
                their facilities that allows employees, customers, and visitors to maintain at least
                six-feet of physical distance from one another at all times, and which complies
                with other applicable law. Alternatively, such businesses may continue to limit
                occupancy to no more than one (I) person per 200 square feet of the gross
                operation area (which equates to approximately 50 percent of the maximum
                occupancy load).

         b.     Social Distancing Requirements(as defined in Section II.K.) are adhered to at all
                times to the extent applicable and reasonably practicable, except that all persons
                shall comply with the Non-Medical Grade Face Coverings requirements set forth
                i n Order 5 of this Order.

         c.     The City's "COV1D-19 Guidance for Businesses"
               (https://www.oneoahu.orWbusiness-guidance) and applicable guidance from the
                CDC (available at https://www.cdc.gov/coronavirus/201 9-
                ncov/community/organizations/businesses-employers.html) are followed to the
                greatest extent possible.

         d.     If fitting rooms are made available, precautions must be taken to mitigate the
                spread of COVID-19, including frequent sanitizing of frequently touched
                surfaces, quarantining tried on merchandise for at least 24 hours, and ensuring
                appropriate physical distancing can be maintained in the fitting room area.

         e.     Within shopping malls, the following requirements and conditions apply:
                •      The operators of food-court dining areas shall either comply with
                       applicable sections of the "Restaurants" section contained in this Exhibit
                       A (physical distancing of tables, limiting groups, etc.) to the extent
                       reasonably practicable, or keep the area closed.
                •      The operators of play areas, entertainment areas, arcades, and game rooms
                       within a shopping mall may operate subject to relevant provisions of this
                       Order. For example, indoor arcades may operate to the extent they are
                       able to comply with the section entitled "indoor attractions," provided that
                       the operation of the specific "indoor attraction", e.g., arcades, is not
                       prohibited; and, common areas may be utilized consistent with restrictions
                       on "gatherings" under Order 3 of the Order.;

 9.      RESERVED. Outdoor sport fields, courts, open areas, and pools for individual or small
         group activities which includes public and private outdoor sport fields, courts, open areas,
         pools, and similar facilities ("Outdoor Facilities") were previously allowed to open and
         operate. However, due to ongoing and heightened public health concerns linked to
         gatherings and the spread of COVID-19, effective immediately and until further notice,
         the above-cited must close and may not operate within the City.

  1 0.   Drive-in services. Starting on May 15, 2020, drive-in services (e.g., spiritual/religious
         services) may be conducted provided all of the following:




                                                  3

                                                                                          EX04-038
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.451 Page 446 of 576



         a.      All persons attending the service must drive up in an enclosed vehicle and remain
                 in that same vehicle during the entire service.

         b.     Vehicle windows, sunroofs and convertible tops must remain closed during the
                entire service, unless the vehicle is parked more than six (6)feet away from any
                other vehicle.

         c.      Each vehicle may only be occupied by members of the same household or living
                 unit.

         d.      All City, state, and federal laws related to vehicle operation must be followed.

         e.     Organizers and employees of the services must follow current City, State, and
                CDC guidelines.

                Generally, no food, beverages, equipment, or materials of any kind may be
                distributed or collected during the service. However, organizers may use
                unattended drop-boxes, or distribute preordered food, beverages, equipment, or
                materials consistent with CDC guidelines and this Order. Attendees of the service
                m ust remain in their vehicles at all times, except to use the restroom while
                complying with Social Distancing Requirements (including wearing a face
                covering and maintaining six (6) feet of physical distance between others).
                Where restroom facilities are provided, the organizers must ensure the availability
                of handwashing stations or sanitizer, and the routine maintenance and cleaning of
                the facilities consistent with CDC guidance.;

  1 1.   In-person spiritual services. In-person spiritual services may be conducted provided all
         of the following are implemented:

         a.     All persons present at the service must maintain six (6) feet of physical distance
                between others, except members of the same household or living unit. Organizers
                are encouraged to limit the number of persons attending their in-person spiritual
                services to ensure this physical distancing requirement is met.

         b.        Organizers and employees are strongly encouraged to develop and implement
                   appropriate COVID-I 9 mitigation plans and procedures for their respective in-
                   person services, which should include, but are not limited to, addressing the
                  following issues:
                          Usage of face coverings.
                          Safeguards for higher risk populations consistent with CDC guidance,
                          available at https://www.cdc.gov/coronavirus/2019-ncov/fact.html#Higher-
                          Risk.
                          Persons who are sick.
               iv.        Personal hygiene.
                v.        Usage of hand sanitizer and sanitizing products.
                          Cleaning and disinfection.
              v ii.       Online and remote access and/or drive-in services.


                                                  4

                                                                                         EX04-039
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.452 Page 447 of 576



              viii.      Signage.
                ix.      Limiting community sharing of worship materials and other frequently
                         touched items.
                x.       Prohibiting, or limiting and mitigating, activities that involve singing (or
                         similar activities that increase the presence and propulsion of respiratory
                         droplets in the air), as such activities may significantly increase the risk of
                         spreading COVID-19.

         c.       Organizers and employees of in-person spiritual services must follow to the
                  greatest extent possible current COVID-I9 related: City guidelines; State of
                  Hawaii guidelines' CDC guidelines (available at
                  https://www.cdc.govicoronavirus/2019-
                  ncovicommunity/organizations/index.html). and their respective spiritual
                  organizations' guidelines.;

  1 2.   Restaurants. This section applies to restaurants only. For purposes of this section, a
         "Restaurant" means a place which is regularly and in a bona fide manner used and kept
         open for the serving of meals to patrons for compensation and which has suitable kitchen
         facilities connected therewith, containing the necessary equipment and supplies for
         cooking an assortment of foods which may be required for ordinary meals. Additionally,
         to be considered a "Restaurant" under this section, at least thirty percent(30%)of the
         establishment's gross revenue must derive from the sale of foods. Restaurants in the City
         may provide seated table service dining under the following requirements, conditions,
         and privileges:

         a.       General.
                         Continued compliance with all State of Hawai`i and City regulatory and
                         legal standards for operating a food services business.
                         Compliance with Social Distancing Requirements(as modified by this
                        "Restaurants" section).
                         Development, posting, and implementation of written protocols
                        ("COVID-19 Mitigation Plan") consistent with this section; Centers for
                         Disease Control and Prevention ("CDC")guidance (available here:
                         httos://www.cdc.govicoronavirus/2019-ncovicommunity/guidance-
                         business-response.html). as updated or superseded; and, to the extent
                         practicable, the National Restaurant Association's Reopening Guidance
                        (available at https://restaurant.org/Downloads/PDFs/business/COVID I 9-
                         Reonen-Guidance.ndf).

         b.       Operations.
                         Face coverings (as defined in Order 5).
                         o      Employees - All restaurant employees must wear face coverings
                                during their shifts, consistent with Order 5 of the Order.
                        •       Customers - Customers must wear face coverings when entering
                                and leaving the restaurant facility, consistent with Order 5 of the
                                Order. Customers may remove the face coverings while seated,




                                                                                            EX04-040
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.453 Page 448 of 576



                         but they are encouraged to wear face coverings when not actively
                         eating or drinking.
                 Group dining is limited to a maximum of ten (10) individuals per group.
                 Seating shall be arranged so that six (6) feet of separation is maintained
                 between dining groups. No standing bar/dining areas are allowed.
          iv.    Prohibit groups within the restaurant from intermingling.
           v.    Condiments shall be by request in single-use disposable packets, or
                 reusable condiment containers that are sanitized between parties.
          vi.    Tables and chairs must be fully sanitized after each group (or individual
                 customer) leaves the restaurant.
         vii.    When non-disposable dishware and utensils are used, they must be
                 sanitized after each use consistent with Hawaii Department of Health
                 guidance and regulations, and "best practices" of the U.S. Food & Drug
                 Administration ("FDA")(available here: https://www.fda.gov/food/food-
                 safety-during-emergencies/best-practices-re-opening-retail-food-
                 establishments-during-covid-I 9-pandemic), as updated or superseded.
         viii.   Provide disposable menus or menu boards, or sanitize reusable menus
                 after each use.
          ix.    Hourly touch-point sanitization (workstations, equipment, screens, door
                 knobs, restrooms, etc.) required.
           x.    No self-service buffets or drink stations.
          xi.    Generally, singing and playing wind instruments are prohibited. However,
                 singing and/or playing wind instruments may be performed outdoors
                 provided all of the following:
                 • Al))' person(s) singing and/or playing a wind instrument shall maintain
                     physical distancing of at least ten (10) feet from any other person(s)
                     while singing and/or playing a wind instrument. Members of the same
                     performing group singing and/or playing a wind instrument may be
                     closer than ten (10)feet together while performing.
                 • To the extent reasonable and practicable, a physical barrier (e.g.,
                   plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                   separate any person(s) singing and/or playing a wind instrument from
                   any other person(s), but not including members of the same
                   performing group.
                 Singing and/or playing wind instruments may be performed indoors
                 provided all of the following:
                 • Any person(s) singing and/or playing a wind instrument shall maintain
                   physical distancing of at least ten (10) feet from any other person(s)
                   while singing and/or playing a wind instrument. Members of the same
                   performing group singing and/or playing a wind instrument may be
                   closer than ten (10) feet together while performing.
                 • A physical barrier (e.g., plexiglass) of sufficient size to mitigate the
                   spread of COVID-19 shall separate any person(s) singing and/or




                                           6

                                                                                    EX04-041
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.454 Page 449 of 576



                           playing a wind instrument from any other person(s), but not including
                           members of the same performing group.
                      0    For purposes of subsection b.xi. "performing group" means persons
                           who are compensated for singing and/or playing a wind instrument.
       •   xi i.      Additional restrictions for restaurants holding a liquor license. For
                      restaurants operating under this section that hold a liquor license issued by
                      the Liquor Commission of the City and County of Honolulu, State of
                      Hawaii,(including Class 2, 5, 6, 10, II, 12, 13, 14, 15, 16, 17, or 18 liquor
                      licenses), the following restrictions and penalties also apply:

                      o    Hours for on premises consumption. Licensees (operating restaurants
                           under this section) shall cease the sale, service, and consumption of
                           liquor at or before 10:00 p.m. The start time for the sale, service, and
                           consumption of liquor shall remain the same, based upon the class of
                           license.
      c.       Hygiene.

                      Employer must provide hand washing capability or sanitizer for
                      employees and customers.
                      An adequate supply of soap, disinfectant, hand sanitizer, and paper towels
                      m ust be available at all times.
                      Frequent hand washing/sanitizing by employees is required.

      d.       Staffing.

                      Provide training for employees regarding these requirements and each
                      restaurant's respective COVID- I 9 Mitigation Plan (as defined in
                      subsection a.iii above).
                      Conduct pre-shift screening, maintain staff screening log.
                      No employee displaying symptoms of COVID-19 should provide services
                      to customers. Symptomatic or ill employees should not report to work.
            iv.       No person should work within 72 hours of exhibiting a fever or other
                      COVID-19 symptoms, and follow the CDC's "What To Do If You Are
                      Sick" guidance, available at https://www.cdc.gov/coronavirus/2019-
                      ncov/if-you-are-sick/sterwhen-sick.html.
             v.       Employer must establish a plan for employees getting ill and a return-to-
                      work plan following CDC guidance, which can be found online at:
                      https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                      business-response.html.

      e.       Cleaning and Disinfecting.

                      Cleaning and disinfecting must be conducted in compliance with CDC
                      guidance.




                                                 7

                                                                                         EX04-042
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.455 Page 450 of 576



                       When an active employee is identified as being COVID-19 positive by
                       testing, cleaning and disinfecting must be performed as soon after the
                       confirmation of a positive test as practical consistent with CDC guidance.
                       CDC guidance can be found online at:
                       https://www.cdc.gov/coronavirus/2019-ncov/community/disinfecting-
                       building-facility.html

                Encouraged practices. Restaurants are encouraged to do the following:

                       Have customers enter and exit through different entries using one-way
                       traffic, where possible.
                       Start or continue entryway, curbside, and home delivery.
                       Encourage making reservations, preordering for dine-in service, and
                       ordering for contactless pickup and delivery either by telephone or other
                       remote means.
             iv.       Implement cashless and receiptless transactions.

      g.       Pilot sidewalk/outdoor dining privilege. From the effective date of this section,
               through the termination of Mayor's COVID-19-related Emergency Proclamation
              (as supplemented or extended), restaurants abutting City property may use City
               Property for dining and take-out operations under the following conditions:

                       The restaurant must be on the ground floor and abut paved City property
                       U pon 24-hour's notice, the restaurant must vacate City property
                       for regular maintenance by City (e.g. steam cleaning).
                       The restaurant are responsible for own equipment, furniture, and supplies,
                       which must be stored elsewhere during closed hours.
             iv.       The utilized City property may only be used by the restaurant during
                       its business normal hours, but shall not be used between the hours
                       of 1 1 :00 p.m. and 7:00 a.m.
              v.       The restaurant is responsible for compliance with any additional
                       requirements relating to its Hawaii Department of Health Food
                       Establishment Permit.
             vi.       Liquor sales, if any, on the utilized City property must be authorized
                       under the restaurant's liquor license and applicable law.
            v ii.      No additional signage is permitted within the utilized City property.
           viii.       Dining services must be consistent with the requirements of this section,
                       i ncluding Social Distancing Requirements and physical spacing of tables
                       and customers.
             ix.       Furniture must be located at least six (6) feet from any vehicular ramp,
                       driveway or street intersection.
             x.        No live or amplified music is allowed on the utilized City property.
            xi.        Furniture shall not be placed over planter strips and tree wells
            xii.       Furniture shall be outside an eight(8)-foot radius around bus stops and a
                       fi ve (5)-foot radius around fire hydrants.
           xiii.       All fire lanes shall be open and accessible at all times.
           xiv.        The restaurant is responsible for rubbish collection.


                                                8

                                                                                        EX04-043
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.456 Page 451 of 576



                xv.       Restaurants must cease operations completely when Mayor's COVID-19-
                          related Emergency Proclamation (as supplemented) is no longer in effect.
               xvi.       Violations of these requirements will result in forfeiture of this privilege.
              x vii.      Sidewalk/outdoor dining under this section may include parklets (i.e., use
                          of abutting parking/street spaces converted to dining space), subject to
                          pedestrian clearance, traffic, and safety issues as determined by the City
                          through the department(s) having authority over those issues.
              xviii.      Where sidewalks are present on all or part of the utilized City property, the
                          restaurant must ensure a clear right of way of at least 36 inches at all
                          times,(although 48 inches is recommended).
               xix.       For restaurants abutting "pedestrian malls", as more specifically defined in
                          Section 29-1.1, et seq. of the Revised Ordinances of the City and County
                          of Honolulu 1990 (as amended), the following additional requirements
                          apply:
                          •       A clear 20-foot wide right of way to accommodate delivery
                                  and emergency vehicles must be maintained at all times
                          •       Operation cannot exceed mall hours
                          •       No liquor service is allowed
                          •       All rubbish must be removed nightly
                          •       If the ground of the City property utilized consists of pavers,
                                  the restaurant must take precautions to prevent and address
                                  food, liquid, and grease spills
                xx.       For restaurants abutting a City park or playground, use of the City
                          Property is limited to seven (7) feet from property line, and no more
                          thap one row of tables.
               xxi.       Activities permitted under this section may begin upon acceptance by the
                          City of a completed liability form and proof of insurance.;

         h.        Enforcement. Any Restaurant in violation of any provision under this
                   "Restaurant" section shall be subject to (I)immediate closure for 24 hours by the
                   Honolulu Police Department to provide an opportunity to cure the violation and
                   provide staff training to protect the public health; and (2)the penalties generally
                   authorized by this Order. Any Restaurant holding a liquor license issued by the
                   Honolulu Liquor Commission in violation of any provision of this "Restaurant"
                   section shall also be subject to (1) immediate closure for 24 hours by the
                   Honolulu Police Department and/or the Honolulu Liquor Commission to provide
                   an opportunity to cure the violation and provide staff training to protect the public
                   health; and (2) the penalties enforceable pursuant to the Rules of the Liquor
                   Commission of the City and County of Honolulu, State of Hawaii, and the Liquor
                   Laws of Hawaii under 1-lawaii Revised Statutes Chapter 281, which may include a
                   reprimand, fine, suspension, and/or revocation of the liquor license.

  1 3.   Outdoor attractions with limitations. Public and private outdoor attractions such as zoos,
         sea life attractions, water parks, recreational/commercial boating.vessels (to the extent
         permitted under the State's COVID-19-related proclamations/orders and other applicable
         law), campgrounds, outdoor markets (including People's Open Markets), shooting



                                                     9

                                                                                            EX04-044
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.457 Page 452 of 576



        ranges, archery ranges, and similar outdoor facilities ("Outdoor Attraction(s)") may
        reopen under the following conditions:

        a.     Groups are limited to ten (10) individuals, and where multiple groups are present,
               operators must implement measures to ensure that they maintain six (6) feet of
               physical distance between each other at all times (i.e., no mingling between
               groups).
        b.     To the greatest extent reasonably practicable, physical distancing of at least six
              (6)feet between members of different households/living units should be
               maintained; and face coverings should be worn at all times.
        c.     Operators must implement measures to ensure that participants and groups
               waiting to use a facility or an activity open under this section maintain physical
               distance of six (6) feet from one another at all times. Outdoor Attractions to open
               under this section are encouraged, but not required, to implement a reservation
               system to eliminate or reduce waiting times.
        d.     Indoor portions of the facility must remain closed, unless such portion is
               authorized under another section of this Order and complies with any restrictions
               i mposed (e.g., retail and services businesses, etc.).
        e.     Individuals must comply with any lawful requirements imposed by the Outdoor
               Attraction operator.
        f.    To the extent consistent with this section, and to the extent reasonably practicable:
              (1) the facility operators and participants shall follow applicable guidance from
              the CDC (available at https://www.cdc.gov/coronavirus/2019-
              ncov/community/organizations/businesses-employers.html); and (2)established
              and reputable COVID-I 9-related guidelines for the facility and the activity at
               issue.
        g.     Nothing in this section requires a public or private Outdoor Attraction to open.;

  14.   Personal service providers. This section applies to barbers, beauty operators (including
        cosmetologists, hairdressers, estheticians, and nail technicians/nail salon workers),
        electrologists, tattoo/permanent makeup artists, massage therapists (non-health care
        setting), tanning service providers, tailors/seamstresses, pet-trainers, and other similar
        one on one personal service providers (collectively "Personal Service Providers").
        Starting May 29, 2020, Personal Service Providers in the City may resume operations
        under the following requirements and conditions:

        a.     General.
                       Compliance with all State of Flawai`i and City statutory and regulatory
                       requirements and standards for the service provided by the Personal
                       Service Provider.(E.g., barbers must comply with I-law. Rev. Stat. ch. 438
                       and Flaw. Admin. R. § 16-73-1 et seq.: beauty operators must comply with
                       1-law. Rev. Stat. ch. 439 and I-law. Admin. R. § 16-78-1 et seq.: and both
                       barbers and beauty operators must comply with the Rules Relating to
                       Safety Guidelines for Barbers and Beauty Operators, attached as Exhibit I


                                                 10

                                                                                         EX04-045
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.458 Page 453 of 576



                    to the Governor of the State of 1-lawaii's Eighth Supplementary
                    Proclamation Related to the COVID-19 Emergency, issued on May 18,
                    2020 and available at https://governor.hawaii.gov/wp-
                    content/uploads/2020/05/2005088-ATG Eighth-Supplementary-
                    Proclamation-for-COVID-19-distribution-signed.pdf. Massage therapists
                    m ust comply with Haw. Rev. Stat. ch. 452 and Haw. Admin. R. § 16-84-1
                    et seq.). All Personal Service Providers are encouraged to visit
                    https://cca.hawaii.gov/pvl/hrs/ to determine if they are regulated under
                    Hawaii law.
                    Compliance with applicable CDC guidelines (available at
                    https://www.cdc.gov/coronavirus/2019-
                    ncov/community/organizations/businesses-emplovers.html.
           i n.     Compliance with standards and guidelines issued by industry-specific
                    associations or similar organizations of the respective Personal Service
                    Provider's operations, to the extent reasonably practicable.
           iv.      Compliance with the City's "COVID-19 Guidance for Businesses" to the
                    greatest extent possible. htto://www.oneoahu.org/business-guidance.

      b.      Specific Requirements. Personal Services Providers must:
                     Arrange seating in the establishment so that customers are separated from
                     other customers by six (6)feet between booths/stations or have physical
                     barriers between them.
                     Ensure Social Distancing Requirements are adhered to at all times to the
                     degree applicable and to extent reasonably practicable, except that all
                     persons shall comply with the Non-Medical Grade Face Coverings
                     requirements set forth in Order 5 of this Order. Notwithstanding this
                     requirement, customers may temporarily remove the face covering when
                     necessary to complete the personal service at issue, and individuals who
                     cannot wear a face covering due to a medical or health condition, and
                     individuals under five (5) years of age are exempted from the requirement
                     to wear a face covering.
                     I mplement additional mitigation measures when strict physical distancing
                     of at least six (6) feet is not feasible for a specific task. Such measures
                     include, but are not limited to, the use of physical barriers, additional PPE
                    (e.g., plastic face shields/masks), and minimization of such personal
                     services, enhanced cleaning, and increased ventilation of the area with
                     outside air.
           i v.      Ensure that all equipment that comes into direct contact with
                     customers/clients and all furniture in service areas (such as chairs, capes,
                     and the shampooing area in a barber shop or salon) is completely cleaned
                     and disinfected between each customer/client in accordance with CDC
                     guidelines and applicable law.
            v.       Implement screening measures to screen service providers and
                     customers/clients for signs and symptoms of COVID-19 before arriving at
                     the service provider location. 11Th service provider or client/customer
                     answers "yes" to Questions 1-3, they should not provide or receive


                                               II

                                                                                       EX04-046
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.459 Page 454 of 576



                  services at the Personal Service Provider's facility. Personal Service
                  Providers may provide services to those clients/customers who answer
                  "yes" to Questions 4 and 5.

                   1)     Do you now, or have you had in the past fourteen (14) days:
                          •       A cough or sore throat?
                          •       Fever or do you feel feverish?
                          •       Shortness of breath?
                          •       Loss of taste or Smell?
                   2)     Have you been out of the State in the last fourteen (14) days?
                   3)     Have you had close personal/physical contact with or cared for
                          someone diagnosed with or tested positive for COVID-19?
                                  *****
                   4)     If you answered "yes" to Question 3, are you a health care worker?
                   5)     If you answered "yes" to Question 4, are you cleared to work at
                          your healthcare facility?

      c.    Prior to reopening, all Personal Service Providers are encouraged to develop, post
            and implement written protocols("COVID-19 Mitigation Plan") consistent with
            this section; Centers for Disease Control and Prevention ("CDC")guidance
           (available here: https://www.cdc.gov/coronavirus/201 9-
            ncovicommunity/organizations/businesses-employers.html, as updated or
            superseded; and, to the extent practicable, with standards and guidelines issued by
            i ndustry-specific associations or similar organizations. The plan should include
            policies regarding the following control measures: PPE utilization; on-location
            physical distancing; hygiene; sanitation; self-screening and symptom monitoring;
            incident reporting; and location disinfection procedures.
      d.    Handwashing stations and/or disinfectants must be available to personal service
            providers and customers/clients throughout the workplace and frequently
            replenished.
      e.    No waiting areas are allowed.
      f.    No beverage service shall be provided.
      g.    When making personal service appointments, Personal Service Providers should
            advise customers/clients of new requirements, which may include, but are not
            limited to:
                   Customer/client must self-screen for signs and symptoms of COVID-19
                   before arriving at the service provider location.
                   Customers/clients should not plan on bringing other guests with them,
                   unless they are bringing children younger than 16 for an appointment.
                   Customers/clients should advise Personal Service Providers via call, email
                   or text that they have arrived at the location for the appointment, and are
                   waiting for instructions to enter.




                                             12


                                                                                     EX04-047
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.460 Page 455 of 576



              iv.        Customers/clients should put on a face covering prior to leaving the
                         vehicle, and they should be prepared to wash their hands for at least 20
                         seconds or use sanitizer prior to starting their service.
               v.        Payments for service should be through credit or debit cards or a touchless
                         system to reduce the handling of cash.

                 For walk-in appointments, the Personal Service Provider should post al-JO:Ake-oft: 4,64"40,1•01.0
                 the front door or window regarding access to the facility. The notice should
                 i nclude the phone number that the guest should call to determine availability of
                 services. If service is available at the time, the walk-up guest will need to answer
                 questions regarding COVID-19 exposure and current health, and put on a face
                 covering before entering the location.

                  Personal Service Providers are encouraged to follow additional best practices:
                         Reducing the number of customers/clients serviced at one time. 1-3.g., using
                         only 50% of the available work stations.
                         Operators must implement measures to ensure that participants and groups
                         waiting to use a facility or an activity open under this section maintain
                         physical distance of six (6) feet from one another at all times.
                         Cashless and receiptless transactions.
               iv.       Customers/clients entering and exiting through different entries using one-
                         way traffic, where possible.
                v.       Reserved hours for operation limited to high-risk populations.
               vi.       A manager or shop owner should be on site during business hours at all
                         times.
              vii.       Advising customers to limit the number of items they bring into the
                         premises.;

  1 5.   Business offices. This section applies to business offices, whether for-profit, non-profit,
         or educational entities, regardless of the nature of the business or service, the function it
         performs, or its corporate or entity structure, that were not previously authorized to utilize
         their offices under the City's COVID-19-related emergency orders. Starting June 5,
         2020, business offices may reopen under the following requirements and conditions:

         a.      General.
                         Compliance with all City, State, and federal statutory and regulatory
                         requirements.
                         Compliance with all appropriate CDC guidelines —
                         https://www.cdc.gov/coronavirus/2019-
                         ncov/communitv/organizations/businesses-employers.html
                         Compliance with any standards and guidelines issued by industry-specific
                         associations or similar organizations of the respective business.
              iv.        Compliance with the City's "COVID- I 9 Guidance for Businesses" —
                         https://www.oneoahu.org/business-guidance.
               v.        Compliance with the State's COVID-19 guidelines including, but not
                         limited to:


                                                   13

                                                                                             EX04-048
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.461 Page 456 of 576



                    I)     https://heaIth.hawaiLgov/coronav i rusd sease2019/what-you-can-
                           do/how-to-prevent-the-spread-of-coy id-I9/.
                   2)      https://health.hawaii.gov/coronavirusdisease20 I 9/files/2020/04/W
                           hat-To-Do-If-You-Have-Been-Tested-For-COVID19 040!20.pdf
                   3)      https://health.hawaii.gov/coronavirusdisease2019/files/2020/05/W
                           hat-to-Do-if-a-Person-at-Your-Worksite-has-COVID- I 9.pdf

      b.     Specific Requirements.
                  The. business shall ensure and promote compliance with the Social
                  Distancing Requirements to the greatest extent applicable and reasonably
                  possible, except that all persons shall comply with the Non-Medical Grade
                  Face Coverings requirements set forth in Order 5 of this Order.
                  A ll occupied desks, cubicles and open workspaces, and furniture used for
                  sitting or standing must be spaced at least six (6) feet apart to the extent
                  reasonably practical.
                  The business shall ensure cleaning and disinfecting of its facility in
                  compliance with CDC guidelines —
                  https://www.cdc.gov/coronavirus/2019-ncov/community/clean-
                  disinfect/index.html.
           iv.    The business shall develop, post, and implement policies based on
                  guidance from the CDC, Department of Labor, Occupational Safety and
                  Health Administration ("OSHA")and the Hawai`i Department of Health
                  ("HDOH")to limit and mitigate the spread of COVID- I 9, including, but
                  not limited to, the following:
                    1)     Promoting healthy hygiene practices.
                   2)      Improving and intensifying cleaning and disinfection practices.
                   3)      Improving ventilation and circulation of outside air to the extent
                           practicable.
                   4)      Monitoring for sickness.
                   5)      Ensuring physical distancing at locations and times where
                           employees, clients, or guests may congregate.
                   6)      Providing necessary personal protective equipment.
                   7)      Allowing for and encouraging employees to work remotely to the
                           extent practicable.
                   8)      Providing employees at higher risk for severe illness from COVID-
                           19 (based on CDC guidance) with special accommodations, at the
                           employee's request, to avoid contact with, and mitigate the risk of
                           the employee's exposure to co-workers and others in connection
                           with the business, to the maximum extent possible.
                   9)      Providing plans to return to work in phases to the extent
                           practicable.
                    1 0)   If someone at work tests positive for COVID- I 9 —
                           https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                           business-response.html.




                                            14

                                                                                    EX04-049
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.462 Page 457 of 576



  16.     Education and care facilities. This section applies to all private education, adult care, and
         special needs care facilities ("Education/Care Facilities"). State-regulated education
         and care facilities are not included, but may reopen as allowed by the State and/or the
        • Department of Education. A business falling within the definition of an Essential
          Business (e.g.,"childcare" under Section 111.20 of the Order) and this section, may
         operate under either. Starting June 19, 2020, Education/Care Facilities may reopen under
        .the following requirements and conditions:

        a.      General.

                        Compliance with all City, State, and federal statutory and regulatory
                        requirements.
                        Compliance with all applicable CDC guidelines to the extent they do not
                        conflict with this Order (available at
                        https://www.cdc.gov/coronavirus/2019-ncov/community/index.html),
                       (e.g., guidelines for schools(K-I2), colleges/universities, youth programs,
                        and workplaces).
                        Compliance with any standards and guidelines issued by
                        i ndustry/education-specific associations or similar organizations of the
                        respective Education/Care Facility at issue, to the extent they do not
                        conflict with this Order.
              iv.       Compliance with the City's "COVID-I9 Guidance for Businesses" —
                        https://www.oneoahu.org/business-guidance. to the extent applicable.
               v.       Compliance with the State's COVID- I 9 guidelines (to the extent
                        applicable) including, but not limited to:
                         1)      https://health.hawaii.gov/coronavirusd1sease2019/what-vou-can-
                                 do/how-to-prevent-the-spread-of-covid-19/.
                        2)       https://health.hawaii.gov/coronav irusdisease2019/files/2020/04/W
                                 h at-To-Do-lf-You-Have-Been-Tested-For-COVID19 040120.pdf
                        3)       https://health.hawai .gov/coronav rusd isease2019/files/2020/05/W
                                 hat-to-Do-if-a-Person-at-Your-Worksite-has-COVID-I9.pdf

         b.     Specific Requirements.

                        Physical distancing, face coverings, and groups.
                        I)     For Education/Care Facilities providing services to individuals
                               with special needs, pre-elementary- and elementary-aged
                               i ndividuals:
                               •        Ensure physical distancing of at least six (6) feet between
                                        individuals to the extent reasonably practicable given the
                                        age and capability of the individuals and the activities at
                                        issue.
                               •        Require  face coverings for instructors/service providers
                                        consistent with CDC guidelines, if any exist.
                               •        Require face coverings consistent with CDC guidelines, if
                                        any exist, for students/clients/customers to the extent



                                                   15

                                                                                           EX04-050
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.463 Page 458 of 576



                             reasonably practicable given the age and tolerance of the
                             individuals and the activity at issue.
                     •       Maintain stable groups (cohorts) of ten (10)or fewer
                             students/clients/customers each day, with the same
                             i nstructors/service providers, to the extent reasonably
                             practicable.

                     For all other Education/Care Facilities:
                     •       Ensure physical distancing of at least six (6) feet between
                             individuals at all times to the extent reasonably practicable.
                     •       Require face coverings for instructors/service providers
                             consistent with CDC guidelines, if any exist.
                     •       Require face coverings consistent with CDC guidelines, if
                             any exist, for students/clients/customers.

              Activities such as singing, the playing of wind instruments, and other
              similar activities that increase the presence and propulsion of respiratory
              droplets in the air are discouraged; however, such activities are permitted
              provided the following mitigation measures are taken:
              If the activity takes place outdoors:
             • Any person(s) singing and/or playing a wind instrument, etc. shall
               maintain physical distancing of at least ten (10)feet from any other
               person(s) while singing and/or playing a wind instrument, etc.
               Members of the same performing group singing and/or playing a wind
               instrument, etc. may be closer than ten (10) feet together while
               performing, provided the group consists of less than ten (10) persons.
             • To the extent reasonable and practicable, a physical barrier (e.g.,
               plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
               separate any person(s) singing and/or playing a wind instrument, etc.
               from any other person(s), but not including members of the same
               performing group.
              If the activity takes place indoors:
             • Any person(s) singing and/or playing a wind instrument, etc. shall
               maintain physical distancing of at least ten (10) feet from any other
               person(s) while singing and/or playing a wind instrument, etc.
               Members of the same performing group singing and/or playing a wind
               i nstrument, etc. may be closer than ten (10) feet together while
               performing, provided the group consists of less than ten (10) persons.
             • A physical barrier (e.g., plexiglass) of sufficient size to mitigate the
               spread of COVID-19 shall separate any person(s) singing and/or
               playing a wind instrument, etc. from any other person(s), but not
               including members of the same performing group.




                                        16

                                                                                      EX04-051
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.464 Page 459 of 576



                      The Education/Care Facility shall ensure and promote compliance with the
                      Social Distancing Requirements (that are not specifically addressed in this
                      section) to the extent applicable and reasonably possible.
             i v.     All occupied desks, cubicles and open workspaces, and furniture used for
                      sitting or standing must be spaced at least six (6)feet apart to the extent
                      reasonably practicable.
              v.      The Education/Care Facility shall ensure cleaning and disinfecting of its
                      facility in compliance with CDC guidelines —
                      https://www.cdc.gov/coronavirus/2019-ncov/community/clean-
                      disinfect/index.html.
             vi.      The Education/Care Facilities shall develop, post, and implement policies
                      based on guidance from the CDC, Department of Labor, OSHA and the
                      1-1D01-1 to limit and mitigate the spread of COVID-I 9, including, but not
                      limited to; the following:
                       1)      Promoting healthy hygiene practices.
                      2)       Improving and intensifying cleaning and disinfection practices.
                      3)       Improving ventilation and circulation of outside air to the extent
                               practicable.
                      4)       Monitoring for sickness.
                      5)       Ensuring physical distancing at locations and times where
                               i ndividuals may congregate.
                      6)       Providing necessary personal protective equipment.
                      7)       Allowing for and encouraging individuals to work or conduct the
                               activity at issue remotely to the extent practicable.
                      8)       Providing those at higher risk for severe illness from COVID-19
                             (based on CDC guidance) with special accommodations, at their
                               request, to avoid contact with, and mitigate the risk of, the
                               i ndividual's exposure to others in connection with the business,
                               operation, or facility to the extent applicable and reasonably
                               possible.
                      9)       Providing plans to return to work or the activities at issue in phases
                               to the extent practicable.
                       10)     If someone at work tests positive for COVID-I9 —
                               https://www.cdc.gov/coronavirus/20 I 9-ncov/community/guidance-
                               business-response.html-

  17.   Indoor attractions such as bowling alleys, arcades, mini golf, and other similar indoor
        entertainment facilities/operations("Indoor Attractions") were previously allowed to
        operate. However, due to ongoing and heightened public health concerns linked to
        gatherings and the spread of COVID-19, effective immediately and until further notice,
        bowling alleys, arcades, mini golf, and other similar indoor entertainment
        facilities/operations must close and may not operate within the City.

        Museums, art galleries, movie theaters, and other similar indoor entertainment
        facilities/operations may continue to operate under the following requirements and
        conditions:



                                                17

                                                                                         EX04-052
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.465 Page 460 of 576



      a.       General.

                     Compliance with all City, State, and federal statutory and regulatory
                     requirements.
                     Compliance with all applicable CDC guidelines to the extent they do not
                     conflict with this Order (available at
                     https://www.cdc.gov/coronav i rus/20 1 9-ncov/comm un ity/index.html).
                     Compliance with any standards and guidelines issued by industry/activity-
                     specific associations or similar organizations of the respective Indoor
                     Attraction at issue, to the extent they do not conflict with this Order.
           iv.       Compliance with the City's "COVID-19 Guidance for Businesses" —
                     https://www.oneoahu.org/business-guidance. to the extent applicable.
            v.       Compliance with the State's COVID-I9 guidelines (to the extent
                     applicable) including, but not limited to:
                      I)     https://health.hawaii.gov/coronav irusdisease20 1 9/what-you-can-
                             do/how-to-prevent-the-spread-of-covid-19/.
                     2)      https://health.hawaii.gov/coronavirusdisease2019/files/2020/04/W
                             hat-To-Do-lf-You-Have-Been-Tested-For-COVID19 040120.pdf
                     3)      https://health.hawaii.gov/coronav irusdisease201 9/files/2020/05/W
                             hat-to-Do-if-a-Person-at-Your-Worksite-has-COVID-19.pdf

      b.       Specific Requirements.

                     Groups are limited to ten (10) individuals maximum, and where multiple
                     groups are present, operators must implement measures to ensure that they
                     maintain six (6) feet of physical distance between each other at all times
                    (i.e., no mingling between groups).
                     To the extent practicable, physical distancing of at least six (6)feet
                     between members of different households/living units should be
                     maintained; and face coverings must be worn at all times. (E.g., face
                     coverings generally must be worn in a movie theatre facility; however,
                     individuals may remove the face covering while seated to eat and drink, or
                     if one of the exemptions to face covering requirements in Order 5 of the
                     Order).
           i ii.     Operators must implement measures to ensure that individuals and groups
                     waiting to use a facility or an activity open under this section maintain
                     physical distance of six (6) feet from one another at all times. Indoor
                     Attractions to open under this section are encouraged, but not required, to
                     implement a reservation system to eliminate or reduce waiting times.
           iv.       Activities such as singing, the playing of wind instruments, and other
                     similar activities that increase the presence and propulsion of respiratory
                     droplets in the air are discouraged; however, such activities are permitted
                     provided the following mitigation measures are taken:
                      If the activity takes place outdoors:
                     • Any person(s) singing and/or playing a wind instrument, etc. shall
                       maintain physical distancing of at leaSt ten (10) feet from any other


                                                18

                                                                                     EX04-053
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.466 Page 461 of 576



                person(s) while singing and/or playing a wind instrument, etc.
                Members of the same performing group singing and/or playing a wind
                i nstrument, etc. may be closer than ten (10) feet together while
                performing, provided the group consists of less than ten (10) persons.
              • To the extent reasonable and practicable, a physical barrier (e.g.,
                plexiglass) of sufficient size to mitigate the spread of COVID-I9 shall
                separate any person(s) singing and/or playing a wind instrument, etc.
                from any other person(s), but not including members of the same
                performing group.
              If the activity takes place indoors:
              • Any person(s) singing and/or playing a wind instrument, etc. shall
                maintain physical distancing of at least ten (10) feet from any other
                person(s) while singing and/or playing a wind instrument, etc.
                Members of the same performing group singing and/or playing a wind
                i nstrument, etc. may be closer than ten (10) feet together while
                performing, provided the group consists of less than ten (10) persons.
              • A physical barrier (e.g., plexiglass) of sufficient size to mitigate the
                spread of COVID-I9 shall separate any person(s) singing and/or
                playing a wind instrument, etc. from any other person(s), but not
                i ncluding members of the same performing group.
       v.     Individuals must comply with any lawful requirements imposed by the
              Indoor Attraction operator.
       vi.    Nothing in this section requires a public or private Indoor Attraction to
              open.
      vii.    Indoor Attraction operators shall develop, post, and implement policies
              based on guidance from the CDC, Department of Labor, OSHA and the
              1-1D0I-1 to limit and mitigate the spread of COVID- I 9, including, but not
              limited to, the following:
               I)      Promoting healthy hygiene practices.
              2)       Improving and intensifying cleaning and disinfection practices.
              3)       Improving ventilation and circulation of outside air to the extent
                       practicable.
              4)       Monitoring for sickness.
              5)       Ensuring physical distancing at locations and times where
                       individuals may congregate.
              6)       Providing necessary personal protective equipment.
              7)       Allowing for and encouraging individuals to work or conduct the
                       activity at issue remotely to the extent practicable.
              8)       Providing those at higher risk for severe illness from COVID-I9
                     (based on CDC guidance) with special accommodations, at their
                       request, to avoid contact with, and mitigate the risk of, the
                       individual's exposure to others in connection with the business,
                       operation, or facility to the extent applicable and reasonably
                       possible.



                                        19

                                                                                     EX04-054
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.467 Page 462 of 576



                            9)     Providing plans to return to work or the activities at issue in phases
                                   to the extent practicable.
                            10)    If someone at work tests positive for COVID-I9 —
                                   https://www.cdc.gov/coronavirus/20 I 9-ncov/community/guidance-
                                   business-response.html;

  1 8.   RESERVED.;

  1 9.   RESERVED. Outdoor organized team sports (phase 2) which applies to outdoor team
         sports such as baseball, soccer, football, outdoor volleyball, outdoor basketball, and
         similar outdoor team sports ("Sports Program(s)") were previously allowed to operate.
         However, due to ongoing and heightened public health concerns linked to gatherings and
         the spread of COVID-19, effective immediately and until further notice, the above-cited
         m ust close and may not operate within the City.

 20.     Fitness facilities. This section includes fitness centers, gyms, spas, yoga, harm, spin,
         dance studios, hula halau, and other similar types of facilities ("Fitness Facilities").
         Starting June 19, 2020, Fitness Facilities in the City may resume operations under the
         following requirements and conditions, except that all group classes (i.e., three(3)or
         more persons) in Fitness Facilities are prohibited:

         a.      General.
                            Compliance with all appropriate City, State, and federal statutory and
                            regulatory requirements.
              i i.          Development, posting, and implementation of written protocols
                           ("COVID-19 Mitigation Plan") consistent with City, State, industry-
                            specific associations or organizations of the respective facility (e.g., USA
                            Gymnastics), and CDC guidance to mitigate the spread of COVID-I9
                            including, but not limited to, the following:
                             I)     https://www.cdc.gov/coronavirus/201 9-
                                    ncov/community/organizations/businesses-emplovers.html
                            2)      https://www.oneoahu.org/business-guidance.

         b.          Specific Requirements. Fitness Facility operators must:
                            Not conduct or allow group classes (i.e., three (3)or more persons) to be
                            performed within the Fitness Facility. One-to-one personal training in
                            compliance with the "personal service providers" section of this Order and
                            online classes are permitted.
                            Limit occupancy to no more than fifty percent(50%)of the maximum
                            occupant load of the Fitness Facility and of any rooms or areas within the
                            facility with a maximum occupant load. However, pools must be closed.
                            Ensure that occupants maintain a minimum of six (6)feet of physical
                            distance between each other at all times. If equipment cannot be arranged




                                                     20

                                                                                              EX04-055
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.468 Page 463 of 576



                   to facilitate six (6) feet of physical distancing, it must be blocked from
                   being used.
          i v.     If no maximum occupant load exists, operators must limit occupancy to
                   ensure occupants are able to maintain six (6)feet of physical distance
                   between each other at all times.
            v.     Limit locker room access and the number of persons who use amenities of
                   the facilities (e.g., sauna, etc.) at any one time to ensure physical
                   distancing of six (6)feet can be maintained.
          vi.      Keep childcare areas and self-service food and drink stations closed.
         vii.      Keep water fountains closed, except for those designed to refill water
                   bottles in a contact-free manner.
         viii.     Limit training for close contact activities (wrestling, mixed martial arts,
                   etc.) to skill-building drills and conditioning in which physical distancing
                   of six (6) feet or more between individuals may generally be maintained.
           ix.     Post signs to encourage physical distancing and disinfecting throughout
                   the facility.
            x.     Position staff to monitor physical distancing and disinfecting
                   requirements.
           xi.     Provide handwashing stations or hand sanitizer (at least 60% alcohol
                   content) throughout the facility for use by employees/clients/guest.
         xii.      Ensure Social Distancing Requirements are adhered to at all times to the
                   degree applicable and to the extent reasonably practicable, except that all
                   persons shall comply with the Non-Medical Grade Face Coverings
                   requirements set forth in Order 5 of this Order.
         x iii.    Any occupied desks, cubicles and open workspaces, and furniture used for
                   sitting or standing must be spaced at least six (6)feet apart.
         xiv.      Ensure frequent cleaning and disinfecting of equipment, restrooms, locker
                   rooms, and other high touch/high usage areas of the facility in accordance
                   with CDC guidelines available at: https://www.cdc.gov/coronavirus/2019-
                   ncov/community/clean-disinfect/index.html.
          xv.      The business shall develop, post, and implement policies based on
                   guidance from the CDC, Department of Labor, Occupational Safety and
                   Health Administration ("OSHA")and the Hawai'i Department of Health
                  ("HDOH")to limit and mitigate the spread of COVID-19, including, but
                   not limited to, the following:
                    1)      Providing training for employees of each facilities' COVID-19
                            Mitigation Plan.
                   2)       Establishing a plan for employees who may get ill as well as a
                            return-to-work plan in accordance with City, State, and CDC
                            guidelines which are available at:
                            a.       https://www.cdc.gov/coronavirus/2019-
                                     ncov/communitv/guidance-business-response.html.




                                            21

                                                                                    EX04-056
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.469 Page 464 of 576



                          b.        https://www.cdc.gov/coronav i rus/20 1 9-ncov/if-you-are-
                                    sick/steps-when-sick.htm1
                          c.        https://health.hawaii.gov/coronavirusd isease20 1 9/what-
                                     you-can-do/how-to-prevent-the-spread-of-covid- 1 9/
                                            https://health.hawa ii.gov/coronav i rusd isease20 1 9/fit
                                            es/2020/04/W hat-To-Do-If-You-Have-Been-
                                            Tested-For-COV ID 1 9 0401 20.pdf
                                i i.        https://health.hawaii.gov/coronav rusd sease20 1 9/fl
                                            es/2020/05/W hat-to-Do-if-a-Pe rson-at-Your-
                                            Worksite-has-COVID-1 9.pdf
                  3)      Creating safeguards for higher risk populations consistent with
                          CDC guidance available at:
                          htts://www.cdc.gov/coronavirus/20 1 9-ncov/fag.htm l#Higher-
                          Risk.
                  4)      Limitations on one-to-one personal training, and compliance with
                          the personal service providers section of this Order (to the extent
                          applicable).
                  5)      RESERVED.
                  6)      Promoting healthy hygiene practices.
                  7)      Improving and intensifying cleaning and disinfection practices.
                  8)      Improving ventilation and circulation of outside air to the extent
                          practicable.
                  9)      Monitoring for sickness.
                   10)    Ensuring physical distancing at locations and times where
                          employees, clients, or guests may congregate.
                   1 1)   Providing necessary personal protective equipment.
                   1 2)   Allowing for and encouraging employees to work remotely to the
                          extent practicable.
                   1 3)   Providing employees at higher risk for severe illness from COVID-
                          19(based on CDC guidance) with special accommodations, at the
                          employee's request, to avoid contact with, and mitigate the risk of,
                          the employee's exposure to co-workers and others in connection
                          with the business, to the maximum extent possible.
                   14)    Providing plans to return to work in phases to the extent
                          practicable.

       c.   Encouraged Practices.
                   Consider appointment-based usage of the Fitness Facility to limit the
                   number of persons in the facility.
                   Consider utilizing touchless forms of client/guest check-in.
                   Consider offering virtual fitness classes whenever possible, especially for
                   higher risk populations.



                                             22

                                                                                          EX04-057
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.470 Page 465 of 576



            iv.           Strongly encourage clients/guests to bring their own filled water bottles
                          with them to the facility.;

 91.   Film and television production. Starting June 5, 2020, all local, national, and
       i nternational film production, television production, streaming production, and similar
       production may operate in the City based on the guidelines and recommendations for
       production cast and crew members available at:
       https://www.honolulu.gov/rep/site/oed/oed docs/Guidelines and Best Practices for fil
       ming on the Island of Oahu during the time of COVID 060320.pdf. Compliance
       with the Order and the COV1D-19 related proclamations issued by the State is required,
       including all travel quarantine requirements as modified by the guidelines and
       recommendations available at:
       https://www.honolulu.gov/rep/site/oed/oed docs/Modified Quarantine Procedures-
       Honolulu-060320.pdf.;

 22.   RESERVED. Due to ongoing and heightened public health concerns linked to gatherings
       and the spread of COVID-19, effective immediately and until further notice, bars may not
       operate within the City. For purposes of this section,"bars" means an establishment
       holding a Class 5, 6, 10, 1 1, 12, 13, 14, 15, 16, 17, or 18 liquor license as defined by the
       Rules of the Liquor Commission of the City and County of Honolulu, State of 1-lawaii
       and establishments that are primarily engaged in the serving of alcoholic beverages for
       consumption by guests on the premises regardless of whether food is served, including
       but not limited to taverns, cocktail lounges, karaoke rooms/areas, and cabarets, and
       i ncluding outdoor areas of such establishments.

       Bars impermissibly operating shall be subject to immediate closure by the Honolulu
       Police Department and subject to penalties authorized by this Order. Liquor licensees
       i mpermissibly operating bars shall also be subject to immediate closure by the Honolulu
       Liquor Commission and be subject to penalties enforceable pursuant to the Rules of the
       Liquor Commission of the City and County of Honolulu, State of Hawaii, and the Liquor
       Laws of Hawaii under Hawaii Revised Statutes Chapter 281, which may include a
       reprimand, fine, suspension, and/or revocation of the liquor license.;

 23.   Singing, and/or playing a wind instrument, and similar activities. Activities such as
       singing, the playing of wind instruments, and other similar activities that increase the
       presence and propulsion of respiratory droplets in the air (which are not addressed in
       another section)("singing and/or playing a wind instrument, etc.") are discouraged at
       gatherings and events. However, such activities are permitted provided they are
       performed at a gathering/business/operation authorized under the Order, and the
       following mitigation measures are taken:
       a.         If the activity takes place outdoors:
                         A ny person(s) singing and/or playing a wind instrument, etc. shall
                         maintain physical distancing of at least ten (10) feet from any other
                         person(s) while singing and/or playing a wind instrument, etc. Members
                         of the same performing group singing and/or playing a wind instrument,



                                                   23

                                                                                          EX04-058
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.471 Page 466 of 576



                      etc. may be closer than ten (10) feet together while performing, provided
                      the group consists of less than ten (10) persons.
                      To the extent reasonable and practicable, a physical barrier (e.g.,
                      plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                      separate any person(s) singing and/or playing a wind instrument, etc. from
                      any other person(s), but not including members of the same performing
                      group.

       b.      If the activity takes place indoors:
                      Any person(s) singing and/or playing a wind instrument, etc. shall
                      maintain physical distancing of at least ten (10) feet from any other
                      person(s) while singing and/or playing a wind instrument, etc. Members
                      of the same performing group singing and/or playing a wind instrument,
                      etc. may be closer than ten (10)feet together while performing, provided
                      the group consists of less than ten (10) persons.
            i i.      A physical barrier (e.g., plexiglass) of sufficient size to mitigate the spread
                      of COVID-19 shall separate any person(s) singing and/or playing a wind
                      instrument, etc. from any other person(s), but not including members of
                      the same performing group.




                                                 24

                                                                                         EX04-059
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.472 Page 467 of 576




                                             OFFICE OF THE MAYOR
                              CITY AND COUNTY OF HONOLULU
                                  530 SOUTH KING STREET. ROOM 300 • HONOLULU:HAWN! 96813
                              PHONE: (808)7684141 • FM: (808)768-4242 INTERNET: yftnv hondulu 00V
   KIRK CALDWELL                                                                                       ROY K. AMEANYA.JR.
       MAYOR                                                                                           MANAGING DIRECTOR

                                                                                                      GEORGETTE T. DEEMER
                                                                                                    DEPUTY MANAGING DIRECTOR




                                                     August 18, 2020

                                          OFFICE OF THE MAYOR
                                     CITY AND COUNTY OF HONOLULU
                                      EMERGENCY ORDER NO.2020-24
                                       (COVID-I9 [Novel Coronavirusl)

                           ACT NOW HONOLULU — NO SOCIAL GATHERINGS

                                                      AUTHORITY

        By the authority vested in me as Mayor of the City and County of Honolulu (the "City")
        pursuant to Revised Charter of the City and County of Honolulu 1973(2017 Edition), as
        amended; the Revised Ordinances of the City and County of Honolulu 1990, as amended; the
        Hawai`i Revised Statutes, as amended ("flaw. Rev. Stat."); the Constitution and laws of the
        State of Hawar i (the "State"); I, KIRK W. CALD WELL, hereby issue this order, Act Now
        Honolulu — No Social Gatherings("Order"), to further address the emergency declared in the
        Proclamation COVID-I9[Novel Coronavirus] that I issued on March 4,2020, Supplemental
        Proclamation of Emergency or Disaster(COVID-19[Novel Coronavirus]) that I issued on March
        1 8,2020, the Second Supplemental Proclamation of Emergency or Disaster(COVID-19 [Novel
        Coronavirus]) that I issued May 6,2020 Third Supplemental Proclamation of Emergency or
        Disaster(COVID-19[Novel Coronavirus)) that! issued June 20, 2020, and the Fifth
        Supplemental Proclamation of Emergency or Disaster(COVID-I9[Novel Coronavirus]) I issued
        August 6, 2020.

                                                      OVERVIEW

        The virus that causes Coronavirus 2019 Disease("COVID-19") is easily transmitted, especially
        in group settings, and it is essential that the spread of COVID-19 be slowed to protect the ability
        of public and private health care providers to handle the influx of new patients and to safeguard
        public health and safety. This Order addresses these ongoing concerns.

        Towards the start of the COVID-19 pandemic, the City issued a Stay at Home / Work from
        Home Order (Emergency Order 2020-2)("Stay at Home Order") that generally required
        individuals to shelter in place at their residence, with limited exceptions (for essential businesses




                                                                                                           EX04-060
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.473 Page 468 of 576




       and certain activities). The Stay at Home Order (as amended) along with the State's coordinated
       efforts accomplished the City's goals of slowing the spread of COVID-19 and provide the City
       additional time to prepare for the pandemic, while the virus spread quickly throughout the world.
       Through successive orders, the City then began the gradual process of reopening certain
       Designated Businesses and Operations, and allowing individuals to engage in more activities
       outside of their residence (with spread mitigations measures), in an attempt to bring back the
       economy and a sense of normalcy, while limiting the spread of COVID-I 9.

      This Order builds upon the framework of the Stay at Home Order. Section 1 sets forth the
      "Orders" which mandate what is and what is not permitted within the City at this time. Section
      I I provides definitions of the capitalized terms contained in the Orders and the exemptions to the
      Orders, including Designated Businesses and Operations, which represent the businesses and
      operations that were allowed to operate after the initial strict Stay at 1-lome Order proved
      successful. "Designated Businesses and Operations" are defined as the businesses and
      operations listed in Exhibit A of this Order (along with their respective mitigations measures).
      Section III outlines the basis for the Order, and Section IV explains the Order's intent for
      interpretation purposes, and Section V contains general provisions relating to the Order's effect
      on prior orders, duration, enforcement, posting, and sevcrability ofthe Order.

       At present time, there is a resurgence of COVID-19 within the City due to large gatherings in
       uncontrolled environments. To protect the public health and for the long-term benefit of the
       economy, the City must take measures through this Order, including slowing the reopening
       process and limiting certain activities and businesses again to reduce the spread of COVID- I 9.

       This Order is effective at 12:00 a.m. on August 20, 2020. and will continue through
       September 16, 2020, subject to the limited exceptions and under the terms and conditions more
       particularly set forth below.

       Pursuant to Haw. Rev. Stat. § I27A-25 and the Rules of the Mayor City and County of
       Honolulu, dated March 20, 2020("Mayor's Rules") promulgated under that section, each of the
       orders contained in this Order("the Orders")shall have the force and effect of law. The Orders
       are in accordance with and incorporate by reference all of my prior COVID- I 9 related
       emergency proclamations; and Hawai'i Governor David Y. Ige's COVID-19-related emergency
       proclamations.

       Violation of any of the Orders is punishable as a misdemeanor, with fines of up to $5.000, up to
       a year in jail, or both. Haw. Rev. Stat. § I27A-29; Mayor's Rules.

       I.     ORDERS

       Order I: All individuals currently living within the City are ordered to stay at their place of
       residence and work from home. To the extent individuals are using shared or outdoor spaces,
       they must at all times as reasonably possible maintain physical distancing of at least six (6) feet
       from any other person when they are outside their residence and comply with Social Distancing
       Requirements (as defined in Section II.K). All persons may leave their residences only for
       Essential Activities, Essential Governmental Functions, or to operate or visit Essential
       Businesses or Designated Businesses and Operations, as those terms are defined in Section II.



                                                        2




                                                                                                    EX04-061
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.474 Page 469 of 576




       Individuals experiencing homelessness are exempt from this section, but are strongly urged to
       obtain shelter, and governmental and other entities are strongly urged to make such shelter
       available as soon as possible and to the maximum extent practicable (and to use COVID-I 9 risk
       mitigation practices in their operation).

       Order 2: All businesses with a facility in the City, except Essential Businesses (as defined in
       Section II.F.) and Designated Businesses and Operations (as defined in Section II.G.), are
       required to cease all activities within such facilities, except Minimum Basic Operations (as
       defined in Section 11.1-1.). For clarity, businesses may also continue operations consisting
       exclusively of employees or contractors performing activities at their own residences (i.e.,
       working from home). All Essential 13usinesses and Designated Businesses and Operations are
       strongly encouraged to remain open. To the extent applicable and to the greatest extent feasible,
       Essential Businesses and Designated Businesses and Operations shall comply with Social
       Distancing Requirements, including the six-foot physical distancing requirement for both
       employees and members of the public (including customers standing in line inside and outside of
       the facility).

       Order 3: Gatherings.
              A       Indoor and outdoor social gatherings of any type and any number of people are
                      prohibited. For purposes of this Order, a ''social gathering" is a gathering or event
                      that brings together persons from multiple households or living units at the same
                      time for a discrete, shared or group experience in a single room, space, or place
                      such as a private home. park, auditorium, stadium. arena, conference room, lunch
                      room. meeting hall. or other indoor or outdoor space.
              13.     This limitation on social gatherings does not apply to gatherings/events/activities
                      that are permitted under Section II and in Exhibit A. Nothing in this Order
                      prohibits the gathering of members of a household or living unit on their property
                     (including shared common areas).

       Order 4: All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
       automobile, or public transit, except Essential Travel and Essential Activities (as defined in
       Section II). is prohibited. People must use public transit only for purposes of performing
       Essential Activities; or to travel to and from Essential Businesses, or Designated Businesses and
       Operations; or maintain Essential Governmental Functions. People riding on public transit must
       comply with Social Distancing Requirements. as applicable and to the greatest extent feasible.
       This Order allows travel into or out of the city to perform Essential Activities, operate or visit
       Essential Businesses, operate or visit Designated Businesses and Operations, or maintain
       Essential Governmental Functions.

       Order 5: Non-Medical Grade Face Coverings.

       All individuals within the City shall wear face coverings while outdoors in public spaces when
       maintaining a physical distance of six (6)feet from persons who are not members of the same
       household or living unit is not feasible.



                                                        3




                                                                                                   EX04-062
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.475 Page 470 of 576




       All individuals within the City shall wear face coverings while indoors in public spaces,
       including, but not limited to. enclosed common areas of commercial and residential buildings.

       All employees who work at businesses or perform services at Essential Businesses, as provided
       in Section II.F. of this Order, and Designated Businesses and Operations. as provided in Section
       II.G. of this Order, and City departments shall wear non-medical grade face coverings over their
       noses and mouths when engaged and interacting with customers, visitors, and other employees of
       the Essential Business. Designated Business and Operation, or City department at issue.

       All customers and visitors of businesses and organizations defined as Essential Businesses, as
       provided in Section III. of this Order, and Designated Businesses and Operations, as provided in
       Section II.G. of this Order, and City departments shall wear non-medical grade face coverings
       over their noses and mouths to provide additional protection for employees and customers of
       Essential Businesses, Designated Businesses and Operations, and City department at issue.

      'All passengers and users of public modes of transportation (TheBus and TheHandi-Van) shall
       wear non-medical grade face coverings over their noses and mouths when on board.

       An owner or operator of an Essential Business under this Order, Section II.F. or Designated
       Business and Operation under this Order. Section II.G., or City department may refuse admission
       or service to any individual who fails to wear face coverings.

       Face coverings under this Order may not be worn only under the following circumstances:

              •       Within banks. financial institutions, or using automated teller machines where the
                      inability to verify the identity of the customer or visitor of the bank, financial
                      institution or automated teller machine poses a security risk;
              •      By individuals with medical conditions or disabilities where the wearing of a face
                     covering may pose a health or safety risk to the individual;
              •      By individuals engaging in physical activity outdoors where physical distancing
                     can be maintained (e.g., walking.jogging. hiking. etc.):
              •       By children under the age of 5:
              •       By first responders (Honolulu Police Department, Honolulu Fire Department,
                      Honolulu Emergency Services Department) to the extent that wearing non-
                      medical grade face coverings may impair or impede the safety of the first
                      responder in the performance of his/her duty;
              •      By children in childcare. educational, and similar facilities consistent with the
                     latest guidance from the Centers for Disease Control and Prevention ("CDC")for
                     such facilities;
              •       As allowed by another provision of this Order.
       The wearing of face coverings under this Order is intended to complement, not serve as a
       substitute, for physical distancing and cleanliness.




                                                        4




                                                                                                  EX04-063

          •
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.476 Page 471 of 576




       Definition: "Non-medical grade face covering" or "face covering" as used in this Order, means a
       tightly woven fabric without holes that is secured to the head with either ties or straps, or simply
       wrapped and tied around the wearer's nose and mouth. It can be made of a variety of fabrics
       such as cotton, silk, or linen and may be factory-made, sewn by hand, or made from household
       items such handkerchiefs, scarfs, or shirts.

       Recommendation: This Order requires non-medical grade face coverings to be worn in certain
       circumstances. Individuals who are unable to wear a non-medical grade face covering due to
       medical conditions or disabilities where the wearing of a face covering may pose a health or
       safety risk to the person are encouraged to wear a face shield instead.

       Any seller of non-medical grade face coverings or materials or supplies to make or manufacture
       such face coverings shall abide by Haw. Rev. Stat. § I 27A-30.

       Order 6: Closure of City and State Parks

       City and County of Honolulu parks and botanical gardens ("City Parks") and State of Hawai'i
       parks within the City ("State Parks"), are closed for use except as set forth below:

              A.      Individuals may travel through City and State Parks to engage in and return from
                      ocean activities such as surfing, solo paddling, swimming, and other activities
                      allowed by law.

              B.      Individuals may travel through City and State Parks to use comfort stations and
                      showers which shall remain open.

              C.      Shooting and archery ranges may remain open as determined by the City's
                      Department of Parks and Recreation.

              D.      To the extent applicable, fishing is permitted, but no group of two(2) or more
                      individuals may engage in fishing and gathering.

              E.      Individuals may travel through City Parks to drop off election ballots at drop
                      boxes.

       I I.   DEFINITIONS AND EXEMPTIONS

              A.      For purposes of this Order, individuals may leave their residence only to perform
                      any of the following "Essential Activities." However, people at high risk of
                      severe illness from COVID-I9 and people who are sick are urged to stay in their
                      residence to the extent possible, except as necessary to seek medical care.

                             To engage in activities or perform tasks essential to their health and safety,
                              or to the health and safety of their family or household members
                             (including, but not limited to, pets). such as. by way of example only and
                              without limitation, obtaining medical supplies or medication, visiting a
                              health care professional, or obtaining supplies needed to work from home.



                                                        5




                                                                                                   EX04-064
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.477 Page 472 of 576




                 2.      To obtain necessary services or supplies for themselves and their family or
                         household members, or to deliver those services or supplies to others, such
                         as. by way ofexample only and without limitation, canned food, dry
                         goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                         poultry, and any other household consumer products, and products
                         necessary to maintain the safety, sanitation, and essential operation of
                         residences.

                 3.      To engage in outdoor activity in locations as required or allowed by law.
                         including this Order.

                 4.      To perform work providing products and services at an Essential Business.
                         Designated Business or Operation, or to otherwise carry out activities
                         specifically permitted in this Order, including Minimum Basic Operations.

                 S.      To care for a family member or pet in another household.

                 6.      To obtain services, goods, or supplies from, or engage in activities at,
                         Essential Businesses (as defined in Section ILE) and Designated
                         Businesses and Operations (as defined in Section II.G.).

                 7.      To visit graveyards, mausoleums, and similar sites consistent with the
                         restrictions placed on gatherings in this Order.

            B.   For purposes of this Order, individuals may leave their residence to work for or
                 obtain services at any "Healthcare Operations" including hospitals, clinics.
                 dentists. pharmacies. pharmaceutical and biotechnology companies, other
                 healthcare facilities, healthcare suppliers, home healthcare services providers,
                 mental health providers, or any related and/or ancillary healthcare services,
                 organizations collecting blood, platelets. plasma, and other necessary materials,
                 licensed medical marijuana dispensaries and licensed medical marijuana
                 production centers, eye care centers, including those that sell glasses and contact
                 lenses. "Healthcare Operations" also includes veterinary care and all healthcare
                 services provided to animals. Further, "Healthcare Operations" includes prepaid
                 health care plan contractors as that term is defined under Haw. Rev. Stat. ch. 393.
                 and other employer-sponsored health and welfare benefit plans, and/or individual
                 or group health insurance plans that provides healthcare insurance benefits for
                 payment or reimbursement for healthcare services provided by Healthcare
                 Operations. This exemption shall be construed broadly to avoid any impacts to
                 the delivery of healthcare, broadly defined. "Healthcare Operations" does not
                 include fitness and exercise gyms and similar facilities.

            C.   For purposes of this Order, individuals may leave their residence to provide any
                 services or perform any work necessary to the operations and maintenance of
                 "Essential Infrastructure," including, but not limited to. public works
                 construction, construction of housing (in particular affordable housing or housing
                 for individuals experiencing homelessness), airport operations, water, sewer, gas.



                                                   6




                                                                                               EX04-065
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.478 Page 473 of 576




                 electrical, oil refining, roads and highways, public transportation, solid waste
                 collection and removal, internet, and telecommunications systems (including the
                 provision of essential global, national, and local infrastructure for computing
                 services, business infrastructure, communications, and web-based services).
                 provided that they carry out those services or that work in compliance with Social
                 Distancing Requirements to the extent applicable and reasonably possible. This
                 Order shall be construed and applied in compliance and consistent with the United
                 States Department of Homeland Security. Cybersecurity & Infrastructure Security
                 Agency Memorandum on Identification of Essential Critical Infrastructure
                 Workers During COVID-19 Response. updated March 28, 2020 (and any
                 subsequent updates and guidance memoranda thereto).

            D.   For purposes of this Order, all first responders. emergency management
                 personnel, emergency dispatchers, court personnel, and law enforcement
                 personnel,jails and prisons personnel are categorically exempt from this Order
                 while performing their job-related duties. Further, nothing in this Order shall
                 prohibit any individual from performing or accessing "Essential Governmental
                 Functions." "Essential Government Functions" means all services needed to
                 ensure the continuing operation of the government agencies and provide for the
                 health, safety and welfare of the public. All Essential Governmental Functions
                 shall be performed in compliance with Social Distancing Requirements to the
                 extent applicable and reasonably possible.

            E.   For the purposes of this Order, covered businesses include any for-profit, non-
                 profit. or educational entities, regardless of the nature of the service, the function
                 they perform. or its corporate or entity structure.

            F.   For the purposes of this Order,"Essential Businesses" means:

                         Healthcare Operations and Essential Infrastructure;

                 2.     Grocery stores, certified farmers' markets, farm and produce stands,
                        supermarkets. food banks, convenience stores, and other establishments
                        engaged in the retail sale of canned food, dry goods, fresh fruits and
                        vegetables, pet supply. fresh meats, fish, and poultry, and any other
                        household consumer products (such as cleaning and personal care
                        products). This includes stores that sell groceries and also sell other non-
                        grocery products, and products necessary to maintaining the safety.
                        sanitation, and essential operation of residences,

                 3.      Food cultivation, including farming, livestock, and fishing;

                 4.      Businesses that provide food, shelter, and social services, and other
                         necessities of life for economically disadvantaged or otherwise needy
                         individuals;

                 5.      Newspapers, television, radio, and other media services;



                                                    7




                                                                                                 EX04-066
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.479 Page 474 of 576




                 6.     Gas stations and auto and bicycle supply, auto and bicycle repair, towing
                        services, and related facilities;

                 7.      Banks and related financial institutions. This provision shall be construed
                         and applied in compliance and consistent with the United States
                         Department of Homeland Security, Cybersecurity & Infrastructure
                         Security Agency Memorandum on Identification of Essential Critical
                         Infrastructure Workers During COVID-I9 Response, dated March 19,
                         2020(and any subsequent guidance memoranda thereto), and the United
                         States Department of the Treasury Memorandum for Financial Services
                         Sector Essential Critical Infrastructure Workers, dated March 22. 2020
                        (and any subsequent guidance memoranda thereto):

                 8.      1-lardware stores:

                 9.     Plumbers, electricians, exterminators, and other service providers who
                        provide services that are necessary to maintaining the safety, sanitation,
                        and essential operation of residences. Essential Activities, Essential
                        Businesses, or Designated Businesses or Operations;

                 10.    Businesses providing mailing and shipping and delivery services, and
                        businesses that ship or deliver groceries, food, alcoholic and non-alcoholic
                        beverages, goods or services to residences and end users or through
                        commercial channels, and including post office boxes:

                 I I.   Educational institutions—including public and private K- 12 schools,
                        colleges, and universities—for purposes of facilitating distance learning,
                        performing critical research, or performing essential functions, provided
                        that social distancing of six-feet per person is maintained to the greatest
                        extent possible;

                 1 2.   Laundromats, dry cleaners, industrial laundry services, and laundry
                        service providers;

                 1 3.   Restaurants and other facilities that prepare and serve food, but only for
                        delivery or carry out.

                        a.      Schools and other entities that typically provide food services to
                                students or members of the public may continue to do so under this
                                Order on the condition that the food is provided to students or
                                members of the public on a pick-up and takeaway basis only,
                                provided that social distancing of six-feet per person is maintained
                                to the greatest extent possible. Schools and other entities that
                                provide food services under this exemption shall not permit the
                                food to be eaten at the site where it is provided, or at any other
                                gathering site;




                                                  8




                                                                                              EX04-067
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.480 Page 475 of 576




                        b.     Cafeterias, lunchrooms, or dining facilities providing food and
                               beverage services located within "healthcare facilities" as that term
                               is defined under Haw. Rev. Stat. § 321-15.2 and similar facilities,
                               may continue to do so under this order, provided that consumption
                               within the cafeteria, lunchroom, or dining facility located within
                               the healthcare facility is restricted to employees of the healthcare
                              facility; patients of the healthcare facility; and no more than two
                              (2)authorized visitors of the patient of the healthcare facility that
                               have been appropriately screened by the healthcare facility in
                               compliance with all of the facility's protocols related to infectious
                               disease control measures and processes.;

                 14.    Businesses that supply products needed for people to work from home;

                 1 5.   Businesses that supply other Essential Businesses or Designated
                        Businesses and Operations with the support or supplies necessary to
                        operate:

                 1 6.   Airlines, taxis, and other private transportation providers, vehicle rental
                        services, paratransit, and other private, public, and commercial
                        transportation and logistics providers providing transportation services
                        necessary for Essential Activities and other purposes expressly authorized
                        in this Order;

                 1 7.   Home-based care for seniors, adults, or children, and/or people with
                        developmental disabilities, intellectual disabilities, substance use
                        disorders, and/or mental illness, including care givers such as nannies who
                        may travel to the child's home to provide care, and other in-home services.
                        including meal delivery:

                 1 8.   Residential facilities and shelters for seniors, adults, and children, and/or
                        people with developmental disabilities, intellectual disabilities, substance
                        use disorders, and/or mental illness;

                 1 9.   Professional services, such as legal or accounting services, insurance
                        services, other than real estate service provider (addressed separately via
                        Section II.G.). when necessary to assist in compliance with legally
                        mandated activities:

                 20.    Childcare facilities providing services that enable employees exempted in
                        this Order to work or engage in activities as permitted. Childcare facilities
                        must operate in accordance with State of Hawai'i Department of Human
                        Services requirements.

                 21.    Businesses that provide food, shelter, and other necessities of life for
                        animals, including animal shelters, rescues, kennels, and adoption
                        facilities, provided they must comply with Social Distancing
                        Requirements to the extent applicable and reasonably possible;


                                                  9




                                                                                              EX04-068
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.481 Page 476 of 576




                22.    Hotels and motels, to the extent used for lodging; and service providers to
                       hotels and motels that provide services that are necessary to maintaining
                       the safety, sanitation, and essential operations of the hotel and/or motel,
                       provided that they must comply with Social Distancing Requirements to
                       the extent applicable and reasonably possible;

                23.    Funeral, mortuary, cremation, burial, cemetery, and related professional
                       services, provided that each death-related event (funeral. etc.) is:
                      (a) limited to 10 individuals maximum (with members from different
                       households/living units maintaining physical distance of at least six (6)
                       feet between each other at all times);(b) face coverings are worn
                       consistent with Order 5; and (c) there is compliance with all other
                       applicable Social Distancing Requirements;

                24.   Critical trades. Building and construction tradesmen and tradcswomen.
                      and other trades, including but not limited to. plumbers, electricians,
                      exterminators, cleaning and janitorial staff for commercial and
                      governmental properties. security staff, operating engineers. FIVAC,
                      painting. moving and relocation services, and other service providers who
                      provide services that are necessary to maintaining the safety, sanitation,
                      and essential operations of residences, Essential Activities, Essential
                      Businesses, or Designated Businesses and Operations provided that they
                      must comply with Social Distancing Requirements to the extent applicable
                      and reasonably possible;

                25.    Critical labor union functions that are essential activities that include the
                       administration of health and welfare funds and personnel checking on the
                       well-being and safety of members providing services in Essential
                       Businesses or Designated Businesses and Operations, provided that these
                       checks should be done by telephone or remotely;

                26.    Licensed private detectives and agencies and guards and agencies as those
                       terms are defined under Haw. Rev. Stat. ch. 463;

                27.    Fabric Sellers/Suppliers, under the following conditions:

                       a.     The business is primarily engaged in selling fabric and related
                              supplies ("Fabric Store(s)");

                       b.     Only two customers are allowed in the Fabric Store at a time, and
                              the Fabric Store has implemented effective procedures to prevent
                              any line from forming outside (appointment-only system, etc.);

                       c.     All orders from the Fabric Store, other than those to be made in
                              person pursuant to sub-section 11.17.27.b.(above), are facilitated
                              exclusively online, or by other remote means;




                                                 10




                                                                                              EX04-069
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.482 Page 477 of 576




                        d.      Orders from the Fabric Store, other than those to be made in
                                person pursuant to sub-section II.F.27.b.(above), are fulfilled by
                                no-contact delivery; a business providing mailing and shipping and
                                delivery services to residences and end users or through
                                commercial channels: or by curbside pick-up consistent with
                                Social Distancing Requirements to the extent applicable and
                                reasonably possible:

                        e.      In-person and pick-up orders from the Fabric Store are solely for
                                the purpose of obtaining materials necessary to make masks; and

                        f.      The physical presence of workers at the Fabric Store is limited to
                                the greatest extent feasible, and such workers must comply with
                                Social Distancing Requirements.

            G.   For the purposes of this Order. "Designated Businesses and Operations" are
                 listed and defined in the attached Exhibit A.

                 For the purposes of this Order. "Minimum Basic Operations" include the
                 following, provided that employees comply with Social Distancing Requirements
                 to the extent applicable and reasonably possible. while carrying out such
                 operations:

                 I.     The minimum necessary activities to maintain the value of the business's
                        inventory, ensure security, process payroll and employee benefits, or for
                        related functions.

                 2.     The minimum necessary activities to facilitate employees of the business
                        being able to continue to work remotely from their residences.

                 3.     The minimum necessary activities to prepare for the re-opening of
                        Designated Businesses and Operations.

                 For the purposes of this Order. "Essential Travel" includes travel for any of the
                 following purposes. Individuals engaged in any Essential Travel must comply
                 with all Social Distancing Requirements to the extent applicable and reasonably
                 possible.

                 I.     Any travel related to the provision of or access to Essential Activities,
                        Essential Governmental Functions, Essential Businesses. Designated
                        Businesses and Operations, or Minimum Basic Operations.

                 2.     Travel to care for elderly, minors, dependents. persons with disabilities, or
                        other vulnerable persons.

                 3.     Travel to or from educational institutions for purposes of receiving
                        materials for distance learning, for receiving meals, and any other related
                        services.


                                                  II




                                                                                              EX04-070
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.483 Page 478 of 576




                 4.     Travel to return to a place of residence from outside the jurisdiction.

                 5.     Travel required by law enforcement or court order.

                 6.     Travel required for non-residents to return to their place of residence
                        outside the City. Individuals are strongly encouraged to verify that their
                        transportation out of the City remains available and functional prior to
                        commencing such travel.

            J.   For purposes of this order, residences include hotels, motels, shared rental units.
                 and similar facilities.

            K.   For purposes of this order "Social Distancing Requirements" include the
                 following:

                 I.     High risk populations. Elderly and others at high risk for COVID-I9 are
                        urged to stay in their residences to the extent possible, except as necessary
                        to seek medical care.

                 2.     Persons who are sick. Persons who are sick or have a fever or cough or
                        are exhibiting symptoms such as shortness of breath or difficulty
                        breathing. chills, repeated shaking with chills, muscle pain, headache, sore
                        throat, or new loss of taste or smell, are urged to stay in their residences to
                        the extent possible. except as necessary to seek medical care.

                 3.     Personal hygiene. Persons are encouraged to wash their hands with soap
                        and water for at least twenty seconds as frequently as possible or use hand
                        sanitizer, cover coughs and sneezes (into the sleeve or elbow, not hands),
                        regularly clean high-touch surfaces, and avoid unnecessary contact with
                        others (shaking hands. etc.).

                 4.     Six-foot distances. All persons shall maintain a minimum of six-feet of
                        physical separation from all other persons. Essential Businesses and
                        Designated Businesses and Operations (to the degree applicable) shall
                        designate with signage. tape. or by other means six-foot spacing for
                        employees and customers in line to maintain appropriate distance.
                        Employees shall monitor and enforce the six-foot distancing requirement
                        set forth in this Order, whether outside waiting lines or as customers move
                        about inside a facility. Checkout operations shall be modified, to the
                        extent reasonably feasible, to provide this separation or to provide a
                        transparent shield or barrier between customers and checkout clerks.

                 5.     Limited Customer Occupancy. Each Essential Business and Designated
                        Business and Operation facility shall determine the maximum number of
                        customers that may be accommodated while maintaining the specified
                        separation distance and limiting the number of customers in the facility or
                        at the operation to that maximum number at any time, to the extent there is
                        no conflict with any existing law or order.


                                                   12




                                                                                                EX04-071
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.484 Page 479 of 576




                      6.      Face Coverings. All persons shall comply with the Non-Medical Grade
                              Face Coverings requirements set forth in Order 5 of this Order.

                      7.     Hand sanitizer and sanitizing products. Essential Businesses and
                             Designated Businesses and Operations (to the degree applicable) shall
                             make hand sanitizer and sanitizing products readily available for
                             employees and customers. Employees handling items from customers,
                             such as cash or credit cards, shall frequently utilize hand sanitizers.

                     8.      Disinfection. Essential Businesses and Designated Businesses and
                             Operations (to the degree applicable) shall regularly disinfect all high-
                             touch surfaces.

                      9.     Safeguards for high risk populations. Essential I3usinesses and Designated
                             Businesses and Operations(to the degree applicable) are urged to
                             implement processes to safeguard elderly and high risk customers.

                      1 0.   Online and remote access. Essential Businesses and Designated
                             Businesses and Operations (to the degree applicable) shall post online
                             whether a facility is open and how best to reach the facility and continue
                             services by phone or remotely. Essential Businesses and Designated
                             Businesses and Operations (to the degree applicable) shall encourage their
                             customers to do their business remotely by phone or online to the extent
                             possible.

                             Pickup at store or delivery. Essential Businesses and Designated
                             Businesses and Operations(to the degree applicable) shall provide for, if
                             feasible, online ordering and purchase of goods and customer pickup of
                             orders at a location outside the facility or shall provide for delivery to
                             customer locations.

                      1 2.    Signage. Essential Businesses and Designated Businesses and Operations
                             (to the degree applicable) shall post a sign at the entrance of the facility
                              informing all employees and customers that they must comply with the
                              Non-Medical Grade Face Coverings requirements set forth in Order 5 of
                              this Order: avoid entering the business or operation if they have a cough or
                             fever or otherwise do not feel well; maintain a six-foot distance from one
                              another; and not shake hands or engage in unnecessary physical contact.

       III.   BASIS FOR THE ORDER

       This Order is issued based on evidence of COV ID-19 within the City, as reported by the Centers
       for Disease Control and Prevention (CDC), the State Department of Health, and guidance from
       the City's medical advisory experts, scientific evidence and best practices regarding the most
       effective approaches to slow the transmission of communicable diseases generally and COVID-
       19 specifically, and evidence that the age, condition, and health of a significant portion of the
       population of the City places it at risk for serious health complications, including death, from
       COVID-19. Due to the outbreak of the COVID-I 9 virus in the general public, which is a


                                                       13




                                                                                                   EX04-072
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.485 Page 480 of 576




       pandemic according to the World Health Organization, there is a public health emergency
       throughout the City. In addition, some individuals who contract the COVID-I 9 virus have no
       symptoms or have mild symptoms, which means they may not be aware they carry the virus.
       Because even people without symptoms can transmit the virus, and because evidence shows that
       it is easily spread, gatherings can result in preventable transmission of the virus.

       The scientific evidence shows that at this stage of the emergency, it is essential to continue to
       slow virus transmission as much as possible to protect the most vulnerable and to prevent the
       health care system from being overwhelmed, while also restoring the local economy. One
       proven way to slow the transmission is to limit interactions among people to the greatest extent
       practicable. This Order helps preserve critical and limited healthcare capacity in the City while
       taking steps to revive the economy and begin to recover as a community.

       This Order also is issued in light of the existence in the City of 4,754 total COVID-I 9 cases, a
       record high 3.220 of which are active cases, 249 COVID-I9 related hospitalizations, and 33
       COVID-I 9 related deaths. as of August 17. 2020.

       IV.    INTENT

       The intent of this Order is to ensure that the maximum number of people self-isolate in their
       places of residence to the maximum extent feasible to continue to slow the spread of COVID-19
       to the maximum extent possible. while also enabling essential services and the reopening of
       designated businesses and operations with modifications to re-establish continuity of social and
       commercial life. When people need to leave their places of residence, whether to obtain or
       perform vital services, or to otherwise facilitate authorized activities necessary for continuity of
       social and commercial lifc, they shall, as applicable and at all times reasonably possible, comply
       with Social Distancing Requirements as defined in Section II.K. The intent is also to ensure that
       when people within the City interact with one another they maintain six (6) feet of physical
       distance from others, and wear face coverings (especially when indoors). All provisions of this
       Order should be interpreted to effectuate this intent.

       V.     GENERAL

              A.      Superseding Order. Emergency Order Nos. 2020-01 through 2020-22 issued by
                      the Office of the Mayor City and County of Honolulu related to the COVID-19
                      pandemic) are hereby rescinded (to the extent they have not been already) and are
                      superseded by this Order. Section 5 of the Supplemental Proclamation of
                      Emergency or Disaster(COVID-I 9[Novel Coronavirus]) issued on March 18,
                      2020. is hereby superseded to the limited extent necessary to carry out this Order.

              13.     Duration. This Order shall take effect at 12:00 a.m. on August 20, 2020. and
                      shall continue in force and effect through September 16,2020, or until it is
                      extended, rescinded, superseded, or amended by a subsequent order, or as
                      otherwise provided tinder Haw. Rev. Stat. ch. I27A.

              C.      Enforcement. All law enforcement of the State of Flawai'i and City shall ensure
                      compliance with and enforce these Orders in accordance with Haw. Rev. Stat. §
                      I 27A-29 and Mayor's Rules.


                                                        14




                                                                                                    EX04-073
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.486 Page 481 of 576




               D.    Promulgation/posting. This Order shall be posted on the City website as soon as
                     practicable in one or more appropriate places, and shall remain posted while in
                     effect.

              E.     Severabilitv. If any provision of the Orders or their application to any person or
                     circumstance is held to be invalid, the remainder of the Orders, including the
                     application ofsuch part or provision to other persons or circumstances, shall not
                     be affected and shall continue in full force and effect. To this end, the provisions
                     of the Orders are severable.

                                                                       .
                                                    KIRK W. CALD WELL
                                                    Mayor
                                                    City and County of Honolulu
                                                                                  tf9     aot2o
                                                    Date:
                                                                       S:00 en-,
                                                    Time:

        APPROVED:


        PAUL S. AO I
                        &,ol-e___( •
        Corporation Counsel Designate
        City and County of Honolulu


        APPROVED:

         /1901;105?/..ta--
        DAVID Y.-tee
        Governor




                                                       Is




                                                                                                     EX04-074
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.487 Page 482 of 576




                                               EXHIBIT A

                                 Designated Businesses and Operations


            Beaches. Consistent with Governor David Y. Ige's COVID-I9 related proclamations and
            approval of this Order, all beaches and sand bars within the City are closed except:

            a.      To transit across or through beaches to access the ocean waters for outdoor
                    exercise purposes, such as surfing, solo paddling, and swimming. No person shall
                    otherwise walk, run, sit, stand, lie down, lounge, sunbathe, or loiter on any state
                    beach or sand bar in l'lawai'i.

            b.      The beach or sand area may only be used from sunrise to sunset, unless the person
                    is engaged in shore fishing or permitted outdoor exercise.

            c.      All other State or City restrictions related to COVID-19 must be followed.
                    including, but not limited to, any applicable quarantine restrictions.

       2.   Public and private golf courses within the City operating in accordance with
            the Phase I guidelines set forth in the Professional Golfers' Association/Aloha Section's
            "Procedures for Reintroduction to the Game and Business of Golf' as may be
            updated/amended and to the extent reasonably practicable.;

       3.   Certain real estate services (effective June 5, 2020). All real property sales and
            management activities should be accomplished by remote/electronic means whenever
            possible. Starting June 5,2020. whenever in-person real property sales and management
            activities are warranted, and subject to the following restrictions and conditions, the
            services shall constitute a Designated Business and Operation:

            a.      Restrictions:
                            Any open house, brokers' open, meeting with client(s), property viewings,
                            inspections, appraisals, or similar events shall be limited in number of
                            attendees in accordance with Order 3 of this Order, and comply with
                            Social Distancing Requirements to the extent applicable and reasonably
                            possible. except that all persons shall comply with the Non-Medical Grade
                            Face Coverings requirements set forth in Order 5 of this Order.

            b.      Permitted real estate activities:
                           Residential rental property management.
                           Satisfaction of, and compliance with current/pending contract
                           contingencies and other legally mandated activities, such as:
                                   Property inspection
                                   Inventory
                                   Termite inspection
                                   Appraisal
                                   Survey




                                                                                                 EX04-075
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.488 Page 483 of 576




                          •       Removal of items from property
                          •       Repairs/Cleaning
                          •       Signing
                          •       Final walk through
                          •       Key transfer

            c.       Fulfilling listing agreement/property management obligations such as:
                             Pre-listing property viewing / analysis for Comparative Market Analysis
                            (CMA)86 pricing
                             Photography/ scanning
                             Virtual recording for virtual tours and virtual open houses (to post on
                             property websites, etc.)
                 i v.        Inspection of vacant listings to ensure safety, maintenance. upkeep. etc.
                   v.        Viewings, limited in accordance with Order 3 of this Order (regarding
                             gatherings).:

       4.   New and used car and truck dealerships - sales and leasing activities (with restrictions).
            Licensed new and used car and truck dealerships provided they first develop and
            i mplement appropriate COVID-19 mitigation plans and procedures consistent with City,
            State, and CDC guidelines, including, but not limited to: measures to ensure compliance
            with Social Distancing Requirements to the extent applicable and reasonably possible,
            except that all persons shall comply with the Non-Medical Grade Face Coverings
            requirements set forth in Order 5 of this Order: and limitations on gatherings consistent
            with Order 3 of this Order.:

       5.   Automated service providers. Service providers that do not require human interaction
            between the service provider and the customer, including, but not limited to, fully
            automated car washes: provided that the service provider implements sanitation measures
            consistent with CDC guidelines - huns://www.cdc.aov/coronavirtis/2019-
            ncov/communitv/disinfectino-buildina-facilitv.html.•

       6.   Mobile service providers. Businesses that provide services on a mobile basis in which no
            human interaction between the service provider and the customer, including, but not
            limited to, mobile pet grooming and car washing/detailing businesses; provided that the
            service provider implements sanitation measures consistent with CDC guidelines -
            hups:/Avww.cdc.aov/coronavirus/20 9-ncov/community/d is infectin a-bu ildin a-
            facilitv.html•

       7.   Educational services provided on a one-on-one basis that can be conducted in compliance
            with Social Distancing Requirements. Businesses that provide services such as private
            tutoring, music lessons, etc., one a one-on-one basis (e.g., one teacher and one student)
            that are able to comply with Social Distancing Requirements at all times and
            i mplementing sanitation measures consistent with CDC guidelines -
            litins://www.cdc.aov/coronavirus/2019-ncov/communitv/disinfectina-building-
            1acilitv.html.•

       8.   Retail and service businesses provided all of the following:


                                                     2




                                                                                                 EX04-076
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.489 Page 484 of 576




            a.     Each retail and service business must set and maintain an occupancy limit for
                   their facilities that allows employees, customers, and visitors to maintain at least
                   six-feet of physical distance from one another at all times, and which complies
                   with other applicable law. Alternatively, such businesses may continue to limit
                   occupancy to no more than one (I) person per 200 square feet of the gross
                   operation area (which equates to approximately 50 percent of the maximum
                   occupancy load).

            b.     Social Distancing Requirements (as defined in Section II.K.) are adhered to at all
                   times to the extent applicable and reasonably practicable, except that all persons
                   shall comply with the face covering requirements set forth in Order 5 of this
                   Order.

            c.     The City's "COVID-I 9 Guidance for Businesses"
                  (https://www.oneoahu.ore/business-guidance) and applicable guidance from the
                   CDC (available at hups://www.cdc.govicoronavirus/20 I 9-
                   ncovicommunity/organi2'ationsibusinesses-emplovers.html) are followed to the
                   greatest extent possible.

            d.     If fitting rooms are made available, precautions must be taken to mitigate the
                   spread of COVID- 19, including frequent sanitizing of frequently touched
                   surfaces, quarantining tried on merchandise for at least 24 hours, and ensuring
                   appropriate physical distancing can be maintained in the fitting room area.

            e.     Within shopping malls, the following requirements and conditions apply:
                   •      The operators of food-court dining areas shall either comply with
                          applicable sections of the "Restaurants" section contained in this Exhibit
                          A (physical distancing of tables. limiting groups, etc.) to the extent
                          reasonably practicable, or keep the area closed.
                   •      The operators of play areas. entertainment areas, arcades, and game rooms
                          within a shopping mall may operate subject to relevant provisions of this
                          Order. For example, indoor arcades may operate to the extent they are
                          able to comply with the section entitled "indoor attractions," provided that
                          the operation of the specific "indoor attraction", e.g., arcades, is not
                          prohibited: and, common areas may be utilized consistent with restrictions
                          on "gatherings" under Order 3 of the Order.
                   •      All persons within shopping malls, including common areas, shall comply
                          with the face coverings requirements set forth in Orders of this Order, and
                          the operators of shopping malls shall implement measures to ensure
                          compliance with the face covering requirements.;

       9.   RESERVED. Outdoor sport fields, courts, open areas, and pools for individual or small
            group activities which includes public and private outdoor sport fields, courts, open areas,
            pools, and similar facilities ("Outdoor Facilities") were previously allowed to open and
            operate. However, due to ongoing and heightened public health concerns linked to
            gatherings and the spread of COVID-I 9, effective immediately and until further notice,
            the above-cited must close and may not operate within the City. The definition of



                                                     3




                                                                                                 EX04-077
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.490 Page 485 of 576




              Outdoor Facilities does not include private residential (e.g., private homes,
              condominiums, etc.) facilities, provided that the use of such facilities is non-commercial.
              and utilized consistent with the limitations on "social gatherings" set forth in Order 3 of
              this Order.

       1 0.   Drive-in services. Starting on May 15, 2020, drive-in services (e.g., spiritual/religious
              services) may be conducted provided all of the following:

              a.     All persons attending the service must drive up in an enclosed vehicle and remain
                     in that same vehicle during the entire service.

              b.     Vehicle windows, sunroofs and convertible tops must remain closed during the
                     entire service, unless the vehicle is parked more than six (6) feet away from any
                     other vehicle.

              c.     Each vehicle may only be occupied by members of the same household or living
                     unit.

              d.     All City. state, and federal laws related to vehicle operation must be followed.

              e.     Organizers and employees of the services must follow current City, State, and
                     CDC guidelines.

              f.     Generally, no food, beverages, equipment, or materials of any kind may be
                     distributed or collected during the service. However, organizers may use
                     unattended drop-boxes, or distribute preordered food, beverages. equipment, or
                     materials consistent with CDC guidelines and this Order. Attendees of the service
                     must remain in their vehicles at all times, except to use the restroom while
                     complying with Social Distancing Requirements (including wearing a face
                     covering and maintaining six (6) feet of physical distance between others).
                     Where restroom facilities are provided, the organizers must ensure the availability
                     of handwashing stations or sanitizer, and the routine maintenance and cleaning of
                     the facilities consistent with CDC guidance.:

       I I.   In-person spiritual services. In-person spiritual services may be conducted provided all
              of the following are implemented:

              a.     All persons attending the service must maintain six(6) feet of physical distance
                     between others, except members of the same household or living unit. Organizers
                     are encouraged to limit the number of persons attending their in-person spiritual
                     services to ensure this physical distancing requirement is met.

              b.     All persons attending the service shall comply with the face coverings
                     requirements set forth in Order 5 of this Order.

              c.     Compliance with the conditions and limitations on singing, and/or playing a wind
                     instrument, and similar activities set forth in section 23 below.


                                                       4




                                                                                                   EX04-078
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.491 Page 486 of 576




              d.         Organizers and employees are strongly encouraged to develop and implement
                        appropriate COVID-I9 mitigation plans and procedures for their respective in-
                         person services, which should include, but are not limited to, addressing the
                        following issues:
                                Safeguards for higher risk populations consistent with CDC guidance,
                                available at httos://www.cdc.uov/coronav1rus/2019-ncov/factiumItiHi2her-
                                Risk.
                                Persons who are sick.
                                Personal hygiene.
                     iv.        Usage of hand sanitizer and sanitizing products.
                      v.        Cleaning and disinfection.
                     vi.        Online and remote access and/or drive-in services.
                    vii.        Signage.
                   viii.        Limiting community sharing of worship materials and other frequently
                                touched items.

              e.      Organizers and employees of in-person spiritual services must follow to the
                      greatest extent possible current COVID-I9 related: City guidelines; State of
                       Hawaii guidelines CDC guidelines (available at
                      Imps://www.ccic.gov/coronavirus/2019-
                       ncov/communitv/organizations/inclex.html), and their respective spiritual
                      organizations' guidelines.;

       1 2.   Restaurants. This section applies to restaurants only. For purposes of this section, a
              "Restaurant" means a place which is regularly and in a bona fide manner used and kept
              open for the serving of meals to patrons for compensation and which has suitable kitchen
              facilities connected therewith, containing the necessary equipment and supplies for
              cooking an assortment of foods which may be required for ordinary meals. Additionally.
              to be considered a "Restaurant" under this section, at least thirty percent(30%)of the
              establishment's gross revenue must derive from the sale of foods. Restaurants in the City
              may provide seated table service dining under the following requirements, conditions,
              and privileges:

              a       General.
                             Continued compliance with all State of HawaVi and City regulatory and
                             legal standards for operating a food services business.
                             Compliance with Social Distancing Requirements (as modified by this
                            "Restaurants" section).
                             Development, posting, and implementation of written protocols
                            ("COVID-I9 Mitigation Plan") consistent with this section; Centers for
                             Disease Control and Prevention ("CDC") guidance (available here:
                             hups://www.cdc.gov/coronavirus/20 I 9-ncov/communitv/guidance-
                             business-rcsnonse.html), as updated or superseded; and, to the extent
                             practicable, the National Restaurant Association's Reopening Guidance
                            (available at httos://restatirantorg/Downloads/PDFs/business/COVID I 9-
                             Reopen-Guidance.pd1).


                                                       5




                                                                                                EX04-079
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.492 Page 487 of 576




            b.         Operations.
                              Face coverings (as defined in Order 5).
                                      Employees - All restaurant employees must wear face coverings
                                      during their shifts, consistent with Order 5 of the Order.
                                      Customers - Customers must wear face coverings when entering
                                      and leaving the restaurant facility, consistent with Order 5 of the
                                      Order. Customers may remove the face coverings while seated,
                                      but they are encouraged to wear face coverings when not actively
                                      eating or drinking.
                              Group dining is limited to a maximum of five (5) individuals.
                              Seating shall be arranged so that six (6)feet of separation is maintained
                              between dining groups. No standing bar/dining areas are allowed.
                   iv.        Prohibit groups within the restaurant from intermingling.
                    v.        Condiments shall be by request in single-use disposable packets, or
                              reusable condiment containers that are sanitized between parties.
                   vi.        Tables and chairs must be fully sanitized after each group (or individual
                              customer) leaves the restaurant.
                  vii.        When non-disposable dishware and utensils are used, they must be
                              sanitized after each use consistent with Hawaii Department of Health
                              guidance and regulations. and "best practices" of the U.S. Food & Drug
                              Administration ("FDA")(available here: littps://www.fda.nov/food/food-
                              safetv-durinerementencies/best-practices-re-opening-retail-food-
                              establishments-during-covid-19-pandemic). as updated or superseded.
                 viii.        Provide disposable menus or menu boards, or sanitize reusable menus
                              after each use.
                   ix.        Hourly touch-point sanitization (workstations, equipment, screens, door
                              knobs, restrooms. etc.) required
                    x.        No self-service buffets or drink stations.
                   xi.        Generally, singing and playing wind instruments are prohibited. However,
                              singing and/or playing wind instruments may be performed outdoors
                              provided all of the following:
                             • Any person(s) singing and/or playing a wind instrument shall maintain
                                  physical distancing of at least ten (10) feet from any other person(s)
                                  while singing and/or playing a wind instrument. Members of the same
                                  performing group singing and/or playing a wind instrument may be
                                  closer than ten (10) feet together while performing.
                           • To the extent reasonable and practicable. a physical barrier (e.g.,
                             plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                             separate any person(s) singing and/or playing a wind instrument from
                             any other person(s), but not including members of the same
                             performing group.
                            Singing and/or playing wind instruments may be performed indoors
                            provided all of the following:




                                                      6




                                                                                                 EX04-080
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.493 Page 488 of 576




                             • Any person(s) singing and/or playing a wind instrument shall maintain
                               physical distancing of at least ten (10) feet from any other person(s)
                               while singing and/or playing a wind instrument. Members of the same
          •
                               performing group singing and/or playing a wind instrument may be
                               closer than ten (10) feet together while performing.
                             • A physical barrier (e.g.. plexiglass) of sufficient size to mitigate the
                               spread of COVID-19 shall separate any person(s) singing and/or
                               playing a wind instrument from any other person(s), but not including
                               members of the same performing group.
                             • For purposes of subsection b.xi. "performing group" means persons
                               who are compensated for singing and/or playing a wind instrument.
                   xii.      Additional restrictions for restaurants holding a liquor license. For
                             restaurants operating under this section that hold a liquor license issued by
                             the Liquor Commission of the City and County of Honolulu, State of
                             Hawaii,(including Class 2, 5, 6, 10, I I, 12, 13. 14, 15, 16. 17, or 18 liquor
                             licenses), the following restrictions and penalties also apply:

                             • Hours for on premises consumption. Licensees (operating restaurants
                               under this section) shall cease the sale, service, and consumption of
                               liquor at or before 10:00 p.m. The start time for the sale, service, and
                               consumption of liquor shall remain the same, based upon the class of
                               license.
              c.      Hygiene.

                             Employer must provide hand washing capability or sanitizer for
                             employees and customers.
                             An adequate supply of soap, disinfectant, hand sanitizer, and paper towels
                             must be available at all times.
                             Frequent hand washing/sanitizing by employees is required.

              d.      Staffing.

                             Provide training for employees regarding these requirements and each
                             restaurant's respective COVID-19 Mitigation Plan (as defined in
                             subsection a.iii above).
                             Conduct pre-shift screening, maintain staff screening log.
                             No employee displaying symptoms of COVID-19 should provide services
                             to customers. Symptomatic or ill employees should not report to work.
                   iv.       No person should work within 72 hours of exhibiting a fever or other
                             COVID-I 9 symptoms, and follow the CDC's "What To Do If You Are
                             Sick" guidance, available at huns://www.cdc.gov/coronavirus/2019-
                             ncov/if-vou-are-sick/steps-when-sick.html.
                    v.       Employer must establish a plan for employees getting ill and a return-to-
                             work plan following CDC guidance. which can be found online at:



                                                       7




                                                                                                   EX04-081
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.494 Page 489 of 576




                               huns://www.cdc.gov/coronavirus/20 I 9-ncov/commun it visa'idance-
                               business-resnonse.html.

            e.       Cleaning and Disinfecting.

                               Cleaning and disinfecting must be conducted in compliance with CDC
                               guidance.
                               When an active employee is identified as being COVID-I9 positive by
                               testing, cleaning and disinfecting must be performed as soon after the
                               confirmation of a positive test as practical consistent with CDC guidance.
                               CDC guidance can be found online at:
                               hups://www.cdc.uov/coronavirus/20 I 9-ncov/com           I \ ISinfectin e-


            1.          Encouraged practices. Restaurants are encouraged to do the following:

                               Have customers enter and exit through different entries using one-way
                               traffic, where possible.
                               Start or continue entryway. curbside, and home delivery.
                               Encourage making reservations, preordering for dine-in service, and
                               ordering for contactless pickup and delivery either by telephone or other
                               remote means.
                  iv.          Implement cashless and receiptless transactions.

            g.       Pilot sidewalk/outdoor dining privilege. From the effective date of this section,
                     through the termination of Mayor's COVID-19-related Emergency Proclamation
                    (as supplemented or extended), restaurants abutting City property may use City
                     Property for dining and take-out operations under the following conditions:

                               The restaurant must be on the ground floor and abut paved City property
                               U pon 24-hour's notice. the restaurant must vacate City property
                               for regular maintenance by City (e.g. steam cleaning).
                               The restaurant are responsible for own equipment. furniture, and supplies,
                               which must be stored elsewhere during closed hours.
                  i v.         The utilized City property may only be used by the restaurant during
                               i ts business normal hours, but shall not be used between the hours
                               of 1 1:00 p.m. and 7:00 a.m.
                   v.          The restaurant is responsible for compliance with any additional
                               requirements relating to its Hawaii Department of Health Food
                               Establishment Permit.
                  vi.          Liquor sales, if any, on the utilized City property must be authorized
                               under the restaurant's liquor license and applicable law.
                  vii.         No additional signage is permitted within the utilized City property.
                 viii.         Dining services must be consistent with the requirements of this section,
                               including Social Distancing Requirements and physical spacing of tables
                               and customers.




                                                                                                   EX04-082

        •
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.495 Page 490 of 576




                    ix.        Furniture must be located at least six (6)feet from any vehicular ramp,
                               driveway or street intersection.
                     x.        No live or amplified music is allowed on the utilized City property.
                    xi.        Furniture shall not be placed over planter strips and tree wells
                   x ii.       Furniture shall be outside an eight(8)-foot radius around bus stops and a
                               five (5)-foot radius around fire hydrants.
                  xiii.        All fire lanes shall be open and accessible at all times.
                  xiv.         The restaurant is responsible for rubbish collection.
                   xv.         Restaurants must cease operations completely when Mayor's COVID- 19-
                               related Emergency Proclamation (as supplemented) is no longer in effect.
                 xvi.          Violations of these requirements will result in forfeiture of this privilege.
                 xvii.         Sidewalk/outdoor dining under this section may include parklets (i.e., use
                               of abutting parking/street spaces converted to dining space), subject to
                               pedestrian clearance, traffic, and safety issues as determined by the City
                               through the department(s) having authority over those issues.
                 x viii.       Where sidewalks are present on all or part of the utilized City property. the
                               restaurant must ensure a clear right of way of at least 36 inches at all
                               times.(although 48 inches is recommended).
                  xix.         For restaurants abutting "pedestrian malls", as more specifically defined in
                               Section 29-1.1, et seq. of the Revised Ordinances of the City and County
                               of Honolulu 1990 (as amended). the following additional requirements
                               apply:
                                       A clear 20-foot wide right of way to accommodate delivery
                                       and emergency vehicles must be maintained at all times
                                       Operation cannot exceed mall hours
                                        No liquor service is allowed
                                       A ll rubbish must be removed nightly
                                        If the ground of the City property utilized consists of pavers.
                                       the restaurant must take precautions to prevent and address
                                       food, liquid, and grease spills
                   x x.        For restaurants abutting a City park or playground, use of the City
                               Property is limited to seven (7) feet from property line, and no more
                               than one row of tables.
                  xxi.         Activities permitted under this section may begin upon acceptance by the
                               City of a completed liability form and proof of insurance.;

            h.         Enforcement. Any Restaurant in violation of any provision under this
                       "Restaurant" section shall be subject to (I) immediate closure for 24 hours by the
                       Honolulu Police Department to provide an opportunity to cure the violation and
                       provide staff training to protect the public health; and (2)the penalties generally
                       authorized by this Order. Any Restaurant holding a liquor license issued by the
                       Honolulu Liquor Commission in violation of any provision of this "Restaurant"
                       section shall also be subject to (1) immediate closure for 24 hours by the
                       Honolulu Police Department and/or the Honolulu Liquor Commission to provide
                       an opportunity to cure the violation and provide staff training to protect the public
                       health; and (2) the penalties enforceable pursuant to the Rules of the Liquor



                                                         9




                                                                                                    EX04-083
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.496 Page 491 of 576




                     Commission of the City and County of Honolulu, State of Hawaii. and the Liquor
                     Laws of Hawaii under Hawaii Revised Statutes Chapter 281, which may include a
                     reprimand, fine, suspension, and/or revocation of the liquor license.

       1 3.   Outdoor attractions with limitations. Public and private outdoor attractions such as zoos.
              sea life attractions, water parks, recreational/commercial boating vessels (to the extent
              permitted under the State's COVID-19-related proclamations/orders and other applicable
              law), campgrounds, outdoor markets (including People's Open Markets), shooting
              ranges, archery ranges, and similar outdoor facilities ("Outdoor Attraction(s)") may
              reopen under the following conditions:

              a.     Groups are limited to a maximum of five (5) individuals. Where multiple groups
                     are present, operators must implement measures to ensure that they maintain six
                    (6) feet of physical distance between each other at all times (i.e.. no mingling
                     between groups).
              b.     Operators must implement measures to ensure that participants and groups
                     waiting to use a facility or an activity open under this section maintain physical
                     distance of six (6) feet from one another at all times. Outdoor Attractions to open
                     under this section are encouraged, but not required, to implement a reservation
                     system to eliminate or reduce waiting times.
              c.     Indoor portions of the facility must remain closed, unless such portion is
                     authorized under another section of this Order and complies with any restrictions
                     i mposed (e.g., retail and services businesses. etc.).
              d.     Individuals must comply with any lawful requirements imposed by the Outdoor
                     Attraction operator.
              e.    To the extent consistent with this section. and to the extent reasonably practicable:
                    (I) the facility operators and participants shall follow applicable guidance from
                    the CDC (available at httos://www.cdc.uov/coronavirus/20 I 9-
                     ncov/communiiv/ontanizations/businesses-einnloyers.lum1): and (2) established
                    and reputable COVID-I 9-related guidelines for the facility and the activity at
                     issue.
                     Nothing in this section requires a public or private Outdoor Attraction to open.;

       1 4.   Personal service providers. This section applies to barbers, beauty operators (including
              cosmetologists, hairdressers, estheticians. and nail technicians/nail salon workers).
              electrologists, tattoo/permanent makeup artists, massage therapists (non-health care
              setting). tanning service providers, tailors/seamstresses, pet-trainers, and other similar
              one on one personal service providers (collectively "Personal Sente Providers").
              Starting May 29. 2020. Personal Service Providers in the City may resume operations
              under the following requirements and conditions:

              a.     General.
                             Compliance with all State of Hawai'i and City statutory and regulatory
                             requirements and standards for the service provided by the Personal



                                                       10




                                                                                                   EX04-084
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.497 Page 492 of 576
                                                                                S

                          Service Provider.(E.g., barbers must comply with Haw. Rev. Stat. ch. 438
                          and Haw. Admin. R. § 16-73-1 et seq.: beauty operators must comply with
                          Haw. Rev. Stat. ch. 439 and Haw. Admin. R. § 16-78-1 et seq.; and both
                          barbers and beauty operators must comply with the Rules Relating to
                          Safety Guidelines for Barbers and Beauty Operators. attached as Exhibit 1
                          to the Governor of the State of Hawaii's Eighth Supplementary
                          Proclamation Related to the COVID-I9 Emergency. issued on May 18.
                          2020 and available at Imps://eovernor.hawaii.gov/wp-
                          contenUtioloads/2020/05/2005088-AIG Eighth-Supplementary-
                          Proclamation-for-COVID-19-distribution-siuned.pdli Massage therapists
                          must comply with Haw. Rev. Stat. ch. 452 and Haw. Admin. R. § 16-84-1
                          ct seq.). All Personal Service Providers arc encouraged to visit
                          Imos://cca.hawaii.cov/pvl/hrs/ to determine if they are regulated under
                          Hawaii law.
                          Compliance with applicable CDC guidelines (available at
                          lutos://www.cdc.gov/coronavirus/2019-
                          ncovicommunitv/orizanizations/busilleSSCS-CI711)10VCIS.litml.
                          Compliance with standards and guidelines issued by industry-specific
                          associations or similar organizations of the respective Personal Service
                          Provider's operations, to the extent reasonably practicable.
                 i v.     Compliance with the City's "COVID- 19 Guidance for Businesses" to the
                          greatest extent possible. huns://wvvw.oncoalutore/business-guidance.

            b.      Specific Requirements. Personal Services Providers must:
                           Arrange seating in the establishment so that customers are separated from
                          other customers by six (6) feet between booths/stations or have physical
                           barriers between them.
                           Ensure Social Distancing Requirements are adhered to at all times to the
                           degree applicable and to extent reasonably practicable, except that all
                           persons shall comply with the Non-Medical Grade Face Coverings
                           requirements set forth in Order 5 of this Order. Notwithstanding this
                           requirement, customers may temporarily remove the face covering when
                           necessary to complete the personal service at issue, and individuals who
                           cannot wear a face covering due to a medical or health condition, and
                           individuals under five (5) years of age are exempted from the requirement
                           to wear a face covering.
                           I mplement additional mitigation measures when strict physical distancing
                           of at least six (6) feet is not feasible for a specific task. Such measures
                           include, but are not limited to, the use of physical barriers, additional PPE
                          (e.g., plastic face shields/masks), and minimization of such personal
                           services, enhanced cleaning, and increased ventilation of the area with
                           outside air.
                 iv.       Ensure that all equipment that comes into direct contact with
                           customers/clients and all furniture in service areas (such as chairs, capes,
                           and the shampooing area in a barber shop or salon) is completely cleaned




                                                     1I




                                                                                                 EX04-085
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.498 Page 493 of 576




                        and disinfected between each customer/client in accordance with CDC
                        guidelines and applicable law.
                 v.     Implement screening measures to screen service providers and
                        customers/clients for signs and symptoms of COVID-19 before arriving at
                        the service provider location. If a service provider or client/customer
                        answers "yes" to Questions 1-3, they should not provide or receive
                        services at the Personal Service Provider's facility. Personal Service
                        Providers may provide services to those clients/customers who answer
                        "yes" to Questions 4 and 5.

                         1)     Do you now, or have you had in the past fourteen (14) days:
                                •     A cough or sore throat?
                                •     Fever or do you feel feverish?
                                •     Shortness of breath?
                                •     Loss of taste or smell?
                         2)     Have you been out of the State in the last fourteen (14) days?
                         3)     Have you had close personal/physical contact with or cared for
                                someone diagnosed with or tested positive for COVID-19?
                                        *   *   *

                         4)     If you answered "yes- to Question 3, are you a health care worker?
                         5)     If you answered "yes" to Question 4. arc you cleared to work at
                                your healthcare facility?

            c.    Prior to reopening, all Personal Service Providers are encouraged to develop, post
                  and implement written protocols("COVID-19 Mitigation Plan-)consistent with
                  this section; Centers for Disease Control and Prevention ("CDC")guidance
                 (available here: https://vww.cdc.gov/curonavirus/2O 1 9-
                  ncovicommiunit Worganizations/businesses-emplovers.html as updated or
                 superseded; and, to the extent practicable, with standards and guidelines issued by
                  industry-specific associations or similar organizations. The plan should include
                  policies regarding the following control measures: PPE utilization; on-location
                  physical distancing: hygiene; sanitation; self-screening and symptom monitoring;
                  incident reporting; and location disinfection procedures.
            d.    Flandwashing stations and/or disinfectants must be available to personal service
                  providers and customers/clients throughout the workplace and frequently
                  replenished.
            e.    No waiting areas are allowed.
            f.    No beverage service shall be provided.
            g.    When making personal service appointments. Personal Service Providers should
                  advise customers/clients of new requirements, which may include, but are not
                  limited to:
                         Customer/client must self-screen for signs and symptoms of COVID-19
                         before arriving at the service provider location.



                                                    12




                                                                                             EX04-086
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.499 Page 494 of 576




                                Customers/clients should not plan on bringing other guests with them,
                                unless they are bringing children younger than 16 for an appointment.
                                Customers/clients should advise Personal Service Providers via call, email
                                or text that they have arrived at the location for the appointment, and are
                                waiting for instructions to enter.
                   i v.         Customers/clients should put on a face covering prior to leaving the
                                vehicle, and they should be prepared to wash their hands for at least 20
                                seconds or use sanitizer prior to starting their service.
                    v.          Payments for service should be through credit or debit cards or a touchless
                                system to reduce the handling of cash.

              h.      For walk-in appointments, the Personal Service Provider should post a notice on
                      the front door or window regarding access to the facility. The notice should
                      include the phone number that the guest should call to determine availability of
                      services. If service is available at the time, the walk-up guest will need to answer
                      questions regarding COVID-19 exposure and current health, and put on a face
                      covering before entering the location.

                       Personal Service Providers are encouraged to follow additional best practices:
                              Reducing the number of customers/clients serviced at one time. E.g., using
                              only 50% of the available work stations.
                              Operators must implement measures to ensure that participants and groups
                              waiting to use a facility or an activity open under this section maintain
                              physical distance of six (6) feet from one another at all times.
                              Cashless and receiptless transactions.
                    iv.       Customers/cliems entering and exiting through different entries using one
                                   traffic, where possible.
                     v.       Reserved hours for operation limited to high-risk populations.
                    vi.       A manager or shop owner should be on site during business hours at all
                              times.
                   vii.       Advising customers to limit the number of items they bring into the
                              premises.;

       1 5.   Business offices. This section applies to business offices, whether for-profit, non-profit,
              or educational entities, regardless of the nature of the business or service, the function it
              performs. or its corporate or entity structure, that were not previously authorized to utilize
              their offices under the City's COVID-19-related emergency orders. Business offices may
              operate under the following requirements and conditions:

              a.          General.
                                Compliance with all City, State, and federal statutory and regulatory
                                requirements.
                                Compliance with all appropriate CDC guidelines —
                                Ilitos://www.cdc.Rov/coronavirtis/201 9-
                                ncov/communitv/organizations/businesses-emplovers.html



                                                         13




                                                                                                    EX04-087
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.500 Page 495 of 576




                          Compliance with any standards and guidelines issued by industry-specific
                          associations or similar organizations of the respective business.
                 iv.      Compliance with the City's "COVID-I9 Guidance for Businesses" —
                          https://www.oncoahu.ore/business-guidance.
                  v.      Compliance with the State's COVID-I9 guidelines including, but not
                          limited to:
                           I)     haps:Mica Ith.liawai i.eov/coronavirusd isease20 I 9/what-you-can-
                                  do/how-to-prevent-the-spread-of-covid- 19/.
                          2)      laps://hcalth.hawaii.gov/coronavirusdisease20 I 9/li les/2020/04/W
                                  hat-To-Do-11-You-Have-Been-Tested-For-COVID19 040120.01
                          3)      hups://health.hawaii.gov/coronavirtisdisease20 1 9/fi les/2020/05/W
                                  hat-to-Do-ii-a-Person-at-Y ou r-Works i te-has-00 V 11)- 19.pdf

            b.      Specific Requirements.
                           The business shall ensure and promote compliance with the Social
                           Distancing Requirements to the greatest extent applicable and reasonably
                           possible. except that all persons shall comply with the Non-Medical Grade
                           Face Coverings requirements set forth in Order 5 of this Order.
                           All occupied desks, cubicles and open workspaces. and furniture used for
                           sitting or standing must be spaced at least six (6) feet apart to the extent
                           reasonably practical.
                           The business shall ensure cleaning and disinfecting of its facility in
                           compliance with CDC guidelines —
                           littns://www.cdc.uov/coronavirus/20 I 9-11COV/C0111111111111 IClean-
                           disinfect/index.html.
                 i v.      Consistent with Order 3 of this Order, there shall be no "social gatherings"
                           at a business office open under this section.
                  v.       The business shall develop, post, and implement policies based on
                           guidance from the CDC. Department of Labor. Occupational Safety and
                           Health Administration ("051-1A") and the Hawai'i Department of Health
                          ("HDOH")to limit and mitigate the spread of COVID-19, including, but
                           not limited to, the following:
                          I)      Promoting healthy hygiene practices.
                          2)      Improving and intensifying cleaning and disinfection practices.
                          3)      Improving ventilation and circulation of outside air to the extent
                                  practicable.
                          4)      Monitoring for sickness.
                          5)      Closing common areas for eating, and ensuring physical distancing
                                  at locations and times where employees, clients, or guests may
                                  congregate.
                          6)      Providing necessary personal protective equipment.
                          7)      Reducing the number of employees at the office on a daily basis by
                                  allowing for and encouraging employees to work remotely to the
                                  maximum extent practicable and/or implementing staggered work
                                  schedules.



                                                    14




                                                                                               EX04-088
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.501 Page 496 of 576




                            8)      Providing employees at higher risk for severe illness from COVID-
                                    19(based on CDC guidance) with special accommodations, at the
                                    employee's request, to avoid contact with, and mitigate the risk of,
                                    the employee's exposure to co-workers and others in connection
                                    with the business, to the maximum extent possible.
                            9)      Providing plans to return to work in phases to the extent
                                    practicable.
                             10)    If someone at work tests positive for COVID-19 —
                                    Imps:/Avww.cdc.gov/coronavirus/2019-ncov/com1111.1111i y/guidance-
                                    husiness-response.lurnl:

       16.   Education and care facilities. This section applies to all private education, adult care, and
             special needs care facilities ("Education/Care Facilities"). State-regulated education
             and care facilities are not included, but may reopen as allowed by the State and/or the
             Department of Education. A business falling within the definition of an Essential
             Business (e.g.,"childcare" under Section II.F.20 of the Order) and this section, may
             operate under either. Starting June 19.2020, Education/Care Facilities may reopen under
             the following requirements and conditions:

             a.     General.

                            Compliance with all City, State. and federal statutory and regulatory
                            requirements.
                            Compliance with all applicable CDC guidelines to the extent they do not
                            conflict with this Order (available at
                            hups://www.cde.uov/coronavirus/2019-ncov/communit
                           (e.g., guidelines for schools(K-I2), colleges/universities, youth programs.
                            and workplaces).
                            Compliance with any standards and guidelines issued by
                            industry/education-specific associations or similar organizations of the
                            respective Education/Care Facility at issue, to the extent they do not
                            conflict with this Order.
                  iv.       Compliance with the City's "COVID-19 Guidance for Businesses" —
                            I mps://www.oneoahti.ora/business-euiclance, to the extent applicable.
                   v.       Compliance with the State's COVID-19 guidelines (to the extent
                            applicable) including, but not limited to:
                             1)     Imps://health.hawaii.gov/cor0navirtisdisease20 I 9/what-vou-can-
                                    do/how-to-prevent-the-spread-of-covid-19/.
                            2)      lutps://hea I th.liawa i.gov/coronav i rusd isease20 I 9/li les/2020/04/W
                                     hat-To-Do-11-You-l-lave-13een-Tested-For-COVID19 040120.pcl
                            3)       lutps://health.hawaii.uov/coronavirusdisease2019/files/2020/05/W
                                     hat-to-Do-i1-a-Person-at-Your-Worksite-bas-COV113-19.pdf

             b.     Specific Requirements

                            Physical distancing, face coverings, and groups.



                                                       15




                                                                                                     EX04-089
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.502 Page 497 of 576




                      I)     For Education/Care Facilities providing services to individuals
                             with special needs, pre-elementary- and elementary-aged
                             individuals:
                             •       Ensure physical distancing of at least six (6) feet between
                                     individuals to the extent reasonably practicable given the
                                     age and capability of the individuals and the activities at
                                     issue.
                             •       Require face coverings for instructors/service providers
                                    consistent with CDC guidelines, if any exist.
                             •       Require face coverings consistent with CDC guidelines, if
                                     any exist, for students/clients/customers to the extent
                                     reasonably practicable given the age and tolerance of the
                                     individuals and the activity at issue.
                             •       Maintain stable groups (cohorts) of ten (10) or fewer
                                    students/clients/customers each day, with the same
                                     instructors/service providers, to the extent reasonably
                                     practicable.

                      2)     For all other Education/Care Facilities:
                             •       Ensure physical distancing of at least six (6) feet between
                                     individuals at all times to the extent reasonably practicable.
                             •       Require face coverings for instructors/service providers
                                     consistent with CDC guidelines, if any exist.
                             •       Require face coverings consistent with CDC guidelines, if
                                     any exist, for students/clients/customers.

                      Activities such as singing, the playing of wind instruments, and other
                      similar activities that increase the presence and propulsion of respiratory
                      droplets in the air are discouraged: however. such activities are permitted
                      provided the following mitigation measures are taken:
                      If the activity takes place outdoors:
                      • Any person(s) singing and/or playing a wind instrument, etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc.
                        Members of the same performing group singing and/or playing a wind
                        instrument. etc. may be closer than ten (10) feet together while
                        performing. provided the group consists of less than ten (10) persons.
                      • To the extent reasonable and practicable, a physical barrier (e.g.,
                        plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                        separate any person(s) singing and/or playing a wind instrument, etc.
                        from any other person(s), but not including members of the same
                        performing group.
                      If the activity takes place indoors:




                                                16




                                                                                           EX04-090
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.503 Page 498 of 576




                       • Any person(s) singing and/or playing a wind instrument. etc. shall
                         maintain physical distancing of at least ten (10) feet from any other
                         person(s) while singing and/or playing a wind instrument, etc.
                         Members of the same performing group singing and/or playing a wind
                         instrument, etc. may be closer than ten (10) feet together while
                         performing, provided the group consists of less than ten (10) persons.
                       • A physical barrier (e.g., plexiglass) of sufficient size to mitigate the
                         spread of COVID-I 9 shall separate any person(s) singing and/or
                         playing a wind instrument. etc. from any other person(s). but not
                         including members of the same performing group.
                       The Education/Care Facility shall ensure and promote compliance with the
                       Social Distancing Requirements (that are not specifically addressed in this
                       section) to the extent applicable and reasonably possible.
                i v.   All occupied desks,. cubicles and open workspaces, and furniture used for
                       sitting or standing must be spaced at least six (6) feet apart to the extent
                       reasonably practicable.
                 v.    The Education/Care Facility shall ensure cleaning and disinfecting of its
                       facility in compliance with CDC guidelines —
                       httos://www.cdc.uov/comnavirus/2019-ncov/commtmitv/elean-
                       disinfect/index.html.
                vi.    The Education/Care Facilities shall develop, post, and implement policies
                       based on guidance from the CDC. Department of Labor, OSHA and the
                       H D01-1 to limit and mitigate the spread of COVID-I 9. including, but not
                       limited to, the following:
                        I)      Promoting healthy hygiene practices.
                       2)       Improving and intensifying cleaning and disinfection practices.
                       3)       Improving ventilation and circulation of outside air to the extent
                                practicable.
                       4)       Monitoring for sickness.
                       5)       Ensuring physical distancing at locations and times where
                                individuals may congregate.
                       6)       Providing necessary personal protective equipment.
                       7)       Allowing for and encouraging individuals to work or conduct the
                                activity at issue remotely to the extent practicable.
                       8)       Providing those at higher risk for severe illness from COVII)-19
                              (based on CDC guidance) with special accommodations, at their
                                request, to avoid contact with, and mitigate the risk of, the
                                individual's exposure to others in connection with the business.
                                operation, or facility to the extent applicable and reasonably
                                possible.
                       9)       Providing plans to return to work or the activities at issue in phases
                                to the extent practicable.
                        1 0)    If someone at work tests positive for COVID-I9 —
                                Imps://www.cde.gov/coronavirus/20 I 9-ncov/communit\guidance-
                                business-response.html:



                                                '7




                                                                                              EX04-091
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.504 Page 499 of 576




       17.   Indoor attractions such as bowling alleys, arcades, mini golf. and other similar indoor
             entertainment facilities/operations ("Indoor Attractions") were previously allowed to
             operate. However, due to ongoing and heightened public health concerns linked to
             gatherings and the spread of COVID-19, effective immediately and until further notice.
             bowling alleys, arcades, mini golf, and other similar indoor entertainment
             Facilities/operations must close and may not operate within the City.

             M useums, art galleries, movie theaters, and other similar indoor entertainment
             facilities/operations may continue to operate under the following requirements and
             conditions:

             a.      General.

                           Compliance with all City. State, and federal statutory and regulatory
                           requirements.
                           Compliance with all applicable CDC guidelines to the extent they do not
                           conflict with this Order (available at
                           Imps://www.cdc.gov/coronavirus/20 I 9-ncov/communitv/indexlitml).
                           Compliance with any standards and guidelines issued by industry/activity-
                           specific associations or similar organizations of the respective Indoor
                           Attraction at issue, to the extent they do not conflict with this Order.
                  i v.     Compliance with the City's "COVID-19 Guidance for Businesses" —
                           httosWwww.oneoahu.org/business-guidance. to the extent applicable.
                   v.      Compliance with the Slate's COVID-19 guidelines (to the extent
                           applicable) including, but not limited to:
                            1)     huos://health.hawaii.gov/coronavirtisclisease20 I 9/what-vou-can-
                                   do/how-to-prevent-the-spread-of-covid-19/.
                           2)      httos://hea I th.liawa i.uov/corona vi rusd sease2019/11 les/2020/04/W
                                   hat-To-Do-lf- You-Have-Been-Tested-For-00V I 1)19 040120.ndI
                           3)      httos://hea Ith.hawa i.gov/corona vi rusd isease2019/files/2020/05/W
                                   hat-to-Do-ila-Person-at- Y our- Works i te-has-CO VID-19md f

             b.      Specific Requirements

                           Groups are limited to a maximum of five (5) individuals. Where multiple
                           groups are present, operators must implement measures to ensure that they
                           maintain six (6) feet of physical distance between each other at all times
                          (i.e., no mingling between groups).
                           To the extent practicable, face coverings must be worn at all times. (E.g.,
                           face coverings generally must be worn in a movie theatre facility;
                           however, individuals may remove the face covering while seated to eat
                           and drink, or if one of the exemptions to face covering requirements in
                           Order 5 of the Order).
                           Operators must implement measures to ensure that individuals and groups
                           waiting to use a facility or an activity open under this section maintain
                           physical distance of six (6) feet from one another at all times. Indoor



                                                     18




                                                                                                  EX04-092
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.505 Page 500 of 576




                      Attractions to open under this section are encouraged, but not required, to
                      i mplement a reservation system to eliminate or reduce waiting times.
               i v.   Activities such as singing, the playing of wind instruments, and other
                      similar activities that increase the presence and propulsion of respiratory
                      droplets in the air are discouraged; however. such activities are permitted
                      provided the following mitigation measures are taken:
                      If the activity takes place outdoors:
                      • Any person(s) singing and/or playing a wind instrument. etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc.
                        Members of the same performing group singing and/or playing a wind
                        instrument, etc. may be closer than ten (10) feet together while
                        performing. provided the group consists of less than ten (10) persons.
                      • To the extent reasonable and practicable, a physical barrier (e.g.,
                        plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                        separate any person(s) singing and/or playing a wind instrument, etc.
                        from any other person(s), but not including members of the same
                        performing group.
                      If the activity takes place indoors:
                      • Any person(s) singing and/or playing a wind instrument, etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc.
                        Members of the same performing group singing and/or playing a wind
                        instrument, etc. may be closer than ten (10) feet together while
                        performing, provided the group consists of less than ten (10) persons.
                      • A physical barrier (e.g.. plexiglass) of sufficient size to mitigate the
                        spread of COVID-I9 shall separate any person(s)singing and/or
                        playing a wind instrument, etc. from any other person(s), but not
                        including members of the same performing group.
                v.    Individuals must comply with any lawful requirements imposed by the
                      Indoor Attraction operator.
               vi.    Nothing in this section requires a public or private Indoor Attraction to
                      open.
               vii.   Indoor Attraction operators shall develop, post, and implement policies
                      based on guidance from the CDC. Department of Labor. OSHA and the
                      HDOH to limit and mitigate the spread of COVID-19, including, but not
                      limited to, the following:
                      1)      Promoting healthy hygiene practices.
                      2)      Improving and intensifying cleaning and disinfection practices.
                      3)      Improving ventilation and circulation of outside air to the extent
                              practicable.
                      4)      Monitoring for sickness.
                      5)      Ensuring physical distancing at locations and times where
                              individuals may congregate.


                                                19




                                                                                          EX04-093
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.506 Page 501 of 576




                             6)      Providing necessary personal protective equipment.
                             7)      Allowing for and encouraging individuals to work or conduct the
                                     activity at issue remotely to the extent practicable.
                             8)      Providing those at higher risk for severe illness from COV ID-19
                                    (based on CDC guidance) with special accommodations, at their
                                     request, to avoid contact with, and mitigate the risk of, the
                                     individual's exposure to others in connection with the business,
                                    operation, or facility to the extent applicable and reasonably
                                     possible.
                             9)      Providing plans to return to work or the activities at issue in phases
                                    to the extent practicable.
                             10)     If someone at work tests positive for COVID-19 —
                                     h ttos://www.cdc.gov/coronavirus/2019-ncov/com1111.1111tviquidance-
                                     business-resnonseditml:

       I S.   RESERVED.;

       1 9.   RESERVED. Outdoor organized team sports (phase 2) which applies to outdoor team
              sports such as baseball, soccer, football, outdoor volleyball, outdoor basketball, and
              similar outdoor team sports ("Sports Program(s)") were previously allowed to operate.
              However. due to ongoing and heightened public health concerns linked to gatherings and
              the spread of COV1D-19, effective immediately and until further notice, the above-cited
              must close and may not operate within the City.

       20.    Fitness facilities. This section includes fitness centers, gyms. spas, yoga, barre, spin.
              dance studios, hula halau, and other similar types of facilities ("Fitness Facilities").
              Starting June 19, 2020, Fitness Facilities in the City may resume operations under the
              following requirements and conditions, except that all group classes (i.e.. three (3) or
              more persons) in Fitness Facilities are prohibited:

              a.     General.
                             Compliance with all appropriate City. State, and federal statutory and
                             regulatory requirements.
                             Development, posting, and implementation of written protocols
                            ("COVID-I9 Mitigation Plan") consistent with City. State, industry-
                             specific associations or organizations of the respective facility (e.g., USA
                             Gymnastics), and CDC guidance to mitigate the spread of COVID-I9
                             including, but not limited to, the following:
                              1)     hups://www.cdc.cmv/coronavirus/2019-
                                     ncov/communitv/organizations/businesses-emplovers.html
                             2)      Imps://www.oneoahu.org/business-guidance.

              b.     Specific Requirements. Fitness Facility operators must:
                             Not conduct or allow group classes (i.e., three (3)or more persons) to be
                             performed within the Fitness Facility. One-to-one personal training in


                                                       20




                                                                                                   EX04-094
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.507 Page 502 of 576




                      compliance with the "personal service providers" section of this Order and
                      online classes are permitted.
                       Limit occupancy to no more than fifty percent(50%) of the maximum
                      occupant load of the Fitness Facility and of any rooms or areas within the
                      facility with a maximum occupant load. However, pools must be closed.
                       Ensure that occupants maintain a minimum of six (6) feet of physical
                       distance between each other at all times. Ilequipment cannot be arranged
                       to facilitate six (6) feet of physical distancing, it must be blocked from
                       being used.
               i v.    If no maximum occupant load exists, operators must limit occupancy to
                      ensure occupants are able to maintain six (6)feet of physical distance
                       between each other at all times.
                v.     Limit locker room access and the number of persons who use amenities of
                       the facilities (e.g., sauna. etc.) at any one time to ensure physical
                      distancing of six (6) feet can be maintained.
                vi.    Keep childcare areas and self-service food and drink stations closed.
               vii.    Keep water fountains closed, except for those designed to refill water
                       bottles in a contact-free manner.
              viii.    Limit training for close contact activities (wrestling, mixed martial arts.
                      etc.) to skill-building drills and conditioning in which physical distancing
                      of six (6) feet or more between individuals may generally be maintained.
               ix.     Post signs to encourage physical distancing and disinfecting throughout
                       the facility.
                x.     Position staff to monitor physical distancing and disinfecting
                       requirements.
               xi.     Provide handwashing stations or hand sanitize'.(at least 60% alcohol
                      content) throughout the facility for use by employees/clients/guest.
               xii.    Ensure Social Distancing Requirements are adhered to at all times to the
                       degree applicable and to the extent reasonably practicable, except that all
                       persons shall comply with the Non-Medical Grade Face Coverings
                       requirements set forth in Order 5 of this Order.
              xiii.    Any occupied desks, cubicles and open workspaces. and furniture used for
                      sitting or standing must be spaced at least six (6) feet apart.
              xiv.     Ensure frequent cleaning and disinfecting of equipment. restrooms, locker
                       rooms, and other high touch/high usage areas of the facility in accordance
                       with CDC guidelines available at: hups://www.cdc.gov/coronavirus/2019-
                       ncov/commullitv/clean-disinlect/inclex.hunl.
               xv.     The business shall develop, post, and implement policies based on
                       guidance from the CDC, Department of Labor. Occupational Safety and
                       Health Administration ('OSHA')and the Hawai'i Department of Health
                      ('HDOH")to limit and mitigate the spread of COVID-I 9, including, but
                       not limited to, the following:




                                                21




                                                                                          EX04-095
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.508 Page 503 of 576




                      1)     Providing training for employees of each facilities' COVID-I9
                             M itigation Plan.
                      2)     Establishing a plan for employees who may get ill as well as a
                             return-to-work plan in accordance with City, State, and CDC
                             guidelines which are available at:
                             a.      lutps://www.cdc.tmv/coronavirus/2019-
                                     ncov/community/guidance-husiness-response.hunl.
                             b.      Imps://www.cdcmov/coronavirtis/20 I 9-11COV/11-you-are-
                                     sick/stens-when-sick.html
                             c.      littos://health.hawaii.gov/coronavirusdisease20 I 9/what-
                                     you-can-do/how-to-prevent-the-soreacl-of-covi d-19/
                                             hups://health.hawaiLoov/coronavirusdiscase2019/fil
                                             es/2020/04/What-To-Do-11-You-Have-Been-
                                             Tested-For-COVID19 040120.pdf
                                             Imps:Mica Ith.hawa i Luov/coronavirusd isease2019/fi I
                                             es/2020/05/What-to-Do-il-a-Person-at-Your-
                                             Worksite-has-00 V I D-19.pdf
                      3)     Creating safeguards for higher risk populations consistent with
                             CDC guidance available at:
                             ht tos://www.cdc.gov/corona v i rus/2019-ncov/faq.litml#1-li gher-
                             Risk.
                      4)     Limitations on one-to-one personal training, and compliance with
                             the personal service providers section of this Order (to the extent
                             applicable).
                     5)      RESERVED.
                     6)      Promoting healthy hygiene practices.
                     7)      Improving and intensifying cleaning and disinfection practices.
                     8)      Improving ventilation and circulation of outside air to the extent
                             practicable.
                      9)     Monitoring for sickness.
                       10)   Ensuring physical distancing at locations and times where
                             employees, clients, or guests may congregate.
                      1 1)   Providing necessary personal protective equipment.
                      1 2)   Allowing for and encouraging employees to work remotely to the
                             extent practicable.
                      1 3)   Providing employees at higher risk for severe illness from COVID-
                             19 (based on CDC guidance) with special accommodations, at the
                             employee's request, to avoid contact with, and mitigate the risk of,
                             the employee's exposure to co-workers and others in connection
                             with the business, to the maximum extent possible.
                      14)    Providing plans to return to work in phases to the extent
                             practicable.




                                               22




                                                                                           EX04-096
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.509 Page 504 of 576




             c.      Encouraged Practices.
                             Consider appointment-based usage of the Fitness Facility to limit the
                             number of persons in the facility.
                             Consider utilizing touchless forms of client/guest check-in.
                             Consider offering virtual fitness classes whenever possible, especially for
                             higher risk populations.
                  i v.       Strongly encourage clients/guests to bring their own filled water bottles
                             with them to the facility.;

       21.   Film and television production. Starting June 5, 2020, all local, national, and
             international film production. television production, streaming production, and similar
             production may operate in the City based on the guidelines and recommendations for
             production cast and crew members available at:
             hups://www.honolidwoov/rep/site/oed/oed does/Guidelines and I3est Practices for ill
             ininiLon the Island of Oahu clurinu tlic time of coV ID 060320.pd1. Compliance
             with the Order and the COVID-I9 related proclamations issued by the State is required.
             including all travel quarantine requirements as modified by the guidelines and
             recommendations available at:
             littos://www.lionolulti.uov/rep/site/oed/oed does/Modified Ouarantine Procedures-
             1-lonolti111-060320.pc11.:

       22.   RESERVED. Due to ongoing and heightened public health concerns linked to gatherings
             and the spread of COVID-19. effective immediately and until further notice, bars may not
             operate within the City. For purposes of this section. "bars" means an establishment
             holding a Class 5.6, 10, I I. 12, 13, 14, IS, 16, 17, or 18 liquor license as defined by the
             Rules of the Liquor Commission of the City and County of Honolulu. State of Hawaii
             and establishments that are primarily engaged in the serving of alcoholic beverages for
             consumption by guests on the premises regardless of whether food is served, including
             but not limited to taverns, cocktail lounges, karaoke rooms/areas, and cabarets, and
             including outdoor areas of such establishments.

             Bars impermissibly operating shall be subject to immediate closure by the Honolulu
             Police Department and subject to penalties authorized by this Order. Liquor licensees
             i mpermissibly operating bars shall also be subject to immediate closure by the Honolulu
             Liquor Commission and be subject to penalties enforceable pursuant to the Rules of the
             Liquor Commission of the City and County of Honolulu, State of Hawaii. and the Liquor
             Laws of 1-lawaii under I-lawaii Revised Statutes Chapter 281, which may include a
             reprimand, fine, suspension, and/or revocation of the liquor license.;

       23.   Singing. and/or playing a wind instrument, and similar activities. Activities such as
             singing, the playing of wind instruments, and other similar activities that increase the
             presence and propulsion of respiratory droplets in the air (which are not addressed in
             another section)("singing and/or playing a wind instrument. etc.") are discouraged at
             gatherings and events. However, such activities are permitted provided they are
             performed at a gathering/business/operation authorized under the Order, and the
             following mitigation measures are taken:


                                                      23




                                                                                                  EX04-097
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.510 Page 505 of 576




            a.   If the activity takes place outdoors:
                        Any person(s) singing and/or playing a wind instrument. etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc. Members
                        of the same performing group singing and/or playing a wind instrument,
                        etc. may be closer than ten (10) feet together while performing, provided
                        the group consists of less than ten (10) persons.
                        To the extent reasonable and practicable, a physical barrier (e.g.,
                        plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                        separate any person(s) singing and/or playing a wind instrument, etc. from
                        any other person(s). but not including members of the same performing
                        group.

            b.   If the activity takes place indoors:
                        Any person(s) singing and/or playing a wind instrument, etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc. Members
                        of the same performing group singing and/or playing a wind instrument,
                        etc. may be closer than ten (10) feet together while performing, provided
                        the group consists of less than ten (10) persons.
                        A physical barrier (e.g.. plexiglass) of sufficient size to mitigate the spread
                        of COVID-19 shall separate any person(s) singing and/or playing a wind
                        instrument. etc. from any other person(s), but not including members of
                        the same performing group.




                                                   24




                                                                                               EX04-098
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.511 Page 506 of 576


                                              OFFICE OF THE MAYOR
                             CITY AND COUNTY OF HONOLULU
                                 530 SOUTH KING STREET, ROOM 300 • HONOLULU, HAWAII 96813
                             PHONE: (808) 768-4141 • FAX: (808) 768-4242 • INTERNET: www.honolulu.cpv




KIRK W. CALDVVELL                                                                                          ROY K. AMEMIYA,JR.
      MAYOR                                                                                                MANAGING DIRECTOR

                                                                                                          GEORGETTE T. DEEMER
                                                                                                        DEPUTY MANAGING DIRECTOR



                                                      A ugust 25, 2020

                                         OFFICE OF THE MAYOR
                                    CITY AND COUNTY OF HONOLULU
                                     EMERGENCY ORDER NO. 2020-25
                                      (COVID-19 [Novel Coronavirusl)

                       SECOND STAY AT HOME / WORK FROM HOME ORDER

        By the authority vested in me as Mayor of the City and County of Honolulu (the "City")
        pursuant to Revised Charter of the City and County of Honolulu 1973(2017 Edition), as
        amended; the Revised Ordinances of the City and County of Honolulu 1990, as amended; the
        Hawar i Revised Statutes, as amended ("Haw. Rev. Stat."), the Constitution and laws of the
        State of Hawai'i, I, KIRK W. CALDWELL, hereby issue this Second Stay At Home / Work
        From Home order (the "Order")to further address the emergency declared in the Proclamation
        COVID-I9[Novel Coronavirus] that I issued on March 4,2020, Supplemental Proclamation of
        Emergency or Disaster(COVID-19[Novel Coronavirus]) that I issued on March 18, 2020, the
        Second Supplemental Proclamation of Emergency or Disaster(COVID-I9[Novel Coronavirus])
        that I issued May 6, 2020 Third Supplemental Proclamation of Emergency or Disaster(COVID-
        19 [Novel Coronavirus]) that I issued June 20, 2020, and the Fifth Supplemental Proclamation of
        Emergency or Disaster(COVID- 19 [Novel Coronavirusi) I issued August 6, 2020.

                                                       OVERVIEW

        The virus that causes Coronavirus 2019 Disease("COVID-19") is easily transmitted, especially
        in group settings, and it is essential that the spread of COVID-19 be slowed to protect the ability
        of public and private health care providers to handle the influx of new patients and to safeguard
        public health and safety. This Order addresses these ongoing concerns.

        At the present time, there is a resurgence of COVID-19 within the City. As of August 24, 2020,
        the City has had 6,181 confirmed cases of COVI D-19, a record 4,374 of which are active cases,
        352 related hospitalizations, and 41 related deaths.

        Due to the risk of the rapid spread of the virus causing COVID-19, and the need to protect all
        members of the City, especially including our members most vulnerable to the virus and also
        health care providers, this Order requires all individuals anywhere in the City to shelter in place
        — that is, stay at home and work from home — except for certain essential activities and work to
        provide essential business and government services or perform essential public infrastructure




                                                                                                           EX04-099
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.512 Page 507 of 576



 construction, including housing. This Order is effective at 12:00 a.m. on August 27, 2020 and
 will continue through September 9, 2020 subject to the limited exceptions and under the terms
 and conditions more particularly set forth below.

 Pursuant to Haw. Rev. Stat. § 127A-25 and the Rules of the Mayor City and County of
 Honolulu, dated March 20, 2020("Mayor's Rules") promulgated under that section, each of the
 orders contained in this Order ("the Orders") shall have the force and effect of law. The Orders
 are in accordance with and incorporate by reference all of my prior COVID-I9 related
 emergency proclamations and Hawai'i Governor David Y. lge's COVID- 19 related emergency
 proclamations.

 Violation of any of the Orders is punishable as a misdemeanor, with fines of up to $5,000, up to
 a year in jail; or both. Haw. Rev. Stat. § 127A-29; Mayor's Rules.

 I.      ORDERS

  Order 1: All individuals currently living within the City are ordered to stay at their place of
  residence. To the extent individuals are using shared or outdoor spaces, they must at all times as
  reasonably possible maintain physical distancing of at least six (6) feet from any other person
  when they are outside their residence and comply with Social Distancing Requirements (as
  defined in Section II.). All persons may leave their residences only for Essential Activities,
  Essential Governmental Functions, or to operate or visit Essential Businesses, as those terms are
  defined in Section II. Individuals experiencing homelessness are exempt from this Order I only,
  but are strongly urged to obtain shelter, and governmental and other entities are strongly urged to
  make such shelter available as soon as possible and to the maximum extent practicable (and to
  use COVID-19 risk mitigation practices in their operation).

  Order 2: All businesses with a facility in the City, except Essential Businesses (as defined in
  Section II.F.), are required to cease all activities within such facilities, except Minimum Basic
  Operations (as defined in Section II.G.). For clarity, businesses may also continue operations
  consisting exclusively of employees or contractors performing activities at their own residences
 (i.e., working from home). All Essential Businesses are strongly encouraged to remain open. To
  the extent applicable and to the greatest extent feasible, Essential Businesses shall comply with
  Social Distancing Requirements, including the six-foot physical distancing requirement for both
  employees and members of the public (including customers standing in line inside and outside of
  the facility).

  Order 3: Gatherings.
         A.      Indoor and outdoor social gatherings of any type and any number of people are
                 prohibited. For purposes of this Order, a "social gathering" is a gathering or event
                 that brings together persons from multiple households or living units at the same
                 time for a discrete, shared or group experience in a single room, space, or place
                 such as a private home, park, auditorium, stadium, arena, conference room, lunch
                 room, meeting hall, or other indoor or outdoor space.




                                                   2

                                                                                          EX04-100
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.513 Page 508 of 576



         13.     This limitation on social gatherings does not apply to gatherings/events/activities
                 that are permitted under Section II. Nothing in this Order prohibits the gathering
                 of members of a household or living unit on their property (including shared
                 common areas).

  Order 4: All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
  automobile, or public transit, except Essential Travel and Essential Activities (as defined in
  Section II), is prohibited. People must use public transit only for purposes of performing
  Essential Activities; or to travel to and from Essential Businesses or maintain Essential
  Governmental Functions. People riding on public transit must comply with Social Distancing
  Requirements, as applicable, including the face covering requirements contained in Order 5 of
  this Order. This Order allows travel into or out of the City to perform Essential Activities,
  operate or visit Essential Businesses, or maintain Essential Governmental Functions.

  Order 5: Non-Medical Grade Face Coverings.

  A ll individuals within the City shall wear face coverings while outdoors in public spaces when
  maintaining a physical distance of six (6)feet from persons who are not members of the same
  household or living unit is not feasible.

  A ll individuals within the City shall wear face coverings while indoors in public spaces,
  including, but not limited to, enclosed common areas of commercial and residential buildings.

  A ll employees who work at businesses or perform services at Essential Businesses, as provided
  in Section II.F. of this Order, and City departments shall wear non-medical grade face coverings
  over their noses and mouths when engaged and interacting with customers, visitors, and other
  employees of the Essential Business or City department at issue.

  A ll customers and visitors of businesses and organizations defined as Essential Businesses, as
  provided in Section II.F. of this Order, and City departments shall wear non-medical grade face
  coverings over their noses and mouths to provide additional protection for employees and
  customers of Essential Businesses and City department at issue.

  A ll passengers and users of public modes of transportation (TheBus and TheHandi-Van) shall
  wear non-medical grade face coverings over their noses and mouths when on board.

  An owner or operator of an Essential Business under this Order or City department may refuse
  admission or service to any individual who fails to wear face coverings.

  Face coverings under this Order may not be worn only under the following circumstances:

        •        Within banks, financial institutions, or using automated teller machines where the
                 inability to verify the identity of the customer or visitor of the bank, financial
                 institution or automated teller machine poses a security risk;
         •       By individuals with medical conditions or disabilities where the wearing of a face
                 covering may pose a health or safety risk to the individual;




                                                   3

                                                                                          EX04-101
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.514 Page 509 of 576



        •       By individuals engaging in physical activity outdoors where physical distancing
                can be maintained (e.g., walking,jogging, hiking, etc.);
        •       By children under the age of 5;
        •       By first responders (Honolulu Police Department, Honolulu Fire Department,
                Honolulu Emergency Services Department) to the extent that wearing non-
                medical grade face coverings may impair or impede the safety of the first
                responder in the performance of his/her duty;
        •       By children in childcare, educational, and similar facilities consistent with the
         •      latest guidance from the Centers for Disease Control and Prevention ("CDC")for
                such facilities;
        •       As allowed by another provision of this Order.
 The wearing of face coverings under this Order is intended to complement, not serve as a
 substitute, for physical distancing and cleanliness.

 Definition: "Non-medical grade face covering" or "face covering" as used in this Order, means a
 tightly woven fabric without holes, vents, or valves, that is secured to the head with either ties or
 straps, or simply wrapped and tied around the wearer's nose and mouth. It can be made of a
 variety of fabrics such as cotton, silk, or linen and may be factory-made, sewn by hand, or made
 from household items such handkerchiefs, scarfs, or shirts.

 Recommendation: This Order requires non-medical grade face coverings to be worn in certain
 circumstances. Individuals who are unable to wear a non-medical grade face covering due to
 medical conditions or disabilities where the wearing of a face covering may pose a health or
 safety risk to the person are encouraged to wear a face shield instead.

 Any seller of non-medical grade face coverings or materials or supplies to make or manufacture
 such face coverings shall abide by Haw. Rev. Stat. § I 27A-30.

 Order 6: Closure of City and State Parks

 City and County of Honolulu parks and botanical gardens("City Parks") and State of Hawai'i
 parks within the City ("State Parks"), are closed for use except as set forth below:

         A.     Individuals may travel through City and State Parks to engage in and return from
                ocean activities such as surfing, solo paddling, swimming, and other activities
                allowed by law.

        B.      Individuals may travel through City and State Parks to use comfort stations and
                showers which shall remain open.

        C.      Shooting and archery ranges may remain open as determined by the City's
                Department of Parks and Recreation.

        I).     To the extent applicable, fishing is permitted, but no group of two(2) or more
                i ndividuals may engage in fishing and gathering.


                                                  4

                                                                                          EX04-102
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.515 Page 510 of 576



         E.     Individuals may travel through City and State Parks to perform critical health,
                education, social services, and related activities for homeless, other at-risk
                persons, and animal control services.

  Order 7: Closure of Beaches

 Consistent with Governor David Y. Ige's COVID-I 9 related proclamations and approval of this
'Order, all beaches and sand bars within the City are closed except:

         A.     To transit across or through beaches to access the ocean waters for outdoor
                activities such as surfing, solo paddling, swimming, and individual fishing or
                gathering (no group of two(2)or more individuals may engage in fishing or
                gathering). No person shall otherwise walk, run, sit, stand, lie down, lounge,
                sunbathe, or loiter on any state beach or sand bar in Flawai'i.

         B.      All other State or City restrictions related to COVID-I9 must be followed,
                 including, but not limited to, any applicable quarantine restrictions.

  Order 8: Singing and/or playing a wind instrument is prohibited.

  I n general, singing, and/or playing a wind instrument, and similar activities that increase the
  presence and propulsion of respiratory droplets in the air are prohibited. However, such
  activities are permitted provided they are performed at a gathering/business/operation authorized
  under the Order, and the following mitigation measures are taken:

         A.      If the activity takes place outdoors:

                        Any person(s) singing and/or playing a wind instrument, etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc. Members
                        of the same performing group singing and/or playing a wind instrument,
                        etc. may be closer than ten (10)feet together while performing, provided
                        the group consists of less than ten (10) persons.

                2.      To the extent reasonable and practicable, a physical barrier (e.g.,
                        plexiglass) of sufficient size to mitigate the spread of COVID-I9 shall
                        separate any person(s) singing and/or playing a wind instrument, etc. from
                        any other person(s), but not including members of the same performing
                        group.

          B.     If the activity takes place indoors:

                        Any person(s) singing and/or playing a wind instrument, etc. shall
                        maintain physical distancing of at least ten (10) feet from any other
                        person(s) while singing and/or playing a wind instrument, etc.




                                                   5

                                                                                         EX04-103
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.516 Page 511 of 576



            2.     A physical barrier (e.g., plexiglass) of sufficient size to mitigate the spread
                   of COVID-19 shall separate any person(s) singing and/or playing a wind
                   instrument, etc. from any other person(s), but not including members of
                   the same performing group.

 II.   DEFINITIONS AND EXEMPTIONS

       A.   For purposes of this Order, individuals may leave their residence only to perform
            any of the following "Essential Activities." However, people at high risk of
            severe illness from COVID-I 9 and people who are sick are urged to stay in their
            residence to the extent possible except as necessary to seek medical care.

             1.   To engage in activities or perform tasks essential to their health and safety,
                   or to the health and safety of their family or household members
                  (including, but not limited to, pets), such as, by way of example only and
                   without limitation, obtaining medical supplies or medication, visiting a
                   health care professional, or obtaining supplies needed to work from home.

            2.     To obtain necessary services or supplies for themselves and their family or
                   household members, or to deliver those services or supplies to others, such
                   as, by way of example only and without limitation, canned food, dry
                   goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                   poultry, and any other household consumer products, and products
                   necessary to maintain the safety, sanitation, and essential operation of
                   residences.

             3.    To engage in outdoor activity in locations as allowed by law, provided the
                   i ndividuals comply with Social Distancing Requirements as defined in this
                   section, such as, by way of example and without limitation, swimming,
                   surfing, walking, or running (with or without pets).

            4.     To perform work providing essential products and services at an Essential
                   Business, Essential Government Function, or to otherwise carry out
                   activities specifically permitted in this Order, including Minimum Basic
                   Operations (as defined in Section II.G.).

            5.     To care for a person or pet in another household.

            6.     To obtain services, goods, or supplies from, or engage in activities at,
                   Essential Businesses(as defined in Section II.F.) or Essential Government
                   Functions.

             7.    To visit graveyards, mausoleums, and similar sites consistent with the
                   restrictions in this Order.

            8.     To engage in any other activity required or allowed by law.




                                              6

                                                                                      EX04-104
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.517 Page 512 of 576



     13.   For purposes of this Order, individuals may leave their residence to work for or
           obtain services at any "Healthcare Operations" including hospitals, clinics,
           dentists, pharmacies, pharmaceutical and biotechnology companies, other
           healthcare facilities, healthcare suppliers, home healthcare services providers,
           mental health providers, or any related and/or ancillary healthcare services,
           organizations collecting blood, platelets, plasma, and other necessary materials,
           licensed medical marijuana dispensaries and licensed medical marijuana
           production centers, eye care centers, including those that sell glasses and contact
           lenses. "Healthcare Operations" also includes veterinary care and all healthcare
           services provided to animals. Further,"Healthcare Operations" includes prepaid
           health care plan contractors as that term is defined under Haw. Rev. Stat. ch. 393,
           and other employer-sponsored health and welfare benefit plans, and/or individual
           or group health insurance plans that provides healthcare insurance benefits for
           payment or reimbursement for healthcare services provided by Healthcare
           Operations. This exemption shall be construed broadly to avoid any impacts to
           the delivery of healthcare, broadly defined. "Healthcare Operations" does not
           include fitness and exercise gyms and similar facilities. "Healthcare Operations"
           shall be conducted and performed in compliance with Social Distancing
           Requirements to the extent applicable and reasonably possible, except that all
           persons shall comply with the face coverings requirements set forth in Order 5 of
           this Order.

     C.    For purposes of this Order, individuals may leave their residence to provide any
           services or perform any work necessary to the operations and maintenance of
           "Essential Infrastructure," including, but not limited to, public works
           construction, construction of housing (in particular affordable housing or housing
           for individuals experiencing homelessness), airport operations; water, sewer, gas,
           electrical, oil refining, roads and highways, public transportation, solid waste
           collection and removal, internet, and telecommunications systems (including the
           provision of essential global, national, and local infrastructure for computing
           services, business infrastructure, communications, and web-based services),
           provided that they carry out those services or that work in compliance with Social
           Distancing Requirements to the extent applicable and reasonably possible, except
           that all persons shall comply with the face coverings requirements set forth in
           Order 5 of this Order. This Order shall be construed and applied in compliance
           and consistent with the United States Department of Homeland Security,
           Cybersecurity & Infrastructure Security Agency Memorandum on Identification
           of Essential Critical Infrastructure Workers During COVID-I9 Response, updated
           August 12,2020(and any subsequent updates and guidance memoranda thereto).

     D.    Further, nothing in this Order shall prohibit any individual, or government
           department or agency, from performing or accessing "Essential Governmental
           Functions." "Essential Government Functions" means all services needed to
           ensure the continuing operation of the government agencies and provide for the
           health, safety and welfare of the public and includes, but is not limited to, all first
           responders, emergency management personnel, emergency dispatchers, members
           of the judiciary and related court personnel, law enforcement personnel,jails and


                                              7

                                                                                           EX04-105
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.518 Page 513 of 576



          prison personnel, and health, education, and social service providers. All
          Essential Governmental Functions shall be conducted and performed in
          compliance with Social Distancing Requirements to the extent applicable and
          reasonably possible, except that all persons shall comply with the face coverings
          requirements set forth in Order 5 of this Order.

    E.    For the purposes of this Order, covered businesses include any for-profit, non-
          profit, or educational entities, regardless of the nature of the service, the function
          they perform, or its corporate or entity structure.

    F.    For the purposes of this Order,"Essential Businesses" must comply with Social
          Distancing Requirements to the extent applicable and reasonably possible, except
          that all persons shall comply with the face coverings requirements set forth in
          Order 5 of this Order. "Essential Businesses" means:

          1.      Healthcare Operations and Essential Infrastructure;

                 Grocery stores, certified farmers' markets, farm and produce stands,
                 supermarkets, food banks; convenience stores, and other establishments
                 engaged in the retail sale of canned food, dry goods, fresh fruits and
                 vegetables, pet supply, fresh meats, fish, and poultry, and any other
                 household consumer products (such as cleaning and personal care
                 products). This includes stores that sell groceries and also sell other non-
                 grocery products, and products necessary to maintaining the safety,
                 sanitation, and essential operation of residences;

          3.      Food cultivation, including farming, livestock, and fishing;

          4.      Businesses that provide food, shelter, and social services, and other
                  necessities of life for economically disadvantaged or otherwise needy
                  individuals;

          5.     Newspapers, television, radio, and other media services;

          6.     Gas stations and auto and bicycle supply, auto and bicycle repair, towing
                 services, and related facilities;

          7.     Banks and related financial institutions. This provision shall be construed
                 and applied in compliance and consistent with the United States
                 Department of Homeland Security, Cybersecurity & Infrastructure
                 Security Agency Memorandum on Identification of Essential Critical
                 Infrastructure Workers During COVID-19 Response, dated August 12,
                 2020(and any subsequent guidance memoranda thereto), and the United
                 States Department of the Treasury Memorandum for Financial Services
                 Sector Essential Critical Infrastructure Workers, dated March 22, 2020
                (and any subsequent guidance memoranda thereto);

          8.      1-lardware stores;


                                             8

                                                                                         EX04-106
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.519 Page 514 of 576



      9.      Plumbers, electricians, exterminators, and other service providers who
              provide services that are necessary to maintaining the safety, sanitation,
              and essential operation of residences, Essential Activities, and Essential
              Businesses;

       10.    Businesses providing mailing and shipping and delivery services, and
              businesses that ship or deliver groceries, food, alcoholic and non-alcoholic
              beverages, goods or services to residences and end users or through
              commercial channels, and including post office boxes;

              Educational institutions—including public and private K-12 schools,
              colleges, and universities—for purposes of facilitating distance learning,
              performing critical research, or performing essential functions, provided
              that social distancing of six (6)-feet per person is maintained to the
              greatest extent possible. Restrictions on operations for educational
              institutions contained in this Order do not apply to the University of
              Hawaii System or the State Department of Education.;

       1 2.   Laundromats, dry cleaners, industrial laundry services, and laundry
              service providers;

      1 3.    Restaurants and other facilities that prepare and serve food, but only for
              delivery or carry out.

              a.     Schools and other entities that typically provide food services to
                     students or members of the public may continue to do so under this
                     Order on the condition that the food is provided to students or
                     members of the public on a pick-up and takeaway basis only,
                     provided that social distancing of six (6)-feet per person is
                     maintained to the greatest extent possible. Schools and other
                     entities that provide food services under this exemption shall not
                     permit the food to be eaten at the site where it is provided, or at
                     any other gathering site;

              b.     Cafeterias, lunchrooms, or dining facilities providing food and
                     beverage services located within "healthcare facilities" as that term
                     is defined under Haw. Rev. Stat. § 321-15.2 and similar facilities,
                     may continue to do so under this order, provided that consumption
                     within the cafeteria, lunchroom, or dining facility located within
                     the healthcare facility is restricted to employees of the healthcare
                     facility; patients of the healthcare facility; and no more than two
                    (2)authorized visitors of the patient of the healthcare facility that
                     have been appropriately screened by the healthcare facility in
                     compliance with all of the facility's protocols related to infectious
                     disease control measures and processes.;

       14.    Businesses that supply products needed for people to work from home;



                                        9

                                                                                           EX04-107
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.520 Page 515 of 576



       15.    Businesses that supply other Essential Businesses with the support or
              supplies necessary to operate;

       16.    Airlines, taxis, and other private transportation providers, vehicle rental
              services, paratransit, and other private, public, and commercial
              transportation and logistics providers providing transportation services
              necessary for Essential Activities and other purposes expressly authorized
              i n this Order;

       1 7.   Home-based care for seniors, adults, or children, and/or people with
              developmental disabilities, intellectual disabilities, substance use
              disorders, and/or mental illness, including care givers such as nannies who
              may travel to the child's home to provide care, and other in-home services,
              including meal delivery;

       1 8.   Facilities and shelters for seniors, adults, and children, and/or people with
              developmental disabilities, intellectual disabilities, substance use
              disorders, and/or mental illness;

       1 9.   Professional services, such as legal or accounting services, insurance
              services, real estate services (including appraisals and title services) when
              necessary to assist in compliance with legally mandated activities;

       20.    Childcare facilities providing services that enable employees to work, or
              engage in activities as permitted. Childcare facilities must operate in
              accordance with State of Hawai'i Department of Human Services
              requirements;

       21.    Businesses that provide food, shelter, and other necessities of life for
              animals, including animal shelters, rescues, kennels, and adoption
              facilities;

       22.    Hotels and motels, to the extent used for lodging; and service providers to
              hotels and motels that provide services that are necessary to maintaining
              the safety, sanitation, and essential operations of the hotel and/or motel;

       23.    Funeral, mortuary, cremation, burial, cemetery, and related services,
              provided that each death-related event (funeral, etc.) is:(a) limited to 10
              individuals maximum (with members from different households/living
              units maintaining physical distance of at least six (6) feet between each
              other at all times);(b) face coverings are worn consistent with Order 5;
              and (c) there is compliance with all other applicable Social Distancing
              Requirements;




                                        10

                                                                                         EX04-108
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.521 Page 516 of 576




            24.   Critical trades. Building and construction tradesmen and tradeswomen,
                  and other trades, including but not limited to, plumbers, electricians,
                  exterminators, cleaning and janitorial staff for commercial and
                  governmental properties, security staff, operating engineers, HVAC,
                  painting, moving and relocation services, and other service providers who
                  provide services that are necessary to maintaining the safety, sanitation,
                  and essential operations of residences, Essential Activities, and Essential
                  Businesses;

            25.   Critical labor union functions that are essential activities that include the
                  administration of health and welfare funds and personnel checking on the
                  well-being and safety of members providing services in Essential
                  Businesses or Essential Government Functions, provided that these checks
                  should be done by telephone or remotely;.

            26.   Licensed private detectives and agencies and guards and agencies as those
                  terms are defined under       Rev. Stat. ch. 463.

            27.   Fabric Sellers/Suppliers, under the following conditions:

                  a.     The business is primarily engaged in selling fabric and related
                         supplies ("Fabric Store(s)");

                  b.     Only two customers are allowed in the Fabric Store at a time, and
                         the Fabric Store has implemented effective procedures to prevent
                         any line from forming outside (appointment-only system, etc.);

                  c.     All orders from the Fabric Store, other than those to be made in
                         person pursuant to sub-section II.F.27.b.(above), are facilitated
                         exclusively online, or by other remote means;

                  d.     Orders from the Fabric Store, other than those to be made in
                         person pursuant to sub-section II.F.27.b.(above), are fulfilled by
                         no-contact delivery; a business providing mailing and shipping and
                         delivery services to residences and end users or through
                         commercial channels; or by curbside pick-up consistent with
                         Social Distancing Requirements;

                  e.     In-person and pick-up orders from the Fabric Store are solely for
                         the purpose of obtaining materials necessary to make masks; and

                  F.     The physical presence of workers at the Fabric Store is limited to
                         the greatest extent feasible.




                                                                                   EX04-109
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.522 Page 517 of 576



            28.    In-person spiritual services. In-person spiritual services may be conducted
                   provided Social Distancing Requirements are adhered to including, but not
                   limited to, the wearing of face coverings and physical distancing.

            29.    Film and television production. All local, national, and international film
                   production, television production, streaming production, and similar
                   production may operate in the City based on the guidelines and
                   recommendations for production cast and crew members available at:
                   https://www.honolulu.gov/rep/site/oed/oed docs/Guidelines and Best Pr
                   actices for filming on the Island of Oahu during_the time of COVI
                   D 060320.pdf. Compliance with the Order and the COVID-19 related
                   proclamations issued by the State is required, including all travel
                   quarantine requirements as modified by the guidelines and
                   recommendations available at:
                   https://www.honolulu.gov/rep/site/oed/oed docs/Modified Quarantine Pr
                   ocedures-Honolulu-060320.pdf.

      G.    For the purposes of this Order,"Minimum Basic Operations" include the
            following, provided that employees comply with Social Distancing Requirements
            as defined this section, to the extent applicable and reasonably possible, except
            that all persons shall comply with the face coverings requirements set forth in
            Order 5 of this Order, while carrying out such operations:

            1.     The minimum necessary activities to maintain the value of the business's
                   inventory, ensure security, process payroll and employee benefits, or for
                   related functions.

            2.     The minimum necessary activities to facilitate employees of the business
                   being able to continue to work remotely from their residences.

            For the purposes of this Order,"Essential Travel" includes travel for any of the
            following purposes. Individuals engaged in any Essential Travel must comply
            with all Social Distancing Requirements to the extent applicable and reasonably
            possible, except that all persons shall comply with the face coverings
            requirements set forth in Orders of this Order.

            1.     Any travel related to the provision of or access to Essential Activities,
                   Essential Governmental Functions, Essential Businesses, or Minimum
                   Basic Operations.

            2.     Travel to care for elderly, minors, dependents, persons with disabilities, or
                   other vulnerable persons.

            3.     Travel to or from educational institutions for purposes of receiving
                   materials for distance learning, for receiving meals, and any other related
                   services.

            4.     Travel to return to a place of residence from outside the jurisdiction.


                                             12

                                                                                      EX04-1 10
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.523 Page 518 of 576



          5.     Travel required by law enforcement or court order.

          6.     Travel required for non-residents to return to their place of residence
                 outside the City. Individuals are strongly encouraged to verify that their
                 transportation out of the City remains available and functional prior to
                 commencing such travel.

    I.    For purposes of this order, residences include hotels, motels, shared rental units,
          and similar facilities.

    J.    For purposes of this order Social Distancing Requirements include the
          following:

          1.     High risk populations. Elderly and others at high risk for COVID-I9 are
                 urged to stay in their residences to the extent possible, except as necessary
                 to seek medical care.

          2.     Persons who are sick. Persons who are sick or have a fever or cough or
                 are exhibiting symptoms such as shortness of breath or difficulty
                 breathing, chills, repeated shaking with chills, muscle pain, headache, sore
                 throat, or new loss of taste or smell, are urged to stay in their residences to
                 the extent possible, except as necessary to seek medical care.

          3.     Personal hygiene. Persons are encouraged to wash their hands with soap
                 and water for at least twenty seconds as frequently as possible or use hand
                 sanitizer, cover coughs and sneezes (into the sleeve or elbow, not hands),
                 regularly clean high-touch surfaces, and avoid unnecessary contact with
                 others (shaking hands, etc.).

          4.     Six (6)-foot distances. All persons shall maintain a minimum of six (6)-
                 feet of physical separation from all other persons. Essential Businesses (to
                 the degree applicable) shall designate with signage, tape, or by other
                 means six (6)-foot spacing for employees and customers in line to
                 maintain appropriate distance. Employees shall monitor and enforce the
                 six (6)-foot distancing requirement set forth in this Order, whether outside
                 waiting lines or as customers move about inside a facility. Checkout
                 operations shall be modified, to the extent reasonably feasible, to provide
                 this separation or to provide a transparent shield or barrier between
                 customers and checkout clerks.

          5.     Limited Customer Occupancy. Each Essential Business facility shall
                 determine the maximum number of customers that may be accommodated
                 while maintaining the specified separation distance and limiting the
                 number of customers in the facility or at the operation to that maximum
                 number at any time, to the extent there is no conflict with any existing law
                 or order.




                                            13

                                                                                        EX04-111
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.524 Page 519 of 576



               6.       Face Coverings. All persons shall comply with the Non-Medical Grade
                        Face Coverings requirements set forth in Order 5 of this Order.

               7.      bland sanitizer and sanitizing products. Essential Businesses (to the
                       degree applicable) shall make hand sanitizer and sanitizing products
                       readily available for employees and customers. Employees handling items
                       from customers, such as cash or credit cards, shall frequently utilize hand
                       sanitizers.

               8.       Disinfection. Essential Businesses (to the degree applicable) shall
                        regularly disinfect all high-touch surfaces.

               9.       Safeguards for high risk populations. Essential Businesses (to the degree
                        applicable) are urged to implement processes to safeguard elderly and high
                        risk customers.

                1 0.    Online and remote access. Essential Businesses (to the degree applicable)
                        shall post online whether a facility is open and how best to reach the
                       facility and continue services by phone or remotely. Essential Businesses
                       (to the degree applicable) shall encourage their customers to do their
                        business remotely by phone or online to the extent possible.

                        Pickup at store or delivery. Essential Businesses (to the degree applicable)
                        shall provide for, if feasible, online ordering and purchase of goods and
                        customer pickup of orders at a location outside the facility or shall provide
                        for delivery to customer locations.

                1 2.    Signage. Essential Businesses (to the degree applicable) shall post a sign
                        at the entrance of the facility informing all employees and customers that
                        they must comply with the Non-Medical Grade Face Coverings
                        requirements set forth in Order 5 of this Order; avoid entering the business
                        or operation if they have a cough or fever or otherwise do not feel well;
                        maintain a six-foot distance from one another; and not shake hands or
                        engage in unnecessary physical contact.

 HI.    BASIS FOR THE ORDER

 This Order is issued based on evidence of COVID-I 9 within the City, as reported by the Centers
 for Disease Control and Prevention (CDC), the State Department of Health, and guidance from
 the City's medical advisory experts, scientific evidence and best practices regarding the most
 effective approaches to slow the transmission of communicable diseases generally and COVID-
 19 specifically, and evidence that the age, condition, and health of a significant portion of the
 population of the City places it at risk for serious health complications, including death, from
 COVID-19.

 Due to the outbreak of the COVID-I9 virus in the general public, which is a pandemic according
 to the World Health Organization, there is a public health emergency throughout the City. In
 addition, some individuals who contract the COVID-I9 virus have no symptoms or have mild


                                                  14

                                                                                         EX04-112
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.525 Page 520 of 576



 symptoms, which means they may not be aware they carry the virus. Because even people
 without symptoms can transmit the virus, and because evidence shows that it is easily spread,
 gatherings can result in preventable transmission of the virus.

 The scientific evidence shows that at this stage of the emergency, the spread of the virus is
 spiraling out of control. It is essential to slow virus transmission as much as possible to protect
 the most vulnerable and to prevent the health care system from being overwhelmed; while also
 allowing access to basic life necessities. One proven way to slow the transmission is to limit
 interactions among people to the greatest extent practicable. This Order helps preserve critical
 and dwindling healthcare capacity in the City while allowing essential community activity and
 functions to continue.

 This Order is also issued in light of the fact that as of August 24, 2020, the City has had 6,181
 confirmed cases of COVID-19, a record 4,374 of which are active cases, 352 related
 hospitalizations, and 41 related deaths.

 IV.    INTENT

 The intent of this Order is to ensure that the maximum number of people self-isolate in their
 places of residence to the maximum extent feasible, while enabling essential services to
 continue, to slow the spread of COVID-19 to the maximum extent possible. When people need
 to leave their places of residence, whether to obtain or perform vital services, or to otherwise
 facilitate authorized activities necessary for continuity of social and commercial life, they shall,
 as applicable and at all times reasonably possible, comply with Social Distancing Requirements
 as defined in Section 11., except that all persons shall comply with the Non-Medical Grade Face
 Coverings requirements set forth in Order 5 of this Order. All provisions of this Order should be
 interpreted to effectuate this intent.

  V.    GENERAL

         A.     Superseding Order. Emergency Order Nos. 2020-01 through 2020-24 issued by
                the Office of the Mayor City and County of Honolulu related to the COVID- I 9
                pandemic) are hereby rescinded (to the extent they have not been already) and are
                superseded by this Order. Section 5 of the Supplemental Proclamation of
                Emergency or Disaster(COVID-19 [Novel Coronavirusj) issued on March 18,
                2020, is hereby superseded to the limited extent necessary to carry out this Order.

         B.     Duration. This Order shall take effect at 12:00 a.m. on August 27, 2020 and
                shall continue in force and effect through September 9, 2020, or until it is
                extended, rescinded, superseded, or amended by a subsequent order, or as
                otherwise provided under Haw. Rev. Stat. ch. I27A.

        C.      Enforcement. All law enforcement of the State of Hawar i and City shall ensure
                compliance with and enforce these Orders in accordance with Flaw. Rev. Stat.
                § 127A-29 and Mayor's Rules.




                                                  15

                                                                                          EX04-1 13
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.526 Page 521 of 576




              D.     Promulgation/posting. This Order shall be posted on the City website as soon as
                     practicable in one or more appropriate places, and shall remain posted while in
                     effect.

              E.     Severahility. If any provision of the Orders or their application to any person or
                     circumstance is held to be invalid, the remainder of the Orders, including the
                     application of such part or provision to other persons or circumstances, shall not
                     be affected and shall continue in full force and effect. To this end, the provisions
                     of the Orders are severable.




                                                    KIRK W.CALD WELL
                                                    Mayor
                                                    City and County of Honolulu



        APPROVED:



        PAUL S. AOKI
        Corporation Counsel Designate
        City and County of Honolulu



        APPROVED:


                 e
        DAVID  Y. I
        Governor




                                                       16




                                                                                                      EX04-114
   Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.527 Page 522 of 576


                                            OFFICE OF THE MAYOR
                            CITY AND COUNTY OF HONOLULU
                                530 SOUTH KING STREET, ROOM 300 • HONOLULU, HAWAII 96813
                            PHONE: (808) 768-4141 • FAX: (808)768-4242 • INTERNET: www.honolulu.qov




KIRK W. CALDWELL                                                                                         ROY K. AMEMIYA,JR.
      MAYOR                                                                                              MANAGING DIRECTOR

                                                                                                        GEORGETTE T. DEEMER
                                                                                                      DEPUTY MANAGING DIRECTOR




                                                   September 8, 2020

                                       OFFICE OF THE MAYOR
                                   CITY AND COUNTY OF HONOLULU
                                    EMERGENCY ORDER NO. 2020-26
                                     (COVID-19 [Novel Coronavirusp

                   AMENDED SECOND STAY AT HOME / WORK FROM HOME ORDER

       By the authority vested in me as Mayor of the City and County of Honolulu (the "City")
       pursuant to Revised Charter of the City and County of Honolulu 1973(2017 Edition), as
       amended; the Revised Ordinances of the City and County of Honolulu 1990, as amended; the
       Hawai'i Revised Statutes, as amended ("Haw. Rev. Stat."), the Constitution and laws of the
       State of Hawai'i, I, KIRK W. CALDWELL, hereby issue this Amended Second Stay At Home /
       Work From Home order (the "Order")to further address the emergency declared in the
       Proclamation COVID-I 9[Novel Coronavirusl that I issued on March 4,2020, Supplemental
       Proclamation of Emergency or Disaster(COVID-19 [Novel Coronavirusi) that I issued on March
       I S, 2020, the Second Supplemental Proclamation of Emergency or Disaster(COVID-19[Novel
       Coronavirus]) that I issued May 6, 2020 Third Supplemental Proclamation of Emergency or
       Disaster(COVID- I 9[Novel Coronavirus]) that I issued June 20, 2020, and the Fifth
       Supplemental Proclamation of Emergency or Disaster(COVID-I9 [Novel Coronavirus]) I issued
       A ugust 6, 2020.

                                                      OVERVIEW

       The virus that causes Coronavirus 2019 Disease("COVID-19") is easily transmitted, especially
       in group settings, and it is essential that the spread of COVID-I 9 be slowed to protect the ability
       of public and private health care providers to handle the influx of new patients and to safeguard
       public health and safety. This Order addresses these ongoing concerns.

       At the present time, a resurgence of COVID-19 continues within the City. As of September 2,
       2020, the City had a seven (7)day moving average of 1.7 new cases for every 10,000 people that
       live in the City. As of September 4, 2020, the City had a total of 8,575 confirmed cases of
       COVID-19, 516 related hospitalizations, and 69 related deaths.

        Due to the risk of the rapid spread of the virus causing COVID-19, and the need to protect all
        members of the City, especially including our members most vulnerable to the virus and also




                                                                                                         EX04-115
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.528 Page 523 of 576



 health care providers, this Order requires all individuals anywhere in the City to shelter in place
 — that is, stay at home and work from home — except for certain essential activities and work to
 provide essential business and government services or perform essential public infrastructure
 construction, including housing. This Order is effective at 12:00 a.m. on September 10, 2020
 and will continue through September 23, 2020 subject to the limited exceptions and under the
 terms and conditions more particularly set forth below.

 Pursuant to Haw. Rev. Stat. § 127A-25 and the Rules of the Mayor City and County of
 Honolulu, dated March 20, 2020("Mayor's Rules") promulgated under that section, each of the
 orders contained in this Order ("the Orders") shall have the force and effect of law. The Orders
 are in accordance with and incorporate by reference all of my prior COVID-19 related
 emergency proclamations and Hawai'i Governor David Y. Ige's COVID-I 9 related emergency
 proclamations.

 Violation of any of the Orders is punishable as a misdemeanor, with fines of up to $5,000, up to
 a year in jail, or both. Haw. Rev. Stat. § 127A-29; Mayor's Rules.

 I.      ORDERS

 Order I: All individuals currently living within the City are ordered to stay at their place of
 residence. To the extent individuals are using shared or outdoor spaces, they must at all times as
 reasonably possible maintain physical distancing of at least six (6)feet from any other person
 when they are outside their residence and comply with Social Distancing Requirements(as
 defined in Section II.). All persons may leave their residences only for Essential Activities,
 Essential Governmental Functions, or to operate or visit Essential Businesses, as those terms are
 defined in Section II. Individuals experiencing homelessness are exempt from this Order I only,
 but are strongly urged to obtain shelter, and governmental and other entities are strongly urged to
 make such shelter available as soon as possible and to the maximum extent practicable (and to
 use COVID- 19 risk mitigation practices in their operation).

 Order 2: All businesses with a facility in the City, except Essential Businesses (as defined in
 Section II.F.), are required to cease all activities within such facilities, except Minimum Basic
 Operations (as defined in Section 11.G.). For clarity, businesses may also continue operations
 consisting exclusively of employees or contractors performing activities at their own residences
 (i.e., working from home). All Essential Businesses are strongly encouraged to remain open. To
 the extent applicable and to the greatest extent feasible, Essential Businesses shall comply with
 Social Distancing Requirements, including the six-foot physical distancing requirement for both
 employees and members of the public (including customers standing in line inside and outside of
  the facility).

 Order 3: Gatherings.
         A.     Indoor and outdoor social gatherings of any type and any number of people are
                prohibited. For purposes of this Order, a "social gathering" is a gathering or event
                that brings together persons from multiple households or living units at the same
                time for a discrete, shared or group experience in a single room, space, or place




                                                 2

                                                                                         EX04-116
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.529 Page 524 of 576



                 such as a private home, park, auditorium, stadium, arena, conference room, lunch
                 room, meeting hall, or other indoor or outdoor space.

         B.      This limitation on social gatherings does not apply to gatherings/events/activities
                 that are permitted under Section II. Nothing in this Order prohibits the gathering
                 of members of a household or living unit on their property (including shared
                 common areas).

  Order 4: All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
  automobile, or public transit, except Essential Travel and Essential Activities (as defined in
  Section II), is prohibited. People must use public transit only for purposes of performing
  Essential Activities; or to travel to and from Essential Businesses or maintain Essential
  Governmental Functions. People riding on public transit must comply with Social Distancing
  Requirements, as applicable, including the face covering requirements contained in Order 5 of
  this Order. This Order allows travel into or out of the City to perform Essential Activities,
  operate or visit Essential Businesses, or maintain Essential Governmental Functions.

  Order 5: Non-Medical Grade Face Coverings.

  A ll individuals within the City shall wear face coverings while outdoors in public spaces when
  maintaining a physical distance of six (6)feet from other individuals is not feasible.

  All individuals within the City shall wear face coverings while indoors in public spaces,
  i ncluding, but not limited to, enclosed common areas of commercial and residential buildings.

  A ll employees who work at businesses or perform services at Essential Businesses, as provided
  i n Section II.F. of this Order, and City departments shall wear non-medical grade face coverings
  over their noses and mouths when engaged and interacting with customers, visitors, and other
  employees of the Essential Business or City department at issue.

  A ll customers and visitors of businesses and organizations defined as Essential Businesses, as
  provided in Section II.F. of this Order, and City departments shall wear non-medical grade face
  coverings over their noses and mouths to provide additional protection for employees and
  customers of Essential Businesses and City department at issue.

  A ll passengers and users of public modes of transportation (TheBus and TheHandi-Van) shall
  wear non-medical grade face coverings over their noses and mouths when on board.

  An owner or operator of an Essential Business under this Order or City department may refuse
  admission or service to any individual who fails to wear face coverings.

  Face coverings under this Order may not be worn only under the following circumstances:

         •       Within banks, financial institutions, or using automated teller machines where the
                 inability to verify the identity of the customer or visitor of the bank, financial
                 institution or automated teller machine poses a security risk;




                                                   3

                                                                                          EX04-117
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.530 Page 525 of 576



        •       By individuals with medical conditions or disabilities where the wearing of a face
                covering may pose a health or safety risk to the individual;
        •       By individuals engaging in physical activity outdoors where physical distancing
                can be maintained (e.g., walking,jogging, hiking, etc.);
        •       By children under the age of 5;
        •       By first responders(Honolulu Police Department, Honolulu Fire Department,
                Honolulu Emergency Services Department) to the extent that wearing non-
                medical grade face coverings may impair or impede the safety of the first
                responder in the performance of his/her duty;
        •       By children in childcare, educational, and similar facilities consistent with the
                latest guidance from the Centers for Disease Control and Prevention ("CDC")for
                such facilities;
        •       As allowed by another provision of this Order.
 The wearing of face coverings under this Order is intended to complement, not serve as a
 substitute, for physical distancing and cleanliness.

 Definition: "Non-medical grade face covering" or "face covering" as used in this Order, means a
 tightly woven fabric without holes, vents, or valves that is secured to the head with either ties or
 straps, or simply wrapped and tied around the wearer's nose and mouth. It can be made of a
 variety of fabrics such as cotton, silk, or linen and may be factory-made, sewn by hand, or made
 from household items such handkerchiefs, scarfs, or shirts.

 Recommendation: This Order requires non-medical grade face coverings to be worn in certain
 circumstances. Individuals who are unable to wear a non-medical grade face covering due to
 medical conditions or disabilities where the wearing of a face covering may pose a health or
 safety risk to the person are encouraged to wear a face shield instead.

 Any seller of non-medical grade face coverings or materials or supplies to make or manufacture
 such face coverings shall abide by Flaw. Rev. Stat. § I27A-30.

 Order 6: Re-opening of City Parks and State Parks/Trails

 City and County of Honolulu parks and botanical gardens("City Parks") and State of Hawar
 parks and trails within the City ("State Parks/Trails"), are re-opened for limited use as set forth
 below:

        A.      Individuals may engage in any lawful activity (e.g., walking, running, biking,
                sitting, fishing, etc.), but only by oneself. No group use or group activities are
                allowed.

        B.      Shooting and archery ranges may remain open as determined by the City's
                Department of Parks and Recreation.




                                                  4

                                                                                          EX04-1 18
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.531 Page 526 of 576



         C.      Bicycle paths and designated community garden plots shall be open, but
                 basketball and tennis courts, swimming pools, and playgrounds shall remain
                 closed.

         D.      Parking lots of City Parks and State Parks/Trails shall generally be open to allow
                 individuals to engage in permitted activities as described in Orders 6 and 7.

         E.      State Parks/Trails are re-opened for the above limited use as announced by the
                 State Department of Land and Natural Resources consistent with this Amended
                 Second Stay At Home / Work From Home Order and Governor Ige's approval of
                 this Order.

  Order 7: Re-opening of Beaches

  Consistent with Governor David Y. Ige's COVID-I9 related proclamations and approval of this
  Order, all beaches and sand bars within the City are re-opened for limited use as set forth below:

         A.      Individuals may engage in any lawful activity (e.g., walking, running, sitting,
                 fishing, etc.) on the beach, but only by oneself. No group use or group activities
                 are allowed.

         13.     All other State or City restrictions related to COVID-19 must be followed,
                 i ncluding, but not limited to, any applicable quarantine restrictions.

         C.      Beaches are re-opened for the above limited use as announced by the State
                 Department of Land and Natural Resources consistent with this Amended Second
                 Stay At Home / Work From 1-lome Order and Governor Ige's approval of this
                 Order.

  Order 8: Singing and/or playing a wind instrument is prohibited.

 I n general, singing, and/or playing a wind instrument, and similar activities that increase the
 presence and propulsion of respiratory droplets in the air are prohibited. However, such
 activities are permitted provided they are performed at a gathering/business/operation authorized
 under the Order, and the following mitigation measures are taken:

         A.      If the activity takes place outdoors:

                 1.     Al))' person(s) singing and/or playing a wind instrument, etc. shall
                        maintain physical distancing of at least ten (10)feet from any other
                        person(s) while singing and/or playing a wind instrument, etc. Members
                        of the same performing group singing and/or playing a wind instrument,
                        etc. may be closer than ten (10) feet together while performing, provided
                        the group consists of less than ten (10) persons.

                2.      To the extent reasonable and practicable, a physical barrier (e.g.,
                        plexiglass) of sufficient size to mitigate the spread of COVID-19 shall
                        separate any person(s) singing and/or playing a wind instrument, etc. from


                                                   5

                                                                                         EX04-119
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.532 Page 527 of 576



                    any other person(s), but not including members of the same performing
                    group.

       B.    If the activity takes place indoors:

             1.     Any person(s) singing and/or playing a wind instrument, etc. shall
                    maintain physical distancing of at least ten (10) feet from any other
                    person(s) while singing and/or playing a wind instrument, etc.

                    A physical barrier (e.g., plexiglass) of sufficient size to mitigate the spread
                    of COVID-19 shall separate any person(s) singing and/or playing a wind
                    i nstrument, etc. from any other person(s), but not including members of
                    the same performing group.
 II.   DEFINITIONS AND EXEMPTIONS

       A.   For purposes of this Order, individuals may leave their residence only to perform
            any of the following "Essential Activities." However, people at high risk of
            severe illness from COVID-19 and people who are sick are urged to stay in their
            residence to the extent possible except as necessary to seek medical care.

             1.    To engage in activities or perform tasks essential to their health and safety,
                   or to the health and safety of their family or household members
                   (including, but not limited to, pets), such as, by way of example only and
                    without limitation, obtaining medical supplies or medication, visiting a
                    health care professional, or obtaining supplies needed to work from home.

            2.      To obtain necessary services or supplies for themselves and their family or
                    household members, or to deliver those services or supplies to others, such
                    as, by way of example only and without limitation, canned food, dry
                    goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                    poultry, and any other household consumer products, and products
                    necessary to maintain the safety, sanitation, and essential operation of
                    residences.

            3.      To engage in outdoor activity in locations as allowed by law, provided the
                    individuals comply with Social Distancing Requirements as defined in this
                    section, such as, by way of example and without limitation, swimming,
                    surfing, walking, or running (with or without pets).

            4.      To perform work providing essential products and services at an Essential
                    Business, Essential Government Function, or to otherwise carry out
                    activities specifically permitted in this Order, including Minimum Basic
                    Operations (as defined in Section II.G.).

            5.      To care for a person or pet in another household.




                                               6

                                                                                       EX04-120
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.533 Page 528 of 576



          6.     To obtain services, goods, or supplies from, or engage in activities at,
                 Essential Businesses(as defined in Section ILE) or Essential Government
                 Functions.

          7.     To visit graveyards, mausoleums, and similar sites consistent with the
                 restrictions in this Order.

          8.     To engage in any other activity required or allowed by law.

    B.    For purposes of this Order, individuals may leave their residence to work for or
          obtain services at any "Healthcare Operations" including hospitals, clinics,
          dentists, pharmacies, pharmaceutical and biotechnology companies, other
          healthcare facilities, healthcare suppliers, home healthcare services providers,
          mental health providers, or any related and/or ancillary healthcare services,
          organizations collecting blood, platelets, plasma, and other necessary materials,
          licensed medical marijuana dispensaries and licensed medical marijuana
          production centers, eye care centers, including those that sell glasses and contact
          lenses. "Healthcare Operations" also includes veterinary care and all healthcare
          services provided to animals. Further, "Healthcare Operations" includes prepaid
          health care plan contractors as that term is defined under Haw. Rev. Stat. ch. 393,
          and other employer-sponsored health and welfare benefit plans, and/or individual
          or group health insurance plans that provides healthcare insurance benefits for
          payment or reimbursement for healthcare services provided by Healthcare
          Operations. This exemption shall be construed broadly to avoid any impacts to
          the delivery of healthcare, broadly defined. "Healthcare Operations" does not
          include fitness and exercise gyms and similar facilities. "Healthcare Operations"
          shall be conducted and performed in compliance with Social Distancing
          Requirements to the extent applicable and reasonably possible, except that all
          persons shall comply with the face coverings requirements set forth in Order 5 of
          this Order.

    C.   For purposes of this Order, individuals may leave their residence to provide any
         services or perform any work necessary to the operations and maintenance of
         "Essential Infrastructure," including, but not limited to, public works
         construction, construction of housing (in particular affordable housing or housing
         for individuals experiencing homelessness), airport operations, water, sewer, gas,
         electrical, oil refining, roads and highways, public transportation, solid waste
         collection and removal, internet, and telecommunications systems (including the
         provision of essential global, national, and local infrastructure for computing
         services, business infrastructure, communications, and web-based services),
         provided that they carry out those services or that work in compliance with Social
         Distancing Requirements to the extent applicable and reasonably possible, except
         that all persons shall comply with the face coverings requirements set forth in
         Order 5 of this Order. This Order shall be construed and applied in compliance
         and consistent with the United States Department of Homeland Security,
         Cybersecurity & Infrastructure Security Agency Memorandum on Identification



                                           7

                                                                                     EX04-121
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.534 Page 529 of 576



          of Essential Critical Infrastructure Workers During COVID-19 Response, updated
          August 12, 2020(and any subsequent updates and guidance memoranda thereto).

          Further, nothing in this Order shall prohibit any individual, or government
          department or agency, from performing or accessing "Essential Governmental
          Functions." "Essential Government Functions" means all services needed to
          ensure the continuing operation of the government agencies and provide for the
          health, safety and welfare of the public and includes, but is not limited to, all first
          responders, emergency management personnel, emergency dispatchers, members
          of the judiciary and related court personnel, law enforcement personnel,jails and
          prison personnel, and health, education, and social service providers. All
          Essential Governmental Functions shall be conducted and performed in
          compliance with Social Distancing Requirements to the extent applicable and
          reasonably possible, except that all persons shall comply with the face coverings
          requirements set forth in Order 5 of this Order.

    E.    For the purposes of this Order, covered businesses include any for-profit, non-
          profit, or educational entities, regardless of the nature of the service, the function
          they perform, or its corporate or entity structure.

    F.    For the purposes of this Order,"Essential Businesses" must comply with Social
          Distancing Requirements to the extent applicable and reasonably possible, except
          that all persons shall comply with the face coverings requirements set forth in
          Order 5 of this Order. "Essential Businesses" means:

          1.      Healthcare Operations and Essential Infrastructure;

          2.     Grocery stores, certified farmers' markets, farm and produce stands,
                 supermarkets, food banks, convenience stores, and other establishments
                 engaged in the retail sale of canned food, dry goods, fresh fruits and
                 vegetables, pet supply, fresh meats, fish, and poultry, and any other
                 household consumer products (such as cleaning and personal care
                 products). This includes stores that sell groceries and also sell other non-
                 grocery products, and products necessary to maintaining the safety,
                 sanitation, and essential operation of residences;

          3.      Food cultivation, including farming, livestock, and fishing;

          4.      Businesses that provide food, shelter, and social services, and other
                  necessities of life for economically disadvantaged or otherwise needy
                  i ndividuals;

          5.     Newspapers, television, radio, and other media services;

          6.     Gas stations and auto and bicycle supply, auto and bicycle repair, towing
                 services, and related facilities;




                                             8

                                                                                          EX04-122
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.535 Page 530 of 576



      7.       Banks and related financial institutions. This provision shall be construed
               and applied in compliance and consistent with the United States
               Department of Homeland Security, Cybersecurity & Infrastructure
               Security Agency Memorandum on Identification of Essential Critical
               Infrastructure Workers During COVID-I 9 Response, dated August 12,
              2020(and any subsequent guidance memoranda thereto), and the United
               States Department of the Treasury Memorandum for Financial Services
               Sector Essential Critical Infrastructure Workers, dated March 22, 2020
              (and any subsequent guidance memoranda thereto);

      8.       Hardware stores;

      9.      Plumbers, electricians, exterminators, and other service providers who
              provide services that are necessary to maintaining the safety, sanitation,
              and essential operation of residences, Essential Activities, and Essential
              Businesses;

       10.    Businesses providing mailing and shipping and delivery services, and
              businesses that ship or deliver groceries, food, alcoholic and non-alcoholic
              beverages, goods or services to residences and end users or through
              commercial channels, and including post office boxes;

              Educational institutions—including public and private K-12 schools,
              colleges, and universities—for purposes of facilitating distance learning,
              performing critical research, or performing essential functions, provided
              that social distancing of six (6)-feet per person is maintained to the
              greatest extent possible. Restrictions on operations for educational
              institutions contained in this Order do not apply to the University of
              Hawaii System or the State Department of Education;

       1 2.   Laundromats, dry cleaners, industrial laundry services, and laundry
              service providers;

       1 3.    Restaurants and other facilities that prepare and serve food, but only for
               delivery or carry out.

               a.     Schools and other entities that typically provide food services to
                      students or members of the public may continue to do so under this
                      Order on the condition that the food is provided to students or
                      members of the public on a pick-up and takeaway basis only,
                      provided that social distancing of six (6)-feet per person is
                      maintained to the greatest extent possible. Schools and other
                      entities that provide food services under this exemption shall not
                      permit the food to be eaten at the site where it is provided, or at
                      any other gathering site;

               b.     Cafeterias, lunchrooms, or dining facilities providing food and
                      beverage services located within "healthcare facilities" as that term


                                         9

                                                                                            EX04-123
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.536 Page 531 of 576



                    is defined under Haw. Rev. Stat. § 321-15.2 and similar facilities,
                    may continue to do so under this order, provided that consumption
                    within the cafeteria, lunchroom, or dining facility located within
                    the healthcare facility is restricted to employees of the healthcare
                    facility; patients of the healthcare facility; and no more than two
                   (2)authorized visitors of the patient of the healthcare facility that
                    have been appropriately screened by the healthcare facility in
                    compliance with all of the facility's protocols related to infectious
                    disease control measures and processes.;

      1 4.   Businesses that primarily supply products necessary for people to work
             from home such as computer and communications hardware and software,
             but not including businesses primarily engaged in selling furniture;

      1 5.   Businesses that supply other Essential Businesses with the support or
             supplies necessary to operate;

      1 6.   Airlines, taxis, and other private transportation providers, vehicle rental
             services, paratransit, and other private, public, and commercial
             transportation and logistics providers providing transportation services
             necessary for Essential Activities and other purposes expressly authorized
             in this Order;

      1 7.   1-lome-based care for seniors, adults, or children, and/or people with
             developmental disabilities, intellectual disabilities, substance use
             disorders, and/or mental illness, including care givers such as nannies who
             may travel to the child's home to provide care, and other in-home services,
             including meal delivery;

      1 8.   Facilities and shelters for seniors, adults, and children, and/or people with
             developmental disabilities, intellectual disabilities, substance use
             disorders, and/or mental illness;

      19.    Professional services, such as legal or accounting services, insurance
             services, real estate services (including appraisals and title services) when
             necessary to assist in compliance with legally mandated activities;

      20.    Childcare facilities providing services that enable employees to work, or
             engage in activities as permitted. Childcare facilities must operate in
             accordance with State of Hawai'i Department of Human Services
             requirements;

      21.    Businesses that provide food, shelter, and other necessities of life for
             animals, including animal shelters, rescues, kennels, and adoption
             facilities;




                                       10

                                                                                         EX04-124
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.537 Page 532 of 576



     • 22.   Hotels and motels, to the extent used for lodging; and service providers to
             hotels and motels that provide services that are necessary to maintaining
             the safety, sanitation, and essential operations of the hotel and/or motel;

      23.    Funeral, mortuary, cremation, burial, cemetery, and related services,
             provided that each death-related event (funeral, etc.) is:(a) limited to 10
             individuals maximum (with members from different households/living
             units maintaining physical distance of at least six (6) feet between each
             other at all times);(b) face coverings are worn consistent with Order 5;
             and (c) there is compliance with all other applicable Social Distancing
             Requirements;

      24.    Critical trades. Building and construction tradesmen and tradeswomen,
             and other trades, including but not limited to, plumbers, electricians,
             exterminators, cleaning and janitorial staff for commercial and
             governmental properties, security staff, operating engineers, FIVAC,
             painting, moving and relocation services, and other service providers who
             provide services that are necessary to maintaining the safety, sanitation,
             and essential operations of residences, Essential Activities, and Essential
             Businesses;

      25.    Critical labor union functions that are essential activities that include the
             administration of health and welfare funds and personnel checking on the
             well-being and safety of members providing services in Essential
             Businesses or Essential Government Functions, provided that these checks
             should be done by telephone or remotely;

      26.    Licensed private detectives and agencies and guards and agencies as those
             terms are defined under Flaw. Rev. Stat. ch. 463.

      27.    Fabric Sellers/Suppliers, under the following conditions:

             a.     The business is primarily engaged in selling fabric and related
                    supplies("Fa b ric Store(s)");

             b.     Only two customers are allowed in the Fabric Store at a time, and
                    the Fabric Store has implemented effective procedures to prevent
                    any line from forming outside (appointment-only system, etc.);

             c.     All orders from the Fabric Store, other than those to be made in
                    person pursuant to sub-section II.F.27.b.(above), are facilitated
                    exclusively online, or by other remote means;

             d.     Orders from the Fabric Store, other than those to be made in
                    person pursuant to sub-section 11.17.27.6.(above), are fulfilled by
                    no-contact delivery; a business providing mailing and shipping and
                    delivery services to residences and end users or through



                                       II

                                                                                           EX04-125
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.538 Page 533 of 576



                           commercial channels; or by curbside pick-up consistent with
                           Social Distancing Requirements;

                   e.      In-person and pick-up orders from the Fabric Store are solely for
                           the purpose of obtaining materials necessary to make masks; and

                   f.      The physical presence of workers at the Fabric Store is limited to
                           the greatest extent feasible.

            28.    In-person spiritual services. In-person spiritual services may be conducted
                   provided Social Distancing Requirements are adhered to including, but not
                   limited to, the wearing of face coverings and physical distancing.

            29.    Film and television production. All local, national, and international film
                   production, television production, streaming production, and similar
                   production may operate in the City based on the guidelines and
                   recommendations for production cast and crew members available at:
                   https://www.honolulu.gov/rep/site/oed/oed does/Guidelines and Best Pr
                   actices for filming on the Island of Oahu during the time of COVI
                   D 060320.pdf. Compliance with the Order and the COVID- I 9 related
                   proclamations issued by the State is required, including all travel
                   quarantine requirements as modified by the guidelines and
                   recommendations available at:
                   https://www.honolulu.gov/rep/site/oed/oed docs/Modified Quarantine Pr
                   ocedures-Honolulu-060320.pdf.

       G.   For the purposes of this Order,"Minimum Basic Operations" include the
            following, provided that employees comply with Social Distancing Requirements
            as defined this section, to the extent applicable and reasonably possible, except
            that all persons shall comply with the face coverings requirements set forth in
            Order 5 of this Order, while carrying out such operations:

             1.    The minimum necessary activities to maintain the value of the business's
                   inventory, ensure security, process payroll and employee benefits, or for
                   related functions.

            2.     The minimum necessary activities to facilitate employees of the business
                   being able to continue to work remotely from their residences.

            For the purposes of this Order,"Essential Travel" includes travel for any of the
            following purposes. Individuals engaged in any Essential Travel must comply
            with all Social Distancing Requirements to the extent applicable and reasonably
            possible, except that all persons shall comply with the face coverings
            requirements set forth in Order 5 of this Order.

             I.    Any travel related to the provision of or access to Essential Activities,
                   Essential Governmental Functions, Essential Businesses, or Minimum
                   Basic Operations.


                                             12

                                                                                     EX04-126
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.539 Page 534 of 576



          2.     Travel to care for elderly, minors, dependents, persons with disabilities, or
                 other vulnerable persons.

          3.     Travel to or from educational institutions for purposes of receiving
                 materials for distance learning, for receiving meals, and any other related
                 services.

         4.      Travel to return to a place of residence from outside the jurisdiction.

          5.     Travel required by law enforcement or court order.

         6.      Travel required for non-residents to return to their place of residence
                 outside the City. Individuals are strongly encouraged to verify that their
                 transportation out of the City remains available and functional prior to
                 commencing such travel.

    I.    For purposes of this order, residences include hotels, motels, shared rental units,
          and similar facilities.

    J.    For purposes of this order Social Distancing Requirements include the
          following:

                 High risk populations. Elderly and others at high risk for COVID- 19 are
                 urged to stay in their residences to the extent possible, except as necessary
                 to seek medical care.

          2.     Persons who are sick. Persons who are sick or have a fever or cough or
                 are exhibiting symptoms such as shortness of breath or difficulty
                 breathing, chills, repeated shaking with chills, muscle pain, headache, sore
                 throat, or new loss of taste or smell, are urged to stay in their residences to
                 the extent possible, except as necessary to seek medical care.

          3.     Personal hygiene. Persons are encouraged to wash their hands with soap
                 and water for at least twenty seconds as frequently as possible or use hand
                 sanitizer, cover coughs and sneezes (into the sleeve or elbow, not hands),
                 regularly clean high-touch surfaces, and avoid unnecessary contact with
                 others (shaking hands, etc.).

          4.     Six (6)-foot distances. All persons shall maintain a minimum of six (6)-
                 feet of physical separation from all other persons. Essential Businesses (to
                 the degree applicable) shall designate with signage, tape, or by other
                 means six (6)-foot spacing for employees and customers in line to
                 maintain appropriate distance. Employees shall monitor and enforce the
                 six (6)-foot distancing requirement set forth in this Order, whether outside
                 waiting lines or as customers move about inside a facility. Checkout
                 operations shall be modified, to the extent reasonably feasible, to provide
                 this separation or to provide a transparent shield or barrier between
                 customers and checkout clerks.


                                           13

                                                                                        EX04-127
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.540 Page 535 of 576



               5.      Limited Customer Occupancy. Each Essential Business facility shall
                       determine the maximum number of customers that may be accommodated
                       while maintaining the specified separation distance and limiting the
                       number of customers in the facility or at the operation to that maximum
                       number at any time, to the extent there is no conflict with any existing law
                       or order.

               6.       Face Coverings. All persons shall comply with the Non-Medical Grade
                        Face Coverings requirements set forth in Order 5 of this Order.

               7.       Hand sanitizer and sanitizing products. Essential Businesses (to the
                        degree applicable) shall make hand sanitizer and sanitizing products
                        readily available for employees and customers. Employees handling items
                        from customers, such as cash or credit cards, shall frequently utilize hand
                        sanitizers.

               8.       Disinfection. Essential Businesses (to the degree applicable) shall
                        regularly disinfect all high-touch surfaces.

               9.       Safeguards for high risk populations. Essential Businesses (to the degree
                        applicable) are urged to implement processes to safeguard elderly and high
                        risk customers.

                1 0.    Online and remote access. Essential Businesses (to the degree applicable)
                        shall post online whether a facility is open and how best to reach the
                        facility and continue services by phone or remotely. Essential Businesses
                       (to the degree applicable) shall encourage their customers to do their
                        business remotely by phone or online to the extent possible.

                        Pickup at store or delivery. Essential Businesses (to the degree applicable)
                        shall provide for, if feasible, online ordering and purchase of goods and
                        customer pickup of orders at a location outside the facility or shall provide
                        for delivery to customer locations.

                1 2.    Signage. Essential Businesses (to the degree applicable) shall post a sign
                        at the entrance of the facility informing all employees and customers that
                        they must comply with the Non-Medical Grade Face Coverings
                        requirements set forth in Order 5 of this Order; avoid entering the business
                        or operation if they have a cough or fever or otherwise do not feel well;
                        maintain a six-foot distance from one another; and not shake hands or
                        engage in unnecessary physical contact.

 111.   BASIS FOR THE ORDER

 This Order is issued based on evidence of COVI D- 1 9 within the City, as reported by the Centers
 for Disease Control and Prevention (CDC), the State Department of Health, and guidance from
 the City's medical advisory experts, scientific evidence and best practices regarding the most
 effective approaches to slow the transmission of communicable diseases generally and COVID-


                                                 14

                                                                                         EX04-128
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.541 Page 536 of 576



  19 specifically, and evidence that the age, condition, and health of a significant portion of the
  population of the City places it at risk for serious health complications, including death, from
  COVID-19.

 Due to the outbreak of the COVID-I9 virus in the general public, which is a pandemic according
 to the World Health Organization, there is a public health emergency throughout the City. In
 addition, some individuals who contract the COVID-I9 virus have no symptoms or have mild
 symptoms, which means they may not be aware they carry the virus. Because even people
 without symptoms can transmit the virus, and because evidence shows that it is easily spread,
 gatherings can result in preventable transmission of the virus.

  The scientific evidence shows that at this stage of the emergency, the spread of the virus is
  spiraling out of control. It is essential to slow virus transmission as much as possible to protect
  the most vulnerable and to prevent the health care system from being overwhelmed, while also
  allowing access to basic life necessities. One proven way to slow the transmission is to limit
  interactions among people to the greatest extent practicable. This Order helps preserve critical
  and dwindling healthcare capacity in the City while allowing essential community activity and
  functions to continue.

  This Order is also issued in light of the fact that as of September 2,2020, the City had a seven
 (7) day moving average of 1.7 new cases for every 10,000 people that live in the City. As of
  September 4, 2020, the City had a total of 8,575 confirmed cases of COVID-19, 516 related
  hospitalizations, and 69 related deaths.

  I V.   INTENT

  The intent of this Order is to ensure that the maximum number of people self-isolate in their
  places of residence to the maximum extent feasible, while enabling essential services to
  continue, to slow the spread of COVID-I 9 to the maximum extent possible. When people need
  to leave their places of residence, whether to obtain or perform vital services, or to otherwise
  facilitate authorized activities necessary for continuity of social and commercial life, they shall,
  as applicable and at all times reasonably possible, comply with Social Distancing Requirements
  as defined in Section II., except that all persons shall comply with the Non-Medical Grade Face
  Coverings requirements set forth in Order 5 of this Order. All provisions of this Order should be
  interpreted to effectuate this intent.

  V.      GENERAL

          A.     Superseding Order. Emergency Order Nos. 2020-01 through 2020-25 issued by
                 the Office of the Mayor City and County of Honolulu related to the COVID-I9
                 pandemic) are hereby rescinded (to the extent they have not been already) and are
                 superseded by this Order. Section 5 of the Supplemental Proclamation of
                 Emergency or Disaster(COVID-19 [Novel Coronavirus]) issued on March 18,
                 2020, is hereby superseded to the limited extent necessary to carry out this Order.

          B.     Duration. This Order shall take effect at 12:00 a.m. on September 10, 2020 and
                 shall continue in force and effect through September 23, 2020, or until it is


                                                    15

                                                                                           EX04-129
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.542 Page 537 of 576




                     extended, rescinded, superseded,or amended by a subsequent order, or as
                     otherwise provided under Haw. Rev. Stat. ch. 127A.

               C.    Enforcement. All law enforcement of the State of Hawai'i and City shall ensure
                     compliance with and enforce these Orders in accordance with Haw. Rev. Stat.
                     § I 27A-29 and Mayor's Rules.

               D.    Promulgation/posting. This Order shall be posted on the City website as soon as
                     practicable in one or more appropriate places, and shall remain posted while in
                     effect.

               E.    Severability. If any provision of the Orders or their application to any person or
                     circumstance is held to be invalid, the remainder of the Orders, including the
                     application of such part or provision to other persons or circumstances, shall not
                     be affected and shall continue in full force and effect. To this end, the provisions
                     of the Orders are severable.




                                                    KIRK W.CALDWELL
                                                    Mayor
                                                    City and County of Honolulu



        APPROVED:



        PAUL S. AOKI
        Corporation Counsel Designate
        City and County of Honolulu



        APPROVED:


          Arttlfy  ,
                   ot_g
        DAVID Y. I
        Governor




                                                      16




                                                                                                     EX04-130
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.543 Page 538 of 576



    From:               FINSIla Grare
    To:                 Scottisbellr@marshmma.mm
    Cc:                 jonathan.d.darkOmarsh.corn; Warren Bonne
    Subject:            Islands Restaurants; Co 501275; RFI letter
    Date:               Tuesday, April 7, 2020 2:56:16 PM
    Attachments:        Islands Restaurants. CID 501275 odt




    CAUTION: This email originated fromoutside of the organization. Do not click links"Or open attachments unless you
    recognize the sender and know the content is safe.


    Hello Mr. Isbell,

    Please see attached letter for Islands Restaurants LP.

    Best Regards,



   Grace M. Bonilla-Roman
   Loss Adjuster I Dallas Operations
   FM Global I Affiliated FM One Cowboys Way I Suite 600 I Frisco, Texas 75034 USA
   0:+1 (972) 731-1821
   E: grace.bonillaPfmglobal.com
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.544 Page 539 of 576


                                                                                     •Armm       Mt.*.ofA.IN GistsI Onny



                                                                                   A ffiliated FM Insurance Company
                                                                                   One Cowboys Way,
                                                                                   Frisco, TX 75034
                                                                                   1:972 731 1821 F: 972 731 1808
                                                                                   E: grace.bonilla@finglobaLcom
   April 7, 2020

   M r. Scott Isbell                                                      Via Email: Scott.lsbell@rnarshrnrna.com
   Director-Hospitality Practice Group
   Marsh & McLennan Insurance Agency LLC

   Reference:       Insured:          Islands Restaurants, L.P.
                    Location(s):      M ultiple locations
                    Policy No:        SS790
                    Date of Loss:     16-March-2020
                    Description:      I mpact associated with COVID-19
                    Claim ID:         501275


   Dear Mrs. Isbell:

  Thank you for your time on the phone yesterday morning. This will confirm our discussion of 30-Mar-2020
  and 6-April-2020 regarding the above referenced matter.

  Briefly recapping, according to the loss notice, there is Property Damage and Business Income loss due to
  the coronavirus(COVID-19)at various insured locations. We did not receive a list of the insured locations
  that have been impacted. Per our discussion, you indicated that the client is still compiling information
  regarding the locations impacted and whether there is the actual, not suspected, presence of the virus at any
  of the insured locations.

   Although we understand the client is currently gathering details regarding this matter, we are including in
   this letter the information that we need in order to continue with our investigation activities. We understand
   this loss is reported for a claim to be submitted under the Policy's ADDITIONAL COVERAGES for
   COMMUNICABLE DISEASE RESPONSE and INTERRUPTOIN BY COMMUNICABLE DISEASE.
   Pertinent sections of Affiliated EM Insurance Company No. SS790 state in part, as follows:

      "E. BUSINESS INTERRUPTION COVERAGE EXTENSIONS

           3. Communicable Disease - Business Interruption

                If a described location owned, leased or rented by the Insured has the actual not suspected presence of
                communicable disease and access to such described location is limited, restricted or prohibited by:

                a)An order of an authorized governmental agency regulating such presence of communicable
                disease; or

                131) A decision of an Officer of the Insured as a result of such presence of communicable disease,

                this Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of
                Liability at such described location with such presence of communicable disease.




                This coverage is subject to the Qualifying Period as stated in the Declarations section of this
                Policy.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.545 Page 540 of 576


   CLAIM ID: 501275
   Page 2
                                                                                                   MenPre of Oar   GInktraimp




   The Declarations section of the Policy states the following regarding the qualifying period:

           4. Communicable Disease Property Damage and Business Interruption:

                Qualifying Period: This Company will not be liable for loss or damage unless access is limited,
                restricted or prohibited in excess o148 hours.

   We are requesting the following information which will allow us to proceed with our investigation:

        I) Provide a list containing the addresses and occupancy of the impacted locations.
       2) Identify whether there was the actual presence ofthe coronavirus(COVID- 19)at any of the insured
           location(s) that resulted in the limiting, restriction or closure of these locations.
       3) Provide support to confirm the actual presence of the COVID-19 at each location.
       4) If an employee infected with a communicable disease is or was identified at a location, please
           confirm the date the infected employee was present at a location and whether this was the basis for
           the decision to limit, restrict or prohibit access to the location.
       5) Provide a copy of the order of any authorized governmental agency and/or copies of any
           communications by an Officer of Islands Restaurants LP limiting, restricting or prohibiting access
           to the specific location(s) due to the actual presence of the COVID-19.

   Please provide this information as soon as you are able. This list is not intended to be all inclusive and
   additional requests for information may be necessary to assist in our investigation of this claim.

   Once we have had an opportunity to complete our investigation and review of your policy information, we
   will confirm any applicable coverages, loss payables, and deductibles in effect.

   Neither this letter nor our investigation is an admission or denial of liability and does not waive any right
   or duties of either party under the Affiliated FM Insurance Company Policy. Anything done or to be done
   by Affiliated FM Insurance Company, or on its behalf, in connection with the above described matter,
   including but not limited to, any investigation into the cause or amount of loss or other matter relative
   thereto, shall not waive, invalidate, forfeit or modify any of its rights under the policies issued by it.

   We would like to thank you for your cooperation in this matter and we look forward to working with you
   on this loss. In the interim, should you have any questions or comments, please feel free to contact us.

   Sincerely,

   Aecace 11(.3oxiLict_
   Grace M. Bonilla
   Staff Adjuster
   Dallas Claims Operations
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.546 Page 541 of 576




        EXHI IT 6
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.547 Page 542 of 576




                                          Fine burgers & drinks
                                                                    e




   April 20, 2020


   Ms. Grace M. Bonilla                                 Via Email: grace.bonilla@fmglobal.com
   Staff Adjuster
   Dallas Claims Operations
   Affiliated FM Insurance Company


    Re:     Response to your April 7, 2020 letter

   Dear Ms. Bonilla:

   M y colleagues at Islands Restaurants, LP and I have been trying to gather the information you
   requested. Our responses are contained later in this letter.

   However, before we provide that information, we wanted to correct one thing that stood out to us
   as inaccurate in your April 7, 2020 letter.

   You skated that"We understand this loss is reported for a claim to be submitted under the
   Policy's ADDITIONAL COVERAGES for COMMUNICABLE DISEASE RESPONSE and
   INTERRUTOIN (sic) BY COMMUNICABLE DISEASE." We disagree and want to make sure
   you and Affiliated FM Insurance Company (Affiliated FM)have the correct information.

   We have not intended to limit the notice of our claim in any way to a particular portion of our
   policy or category of what you call "additional coverages." Rather, we have promptly attempted
   to provide fair notice to Affiliated FM that we are making a claim under the policy. We are
   relying on Affiliated FM to investigate our claim in light of our entire policy and all coverages
   for which we have timely paid all premiums.

   Without your assistance in the making and analysis of our claim, we are unable to yet determine
   which portion(s) of our policy apply to the facts of what has occurred to our business.

   Please let us know if you have questions about this clarification.

   Here are our responses to your fi ve requests for information and/or documents:
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.548 Page 543 of 576


  April 20, 2020
  Page 2

  Request 1: Provide a list containing the addresses and occupancy of the impacted locations.

         Response:
         • There are 63 locations impacted.
         • We have enclosed a list of all of these locations for your review.
         • We do not understand what you mean as to the occupancy of these locations. If the
            enclosed information is not sufficient to respond to your request, please provide
            clarification as to what you still need.

  Request 2: Identify whether there was the actual presence of the coronavirus(COVID-19) at any
  of the insured location(s) that resulted in the limiting, restriction or closure of these locations.

         Response:
         • We are not aware if there was or was not an actual presence of COVID-19 in our
            locations.
         • We were expecting that our insurance company would conduct an investigation of the
            claim, including those facts if it felt that information was necessary.
         • We were following the local and/or statewide orders to close our restaurants to in-
            person dining and/or all together.

   Request 3: Provide support to confirm the actual presence of the COVID-I9 at each location.

         Response:
         • Again, we don't know if there was or was not an actual presence of COVID-19 in our
            locations.

   Request 4: If an employee infected with a communicable disease is or was identified at a
   location, please confirm the date the infected employee was present at a location and whether
   this was the basis for the decision to limit, restrict or prohibit access to the location.

         Response:
         • Two of our employees tested positive for COVID-19. One was employed at the North
            Long Beach location, notified us on March 31, 2020, and was last present in the
            restaurant 1 1 days prior on March 20, 2020. The other employee was employed at
            the Agoura Hills location, notified us on April I, 2020, and was last present in the
            restaurant one day prior on March 31, 2020.
         • Once notified that they were infected, precautions were taken including closing the
            locations, deep cleaning the locations, and requiring the infected employees to follow
            our quarantine protocol which ensured they no longer interacted with our locations
            and/or employees in person for 14 days.
         • These employees' infections had nothing to do with our store closures which were
            closed pursuant to the local and statewide orders, which were in place prior to the
            dates the employees tested positive.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.549 Page 544 of 576

   April 20, 2020
   Page 3

   Request 5: Provide a copy of the order of any authorized governmental agency and/or copies of
   any communications by an Officer of Islands Restaurants LP limiting, restricting or prohibiting
   access to the specific location(s) due to the actual presence of the COVID-19.

          Response:
          • We would think that you would have copies of authorized goVemmental agency
             orders since they are publically available, but we have enclosed them as well as a
             reference list in response to your request.
          • There were no communications by an Officer of Islands as you describe because there
             were not restrictive actions taken due to any actual known presences of COVID- 19.
             There were however, three separate communications distributed pursuant to the local
             and statewide orders, and we have attached those.

   Additionally, we wanted to advise you that I, rather than Scott Isbell at Marsh & McLennan
   I nsurance Agency LLC, will be the point of contact for the claim. If you need any additional
   information, please let me know and I will coordinate with the necessary people to respond.

   As part of your response and for our planning purposes, can you please let us know how long
   you expect Affiliated FM's investigation of the claim will last? This will assist us as we attempt
   to prepare to promptly respond to any questions you or others at Affiliated FM may have during
   your investigation.

   We remain ready, willing, and able to answer questions you may have regarding our business as
   you investigate the claim. We look forward to your response.

   Sincerely,



   Warren Boone
   Vice President of Human Resources
   Islands Restaurants, LP

   Enclosures
                             Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.550 Page 545 of 576



Islands Restaurant Closures                                          2020

                                                                             Reduced Capacity by Dining Room Closed
Location                                                    County           Order                by Order           Restaurant Status   Applicable Orders
404 Washington Boulevard, Marina Del Rey, CA,90292-5214     Los Angeles                3/15/2020           3/15/2020 Takeout Only        LA Mayor 3/15/20, CA Executive Order N-33-20, LA County 3/16/20
3533 East Foothill Boulevard, Pasadena, CA,91107-3119       Los Angeles                3/16/2020           3/16/2020 Takeout Only        LA County 3/16/20. CA Executive Order N-33-20
550 North Tustin Street, Orange, CA, 92867-7612             Orange                     3/17/2020           3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order N-33-20
18621 Brookhurst Street, Fountain Valley, CA,92703          Orange                     3/17/2020           3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order N-33-20
4020 Barranca Parkway, Suite 1, Irvine, CA,92604-4742       Orange                     3/17/2020           3/17/2020 Takeout Only        Orange County 3/17/20. CA Executive Order N-33-20
3100 North Sepulveda Boulevard, Manhattan Beach, CA,90266   Los Angeles                3/16/2020           3/16/2020 Takeout Only        LA County 3/16/20, CA Executive Order N-33-20
101 East Orange Grove Avenue, Burbank, CA,91502-1829        Los Angeles                3/16/2020           3/16/2020 Takeout Only        LA County 3/16/20, CA Executive Order N-33-20
250 South State College Boulevard, Brea, CA,92821-5820      Orange                     3/17/2020           3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order N-33-20
117 West Broadway, Glendale, CA,91204                       Los Angeles                3/16/2020           3/16/2020 Takeout Only        LA County 3/16/20, CA Executive Order 51-33-20
12224 Carmel Mountain Road, San Diego, CA,92128             San Diego                  3/17/2020           3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order N-33-20
7637 Balboa Avenue, San Diego, CA, 92111                    San Diego                  3/17/2020           3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order 51-33-20
240 South Melrose Drive, Vista, CA,92081-6616               San Diego                  3/17/2020           3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order N-33-20
3962 Grand Avenue, Chino, CA.91710                          San Bernardino             3/18/2020           3/18/2020 Takeout Only        San Bernardino County 3/18/20, CA Executive Order N-33-20
72-353 Highway 111, Palm Desert, CA, 92260                  Riverside                  3/16/2020           3/18/2020 Takeout Only        Riverside County 3/16/20, CA Executive Order N-33-20
2647 Pacific Coast Highway. Torrance, CA,90505              Los Angeles                3/16/2020           3/16/2020 Takeout Only        LA County 3/16/20, CA Executive Order N-33-20
26582 Towne Centre Drive, Foothill Ranch, CA,92610          Orange                     3/17/2020           3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order 4-33-20
889 Palomar Airport Road,Carlsbad, CA,92011-1109            San Diego                  3/17/2020           3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order 51-33-20
 10669 Westview Parkway, San Diego, CA,92126                San Diego                  3/17/2020           3/17/2020 Takeout Only        San Diego County 3/16/20 CA Executive Order N-33-20
2441 Fenton Parkway, San Diego, CA,92108                    San Diego                  3/17/2020           3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order 51-33-20
6081 Center Drive Suite 104, Los Angeles, CA.90045          Los Angeles                3/15/2020           3/15/2020 Takeout Only        LA Mayor 3/15/20, CA Executive Order 51-33-20, LA County 3/16/20
29271 Agoura Road, Agoura Hills, CA,91301                   Los Angeles                3/16/2020           3/16/2020 Takeout Only        LA County 3/16/20, CA Executive Order N-33-20
300 East Colorado Boulevard, Suite 240, Pasadena, CA        Los ArlieleS               3/16/2020           3/16/2020 Closed              LA County 3/16/20, CA Executive Order N-33-20
21001 North Tatum Boulevard Suite 36-1160, Phoenix, AZ       Maricopa                  3/17/1020           3/17/2020 Takeout Only        Phoenix 3/17/18, AZ Executive Order 2020-09
2201 West Malvern Avenue, Fullerton, CA,92833               Orange                     3/17/2010           3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order N-33-20
12320 Seal Beach Boulevard, Seal Beach, CA,90740            Orange                     3/17/2020           3/17/2020 Takeout Only        Orange County 3/17/20. CA Executive Order N-33-20
11425 Foothill Boulevard, Rancho Cucamonga,CA,91730         San Bernardino              3/18/2020          3/18/1020 Takeout Only        San Bernardino 3/18/20, CA Executive Order 51-33-20
3645 Central Avenue. Riverside, CA,92506                    Riverside                   3/16/2020          3/18/2020 Takeout Only        Riverside County 3/16/20, CA Executive Order 51-33-20
24180 Valencia Boulevard, Santa Clarke, CA.91355            Los Angeles                 3/16/2020          3/16/2020 Takeout Only        LA County 3/16/20. CA Executive Order 51-33-20
 1380 Bison Avenue, Newport Beach, CA,92660                 Orange                      3/17/2020          3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order N-33.20
 2255 Otay Lakes Road, Chula Vista, CA,91915                San Diego                   3/17/2020          3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order 51-33-20
55 South Pine Avenue, Long Beach, CA,90802                  Los Angeles                 3/16/2020          3/16/2020 Closed              LA County 3/16/20, CA Executive Order N-33-20
 1295 Magnolia Avenue, Corona, CA,92879-2092                 Riverside                  3/16/2020          3/19/2020 Takeout Only        Riverside County 3/16/20, CA Executive Order 51-33-20
 11403 Porter Ranch Drive, Northridge, CA,91326              Los Angeles                3/15/2020          3/15/2020 Takeout Only        LA Mayor 3/15/20, CA Executive Order N-33-20
 40497 Margarita Road, Temecula,CA,92591-2857                Riverside                  3/16/2020          3/19/2020 Takeout Only        Riverside County 3/16/20, CA Executive Order N-33-20
 105 South Festival Drive, Anaheim,CA,92808                 Orange                      3/17/2020          3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order 51-33-20
 7861 Edinger Avenue, Huntington Beach, CA,92647            Orange                      3/17/2020          3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order 51-33-20
 139 North Barranca Street, West Covina, CA,91791            Los Angeles                3/16/2020          3/16/2020 Takeout Only        LA County 3/16/20 CA Executive Order N-33-20
 1902 Taylor Road, Roseville, CA. 95661                      Placer                     3/19/2020          3/19/2020 Takeout Only        Placer County 3/19/20. CA Executive Order 51-33-20
 1588 Leucadia Boulevard. Encinitas, CA, 92024               San Diego                  3/17/2020          3/17/2020 Takeout Only        San Diego County 3/16/20, CA Executive Order 51-33-20
 1213 Simi Town Center Way,Simi Valley, CA, 93065            Ventura                    3/17/2020          3/17/2020 Takeout Only         Ventura County 3/17/20, CA Executive Order N-33-20
 7531 Carson Boulevard, Long Beach, CA,90808                 Los Angeles                3/16/2020          3/16/2020 Closed              LA County 3/16/20, CA Executive Order N-33-20
 1450 Ala Moans Boulevard Suite 4230, Honolulu, HI,96814     Honolulu                   3/25/2020          3/25/2020 Closed               HI 3rd Supplementary Proclamation
 2455 Iron Point Road, Folsom, CA,95630                      Sacramento                 3/19/2020          3/20/2020 Takeout Only        CA Executive Order N-33-20
 1609 Hawthorne Boulevard, Redondo Beach, CA,90278           Los Angeles                3/16/2020          3/16/2020 Takeout Only         LA County 3/16/20, CA Executive Order N-33-20
935 Broadbeck Drive, Thousand Oaks, CA, 91320-1273           Ventura                    3/17/2020          3/17/2020 Takeout Only         Ventura County 3/17/20, CA Executive Order N-33.20
 10055 West McDowell Road, Avondale, AZ,85392-4894           maricopa                   3/19/2020          3/20/2020 Takeout Only         AZ Executive Order 2020-09
 300 Del Monte Center, Monterey,CA,93940                     Monterey                   3/17/2020          3/17/2020 Takeout Only         Monterey 3/17/20, CA Executive Order N-33-20
 5750 Fleet Street Suite 120, Carlsbad, CA,920013            San Diego                  3/17/2020          3/17/2020 Office Closed       San Diego County 3/16/20, CA Executive Order 51-33-20
 3240 El Camino Real, Irvine, CA,92602                       Orange                     3/17/2020          3/17/2020 Office Closed       Orange County 3/17/20, CA Executive Order 51-33-20
 14141 Ventura Boulevard Suite 2, Sherman Oaks, CA,91423     Los Angeles                3/15/2020          3/15/2020 Takeout Only         LA Mayor 3/15/20, CA Executive Order N-33-20
 13762 la mboree Road, Irvine, CA,92602-1200                 Orange                     3/17/2020          3/17/2020 Takeout Only        Orange County 3/17/20, CA Executive Order 51-33-20
 6600Topanga Canyon Boulevard 91062,Canoga Park, CA,91303    Los Angeles                3/15/2020          3/15/2020 Closed               LA Mayor 3/15/20, CA Executive Order 11-33-20
                                Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.551 Page 546 of 576


799 The Shops at Mission Viejo, Suite A. Mission Viejo. CA.92691   Orange          3/17/2020   3/17/2020 Takeout Only   Orange County 3/17/20, CA Executive Order N-33-20
12751 Towne Center Drive, Suite K, Unit N-11, Cerritos, CA,90703   Orange          3/17/2020   3/17/2020 Takeout Only   Orange County 3/17/20, CA Executive Order NI-33-20
2501 El Camino Real, Suite 204, Carlsbad, CA,92008                 San Diego       3/17/2020   3/17/2020 Takeout Only   San Diego County 3/16/20, CA Executive Order N-33-20
162 South Rancho Santa Fe Road, Suite E10, Encinitas, CA,92024     San Diego       3/17/2020   3/17/2020 Takeout Only   San Diego County 3/16/20, CA Executive Order N-33-20
12955 El Camino Real, San Diego, CA,92130                          San Diego       3/17/2020   3/17/2020 Closed         San Diego County 3/16/20. CA Executive Order N-33-20
11925 Carmel Mountain Road Suite 801, San Diego, CA,92128          San Diego       3/17/2020   3/17/2020 Takeout Only   San Diego County 3/16/20, CA Executive Order N-33-20
3901 Irvine Boulevard, Irvine, CA,92602                            Orange          3/17/2020   3/17/2020 Closed         Orange County 3/17/20, CA Executive Order N-33-20
180 Promenade Way Suite L, Thousand Oaks, CA,91362                 Ventura         3/17/2020   3/17/2020 Closed         Ventura County 3/17/20, CA Executive Order N-33-20
3333 Bear Street Suite 151, Costa Mesa,CA,92626                    Orange          3/17/2020   3/17/2020 Closed         Orange County 3/17/20. CA Executive Order N-33-20
3333 Bristol Street Suite 2505, Costa Mesa,CA. 92626               Orange          3/17/2020   3/17/2020 Closed         Orange County 3/17/20, CA Executive Order N-33-20
3215. Hope Ave. Suite 150, Santa Barbara, CA,93105-3158            Santa Barbara   3/17/2020   3/17/2020 Takeout Only   Santa Barbara County 3/17/20, CA Executive Order N-33-20




                                                                                                                                                                                   •




                                                                                                                                                                                   •
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.552 Page 547 of 576

                                  EXECUTIVE DEPARTMENT
                                   STATE OF CALIFORNIA


                                       EXECUTIVE ORDER N-33-20

                WHEREAS on March 4.2020, I proclaimed a Stale of Emergency to exist in
          California as a result of the threat of COV1D-19; and

                WHEREAS in a short period of time. COVID-19 has rapidly spread
          throughout California, necessitating updated and more stringent guidance from
          federal, state, and local public health officials; and

                WHEREAS for the preservation of public health and safety throughout the
         entire State of California, I find if necessary for all Californians to heed the State
         public health directives from the Department of Public Health.

                NOW,THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
         in accordance with the authority vested in me by the State Constitution and
         statutes of the State of California, and in particular, Government Code sections
         8567,8627, and 8665 do hereby issue the following Order to become effective
         immediately:

                IT IS HEREBY ORDERED THAT:

                1) To preserve the public health and safety, and to ensure the healthcare
                   delivery system is capable of serving all, and prioritizing those at the
                   highest risk and vulnerability, all residents are directed to immediately
                   heed the current State public health directives, which I ordered the
                   Department of Public Health to develop for the current statewide
                   status of COVID-19. Those directives are consistent with the March 19,
                   2020, Memorandum on Identification of Essential Critical Infrastructure
                   Workers During COVID-19 Response, found at: httos://covid19.caolov/.
                   Those directives follow:

                            ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                         March 19, 2020

                    To protect public health, I as State Public Health Officer and Director
                    of the California Department of Public Health order all individuals living
                    in the State of California to stay home or at their place of residence
                    except as needed to maintain continuity of operations of the federal
                    critical infrastructure sectors, as outlined at
                    httos://www.cisaktov/identifyina-critical-infrastructure-durina-covid-19.
                    In addition, and in consultation with the Director of the Governor's
                    Office of Emergency Services, I may designate additional sectors as
                    critical in order to protect the health and well-being of all Californians.

                    Pursuant to the authority under the Health and Safety Code 120125,
                    1 20140, 131080. 120130(c), 120135, 120145, 120175 and 120150, this
                    order is to go into effect immediately and shall stay in effect until
                    further notice.

                    The federal government has identified 16 critical infrastructure sectors
                    whose assets, systems, and networks, whether physical or virtual, are
                    considered so vital to the United States that their incapacitation or
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.553 Page 548 of 576


                    destruction would have a debilitating effect on security, economic
                    security, public health or safety, or any combination thereof. I order
                    that Californians working in these 16 criticol infrastructure sectors may
                    continue their work because of the importance of these sectors to
                    Californians' health and well-being.

                    This Order is being issued to protect the public health of Californians.
                    The California Department of Public Health looks to establish
                    consistency across the state in order to ensure that we mitigate the
                    impact of COVID-19. Our goal is simple, we want to bend the curve,
                    and disrupt the spread of the virus.

                    The supply chain must continue, and Californians must have access to
                    such necessities as food, prescriptions, and health care. When people
                    need to leave their homes or places of residence, whether to obtain
                    or perform the functions above, or to otherwise facilitate authorized
                    necessary activities, they should at all times practice social distancing.

                2) The healthcare delivery system shall prioritize services to serving those
                   who are the sickest and shall prioritize resources, including personal
                   protective equipment, for the providers providing direct care to them.

                3) The Office of Emergency Services is directed to take necessary steps to
                   ensure compliance with this Order.

                4) This Order shall be enforceable pursuant to California law, including,
                   but not limited to, Government Code section 8665.

                  IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
          filed in the Office of the Secretary of State and that widespread publicity and
          notice be given of this Order.

                This Order is not intended to, and does not, create any rights or benefits,
          substantive or procedural, enforceoble at law or in equity, against the State of
          California, its agencies, departments, entities, officers, employees, or any other
          person.


                                                IN WITNESS WHEREOF I hove
                                                hereunto set my hand and caused
                                                         t Seal of the iJate of
                                                                          his 19th day




                                         •-•
                                                        NEWSOM
                                                       nor of California

                                                 ATTEST:




                                                 ALEX PADILLA
                                                 Secretary of State
         Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.554 Page 549 of 576

                                          State of California—Health and Human Services Agency
                                         California Department of Public Health
 tiCDPH
   SONIA Y. ANGELL, MD, MPH                                                                         GAVIN NEWSOM
Slate Public Health Officer & Director                                                                 Governor

                      Coronavirus Disease 2019 (COVID-19)and Retail Food, Beverage, and Other
                                              Related Service Venues
                                                   March 16, 2020

               This guidance is based on what is currently known about the transmission and severity
               of coronavirus disease 2019 (COVID-19). The California Department of Public Health
               (CDPH) will update this guidance as needed and as additional information becomes
               available.

                Local environmental health and public health agencies may have additional guidance
                and/or requirements regarding these operations in their jurisdiction.

                 Background

                 COVID-19 is a respiratory illness caused by a novel virus that has been spreading
                 worldwide. Community-acquired cases have now been confirmed in California. We are
                 gaining more understanding of COVID-19's epidemiology, clinical course,
                 immunogenicity, and other factors as time progresses, and the situation is changing daily.
                 CDPH is in the process of monitoring COVID-19, conducting testing with local and federal
                 partners, and providing guidance and resources to prevent, detect and respond to the
                 occurrence of COVID-19 cases in California.

                 At this time, community transmission of COVID-19 has occurred in California. Venues
                 where people gather for drinking or dining should prepare for possible impacts of COVID-
                 19 and take precautions to prevent the spread of COVID-19 as well as other infectious
                 diseases, including influenza and gastroenteritis.

                 Illness Severity

                 The complete clinical picture with regard to COVID-19 is not fully understood. Reported
                 illnesses have ranged from mild to severe, including illness resulting in death. Older
                 people and people with certain underlying health conditions like heart disease, lung
                 disease and diabetes, for example, seem to be at greater risk of serious illness.

                 Context

                 Retail Food, Beverage, and Other Related service venues bring people from multiple
                 communities into close contact with each other and have the potential to increase COVID-
                 19 transmission. This guidance document describes steps that retail food, beverage, and
                 other related service venue owners and management should take for the protection of


                                               California Department of Public Health
                                            1615 Capitol Avenue, Sacramento, CA 95814
                                                           www.cdph.ca.qov
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.555 Page 550 of 576




  patrons to prevent further COVID-19 transmission. This is not an exhaustive list of all food
  and beverage sites that should utilize social distancing, and does not relate to
  manufacturing or production of beer and wine. The CDPH guidance has sanitation,
  personal hygiene, and social distancing as an important foundation for the prevention of
  COVID-19 in these venues.

  The goals of these actions are: (1) to protect people attending and working at the venue
  and the local community from COVID-19 infection; and (2) to reduce community
  transmission and introductions of COVID-19 into new communities. Below we provide
  guidance for bars, wineries, breweries, pubs, restaurants/cafeterias, food trucks, grocery
  stores, certified farmers' markets, and charitable food distribution sites.

   Retail Beverage Service Venues
      • Bars, wineries, breweries and pubs should be closed, except for venues that are
          currently authorized to provide off sale beer and wine to be consumed off premises
          are allowed.
      • This guidance is not intended to affect production of beer and wine.
      • Bars, breweries, pubs, and wineries that include meals provided by a full kitchen
          should follow the restaurant guidance below if they provide delivery or pick-up
          options.

   Retail Food Service and Other Related Service Venues
   Restaurants/Cafeterias
     • Restaurants should be closed for in-restaurant seated dining, and should be open
          only to drive-through or other pick-up/delivery options.
      • Remind employees of best hygiene practices including washing their hands often
          with soap and water for at least 20 seconds.
      • Increase frequency of cleaning and sanitizing per CDC Environmental Cleaning
          and Disinfection guidance of all hard surfaces, including tables and counter tops
          that are being utilized by employees and patrons during pickup/delivery options.

   Food Trucks
     • Increase frequency of cleaning of menus, cash registers, receipt trays, condiment
         holders, writing instruments and other non-food contact surfaces frequently
         touched by patrons and employees.
     • Ensure that social distancing of six feet per person for non-family members is
         maintained and make clear that family members can participate together, stand in
         line together, etc.
     • Limiting the number of people in lines.
     • Increase frequency of cleaning and sanitizing per CDC Environmental Cleaning
         and Disinfection guidance of all hard surfaces.
     • Remind employees of best hygiene practices including washing their hands often
         with soap and water for at least 20 seconds.

   Grocery Stores and Charitable Food Distribution Sites
     • The food distribution chain is critical to the public's health.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.556 Page 551 of 576




     • Grocery stores and charitable food distribution sites should remain fully open and
       operational.
     • As with other settings, ensure that social distancing of six feet per person for non-
       family members is maintained and make clear that family members can participate
       in activities together, stand in line together, etc.
     • Social distancing of six feet per person, particularly between individuals who have
       come together on a one-time or rare basis.
     • Limiting the number of customers at any given time as necessary to reduce
       outdoor/indoor crowding and lines to meet social distancing guidance.
     • Increase cleaning and sanitizing frequency of restroom and other high contact
       areas.
     • Train employees on best hygiene practices including washing their hands often
       with soap and water for at least 20 seconds.
     • Additional opportunities throughout the venue for persons to reduce the spread of
       the virus through hand washing or sanitizing stations.
     • Eliminate events/marketing that target individuals that the CDPH has identified as
       higher risk of serious illness for COVID-19.
     • Stores that have online ordering with outside pick-up or delivery options should
       encourage use of these when possible in lieu of indoor shopping.

  Certified Farmers' Markets
     • Space booths accordingly to increase social distancing among patrons in line and
         walking about the market.
     • Ensure that social distancing of six feet per person for non-family members is
         maintained and make clear that family members can participate in activities
         together, stand in line together, etc.
     • Limit the number of customers at any given time as necessary to reduce
         outdoor/indoor crowding and lines to meet social distancing guidance.
     • Increase cleaning and sanitizing frequency of restroom and other high contact
         areas.
     • Train employees on best hygiene practices including washing their hands often
         with soap and water for at least 20 seconds.
     • Offer additional hand washing or sanitizing stations throughout the venue.
     • Eliminate events/marketing that target individuals that the CDPH has identified as
          higher risk of serious illness for COVID-19.
     • Encourage activities such as pre-bagging to expedite purchasing.
     • Suspend sampling activities.
     • Increase frequency of cleaning of tables, payment devices, and other surfaces.
     • Eliminate non-essential/non-related services, such as bands or other
         entertainment.
     • At the end of the market, continue to utilize local food recovery systems to
         feed/donate extra products to populations in need.
     • If applicable, continue accepting EBT payment.

   Other Information
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.557 Page 552 of 576




                                         ERIC GARCETTI
                                             M AYOR



          Public Order Under City of Los Angeles Emergency Authority

                               Issue Date: March 15, 2020

  Subject:       New City Measures to Address COVID-19

   On March 4, 2020, I declared a local emergency in relation to the arrival of the
   COVID-19 virus in our community, and on March 12, 2020, I ordered a number of
   measures to be taken across the City to protect members of the public and City workers
   from an undue risk of contracting the COVID-19 virus. Our precautions over the past
   weeks and what we do over the next few days and weeks will determine how well we
   weather this emergency.

   On March 11,2020, the World Health Organization characterized COVID-19 as a
   pandemic. The Centers for Disease Control and Prevention advises us that COVID-19
   spreads easily from person to person and has issued guidelines recommending that the
   public adopt policies and routines to enable social distancing wherever possible.

   Here in the City of Los Angeles, we must redouble our efforts to maintain hand hygiene,
   respiratory etiquette, and social distancing. It is absolutely critical that we as a City do
   everything we can to slow the pace of community spread and avoid unnecessary strain
   on our medical system. To aid in our efforts, under the emergency authorities vested in
   m y office under the laws of the City of Los Angeles, today I am ordering that a series of
   temporary restrictions be placed on certain establishments throughout our City in which
   large numbers of people tend to gather and remain in close proximity. By virtue of
   authority vested in me as Mayor of the City of Los Angeles pursuant to the provisions of
   the Los Angeles Administrative Code, Chapter 3, Section 8.29 to promulgate, issue, and
   enforce rules, regulations, orders, and directives, I hereby declare the following orders
   to be necessary for the protection of life and property and I hereby order, effective at
    1 1:59 p.m. tonight, until March 31, 2020 at 12:00 p.m., that:

   1.     All bars and nightclubs in the City of Los Angeles that do not serve food shall be
   closed to the public.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.558 Page 553 of 576




  2.     Any bars or nightclubs in the City of Los Angeles that serve food may remain
  open only for purposes of continuing to prepare and offer food to customers via delivery
  service or to be picked up. Dine-in food service is prohibited.

  3.      All restaurants and retail food facilities in the City of Los Angeles shall be
  prohibited from serving food for consumption on premises. Restaurants and retail food
  facilities may continue to operate for purposes of preparing and offering food to
  customers via delivery service, to be picked up or for drive-thru. For those
  establishments offering food pick-up options, proprietors are directed to establish social
  distancing practices for those patrons in the queue for pick-up.

  4.     The following are exempt from this Order:

             A. Cafeterias, commissaries, and restaurants located within hospitals,
                nursing homes, or similar facilities
             B. Grocery stores
             C. Pharmacies
             D. Food banks
             E. Los Angeles World Airports concessionaires

   5.     Trucks and other vehicles engaged in the delivery of grocery items to grocery
   stores, when such items are to be made available for sale to the public, are hereby
   exempt from having to comply with any City rules and regulations that limit the hours for
   such deliveries, including, without limitation, Los Angeles Municipal Code Section 12.22
   A.23(b)(3) and Los Angeles Municipal Code Section 114.03.

  6.     All movie theaters, live performance venues, bowling alleys and arcades shall be
  closed to the public.

   7.     All gyms and fitness centers shall be closed to the public.

   Any violation of the above prohibitions may be referred to the Office of the City Attorney
   for prosecution under Los Angeles Administrative Code Section 8.77, which provides for
   fines not to exceed $1,000 or imprisonment not to exceed six months. Each individual
   officer should use their discretion in enforcing this order and always keep the intent of
   the order in mind.

   In addition, I hereby issue guidance to the leaders of the City's houses of worship and
   urge them, in the strongest possible terms, to limit gatherings on their premises and to
   explore and implement ways to practice their respective faiths while observing social
   distancing practices.

   Finally, I hereby order that no landlord shall evict a residential tenant in the City of Los
   Angeles during this local emergency period if the tenant is able to show an inability to
   pay rent due to circumstances related to the COVID-19 pandemic. These
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.559 Page 554 of 576




  circumstances include loss of income due to a COVID-19 related workplace closure,
  child care expenditures due to school closures, health care expenses related to being ill
  with COVID-19 or caring for a member of the tenant's household who is ill with
  COVID-19, or reasonable expenditures that stem from government-ordered emergency
  measures. Nothing in this subsection shall be construed to mean that the tenant will not
  still be obligated to pay lawfully charged rent. Tenants will have up to six months
  following the expiration of the local emergency period to repay any back due rent.
  Tenants may use the protections afforded in this subsection as an affirmative defense in
  an unlawful detainer action. This subsection shall remain in effect during the pendency
  of the local emergency period.

  This order may be extended prior to March 31, 2020.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.560 Page 555 of 576




                      SAFER AT HOME ORDER FOR CONTROL OF COVID-19
                       Temporary Prohibition of Events and Gatherings of 10 Persons or More
                                  Closure of Non-Essential Businesses and Areas
                                        Date Order Issued: March 19, 2020

  Please read this Order carefully. Violation of or failure to comply with this Order is a crime
  punishable by fine, imprisonment,or both.(California Health and Safety Code § 120295;
  Los Angeles County Code § 11.02.080.)

  SUMMARY OF THE ORDER: This Health Officer Order amends and supplements the Order of the
  County of Los Angeles Health Officer (Health Officer) issued on March 16, 2020, to control the
  spread of the Novel Coronavirus (COVID-19) within the County of Los Angeles. The purpose of
  this Order is to further restrict and limit the gathering of persons and require the closure of malls,
  shopping centers, children's playgrounds, and non-essential retail businesses in an effort to stem
  or slow the spread of COVID-19 within the greater Los Angeles community.
  Because of the continued rapid spread of COVID-19 and the need to protect the most vulnerable
  members of our community, this Order prohibits all indoor public and private gatherings and all
  outdoor public and private events within a confined space, where at least 10 people are expected
  to be in attendance at the same time. This Order applies within the County of Los Angeles Public
  Health Jurisdiction, beginning at 11:59 p.m. on March 19,2020 and continues through April 19,
  20204 subject to the terms and conditions more particularly set forth below.
  For all gatherings that are not prohibited and for all Essential Businesses, the Health Officer orders
  those persons attending an event or gathering and the venues holding the event or gathering
  implement the following infection control precautions:(1) practice social distancing within the
  confined space by requiring attendees to be separated by six (6)feet, to the extent feasible;(2)
  provide access to hand washing facilities with soap and water or hand sanitizer that contains at
  least 60 percent alcohol;(3) post a sign in a conspicuous place at the public entry to the venue
  Instructing members of the public to not attend if they are experiencing symptoms of respiratory
  illness, including fever or cough; and (4) adhere.to communicable disease control recommendations
  provided by the Los Angeles County Department of Public Health. As a point of clarity, this Order
  does not prohibit any individual or family from outdoor activities such as hiking, walking, shopping at
  Essential Businesses, including grocery stores and restaurants offering delivery, drive thru or
  carry out service, so long as all persons practice social distancing to the extent practicable.
  Further, this Health Officer Order, requires all indoor malls, shopping centers, playgrounds and non-
  essential businesses to close. This Order applies to all cities in Los Angeles County except the
  cities of Pasadena and Long Beach. This Order does not supersede any stricter limitation imposed
  by a local public entity.

  The County Health Officer will continue to monitor the rate of COVID-19 disease spread, State and
  CDC recommendations, and the impact of the required measures, and as needed, may revisit,
  extend, expand, or otherwise modify this Order to protect the public's health.
  UNDER THE AUTHORITY OF THE CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
  101085, AND 120175,THE COUNTY OF LOS ANGELES HEALTH OFFICER ORDERS:

   1. Effective 11:59 p.m. on March 19,2020 and continuing through April 19,2020, all public and
      private group events and gatherings, as defined below, of 10 or more people are prohibited
      anywhere within the Los Angeles County Public Health Jurisdiction.



   Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
   Closure of Non-Essential Businesses and Areas
   Page 1 of 6                                                                                                         3/19/2020
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.561 Page 556 of 576
                                                  (
  COUNTY OF LOS ANGELEfikPARTMENT OF PUBLIC HEALTH•
                                                                                                                      (0111111THITath
  ORDER OF THE HEALTH OFFICER

  2. For public and private gatherings attended by between 2-9 persons, held in a confined or
     enclosed space, and not prohibited by this Order,the organizer or the owner, manager, or
     operator of the venue holding the gathering shall:
       a. Enforce social distancing measures by requiring attendees who remain at the event or
           gathering for over 5 minutes to be separated by at least six (6)feet from other attendees
           during the entirety of the event or gathering. Persons who attend the event or gathering as
           a group, e.g., a group of family members or household contacts, may sit or remain
           together, but groups of attendees must be separated by a distance of at least six (6)feet.
        b. Provide access to hand washing facilities with soap and water or with hand sanitizer that
           contains at least 60 percent alcohol.
       c. Post a sign in a conspicuous place at all public entries to the venue that instructs
            members of the public to not enter or attend if they are experiencing symptoms of
            respiratory illness, including fever or cough.
        d. Adhere to communicable disease control recommendations provided by the Los Angeles
           County Department of Public Health, including guidance for cleaning and disinfecting the
           site. See guidance posted at www.oublichealth.lacountv.aovimedia/Coronavirust
  3. The Health Officer orders the immediate closure of the following types of commercial properties
     and businesses:
       a. Non-Essential Retail Businesses.
       b. Indoor Malls and Indoor Shopping Centers, including all stores therein regardless whether
           they are Essential or Non-Essential Retail Businesses. As an exception, Essential
           Businesses that are part of an Indoor Mall or Indoor Shopping Center, that are accessible
           to the public from the exterior of the Indoor Mall or Shopping Center may remain open.
           The interior of the Indoor Mall or Indoor Shopping Center shall remain closed to the public.
       c. Owners and operators of Outdoor Malls and Shopping Centers shall enforce social
           distancing measures among their visitors as provided in Section 2 a-d.
       d. Indoor or Outdoor Playgrounds for Children, except for those located within childcare
           centers.
  4. This Order does not supersede any stricter limitation imposed by a local public entity within the
     Los Angeles County Public Health Jurisdiction.
  5. This Order shall be exempt,for a 24-hour period following the effective date above, to allow
     employees and business owners to access to their workplaces to gather belongings, so long as
     social distancing requirements are followed. Such workplaces shall remain closed to the public in
     accordance with this Order.
  REASONS FOR THE ORDER

  6. This Order is based upon scientific evidence and best practices, as currently known and
     available, to protect members of the public from avoidable risk of serious illness and death
     resulting from the spread of COVID-19, as well as to protect the healthcare system from a surge
     of cases into its emergency rooms and hospitals. The Order supports the CDC's efforts to
     institute more stringent and necessary social distancing measures to reduce community
     transmission of COVID-19.

  7. Existing community transmission of COVID-19 in Los Angeles County presents a substantial and
     significant risk of harm to the health of residents. Currently, there is no vaccine available to
     protect against and no specific treatment for COVID-19. As of March 19, 2020, there have been
     at least 231 cases of COVID-19 and 2 deaths reported in Los Angeles County. There remains a
  Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
  Closure of Non-Essential Businesses and Areas
  Page 2 of6                                                                                                             3/19/2020
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.562 Page 557 of 576
 COUNTY OF LOS ANGELE.PARTMENT OF PUBLIC HEALTH                                                                                       ican
                                                                                                                      (Pulliaeallh
 ORDER OF THE HEALTH OFFICER

     strong likelihood of a significant and increasing number of suspected cases of community
     transmission.

 8. The virus that causes COVID-19 can be spread easily through person-to-person contact. This
    risk of transmission is increased when people are in close proximity. All gatherings pose an
    increased risk for community transmission of COVID-19 and thus, are a substantial risk to public
    health. As such, places where people gather, such as Indoor and Outdoor Malls, Shopping
    Centers, Children's Playgrounds, and Non-Essential Retail Businesses, provide significant
    opportunities for patrons or groups of patrons to have close contact with each other. Thus, the
    reasons that persons gathering at these locations are likely to exacerbate the spread of COVID-
    19 include, without limitation:(a) that these gatherings and businesses will attract people from
    throughout the county when there is widespread COVID-19 community transmission,(b)the
    prolonged time period during which many people are in close proximity at these locations,(c) the
    difficulty in tracing and controlling additional exposures when large numbers of people visit a
    Mall, Shopping Center, Playground or Non-Essential Retail Business, and (d) the visitor may be
    unknowingly infected with COVID-19 and may not follow adequate hygienic and social distancing
    practices.

 9. In the absence of a specific immunization or treatment for COVID-19, social distancing is the
    only and most readily available tool to prevent this disease. Increasing social distancing and
    limiting events and gatherings slow transmission of communicable diseases. Accordingly, to
    reduce the community transmission of COVID-19,the Health Officer has ordered the temporary
    prohibition of all Events and Gatherings, as defined in Section 10, the closure of Indoor Malls and
    Shopping Centers as defined in Section 11, and is also requiring the closure of certain
    businesses, as described in Section 12.
  DEFINITIONS
  10. For purposes of this Order, Events and Gatherings are any gathering, assembly, event, or
     .convening that brings together or is likely to bring together 10 or more persons at the same time
      in an indoor or outdoor confined or enclosed space for greater than 5 minutes, for any purpose
      including a business, cultural, athletic, entertainment, social, or other special event.
   1 1. For purposes of this Order, Indoor Malls and Shopping Centers are defined for as either:
             A building with seven (7) or more "sales or retail establishments" or
             A series of buildings on a common site, either under common ownership or common control
             or developed together, with seven (7) or more "sales or retail establishments."

   121, Nn-Essential Retail Businesses are retail establishments that provide goods or services to the
        public that do not come within the definition of Essential Businesses set forth in Paragraph 13 of
        this Order.

  13. For purposes of this Order, Essential Businesses are defined as the following:
     (a) Grocery stores, certified farmers' markets,farm and produce stands, supermarkets,food
         banks, convenience stores, and other establishments engaged in the retail sale of canned
        food, dry goods,fresh fruit and vegetables, pet supply, water, fresh meats, fish, and poultry,
         and any other household consumer products(such as cleaning or personal care products).
         This includes stores that sell groceries and sell other non-grocery products, and products
         necessary to maintaining the safety, sanitation, and essential operation of residences;

      (b) Food cultivation, including farming, livestock, and fishing;
  Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
  closure of Non-Essential Businesses and Areas
  Page)of6                                                                                                                3/19/2020
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.563 Page 558 of 576
 COUNTY OF LOS ANGELE.PARTmENT OF PUBLIC HEALTH•
                                                                                                                      c
                                                                                                                             t
                                                                                                                          Coa.

                                                                                                                      (PublitHeatal
 ORDER OF THE HEALTH OFFICER

     (c) Businesses that provide food, shelter, and socieservices, and other necessities of life for
         economically disadvantaged or otherwise needy individuals;

    (d) Newspapers, television, radio, magazine, podcast and other media services;
     (e) Gas stations, and auto-supply, auto-repair, car dealerships and related facilities;
     (f) Banks, credit unions, and related financial institutions;
    (g) Hardware stores, nurseries; building supplies;
     (h) Plumbers, electricians, exterminators, custodial/janitorial workers, handyman services,
         funeral home workers and morticians, moving services, HVAC installers, carpenters,
         vegetation services, tree maintenance, landscapers, gardeners, property managers, private
         security personnel and other service providers who provide services to maintain the safety,
         sanitation, and essential operation to properties and other Essential Businesses;
     (i) Businesses providing mailing and shipping services, including post office boxes;
     (j) Educational institutions (including public and private K-12 schools, colleges, and universities)
         for purposes of facilitating distance leaming or performing essential functions, provided that
         social distancing of 6-feet per person is maintaining to the greatest extent possible;

     (k) Laundromats, dry cleaners, laundry service providers, personal grooming services;
     (I) Restaurants and other food facilities that prepare and serve food, but only for delivery, drive
         thru or carry out;

     (m)Businesses that supply office or computer products needed by people who work from home;
     (n) Businesses that supply other Essential Businesses with the support or supplies necessary to
         operate;

     (o) Businesses that ship, truck, provide logistical support or deliver groceries,food, goods or
         services directly to residences, Essential Businesses, Healthcare Operations, Essential
         Infrastructure;

     (p) Airlines, taxis, and other private transportation providers providing transportation services
         necessary for activities of daily living and other purposes expressly authorized in this Order;

      (q) Businesses that provide parts and service for Essential Infrastructure;
     (r) Home-based care for seniors, adults, disabled persons, or children;

      (s) Residential facilities and shelters for seniors, adults, disabled persons, and children;
     (t) Professional services, such as legal or accounting services, when necessary to assist in
         compliance with legally mandated activities, and the permitting, inspection, construction,
         transfer and recording of ownership, of housing and anything incidental thereto;

     (u) Military/Defense Contractors/FFRDC (Federally Funded Research and Development
         Centers). For purposes of this Order, essential personnel may leave their residence to
         provide any service or perform any work deemed essential for national security including, but
         not limited to defense, intelligence and aerospace development and manufacturing for the
         Department of Defense, the Intelligence Community, and NASA and other federal
         government, and or United States Government departments and agencies. Essential
  Safer at Home Order for Control of C0VI0-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
  Closure of Non-Essential Businesses and Areas
  Page of6                                                                                                                3/19/2020
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.564 Page 559 of 576
  COUNTY OF LOS ANGELE.PARTMENT OF PUBLIC HEALTH•
                                                                                                                   \uhulc Health
  ORDER OF THE HEALTH OFFICER

           personnel include prime, sub-primes, and supplier contractor employees, at both the prime
           contract level and any supplier levels at any tier, working on federal United States
           Government contracts such as contracts rated under the Defense Priorities and Allocations
           System (DPAS)and contracts for national intelligence and national security requirements.;
    (v) Childcare facilities providing services that enable employees exempted in this Order to work
        as permitted. To the extent possible, childcare facilities must operate under the following
        mandatory conditions: (1) Childcare must be carried out in stable groups of 12 or fewer
       ("stable' means the same 12 or fewer children are in the same group each day);(2) Children
        shall not change from one group to another;(3) If more than one group of children is cared
        for at once facility, each group shall be in a separate room. Groups shall not mix with each
        other;(4) Childcare providers shall remain solely with one group of children.
     (w)Hotels, motels, shared rental units and similar facilities.

   14. This Order is intended to deter the spread of COVID-19 by preventing people from being in
       unnecessary close contact. Certain activities are essential to the functioning of the County and
       the well-being of our residents and must continue.
   15. The limitations on events and gatherings contained in this Order do not apply to the following
       sites or situations where residents must obtain or participate in governmental or other essential
       services (those that meet basic human needs):(a) attendance at regular school classes, work at
       Essential Businesses, and essential governmental services, such as access to court, social and
       administrative services;(b) places where people are in transit or waiting for transit including
       airports or bus or train stations or terminals;(c) congregate living situations, including
       dormitories; or(d) hospitals and healthcare facilities.
     a. This Order does not prohibit use of enclosed spaces where 10 or more people may be
          present at different times during the day, as long as 10 or more people are not present in
          the space at the same time.
      b. This Order does not apply to the following essential infrastructure or operations:
           i. Healthcare Operations(hospitals, clinics, laboratories, dentists, pharmacies,
            pharmaceutical and biotechnology companies, other licensed healthcare facilities,
            healthcare suppliers, home healthcare service providers, mental health providers, cannabis
           dispensaries with a medicinal cannabis license, medical or scientific research companies,
           or any related and/or ancillary healthcare services, manufacturers, distributors and
           servicers of medical devices, diagnostics, and equipment, veterinary care, and all
            healthcare provided to animals. This exemption shall be broadly construed to avoid any
            impact to the delivery of healthcare, broadly defined. Healthcare Operations does not
            include fitness and exercise gyms and similar exercise or training facilities.
            ii. Essential Infrastructure, including but not limited to, public health, public works
            construction, construction of housing (in particular affordable housing or housing for
            individuals experience homelessness), airport operations, port operations, water,sewer,
            gas, electrical, oil refining, road and highways, public transportation, solid waste collection
            and removal, internet and telecommunications systems (including the provision of essential
            global, national, local infrastructure for computing services, business infrastructure,
            communications, and web-based services), and manufacturing and distribution companies
            deemed essential as part of the Essential Infrastructure supply chain, provided that they
            carry out those services or that work in compliance with social distancing requirements, to
            the.extent practicable.


  Safer at Home Order for Control of COM-19:Temporary Prohibition of Events and Gatherings of 10 Persons or More
  Closure of Non-Essential Businesses and Areas
  Page SolO                                                                                                          3/19/2020
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.565 Page 560 of 576
 COUNTY OF LOS ANGELE.PARTMENT OF PUBLIC HEALTH
                                                                                                                      )c(PublirHealth
 ORDER OF THE HEALTH OFFICER

  ADDITIONAL TERM$
  16. This Order does not, in any way, restrict:(a)first responder access to the site(s) named in this
      Order during an emergency or(b) local, state or federal officers, investigators, or medical or law
      enforcement personnel from carrying out their lawful duties at the site(s) named in this Order.
  17. The entities subject to this Order that are not required to close may otherwise remain open for
      business and perform essential functions and operations during the duration of this Order.
  18. The County shall promptly provide copies of this Order by:(a) posting it on the Los Angeles
      Department of Public Health's website (www.publichealth.lacountv.qov) (b) posting it at the
      Kenneth Hahn Hall of Administration located at 500 West Temple Street, Los Angeles, CA
     90012,(c) providing it to any member of the public requesting a copy,(d)issuing a press release
      to publicize the Order throughout the county, and (e) by serving via email on large facilities
      known to the County's Health Officer that are likely to be subject to this Order (but service via
      email is not required for compliance).
      a. The owner, manager, or operator of any facility that is likely to be impacted by this Order is
          strongly encouraged to post a copy of this Order onsite and to provide a copy to any
          member of the public requesting a copy.
      b. Because guidance may change,the owner, manager, or operator of any facility that is
          subject to this Order is ordered to consult the Los Angeles County Department of Public
          Health's website (www.publichealth.lacountv.qov) daily to identify any modifications to the
          Order and is required to comply with any updates until the Order is terminated.
  19. If any subsection, sentence, clause, phrase, or word of this Order or any application of it to any
      person, structure, gathering, or circumstance is held to be invalid or unconstitutional by a
      decision of a court of competent jurisdiction, then such decision will not affect the validity of the
      remaining portions or applications of this Order.
  20. This Order incorporates by reference, the March 4, 2020 Proclamation of a State of Emergency
      issued by Governor Gavin Newsom and the March 4, 2020 declarations of a local and public
      health emergency issued by the Los Angeles County Board of Supervisors and Los Angeles
      County Health Officer, respectively, and as they may be supplemented.

  21. To protect the public's health, the Health Officer may take additional action(s)for failure to
      comply with this Order. Violation of thls Order is a misdemeanor punishable by imprisonment,
      fine or both under California Health and Section Code Section 120295 of seq. Further, pursuant
      to Sections 26602 and 41601 of the California Government Code and Section 101029 of the
      California Health and Safety Code, the Health Officer requests that the Sheriff and the Chiefs of
      Police in all cities located in the Los Angeles County Public Health Jurisdiction ensure
      compliance with and enforcement of this Order.



  IT IS SO ORD               ED:'

                   Go-t-                                                Date:        il
                                                                                      ifraert             ,261?-0

   Mun u Davis, MD, MPH
   Health Officer, County of Los Angeles


  Safer at Home Order for Control of COVID-19: Temporary Prohibition of Events and Gatherings of 10 Persons or More
  Closure of Non-Essential Businesses and Areas
  Page 6 of6                                                                                                               3/19/2020
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.566 Page 561 of 576
4/2012020                                 •OF DEPARTMENT OF PUBLIC HEALTH PRES                        EASES



                                                                                                                   COUINI1 OF Ler, MICalll



      N EWS RELEASE
                                                                                                           ((     Public Health


                 313 N. Figueroa Street, Room 806 • Los Angeles, CA 90012 • (213) 240-8144 • media@ph.lacounty.gov
                                       Facebook.com/LAPublicHealth • Twitteccom/LAPublicHealth




        For Immediate Release:                                       For more information contact:
        March 16, 2020                                               Public Health Communications
                                                                     (213)240-8144
                                                                      media@ph.lacounty.gov



        LA County Public Health Issues Order to Prohibit Group Events and Gatherings, Require Social
        Distancing Measures and the Closure of Certain Businesses

        LOS ANGELES —Today the Los Angeles County Health Officer (Health Officer) issued an order to prohibit
        all indoor and outdoor, public and private events and gatherings within a confined space, where 50 or
        more members of the public are expected to attend at the same time, to require social distancing
        measures and temporary closure of certain businesses. The decision for the Order is based on evidence
        of increasing community transmission requiring the immediate implementation of additional
        community mitigation efforts for organizations to help reduce the spread of COVID-19 within the
        county. This Order will remain in effect at least through March 31, 2020.

        To further protect against the spread of COVID-19, the Health Officer's Order also requires persons in
        charge of events and gatherings attended by 10-49 persons to ensure that attendees follow specific
        social distancing measures, as well as,follow infection control guidelines for the duration of the event
        a nd prohibits dining in at restaurants. Restaurants may continue to serve food to customer via delivery,
        take-out or drive-thru. Furthermore, the Order requires the closing of businesses where it is common
        for patrons to be in close contact with each other for extended periods of time, such as, movie
        theaters, gyms and fitness centers, arcades, bowling alleys and bars and nightclubs that do not serve
        food.

        "Chairwoman Kathryn Barger continues to take swift action to protect the more than 10 million
        individuals in Los Angeles County. I would like to thank all the local leaders who are working tirelessly
        to address what is a quickly changing situation here in Los Angeles County. Our goal is to slow the
        transmission of COVID-19, but we can't do it alone," said Barbara Ferrer, PhD, MPH, MEd, Director of
        Public Health. "Each and every one of us, both businesses and residents, must do our part by practicing
        social distancing and taking common sense infection control precautions. We urgently need to flatten
        the curve of COVID-19 in order to keep our hospitals and emergency rooms from becoming
        overwhelmed with COVID-19 patients. Flattening the curve requires conscientious social distancing
         efforts by all our LA County residents during this time of crisis. Our collective efforts during this
         pandemic can literally save the lives of our loved ones and most vulnerable residents."

        "This Order is designed to implement both the Center for Disease Control's(CDC) Interim Guidance for
        Large Events and Mass Gatherings and the California Department of Public Health's Gathering
        Guidance to limit the spread of COVID-19," said County Health Officer, Muntu Davis, MD, MPH. "I know
        that it will significantly impact the lives of our residents and businesses. But, without a specific vaccine
        or treatment, these community mitigation strategies are the only and most readily available tools we
                                                                                          dia&cur=cur&prid=22698sow=258slart=51              113
 pubficheallh.lacounty.gov/phcommordpublidmedia/mediapubdetaildm?unitr-media&ou=ph&prog=me
                                            SING OF DEPARTMENT OF PUBLIC HEALTH PRES•EASES
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.567 Page 562 of 576
4/20/2020

        have to slow the spread of COVID-19 and protect the health and well-being of our communities in LA
        County."

        Community mitigation efforts include social distancing and temporary closures. Social distancing
        strategies increase distance between people in specific settings where people commonly come into
        close contact with one another. Closures refer to the temporary closures of specific settings where
        people gather, and act to enhance efforts to implement social distancing.

        The Health Officer's Order specifically requires that:

              • Events and gatherings of 50 members or more are prohibited at least until April 1, 2020.
                      O This order applies to conferences, arenas, stadiums, convention centers, and meeting
                        spaces. These are places where persons, often strangers, sit and remain in close proximity
                        of one another for extended periods of time.
              • For all public and private events and gatherings of 10-49 persons, the Health Officer requires that
                 event organizers and venue operators to do the following:
                         Enforce social distancing measures by requiring attendees or groups of attendees, such as
                        a group of family members or household contacts, who remain at the event to be
                        separated by a distance of at least six feet during the entirety of the event or gathering.
                      O Provide access to hand washing facilities with soap and water or hand sanitizer that
                        contains at least 60 percent alcohol.
                      O Post a conspicuous sign at the entry of the event or gathering that instructs persons that
                         have symptoms of respiratory illness to not attend.
                      O  Adhere  to cleaning and infection control guidance provided by Public Health.
              • The Order specifically requires the closure of bars and nightclubs that do not serve food, gyms,
                  fitness centers, movie and performance theaters, bowling alleys and arcades.
              • This Order does not supersede any stricter limitation imposed by a local public entity within the
                  Los Angeles County. Certain activities are essential to the functioning of the County and the well-
                  being of our residents and must continue. This Order does not apply to sites and situations
                  w here people obtain essential services and essential goods to meet their basic needs, such as:
                      O Regular school classes, work, or essential services locations.
                      O Grocery stores or retail stores.
                      O Pharmacies.
                      O Places of transit, like airports, metro stations, or bus stations.
                      O Hospitals or health care facilities.
                      O Schools and universities/colleges.
                      O Congregate living situations, including dormitories.
            Both the State and County Public Health have provided infection control guidance to facilities and
            businesses not covered by this order.

            Public Health has issued the following guidance during this time of increased spread:

               • Avoid non-essential travel, public gatherings, and places where large groups of people
                 congregate.
               • Event organizers postpone or cancel non-essential gatherings of 50 or more until at least the end
                 of March.
               • Limit gatherings of individuals who are at higher risk for severe illness from COVID-19 (people
                 older than 65, pregnant women,and those with chronic illness) to no more than 10 people.
               • This guidance does not apply to activities such as attendance at regular school classes, work, or
                 essential services, including public transportation, airport travel or shopping.
               • If you are mildly sick with a fever, stay home and call your doctor if you are concerned and/or
                 your symptoms worsen. Individuals who are elderly, have underlying health conditions or
                 pregnant should consider contacting their providers earlier when they are sick.
                                                                                                                 row=25&slarl=51   2/3
 publichealth.lacounty.gov/phcommon/publicimedia/mediapubdetailcfm?unit=media&ou=ph&prormedia&cur=cur&Prid=22698,
                                           OTING OF DEPARTMENT OF PUBLIC HEALTH PRE LEASES
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.568 Page 563 of 576
4/2012020

            • Exclude employees and visitors with any fever and/or respiratory infection symptoms and visitors
              with recent travel to any country or region with significant community transmission (including
              communities in the US)from all schools, businesses, and gatherings of any size.
            • Follow all social distancing recommendations issued by Public Health.

        A copy of the Order and additional things you can do to protect yourself, your family and your
        community can be found on the Public Health website, at: www.publichealth.lacounty.gov

        Always check with trusted sources for the latest accurate information about novel coronavirus:

            • Los Angeles County Department of Public Health
              http_j_Zpublichealth.lacounty.govimedia/Coronavirus/
            • California Department of Public Health https://www.cdph.ca.gov/Programs
              /CID/DCDC/Pages/Immunization/ncov2019.aspx
            • Centers for Disease Control and Prevention (CDC) https://www.cdc.gov/coronavirus/2019-
              ncov/index.html
            • World Health Organization https://www.who.int/health-topics/coronavirus
            • LA County residents can also call 2-1-1

        The Department of Public Health is committed to promoting health equity and ensuring optimal health
        and well-being for all 10 million residents of Los Angeles County. Through a variety of programs,
        community partnerships and services, Public Health oversees environmental health, disease control,
        a nd community and family health. Nationally accredited by the Public Health Accreditation Board, the
        Los Angeles County Department of Public Health comprises nearly 4,500 employees and has an annual
        budget of $1.2 billion. To learn more about Los Angeles County Public Health, please visit
        www.publichea Ith.lacounty,gov and follow LA County Public Health on social media at twittercom/I
        acounty.gov, and follow LA County Public Health on social media at twitter.com/lap ublichealth
        facebook.co m/lapublichealth instagra m.com/lapublichealth and youtube.com/ lapublichealth.



                                                                  #####




                                                                                                                &row=258Mart=51   3/3
 publicheallh.lacounty.gov/phcommon/public/media/mediapubdetaiLcfm?unit=media&ou=ph&progrmedia&cur=curSprid=2269
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.569 Page 564 of 576




             HEALTH OFFICER ORDER FOR THE CONTROL OF COVID-19
                DIRECTING VULNERABLE INDIVIDUALS LIVING IN
            THE COUNTY TO SHELTER AT THEIR PLACE OF RESIDENCE,
          RESTRICTIONS OF CERTAIN BUSINESSES,AMONG OTHER ORDERS
                        DATE OF ORDER: MARCH 17,2020

   Please read this Order carefully. Violation of or failure to comply with this Order is a
   misdemeanor punishable by fine,imprisonment, or both, pursuant to Health and Safety
   Code section 120295 et seq.

   WHEREAS,the intent of this Order is to strengthen the steps the County of Ventura has already
   taken to protect our residents and particularly the most vulnerable in our population from
   COVID-19; and

   WHEREAS,on March 15, 2020 Governor Gavin Newsom announced that California is taking
   additional measures to protect those most at risk of serious, life-threatening complications from
   COVID-19,including urging those most vulnerable to COVID-19 to socially isolate at home,
   such as people age 65 and older and those with underlying medical conditions that make them
   more susceptible to serious illness from the coronavirus; and

   WHEREAS,the intent ofthis Order is to ensure that specified individuals self-isolate in their
   places of residence to the maximum extent feasible to slow the spread of COVID-19 to the
   maximum extent possible, and all provisions of this Order should be interpreted to effectuate this
   intent; and

   WHEREAS,social isolation is considered useful as a tool to control the spread of pandemic
   viral infections; and

   WHEREAS,social isolation is the shared responsibility of all individuals in the County; and

   WHEREAS,this Order is issued based on evidence ofincreasing occurrence ofCOVID-19
   within the County and scientific evidence that the age, condition, and health of a significant
   portion of the population of the County places it at risk for serious health complications,
   including death,from COVID-19; and

   WHEREAS,the scientific evidence shows that at this stage of the emergency,it is essential to
   slow virus transmission as much as possible to protect the most vulnerable and to prevent the
   health care system from being overwhelmed and that one proven way to slow the transmission is
   to limit interactions among people to the greatest extent practicable;

   WHEREAS,by reducing the spread of the COVID-19 virus, this Order also helps preserve
   critical and limited healthcare capacity in the County; and

   WHEREAS,this Order comes after the release ofsubstantial guidance from the Centers for
   Disease Control and Prevention, the California Department of Public Health, and other public
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.570 Page 565 of 576




   health officials throughout the United States and around the world, including a variety of prior
   orders to combat the spread and harms of COVID-19;

        NOW,THEREFORE,PURSUANT TO SECTIONS 101040, 101085 AND 120175 OF
   THE HEALTH AND SAFETY CODE,IT IS HEREBY ORDERED AS FOLLOWS:


       1. All individuals currently living within Ventura County, equal to or older than 75 years of
          age, or equal to or older than 70 years of age with an active or unstable comorbidity, are
          ordered to shelter at their place of residence from March 18, 2020 to April 1, 2020. To
          the extent such individuals are using shared or outdoor spaces, they must at all times as
          reasonably possible maintain physical distancing ofat least six feet from any other
          person. Exceptions shall only exist as necessary to seek medical care, nutrition, or to
          perform essential work in healthcare or government.

      2. All permanent food facilities, as defined by Health and Safety Code § 113849, may only
         prepare and offer food that is provided to customers via delivery service, via pick-up for
         takeout dining, and via drive-thru. Bars and nightclubs that offer food to consumers may
         remain open only for purposes ofcontinuing to prepare and offer food to consumers via
         delivery service, via pick-up, or via drive-thru. Permanent food facilities that provide and
         offer food to consumers for pick up must require patrons or groups of patrons who are
         ordering food and beverages to be and remain at least six (6)feet apart from each other
         while inside the facility.

      3. The following types of businesses are ordered to close (March 18, 2020 to April 1,2020):
            a. Bars and nightclubs that do not serve food.
            b. Movie theaters, live performance venues, bowling alleys, and arcades.
            c. Gyms,and fitness centers, and aquatic centers.
            d. Wineries, breweries, and tap rooms that provide tastings.

      4. This Order is issued in accordance with, and incorporates by reference, the March 4,
         2020 Proclamation of a State of Emergency issued by Governor Newsom,the March 12,
         2020 Declaration of Local Health Emergency issued by the Health Officer, the March 17,
         2020 Resolution of the Board of Supervisors of the County of Ventura Proclaiming a
         Local Emergency and Ratifying and Extending the Declaration of a Local Health
         Emergency,the March 12, 2020 State of California Executive Order N-25-20, and the
         March 16, 2020 California Department of Public Health guidance on Retail Food,
         Beverage, and Other Related Service Venues.

       5. The violation of any provision of this Order constitutes a threat to public health. Pursuant
          to Government Code sections 26602 and 41601 and Health and Safety Code section
          101029, the Health Officer requests that the Sheriff and all chiefs of police in the County
          ensure compliance with and enforce this Order.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.571 Page 566 of 576




     6. This Order shall become effective at 12:01 a.m. on March 18, 2020 and will continue to
        be in effect until 11:59 p.m. on April I, 2020, or until it is extended, rescinded,
        superseded, or amended in writing by the Health Officer.

     7. The Health Officer will continue to assess the quickly evolving situation and may issue
        additional Orders related to COVID-19.

     8. Copies ofthis Order shall promptly be:(1) made available at the County of Ventura
        Public Health Office at 2240 East Gonzalez Road, ste. 210, Oxnard, California 93036;(2)
        posted on the County Public Health Department website (available at
        www.vchca.org/ph); and(3)provided to any member of the public requesting a copy of
        this Order.

     9. If any provision of this Order or the application thereofto any person or circumstance is
        held to be invalid by a court ofcompetentjurisdiction, the reminder of the Order,
        including the application ofsuch part or provision to other persons or circumstances,
        shall not be affected and shall continue in full force and effect. To this end, the
        provisions of this Order are severable.


  IT IS SO ORDERED:


     44
      ,4,,r-&-c P-0-141,144P
                                                                    Dated: March 17, 2020
  Robert Levin, M.D.
  Ventura County Health Officer
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.572 Page 567 of 576



                        ORANGE COUNTY OPERATIONAL AREA
                         EMERGENCY OPERATIONS CENTER


FOR IMMEDIATE RELEASE
                                                                         Molly Nichelson
                                                           EOC Public Information Officer
                                                                          714-628-7062

                                PRESS RELEASE # 007
                          Date: 3-17-20  Time: 14:26 hours


                       County Health Officer Issues Order
                          to Slow Spread of COVID-19
County Health Officer Dr. Nichole Quick issued a Health Officer's Order today to
protect the health and wellbeing of Orange County, CA residents.

"We are taking these mitigation steps in line with a directive issued by Governor
Newsom to help slow the spread of COVID-19," said Dr. Nichole Quick, County
Health Officer. "We recognize community members may experience anxiety related
to the social disruption caused by COVID-19, and want to encourage residents to
reach out to loved ones using appropriate methods like telephone, video
messaging, email and text."

Please see the attached order for further details.

As this is a rapidly evolving situation, this Order may be revised and/or extended at
any time.

 For general information about COVID-19, please call the OC Health Care Agency's
(H.CA) Health Referral Line at (800)564-8448, visit
 http://www.ochealthinfo.com/novelcoronavirus, or follow the HCA on Facebook
((&,ochealthinfo) and Twitter ((ä.ochealth).

For any further questions, please call the County of Orange Public Information
Hotline at(714)628-7085.

Release authorized b         C42    ck •-•Ctb   Title:   ne--;     CF-;-c-)
Email or FaxecUtime:     H
Media Station:

Sent by:                           Date/Time:   :54W2'0          /1 • .5-7
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.573 Page 568 of 576




                          ORDER OF THE LOCAL HEALTH OFFICER
            Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5
   (b), the Orange County Health Officer ORDERS AS FOLLOWS:
            Effective immediately and continuing until 11:59 p.m. on March 31, 2020, the following
    will be in effect in Orange County:
           I. All public and private gatherings of any number of people, including at places of
              work, occurring outside a single household or living unit are prohibited. However,
              nothing in this Order prohibits the gathering of members of a household or living
              unit.

                  a   This prohibition applies to all professional, social, and community gatherings,
                      regardless of their sponsor, that are not engaged in Essential Activities, as
                      defined below. Gatherings that involve Essential Activities should only be
                      conducted when they cannot not be postponed or achieved without gathering,
                      meaning that some other means of communication cannot be used to perform
                      the Essential Activity. For gatherings involving Essential Activities,
                      maintaining a six-foot separation of Social Distancing between persons,
                      except family members, is recommended to the greatest extent possible.

                  b "Essential Activities" include:

                          i. All services needed to ensure the continuing operation of the
                             government agencies and provide for the health, safety and welfare of
                             the public.

                         ii. Healthcare operations (e.g. hospitals) and essential infrastructure;

                        iii. First responders, emergency management personnel, emergency
                             dispatchers, court personnel, and law enforcement personnel.

                         iv. Grocery stores, certified farmers' markets, farm and produce stands,
                             supermarkets, food banks, convenience stores, and other
                             establishments engaged in the retail sale of canned food, dry goods,
                             fresh fruits and vegetables, pet supply, fresh meats, fish, and poultry,
                             and any other household consumer products (such as cleaning and
                             personal care products). This includes stores that sell groceries and
                             also sell other non-grocery products, and products necessary to
                             maintaining the safety, sanitation, and essential operation of
                             residences;

                         v. Food cultivation, including farming, livestock, and fishing;
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.574 Page 569 of 576




                    vi. Businesses that provide food, shelter, and social services, and other
                        necessities of life for economically disadvantaged or otherwise needy
                        individuals;

                   vii. Newspapers, television, radio, and other media services;

                  viii. Gas stations and auto-supply, auto-repair, and related facilities;

                    ix. Banks and related financial institutions;

                     x. Hardware stores;

                    xi. Plumbers, electricians, exterminators, and other service providers who
                        provide services that are necessary to maintaining the safety,
                        sanitation, and essential operation of residences;

                  xii. Businesses providing mailing and shipping services, including post
                       office boxes;

                  x iii    Educational institutions — including public and private K-12 schools,
                           colleges, and universities — for purposes of facilitating distance
                           learning or performing essential functions, provided that Social
                           Distancing of six-feet per person is maintained to the greatest extent
                           possible;

                  xiv. Laundromats, dry cleaners, and laundry service providers;

                   xv. Restaurants and other facilities that prepare and serve food, but only
                       for delivery or carry out. Schools and other entities that typically
                       provide free food services to students or members of the public may
                       continue to do so under this Order on the condition that the food is
                       provided to students or members of the public on a pick-up and
                       takeaway basis only. Schools and other entities that provide food
                       services under this exemption shall not permit the food to be eaten at
                       the site where it is provided, or at any other gathering site;

                  x vi. Businesses that supply products needed for people to work from home;

                 X Vi i.   Businesses that supply other essential businesses with the support or
                           supplies necessary to operate;
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.575 Page 570 of 576




                     xviii. Businesses that ship or deliver groceries, food, goods or services
                            directly to residences;

                      xix. Airlines, taxis, and other private transportation providers providing
                           transportation services;

                       xx. Home-based care for seniors, adults; or children;

                      x xi. Residential facilities and shelters for seniors, adults, and children;

                     x xii. Professional services, such as legal or accounting services, when
                            necessary to assist in compliance with legally mandated activities;

                     xxiii. Childcare facilities providing services that enable employees exempted
                            in this Order to work as permitted. To the extent possible, childcare
                            facilities must operate under the following mandatory conditions:

                                I. Childcare must be carried out in stable eroups.

                                2. Children shall not change from one group to another.

                                3. If more than one group of children is cared for at one facility,
                                   each group shall be in a separate room. Groups shall not mix
                                   with each other.

                               4. Childcare providers shall remain solely with one group of
                                  children.

                c. "Social Distancing" is maintaining a six-foot separation from all persons
                   except for family members.

         2. All bars and other establishments that serve alcohol, and do not serve food, shall close
            consistent with guidance provided by the California Deparunent of Public Health for
            Retail Food, Beverage, and Other Related Service Venues.

         3. All restaurants and other business establishments that serve food shall close all on-site
            dining consistent with guidance provided by the California Department of Public
            Health for Retail Food, Beverage, and Other Related Service Venues. All food
            served shall be by delivery, or through pick-up or drive-thru. Social Distancing shall
            be required for persons picking up food on site.

                a. "Social Distancing" is maintaining a six-foot separation from all persons
                   except for family members.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.576 Page 571 of 576




           4. A strong recommendation is made that all persons who arc 65 years and older, or
              have a serious chronic medical condition (like heart disease, lung disease, and
              diabetes), or have a compromised immune system remain at home consistent with
              guidance provided by the California Department of Public Health on Self-Isolation
              for Older Adults and Those Who Have Elevated Risk.

           5. A strong recommendation is made for persons exhibiting mild to moderate symptoms
              of COV1D-19 to self-isolate themselves in their place of residence unless seeking
              medical care.

           6. All businesses shall enact Social Distancing, increased sanitation standards, and shall
              make every effort to use telecommuting for its workforce. All businesses shall
              suspend any policy or procedure requiring doctor verification for sick or other leave
              approval.

                   a. "Social Distancing" is maintaining a six-foot separation from all persons
                      except for family members.

           7   A strong recommendation is made that all residents are to heed any orders and
               guidance of state and local health officials related to COV1D-19.

           8. This Order is necessary to protect and preserve the public health from, and prevent,
              the increasing transmission of COVID-19 in California and the significant risk of
              widespread introduction and transmission of COV1D-19 into the County.

           9. Pursuant to Health and Safety Code section 120175.5(b) all governmental entities in
              the County shall take necessary measures within the governmental entity's control to
              ensure compliance with this Order and to disseminate this Order to venues or
              locations within the entity's jurisdiction where a large gathering may occur.

           1 0. Violation of this Order is subject to fine, imprisonment, or both.(California Health
                and Safety Code section 120295.)

           1 1. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police
                pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
                section 101029.


    As this is a rapidly evolving situation, this Order may be revised and/or extended at any time.




                                                           n
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.577 Page 572 of 576




   IT IS SO ORDERED:


   Date: March 17, 2020
                                                        Dr. Nichole Quick
                                                        Orange County Health Officer




                                       EMERGENCY REGULATIONS

      • As Director of Emergency Services for the County of Orange, lam authorized to
    promulgate regulations for the protection of life and property pursuant to Government Code
    Section 8634 and Orange County Codified Ordinance Section 3-1-6(b)(1). The following
    shall be in effect for the duration of the Orange County Health Officer Order issued above
    which is incorporated in its entirety by reference:

            The Orange County Health Officer Order shall be promulgated as a regulation for the
            protection of life and property.

     Any person who violates or who refuses or willfully neglects to obey this regulation is subject
     to fine, imprisonment, or both. (Government Code section 8665.)


   Date: March 17, 2020
                                                        Frank K.'m
                                                        Chief Executive Officer, County of Orange
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.578 Page 573 of 576




              ORDER OF THE HEALTH OFFICER OF THE COUNTY OF RIVERSIDE

  CANCELLING ALL GATHERINGS WITH EXPECTED PRESENCE ABOVE 10 INDIVIDUALS

                                   DATE OF ORDER: MARCH 16, 2020

  Please read this Order carefully. Violation of or failure to comply with this Order is a crime punishable by
  fine, imprisonment, or both. (California Health and Safety Code § 120295; County Ordinances 533 and
  556.)

  UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
  101085, AND 120175, TITLE 17 CALIFORNIA CODE OF REGULATIONS SECTION 2501, AND
  RIVERSIDE COUNTY CODE SECTION 533.6, THE HEALTH OFFICER OF THE COUNTY OF
  RIVERSIDE("HEALTH OFFICER")ORDERS:
      I. All gatherings within the jurisdiction of the Public Health Officer of the County of Riverside with
         all expected presence of at least 10 individuals taking place between March 16, 2020 and April 30,
         2020 inclusive are hereby prohibited regardless of venue. If a Venue is subdivided into multiple
         spaces separated by physical walls or sufficient airspace, the limit per subdivision of space is 10.
         This order supersedes the Order of March 12,2020 regarding mass gatherings.

     2. It is further ordered that even for gatherings below this size, if a minimum social distance of six
        feet between attendees cannot be maintained in the venue or a subdivision thereof, the gathering is
        prohibited.

     3. This Order does not apply to courts of law, medical providers, public utilities, critical county, city,
        and special district operations, critical school operations such as nutrition programs, continuity of
        business operations, logistics/distribution centers, congregate living settings, daycare and
        childcare, shelters, public transportation, airport travel, or necessary shopping at fuel stations,stores
        or malls. However, these settings are instructed to observe all applicable state and federal guidelines
        for infection control.

     4. To the extent possible, daycare and childcare facilities must operate under the following mandatory
        conditions: A. Childcare must be carried out in stable groups of 12 or fewer ("stable" means that
        the same 12 or fewer children are in the sanie group each day). B. Children shall not change from
        one group to another. C. If more than one group of children is cared for at one facility, each group
        shall be in a separate room. Groups shall not mix with each other. D. Childcare providers shall
        remain solely with one group of children.

     5. This Order is issued as a result of the worldwide pandemic of COVID-19 disease, also known as
        "novel coronavirus," which has infected at least 128,000 individuals worldwide in 116 countries
        and is implicated in over 4,700 worldwide deaths, including fifteen (15)cases in Riverside County.

     6. This Order is issued based on evidence of increasing transmission of COVID-I9 both within the
        County of Riverside and worldwide, scientific evidence regarding the most effective approach to
        slow transmission of communicable diseases generally and COVID-19 specifically, as well as best
        practices as cur.rently known and available to protect the public from the risk of spread of or
        exposure to COVID-19.

     7. This Order is intended to reduce the likelihood of exposure to COVID-19, thereby slowing the
        spread of COVID- 19 in communities worldwide. As the presence of individuals increases, the
        difficulty and magnitude of tracing individuals who may have been exposed to a case rises
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.579 Page 574 of 576




         exponentially, increasing the likelihood that such gatherings will impair efforts at mitigating the
         spread of the illness.

     8. This Order is issued in accordance with, and incorporates by reference, the: March 4, 2020
        Proclamation of a State Emergency issued by Governor Gavin Newsom; the March 8, 2020
        Declaration of Local Health Emergency based on an imminent and proximate threat to public health
        from the introduction of novel COV1D-19 in Riverside County; the March 10, 2020 Resolution of
        the Board of Supervisors of the County of Riverside proclaiming the existence of a Local
        Emergency in the County of Riverside regarding COVID-19; the March 10,2029 Resolution ofthe
        Board of Supervisors of the County of Riverside ratifying and extending the Declaration of Local
        Health Emergency due to COVID- 1 9; the guidance issued on March 11, 2020 by the California
        Department of Public Health regarding large gatherings of 250 people or more; and the guidance
        issued on March 15, 2020 by the Governor of California.

     9. This Order comes after the release of substantial guidance from the Centers for.Disease Control
        and Prevention, the California Department of Public Health, and other public health officials
        through the United States and around the world recommending the cancellation of gatherings
        involving more than ten (10)or more persons in a single space at the same time.

     10. This Order is made in accordance with all applicable State and Federal laws, including but not
         limited to: Health and Safety Code sections 101030, et seq.; Health and Safety Code sections
         120100, et seq.; and Title 17 of the California Code of Regulations section 2501.

     I I. To the extent necessary, pursuant to Government Code sections 26602 and 41601 and Health and
          Safety Code section 101029, thc Health Officer requests that the Sheriff and all Chiefs of Police in
          the County ensure compliance with and enforcement of this Order.
Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.580 Page 575 of 576




      12. Copies of this Order shall promptly be: (1) made available at the County of Riverside Health
          Administration office located at 4065 County Circle Drive; Riverside; CA 92503;(2) posted on the
          County of Riverside Public Health Department's website (rivcoph.org); and (3) provided to any
          member ofthe public requesting a copy ofthis Order.

  IT IS SO ORDERED:


                                                                                 Dated: March 16, 2020

  Dr. Cam6ron Kaiser, MD, MPH, FAAFP
  Public Health Officer
  County Of Riverside


  Approved as to form and legality:




                                                                                 Dated: March 16, 2020

  Grego40.,Priamos
  County Counsel
  County of Riverside
      Case 3:20-cv-02013-H-JLB Document 1-2 Filed 10/14/20 PageID.581 Page 576 of 576


                                               351 N. Mountain View Ave., San Bernardino, CA 024151 Phone: 909.307.9146 I Fax: 909.307.6228


                                                                                                                                   Trudy Raym undo
             SAN BERNARDINO                                                                                                                 Director
                                                       Public Health
            COUNTY                                                                                                                    Corwin Porter
                                                                                                                                    Assistant Director
                                                                                                                            Maxwell Ohikhuare, M.D.
                                                                                                                                       Health Officer
                                                                                                                          Erin Gustafson, M.D., MPH
                                                                                                                                 Acting Health Officer



                         ORDER OF THE HEALTH OFFICER OF THE COUNTY OF SAN BERNARDINO

                                                   CANCELLING ALL GATHERINGS

                                                  DATE OF ORDER: MARCH 17,2020



               Please read this Order carefully. Violation of or failure to comply with this Order is a crime punishable by
               fine, imprisonment, or both. (California Health and Safety Code § 120295; County Code Section 31.0101
               EL Seq.)

               UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 101040,
               101085, AND 120175,TITLE 17 CALIFORNIA CODE OF REGULATIONS SECTION 2501, AND SAN
               BERNARDINO COUNTY CODE SECTION 31.0101 ET. SEQ., THE HEALTH OFFICER OF THE
               COUNTY OF SAN BERNARDINO("HEALTH OFFICER")ORDERS:

                    1. This Order revokes and replaces the Order originally issued on March 12, 2020. That order is no
                       longer in effect as ofthe effective date and time of this Order.

                    2. Effective as of 12:01 a.m. on March 18, 2020 and continuing until 11:59 p.m. on April 6, 2020,
                       public or private Gatherings, as defined in this Order, are hereby prohibited in the County. A
                       "gathering" is any event or convening that brings together people in a single room or single space at
                       the same time,such as an auditorium,stadium,arena,large conference room, meeting hall, cafeteria,
                       or any other indoor or outdoor space. Nothing in this Order prohibits the gathering of members ofa
                       household or living unit.

                    3. This Order does not apply to activities such as attendance at regular school classes, work,or essential
                       services. Certain activities are essential to the functioning of our state and must continue. Hence,
                       this Order does not apply to essential public transportation,airport travel, grocery stores or charitable
                       food distribution, certified farmers' markets, and shopping at a store or mall. This Order also does
                       not apply to congregate living situations, including dormitories and homeless encampments.

                   4. All bars, adult entertainment establishments, and other business establishments that serve alcohol
                      and do not serve food, shall close. All movie theatres, gyms, and health clubs shall close. Food and
                      beverage establishments are required to follow guidance released from the California Department
                      of           Public            Health            on            March             16,           2020
                     (wn.cdch.ca.eov/Programs/CID/DCDC/CDPH%20Document%20Librarv/COVID-



-c210A14.13•01 LiliPly[SORS'
               --
 ,                 INCODII) AN/d4                Dawt4 Rotut     CuxrVACMA .                   10§E GI.60/11.61
  RouortAA°Y--
 4e_lrii quirict -         4t(031;115,401'                       Ch'49noniFiEii.rth District   Vice Chble,F,IAP !Attic!
            ,
